Exhibit 10.1

 

 

CREDIT AGREEMENT

 

dated as of

 

February 22, 2010

 

among

 

SMURFIT-STONE CONTAINER CORPORATION,

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.,

as Borrower,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

DEUTSCHE BANK SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners and Co-Lead Arrangers

 

DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent

 

BANC OF AMERICA SECURITIES LLC,

as Documentation Agent

 

 

[CSM Ref. No. 6701-826]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

2

SECTION 1.02.

Terms Generally

37

SECTION 1.03.

Classification of Loans and Borrowings

37

SECTION 1.04.

Pro Forma Calculations

37

SECTION 1.05.

Accounting Terms; GAAP

38

 

ARTICLE II

 

Term Loans

 

SECTION 2.01.

Commitments

38

SECTION 2.02.

Loans

39

SECTION 2.03.

Notice of Borrowings

40

SECTION 2.04.

Repayment of Loans; Evidence of Debt

41

SECTION 2.05.

Fees

41

SECTION 2.06.

Interest on Loans

42

SECTION 2.07.

Default Interest

43

SECTION 2.08.

Alternate Rate of Interest

43

SECTION 2.09.

Termination and Reduction of Commitments

43

SECTION 2.10.

Conversion and Continuation of Borrowings

44

SECTION 2.11.

Repayment of Term Borrowings

46

SECTION 2.12.

Optional Prepayments; Certain Loan Repurchases

46

SECTION 2.13.

Mandatory Prepayments

47

SECTION 2.14.

Reserve Requirements; Change in Circumstances; Increased Costs

50

SECTION 2.15.

Indemnity

51

SECTION 2.16.

Pro Rata Treatment

52

SECTION 2.17.

Sharing of Setoffs and Realization of Security

52

SECTION 2.18.

Payments

53

SECTION 2.19.

Taxes

53

SECTION 2.20.

Duty to Mitigate; Replacement of Lenders

57

SECTION 2.21.

Defaulting Lenders

58

SECTION 2.22.

Incremental Commitments

58

SECTION 2.23.

Loan Repurchases

61

SECTION 2.24.

Permitted Debt Exchanges

63

SECTION 2.25.

Extensions of Loans

65

SECTION 2.26.

Term Loan Refinancing Protection

68

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

69

SECTION 3.02.

Authorization; Absence of Conflicts

69

SECTION 3.03.

Enforceability

69

SECTION 3.04.

Governmental Approvals

69

SECTION 3.05.

Financial Statements

70

SECTION 3.06.

No Material Adverse Effect

70

SECTION 3.07.

Title to Properties; Possession Under Leases

70

SECTION 3.08.

Subsidiaries

71

SECTION 3.09.

Litigation; Compliance with Laws

71

SECTION 3.10.

Federal Reserve Regulations

71

SECTION 3.11.

Investment Company Act

71

SECTION 3.12.

Tax Returns

71

SECTION 3.13.

No Material Misstatements

72

SECTION 3.14.

Employee Benefit Plans

72

SECTION 3.15.

Environmental and Safety Matters

73

SECTION 3.16.

Solvency

75

SECTION 3.17.

Security Documents

75

SECTION 3.18.

Labor Matters

76

SECTION 3.19.

Location of Real Property

76

SECTION 3.20.

Patents, Trademarks, etc.

76

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

Conditions Precedent to the Effectiveness of this Agreement on the Closing Date

77

SECTION 4.02.

Conditions Precedent to the Making of the Term Loans on the Funding Date

78

SECTION 4.03.

All Credit Events

82

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

Existence; Businesses and Properties

82

SECTION 5.02.

Insurance

82

SECTION 5.03.

Payment of Taxes

83

SECTION 5.04.

Financial Statements, Reports, etc.

83

SECTION 5.05.

Litigation and Other Notices

85

SECTION 5.06.

Maintaining Records; Access to Properties and Inspections

86

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.07.

Use of Proceeds

86

SECTION 5.08.

Compliance with Law

86

SECTION 5.09.

Further Assurances

86

SECTION 5.10.

Information Regarding Collateral; Deposit Accounts

88

SECTION 5.11.

Material Contracts

89

SECTION 5.12.

Environmental Matters

89

SECTION 5.13.

Maintenance of Ratings

89

SECTION 5.14.

Certain Post-Funding Collateral Obligations

89

SECTION 5.15.

Deposit of Certain Proceeds

89

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Indebtedness

90

SECTION 6.02.

Liens

92

SECTION 6.03.

Sale/Leaseback Transactions

94

SECTION 6.04.

Investments, Loans and Advances

95

SECTION 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

96

SECTION 6.06.

Restricted Payments

98

SECTION 6.07.

Transactions with Stockholders and Affiliates

99

SECTION 6.08.

Business

99

SECTION 6.09.

Limitations on Debt Prepayments

99

SECTION 6.10.

Amendment of Certain Documents

99

SECTION 6.11.

Limitation on Dispositions of Stock of Subsidiaries

100

SECTION 6.12.

Restrictions on Ability of Subsidiaries to Pay Dividends

100

SECTION 6.13.

Disposition of Collateral and Other Assets

101

SECTION 6.14.

Fiscal Year

101

SECTION 6.15.

Material Subsidiaries

101

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

Notices

109

SECTION 9.02.

Survival of Agreement

109

SECTION 9.03.

Counterparts; Binding Effect

110

SECTION 9.04.

Successors and Assigns

110

SECTION 9.05.

Expenses; Indemnity

114

SECTION 9.06.

Right of Setoff

115

SECTION 9.07.

Applicable Law

115

SECTION 9.08.

Waivers; Amendment

115

SECTION 9.09.

Release of Collateral and Guarantors

117

SECTION 9.10.

Entire Agreement

117

SECTION 9.11.

Waiver of Jury Trial

118

SECTION 9.12.

Severability

118

SECTION 9.13.

Headings

118

SECTION 9.14.

Confidentiality

118

SECTION 9.15.

Jurisdiction; Consent to Service of Process

119

SECTION 9.16.

Certain Relationships

120

SECTION 9.17.

USA Patriot Act

120

SECTION 9.18.

Concerning the Intercreditor Agreement

120

SECTION 9.19.

Qualified Secured Hedging Agreements and Qualified Secured Cash Management
Agreements

121

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01(a)

—

Material Subsidiaries

Schedule 1.01(b)

—

Mortgaged Properties

Schedule 2.01

—

Commitments

Schedule 3.07

—

Certain Title Matters

Schedule 3.08

—

Subsidiaries

Schedule 3.09

—

Litigation and Compliance with Laws

Schedule 3.14(b)

—

Canadian Pension Plan Matters

Schedule 3.15

—

Environmental Matters

Schedule 3.17(a)

—

UCC Lien Filing Offices

Schedule 3.18

—

Labor Matters

Schedule 3.19

—

Real Properties

Schedule 5.09(c)

—

Certain Non-Collateral Properties

Schedule 6.02(a)(iv)

—

Existing Liens

Schedule 6.04

—

Certain Permitted Investments

 

EXHIBITS:

 

Exhibit A

—

Form of Assignment and Acceptance

Exhibit B

—

Loan Auction Procedures

Exhibit C

—

Form of Guarantee and Collateral Agreement

Exhibit D

—

Form of Intercreditor Agreement

Exhibit E

—

Form of Mortgage

Exhibit F

—

Form of Perfection Certificate

Exhibit G

—

Form of Notice of Borrowing

Exhibit H

—

Form of Note

Exhibit I

—

Form of Notice of Conversion or Continuation

Exhibit J-1

—

Form of Closing Date Opinion of U.S. Counsel

Exhibit J-2

—

Form of Closing Date Opinion of Craig A. Hunt

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 22, 2010, among SMURFIT-STONE CONTAINER
CORPORATION, a Delaware corporation (“SSCC”); SMURFIT-STONE CONTAINER
ENTERPRISES, INC., a Delaware corporation (“SSCE”); the Lenders party hereto;
and JPMORGAN CHASE BANK, N.A., a New York banking corporation (“JPMCB”), as
Administrative Agent.

 

SSCC and certain of its Subsidiaries (such term and each other capitalized term
used but not otherwise defined in the preamble or in this introductory statement
having the meaning specified in Article I), are currently debtors in
reorganization proceedings (the “U.S. Proceedings”) under Chapter 11 of the
United States Bankruptcy Code (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the District of Delaware (the “U.S. Bankruptcy Court”)
(SSCC and such Subsidiaries, the “U.S. Entities”), and SSC Canada and certain of
its Subsidiaries (the “Canadian Entities” and, together with the U.S. Entities,
the “Company”) are currently debtors subject to reorganization proceedings in
Canada (the “Canadian Proceedings” and, together with the U.S. Proceedings, the
“Bankruptcy Proceedings”) under the Companies’ Creditors Arrangement Act
(“CCAA”) in the Ontario Superior Court of Justice (the “Canadian Bankruptcy
Court” and, together with the U.S. Bankruptcy Court, the “Bankruptcy Court”).

 

The U.S. Entities are continuing to operate their businesses and manage their
properties as debtors and debtors in possession under Sections 1107 and 1108 of
the Bankruptcy Code.

 

The Company has filed a Joint Plan of Reorganization (the “Plan of
Reorganization”) with the Bankruptcy Court pursuant to which the Company expects
to be reorganized and emerge from the Bankruptcy Proceedings.  The Plan of
Reorganization is described in, and included as an exhibit to, the Company’s
Disclosure Statement (the “Disclosure Statement”) filed with the U.S. Bankruptcy
Court on December 22, 2009 and is expected to be confirmed by the U.S.
Bankruptcy Court and sanctioned by the Canadian Bankruptcy Court.  Pursuant to
the Plan, on the Funding Date, SSCC will merge with and into the Borrower (the
“Funding Date Merger”), with the Borrower continuing as the surviving
corporation and changing its name to Smurfit-Stone Container Corporation.

 

SSCC and the Borrower have requested the Lenders to make Term Loans to the
Borrower on the Funding Date in an aggregate principal amount of $1,200,000,000.

 

The proceeds of the Term Loans to be made on the Funding Date will be used by
the Borrower, together with cash on hand of the Borrower and its Subsidiaries,
to make cash payment of certain claims against the Borrower and its Subsidiaries
pursuant to the Plan of Reorganization and for general corporate purposes and
working capital needs.

 

--------------------------------------------------------------------------------


 

In addition to the Loans to be provided hereunder, on or prior to the Funding
Date, the Borrower and certain of its Subsidiaries will enter into the Revolving
Facility, which will be secured by a perfected first priority security interest
in, among other items, the Revolving Facility Collateral and a perfected second
priority security interest in the Term Facility Collateral.  The Obligations
hereunder will be secured by a perfected first priority security interest in the
Term Facility Collateral and a perfected second priority security interest in
the Revolving Facility Collateral owned by the Loan Parties.

 

The Lenders are willing to extend such credit to the Borrower, on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01. DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity” is defined in Section 6.05(f).

 

“Acquisition Indebtedness” is defined in Section 6.01(j).

 

“Act” is defined in Section 9.17.

 

“Additional RP Condition” is defined in Section 6.06(b).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.  Notwithstanding the foregoing,
the Adjusted LIBO Rate for any applicable Interest Period will be deemed to be
2.00% per annum if the Adjusted LIBO Rate for such Interest Period calculated
pursuant to the foregoing provisions would otherwise be less than 2.00% per
annum.

 

“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.  For
purposes of this definition, neither any Lender nor any Affiliate of a Lender
(other than any such Affiliate that is SSCC, the Borrower or a Subsidiary) shall
be deemed to be an Affiliate of SSCC, the Borrower or any of the Subsidiaries
solely by reason of its ownership of or right to vote any Indebtedness or equity
securities of SSCC, the Borrower or any of the Subsidiaries.

 

“After-Acquired Mortgage Property” shall mean a parcel (or adjoining parcels) of
real property (including any improvements thereon) acquired in fee ownership by
any Loan Party after the Funding Date.

 

“Agreement” shall mean this credit agreement.

 

“Alternate Base Rate” shall mean the highest of (i) the rate of interest per
annum publicly announced by the Administrative Agent as its prime rate in effect
at its principal office in New York City (the “Prime Rate”), (ii) the federal
funds effective rate from time to time plus 0.5% and (iii) the Adjusted LIBO
Rate for a one month interest period plus 1.00%.  Notwithstanding the foregoing,
the Alternate Base Rate shall be deemed to be 3.00% per annum if the Alternate
Base Rate calculated pursuant to the foregoing provisions would otherwise be
less than 3.00% per annum.

 

“Applicable Rate” shall mean (except as otherwise provided in the Incremental
Term Loan Assumption Agreement with respect to any Other Term Loan), for any
day, (a) with respect to any ABR Loan, 3.75% and (b) with respect to any
Eurodollar Loan, 4.75%.

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” shall mean J.P. Morgan Securities Inc., Deutsche Bank Securities
Inc. and Banc of America Securities LLC.

 

“Asset Exchange” shall mean any transfer of operating properties or assets by
SSCC or any of the Subsidiaries to any Person in which at least 75% of the
consideration received by the transferor consists of operating properties or
assets of comparable use.

 

“Asset Sale” shall mean the sale, transfer or other disposition (including any
casualty or condemnation) by the Borrower or any Subsidiary to any Person other
than a Loan Party or a wholly owned Subsidiary of (a) any capital stock in any
Person, (b) substantially all the assets of any geographic or other division or
line of business of the Borrower or any of the Subsidiaries or (c) any Real
Property or a portion of any Real Property or any other asset or assets
(excluding any assets manufactured, constructed or

 

3

--------------------------------------------------------------------------------


 

otherwise produced or purchased for sale to others in the ordinary course of
business and any Permitted Investments) of the Borrower or any Subsidiary;
provided that none of the following shall constitute an “Asset Sale” for
purposes of this Agreement:  (i) the sale of inventory in the ordinary course of
business, (ii) any sale, transfer or other disposition having a value not in
excess of $5,000,000, (iii) any sale of assets in connection with any Permitted
Timber Financing, (iv) the sale of assets (other than Collateral) securing any
Indebtedness permitted hereunder (other than the Loans), if and to the extent
such Indebtedness shall be repaid, redeemed or repurchased in full with the
proceeds of such asset sale (or any other payment made contemporaneously
therewith) and (v) any issuance of capital stock by the Borrower.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 9.04(b)), in the form of Exhibit A or such other form as
shall be approved by the Administrative Agent.

 

“Attributable Indebtedness” shall mean, with respect to any Sale/Leaseback
Transaction that does not result in a Capital Lease, at any date of
determination, the product of (a) the net proceeds from such Sale/Leaseback
Transaction and (b) a fraction, the numerator of which is the number of full
years of the term of the lease relating to the property involved in such
Sale/Leaseback Transaction (without regard to any options to renew or extend
such term) remaining at the date of the making of such computation and the
denominator of which is the number of full years of the term of such lease
(without regard to any options to renew or extend such term) measured from the
first day of such term.

 

“Auction Manager” is defined in Section 2.23(a).

 

“Auction Notice” shall mean an auction notice given by the Borrower in
accordance with the Auction Procedures with respect to a Purchase Offer.

 

“Auction Procedures” shall mean the auction procedures with respect to Purchase
Offers set forth in Exhibit B hereto.

 

“Bankruptcy Code” is defined in the preamble to this Agreement.

 

“Bankruptcy Court” is defined in the preamble to this Agreement.

 

“Bankruptcy Proceedings” is defined in the preamble to this Agreement.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” shall mean, prior to the Funding Date Merger, SSCE, and on and after
the Funding Date Merger, the Borrower hereunder will be the corporation
surviving such merger, which will have changed its name to “Smurfit-Stone
Container Corporation”.

 

4

--------------------------------------------------------------------------------


 

“Borrower Restricted Information” shall mean material non-public information
with respect to SSCC, the Borrower or their Subsidiaries or with respect to the
securities of any such Person.

 

“Borrower’s Portion of Excess Cash Flow” shall mean, at any date of
determination, the amount of Excess Cash Flow for the partial fiscal year of the
Borrower commencing on July 1, 2010 and ending on December 31, 2010, and for
each full fiscal year thereafter ending prior to the date of determination, that
(a) was not and is not required to be applied to the prepayment of Term Loans
pursuant to Section 2.13 and (b) has not been utilized on or prior to the date
of determination to make Restricted Payments pursuant to Section 6.06(b)(ii).

 

“Borrowing” shall mean a group of Loans of the same Class and Type, and made,
converted or continued by the Lenders on a single date and as to which a single
Interest Period is in effect.

 

“Business Day” shall mean any day (other than a Saturday, Sunday or legal
holiday in the State of New York) on which banks are open for business in New
York City and Chicago; provided, however, that when used in connection with a
Eurodollar Loan or Eurodollar Borrowing, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market.

 

“Canadian Bankruptcy Court” is defined in the preamble to this Agreement.

 

“Canadian Benefit Plans” shall mean all employee benefit plans of any nature or
kind whatsoever (other than the Canadian Pension Plans) that are maintained or
contributed to by SSC Canada or any other Canadian Subsidiary.

 

“Canadian Entities” is defined in the preamble to this Agreement.

 

“Canadian GAAP” shall mean generally accepted accounting principles in Canada,
as recommended from time to time by the Canadian Institute of Chartered
Accountants, applied on a consistent basis.

 

“Canadian Pension Plans” shall mean each plan that is considered to be a pension
plan for the purposes of the ITA or any applicable pension benefits standards
statute and/or regulation in Canada and that is established, maintained or
contributed to by SSC Canada or any other Canadian Subsidiary for its current or
former employees.

 

“Canadian Proceedings” is defined in the preamble to this Agreement.

 

“Canadian Subsidiaries” shall mean the Subsidiaries organized under the laws of
Canada or any province or other political subdivision thereof.

 

“Capital Lease” is defined in the definition of the term “Capital Lease
Obligations”.

 

5

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof
(each, a “Capital Lease”), which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP. 
For the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time, determined in accordance
with GAAP.

 

“Cash Management Agreement” shall mean any agreement for the provision of Cash
Management Services.

 

“Cash Management Services” shall mean (i) cash management services, including
treasury, depository, overdraft, electronic funds transfer and other cash
management arrangements and (ii) commercial credit card and merchant card
services.

 

“Cash Management Services Obligations” shall mean any and all obligations of the
Loan Parties or any Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Cash Management Services; provided that the obligations of the Loan Parties
or any Subsidiaries with respect to Cash Management Services described in clause
(ii) of the definition thereof shall not exceed an aggregate principal amount of
$10,000,000.

 

“Cash Proceeds” shall mean, with respect to any Asset Sale, cash, cash
equivalents or marketable securities received from such Asset Sale, including
any insurance or condemnation proceeds and proceeds received by way of deferred
payment pursuant to a note receivable or otherwise (other than the portion of
such deferred payment constituting interest, which shall be deemed not to
constitute Cash Proceeds).

 

“CCAA” is defined in the preamble to this Agreement.

 

“CERCLA” is defined in Section 3.15(a)(iv).

 

A “Change in Control” shall be deemed to have occurred if (a) (x) on or prior to
the Funding Date, a majority of the seats (other than vacant seats) on the board
of directors of SSCC or SSCE shall at any time be occupied by persons who were
neither (i) nominated by the board of directors of SSCC or SSCE, as the case may
be, nor (ii) appointed by directors so nominated; other than seats filled either
on or shortly after the Funding Date and specifically contemplated by the Plan
of Reorganization or (y) after the Funding Date, a majority of the seats (other
than vacant seats) on the board of directors of the Borrower shall at any time
be occupied by persons who were not (i) members of the board of directors of the
Borrower on the Funding Date (or appointed shortly thereafter as specifically
contemplated by the Plan of Reorganization), (ii) nominated by the board of
directors of the Borrower after the Funding Date or (iii) appointed by the
directors referred to in clause (y)(i) or (ii) after the Funding Date, (b) on or
at any time after the Funding Date, any person or group (within the meaning of
Rule 13d-5 of the Securities and Exchange Act of 1934, as in effect on the date
hereof) shall

 

6

--------------------------------------------------------------------------------


 

own, directly or indirectly, beneficially or of record, shares representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; or (c) any time prior to the Funding
Date, SSCC shall cease to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding capital stock of SSCE.

 

“Change of Law” is defined in Section 2.19(f).

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or Other Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Term Loan Commitment or Incremental Term Loan Commitment.

 

“Closing Date” shall mean the date on which this Agreement has become effective
as a result of the conditions specified in Section 4.01 having been satisfied
(or waived in accordance with Section 9.08 hereof).

 

“Code” shall mean the Internal Revenue Code of 1986, or any successor statute
thereto, as the same may be amended from time to time.

 

“Collateral” shall mean any and all assets and properties of the Loan Parties
that are required to be subject to Liens (whether Term Facility Collateral or
Revolving Facility Collateral) securing any of the Obligations, including all
“Collateral” (as defined in (a) prior to the Funding Date, the Guarantee and
Collateral Agreement attached hereto as Exhibit C and (b) on and after the
Funding Date, the Guarantee and Collateral Agreement), and the Mortgaged
Properties.

 

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

 

(a)  the Administrative Agent shall have received from the Borrower, each of the
other Persons required to become a Loan Party and the other parties thereto
either (i) counterparts of each of the Guarantee and Collateral Agreement, the
Intercreditor Agreement and the other Security Documents, duly executed and
delivered on behalf of such parties or (ii) in the case of any Person that is
required to become a Loan Party after the Funding Date, joinder instruments in
the form or forms specified in the Guarantee and Collateral Agreement, the
Intercreditor Agreement or the other Security Documents, as applicable, under
which such Loan Party becomes a party to the applicable Guarantee and Collateral
Agreement, the Intercreditor Agreement or the other Security Documents, as
applicable, duly executed and delivered on behalf of such Loan Party;

 

(b)  all Equity Interests in (x) each Guarantor, (y) SSC Canada (or, if
applicable, each Foreign Subsidiary that owns, directly or indirectly, any
Equity Interests of SSC Canada and the Equity Interests of which are owned
directly by one or more Loan Parties) and (z) each other Foreign Subsidiary of
the Borrower that is a Material Subsidiary and Equity Interests of which are
owned directly by

 

7

--------------------------------------------------------------------------------


 

one or more Loan Parties shall have been pledged pursuant to, and to the extent
required by, the Guarantee and Collateral Agreement and, in the case of Equity
Interests in any Foreign Subsidiary, if requested by the Administrative Agent, a
Foreign Pledge Agreement (provided that the Loan Parties shall not be required
to pledge more than 65% of the issued and outstanding voting Equity Interests of
SSC Canada or any other Foreign Subsidiary), and the Administrative Agent shall
have received certificates or other instruments (to the extent issuable,
including by amending any applicable governing documents, in certificate form)
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

 

(c)  (i) all Indebtedness (including amounts owed in connection with the
intercompany settlements referred to in Section 5.15(i) and other intercompany
receivables) of the Borrower and each other Subsidiary that is owing to any Loan
Party shall be evidenced by a promissory note and shall have been pledged
pursuant to the Guarantee and Collateral Agreement and (ii) all Indebtedness of
any other Person that is owing to any Loan Party and is evidenced by a
promissory note (other than Indebtedness in a principal amount of less than
$5,000,000, so long as the aggregate principal amount of Indebtedness not
pledged under this exclusion does not exceed $10,000,000) shall have been
pledged pursuant to the Guarantee and Collateral Agreement, and in each case,
the Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 

(d)  the Administrative Agent shall have received a lender’s title insurance
policy insuring that each Mortgage relating to any Mortgaged Property
constitutes a first lien on such Mortgaged Property (subject to any Lien
expressly permitted by Section 6.02 or otherwise agreed to by the Administrative
Agent), and the Administrative Agent shall have received such other documents
relating to Mortgaged Properties as reasonably requested in writing by the
Administrative Agent;

 

(e)  all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registering or recording; and

 

(f)  with respect to each deposit account of any Loan Party (other than (i) any
disbursement deposit account the funds in which are used solely for the payment
of salaries and wages, employee benefits, workers’ compensation and similar
expenses or that has an ending daily balance of zero, (ii) trust accounts for
the benefit of directors, officers or employees and (iii) deposit accounts,
other than lockbox or collection accounts, the daily balance in which does not
at any time exceed $3,500,000 for all such accounts, provided, however,

 

8

--------------------------------------------------------------------------------


 

that, in the case of each of clauses (i), (ii) and (iii), no Control Agreement
over any such excluded account is entered into for the benefit of the Revolver
Collateral Agent) and each securities account and commodities account maintained
by any Loan Party with any depositary bank, securities intermediary or commodity
intermediary, the Administrative Agent shall have received a counterpart, duly
executed and delivered by the applicable Loan Party and such depositary bank,
securities intermediary or commodity intermediary, as the case may be, of a
Control Agreement (which Control Agreements may also be for the benefit of the
Revolver Collateral Agent); provided that no such Control Agreement shall be
required to be entered into pursuant to this clause (f) until the later of
(A) the Funding Date and (B) 60 days after the Closing Date (or, in either case,
such later date as agreed in writing by the Administrative Agent).

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any Loan Document to the contrary, (a) the foregoing definition
shall not require the creation or perfection of pledges of or security interests
in, or the obtaining of title insurance, legal opinions or other deliverables
with respect to, particular assets of the Loan Parties, if, and for so long as
the Administrative Agent, in consultation with SSCC and the Borrower, determines
that the burden or cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such title insurance, legal opinions or
other deliverables in respect of such assets (taking into account any adverse
tax consequences to the Borrower and its Affiliates (including the imposition of
withholding or other material taxes)), shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (b) if the Administrative
Agent reasonably determines that the Borrower shall have used commercially
reasonable efforts to procure and deliver, but shall nevertheless be unable to
deliver, any Mortgage (or any Mortgage related documents) or Control Agreement
that is required to be delivered in order to satisfy the foregoing requirements,
such delivery shall not be a condition precedent to the Funding Date, but shall
be required to be accomplished by such later date as the Administrative Agent
shall reasonably determine, (c) in no event shall the Collateral include any
asset if, to the extent and for so long as the grant of a Lien thereon to secure
the Obligations is prohibited by any applicable law, regulation or contract
(other than to the extent that any such prohibition would be rendered
ineffective pursuant to any other applicable law) or would result in material
and adverse tax consequences.

 

“Commitment” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment or Incremental Term Loan Commitment.

 

“Company” is defined in the preamble to this Agreement.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of SSCC dated January 2010.

 

“Confirmation Order” is defined in Section 4.02(j).

 

“Consolidated Capital Expenditures” shall mean, for any period, all amounts that
would be included as additions to property, plant and equipment and other

 

9

--------------------------------------------------------------------------------


 

capital expenditures on a consolidated statement of cash flows for SSCC and its
Subsidiaries during such period in accordance with GAAP (excluding capitalized
interest but including the amount of assets leased under any Capital Lease);
provided, however, that in no event shall Consolidated Capital Expenditures
include (a) amounts expended (in compliance with the provisions of any Mortgage,
if applicable) in the replacement, repair or reconstruction of any fixed or
capital asset which was destroyed, damaged or condemned, in whole or in part, to
the extent property insurance or condemnation proceeds are receivable or have
been received by SSCC or any such Subsidiary in respect of such destruction,
damage or condemnation, (b) any capital expenditures substantially concurrently
made or committed to be made with the Net Cash Proceeds from any issuance of
Equity Interests by SSCC or the Borrower, (c) any Investments made pursuant to
Section 6.04(k) or (d) any Permitted Acquisitions.

 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets (other than cash and cash equivalents) of SSCC and its Subsidiaries
on a consolidated basis that may properly be classified as current assets in
conformity with GAAP.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of SSCC and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
provided that the current maturities of long-term Indebtedness for money
borrowed of SSCC and its Subsidiaries, any Indebtedness permitted under
Section 6.01 that is classified as a current liability in conformity with GAAP
and any taxes payable solely as a result of Asset Sales shall be excluded from
the definition of Consolidated Current Liabilities.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

 

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

 

(i) Consolidated Interest Expense for such period;

 

(ii) provision for taxes based on income, profits or losses (determined on a
consolidated basis) during such period;

 

(iii) all amounts attributable to depreciation, depletion and amortization of
intangibles for such period;

 

(iv) any extraordinary charges or extraordinary losses for such period;

 

(v) any Non-Cash Charges for such period;

 

(vi) restructuring charges for such period relating to current or anticipated
future cash expenditures, including restructuring costs related to closure or
consolidation of facilities, in an aggregate amount not to

 

10

--------------------------------------------------------------------------------


 

exceed in any fiscal year $25,000,000; provided that commencing in the fiscal
year beginning on January 1, 2011, such maximum aggregate amount of
restructuring charges shall be increased by the amount, if positive, by which
$25,000,000 exceeds the amount of such restructuring charges in the immediately
preceding fiscal year, but not to exceed $18,750,000;

 

(vii) cash fees, costs, expenses, commissions or other cash charges incurred
during such period in connection with this Agreement, the Revolving Facility
Documents, the Bankruptcy Proceedings, the Plan of Reorganization and the
transactions contemplated by the foregoing, including in connection with the
termination or settlement of executory contracts, professional and accounting
fees, costs and expenses, management incentive, employee retention or similar
plans (in each case to the extent such plan is approved by the U.S. Bankruptcy
Court), and litigation and settlements (but excluding interest and fees accruing
after the Funding Date hereunder or under the Revolving Facility) in an
aggregate amount for all periods after December 31, 2009, not in excess of
$65,000,000; and

 

(ix) deferred financing fees (and any write-offs thereof);

 

provided that, to the extent not reflected in Consolidated Net Income for the
period in which such cash payment is made, any cash payment made with respect to
any Non-Cash Charges added back in computing Consolidated EBITDA for any prior
period pursuant to clause (v) above (or that would have been added back had this
Agreement been in effect during such prior period) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made;
and minus

 

(b) without duplication and to the extent included in determining such
Consolidated Net Income:

 

(i) any extraordinary gains for such period; and

 

(ii) any non-cash gains for such period (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period);

 

in each case of clauses (a) and (b), determined on a consolidated basis in
accordance with GAAP; provided further that Consolidated EBITDA for any period
shall be calculated so as to exclude (without duplication of any adjustment
referred to above) the effect of:

 

(A) the cumulative effect of any changes in GAAP or accounting principles
applied by management;

 

(B) any gain or loss for such period that represents after-tax gains or losses
attributable to any sale, transfer or other disposition or abandonment of assets
by

 

11

--------------------------------------------------------------------------------


 

SSCC, the Borrower or any of the Subsidiaries, other than dispositions or sales
of inventory and other dispositions in the ordinary course of business;

 

(C) any income or loss for such period attributable to the early extinguishment
of Indebtedness or accounts payable;

 

(D) any non-cash gains or losses on foreign currency derivatives and any foreign
currency transaction non-cash gains or losses and any foreign currency exchange
translation gains or losses that arise on consolidation of integrated
operations;

 

(E) any re-evaluation of inventory or other assets or any liabilities due to
“fresh-start” accounting adjustments upon the Borrower’s emergence from the
Bankruptcy Proceedings; and

 

(F) mark-to-market adjustments in the valuation of derivative obligations
resulting from the application of Statement of Financial Accounting Standards
No. 133, Accounting for Derivative Instruments and Hedging Activities.

 

Notwithstanding the foregoing, for purposes hereof, Consolidated EBITDA for each
of the fiscal quarters ended March 31, 2009, June 30, 2009, September 30, 2009
and December 31, 2009, shall be $131,268,000, $144,331,000, $121,329,000 and
$97,932,000 respectively.

 

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(net of interest income on Permitted Investments) of SSCC and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP,
excluding any fees and expenses payable or amortized during such period by SSCC
and its consolidated Subsidiaries in connection with the amortization of
deferred debt issuance costs.  For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
SSCC and its consolidated Subsidiaries with respect to Hedging Agreements, but
excluding any gain or loss recognized under GAAP that results from the
mark-to-market valuation of any Hedging Agreement.

 

“Consolidated Leverage Ratio” shall mean, on any date of determination, the
ratio obtained by dividing (a) Indebtedness of SSCC and its consolidated
Subsidiaries on such date by (b) Consolidated EBITDA for the period of twelve
consecutive months most recently ended prior to such date.  In any period of
four consecutive fiscal quarters in which a Permitted Acquisition occurs, the
Consolidated Leverage Ratio shall be determined on a pro forma basis in
accordance with Section 1.04.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of SSCC and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided that there
shall be excluded from such calculation (a) the net gains (or losses) associated
with the sale of any asset not in the ordinary course of business, (b) any
income or gains associated with or resulting from the purchase or acquisition of
Term Loans or Other Term Loans by SSCC, the Borrower or any Subsidiary, (c) the
income (or loss) of any consolidated

 

12

--------------------------------------------------------------------------------


 

Subsidiary that is not wholly owned by SSCC to the extent such income (or loss)
is attributable to the noncontrolling interest in such consolidated Subsidiary,
(d) the income (or loss) of any Person accrued prior to the date it becomes (or,
for pro forma purposes, is deemed to have become) a Subsidiary or is merged into
or consolidated with SSCC, the Borrower or any of the Subsidiaries or the date
that Person’s assets are acquired by SSCC, the Borrower or any of the
Subsidiaries and (e) the effect of any re-evaluation of inventory or other
assets or any liabilities due to “fresh-start” accounting adjustments upon the
Borrower’s emergence from the Bankruptcy Proceedings.

 

“Consolidated Senior Secured Leverage Ratio” shall mean, on any date of
determination, the ratio obtained by dividing (a) Senior Secured Indebtedness of
SSCC and its consolidated Subsidiaries on such date by (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ending on or most recently
prior to such date.  In any period of four consecutive fiscal quarters in which
a Permitted Acquisition occurs, the Consolidated Senior Secured Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.04.

 

“Control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.  “Controlling” and “Controlled” shall have meanings correlative
thereto.

 

“Control Agreement” means, with respect to any deposit account, securities
account or commodities account maintained by any Loan Party, a control agreement
in form and substance reasonably satisfactory to the Administrative Agent, duly
executed and delivered by such Loan Party and the depositary bank, the
securities intermediary or commodity intermediary, as the case may be, with
which such account is maintained.

 

“Credit Event” is defined in Article IV.

 

“Credit Facility” shall mean a Class of Commitments and extensions of credit
thereunder.  For purposes of this Agreement, each of the following comprises a
separate Credit Facility:  (a) the Term Loan Commitment and the Term Loans,
(b) the Incremental Term Loan Commitments and the Other Term Loans and (c) the
Incremental Revolving Commitments and the loans or other extensions of credit
pursuant thereto.

 

“Current Extension Loans” is defined in Section 2.25(c).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Rate” is defined in Section 2.07.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund its portion of any Borrowing within three Business
Days of the date on which it shall have been required to fund the same,
(b) notified the Borrower, the Administrative Agent or any Lender in writing
that it does not

 

13

--------------------------------------------------------------------------------


 

intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund Loans, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, unless, in
the case of any Lender referred to in this clause (e), the Borrower and the
Administrative Agent shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder.

 

“Disclosure Statement” is defined in the preamble to this Agreement.

 

“Domestic” when used in reference to any item, shall mean that such item is
within the United States or any State thereof (including the District of
Columbia).

 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States or any State thereof (including the District of Columbia).

 

“Environmental Laws” shall mean all current and future federal, state,
provincial, local and foreign laws, rules or regulations, codes, ordinances,
orders, decrees, judgments or injunctions issued, promulgated, approved or
entered thereunder or other requirements of Governmental Authorities or the
common law, relating to health, safety, or pollution or protection of the
environment, natural resources, the climate or threatened or endangered species,
including laws relating to emissions, discharges, Releases or threatened
releases of, or exposure to, pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances, or wastes into the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata) or otherwise
relating to the manufacture, processing, distribution, use, generation,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances, or wastes, or
underground storage tanks and emissions or releases therefrom.

 

“Equity Interests” shall mean the shares of capital stock, partnership
interests, membership interests, beneficial interests or other ownership
interests, whether

 

14

--------------------------------------------------------------------------------


 

voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, or any
successor statute, as the same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with SSCC, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) a failure by any
Plan to satisfy the minimum funding standard within the meaning of Section 412
of the Code or Section 302 of ERISA, applicable to such Plan, in each case
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(c) of ERISA or Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by SSCC or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by SSCC or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (g) the
incurrence by SSCC or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(h) the receipt by SSCC or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from SSCC or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA; (i) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) with respect to which SSCC or any of its
ERISA Affiliates is a “disqualified person” (as defined in Section 4975 of the
Code) or a “party in interest” (as defined in Section 406 of ERISA) or could
otherwise be liable; or (j) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of SSCC or any of its ERISA
Affiliates.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” is defined in Article VII.

 

15

--------------------------------------------------------------------------------


 

“Excess Cash Flow” shall mean, for any period, (a) the sum, without duplication,
of (i) Consolidated Net Income during such period, (ii) the amount of
depreciation, depletion, amortization of intangibles, deferred taxes, accreted
and zero coupon bond interest and other non-cash expenses, losses or other
charges that, pursuant to GAAP, were deducted in determining such Consolidated
Net Income, (iii) the proceeds or incurrence of any Capital Leases of SSCC and
its Subsidiaries on a consolidated basis, (iv) reductions, other than reductions
attributable solely to Asset Sales, to working capital for such period (i.e.,
the decrease in Consolidated Current Assets minus Consolidated Current
Liabilities from the beginning to the end of such period (but excluding the
effects of any re-classification of any assets or liabilities from short-term to
long-term or from long-term to short-term), and (v) Indebtedness (other than
revolving loans under the Revolving Facility) of SSCC and its consolidated
Subsidiaries created, incurred or assumed in respect of the purchase or
construction of property minus (b) the sum, without duplication, of (i) the
amount of all non-cash gains, income or other credits included in determining
Consolidated Net Income, (ii) additions to working capital for such period
(i.e., the increase in Consolidated Current Assets minus Consolidated Current
Liabilities from the beginning to the end of such period (but excluding the
effects of any re-classification of any assets or liabilities from short-term to
long-term or from long-term to short-term), (iii) the regularly scheduled
payments of Repayment Amounts made during such period, (iv) optional prepayments
of Term Loans made during such period under Section 2.12(a) other than any such
prepayment that was required to satisfy the Additional RP Condition in
connection with a Restricted Payment made during such period under
Section 6.06(b)(ii), (v) scheduled and optional payments or prepayments of the
principal amount of permitted Indebtedness other than the Loans, but only to the
extent that such payments or prepayments cannot by their terms be reborrowed or
redrawn and do not occur in connection with a refinancing of all or any portion
of such permitted Indebtedness and are otherwise permitted hereby,
(vi) Consolidated Capital Expenditures for such period and the aggregate cash
consideration paid by SSCC and the Subsidiaries during such period on account of
Permitted Acquisitions (except to the extent such Consolidated Capital
Expenditures or Permitted Acquisitions are financed with the Net Cash Proceeds
from an Asset Sale or an issuance of Indebtedness (other than Indebtedness
referred to in clauses (a)(iii) and (v) above) or Equity Interests),
(vii) Restricted Payments made during such period under Section 6.06(b)(iii),
and (viii) cash payments made during such period to fund pension plans for
employees of the Borrower and the Subsidiaries, but only to the extent such cash
expenditures exceed the amounts expensed in respect of pension funding
obligations under GAAP for such period; provided, however, that, except as
otherwise specifically contemplated by the foregoing provisions, none of the
following shall be included in a determination of Excess Cash Flow: (x) amounts
expended for any Investment permitted under Section 6.04 and any proceeds from
the subsequent sale or other disposition of any such Investment, (y) except as
specifically contemplated above, the proceeds of any issuance of debt securities
in the capital markets or of the issuance of equity securities, in each case,
not otherwise prohibited hereunder and (z) the proceeds from the sale of assets
of SSCC or any Subsidiary to the extent such proceeds would be required (before
giving effect to any waiver) to mandatorily prepay any permitted Indebtedness
(including the Loans).  Notwithstanding the foregoing, Excess Cash Flow for any
period shall be

 

16

--------------------------------------------------------------------------------


 

calculated without taking into account any gains or losses due to any
re-evaluation of assets or liabilities due to “fresh start” accounting upon the
Borrower’s emergence from the Bankruptcy Proceedings, including positive or
negative effects on working capital.

 

“Excluded Subsidiaries” shall mean, collectively, Timber Capital Holdings LLC, a
Delaware limited liability company, and Timber Note Holdings LLC, a Delaware
limited liability company.

 

“Extended Maturity Date” is defined in Section 2.25(a).

 

“Extension” is defined in Section 2.25(a).

 

“Extension Amendments” is defined in Section 2.25(e).

 

“Extension Offer” is defined in Section 2.25(a).

 

“Fair Market Value” is defined in Section 5.09(d).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York or, if such rate is not so published
for any day that is a Business Day, the average (rounded upwards, if necessary,
to the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fees” shall mean the fees described in Section 2.05.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, controller or assistant treasurer of
such Person.

 

“Foreign” when used in reference to any item, shall mean that such item is not
Domestic.

 

“Foreign Pledge Agreement” shall mean a pledge or charge agreement granting a
Lien on Equity Interests in a Foreign Subsidiary to secure the Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Foreign Subsidiary” shall mean Smurfit-Stone Puerto Rico and any Subsidiary
that is not a Domestic Subsidiary.

 

“Funding Date” shall mean the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.08).

 

“Funding Date Merger” is defined in the preamble to this Agreement.

 

17

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles in the United States,
applied on a consistent basis.

 

“Governmental Authority” shall mean any Federal, state, provincial, regional,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body.

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise (whether or not denominated as a guarantee), of such Person
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.  The amount of any Guarantee at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guarantee is made or (y) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee (or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof).

 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, among the Borrower, the Domestic Subsidiaries party thereto and the
Administrative Agent, for the benefit of the Secured Parties, substantially in
the form of Exhibit C hereto with such modifications thereto as the
Administrative Agent may agree.

 

“Guarantors” shall mean each Subsidiary that guarantees the Obligations pursuant
to the Guarantee and Collateral Agreement; provided that no Excluded Subsidiary
shall be required to become a Guarantor hereunder.

 

“Hazardous Materials” is defined in Section 3.15(a)(iv).

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
SSCC or the Subsidiaries shall be a Hedging Agreement.

 

18

--------------------------------------------------------------------------------


 

“Incremental Commitment Amount” shall mean, at any time of determination,
$400,000,000 minus (i) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Commitments established prior to such time
and (ii) the aggregate amount of reductions in the Incremental Commitment Amount
effected pursuant to Section 2.13(c).

 

“Incremental Facility” is defined in Section 2.22(a).

 

“Incremental Facility Agreement” shall mean an Incremental Term Loan Assumption
Agreement or an Incremental Revolving Facility Assumption Agreement.

 

“Incremental Lender” is defined in Section 2.22(a).

 

“Incremental Revolving Commitment” is defined in Section 2.22(a).

 

“Incremental Revolving Facility” is defined in Section 2.22(a).

 

“Incremental Revolving Facility Assumption Agreement” shall mean an Incremental
Revolving Facility Assumption Agreement among the Borrower, the Administrative
Agent and one or more Incremental Revolving Lenders establishing an Incremental
Revolving Facility hereunder.

 

“Incremental Revolving Lender” is defined in Section 2.22(a).

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Other Term Loan.

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders establishing a Class of Other Term Loans
hereunder.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.22, to make Other Term Loans to the Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Other Term Loan, as set forth in the applicable Incremental Term Loan Assumption
Agreement.

 

“Incremental Term Loan Repayment Amount” is defined in Section 2.11(b).

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

19

--------------------------------------------------------------------------------


 

“Incurrence Test” is defined in Section 6.01.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to assets purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued expenses arising in
the ordinary course of business and (ii) any contingent earnout or other
contingent payment obligation incurred in connection with an acquisition
permitted hereunder (but only to the extent that such obligation has not become
fixed)), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed by such Person (and in the event
such Person has not assumed or otherwise become liable for payment of such
obligation, the amount of Indebtedness under this clause (e) shall be the lesser
of the amount of such obligation and the fair market value of such property),
(f) all Guarantees by such Person, (g) all Capital Lease Obligations of such
Person, (h) all net obligations of such Person in respect of Hedging Agreements
(such net obligations to be equal at any time to the termination value of such
Agreements or other arrangements that would be payable by or to such Person at
such time) and (i) all obligations of such Person as an account party to
reimburse any bank or any other Person in respect of letters of credit.  The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, except to the extent such Indebtedness
is expressly non-recourse to such Person.

 

“Indemnitee” is defined in Section 9.05(b).

 

“Information” is defined in Section 9.14(a).

 

“Insolvency Law” shall mean, to the extent applicable, (a) Title 11 of the
United States Code, (b) the Bankruptcy and Insolvency Act (Canada), (c) the
Companies’ Creditors Arrangement Act (Canada), and (d) any similar Federal,
provincial, state, local or foreign bankruptcy or insolvency law, in each case
as now constituted or hereafter amended or enacted.

 

“Intercreditor Agreement” shall mean an Intercreditor Agreement among the
Borrower, the Guarantors, the Administrative Agent, the Revolver Collateral
Agent and, if applicable, one or more Senior Representatives for holders of
Permitted Second Lien Notes, substantially in the form of Exhibit D hereto with
such modifications thereto as the Administrative Agent may agree.

 

“Interest Coverage Ratio” shall mean, on the date of any incurrence of
Indebtedness or any other event, including any change in interest rates
applicable to existing Indebtedness resulting from a modification or amendment
to the documents governing such Indebtedness, in respect of which the Incurrence
Test is to be satisfied (the “Test Date”), the ratio of (a) aggregate amount of
Consolidated EBITDA for the then

 

20

--------------------------------------------------------------------------------


 

most recent four fiscal quarters for which financial statements have been
delivered immediately prior to such date (the “Four Quarter Period”) to (b) the
aggregate Consolidated Interest Expense for such Four Quarter Period.  In making
the foregoing calculation, (A) pro forma effect shall be given to any
Indebtedness incurred or repaid (including any Indebtedness irrevocably called
for redemption) during the period (the “Reference Period”) commencing on the
first day of the Four Quarter Period and ending on the Test Date (other than
Indebtedness incurred or repaid under the Revolving Facility or similar
arrangement except to the extent commitments thereunder (or under any
predecessor or successor revolving credit or similar arrangement in effect on
the last day of such Four Quarter Period) are permanently reduced), in each case
as if such Indebtedness had been incurred or repaid on the first day of such
Reference Period; (B) Consolidated Interest Expense attributable to interest on
any Indebtedness (whether existing or being incurred) computed on a pro forma
basis and bearing a floating interest rate shall be computed as if the rate in
effect on the Test Date (taking into account any Hedging Agreement applicable to
such Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months or, if shorter, at least equal to the remaining term of such
Indebtedness) had been the applicable rate for the entire period; (C) pro forma
effect shall be given to Asset Sales and Permitted Acquisitions (including
giving pro forma effect to the application of proceeds of any Asset Sale) that
occur during such Reference Period as if they had occurred and such proceeds had
been applied on the first day of such Reference Period; and (D) pro forma effect
shall be given to asset sales and permitted acquisitions (including giving pro
forma effect to the application of proceeds of any asset sale) that have been
made by any Person that has become a Loan Party or has been merged with or into
the Borrower or any Loan Party during such Reference Period and that would have
constituted Asset Sales or Permitted Acquisitions had such transactions occurred
when such Person was a Loan Party as if such asset sales or permitted
acquisitions were Asset Sales or Permitted Acquisitions that occurred on the
first day of such Reference Period; provided that to the extent that clause
(C) or (D) of this sentence requires that pro forma effect be given to an Asset
Sale or Permitted Acquisition, such pro forma calculation shall be based upon
the four full fiscal quarters immediately preceding the Test Date of the Person,
or division or line of business of the Person, that is acquired or disposed for
which financial information is available.

 

“Interest Payment Date” shall mean (a) with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part and
(b) with respect to any Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing.

 

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, if consented to by all affected Lenders, 9 or 12 months
thereafter), or such period of time shorter than 1 month as may be agreed to by
the Administrative Agent, in each case, as the Borrower thereof may elect and
(b) as to any ABR Borrowing, the period

 

21

--------------------------------------------------------------------------------


 

commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the earlier of (i) the next succeeding April 1, July 1, October 1 or
January 2 and (ii) the Term Loan Maturity Date or an Incremental Term Loan
Maturity Date, as applicable; provided, however, that, if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day.  Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

 

“Investment” shall mean, as applied to any Person (the “investor”), any direct
or indirect purchase or other acquisition by the investor of, or a beneficial
interest in, stock or other securities of any other Person, including any
exchange of equity securities for Indebtedness, or any direct or indirect loan,
advance (other than advances to employees for moving and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by the investor to any other Person, including all
Indebtedness and accounts receivable owing to the investor from such other
Person that did not arise from sales or services rendered to such other Person
in the ordinary course of the investor’s business.  Except for any Investment
described in the immediately succeeding sentence, the amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment minus any
amounts (a) realized upon the disposition of assets comprising an Investment
(including the value of any liabilities assumed by any Person other than SSCC,
the Borrower or any Subsidiary in connection with such disposition),
(b) constituting repayments of Investments that are loans or advances or
(c) constituting cash returns of principal or capital thereon (including any
dividend, redemption or repurchase of equity that is accounted for, in
accordance with GAAP, as a return of principal or capital).  For purposes of
this Agreement, the redemption, purchase or other acquisition for value by any
Subsidiary of any shares of its capital stock from a Person other than SSCC, the
Borrower or any other Subsidiary shall be deemed to be an “Investment” by such
Subsidiary in its shares of capital stock.

 

“IP Security Agreements” shall have the meaning set forth in (a) prior to the
Funding Date, the Guarantee and Collateral Agreement attached hereto as
Exhibit C and (b) on and after the Funding Date, the Guarantee and Collateral
Agreement.

 

“ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.

 

“JPMCB” is defined in the preamble to this Agreement.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
date of any Term Loan or Other Term Loan, in each case as extended in accordance
with this Agreement from time to time.

 

22

--------------------------------------------------------------------------------


 

“Lenders” shall mean the Persons listed on Schedule 2.01 (and their respective
successors, which shall include any entity resulting from a merger or
consolidation) and any other Person that shall have become a party hereto
pursuant to an Assignment and Acceptance or an Incremental Facility Agreement,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

 

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which U.S. dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, assignment for security, hypothecation, prior claim (within the
meaning of the Civil Code of Quebec) encumbrance, charge or security interest
in, on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, Capital Lease or title retention agreement relating
to such asset.

 

“Loan Documents” shall mean this Agreement, Guarantee and Collateral Agreement,
the other Security Documents, the Intercreditor Agreement and the Incremental
Facility Agreements.

 

“Loan Documents Obligations” shall mean Obligations of the type described in
clauses (a) and (b) of the term “Obligations”.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Term Loans and, unless context shall otherwise require,
any Other Term Loans and any loans made pursuant to an Incremental Revolving
Commitment.

 

“Margin Stock” shall have the meaning given such term under Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, operations, properties or financial condition of SSCC and its
Subsidiaries,

 

23

--------------------------------------------------------------------------------


 

taken as a whole, or (b) material impairment of the rights of or benefits
available to the Lenders under any Loan Document.

 

“Material Contract” shall mean any contract to which SSCC, the Borrower or any
of the Subsidiaries is or becomes a party that provides for payments by or to
SSCC, the Borrower or any of the Subsidiaries in excess of $50,000,000 per year
and that has a term in excess of twelve months.

 

“Material Indebtedness” means Indebtedness (other than the Loan Documents
Obligations), or obligations in respect of one or more Hedging Agreements, of
any one or more of SSCC, the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $30,000,000.

 

“Material Subsidiary” shall mean each Subsidiary now existing or hereafter
acquired or formed and each successor thereto that (a) for the most recent
period of four consecutive fiscal quarters of the Borrower accounted (on a
consolidated basis with its Subsidiaries) for more than 5% of the consolidated
revenues of SSCC or the Borrower, (b) as at the end of such fiscal quarter, was
(on a consolidated basis with its Subsidiaries) the owner of more than 5% of the
consolidated assets of SSCC or the Borrower, as shown on the consolidated
financial statements of SSCC or the Borrower for such fiscal quarter or (c) is
irrevocably designated as a Material Subsidiary in a writing by a Loan Party to
the Administrative Agent; provided that no Excluded Subsidiary shall be deemed
to be a Material Subsidiary.  Schedule 1.01(a) sets forth each Subsidiary that
is a Material Subsidiary on and as of the Closing Date.

 

“Minimum Extension Condition” is defined in Section 2.25(d).

 

“Minimum Tender Condition” is defined in Section 2.24(b).

 

“Mortgaged Properties” shall mean (i) each parcel (or adjoining parcels) of real
property (including any real property fixtures thereon) owned by a Loan Party on
the Closing Date and specified on Schedule 1.01(b), and (ii) each After-Acquired
Mortgage Property with respect to which a Mortgage is granted pursuant to
Section 5.09.

 

“Mortgages” shall mean (a) the mortgages, deeds of trust, assignments of leases
and rents, modifications and other security documents with respect to Mortgaged
Properties or delivered pursuant to Section 5.09.  Each Mortgage shall be
substantially in the form of Exhibit E, or otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA that has been maintained, sponsored or contributed
by SSCC or an ERISA Affiliate within the preceding five plan years.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the Cash
Proceeds therefrom, net of (i) costs of sale (including payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than Loans and borrowings under the Revolving Facility)
required to be repaid under the

 

24

--------------------------------------------------------------------------------


 

terms thereof as a result of such Asset Sale), (ii) if such Asset Sale includes
the sale or transfer of assets included in the Revolving Facility Collateral or
assets of a similar type owned by the Canadian Subsidiaries and pledged to
secure the obligations under the Revolving Facility, any Cash Proceeds therefrom
equal to the book value of the inventory, receivables, other Revolving Facility
Collateral or such assets of a similar type owned and so pledged by the Canadian
Subsidiaries included in such sale or transfer, (iii) taxes paid or reasonably
estimated to be payable in the year such Asset Sale occurs or in the following
year as a result thereof and (iv) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations and any
purchase price adjustments associated with such Asset Sale (provided that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds); and (b) with respect to any
issuance of debt or equity securities, the cash proceeds thereof, net of
underwriting commissions or placement fees and expenses directly incurred in
connection therewith.

 

“Non-Cash Charges” means any non-cash charges or losses, including (a) any
impairment charge or asset write-off or write-down related to intangible assets
(including goodwill), long-lived assets and investments in debt and equity
securities pursuant to GAAP, (b) long-term incentive plan accruals and any
non-cash expenses resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of SSCC, the
Borrower or any Subsidiary and (c) any non-cash charges or losses resulting from
the application of purchase accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense.

 

“Non-U.S. Person” is defined in Section 2.19(f).

 

“Obligations” shall mean (a) the due and punctual payment by the Borrower of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations of the Borrower to the Administrative Agent
and any of the Lenders under this Agreement and each of the other Loan Documents
(other than the Intercreditor Agreement), including obligations to pay Fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise, arising under the
Loan Documents (other than the Intercreditor Agreement) (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment of all the
monetary obligations of each other Loan Party under or pursuant to this
Agreement and each of the other Loan Documents (other than the Intercreditor
Agreement), (c) the due and punctual payment of all monetary obligations of SSCC
and its Subsidiaries under each Qualified Secured Hedging Agreement that are
treated as an “Obligation” pursuant to the terms of Section 9.19 and (d) the due
and punctual payment and performance of all Cash Management Services Obligations
of SSCC and its Subsidiaries in respect of Qualified Secured Cash Management
Agreements that are treated as an “Obligation” pursuant to the terms of
Section 9.19.

 

25

--------------------------------------------------------------------------------


 

“Other Taxes” is defined in Section 2.19(b).

 

“Other Term Loans” is defined in Section 2.22(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit F or
any other form approved by the Administrative Agent.

 

“Permitted Acquisition” is defined in Section 6.05(f).

 

“Permitted Debt Exchange” is defined in Section 2.24(a).

 

“Permitted Debt Exchange Offer” is defined in Section 2.24(a).

 

“Permitted Investments” shall mean any of the following:

 

(a) any evidence of Indebtedness, maturing not more than one year after the
acquisition thereof, issued by the United States of America or Canada, or any
instrumentality or agency thereof and guaranteed fully as to principal, interest
and premium, if any, by the United States of America or Canada;

 

(b) any certificate of deposit, banker’s acceptance or time deposit (including
Eurodollar time deposits), maturing not more than one year after the date of
purchase, issued or guaranteed by or placed with (i) the Administrative Agent or
any bank providing Cash Management Services to SSCC or any Subsidiaries or
(ii) a commercial banking institution that has long-term debt rated “A2” or
higher by Moody’s Investors Service, Inc. (“Moody’s”) or “A” or higher by
Standard & Poor’s Ratings Services (“S&P”) and which has a combined capital and
surplus of not less than $500,000,000;

 

(c) commercial paper (i) maturing not more than 270 days after the date of
purchase and (ii) issued by a corporation (other than a Loan Party or any
Affiliate of a Loan Party) with a rating, at the time as of which any
determination thereof is to be made, of “P-1” or higher by Moody’s or “A-1” or
higher by S&P (or equivalent rating in the case of a Permitted Investment made
by a Foreign Subsidiary);

 

(d) investments in fully collateralized repurchase agreements with a term of not
more than thirty (30) days for underlying securities of the types described in
clause (a) above entered into with any bank or trust company meeting the
qualifications specified in clause (b) above;

 

(e) demand deposits with any bank or trust company;

 

(f) money market funds substantially all the assets of which are comprised of
securities of the types described in clauses (a) through (e) above; and

 

26

--------------------------------------------------------------------------------

 


 

(g) in the case of the Foreign Subsidiaries, short-term investments comparable
to the foregoing.

 

“Permitted Liens” shall mean, with respect to any Person, any of the following:

 

(a) Liens for taxes, assessments or other governmental charges or levies not yet
due and payable or which are being contested in good faith by appropriate
proceedings diligently pursued, provided that (i) any proceedings commenced for
the enforcement of such Liens shall have been duly suspended and (ii) full
provision for the payment of all such taxes known to such Person has been made
on the books of such Person if and to the extent required by GAAP;

 

(b) mechanics’, materialmen’s, carriers’, warehousemen’s, landlord’s and similar
Liens arising by operation of law and in the ordinary course of business and
securing obligations of such Person that are not overdue for a period of more
than 60 days or are being contested in good faith by appropriate proceedings
diligently pursued, provided that in the case of any such contest (i) any
proceedings commenced for the enforcement of such Liens shall have been duly
suspended and (ii) full provision for the payment of such Liens has been made on
the books of such Person if and to the extent required by GAAP;

 

(c) Liens arising in connection with workers’ compensation, unemployment
insurance, old age pensions and social security benefits that are not overdue or
are being contested in good faith by appropriate proceedings diligently pursued,
provided that in the case of any such contest (i) any proceedings commenced for
the enforcement of such Liens shall have been duly suspended and (ii) full
provision for the payment of such Liens has been made on the books of such
Person if and to the extent required by GAAP;

 

(d) (i) Liens incurred or deposits made in the ordinary course of business to
secure the performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents (exclusive of obligations incurred
in connection with the borrowing of money or the payment of the deferred
purchase price of property) and (ii) Liens securing surety, indemnity,
performance, appeal and release bonds, in the case of either clause (i) or (ii),
securing such obligations in an amount outstanding at any time not to exceed
individually or in the aggregate $100,000,000, provided that full provision for
the payment of all such obligations has been made on the books of such Person if
and to the extent required by GAAP;

 

(e) imperfections of title, restrictive covenants, rights of way, easements,
servitudes, mineral interest reservations, reservations made in the grant from
the Crown, municipal and zoning ordinances, general real estate taxes and
assessments not yet delinquent and other encumbrances on real property that
(i) do not arise out of the incurrence of any Indebtedness for money borrowed
and (ii) do not interfere with or impair in any material respect the utility,
operation, value or marketability of the real property on which such Lien is
imposed;

 

27

--------------------------------------------------------------------------------


 

(f) the rights of collecting banks or other financial institutions having a
right of setoff, revocation, refund or chargeback with respect to money or
instruments on deposit with or in the possession of such financial institution;

 

(g) leases or subleases granted to others not interfering in any material
respect with the business of SSCC or any Subsidiary and any interest or title of
a lessor under any lease (whether a Capital Lease or an operating lease)
permitted by this Agreement or the Security Documents;

 

(h) Liens on accounts receivable for which attempts at collection have been
undertaken by a third party authorized by the Person owning such accounts
receivable;

 

(i) Liens arising from the granting of a license to enter into or use any asset
of SSCC or any Subsidiary to any Person in the ordinary course of business of
SSCC or any Subsidiary that does not interfere in any material respect with the
use or application by SSCC or any Subsidiary of the asset subject to such
license;

 

(j) Liens attaching solely to cash earnest money deposits made by SSCC or any
Subsidiary in connection with any letter of intent or purchase agreement entered
into it in connection with an acquisition permitted hereunder;

 

(k) Liens arising from precautionary Uniform Commercial Code financing
statements (or analogous personal property security filings or registrations in
other jurisdictions) regarding operating leases;

 

(l) Liens on insurance policies and proceeds thereof to secure premiums
thereunder; and

 

(m) Liens arising out of judgments or awards in respect of which an appeal or
proceeding for review is being diligently prosecuted, provided that (i) a stay
of execution pending such appeal or proceeding for review has been obtained and
(ii) full provision for the payment of such Liens has been made on the books of
such Person if and to the extent required by GAAP.

 

For the purposes of the Security Documents and Section 3.17, “Permitted Liens”
shall also be deemed to include the Liens permitted by Sections 6.02(a)(ii),
(iii), (iv), (v), (vi), (vii), (ix), (x), (xii), (xiii), (xiv) and (xv).  Any
reference in any of the Loan Documents (other than the Intercreditor Agreement)
to a Permitted Lien is not intended to and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by any of the Loan Documents to any Permitted Lien.

 

“Permitted Notes” shall mean Permitted Second Lien Notes or Permitted Unsecured
Notes.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to SSCC, the
Borrower or any Subsidiary, any refinancing, refunding, renewal or extension of
any

 

28

--------------------------------------------------------------------------------


 

Indebtedness, in whole or in part, of such Person from time to time; provided
that (a) the principal amount (or accreted value, if applicable) or, in the case
of any revolving facility, the commitments thereunder, thereof does not exceed
the principal amount (or accreted value, if applicable) or in the case of any
revolving facility, the commitments thereunder, (except as otherwise permitted
under Section 6.01(f)) of the Indebtedness so modified, refinanced, refunded,
renewed or extended (the “Refinanced Debt”) except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) the Indebtedness resulting from
such refinancing, refunding, renewal or extension (the “Refinancing Debt”) has a
final maturity date the same as or later than the final maturity date of, and,
other than in the case of a revolving facility, has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Debt, (c) at the time thereof, no Event of Default shall have
occurred and be continuing, (d) to the extent such Refinanced Debt is
subordinated in right of payment to the Obligations, such Refinancing Debt is
subordinated in right of payment to the Obligations on terms, when taken as a
whole, at least as favorable to the Lenders as those contained in the
documentation governing the Refinanced Debt, (e) if the Refinanced Debt is
secured, the Refinancing Debt shall be unsecured or secured only by assets that
secured such Refinanced Debt; provided that if the Refinanced Debt is the
Revolving Facility, such Refinancing Debt may be secured by (A) any assets or
properties of the Borrower or any Domestic Subsidiary which also secures the
Obligations and (B) any assets or properties of any Canadian Subsidiary, (f) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate, redemption premium and other pricing
provisions) of any such Refinancing Debt, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
of the Refinanced Debt; provided that, in respect of any Refinancing Debt in an
aggregate principal amount of $75,000,000 or greater, a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Refinancing Debt or drafts of the documentation relating thereto, stating
that SSCC, the Borrower or the Subsidiary incurring such Indebtedness has
determined in good faith that such terms and conditions satisfy the foregoing
requirement of this clause (f) shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (g) unless each Domestic Subsidiary that is a primary
obligor or guarantor in respect of such Refinancing Debt was also a primary
obligor or guarantor in respect of the Refinanced Debt, all the Domestic
Subsidiaries that are primary obligors or guarantors of such Refinancing Debt
shall be Loan Parties; provided further that (A) if the proceeds of revolving
loans are used to repurchase or redeem any Indebtedness, within 90 days of such
repurchase or redemption, the Borrower or any Subsidiary may incur Indebtedness
otherwise meeting the requirements of this definition (as if such new
Indebtedness were used to refinance such repurchased or redeemed Indebtedness)
to repay such revolving

 

29

--------------------------------------------------------------------------------


 

loans and (B) if the proceeds of Indebtedness meeting the requirements of this
definition cannot be immediately applied to refinance existing Indebtedness,
then, unless such proceeds are held by SSCC or a Subsidiary pending such
refinancing, they may be used to temporarily prepay revolving loans or other
revolving debt, which then may be redrawn to refinance such Indebtedness within
90 days of such prepayment.  Notwithstanding anything to the contrary in
clause(f) above, with respect to Refinanced Debt that is the Revolving Facility,
the terms and conditions as to collateral of the Refinancing Debt shall be
deemed to be not materially less favorable to the Loan Parties or the Lenders
than the terms as to collateral of the Refinanced Debt if the Refinancing Debt
(i) is secured by collateral meeting the requirements of clause (e) above and
(ii) is subject to substantially the same intercreditor arrangements as set
forth in and contemplated by the Intercreditor Agreement; provided that any
differing terms are agreed to by the Administrative Agent.

 

“Permitted Timber Financing” shall mean any financing transaction by SSCC, the
Borrower or any Subsidiary secured by timber or timberland, or a Sale/Leaseback
Transaction in which the subject property consists of timber or timberland, in
each case owned by such Person for more than 90 days immediately prior to such
financing transaction or Sale/Leaseback Transaction, so long as such financing
transaction or Sale/Leaseback Transaction (a) does not have a final maturity or
final payment date in respect thereof on or prior to the Latest Maturity Date
then in effect or a Weighted Average Life to Maturity shorter than the Weighted
Average Life to Maturity of the Term Loans or Other Term Loans, (b) results in
the Net Cash Proceeds to any Loan Party in excess of 60% of the fair market
value (determined, as of the date of such financing transaction or
Sale/Leaseback Transaction, on the basis of an assumed arms-length sale of such
property, by a nationally recognized appraisal or valuation firm experienced in
valuing timber or timberland) of the timber or timberland that is the subject
property of such financing transaction or Sale/Leaseback Transaction and
(c) contains covenants no more restrictive than those contained in this
Agreement (except that covenants that relate solely to the subject property may
be more restrictive).

 

“Permitted Second Lien Notes” shall mean secured Indebtedness incurred by the
Borrower and issued under an indenture or similar governing instrument in a
registered public offering or a Rule 144A or other private placement transaction
in the form of one or more series of second lien secured notes; provided that
(i) such Indebtedness is secured by (A) the Term Facility Collateral on a second
lien, subordinated basis to the Obligations and on a senior basis to the
obligations in respect of the Revolving Facility and (B) the Revolving Facility
Collateral on a third lien, subordinated basis to the Obligations, and is not
secured by any property or assets of SSCC, the Borrower or any Subsidiary
(including any Foreign Subsidiary) other than the Collateral; (ii) such
Indebtedness does not mature or have scheduled amortization or other required
payments of principal prior to the date that is ninety-one (91) days after the
Latest Maturity Date at the time such Indebtedness is incurred, (iii) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than the Guarantors, (v) such Indebtedness and the indenture
or other governing instrument

 

30

--------------------------------------------------------------------------------


 

applicable thereto does not contain covenants, events of default, or other terms
and conditions that, when taken as a whole, are more restrictive to the Loan
Parties than the terms of this Agreement, and (vi) a Senior Representative
acting on behalf of the holders of such Indebtedness pursuant to the indenture
or other instrument governing such Indebtedness shall have become party to the
Intercreditor Agreement.  Permitted Second Lien Notes will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Unsecured Notes” shall mean unsecured Indebtedness incurred by the
Borrower and issued under an indenture or similar governing instrument in a
registered public offering or a Rule 144A or other private placement transaction
in the form of one or more series of senior unsecured or unsecured subordinated
notes; provided that (i) such Indebtedness does not mature or have scheduled
amortization or other required payments of principal prior to the date that is
ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (ii) such Indebtedness is not guaranteed by any
Subsidiaries other than the Guarantors, (iii) if such Indebtedness is
subordinated, it and any Guarantees thereof shall be subordinated to the
Obligations and the obligations under the Revolving Facility, in the case of
capital markets subordinated debt, on customary market terms then applying to
similar capital markets offerings or placement of subordinated debt, or
otherwise, on a basis reasonably satisfactory to the Administrative Agent,
(iv) such Indebtedness and the indenture or other governing instrument
applicable thereto does not contain covenants, events of default, or other terms
and conditions that, when taken as a whole, are more restrictive to the Loan
Parties than the terms of this Agreement, and (v) such Indebtedness is not
secured by any Lien on any property or assets of SSCC, the Borrower or any
Subsidiary (including any Foreign Subsidiary).  Permitted Unsecured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

“Person” shall mean any natural person, corporation, legal person, business
trust, joint venture, association, company, limited liability company,
partnership or government, or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA that is maintained, sponsored or contributed to by SSCC
or any ERISA Affiliate.

 

“Plan of Reorganization” is defined in the preamble to this Agreement.

 

“Prepayment Account” is defined in Section 2.13(f).

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Prior Extension Loans” is defined in Section 2.25(c).

 

31

--------------------------------------------------------------------------------


 

“Purchase Offer” shall mean an offer by the Borrower to purchase Term Loans or
Other Term Loans of one or more Classes pursuant to modified Dutch auctions
conducted in accordance with the Auction Procedures and otherwise in accordance
with Section 2.23.

 

“Qualified Secured Cash Management Agreement” is defined in Section 9.19.

 

“Qualified Secured Hedging Agreement” is defined in Section 9.19.

 

“Real Properties” shall mean each parcel of real property identified on
Schedule 3.19, together with all fixtures thereon, and each other parcel of real
property acquired and owned by SSCC, the Borrower or any Domestic Subsidiary
after the Closing Date, together with all fixtures thereon.

 

“Refinancing Prepayment” is defined in Section 2.26.

 

“Register” is defined in Section 9.04(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the Securities and Exchange Commission.

 

“Regulation H” shall mean Regulation H of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Release” shall mean any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within any building, structure,
facility or fixture.

 

“Repayment Amounts” shall mean, collectively, the Term Loan Repayment Amounts
and the Incremental Term Loan Repayment Amounts.

 

“Repayment Dates” shall mean the Term Loan Repayment Dates and the Incremental
Term Loan Repayment Dates.

 

32

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, as of the date of determination thereof, the
Lenders having greater than 50% of the sum of the aggregate principal amount of
Loans and unused Commitments hereunder; provided that (a) the Loans and unused
Commitments of SSCC, the Borrower or their Affiliates and (b) whenever there are
one or more Defaulting Lenders, the Loans and unused Commitments of each such
Defaulting Lender shall in each case be excluded for purposes of making a
determination of Required Lenders.

 

“Responsible Officer” of any Person shall mean the chief executive officer,
president, any Financial Officer or any vice president of such Person and any
other officer or similar official thereof responsible for the administration of
the obligations of such Person in respect of this Agreement.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interests of SSCC, the Borrower or any of
the Subsidiaries, now or hereafter outstanding, except (i) any dividend payable
solely in shares or other Equity Interests of such class of Equity Interests to
the holders of such Equity Interests, (ii) any dividend or distribution made by
any Subsidiary ratably to the holders of the capital stock of such Subsidiary
and (iii) any dividend or distribution made or paid to SSCC, the Borrower or any
Subsidiary, and (b) any redemption, retirement, sinking fund or similar payment,
purchase, exchange or other acquisition for value, direct or indirect, of any
Equity Interests of SSCC, the Borrower or any of the Subsidiaries, now or
hereafter outstanding, except for any such redemption, retirement, sinking fund
or similar payment, purchase, exchange or other acquisition for value
(i) payable only to a Loan Party or payable from a Foreign Subsidiary to another
Foreign Subsidiary or (ii) of any minority Equity Interests of a Subsidiary that
is not wholly owned which are held by Persons that are not Affiliates of the
Borrower.

 

“Revolver Collateral Agent” shall mean Deutsche Bank AG New York Branch, as
collateral agent under the Revolving Facility, or any successor collateral agent
or other agent appointed under the Revolving Facility in accordance with the
provisions thereof.

 

“Revolving Facility” shall mean (a) the asset-based revolving facility (and, as
applicable, term loan facility) agreement, among SSCC, the Borrower, certain
Subsidiaries of the Borrower, the lenders party thereto and Deutsche Bank AG New
York Branch, as the administrative agent, or any successor administrative agent
appointed thereunder, in an initial aggregate principal amount of up to
$650,000,000, as the same may be increased pursuant to incremental commitments
thereunder in compliance with Section 6.01(f) or (b) any credit facility
constituting Permitted Refinancing Indebtedness of the facility in clause (a),
including any subsequent incremental financing thereunder in compliance with
Section 6.01(f); provided that no Incremental Facility hereunder shall be deemed
to be the Revolving Facility or any Permitted Refinancing Indebtedness in
respect of the Revolving Facility.

 

“Revolving Facility Collateral” shall prior to the Funding Date, have the
meaning assigned to the term “ABL Collateral” in the form of Intercreditor
Agreement

 

33

--------------------------------------------------------------------------------


 

attached as Exhibit D hereto, and after the Funding Date, have the meaning
assigned to the term “ABL Collateral” in the Intercreditor Agreement.

 

“Revolving Facility Documents” shall mean all agreements and other documents
evidencing or governing the Revolving Facility or any Permitted Refinancing
Indebtedness of the Revolving Facility (other than, for the avoidance of doubt,
this Agreement or the Intercreditor Agreement) or providing for any guarantee,
security interests or other right in respect thereof.

 

“Sale/Leaseback Transaction” shall mean an arrangement, direct or indirect,
whereby SSCC, the Borrower or any of the Subsidiaries shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred.

 

“Secured Parties” shall have the meaning set forth in (a) prior to the Funding
Date, the Guarantee and Collateral Agreement attached hereto as Exhibit C and
(b) on and after the Funding Date, the Guarantee and Collateral Agreement.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the IP Security Agreements and each of the security agreements and
other instruments and documents executed and delivered pursuant to Section 5.09.

 

“Senior Representative” shall mean, with respect to any series of Permitted
Second Lien Notes, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

“Senior Secured Indebtedness” shall mean, with respect to any Person,
Indebtedness of such Person that is secured by any Lien (other than a Permitted
Lien and Liens permitted by Sections 6.02(a)(vi), (ix) and (x)).

 

“Smurfit-Stone Puerto Rico” shall mean Smurfit-Stone Puerto Rico, Inc., a
Delaware corporation that is qualified to do business in the Commonwealth of
Puerto Rico.  For purposes of this Agreement, Smurfit-Stone Puerto Rico shall be
deemed to be a Foreign Subsidiary.

 

“SSCC” is defined in the preamble to this Agreement.  Each reference herein to
SSCC shall, on and after the Funding Date and the Funding Date Merger, be deemed
a reference to the Borrower as the corporation surviving the Funding Date
Merger.

 

“SSC Canada” shall mean Smurfit-Stone Container Canada Inc., a corporation
continued under the Companies Act (Nova Scotia) (or the newly organized
Subsidiary or Subsidiaries that acquire the assets of Smurfit-Stone Container
Canada Inc. pursuant to the Plan of Reorganization).

 

34

--------------------------------------------------------------------------------


 

“SSCE” is defined in the preamble to this Agreement.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum applicable reserve percentages, including
any marginal, special, emergency or supplemental reserves (expressed as a
decimal) established by the Board and any other banking authority to which the
Administrative Agent is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board).  Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D.  Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership or membership interests are, at the time any determination
is being made, owned, controlled or held by, or otherwise Controlled by, the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” shall mean any direct or indirect subsidiary of SSCC or the
Borrower.

 

“Supermajority Lenders” shall mean Lenders having Commitments representing more
than 66-2/3% of the aggregate Commitments of all Lenders; provided that
(a) Commitments of SSCC, the Borrower and any Affiliate of either and
(b) whenever there are one or more Defaulting Lenders, the Commitments of each
such Defaulting Lender shall in each case be excluded for purposes of making a
determination of the Supermajority Lenders.

 

“Taxes” is defined in Section 2.19(a).

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Facility Collateral” shall prior to the Funding Date, have the meaning
assigned to the term “Non-ABL Collateral” in the form of Intercreditor Agreement
attached as Exhibit D hereto, and after the Funding Date, have the meaning
assigned to the term “Non-ABL Collateral” in the Intercreditor Agreement.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01 or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  As of the Closing
Date, the aggregate amount of the Lenders’ Term Loan Commitments is
$1,200,000,000.

 

35

--------------------------------------------------------------------------------


 

“Term Loan Maturity Date” shall mean the sixth anniversary of the Funding Date.

 

“Term Loan Repayment Amounts” is defined in Section 2.11(a).

 

“Term Loan Repayment Dates” is defined in Section 2.11(a).

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01.  Unless the context shall otherwise require, the term
“Term Loans” shall also include any Other Term Loans.

 

“Term Sweep Account” shall mean one or more deposit accounts or securities
accounts holding only the Net Cash Proceeds received in respect of any Asset
Sale occurring on or after the Funding Date (to the extent such Net Cash
Proceeds are required to be applied to the prepayment of Term Loans pursuant to
Section 2.13) or from the issuance of Permitted Notes in accordance with
Section 6.01(m)(i), and any investments thereof in Permitted Investments and the
proceeds thereof, in each case pending the required application of such Net Cash
Proceeds in accordance with Section 2.13.

 

“Transactions” is defined in Section 3.02.

 

“Transferee” is defined in Section 2.19(a).

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“Uniform Commercial Code” means the Uniform Commercial Code as from time to time
in effect in the State of New York.

 

“Upfront Payments” is defined in Section 2.22(b).

 

“U.S. Bankruptcy Court” is defined in the preamble to this Agreement.

 

“U.S. Dollars” or “$” shall mean lawful currency of the United States.

 

“U.S. Entities” is defined in the preamble to this Agreement.

 

“U.S. Proceedings” is defined in the preamble to this Agreement.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest

 

36

--------------------------------------------------------------------------------


 

one-twelfth) that will elapse between such date and the making of such payment;
by (ii) the then outstanding principal amount of such Indebtedness.

 

“wholly owned”, when used in reference to any subsidiary of a Person, shall mean
any subsidiary of such Person of which securities (except for directors’
qualifying shares) or other ownership interests representing 100% of the equity
or 100% of the ordinary voting power or 100% of the general partnership or
membership interests are, at the time any determination is being made, owned,
controlled or held by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02. TERMS GENERALLY.  THE DEFINITIONS IN SECTION 1.01 SHALL APPLY
EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE, ALL REFERENCES HEREIN TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE DEEMED TO BE REFERENCES TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT , AND
THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL
BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION HEREOF.  EACH REFERENCE TO ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO SUCH LOAN DOCUMENT,
DOCUMENT OR AGREEMENT AS AMENDED, RESTATED, WAIVED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF.


 


SECTION 1.03. CLASSIFICATION OF LOANS AND BORROWINGS.  FOR THE PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “TERM LOAN”
OR AN “OTHER TERM LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND
TYPE (E.G., A “EURODOLLAR TERM LOAN”).  BORROWINGS MAY ALSO BE CLASSIFIED AND
REFERRED TO BY CLASS (E.G., A “TERM BORROWING”) OR BY TYPE (E.G., A “EURODOLLAR
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EURODOLLAR TERM BORROWING”).


 


SECTION 1.04. PRO FORMA CALCULATIONS.  WITH RESPECT TO ANY PERIOD DURING WHICH
ANY PERMITTED ACQUISITION OCCURS, THE CONSOLIDATED LEVERAGE RATIO, THE
CONSOLIDATED SENIOR SECURED LEVERAGE RATIO AND THE INTEREST COVERAGE RATIO SHALL
BE CALCULATED WITH RESPECT TO SUCH PERIOD (AND, TO THE EXTENT APPLICABLE,
SUBSEQUENT PERIODS) ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH PERMITTED
ACQUISITION (INCLUDING, WITHOUT DUPLICATION, (A) ALL PRO FORMA ADJUSTMENTS
PERMITTED OR REQUIRED BY ARTICLE 11 OF REGULATION S-X UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND (B) PRO FORMA ADJUSTMENTS FOR COST SAVINGS (NET OF
CONTINUING ASSOCIATED EXPENSES) TO THE EXTENT SUCH COST SAVINGS ARE FACTUALLY
SUPPORTABLE AND HAVE BEEN REALIZED OR ARE REASONABLY EXPECTED TO BE REALIZED
WITHIN 12 MONTHS FOLLOWING SUCH PERMITTED ACQUISITION, PROVIDED THAT SUCH

 

37

--------------------------------------------------------------------------------


 


COST SAVINGS SHALL BE SET FORTH IN A REASONABLY DETAILED CERTIFICATE OF A
FINANCIAL OFFICER OF THE BORROWER), USING, FOR PURPOSES OF MAKING SUCH
CALCULATIONS, THE HISTORICAL FINANCIAL STATEMENTS OF ALL ENTITIES OR ASSETS SO
ACQUIRED OR TO BE ACQUIRED AND THE CONSOLIDATED FINANCIAL STATEMENTS OF SSCC AND
THE SUBSIDIARIES, WHICH SHALL BE REFORMULATED AS IF SUCH PERMITTED ACQUISITION,
AND ANY OTHER PERMITTED ACQUISITIONS THAT HAVE BEEN CONSUMMATED DURING THE
PERIOD, HAD BEEN CONSUMMATED AT THE BEGINNING OF SUCH PERIOD. IN ADDITION,
SOLELY FOR PURPOSES OF DETERMINING PRO FORMA COMPLIANCE WITH THE INTEREST
COVERAGE RATIO FOR PURPOSES OF SECTION 6.05(F), ANY INDEBTEDNESS INCURRED IN
CONNECTION WITH SUCH PERMITTED ACQUISITION AND ANY OTHER PERMITTED ACQUISITIONS
THAT HAVE BEEN CONSUMMATED DURING THE PERIOD SHALL BE ASSUMED TO HAVE BEEN
INCURRED AT THE BEGINNING OF SUCH PERIOD.


 


SECTION 1.05. ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF  THE
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT IT REQUESTS AN AMENDMENT TO ANY
PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE OCCURRING AFTER THE DATE
HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE OPERATION OF SUCH PROVISION
(OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE REQUIRED LENDERS
REQUEST AN AMENDMENT TO ANY PROVISION HEREOF FOR SUCH PURPOSE), REGARDLESS OF
WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE
APPLICATION THEREOF, THEN SUCH PROVISION SHALL BE INTERPRETED ON THE BASIS OF
GAAP AS IN EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME
EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED
IN ACCORDANCE HEREWITH.  NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN,
ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE USED HEREIN SHALL BE CONSTRUED,
AND ALL COMPUTATIONS OF AMOUNTS AND RATIOS REFERRED TO HEREIN SHALL BE MADE,
WITHOUT GIVING EFFECT TO ANY ELECTION UNDER STATEMENT OF FINANCIAL ACCOUNTING
STANDARDS 159 (OR ANY OTHER FINANCIAL ACCOUNTING STANDARD HAVING A SIMILAR
RESULT OR EFFECT) TO VALUE ANY INDEBTEDNESS OR OTHER LIABILITIES OF HOLDINGS,
THE BORROWER OR ANY SUBSIDIARY AT “FAIR VALUE”, AS DEFINED THEREIN.  ANY
REFERENCES HEREIN TO CONSOLIDATED OR OTHER FINANCIAL INFORMATION OF SSCC AND ITS
SUBSIDIARIES SHALL BE DEEMED, ON AND AFTER THE FUNDING DATE AND THE CONSUMMATION
OF THE FUNDING DATE MERGER, TO REFER TO THE BORROWER AND ITS SUBSIDIARIES.


 


ARTICLE II


 


TERM LOANS


 


SECTION 2.01. COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS AND RELYING ON
THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN, EACH LENDER AGREES,
SEVERALLY AND NOT JOINTLY, TO MAKE TO THE BORROWER ON THE FUNDING DATE A TERM
LOAN IN U.S. DOLLARS IN A PRINCIPAL AMOUNT EQUAL TO ITS TERM LOAN COMMITMENT. 
AMOUNTS PAID OR REPAID IN RESPECT OF TERM LOANS MAY NOT BE REBORROWED. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN (AND WITHOUT AFFECTING
ANY OTHER PROVISION HEREOF), IF A LENDER ELECTS PURSUANT TO
SECTION 2.05(A)(II) TO HAVE AN ORIGINAL ISSUE DISCOUNT APPLY TO ITS

 

38

--------------------------------------------------------------------------------



 


TERM LOANS, THE FUNDED PORTION OF EACH TERM LOAN TO BE MADE ON THE FUNDING DATE
BY SUCH LENDER (I.E., THE AMOUNT ADVANCED TO THE BORROWER ON THE FUNDING DATE)
SHALL BE EQUAL TO 99.0% OF THE PRINCIPAL AMOUNT OF SUCH TERM LOAN (IT BEING
AGREED THAT THE FULL PRINCIPAL AMOUNT OF EACH SUCH TERM LOAN WILL BE DEEMED
OUTSTANDING ON THE FUNDING DATE AND THE BORROWER SHALL BE OBLIGATED TO REPAY
100% OF THE PRINCIPAL AMOUNT OF EACH SUCH TERM LOAN AS PROVIDED HEREUNDER).


 


SECTION 2.02. LOANS.  (A)  EACH LOAN SHALL BE MADE AS PART OF A BORROWING
CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE COMMITMENTS; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION TO LEND HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN REQUIRED TO
BE MADE BY SUCH OTHER LENDER).  LOANS COMPRISING ANY BORROWING SHALL BE (I) IN
THE CASE OF A EURODOLLAR BORROWING, IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT
LESS THAN $1,000,000 AND AN INTEGRAL MULTIPLE OF $1,000,000 OR (II) IN THE CASE
OF AN ABR BORROWING, IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT LESS THAN
$1,000,000 AND AN INTEGRAL MULTIPLE OF $1,000,000.


 


(B)  SUBJECT TO SECTION 2.08, (I) EACH BORROWING SHALL BE COMPRISED ENTIRELY OF
ABR LOANS OR EURODOLLAR LOANS, AS THE BORROWER MAY REQUEST PURSUANT TO
SECTION 2.03 OR AS OTHERWISE MAY BE PROVIDED IN THIS AGREEMENT.  EACH LENDER MAY
AT ITS OPTION FULFILL ITS COMMITMENT WITH RESPECT TO ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED, HOWEVER, THAT ANY EXERCISE OF ANY SUCH OPTION SHALL NOT
(A) AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT OR (B) REQUIRE ANY REIMBURSEMENT OR OTHER PAYMENT TO
BE MADE TO SUCH LENDER OR ITS AFFILIATES PURSUANT TO SECTION 2.19 IN AN AMOUNT
IN EXCESS OF THE AMOUNTS THAT WOULD HAVE BEEN PAYABLE THEREUNDER TO SUCH LENDER
HAD SUCH LENDER NOT EXERCISED SUCH OPTION.  BORROWINGS OF MORE THAN ONE TYPE MAY
BE OUTSTANDING AT THE SAME TIME; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT
BE ENTITLED TO REQUEST ANY BORROWING THAT, IF MADE, WOULD RESULT IN AN AGGREGATE
OF MORE THAN FIFTEEN SEPARATE EURODOLLAR LOANS OF ANY LENDER BEING OUTSTANDING
HEREUNDER AT ANY ONE TIME.  FOR PURPOSES OF THE FOREGOING, LOANS HAVING
DIFFERENT INTEREST PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE SAME
DATE, SHALL BE CONSIDERED SEPARATE LOANS.


 


(C)  EACH LENDER SHALL MAKE A LOAN IN THE AMOUNT OF ITS PRO RATA PORTION, AS
DETERMINED UNDER SECTION 2.16, OF EACH BORROWING HEREUNDER ON THE PROPOSED DATE
THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN
2:00 P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY SUCH AGENT FOR SUCH PURPOSE, AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY CREDIT THE AMOUNTS SO RECEIVED TO THE GENERAL DEPOSIT ACCOUNT OF
THE BORROWER OR, IF A BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY
CONDITION PRECEDENT SPECIFIED HEREIN SHALL NOT HAVE BEEN MET, RETURN THE AMOUNTS
SO RECEIVED TO THE RESPECTIVE LENDERS.  UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY BORROWING (OR, IN
THE CASE OF AN ABR BORROWING, PRIOR TO 2:00 P.M., NEW YORK CITY TIME, ON THE
DATE OF SUCH BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING, THE ADMINISTRATIVE

 

39

--------------------------------------------------------------------------------



 


AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE
ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH THIS
PARAGRAPH (C), AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT. 
IF AND TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION AVAILABLE
TO THE ADMINISTRATIVE AGENT, SUCH LENDER AND THE BORROWER SEVERALLY AGREE TO
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT,
TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE
ADMINISTRATIVE AGENT AT (I) IN THE CASE OF THE BORROWER, THE INTEREST RATE
APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING AND (II) IN THE
CASE OF SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE.  IF SUCH LENDER SHALL
REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL
BE DEEMED TO CONSTITUTE SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR
PURPOSES OF THIS AGREEMENT.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST ANY INTEREST PERIOD WITH RESPECT TO ANY BORROWING
THAT WOULD END AFTER THE TERM LOAN MATURITY DATE OR INCREMENTAL TERM LOAN
MATURITY DATE, AS APPLICABLE.


 


SECTION 2.03. NOTICE OF BORROWINGS.  TO REQUEST A BORROWING, THE BORROWER SHALL
GIVE THE ADMINISTRATIVE AGENT WRITTEN OR FAX NOTICE SUBSTANTIALLY IN THE FORM OF
EXHIBIT G (OR TELEPHONE NOTICE PROMPTLY CONFIRMED IN WRITING OR BY FAX) (A) IN
THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, THREE BUSINESS DAYS BEFORE A PROPOSED BORROWING (OR SUCH SHORTER PERIOD OF
TIME AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT) OR (B) IN THE CASE OF AN
ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DAY OF A
PROPOSED BORROWING.  SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL IN EACH CASE
REFER TO THIS AGREEMENT AND SPECIFY THE FOLLOWING INFORMATION:


 

(I) THE TYPE (E.G., EURODOLLAR OR ABR) OF SUCH BORROWING;

 

(II) THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(III) THE DATE OF SUCH BORROWING (WHICH SHALL BE A BUSINESS DAY);

 

(IV) IN THE CASE OF A EURODOLLAR BORROWING, THE INTEREST PERIOD WITH RESPECT
THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM
“INTEREST PERIOD”; AND

 

(V) THE NUMBER AND LOCATION OF THE ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED;

 

provided, however, that, notwithstanding any contrary specification in any such
notice, each requested Borrowing shall comply with the requirements set forth in
Section 2.02.  If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  The Administrative

 

40

--------------------------------------------------------------------------------


 

Agent shall promptly advise the Lenders of any notice given pursuant to
this Section 2.03, and of each such Lender’s portion of the requested Borrowing.

 


SECTION 2.04. REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
EACH (I) TERM LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH TERM LOAN OF SUCH
LENDER IN SUCH AMOUNTS AND ON SUCH DATES AS PROVIDED IN SECTION 2.11 AND
(II) INCREMENTAL TERM LENDER THAT SHALL HAVE MADE OTHER TERM LOANS TO THE
BORROWER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH OTHER TERM LOAN OF SUCH
LENDER IN SUCH AMOUNTS AND ON SUCH DATES AS PROVIDED IN THE APPLICABLE
INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT.  EACH LOAN SHALL BEAR INTEREST FROM
AND INCLUDING THE DATE MADE ON THE OUTSTANDING PRINCIPAL BALANCE THEREOF AS SET
FORTH IN SECTION 2.06.


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS TO SUCH LENDER RESULTING FROM EACH LOAN
MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE OF EACH LOAN AND THE
INTEREST PERIOD, IF ANY, APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH
LENDER HEREUNDER, (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM THE BORROWER OR ANY GUARANTOR AND EACH LENDER’S SHARE
THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED BY THE LENDERS AND THE
ADMINISTRATIVE AGENT PURSUANT TO PARAGRAPHS (B) AND (C) ABOVE SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAWS, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE
AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY THE LOANS IN ACCORDANCE WITH THEIR TERMS.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT HEREUNDER BE EVIDENCED BY A
PROMISSORY NOTE.  IN RESPONSE TO ANY SUCH REQUEST, THE APPLICABLE BORROWER SHALL
PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO SUCH
LENDER AND ITS REGISTERED ASSIGNS SUBSTANTIALLY IN THE FORM OF EXHIBIT H, WITH
THE BLANKS APPROPRIATELY FILLED IN.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN THE EVENT THAT ANY LENDER SHALL REQUEST AND RECEIVE SUCH A
PROMISSORY NOTE, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST
PAYABLE ON SUCH LOANS SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO
SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES, IF ANY, PAYABLE TO
THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A
REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.05. FEES.  (A)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER (OTHER THAN A DEFAULTING LENDER):

 

41

--------------------------------------------------------------------------------


 

(I) A PARTICIPATION FEE EQUAL TO 0.50% OF SUCH LENDER’S TERM LOAN COMMITMENT IN
EFFECT ON THE CLOSING DATE, WHICH WILL BE EARNED ON THE CLOSING DATE AND WILL BE
PAYABLE (X) ON THE FUNDING DATE, IN AN AMOUNT EQUAL TO THE FULL AMOUNT OF SUCH
FEE LESS ANY PORTION THEREOF PREVIOUSLY PAID UNDER CLAUSE (Y) HEREOF AND (Y) ON
EACH DATE PRIOR TO THE OCCURRENCE OF THE FUNDING DATE UPON WHICH ANY SUCH TERM
LOAN COMMITMENT OR PORTION THEREOF IS TERMINATED OR OTHERWISE EXPIRES, PAYABLE
WITH RESPECT TO THE AMOUNT OF ANY SUCH EXPIRED OR TERMINATED TERM LOAN
COMMITMENT (INCLUDING WITHOUT LIMITATION UPON ANY SUCH TERMINATION OF A PORTION
OF THE TERM LOAN COMMITMENTS ON OR PRIOR TO THE FUNDING DATE AS A RESULT OF THE
ISSUANCE OF ANY PERMITTED UNSECURED NOTES);

 

(II) A FEE PAYABLE ON THE FUNDING DATE EQUAL TO 1.00% OF THE PRINCIPAL AMOUNT OF
SUCH LENDER’S TERM LOANS MADE ON THE FUNDING DATE, MINUS THE AMOUNT OF ANY FEE
PAID PURSUANT TO CLAUSE (I) ABOVE ON THE FUNDING DATE WITH RESPECT TO THE AMOUNT
OF SUCH LENDER’S TERM LOAN COMMITMENT RELATING TO SUCH TERM LOANS MADE, SUCH FEE
TO BE PAID IN CASH ON THE FUNDING DATE, OR IF THE LENDER SO ELECTS BY GIVING
NOTICE TO THE ADMINISTRATIVE AGENT AT LEAST ONE BUSINESS DAY PRIOR TO THE
FUNDING DATE, AS AN ORIGINAL ISSUE DISCOUNT WITH RESPECT TO SUCH TERM LOANS MADE
BY IT;

 

(III) A TICKING FEE EQUAL TO 0.50% PER ANNUM (CALCULATED ON THE BASIS OF A YEAR
OF 360 DAYS AND ACTUAL DAYS ELAPSED) APPLIED TO THE AVERAGE DAILY AMOUNT OF THE
TERM LOAN COMMITMENT OF SUCH LENDER, WHICH SHALL ACCRUE AT ALL TIMES DURING THE
PERIOD COMMENCING ON THE DATE HEREOF AND ENDING ON THE EARLIER OF (X) THE
FUNDING DATE AND (Y) THE DATE PRIOR TO THE OCCURRENCE OF THE FUNDING DATE UPON
WHICH THE TERM LOAN COMMITMENTS ARE TERMINATED OR OTHERWISE EXPIRE AND WHICH
SHALL BE DUE AND PAYABLE UPON THE EARLIER OF (X) THE FUNDING DATE AND (Y) THE
DATE PRIOR TO THE OCCURRENCE OF THE FUNDING DATE UPON WHICH THE TERM LOAN
COMMITMENTS ARE TERMINATED OR OTHERWISE EXPIRE; AND

 

(IV) IN THE EVENT A LENDER RECEIVES A REFINANCING REPAYMENT, THE PREMIUM
REQUIRED TO BE PAID PURSUANT TO SECTION 2.26 IN CONNECTION THEREWITH.

 


(B)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, (I) FOR ITS OWN
ACCOUNT, THE ADMINISTRATION FEES AT THE TIMES AND IN THE AMOUNTS AGREED UPON BY
THE BORROWER AND THE ADMINISTRATIVE AGENT AND (II) FOR THE ACCOUNT OF EACH
ARRANGER, THE ARRANGEMENT FEE AT THE TIMES AND IN THE AMOUNTS AGREED UPON BY THE
BORROWER AND THE ARRANGERS IN THE LETTER DATED AS OF JANUARY 12, 2010.


 


(C)  ALL FEES SHALL BE PAID ON THE DATES DUE, IN U.S. DOLLARS IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT.  ONCE PAID, NONE OF THE FEES SHALL
BE REFUNDABLE UNDER ANY CIRCUMSTANCES (OTHER THAN CORRECTIONS OF ERRORS IN
PAYMENT).


 


SECTION 2.06. INTEREST ON LOANS.  (A)  SUBJECT TO THE PROVISIONS OF
SECTION 2.07, THE LOANS COMPRISING EACH ABR BORROWING SHALL BEAR INTEREST
(COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365
OR 366 DAYS, AS THE CASE MAY BE, WHEN THE ALTERNATE BASE RATE IS DETERMINED BY
REFERENCE TO THE PRIME RATE

 

42

--------------------------------------------------------------------------------


 


AND OVER A YEAR OF 360 DAYS AT ALL OTHER TIMES) AT A RATE PER ANNUM EQUAL TO THE
ALTERNATE BASE RATE PLUS THE APPLICABLE RATE WITH RESPECT TO SUCH LOANS.


 


(B)  SUBJECT TO THE PROVISIONS OF SECTION 2.07, THE LOANS COMPRISING EACH
EURODOLLAR BORROWING SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM EQUAL TO THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE WITH RESPECT TO SUCH LOANS.


 


(C)  INTEREST ON EACH LOAN SHALL BE PAYABLE ON THE INTEREST PAYMENT DATES
APPLICABLE TO SUCH LOAN AND AT SUCH OTHER TIMES AS ARE SPECIFIED IN THIS
AGREEMENT.  THE APPLICABLE RATE FOR EACH INTEREST PERIOD OR DAY WITHIN AN
INTEREST PERIOD, AS THE CASE MAY BE, SHALL BE DETERMINED BY THE ADMINISTRATIVE
AGENT, AND SUCH DETERMINATION SHALL BE PRESUMPTIVELY CORRECT ABSENT MANIFEST
ERROR.


 


SECTION 2.07. DEFAULT INTEREST.  IF THE BORROWER SHALL DEFAULT IN THE PAYMENT OF
THE PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY OTHER AMOUNT BECOMING DUE
HEREUNDER OR UNDER ANY LOAN DOCUMENT, BY ACCELERATION OR OTHERWISE, THE BORROWER
SHALL, ON THE WRITTEN DEMAND OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE
AGENT, WITH THE CONSENT OF THE REQUIRED LENDERS, TO THE BORROWER, PAY INTEREST,
TO THE EXTENT PERMITTED BY LAW, ON SUCH DEFAULTED AMOUNT TO BUT EXCLUDING THE
DATE OF ACTUAL PAYMENT (AFTER AS WELL AS BEFORE JUDGMENT OR BANKRUPTCY) AT A
RATE PER ANNUM (THE “DEFAULT RATE”) EQUAL TO (A) IN THE CASE OF ANY LOAN, THE
RATE THAT WOULD BE APPLICABLE UNDER SECTION 2.06 TO SUCH LOAN PLUS 2.00% PER
ANNUM AND (B) IN THE CASE OF ANY OTHER AMOUNT, THE RATE THAT WOULD BE APPLICABLE
UNDER SECTION 2.06 TO AN ABR TERM LOAN PLUS 2.00% PER ANNUM.


 


SECTION 2.08. ALTERNATE RATE OF INTEREST.  IN THE EVENT, AND ON EACH OCCASION,
THAT ON THE DAY TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF ANY INTEREST
PERIOD FOR A EURODOLLAR BORROWING THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED
THAT U.S. DOLLAR DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING SUCH
BORROWING ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET, OR THAT
THE RATES AT WHICH SUCH U.S. DOLLAR DEPOSITS ARE BEING OFFERED WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO A MAJORITY IN INTEREST OF LENDERS
UNDER THE RELEVANT CREDIT FACILITY OF MAKING OR MAINTAINING THEIR EURODOLLAR
LOANS DURING SUCH INTEREST PERIOD, OR THAT REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED LIBO RATE, THE ADMINISTRATIVE AGENT SHALL, AS SOON AS
PRACTICABLE THEREAFTER, GIVE WRITTEN OR FAX NOTICE OF SUCH DETERMINATION TO THE
BORROWER AND THE LENDERS.  IN THE EVENT OF ANY SUCH DETERMINATION, ANY REQUEST
BY THE BORROWER FOR SUCH A EURODOLLAR BORROWING PURSUANT TO SECTION 2.03 OR 2.10
SHALL, UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE ADVISED THE BORROWER AND THE
LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER EXIST, BE
DEEMED TO BE A REQUEST FOR AN ABR BORROWING.  EACH DETERMINATION BY THE
ADMINISTRATIVE AGENT HEREUNDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  THE TERM LOAN
COMMITMENTS SHALL TERMINATE AT 5:00 P.M., NEW YORK CITY TIME, ON THE DATE THAT
IS FIVE MONTHS AFTER THE CLOSING DATE IF THE FUNDING DATE SHALL NOT HAVE
OCCURRED ON

 

43

--------------------------------------------------------------------------------


 


OR PRIOR TO SUCH DATE BUT IN ANY EVENT NO LATER THAN 5:00 P.M., NEW YORK CITY
TIME, ON JULY 16, 2010.


 


(B)  UPON AT LEAST ONE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN OR FAX NOTICE TO
THE ADMINISTRATIVE AGENT, THE BORROWER MAY AT ANY TIME PRIOR TO THE FUNDING DATE
IN WHOLE PERMANENTLY TERMINATE, OR FROM TIME TO TIME IN PART PERMANENTLY REDUCE,
THE TERM LOAN COMMITMENTS; PROVIDED, HOWEVER, THAT EACH PARTIAL REDUCTION OF
SUCH TERM LOAN COMMITMENTS SHALL BE IN AN INTEGRAL MULTIPLE OF $5,000,000 AND IN
A MINIMUM PRINCIPAL AMOUNT OF $5,000,000.


 


(C)  IF, PRIOR TO THE FUNDING DATE, THE BORROWER ISSUES PERMITTED UNSECURED
NOTES (INCLUDING FOR PROCEEDS THAT ARE DEPOSITED INTO AN ESCROW ACCOUNT PENDING
THE FUNDING DATE), THEN THE TERM LOAN COMMITMENTS SHALL AUTOMATICALLY BE REDUCED
AT THE TIME OF ANY SUCH ISSUANCE, ON A PRO RATA BASIS, BY AN AMOUNT EQUAL TO THE
NET CASH PROCEEDS OF ANY SUCH ISSUANCE.


 


(D)  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
LENDERS, ON THE DATE OF EACH TERMINATION OR REDUCTION OF TERM LOAN COMMITMENTS,
THE FEE ON THE AMOUNT OF THE TERM LOAN COMMITMENTS SO TERMINATED OR REDUCED
REQUIRED TO BE PAID PURSUANT TO SECTION 2.05(A)(I).


 


(E)  NOTHING IN THIS SECTION 2.09 SHALL PREJUDICE ANY RIGHTS THAT THE BORROWER
MAY HAVE AGAINST ANY LENDER THAT FAILS TO LEND AS REQUIRED HEREUNDER PRIOR TO
THE DATE OF TERMINATION OF ANY TERM LOAN COMMITMENT.


 


SECTION 2.10. CONVERSION AND CONTINUATION OF BORROWINGS.  THE BORROWER SHALL
HAVE THE RIGHT AT ANY TIME UPON PRIOR IRREVOCABLE NOTICE SUBSTANTIALLY IN THE
FORM OF EXHIBIT I TO THE ADMINISTRATIVE AGENT (A) NOT LATER THAN 11:00 A.M., NEW
YORK CITY TIME, ON THE DAY OF THE PROPOSED CONVERSION, TO CONVERT ANY EURODOLLAR
BORROWING INTO AN ABR BORROWING, (B) NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, THREE BUSINESS DAYS PRIOR TO CONVERSION OR CONTINUATION, TO CONVERT ANY
ABR BORROWING INTO A EURODOLLAR BORROWING OR TO CONTINUE ANY EURODOLLAR
BORROWING AS A EURODOLLAR BORROWING FOR AN ADDITIONAL INTEREST PERIOD AND
(C) NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS PRIOR TO
CONVERSION, TO CONVERT THE INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR
BORROWING TO ANOTHER PERMISSIBLE INTEREST PERIOD, SUBJECT IN EACH CASE TO THE
FOLLOWING:


 

(I) EACH CONVERSION OR CONTINUATION SHALL BE MADE PRO RATA AMONG THE LENDERS IN
ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING THE
CONVERTED OR CONTINUED BORROWING;

 

(II) IF LESS THAN ALL THE OUTSTANDING PRINCIPAL AMOUNT OF ANY BORROWING SHALL BE
CONVERTED OR CONTINUED, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH BORROWING
CONVERTED OR CONTINUED SHALL BE IN AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT
LESS THAN $10,000,000;

 

(III) EACH CONVERSION SHALL BE EFFECTED BY EACH LENDER AND THE ADMINISTRATIVE
AGENT BY RECORDING THE PARTICULARS THEREOF IN THEIR RESPECTIVE

 

44

--------------------------------------------------------------------------------


 

ACCOUNTS MAINTAINED PURSUANT TO SECTION 2.04, AND NO NEW LOAN SHALL BE
CONSIDERED TO HAVE BEEN MADE AS A RESULT THEREOF; ACCRUED INTEREST ON ANY
EURODOLLAR LOAN (OR PORTION THEREOF) BEING CONVERTED SHALL BE PAID BY THE
BORROWER AT THE TIME OF THE CONVERSION;

 

(IV) IF ANY EURODOLLAR BORROWING IS CONVERTED AT A TIME OTHER THAN THE END OF
THE INTEREST PERIOD APPLICABLE THERETO, THE APPLICABLE BORROWER SHALL PAY, UPON
DEMAND, ANY AMOUNTS DUE TO THE LENDERS PURSUANT TO SECTION 2.15;

 

(V) ANY PORTION OF A BORROWING MATURING OR REQUIRED TO BE REPAID IN LESS THAN
ONE MONTH MAY NOT BE CONVERTED INTO OR CONTINUED AS A EURODOLLAR BORROWING;

 

(VI) ANY PORTION OF A EURODOLLAR BORROWING THAT CANNOT BE CONVERTED INTO OR
CONTINUED AS A EURODOLLAR BORROWING BY REASON OF CLAUSE (V) ABOVE SHALL BE
AUTOMATICALLY CONVERTED AT THE END OF THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING INTO AN ABR BORROWING;

 

(VII) NO INTEREST PERIOD MAY BE SELECTED FOR ANY EURODOLLAR TERM BORROWING THAT
WOULD END LATER THAN ANY APPLICABLE TERM LOAN REPAYMENT DATE OCCURRING ON OR
AFTER THE FIRST DAY OF SUCH INTEREST PERIOD IF, AFTER GIVING EFFECT TO SUCH
SELECTION, THE AGGREGATE OUTSTANDING AMOUNT OF (A) THE EURODOLLAR TERM
BORROWINGS WITH INTEREST PERIODS ENDING ON OR PRIOR TO SUCH TERM LOAN REPAYMENT
DATE AND (B) THE ABR TERM BORROWINGS WOULD NOT BE AT LEAST EQUAL TO THE
PRINCIPAL AMOUNT OF BORROWINGS TO BE PAID ON SUCH TERM LOAN REPAYMENT DATE; AND

 

(VIII) UPON NOTICE TO THE BORROWER FROM THE ADMINISTRATIVE AGENT GIVEN AT THE
REQUEST OF THE REQUIRED LENDERS, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF A DEFAULT OR EVENT OF DEFAULT, NO OUTSTANDING LOAN MAY BE CONVERTED INTO, OR
CONTINUED AS, A EURODOLLAR LOAN.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity, amount and Class of the
Borrowing that the Borrower requests be converted or continued, (B) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (C) if such notice requests a conversion, the date of such conversion
(which shall be a Business Day) and (D) if such Borrowing is to be converted to
or continued as a Eurodollar Borrowing, the Interest Period with respect
thereto.  If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a Eurodollar Borrowing, the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the applicable Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing.  If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto  

 

45

--------------------------------------------------------------------------------


 

(unless repaid pursuant to the terms hereof), automatically be continued into a
new Interest Period as an ABR Borrowing.

 


SECTION 2.11. REPAYMENT OF TERM BORROWINGS.  (A)  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE TERM LENDERS, (I) ON SEPTEMBER 30,
2010 AND ON THE LAST DAY OF EACH SUBSEQUENT FISCAL QUARTER (EACH SUCH DATE,
TOGETHER WITH THE TERM LOAN MATURITY DATE, BEING A “TERM LOAN REPAYMENT DATE”),
A PRINCIPAL AMOUNT OF THE TERM LOANS EQUAL TO 0.25% OF THE AGGREGATE PRINCIPAL
AMOUNT OF THE TERM LOANS OUTSTANDING ON THE FUNDING DATE AND (II)ON THE TERM
LOAN MATURITY DATE, THE UNPAID OUTSTANDING BALANCE OF THE TERM LOANS (SUCH
AMOUNTS PAYABLE ON EACH TERM LOAN REPAYMENT DATE, INCLUDING THE AMOUNT PAYABLE
ON THE TERM LOAN MATURITY DATE, AS ADJUSTED FROM TIME TO TIME PURSUANT TO
SECTIONS 2.12 AND 2.13(D), BEING CALLED THE “TERM LOAN REPAYMENT AMOUNTS”).


 


(B)  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
APPLICABLE INCREMENTAL TERM LENDERS, ON EACH INCREMENTAL TERM LOAN REPAYMENT
DATE, INCLUDING THE INCREMENTAL TERM LOAN MATURITY DATE, A PRINCIPAL AMOUNT OF
THE OTHER TERM LOANS (SUCH AMOUNTS, AS ADJUSTED FROM TIME TO TIME PURSUANT TO
SECTIONS 2.12 AND 2.13(D), BEING CALLED THE “INCREMENTAL TERM LOAN REPAYMENT
AMOUNTS”) EQUAL TO THE AMOUNT SET FORTH FOR SUCH DATE IN THE APPLICABLE
INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT.


 


(C)  TO THE EXTENT NOT PREVIOUSLY PAID, ALL TERM LOANS AND OTHER TERM LOANS
SHALL BE DUE AND PAYABLE ON THE TERM LOAN MATURITY DATE AND INCREMENTAL TERM
LOAN MATURITY DATE, RESPECTIVELY.


 


(D)  ALL REPAYMENTS PURSUANT TO THIS SECTION 2.11 SHALL BE SUBJECT TO
SECTION 2.15 AND SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON THE
PRINCIPAL AMOUNT PAID TO BUT EXCLUDING THE DATE OF PAYMENT, BUT SHALL OTHERWISE
BE WITHOUT PREMIUM OR PENALTY.  IN THE EVENT THAT ANY TERM LOANS OR OTHER TERM
LOANS ARE PURCHASED OR ACQUIRED BY THE BORROWER PURSUANT TO PURCHASE OFFERS
UNDER SECTION 2.23 OR PERMITTED DEBT EXCHANGES PURSUANT TO SECTION 2.24 OR ANY
PORTION OF ANY TERM LOANS OR OTHER TERM LOANS OF ANY CLASS ARE CONVERTED INTO A
NEW CLASS OF TERM LOANS OR OTHER TERM LOANS PURSUANT TO AN EXTENSION EFFECTED
PURSUANT TO SECTION 2.25, THEN THE TERM LOAN REPAYMENT AMOUNT AND THE
INCREMENTAL TERM LOAN REPAYMENT AMOUNT ATTRIBUTABLE TO EACH TERM LOAN OR OTHER
TERM LOAN OF EACH CLASS THAT WAS OUTSTANDING PRIOR TO AND REMAINS OUTSTANDING
AFTER SUCH PURCHASE OFFER, PERMITTED DEBT EXCHANGE OR EXTENSION, AS THE CASE MAY
BE, WILL NOT BE REDUCED OR OTHERWISE AFFECTED BY SUCH TRANSACTION (I.E., IN THE
CASE OF THE SCHEDULED QUARTERLY INSTALLMENT PAYMENTS, WILL CONTINUE TO BE 0.25%
OF THE INITIAL AMOUNT OF SUCH TERM LOAN OR OTHER TERM LOAN ON THE DATE IT WAS
ORIGINALLY MADE).


 


SECTION 2.12. OPTIONAL PREPAYMENTS; CERTAIN LOAN REPURCHASES.  (A)  THE BORROWER
SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING,
IN WHOLE OR IN PART, UPON WRITTEN OR FAX NOTICE (OR TELEPHONE NOTICE PROMPTLY
CONFIRMED BY WRITTEN OR FAX NOTICE) DELIVERED TO THE ADMINISTRATIVE AGENT (I) BY
11:00 A.M., NEW YORK CITY TIME, AT LEAST THREE BUSINESS DAYS PRIOR TO THE DATE
DESIGNATED

 

46

--------------------------------------------------------------------------------



 


FOR SUCH PREPAYMENT, IN THE CASE OF ANY PREPAYMENT OF A EURODOLLAR BORROWING, OR
(II) BY 11:00 A.M., NEW YORK CITY TIME, ON THE DATE DESIGNATED FOR SUCH
PREPAYMENT IN THE CASE OF ANY PREPAYMENT OF AN ABR BORROWING; PROVIDED, HOWEVER,
THAT EACH PARTIAL PAYMENT SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF,
IN THE CASE OF AN ABR BORROWING, $1,000,000 AND, IN THE CASE OF A EURODOLLAR
BORROWING, $5,000,000 (OR, IN EACH CASE, THE ENTIRE AMOUNT OF THE BORROWING
BEING PREPAID).


 


(B)  OPTIONAL PREPAYMENTS OF TERM LOANS MADE BY THE BORROWER PURSUANT TO
PARAGRAPH (A) ABOVE SHALL BE ALLOCATED BETWEEN CLASSES OF TERM LOANS (AND TO THE
REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL WITH RESPECT TO TERM LOANS OF ANY
CLASS) IN A MANNER DETERMINED AT THE DISCRETION OF THE BORROWER.


 


(C)  EACH NOTICE OF OPTIONAL PREPAYMENT SHALL SPECIFY (I) THE AMOUNT TO BE
PREPAID, (II) THE PREPAYMENT DATE, (III) THE CLASS OF LOANS TO BE PREPAID AND
(IV) THE ALLOCATION OF THE AMOUNT SPECIFIED PURSUANT TO CLAUSE (I) AMONG THE
LOANS SPECIFIED PURSUANT TO CLAUSE (III).  EACH NOTICE OF OPTIONAL PREPAYMENT
SHALL BE IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH OBLIGATIONS BY
THE AMOUNT SPECIFIED THEREIN ON THE DATE SPECIFIED THEREIN.  ALL PREPAYMENTS
PURSUANT TO THIS SECTION 2.12 SHALL BE SUBJECT TO SECTION 2.15 AND, IF
APPLICABLE, SECTION 2.26, AND SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID
INTEREST ON THE PRINCIPAL AMOUNT PAID TO BUT EXCLUDING THE DATE OF PAYMENT, BUT
SHALL OTHERWISE BE WITHOUT PREMIUM OR PENALTY.


 


(D)  EXCEPT AS SPECIFICALLY SET FORTH IN THE LAST SENTENCE OF SECTION 2.13(B),
NO OPTIONAL PREPAYMENT OF LOANS MADE BY THE BORROWER PURSUANT TO THIS
SECTION 2.12 SHALL REDUCE THE BORROWER’S OBLIGATION TO MAKE MANDATORY
PREPAYMENTS PURSUANT TO SECTION 2.13(A), (B) OR (C).


 


SECTION 2.13. MANDATORY PREPAYMENTS.  (A)  NO LATER THAN THE THIRD BUSINESS DAY
FOLLOWING THE DETERMINATION OF THE AMOUNT OF NET CASH PROCEEDS RECEIVED IN
RESPECT OF ANY ASSET SALE OCCURRING ON OR AFTER THE FUNDING DATE, THE BORROWER
SHALL APPLY AN AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS TO PREPAY
OUTSTANDING TERM LOANS IN ACCORDANCE WITH SECTION 2.13(D); PROVIDED, HOWEVER,
THAT IF (I) AT ANY TIME PRIOR TO THE DUE DATE OF SUCH PREPAYMENT, THE BORROWER
DELIVERS A CERTIFICATE OF ITS FINANCIAL OFFICER TO THE ADMINISTRATIVE AGENT
SETTING FORTH ITS INTENT TO REINVEST, OR TO CAUSE THE SUBSIDIARIES TO REINVEST,
THE NET CASH PROCEEDS RECEIVED IN RESPECT THEREOF, NOT IN EXCESS OF $250,000,000
IN THE AGGREGATE FOR ALL ASSET SALES, WITHIN 365 DAYS AFTER THE RECEIPT THEREOF,
IN ASSETS THAT ARE USED OR USEFUL IN THE BUSINESS OF THE BORROWER AND THE
SUBSIDIARIES AND (II) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AT THE TIME SUCH CERTIFICATE IS DELIVERED, THEN NO PREPAYMENT OF TERM
LOANS SHALL BE REQUIRED PURSUANT TO THIS PARAGRAPH (A), EXCEPT TO THE EXTENT
SUCH NET CASH PROCEEDS ARE NOT SO APPLIED BY THE EXPIRATION OF SUCH 365-DAY
PERIOD, AT WHICH TIME A PREPAYMENT OF THE TERM LOANS SHALL BE REQUIRED IN THE
AMOUNT OF ANY SUCH UNAPPLIED NET CASH PROCEEDS.


 


(B)  NO LATER THAN THE EARLIER OF (I) 90 DAYS AFTER THE END OF EACH FISCAL YEAR
OF THE BORROWER, COMMENCING WITH THE FISCAL YEAR ENDING ON DECEMBER 31, 2010,
AND (II) THE DATE ON WHICH THE FINANCIAL STATEMENTS WITH RESPECT TO SUCH FISCAL
YEAR ARE

 

47

--------------------------------------------------------------------------------



 


DELIVERED PURSUANT TO SECTION 5.04(A), THE BORROWER SHALL PREPAY OUTSTANDING
TERM LOANS IN ACCORDANCE WITH SECTION 2.13(D) IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO 50% (OR, IF THE CONSOLIDATED SENIOR SECURED LEVERAGE RATIO AS OF THE
LAST DAY OF SUCH FISCAL YEAR SHALL HAVE BEEN EQUAL TO OR LESS THAN 2.25 TO 1.00,
25%, OR IF THE IF THE CONSOLIDATED SENIOR SECURED LEVERAGE RATIO AS OF THE LAST
DAY OF SUCH FISCAL YEAR SHALL HAVE BEEN EQUAL TO OR LESS THAN 1.75 TO 1.00, 0%)
OF THE AMOUNT OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR OR, IN THE CASE OF THE
FISCAL YEAR ENDING DECEMBER 31, 2010, FOR THE PARTIAL FISCAL YEAR COMMENCING ON
JULY 1, 2010 AND ENDING DECEMBER 31, 2010.  THE BORROWER MAY ELECT BY WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT AT THE TIME OF A PREPAYMENT REQUIRED TO BE
MADE IN ANY FISCAL YEAR UNDER THIS PARAGRAPH (B) TO APPLY AGAINST THE AMOUNT OF
SUCH PREPAYMENT ALL OR ANY SPECIFIED PORTION OF AN OPTIONAL PREPAYMENT
PREVIOUSLY MADE DURING THE SAME FISCAL YEAR UNDER SECTION 2.12(A); PROVIDED THAT
SUCH OPTIONAL PREPAYMENT WAS APPLIED TO THE TERM LOANS IN THE SAME MANNER AS A
PREPAYMENT UNDER THIS PARAGRAPH (B) IS REQUIRED TO BE APPLIED, IN WHICH CASE THE
AMOUNT OF THE OPTIONAL PREPAYMENT SO APPLIED WILL FOR ALL PURPOSES HEREOF
(INCLUDING WITHOUT LIMITATION FOR PURPOSES OF CALCULATING EXCESS CASH FLOW) BE
DEEMED TO BE A MANDATORY PREPAYMENT MADE PURSUANT TO THIS PARAGRAPH (B).


 


(C)  IN THE EVENT THAT THE BORROWER OR ANY SUBSIDIARY SHALL RECEIVE NET CASH
PROCEEDS FROM THE ISSUANCE OR OTHER DISPOSITION OF INDEBTEDNESS FOR MONEY
BORROWED OF THE BORROWER OR SUCH SUBSIDIARY AFTER THE FUNDING DATE (OTHER THAN
INDEBTEDNESS FOR MONEY BORROWED PERMITTED PURSUANT TO SECTION 6.01 (OTHER THAN
PARAGRAPH (M) THEREOF)) THE BORROWER SHALL REASONABLY PROMPTLY AFTER (AND IN ANY
EVENT NOT LATER THAN THE THIRD BUSINESS DAY NEXT FOLLOWING) THE RECEIPT OF SUCH
NET CASH PROCEEDS BY THE BORROWER OR ANY SUBSIDIARY, APPLY AN AMOUNT EQUAL TO
100% OF SUCH NET CASH PROCEEDS TO PREPAY OUTSTANDING TERM LOANS IN ACCORDANCE
WITH SECTION 2.13(D), PROVIDED THAT THE NET CASH PROCEEDS FROM THE ISSUANCE OF
PERMITTED NOTES PURSUANT TO SECTION 6.01(M) NEED NOT BE APPLIED TO THE
PREPAYMENT OF TERM LOANS TO THE EXTENT THAT THE INCREMENTAL COMMITMENT AMOUNT
IS, AT THE ELECTION OF THE BORROWER AND SIMULTANEOUSLY WITH THE RECEIPT OF SUCH
NET CASH PROCEEDS, REDUCED BY THE AMOUNT OF SUCH NET CASH PROCEEDS NOT SO
APPLIED.  THE BORROWER WILL GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT NOT
LATER THAN THE DATE ON WHICH ANY ISSUANCE OF PERMITTED NOTES IS CONSUMMATED OF
ANY SUCH ELECTION TO REDUCE THE THEN-CURRENT INCREMENTAL COMMITMENT AMOUNT,
SPECIFYING THE AMOUNT OF SUCH REDUCTION, PROVIDED THAT THE AMOUNT OF ANY SUCH
REDUCTION SHALL NOT EXCEED THE THEN-CURRENT AMOUNT OF THE INCREMENTAL COMMITMENT
AMOUNT.


 


(D)  MANDATORY PREPAYMENTS OF TERM LOANS PURSUANT TO PARAGRAPHS (A), (B) AND
(C) ABOVE SHALL BE ALLOCATED PRO RATA AMONG THE CLASSES OF TERM LOANS AND SHALL
BE APPLIED TO REDUCE RATABLY THE REMAINING REPAYMENT AMOUNTS FOR SUCH CLASS;
PROVIDED, HOWEVER, THAT, SUBJECT TO SECTION 2.16 (I) THE BORROWER MAY ALLOCATE
AND APPLY THE AMOUNT OF EXCESS CASH FLOW REQUIRED TO BE USED TO PREPAY TERM
LOANS HEREUNDER IN ANY YEAR TO THE REPAYMENT AMOUNTS COMING DUE WITHIN TWO YEARS
OF SUCH REQUIRED PREPAYMENT AND (II) THE BORROWER MAY ALLOCATE AND APPLY UP TO
$100,000,000 OF EXCESS CASH FLOW REQUIRED TO BE USED TO PREPAY TERM LOANS
HEREUNDER IN ANY YEAR TO ANY CLASS OR CLASSES OF TERM LOANS AND THE REMAINING
REPAYMENT AMOUNTS FOR EACH SUCH CLASS AT ITS DISCRETION.

 

48

--------------------------------------------------------------------------------



 


(E)  THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, (I) AT THE TIME OF
EACH PREPAYMENT BY SUCH BORROWER REQUIRED UNDER PARAGRAPH  (A), (B) OR
(C) ABOVE, A CERTIFICATE SIGNED BY A FINANCIAL OFFICER OF THE BORROWER SETTING
FORTH IN REASONABLE DETAIL THE CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT AND
(II) AT LEAST THREE BUSINESS DAYS PRIOR TO THE TIME OF EACH PREPAYMENT REQUIRED
UNDER THIS SECTION 2.13, A NOTICE OF SUCH PREPAYMENT.  EACH NOTICE OF PREPAYMENT
SHALL SPECIFY THE PREPAYMENT DATE, THE CLASS AND TYPE OF EACH LOAN BEING PREPAID
(WHICH SPECIFICATION SHALL COMPLY WITH THIS SECTION 2.12) AND THE PRINCIPAL
AMOUNT OF EACH LOAN (OR PORTION THEREOF) TO BE PREPAID.  ALL PREPAYMENTS OF
BORROWINGS UNDER THIS SECTION 2.13 SHALL BE SUBJECT TO SECTION 2.15 AND SHALL BE
ACCOMPANIED BY ACCRUED BUT UNPAID INTEREST ON THE PRINCIPAL AMOUNT PAID TO BUT
EXCLUDING THE DATE OF PAYMENT, BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR
PENALTY.


 


(F)  TO THE EXTENT CONSISTENT WITH PARAGRAPH (D) ABOVE, AMOUNTS TO BE APPLIED
PURSUANT TO THIS SECTION 2.13 TO THE PREPAYMENT OF LOANS SHALL BE APPLIED TO
REDUCE OUTSTANDING ABR LOANS PRIOR TO BEING APPLIED TO REDUCE EURODOLLAR LOANS. 
IN THE CASE OF ANY MANDATORY PREPAYMENT OF EURODOLLAR LOANS PURSUANT TO THIS
SECTION 2.13 (OTHER THAN ANY MANDATORY PREPAYMENT OF LOANS OF ANY CLASS REQUIRED
IN CONNECTION WITH THE EXPIRATION OR TERMINATION IN WHOLE OF COMMITMENTS OF SUCH
CLASS), THE BORROWER MAY, AT ITS OPTION, DEPOSIT INTO THE PREPAYMENT ACCOUNT (AS
DEFINED BELOW) AN AMOUNT IN CASH EQUAL TO SUCH MANDATORY PREPAYMENT RATHER THAN
PREPAYING SUCH LOAN ON THE DATE OTHERWISE DUE PURSUANT TO THIS SECTION 2.13. 
THE ADMINISTRATIVE AGENT SHALL APPLY ANY CASH DEPOSITED INTO THE PREPAYMENT
ACCOUNT SOLELY TO PREPAY EURODOLLAR LOANS WITH RESPECT TO WHICH SUCH DEPOSIT HAS
BEEN MADE ON THE LAST DAY OF THE APPLICABLE INTEREST PERIODS (OR ON AN EARLIER
DATE IF (I) DIRECTED TO DO SO BY THE BORROWER OR (II) AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND IS CONTINUING).  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“PREPAYMENT ACCOUNT” SHALL MEAN AN ACCOUNT ESTABLISHED BY THE BORROWER WITH THE
ADMINISTRATIVE AGENT AND OVER WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL FOR
APPLICATION IN ACCORDANCE WITH THIS PARAGRAPH (F).  THE BORROWER HEREBY GRANTS
TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS, A SECURITY INTEREST IN THE PREPAYMENT ACCOUNT TO SECURE THE OBLIGATIONS
OWED TO SUCH PERSONS.  THE ADMINISTRATIVE AGENT WILL, AT THE REQUEST OF THE
BORROWER, INVEST AMOUNTS ON DEPOSIT IN THE PREPAYMENT ACCOUNT IN PERMITTED
INVESTMENTS THAT MATURE PRIOR TO THE LAST DAY OF THE APPLICABLE INTEREST PERIODS
OF THE EURODOLLAR BORROWINGS TO BE PREPAID; PROVIDED, HOWEVER, THAT (A) THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO MAKE ANY INVESTMENT THAT, IN ITS
SOLE JUDGMENT, WOULD RESULT IN ANY VIOLATION OF ANY LAW, STATUTE, RULE OR
REGULATION AND (B) THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO INVEST
AMOUNTS ON DEPOSIT IN THE PREPAYMENT ACCOUNT IF A DEFAULT OR AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT FOR ANY LOSSES RELATING TO THE INVESTMENTS SO THAT THE
AMOUNT AVAILABLE TO PREPAY EURODOLLAR BORROWINGS ON THE DAY DUE PURSUANT TO THE
THIRD PRECEDING SENTENCE IS NOT LESS THAN THE AMOUNT THAT WOULD HAVE BEEN
AVAILABLE HAD NO INVESTMENTS BEEN MADE PURSUANT THERETO.  SO LONG AS NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, INTEREST OR PROFITS,
IF ANY, RESULTING FROM INVESTMENT OF AMOUNTS ON DEPOSIT IN THE PREPAYMENT
ACCOUNT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO THE BORROWER UPON
THE PAYMENT OF THE EURODOLLAR BORROWING WITH RESPECT TO WHICH SUCH DEPOSIT HAS
BEEN MADE. 

 

49

--------------------------------------------------------------------------------


 


OTHER THAN ANY INTEREST OR PROFITS RESULTING FROM SUCH INVESTMENTS, THE
PREPAYMENT ACCOUNT SHALL NOT BEAR INTEREST.


 


SECTION 2.14. RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES; INCREASED COSTS. 
(A)  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF AFTER THE CLOSING DATE ANY
CHANGE IN APPLICABLE LAW OR REGULATION OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF (WHETHER OR NOT HAVING THE FORCE OF
LAW) SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF OR
CREDIT EXTENDED BY ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT THAT IS
REFLECTED IN THE ADJUSTED LIBO RATE OR THE ALTERNATE BASE RATE) OR SHALL IMPOSE
ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS
AGREEMENT OR LOANS MADE BY SUCH LENDER, AND THE RESULT OF ANY OF THE FOREGOING
SHALL BE TO INCREASE THE COST TO SUCH LENDER OF MAKING OR MAINTAINING ANY LOAN
OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY ANY LENDER
HEREUNDER (WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE) BY AN AMOUNT DEEMED BY
SUCH LENDER TO BE MATERIAL, THEN THE BORROWER WILL PAY TO SUCH LENDER, FOLLOWING
RECEIPT BY THE BORROWER OF A CERTIFICATE OF SUCH LENDER TO SUCH EFFECT IN
ACCORDANCE WITH SECTION 2.14(C), SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER ON AN AFTER-TAX BASIS FOR SUCH ADDITIONAL COSTS INCURRED
OR REDUCTION SUFFERED; PROVIDED, HOWEVER, THAT NONE OF THE LENDERS SHALL BE
ENTITLED TO DEMAND COMPENSATION PURSUANT TO THIS PARAGRAPH (A) IF IT SHALL NOT
BE THE GENERAL PRACTICE OF SUCH LENDER TO DEMAND SUCH COMPENSATION IN SIMILAR
CIRCUMSTANCES UNDER COMPARABLE PROVISIONS OF OTHER COMPARABLE CREDIT AGREEMENTS.


 


(B)  IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION AFTER THE CLOSING
DATE OF ANY LAW, RULE, REGULATION, AGREEMENT OR GUIDELINE REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE IN ANY OF THE FOREGOING OR IN THE INTERPRETATION OR
ADMINISTRATION OF ANY OF THE FOREGOING BY ANY GOVERNMENTAL AUTHORITY, CENTRAL
BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, OR COMPLIANCE BY ANY LENDER (OR ANY LENDING OFFICE OF SUCH LENDER) OR
ANY LENDER’S HOLDING COMPANY, IF ANY, WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY ISSUED UNDER ANY LAW, RULE, REGULATION OR GUIDELINE (WHETHER OR
NOT HAVING THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF
ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY SUCH LENDER TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY, IF ANY,
COULD HAVE ACHIEVED BUT FOR SUCH APPLICABILITY, ADOPTION, CHANGE OR COMPLIANCE
(TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH
LENDER’S HOLDING COMPANY, IF ANY, WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT
DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME THE BORROWER SHALL
PAY TO SUCH LENDER, FOLLOWING RECEIPT BY THE BORROWER OF A CERTIFICATE OF SUCH
LENDER TO SUCH EFFECT IN ACCORDANCE WITH SECTION 2.14(C), SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY, IF
ANY, ON AN AFTER-TAX BASIS FOR ANY SUCH REDUCTION SUFFERED; PROVIDED, HOWEVER,
THAT NONE OF THE LENDERS SHALL BE ENTITLED TO DEMAND COMPENSATION PURSUANT TO
THIS PARAGRAPH (B) IF IT SHALL NOT BE THE GENERAL PRACTICE OF SUCH LENDER, AS
APPLICABLE, TO DEMAND SUCH COMPENSATION IN SIMILAR CIRCUMSTANCES UNDER
COMPARABLE PROVISIONS OF OTHER COMPARABLE CREDIT AGREEMENTS.

 

50

--------------------------------------------------------------------------------


 


(C)  A CERTIFICATE OF A LENDER SETTING FORTH SUCH AMOUNT OR AMOUNTS AS SHALL BE
NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, IF ANY, AS SPECIFIED
IN PARAGRAPH (A) OR (B) ABOVE, AS THE CASE MAY BE, AND SETTING FORTH IN
REASONABLE DETAIL AN EXPLANATION OF THE BASIS OF REQUESTING SUCH COMPENSATION IN
ACCORDANCE WITH PARAGRAPH (A) OR (B) ABOVE, INCLUDING CALCULATIONS IN REASONABLE
DETAIL, SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE DELIVERED BY IT WITHIN 10 DAYS AFTER THE BORROWER’S RECEIPT
OF THE SAME.


 


(D)  FAILURE ON THE PART OF ANY LENDER TO DEMAND COMPENSATION FOR ANY INCREASED
COSTS OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON
CAPITAL WITH RESPECT TO ANY PERIOD SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S RIGHT TO DEMAND COMPENSATION WITH RESPECT TO SUCH PERIOD OR ANY OTHER
PERIOD, EXCEPT THAT NONE OF THE LENDERS SHALL BE ENTITLED TO COMPENSATION UNDER
THIS SECTION 2.14 FOR ANY COSTS INCURRED OR REDUCTION SUFFERED WITH RESPECT TO
ANY DATE UNLESS SUCH LENDER SHALL HAVE NOTIFIED THE BORROWER THAT IT WILL DEMAND
COMPENSATION FOR SUCH COSTS OR REDUCTIONS UNDER PARAGRAPH (C) ABOVE NOT MORE
THAN SIX MONTHS AFTER THE LATER OF (I) SUCH DATE AND (II) THE DATE ON WHICH SUCH
LENDER SHALL HAVE BECOME AWARE OF SUCH COSTS OR REDUCTIONS.  THE BENEFITS OF
THIS SECTION 2.14 SHALL BE AVAILABLE TO EACH LENDER REGARDLESS OF ANY POSSIBLE
CONTENTION OF THE INVALIDITY OR INAPPLICABILITY OF THE LAW, RULE, REGULATION,
GUIDELINE OR OTHER CHANGE OR CONDITION THAT SHALL HAVE OCCURRED OR BEEN IMPOSED.


 


SECTION 2.15. INDEMNITY.  THE BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY
LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN OR INCUR WITH RESPECT TO EURODOLLAR
LOANS AS A CONSEQUENCE OF (A) ANY FAILURE BY THE BORROWER TO FULFILL ON THE DATE
OF ANY BORROWING HEREUNDER THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE IV,
(B) ANY FAILURE BY THE BORROWER TO BORROW OR TO CONVERT OR CONTINUE ANY LOAN
HEREUNDER AFTER IRREVOCABLE NOTICE OF SUCH BORROWING, CONVERSION OR CONTINUATION
HAS BEEN GIVEN PURSUANT TO SECTION 2.03 OR 2.10, (C) ANY PAYMENT, PREPAYMENT OR
CONVERSION OF A EURODOLLAR LOAN REQUIRED OR PERMITTED BY ANY OTHER PROVISION OF
THIS AGREEMENT OR OTHERWISE, OR ANY ASSIGNMENT OF A EURODOLLAR LOAN REQUIRED BY
SECTION 2.20(B), IN EACH CASE MADE OR DEEMED MADE ON A DATE OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE THERETO OR (D) ANY DEFAULT IN PAYMENT OR
PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR ANY PART THEREOF OR INTEREST
ACCRUED THEREON, AS AND WHEN DUE AND PAYABLE (AT THE DUE DATE THEREOF, WHETHER
AT SCHEDULED MATURITY, BY ACCELERATION, IRREVOCABLE NOTICE OF PREPAYMENT OR
OTHERWISE), INCLUDING, IN EACH SUCH CASE, ANY LOSS OR REASONABLE EXPENSE
SUSTAINED OR INCURRED OR TO BE SUSTAINED OR INCURRED IN LIQUIDATING OR EMPLOYING
DEPOSITS FROM THIRD PARTIES ACQUIRED TO EFFECT OR MAINTAIN SUCH LOAN OR ANY PART
THEREOF AS A EURODOLLAR LOAN.  SUCH LOSS OR REASONABLE EXPENSE SHALL BE EQUAL TO
THE SUM OF (I) SUCH LENDER’S ACTUAL COSTS AND EXPENSES INCURRED (OTHER THAN ANY
LOST PROFITS) IN CONNECTION WITH, OR BY REASON OF, ANY OF THE FOREGOING EVENTS
AND (II) AN AMOUNT EQUAL TO THE EXCESS, IF ANY, AS REASONABLY DETERMINED BY SUCH
LENDER, OF (A) ITS COST OF OBTAINING THE FUNDS FOR THE LOAN BEING PAID, PREPAID,
CONVERTED OR NOT BORROWED, CONVERTED OR CONTINUED (ASSUMED TO BE THE ADJUSTED
LIBO RATE APPLICABLE THERETO) FOR THE PERIOD FROM AND INCLUDING THE DATE OF SUCH
PAYMENT, PREPAYMENT, CONVERSION OR FAILURE TO BORROW, CONVERT OR CONTINUE TO BUT
EXCLUDING THE LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN (OR, IN THE CASE OF
A FAILURE TO BORROW, CONVERT OR CONTINUE, THE INTEREST PERIOD FOR SUCH LOAN THAT
 

 

51

--------------------------------------------------------------------------------



 


WOULD HAVE COMMENCED ON THE DATE OF SUCH FAILURE) OVER (B) THE AMOUNT OF
INTEREST (AS REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD BE REALIZED BY
SUCH LENDER IN REEMPLOYING THE FUNDS SO PAID, PREPAID, CONVERTED OR NOT
BORROWED, CONVERTED OR CONTINUED FOR SUCH PERIOD, INTEREST PERIOD.  A
CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS, INCLUDING
CALCULATIONS IN REASONABLE DETAIL, THAT SUCH LENDER IS ENTITLED TO RECEIVE
PURSUANT TO THIS SECTION 2.15 SHALL BE DELIVERED TO THE BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.16. PRO RATA TREATMENT.  EXCEPT AS PERMITTED UNDER SECTIONS 2.23, 2.24
AND 2.25, EACH BORROWING, EACH PAYMENT OR PREPAYMENT OF PRINCIPAL OF ANY
BORROWING, EACH PAYMENT OF INTEREST ON THE LOANS AND THE FEES DUE TO THE
LENDERS, EACH REDUCTION OF THE COMMITMENTS OF A CLASS AND EACH CONVERSION OF ANY
BORROWING TO OR CONTINUATION OF ANY BORROWING AS A BORROWING OF ANY TYPE SHALL
BE ALLOCATED PRO RATA AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE COMMITMENTS (PROVIDED THAT (X) IN THE CASE OF TERM LOANS OR (Y) IN
THE EVENT THAT SUCH COMMITMENTS SHALL HAVE EXPIRED OR BEEN TERMINATED, SUCH PRO
RATA ALLOCATION SHALL BE BASED ON THE RESPECTIVE PRINCIPAL AMOUNTS OF THE
OUTSTANDING LOANS OR ACCRUED INTEREST THEREON, AS APPROPRIATE).  EACH LENDER
AGREES THAT IN COMPUTING SUCH LENDER’S PORTION OF ANY BORROWING TO BE MADE
HEREUNDER, THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, ROUND EACH LENDER’S
PERCENTAGE OF SUCH BORROWING, COMPUTED IN ACCORDANCE WITH SECTION 2.01, TO THE
NEXT HIGHER OR LOWER WHOLE U.S. DOLLAR.


 


SECTION 2.17. SHARING OF SETOFFS AND REALIZATION OF SECURITY.  EXCEPT TO THE
EXTENT THAT THIS AGREEMENT PROVIDES FOR PAYMENTS TO BE DISPROPORTIONALLY
ALLOCATED TO OR RETAINED BY A PARTICULAR LENDER OR GROUP OF LENDERS (INCLUDING
IN CONNECTION WITH PURCHASES OF TERM LOANS OR OTHER TERM LOANS PURSUANT TO
PURCHASE OFFERS CONTEMPLATED BY SECTION 2.23, EXCHANGES OF TERM LOANS OR OTHER
TERM LOANS PURSUANT TO PERMITTED DEBT EXCHANGES PURSUANT TO SECTION 2.24 AND THE
PAYMENT OF INTEREST OR FEES AT DIFFERENT RATES AND REPAYMENT OF PRINCIPAL
AMOUNTS OF TERM LOANS OR OTHER TERM LOANS AT DIFFERENT TIMES AS A RESULT OF
EXTENSIONS PERMITTED UNDER SECTION 2.25), EACH LENDER AGREES THAT IF IT SHALL
THROUGH THE EXERCISE OF A RIGHT OF BANKER’S LIEN, COMBINATION OF ACCOUNTS,
SETOFF OR COUNTERCLAIM AGAINST ANY LOAN PARTY, OR PURSUANT TO A SECURED CLAIM
UNDER ANY APPLICABLE INSOLVENCY LAW OR OTHER SECURITY OR INTEREST ARISING FROM,
OR IN LIEU OF, SUCH SECURED CLAIM, RECEIVED BY SUCH LENDER UNDER ANY APPLICABLE
INSOLVENCY LAW OR OTHERWISE, OR BY ANY OTHER MEANS, OBTAIN PAYMENT (VOLUNTARY OR
INVOLUNTARY) IN RESPECT OF ANY LOANS AND ACCRUED INTEREST THEREON AS A RESULT OF
WHICH THE UNPAID PRINCIPAL PORTION OF ITS LOANS AND ACCRUED INTEREST THEREON
SHALL BE PROPORTIONATELY LESS THAN THE UNPAID PRINCIPAL PORTION OF THE LOANS AND
ACCRUED INTEREST THEREON OF ANY OTHER LENDER (OR OTHER LENDER WITH THE SAME
PAYMENT ENTITLEMENTS AS SUCH LENDER), SUCH LENDER SHALL BE DEEMED SIMULTANEOUSLY
TO HAVE PURCHASED FROM SUCH OTHER LENDER AT FACE VALUE, AND SHALL PROMPTLY PAY
TO SUCH OTHER LENDER THE PURCHASE PRICE FOR, A PARTICIPATION IN THE LOANS AND
ACCRUED INTEREST THEREON OF SUCH OTHER LENDER, SO THAT THE BENEFIT OF ALL SUCH
PAYMENTS SHALL BE SHARED BY THE RELEVANT LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF THE PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE
LOANS; PROVIDED, HOWEVER, THAT IF ANY SUCH PURCHASE OR PURCHASES OR ADJUSTMENTS
SHALL BE MADE PURSUANT TO THIS SECTION 2.17 AND THE PAYMENT GIVING RISE THERETO
SHALL THEREAFTER BE RECOVERED, SUCH PURCHASE OR PURCHASES OR ADJUSTMENTS SHALL
BE RESCINDED TO THE EXTENT OF SUCH RECOVERY  

 

52

--------------------------------------------------------------------------------



 


AND THE PURCHASE PRICE OR PRICES OR ADJUSTMENT RESTORED WITHOUT INTEREST.  THE
BORROWER EXPRESSLY CONSENTS TO THE FOREGOING ARRANGEMENTS AND AGREES THAT ANY
LENDER HOLDING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY,
SUBJECT TO THE TERMS OF SECTION 9.06, EXERCISE ANY AND ALL RIGHTS OF BANKER’S
LIEN, COMBINATION OF ACCOUNTS OR SETOFF WITH RESPECT TO ANY AND ALL MONEYS OWING
BY THE LOAN PARTIES TO SUCH LENDER BY REASON THEREOF AS FULLY AS IF SUCH LENDER
WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 2.18. PAYMENTS.  (A)  THE BORROWER SHALL MAKE EACH PAYMENT (INCLUDING
PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEES) HEREUNDER AND UNDER
ANY OTHER LOAN DOCUMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE
DATE WHEN DUE IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEFENSE, SETOFF OR
COUNTERCLAIM.  ALL PAYMENTS HEREUNDER OF PRINCIPAL OR INTEREST IN RESPECT OF ANY
LOAN (OR OF ANY BREAKAGE INDEMNITY IN RESPECT OF ANY LOAN) AND ALL OTHER
PAYMENTS HEREUNDER AND UNDER EACH OTHER LOAN DOCUMENT SHALL BE MADE IN U.S.
DOLLARS.  EACH SUCH PAYMENT (OTHER THAN PAYMENTS PURSUANT TO SECTIONS 2.14,
2.15, 2.19 AND 9.05, WHICH SHALL BE MADE TO THE PERSONS ENTITLED THERETO) SHALL
BE MADE TO SUCH ACCOUNT OF THE ADMINISTRATIVE AGENT, AS THE ADMINISTRATIVE AGENT
SHALL SPECIFY BY NOTICE TO THE BORROWER.  ANY PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER THE SPECIFIED TIME FOR RECEIPT OF SUCH PAYMENT ON ANY
DAY SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE TO THE APPLICABLE LENDERS ALL PAYMENTS
RECEIVED BY IT FOR THEIR RESPECTIVE ACCOUNTS, PROMPTLY FOLLOWING RECEIPT
THEREOF.


 


(B)  WHENEVER ANY PAYMENT (INCLUDING ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON
ANY BORROWING OR ANY FEES) HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BECOME DUE, OR OTHERWISE WOULD OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH
PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF
APPLICABLE.


 


SECTION 2.19. TAXES.  (A)  ANY AND ALL PAYMENTS BY THE LOAN PARTIES HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY AND ALL CURRENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES (INCLUDING INTEREST, ADDITIONS TO
TAX OR PENALTIES) WITH RESPECT THERETO, EXCLUDING, WITH RESPECT TO THE
ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY TRANSFEREE OR ASSIGNEE OF ANY OF THE
FOREGOING, INCLUDING A PARTICIPATION HOLDER (ANY SUCH ENTITY BEING CALLED A
“TRANSFEREE”)) BRANCH PROFITS TAXES AND TAXES IMPOSED ON THE NET INCOME OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE), AS THE CASE MAY BE, AND
FRANCHISE TAXES IMPOSED ON THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
TRANSFEREE), AS THE CASE MAY BE, BY THE UNITED STATES OR ANY JURISDICTION UNDER
THE LAWS OF WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE) IS
ORGANIZED OR IN WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE)
HAS ITS PRINCIPAL OFFICE OR LENDING OFFICE OR ANY POLITICAL SUBDIVISION OR
TAXING AUTHORITY THEREOF OR THEREIN OR IN ANY OTHER JURISDICTION IN WHICH THE
ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE) IS OTHERWISE DOING BUSINESS
(OR, IF A TREATY APPLIES, A JURISDICTION IN WHICH THE ADMINISTRATIVE AGENT OR
SUCH LENDER (OR TRANSFEREE) HAS A PERMANENT ESTABLISHMENT) OTHER THAN ANY
JURISDICTION IN WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE) IS
TREATED AS DOING BUSINESS (OR, IF A TREATY APPLIES, IS

 

53

--------------------------------------------------------------------------------



 


TREATED AS HAVING A PERMANENT ESTABLISHMENT) SOLELY BY REASON OF HAVING
EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (ALL SUCH NONEXCLUDED TAXES, LEVIES,
IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER
REFERRED TO AS “TAXES”).  IF ANY TAXES ARE REQUIRED TO BE DEDUCTED FROM OR IN
RESPECT OF ANY SUM PAYABLE HEREUNDER BY ANY LOAN PARTY TO ANY LENDER (OR ANY
TRANSFEREE) OR THE ADMINISTRATIVE AGENT, (I) THE SUM PAYABLE SHALL BE INCREASED
BY THE AMOUNT NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.19) SUCH
LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL
RECEIVE AN  AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE
BORROWER SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXING
AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW;
PROVIDED, HOWEVER, THAT, IF A LENDER ASSIGNS, PARTICIPATES OR OTHERWISE
TRANSFERS ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR CHANGES ITS LENDING OFFICE FOR THE PURPOSES OF THIS AGREEMENT
AND AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE OF THE ASSIGNMENT,
PARTICIPATION, OTHER TRANSFER OR CHANGE IN LENDING OFFICE, THE BORROWER WOULD BE
OBLIGATED TO PAY ANY AMOUNT UNDER THIS PARAGRAPH (A), THEN THE TRANSFEREE OR
LENDER ACTING THROUGH ITS NEW LENDING OFFICE SHALL ONLY BE ENTITLED TO RECEIVE
PAYMENT UNDER THIS PARAGRAPH (A) TO THE SAME EXTENT THAT THE PREVIOUS LENDER OR
THE LENDER ACTING THROUGH ITS PREVIOUS LENDING OFFICE WOULD HAVE BEEN ENTITLED
IF NO SUCH ASSIGNMENT, PARTICIPATION, OTHER TRANSFER OR CHANGE IN LENDING OFFICE
HAD TAKEN PLACE UNLESS (X) SUCH ASSIGNMENT, PARTICIPATION OR TRANSFER SHALL HAVE
BEEN AT THE REQUEST OF THE BORROWER OR (Y) SUCH ASSIGNMENT, PARTICIPATION OR
TRANSFER SHALL HAVE BEEN MADE PURSUANT TO SECTION 2.17.


 


(B)  THE BORROWER AGREES TO PAY ANY CURRENT OR FUTURE STAMP, INTANGIBLE OR
DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR
LEVIES (INCLUDING MORTGAGE RECORDING TAXES AND SIMILAR FEES) THAT ARISE FROM ANY
PAYMENT MADE HEREUNDER OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR
OTHERWISE WITH RESPECT TO, THIS AGREEMENT, ANY ASSIGNMENT AND ACCEPTANCE ENTERED
INTO AT THE REQUEST OF THE BORROWER OR ANY OTHER LOAN DOCUMENT (HEREINAFTER
REFERRED TO AS “OTHER TAXES”).


 


(C)  THE BORROWER WILL INDEMNIFY EACH LENDER (OR TRANSFEREE) AND THE
ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING ANY
TAXES OR OTHER TAXES ON AMOUNTS PAYABLE UNDER THIS SECTION 2.19) PAID BY SUCH
LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AND ANY
LIABILITY (INCLUDING PENALTIES, INTEREST AND REASONABLE EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY ASSERTED BY THE RELEVANT TAXING AUTHORITY OR OTHER
GOVERNMENTAL AUTHORITY.  SUCH INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS AFTER
THE DATE ANY LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, MAKES WRITTEN DEMAND THEREFOR (WHICH DEMAND SHALL IDENTIFY THE NATURE AND
AMOUNT OF TAXES AND OTHER TAXES FOR WHICH INDEMNIFICATION IS BEING SOUGHT AND
SHALL INCLUDE A COPY OF THE RELEVANT PORTION OF ANY WRITTEN ASSESSMENT FROM THE
RELEVANT TAXING AUTHORITY DEMANDING PAYMENT OF SUCH TAXES OR OTHER TAXES, UNLESS
THE LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE,
DETERMINES, IN ITS SOLE DISCRETION, THAT SUCH PORTION OF ANY SUCH ASSESSMENT IS
CONFIDENTIAL).  IF A LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT SHALL
BECOME AWARE THAT IT IS ENTITLED TO RECEIVE A

 

54

--------------------------------------------------------------------------------



 


REFUND IN RESPECT OF TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY
THE BORROWER PURSUANT TO THIS SECTION 2.19, IT SHALL PROMPTLY NOTIFY THE
BORROWER OF THE AVAILABILITY OF SUCH REFUND AND SHALL, WITHIN 30 DAYS AFTER
RECEIPT OF A REQUEST BY THE BORROWER, APPLY FOR SUCH REFUND AT THE BORROWER’S
EXPENSE.  IF ANY LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT RECEIVES A
REFUND IN RESPECT OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWER PURSUANT TO THIS SECTION 2.19, IT SHALL PROMPTLY
NOTIFY THE BORROWER OF SUCH REFUND AND SHALL, WITHIN 30 DAYS OF RECEIPT, REPAY
SUCH REFUND (TO THE EXTENT OF AMOUNTS THAT HAVE BEEN PAID BY THE BORROWER UNDER
THIS SECTION 2.19 WITH RESPECT TO SUCH REFUND AND NOT PREVIOUSLY REIMBURSED) TO
THE BORROWER, NET OF ALL REASONABLE OUT-OF-POCKET EXPENSES OF SUCH LENDER OR THE
ADMINISTRATIVE AGENT AND WITHOUT INTEREST (OTHER THAN THE INTEREST, IF ANY,
INCLUDED IN SUCH REFUND NET OF ANY TAXES PAYABLE WITH RESPECT TO RECEIPT OF SUCH
REFUND), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF SUCH LENDER (OR
TRANSFEREE) OR THE ADMINISTRATIVE AGENT, AGREES TO RETURN SUCH REFUND (PLUS
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO SUCH LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT IN THE
EVENT SUCH LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, IS REQUIRED TO REPAY SUCH REFUND.


 


(D)  WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES OR OTHER TAXES
WITHHELD BY THE BORROWER IN RESPECT OF ANY PAYMENT TO ANY LENDER (OR TRANSFEREE)
OR THE ADMINISTRATIVE AGENT, THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE
AGENT, AT THE ADDRESSES REFERRED TO IN SECTION 9.01, THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO SUCH LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT, AS THE
CASE MAY BE.


 


(E)  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED HEREIN,
THE AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS SECTION 2.19 SHALL SURVIVE THE
PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ON ALL LOANS MADE HEREUNDER.


 

(f)  (i)Each of the Administrative Agent and any Lender (or Transferee) that is
not a U.S. person (within the meaning of Section 7701(a)(30) of the Code) (a
“Non-U.S. Person”) agrees that it shall on the date it becomes the
Administrative Agent or a Lender (or Transferee) hereunder, deliver to the
Borrower and the Administrative Agent (A) one duly completed copy of United
States Internal Revenue Service Form W-8BEN or W-8ECI (or replacement or
successor forms thereto), or (B) in the case of Lenders (or Transferees thereof)
exempt from United States Federal withholding tax pursuant to Sections 871(h) or
881(c) of the Code, one duly completed copy of a United States Internal Revenue
Service Form W-8BEN (Certificate of Foreign Status of Beneficial Owner for
United States Tax Withholding) and a certificate representing that such Non-U.S.
Person is not a bank for purposes of Section 881(c) of the Code, or any
successor applicable form of any thereof, certifying in each case that the
Administrative Agent  or such Lender (or Transferee), as the case may be, is
entitled to receive payments hereunder payable to it without deduction or
withholding of any United States Federal income taxes.  Each of the
Administrative Agent and the Lenders (or Transferee) that, pursuant to the
immediately preceding sentence is required to deliver to the Borrower and the
Administrative Agent any such form or

 

55

--------------------------------------------------------------------------------


 

certification, further undertakes to deliver to the Borrower and the
Administrative Agent further copies of any such form or certification or other
manner of certification reasonably satisfactory to the Borrower on or before the
date that any such form or certification expires or becomes obsolete or of the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it to the Borrower or the Administrative
Agent, and such extensions or renewals thereof as may reasonably be requested by
the Borrower or the Administrative Agent, certifying that the Administrative
Agent or such Lender (or Transferee), as the case may be, is entitled to receive
payments hereunder without deduction or withholding of any United States Federal
income taxes, unless there has occurred, on or prior to the date on which any
delivery of any such form or certification would otherwise be required, any
change in law, rule, regulation, treaty, convention or directive, or any change
in the interpretation or application of any thereof (“Change of Law”) that
renders all such forms or certification inapplicable or which would prevent the
Administrative Agent or such Lender (or Transferee), as the case may be, from
duly completing and delivering any such form or certification with respect to
it.  In the event of such Change of Law, the Administrative Agent or such Lender
(or Transferee), as the case may be, shall advise the Borrower that under
applicable law it shall be subject to withholding of United States Federal
income tax at the full statutory rate, a reduced rate of withholding or without
deduction or withholding.  Each of the Administrative Agent and the Lenders that
is a Non-U.S. Person and that is a party hereto as of the date hereof hereby
represents and warrants that, as of the date hereof, all payments made to it
hereunder are exempt from withholding of United States Federal income taxes
(i) because such payments are effectively connected with a United States trade
or business conducted by such Non-U.S. Person; (ii) pursuant to the terms of an
income tax treaty between the United States and such Non-U.S. Person’s country
of residence; or (iii) because such payments are portfolio interest exempt
pursuant to Section 871(h) or 881(c) of the Code.

 

(II) NOTWITHSTANDING ANYTHING CONTAINED IN CLAUSE (I) ABOVE, IN THE CASE OF AN
ASSIGNMENT, PARTICIPATION OR TRANSFER MADE AT THE REQUEST OF THE BORROWER OR AN
ASSIGNMENT, PARTICIPATION OR TRANSFER MADE PURSUANT TO SECTION 2.17, IF A
TRANSFEREE, IN ITS GOOD FAITH JUDGMENT, IS ELIGIBLE FOR AN EXEMPTION FROM, OR
REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON PAYMENTS BY THE LOAN PARTIES
HEREUNDER, SUCH TRANSFEREE SHALL USE ITS REASONABLE BEST EFFORTS TO PROVIDE THE
BORROWER AND THE ADMINISTRATIVE AGENT WITH THE APPROPRIATE FORMS AND
CERTIFICATIONS THAT WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR
AT A REDUCED RATE.

 

(III) THE ADMINISTRATIVE AGENT AND EACH LENDER (OR TRANSFEREE) THAT IS A U.S.
PERSON WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE (OTHER THAN ANY
SUCH PERSON THAT IS TREATED AS A CORPORATION FOR UNITED STATES FEDERAL INCOME
TAX PURPOSES) SHALL DELIVER TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE DATE
SUCH PERSON BECOMES A PARTY TO THIS AGREEMENT A DULY COMPLETED UNITED STATES
INTERNAL

 

56

--------------------------------------------------------------------------------


 

REVENUE SERVICE FORM W-9 (OR SUCCESSOR FORM) ESTABLISHING THAT SUCH PERSON IS
NOT SUBJECT TO U.S. FEDERAL BACKUP WITHHOLDING.

 

(IV) NOTWITHSTANDING ANY PROVISION OF THIS SECTION 2.19 ABOVE TO THE CONTRARY,
THE BORROWER SHALL NOT HAVE ANY OBLIGATION TO PAY ANY TAXES OR OTHER TAXES OR TO
INDEMNIFY ANY LENDER (OR TRANSFEREE) OR THE ADMINISTRATIVE AGENT FOR SUCH TAXES
OR OTHER TAXES PURSUANT TO THIS SECTION 2.19 TO THE EXTENT THAT SUCH TAXES OR
OTHER TAXES RESULT FROM (I) THE FAILURE OF SUCH LENDER (OR TRANSFEREE) OR THE
ADMINISTRATIVE AGENT TO COMPLY WITH ITS OBLIGATIONS PURSUANT TO THIS
PARAGRAPH (F) OR (II) ANY REPRESENTATION MADE HEREUNDER OR ON ANY SUCH FORM OR
CERTIFICATION (OR SUCCESSOR APPLICABLE FORM OR CERTIFICATION) BY THE LENDER (OR
TRANSFEREE) OR THE ADMINISTRATIVE AGENT INCURRING SUCH TAXES OR OTHER TAXES
PROVING TO HAVE BEEN INCORRECT, FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN
SO MADE OR DEEMED TO BE MADE.  NOTHING CONTAINED HEREIN SHALL REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER (OR TRANSFEREE) TO MAKE ITS TAX RETURNS (OR
ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL)
AVAILABLE TO THE BORROWER OR ANY OTHER PERSON.

 


SECTION 2.20. DUTY TO MITIGATE; REPLACEMENT OF LENDERS.  (A)  ANY OF THE
ADMINISTRATIVE AGENT OR THE LENDERS (OR TRANSFEREES) CLAIMING ANY ADDITIONAL
AMOUNTS PAYABLE PURSUANT TO SECTION 2.14 OR 2.19 SHALL USE REASONABLE EFFORTS
(CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO FILE ANY CERTIFICATE OR
DOCUMENT REQUESTED BY THE BORROWER OR TO CHANGE THE JURISDICTION OF ITS
APPLICABLE LENDING OFFICE IF, THE MAKING OF SUCH FILING OR CHANGE WOULD AVOID
THE NEED FOR OR REDUCE THE AMOUNT OF ANY SUCH ADDITIONAL AMOUNTS THAT MAY
THEREAFTER ACCRUE OR AVOID THE CIRCUMSTANCES GIVING RISE TO SUCH EXERCISE AND
WOULD NOT, IN THE SOLE DETERMINATION OF SUCH LENDER (OR TRANSFEREE) OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, REQUIRE IT TO INCUR ADDITIONAL COSTS
OR BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER (OR TRANSFEREE) OR THE
ADMINISTRATIVE AGENT.


 


(B)  IN THE EVENT THAT ANY LENDER SHALL HAVE DELIVERED A NOTICE OR CERTIFICATE
PURSUANT TO SECTION 2.14 OR IS A DEFAULTING LENDER, OR THE BORROWER SHALL BE
REQUIRED TO MAKE ADDITIONAL PAYMENTS TO ANY LENDER UNDER SECTION 2.19, THE
BORROWER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT ITS OWN EXPENSE
(INCLUDING WITH RESPECT TO THE PROCESSING AND RECORDATION FEE REFERRED TO IN
SECTION 9.04(B)), UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, TO
REPLACE SUCH LENDER WITH AN ASSIGNEE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 9.04(B)) APPROVED BY THE ADMINISTRATIVE AGENT,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, AND SUCH LENDER HEREBY AGREES
TO TRANSFER AND ASSIGN WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 9.04(B)) ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO SUCH ASSIGNEE; PROVIDED, HOWEVER, THAT NO
LENDER SHALL BE OBLIGATED TO MAKE ANY SUCH ASSIGNMENT UNLESS (I) SUCH ASSIGNMENT
SHALL NOT CONFLICT WITH ANY LAW OR ANY RULE, REGULATION OR ORDER OF ANY
GOVERNMENTAL AUTHORITY, (II) SUCH ASSIGNEE SHALL PAY TO THE AFFECTED LENDER IN
IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH ASSIGNMENT THE PRINCIPAL OF THE
LOANS MADE BY SUCH LENDER HEREUNDER AND (III) THE BORROWER SHALL PAY TO THE
AFFECTED LENDER IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH ASSIGNMENT
THE INTEREST ACCRUED TO THE DATE OF PAYMENT ON THE LOANS MADE BY SUCH LENDER
HEREUNDER AND ALL OTHER AMOUNTS ACCRUED FOR SUCH LENDER’S ACCOUNT OR OWED TO IT
HEREUNDER (IT BEING

 

57

--------------------------------------------------------------------------------


 


UNDERSTOOD THAT, IN THE CASE OF ANY SUCH ASSIGNMENT OF A DEFAULTING LENDER’S
COMMITMENT PRIOR TO THE FUNDING THEREOF, THE REPLACEMENT LENDER SHALL BE
ENTITLED TO ANY FEES THAT WOULD BE PAYABLE ON THE FUNDING DATE IN RESPECT OF
SUCH FUNDED AMOUNT OR COMMITMENT (INCLUDING IF SUCH ASSIGNMENT TO A REPLACEMENT
LENDER TAKES PLACE AFTER THE FUNDING DATE)).


 


(C)  IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION, CHANGE,
WAIVER, DISCHARGE OR TERMINATION TO ANY OF THE PROVISIONS OF THIS AGREEMENT AS
CONTEMPLATED BY SECTION 9.08(B), THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED
BUT THE CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED
IS NOT OBTAINED, THEN THE BORROWER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
AT ITS OWN EXPENSE (INCLUDING WITH RESPECT TO THE PROCESSING AND RECORDATION FEE
REFERRED TO IN SECTION 9.04(B)) UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, TO REPLACE EACH SUCH NON-CONSENTING LENDER OR LENDERS (OR,
AT THE OPTION OF THE BORROWER, IF SUCH LENDER’S CONSENT IS REQUIRED WITH RESPECT
TO LESS THAN ALL LOANS, TO REPLACE ONLY THE RESPECTIVE LOANS OF THE RESPECTIVE
NON-CONSENTING LENDER WHICH GAVE RISE TO THE NEED TO OBTAIN SUCH LENDER’S
INDIVIDUAL CONSENT) WITH AN ASSIGNEE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 9.04(B)) APPROVED BY THE ADMINISTRATIVE AGENT,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, SO LONG AS AT THE TIME OF
SUCH REPLACEMENT, EACH SUCH ASSIGNEE CONSENTS TO THE PROPOSED AMENDMENT,
MODIFICATION, CHANGE, WAIVER, DISCHARGE OR TERMINATION; PROVIDED, HOWEVER, THAT
NO LENDER SHALL BE OBLIGATED TO MAKE ANY SUCH ASSIGNMENT UNLESS (I) SUCH
ASSIGNMENT SHALL NOT CONFLICT WITH ANY LAW OR ANY RULE, REGULATION OR ORDER OF
ANY GOVERNMENTAL AUTHORITY, (II) SUCH ASSIGNEE SHALL PAY TO THE NON-CONSENTING
LENDER IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH ASSIGNMENT THE
PRINCIPAL OF THE LOANS MADE BY SUCH LENDER HEREUNDER AND SUBJECT TO SUCH
ASSIGNMENT AND (III) THE BORROWER SHALL PAY TO THE NON-CONSENTING LENDER IN
IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH ASSIGNMENT THE INTEREST ACCRUED
TO THE DATE OF PAYMENT ON THE LOANS MADE BY SUCH LENDER HEREUNDER AND SUBJECT TO
SUCH ASSIGNMENT AND ALL OTHER AMOUNTS ACCRUED FOR SUCH LENDER’S ACCOUNT OR OWED
TO IT HEREUNDER WITH RESPECT TO SUCH LOANS.


 


SECTION 2.21. DEFAULTING LENDERS.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF ANY LENDER BECOMES A DEFAULTING LENDER, THEN THE
FOLLOWING PROVISIONS SHALL APPLY FOR SO LONG AS SUCH LENDER IS A DEFAULTING
LENDER:  (A) SUCH DEFAULTING LENDER’S RIGHT TO THE FEES SET FORTH IN
SECTION 2.05(A) SHALL TERMINATE; AND (B) THE COMMITMENTS, TERM LOANS AND OTHER
TERM LOANS OF SUCH DEFAULTING LENDER SHALL NOT BE INCLUDED IN DETERMINING
WHETHER ALL LENDERS, THE REQUIRED LENDERS OR THE SUPERMAJORITY LENDERS HAVE
TAKEN OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING ANY CONSENT TO ANY AMENDMENT
OR WAIVER PURSUANT TO SECTION 9.08), PROVIDED THAT ANY WAIVER, AMENDMENT OR
MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS OR EACH AFFECTED LENDER WHICH
AFFECTS SUCH DEFAULTING LENDER DIFFERENTLY THAN OTHER AFFECTED LENDERS SHALL
REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER.


 


SECTION 2.22. INCREMENTAL COMMITMENTS.  (A)  THE BORROWER MAY ON ONE OR MORE
OCCASIONS, BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, REQUEST
(X) INCREMENTAL TERM LOAN COMMITMENTS FROM ONE OR MORE INCREMENTAL TERM LENDERS,
WHICH MAY INCLUDE ANY EXISTING LENDER, AND (Y) IN THE EVENT THAT THE REVOLVING
FACILITY IS

 

58

--------------------------------------------------------------------------------


 


TERMINATED (OTHER THAN IN CONNECTION WITH THE INCURRENCE OF PERMITTED
REFINANCING INDEBTEDNESS IN RESPECT THEREOF) AND THE LIENS GRANTED TO SECURE
OBLIGATIONS THEREUNDER RELEASED, LENDING COMMITMENTS HEREUNDER IN RESPECT OF ONE
OR MORE REVOLVING FACILITIES (“INCREMENTAL REVOLVING COMMITMENTS”) FROM ONE OR
MORE LENDERS, WHICH MAY INCLUDE ANY EXISTING LENDER; PROVIDED THAT (I) EACH
INCREMENTAL TERM LENDER (IF NOT ALREADY A LENDER HEREUNDER) AND EACH LENDER (AN
“INCREMENTAL REVOLVING LENDER” AND, TOGETHER WITH ANY INCREMENTAL TERM LENDER,
AN “INCREMENTAL LENDER”) IN RESPECT OF ANY SUCH REVOLVING FACILITY (AN
“INCREMENTAL REVOLVING FACILITY” AND, TOGETHER WITH THE OTHER TERM LOANS OF ANY
CLASS, AN “INCREMENTAL FACILITY”), SHALL BE SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED) AND (II) THE AGGREGATE AMOUNT OF INCREMENTAL TERM LOAN COMMITMENTS AND
INCREMENTAL REVOLVING COMMITMENTS SHALL NOT EXCEED THE INITIAL INCREMENTAL
COMMITMENT AMOUNT MINUS ANY REDUCTIONS THEREOF PURSUANT TO SECTION 2.13(C). 
SUCH NOTICE SHALL SET FORTH (I) THE AMOUNT OF THE INCREMENTAL TERM LOAN
COMMITMENTS OR INCREMENTAL REVOLVING COMMITMENTS, AS APPLICABLE, BEING REQUESTED
(WHICH SHALL NOT EXCEED THE THEN-CURRENT INCREMENTAL COMMITMENT AMOUNT AND SHALL
BE IN MINIMUM INCREMENTS OF $5,000,000 AND A MINIMUM AMOUNT OF $20,000,000 OR
EQUAL TO THE REMAINING INCREMENTAL COMMITMENT AMOUNT) AND (II) THE DATE ON WHICH
SUCH INCREMENTAL TERM LOAN COMMITMENTS OR INCREMENTAL REVOLVING COMMITMENTS, AS
APPLICABLE, ARE REQUESTED TO BECOME EFFECTIVE (WHICH SHALL NOT BE LESS THAN
10 BUSINESS DAYS NOR MORE THAN 60 DAYS AFTER THE DATE OF SUCH NOTICE (WHICH TIME
PERIODS FOR NOTICE MAY BE MODIFIED OR WAIVED AT THE DISCRETION OF THE
ADMINISTRATIVE AGENT)).  EACH CLASS OF INCREMENTAL TERM COMMITMENTS ESTABLISHED
UNDER THIS SECTION 2.22 IS REFERRED TO HEREIN AS “OTHER TERM LOANS” AND WILL
RANK PARI PASSU IN RIGHT OF PAYMENT WITH THE TERM LOANS AND WILL BENEFIT EQUALLY
AND RATABLY FROM THE LIENS UNDER THE SECURITY DOCUMENTS.  EACH CLASS OF OTHER
TERM LOANS WILL HAVE TERMS AND CONDITIONS SUBSTANTIALLY IDENTICAL TO THOSE
APPLICABLE TO THE TERM LOAN COMMITMENTS AND THE TERM LOANS (OTHER THAN WITH
RESPECT TO PRICING, AMORTIZATION, MATURITY AND ANY DIFFERENT DRAWING CONDITIONS
THAT ARE AGREED TO IN THE APPLICABLE INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT)
AND WILL BE OTHERWISE ON THE TERMS AND SUBJECT TO THE CONDITIONS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE EXTENSIONS OF CREDIT PURSUANT TO
EACH CLASS OF INCREMENTAL REVOLVING COMMITMENTS ESTABLISHED UNDER THIS
SECTION 2.22 (WHICH MAY INCLUDE BOTH LOANS AND LETTERS OF CREDIT) WILL RANK PARI
PASSU IN RIGHT OF PAYMENT AND (EXCEPT WITH RESPECT TO CERTAIN CASH COLLATERAL
REQUIRED TO BE POSTED UNDER CERTAIN CIRCUMSTANCES TO SECURE LETTER OF CREDIT
REIMBURSEMENT OBLIGATIONS) WILL BENEFIT EQUALLY AND RATABLY WITH THE TERM LOANS
FROM THE LIENS UNDER THE SECURITY DOCUMENTS WITH RESPECT TO THE COLLATERAL AND
MAY HAVE SUCH OTHER CUSTOMARY TERMS AND PROVISIONS (INCLUDING WITH RESPECT TO
PRICING, AMORTIZATION OF COMMITMENTS, MATURITY AND LENDING CONDITIONS) AS MAY BE
AGREED TO IN THE APPLICABLE INCREMENTAL REVOLVING FACILITY ASSUMPTION AGREEMENT
AND AS ARE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED THAT,
SO LONG AS TERM LOANS OR OTHER TERM LOANS OF ANY CLASS ARE OUTSTANDING
HEREUNDER, THE INCREMENTAL REVOLVING COMMITMENTS OF ANY CLASS AND LOANS OR OTHER
CREDIT EXTENSIONS THEREUNDER SHALL NOT BE SUBJECT TO MANDATORY REDUCTIONS OR
PREPAYMENTS FROM (OR CALCULATED ON THE BASIS OF) THE NET CASH PROCEEDS FROM
ASSET SALES OR ISSUANCES OF INDEBTEDNESS OR FROM PORTIONS OF EXCESS CASH FLOW
THAT, IN ANY CASE, ARE REQUIRED HEREUNDER, PRIOR TO GIVING EFFECT TO ANY
INCREMENTAL REVOLVING FACILITY, TO BE APPLIED TO THE PREPAYMENT OF TERM LOANS OR
OTHER TERM LOANS.

 

59

--------------------------------------------------------------------------------


 


(B)  THE BORROWER AND EACH INCREMENTAL LENDER SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT OR
INCREMENTAL REVOLVING FACILITY ASSUMPTION AGREEMENT, AS THE CASE MAY BE, AND
SUCH OTHER DOCUMENTATION AS THE ADMINISTRATIVE AGENT SHALL REASONABLY SPECIFY TO
EVIDENCE THE INCREMENTAL COMMITMENT OF SUCH INCREMENTAL LENDER.  EACH
INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT SHALL SPECIFY THE TERMS OF THE OTHER
TERM LOANS TO BE MADE THEREUNDER; PROVIDED THAT, WITHOUT THE PRIOR WRITTEN
CONSENT OF TERM LENDERS HOLDING A MAJORITY OF THE PRINCIPAL AMOUNT OF THE
OUTSTANDING TERM LOANS, (I) THE FINAL MATURITY DATE OF ANY OTHER TERM LOANS
SHALL BE NO EARLIER THAN THE TERM LOAN MATURITY DATE, (II) THE WEIGHTED AVERAGE
LIFE TO MATURITY OF ANY OTHER TERM LOANS SHALL BE NO SHORTER THAN THE AVERAGE
LIFE TO MATURITY OF THE TERM LOANS AND (III) IF THE INTEREST RATE SPREAD
APPLICABLE TO ANY OTHER TERM LOANS (WHICH, FOR THIS PURPOSE, SHALL BE DEEMED TO
INCLUDE ALL UPFRONT OR SIMILAR FEES OR ORIGINAL ISSUES DISCOUNT, BUT EXCLUDING
ANY UNDERWRITING, ARRANGEMENT, STRUCTURING OR OTHER FEES PAYABLE IN CONNECTION
THEREWITH THAT ARE NOT GENERALLY SHARED WITH THE LENDERS (COLLECTIVELY, “UPFRONT
PAYMENTS”), IN EACH CASE, PAID TO THE INCREMENTAL LENDERS IN RESPECT OF SUCH
OTHER TERM LOANS) EXCEEDS THE INTEREST RATE SPREAD APPLICABLE TO THE TERM LOANS
(TAKING INTO ACCOUNT THE UPFRONT PAYMENTS PAID TO THE LENDERS IN RESPECT OF THE
ESTABLISHMENT OF THE TERM LOANS) BY MORE THAN 0.25%, THEN THE INTEREST RATE
SPREAD APPLICABLE TO THE TERM LOANS SHALL BE INCREASED SO THAT IT EQUALS (AFTER
TAKING INTO ACCOUNT UPFRONT PAYMENTS MADE IN RESPECT OF THE ESTABLISHMENT OF THE
TERM LOANS) THE INTEREST RATE SPREAD APPLICABLE TO THE OTHER TERM LOANS.  FOR
PURPOSES OF THE FOREGOING, ANY ORIGINAL ISSUE DISCOUNT ASSOCIATED WITH THE TERM
LOANS OR ANY OTHER TERM LOANS WILL BE CONVERTED TO AN INTEREST RATE SPREAD
EQUIVALENT BY DIVIDING THE PERCENTAGE AMOUNT OF SUCH ORIGINAL ISSUE DISCOUNT BY
THE LESSER OF (A) THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH LOANS AND
(B) FOUR.


 


(C)  (I) EACH INCREMENTAL FACILITY AGREEMENT SHALL REQUIRE THE CONSENT OF ONLY
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE INCREMENTAL LENDERS PROVIDING THE
APPLICABLE INCREMENTAL FACILITY, BUT, IN EACH CASE, NOT THE CONSENTS OF ANY
OTHER LENDERS.  EACH OF THE PARTIES HERETO HEREBY AGREES THAT, UPON THE
EFFECTIVENESS OF ANY INCREMENTAL FACILITY AGREEMENT, THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (OTHER THAN THE INTERCREDITOR AGREEMENT) SHALL BE DEEMED
AMENDED TO THE EXTENT (BUT ONLY TO THE EXTENT) NECESSARY TO REFLECT THE
EXISTENCE AND TERMS OF THE INCREMENTAL FACILITY EVIDENCED THEREBY, INCLUDING THE
AMOUNT AND FINAL MATURITY THEREOF, ANY PROVISIONS RELATING TO AMORTIZATION AND
THE INTEREST TO ACCRUE AND BE PAYABLE THEREON AND ANY FEES TO BE PAYABLE IN
RESPECT THEREOF, AND TO EFFECT SUCH OTHER CHANGES (INCLUDING CHANGES TO THE
PROVISIONS OF SECTIONS 2.16 AND 9.08(B), THE DEFINITION OF “REQUIRED LENDERS”
AND ANY OTHER PROVISIONS OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS (OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS UNDER THE LOAN DOCUMENTS OR MAKE ANY DETERMINATION OR GRANT
ANY CONSENT UNDER THE LOAN DOCUMENTS) AS THE BORROWER AND THE ADMINISTRATIVE
AGENT SHALL DEEM NECESSARY OR ADVISABLE IN CONNECTION WITH THE ESTABLISHMENT OF
SUCH INCREMENTAL FACILITY.  ANY SUCH DEEMED AMENDMENT MAY BE MEMORIALIZED IN
WRITING BY THE ADMINISTRATIVE AGENT WITH THE BORROWER’S CONSENT (NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) AND FURNISHED TO THE OTHER PARTIES HERETO.

 

60

--------------------------------------------------------------------------------


 


(D)  NOTWITHSTANDING THE FOREGOING, NO INCREMENTAL FACILITY AGREEMENT SHALL
BECOME EFFECTIVE UNDER THIS SECTION 2.22 UNLESS (I) ON THE DATE OF SUCH
EFFECTIVENESS AND AFTER GIVING EFFECT TO THE MAKING OF ANY OTHER TERM LOANS
CONTEMPLATED THEREBY OR THE FULL UTILIZATION OF THE INCREMENTAL REVOLVING
COMMITMENTS CONTEMPLATED THEREBY, THE CONSOLIDATED SENIOR SECURED LEVERAGE RATIO
WOULD BE LESS THAN 3.00 TO 1.00, (II) ON THE DATE OF SUCH EFFECTIVENESS, THE
CONDITIONS SET FORTH IN PARAGRAPHS (B) AND (C) OF SECTION 4.03 SHALL BE
SATISFIED AND (III) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED LEGAL OPINIONS,
BOARD RESOLUTIONS AND OTHER CLOSING CERTIFICATES AND DOCUMENTATION AS IT SHALL
REASONABLY REQUEST RELATING TO SUCH INCREMENTAL FACILITY, CONSISTENT WITH THOSE
DELIVERED ON THE FUNDING DATE PURSUANT TO SECTION 4.02.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER AS TO THE EFFECTIVENESS OF EACH
INCREMENTAL FACILITY AGREEMENT.


 


SECTION 2.23. LOAN REPURCHASES.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH OR REFERRED TO BELOW, THE BORROWER MAY FROM TIME TO TIME, AT ITS
DISCRETION, CONDUCT MODIFIED DUTCH AUCTIONS IN ORDER TO PURCHASE TERM LOANS OR
OTHER TERM LOANS OF ONE OR MORE CLASSES (AS DETERMINED BY THE BORROWER) (EACH, A
“PURCHASE OFFER”), EACH SUCH PURCHASE OFFER TO BE MANAGED EXCLUSIVELY BY
JPMORGAN SECURITIES INC. OR ANOTHER INVESTMENT BANK OF RECOGNIZED STANDING
SELECTED BY THE BORROWER FOLLOWING CONSULTATION WITH THE ADMINISTRATIVE AGENT
(IN SUCH CAPACITY, THE “AUCTION MANAGER”), SO LONG AS THE FOLLOWING CONDITIONS
ARE SATISFIED:


 

(I) EACH PURCHASE OFFER SHALL BE CONDUCTED IN ACCORDANCE WITH THE PROCEDURES,
TERMS AND CONDITIONS SET FORTH IN THIS SECTION 2.23 AND THE AUCTION PROCEDURES;

 

(II) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE
DATE OF THE DELIVERY OF EACH AUCTION NOTICE AND AT THE TIME OF PURCHASE OF ANY
TERM LOANS OR OTHER TERM LOANS IN CONNECTION WITH ANY PURCHASE OFFER;

 

(III) THE MAXIMUM PRINCIPAL AMOUNT (CALCULATED ON THE FACE AMOUNT THEREOF) OF
EACH AND ALL CLASSES OF TERM LOANS OR OTHER TERM LOANS THAT THE BORROWER OFFERS
TO PURCHASE IN ANY SUCH PURCHASE OFFER SHALL BE NO LESS THAN $15,000,000 (UNLESS
ANOTHER AMOUNT IS AGREED TO BY THE ADMINISTRATIVE AGENT) (ACROSS ALL SUCH
CLASSES);

 

(IV) AFTER GIVING EFFECT TO ANY PURCHASE OF TERM LOANS OR OTHER TERM LOANS OF
THE APPLICABLE CLASS OR CLASSES PURSUANT TO THIS SECTION 2.23, THE SUM OF
(X) THE AMOUNT OF AVAILABILITY UNDER THE REVOLVING FACILITY AND (Y) THE
AGGREGATE AMOUNT OF ALL UNRESTRICTED CASH AND UNRESTRICTED PERMITTED INVESTMENTS
OF THE BORROWER AND ITS SUBSIDIARIES SHALL NOT BE LESS THAN $350,000,000;

 

(V) THE AGGREGATE PRINCIPAL AMOUNT (CALCULATED ON THE FACE AMOUNT THEREOF) OF
ALL TERM LOANS OR OTHER TERM LOANS OF THE APPLICABLE CLASS OR CLASSES SO
PURCHASED BY THE BORROWER SHALL AUTOMATICALLY BE CANCELLED AND RETIRED BY THE
BORROWER ON THE SETTLEMENT DATE OF THE RELEVANT PURCHASE (AND MAY NOT BE
RESOLD);

 

61

--------------------------------------------------------------------------------


 

(VI) PRIOR TO COMMENCING ANY PURCHASE OFFER, THE BORROWER SHALL HAVE DISCUSSED
SUCH PROPOSED PURCHASE OFFER WITH EACH OF S&P AND MOODY’S AND, BASED UPON SUCH
DISCUSSIONS, SHALL REASONABLY BELIEVE THAT THE PROPOSED PURCHASE OF TERM LOANS
OR OTHER TERM LOANS THROUGH SUCH PURCHASE OFFER SHALL NOT BE DEEMED TO BE A
“DISTRESSED EXCHANGE”;

 

(VII) AT THE TIME OF EACH PURCHASE OF TERM LOANS OR OTHER TERM LOANS PURSUANT TO
A PURCHASE OFFER, NEITHER S&P NOR MOODY’S SHALL HAVE ANNOUNCED OR COMMUNICATED
TO THE BORROWER THAT THE PROPOSED PURCHASE OF TERM LOANS OR OTHER TERM LOANS
THROUGH SUCH PURCHASE OFFER SHALL BE DEEMED TO BE A “DISTRESSED EXCHANGE”;

 

(VIII) NO MORE THAN ONE PURCHASE OFFER WITH RESPECT TO ANY CLASS MAY BE ONGOING
AT ANY ONE TIME AND NO MORE THAN FOUR PURCHASE OFFERS (REGARDLESS OF CLASS) MAY
BE MADE IN ANY ONE YEAR;

 

(IX) THE BORROWER REPRESENTS AND WARRANTS THAT NO LOAN PARTY SHALL HAVE ANY
BORROWER RESTRICTED INFORMATION THAT (A) HAS NOT BEEN PREVIOUSLY DISCLOSED IN
WRITING TO THE ADMINISTRATIVE AGENT AND THE LENDERS (OTHER THAN BECAUSE SUCH
LENDER DOES NOT WISH TO RECEIVE SUCH BORROWER RESTRICTED INFORMATION) PRIOR TO
SUCH TIME AND (B) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL EFFECT UPON,
OR OTHERWISE BE MATERIAL TO, A LENDER’S DECISION TO PARTICIPATE IN THE PURCHASE
OFFER; AND

 

(X) AT THE TIME OF EACH PURCHASE OF TERM LOANS OR OTHER TERM LOANS THROUGH A
PURCHASE OFFER, THE BORROWER SHALL HAVE DELIVERED TO THE AUCTION MANAGER AN
OFFICER’S CERTIFICATE OF A RESPONSIBLE OFFICER CERTIFYING AS TO COMPLIANCE WITH
PRECEDING CLAUSES (VI) THROUGH (VII) AND (IX).

 


(B)  THE BORROWER MUST TERMINATE ANY PURCHASE OFFER IF IT FAILS TO SATISFY ONE
OR MORE OF THE CONDITIONS SET FORTH ABOVE WHICH ARE REQUIRED TO BE MET AT THE
TIME WHICH OTHERWISE WOULD HAVE BEEN THE TIME OF PURCHASE OF TERM LOANS OR OTHER
TERM LOANS PURSUANT TO SUCH PURCHASE OFFER.  IF THE BORROWER COMMENCES ANY
PURCHASE OFFER (AND ALL RELEVANT REQUIREMENTS SET FORTH ABOVE WHICH ARE REQUIRED
TO BE SATISFIED AT THE TIME OF THE COMMENCEMENT OF SUCH PURCHASE OFFER HAVE IN
FACT BEEN SATISFIED), AND IF AT SUCH TIME OF COMMENCEMENT THE BORROWER
REASONABLY BELIEVES THAT ALL REQUIRED CONDITIONS SET FORTH ABOVE WHICH ARE
REQUIRED TO BE SATISFIED AT THE TIME OF THE CONSUMMATION OF SUCH PURCHASE OFFER
SHALL BE SATISFIED, THEN THE BORROWER SHALL HAVE NO LIABILITY TO ANY TERM LOAN
LENDER OR INCREMENTAL TERM LENDER FOR ANY TERMINATION OF SUCH PURCHASE OFFER AS
A RESULT OF ITS FAILURE TO SATISFY ONE OR MORE OF THE CONDITIONS SET FORTH ABOVE
WHICH ARE REQUIRED TO BE MET AT THE TIME WHICH OTHERWISE WOULD HAVE BEEN THE
TIME OF CONSUMMATION OF SUCH PURCHASE OFFER, AND ANY SUCH FAILURE SHALL NOT
RESULT IN ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER. WITH RESPECT TO ALL
PURCHASES OF TERM LOANS OR OTHER TERM LOANS OF ANY CLASS OR CLASSES MADE BY THE
BORROWER PURSUANT TO THIS SECTION 2.23, (X) THE BORROWER SHALL PAY ON THE
SETTLEMENT DATE OF EACH SUCH PURCHASE ALL ACCRUED AND UNPAID INTEREST (EXCEPT TO
THE EXTENT OTHERWISE SET FORTH IN THE RELEVANT OFFERING DOCUMENTS), IF ANY, ON
THE PURCHASED TERM LOANS OR OTHER TERM LOANS OF THE

 

62

--------------------------------------------------------------------------------


 


APPLICABLE CLASS OR CLASSES UP TO THE SETTLEMENT DATE OF SUCH PURCHASE AND
(Y) SUCH PURCHASES (AND THE PAYMENTS MADE BY THE BORROWER AND THE CANCELLATION
OF THE PURCHASED LOANS, IN EACH CASE IN CONNECTION THEREWITH) SHALL NOT
CONSTITUTE VOLUNTARY OR MANDATORY PAYMENTS OR PREPAYMENTS FOR PURPOSES OF
SECTION 2.12 OR SECTION 2.13 HEREOF.


 


(C)  THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY CONSENT TO THE PURCHASE
OFFERS AND THE OTHER TRANSACTIONS EFFECTED PURSUANT TO AND IN ACCORDANCE WITH
THE TERMS OF THIS SECTION 2.23 (PROVIDED THAT NO LENDER SHALL HAVE AN OBLIGATION
TO PARTICIPATE IN ANY SUCH PURCHASE OFFER).  FOR THE AVOIDANCE OF DOUBT, IT IS
UNDERSTOOD AND AGREED THAT THE PROVISIONS OF SECTION 2.16, SECTION 2.17 AND
SECTION 9.04 WILL NOT APPLY TO THE PURCHASES OF TERM LOANS OR OTHER TERM LOANS
PURSUANT TO PURCHASE OFFERS MADE PURSUANT TO AND IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 2.23. THE AUCTION MANAGER ACTING IN ITS CAPACITY AS
SUCH HEREUNDER SHALL BE ENTITLED TO THE BENEFITS OF THE PROVISIONS OF
ARTICLE VIII AND SECTION 9.05 TO THE SAME EXTENT AS IF EACH REFERENCE THEREIN TO
THE “ADMINISTRATIVE AGENT” WERE A REFERENCE TO THE AUCTION MANAGER, AND THE
ADMINISTRATIVE AGENT SHALL COOPERATE WITH THE AUCTION MANAGER AS REASONABLY
REQUESTED BY THE AUCTION MANAGER IN ORDER TO ENABLE IT TO PERFORM ITS
RESPONSIBILITIES AND DUTIES IN CONNECTION WITH EACH PURCHASE OFFER.


 


SECTION 2.24. PERMITTED DEBT EXCHANGES.  (A)  PURSUANT TO ONE OR MORE OFFERS
(EACH, A “PERMITTED DEBT EXCHANGE OFFER”) MADE BY THE BORROWER TO LENDERS UNDER
ANY APPLICABLE CLASS OF TERM LOANS OR OTHER TERM LOANS THAT IS TO BE SO
EXCHANGED (ON THE SAME TERMS FOR EACH SUCH TERM LOAN OR EXTENDED TERM LOAN OF A
GIVEN CLASS), THE BORROWER MAY FROM TIME TO TIME FOLLOWING THE FUNDING DATE
CONSUMMATE ONE OR MORE EXCHANGES OF TERM LOANS OR OTHER TERM LOANS FOR PERMITTED
NOTES (EACH, A “PERMITTED DEBT EXCHANGE”), SO LONG AS THE FOLLOWING CONDITIONS
ARE SATISFIED:


 

(I) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE
TIME THE OFFERING DOCUMENT IN RESPECT OF A PERMITTED DEBT EXCHANGE OFFER IS
DELIVERED TO THE LENDERS OF THE RELEVANT CLASS OR AT THE TIME OF CONSUMMATION OF
SUCH PERMITTED DEBT EXCHANGE;

 

(II) EXCEPT AS PROHIBITED BY APPLICABLE SECURITIES LAWS, INCLUDING IN THE CASE
OF A PERMITTED DEBT EXCHANGE EFFECTED AS AN OFFERING UNDER RULE 144A UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, RESTRICTIONS ON THE PERSONS THAT CAN BE
OFFEREES IN CONNECTION THEREWITH, EACH PERMITTED DEBT EXCHANGE OFFER SHALL BE
MADE ON THE SAME TERMS TO ALL LENDERS OF THE RELEVANT CLASS OF TERM LOANS OR
OTHER TERM LOANS SUBJECT TO SUCH PERMITTED DEBT EXCHANGE OFFER;

 

(III) THE AGGREGATE PRINCIPAL AMOUNT (CALCULATED ON THE FACE AMOUNT THEREOF) OF
ALL TERM LOANS OR OTHER TERM LOANS EXCHANGED BY THE BORROWER PURSUANT TO ANY
PERMITTED DEBT EXCHANGE SHALL AUTOMATICALLY BE CANCELLED AND RETIRED BY THE
BORROWER ON DATE OF THE SETTLEMENT THEREOF (AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT, ANY EXCHANGING LENDER SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, OR SUCH OTHER FORM AS MAY BE
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, IN RESPECT THEREOF PURSUANT

 

63

--------------------------------------------------------------------------------


 

TO WHICH SUCH LENDER ASSIGNS ITS INTEREST IN THE TERM LOANS OR OTHER TERM LOANS
BEING EXCHANGED PURSUANT TO THE PERMITTED DEBT EXCHANGE TO THE BORROWER);

 

(IV) IF THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OR OTHER TERM LOANS
(CALCULATED ON THE FACE AMOUNT THEREOF) TENDERED BY LENDERS IN A PERMITTED DEBT
EXCHANGE OFFER (IT BEING UNDERSTOOD THAT NO LENDER WILL HAVE ANY OBLIGATION TO
TENDER ANY PRINCIPAL AMOUNT OF TERM LOANS OR OTHER TERM LOANS HELD BY IT) SHALL
EXCEED THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS OR OTHER TERM LOANS
OFFERED TO BE ACQUIRED BY THE BORROWER PURSUANT TO SUCH PERMITTED DEBT EXCHANGE
OFFER, THEN THE BORROWER SHALL EXCHANGE PERMITTED NOTES FOR TERM LOANS AND OTHER
TERM LOANS TENDERED BY SUCH LENDERS RATABLY UP TO SUCH MAXIMUM BASED ON THE
PRINCIPAL AMOUNTS TENDERED BY EACH LENDER;

 

(V) EACH SUCH PERMITTED DEBT EXCHANGE OFFER SHALL BE MADE ON A PRO RATA BASIS TO
THE LENDERS OF THE RELEVANT CLASS OF TERM LOANS OR OTHER TERM LOANS THAT ARE
ELIGIBLE TO RECEIVE SUCH OFFER UNDER APPLICABLE SECURITIES LAWS BASED ON THE
PRINCIPAL AMOUNTS OF OUTSTANDING TERM LOANS OR OTHER TERM LOANS UNDER SUCH
CLASS HELD BY EACH SUCH LENDER;

 

(VI) ALL DOCUMENTATION IN RESPECT OF SUCH PERMITTED DEBT EXCHANGE SHALL BE
CONSISTENT WITH THE FOREGOING, AND ALL WRITTEN COMMUNICATIONS BY THE BORROWER
GENERALLY DIRECTED TO THE LENDERS OF THE RELEVANT CLASS IN CONNECTION THEREWITH
SHALL BE IN FORM AND SUBSTANCE CONSISTENT WITH THE FOREGOING AND OTHERWISE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

 

(VII) ANY APPLICABLE MINIMUM TENDER CONDITION (AS DEFINED BELOW) SHALL BE
SATISFIED.

 

Notwithstanding anything to the contrary contained in this Section 2.24(a) (and
so long as communicated to all of the Lenders of the relevant Class), a
Permitted Debt Exchange may be structured, at the option of the Borrower, as
(x) a cash purchase (at par or less than par) of Term Loans or Other Term Loans
pursuant to such Permitted Debt Exchange Offer ratably as provided in clauses
(iv) and (v) of the immediately preceding sentence and (y) a simultaneous
issuance and sale of Permitted Notes to each participating Lender in an amount
necessary to provide cash proceeds equal to those required to effect such cash
purchase of such Lender’s Term Loans or Other Term Loans, with the proceeds of
such issuance and sale of Permitted Notes to be provided by each such
participating Lender and applied to payment of the cash purchase provided for in
the preceding clause (x).

 


(B)  A PERMITTED DEBT EXCHANGE (AND THE CANCELLATION OF THE EXCHANGED TERM LOANS
OR OTHER TERM LOANS IN CONNECTION THEREWITH) SHALL NOT CONSTITUTE VOLUNTARY OR
MANDATORY PAYMENTS OR PREPAYMENTS OF LOANS FOR PURPOSES OF SECTIONS 2.12 OR
SECTION 2.13 HEREOF, AND NO PERMITTED DEBT EXCHANGE OFFER SHALL BE REQUIRED TO
BE IN ANY MINIMUM AMOUNT OR ANY MINIMUM INCREMENT THEREOF, PROVIDED THAT THE
BORROWER SHALL SPECIFY AS A CONDITION (A “MINIMUM TENDER CONDITION”) TO
CONSUMMATING ANY SUCH PERMITTED DEBT EXCHANGE THAT A MINIMUM AMOUNT (TO BE
DETERMINED IN THE BORROWER’S

 

64

--------------------------------------------------------------------------------


 


DISCRETION AND SPECIFIED IN THE RELEVANT PERMITTED DEBT EXCHANGE OFFER, BUT IN
NO EVENT LESS THAN $25,000,000, UNLESS ANOTHER AMOUNT IS AGREED TO BY THE
ADMINISTRATIVE AGENT) OF TERM LOANS OR OTHER TERM LOANS BE TENDERED.  FOR THE
AVOIDANCE OF DOUBT, IT IS UNDERSTOOD AND AGREED THAT THE PROVISIONS OF
SECTION 2.16, SECTION 2.17 AND SECTION 9.04 WILL NOT APPLY TO THE EXCHANGES OF
TERM LOANS OR OTHER TERM LOANS PURSUANT TO PERMITTED DEBT EXCHANGES MADE
PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2.24.


 


(C)  IN CONNECTION WITH EACH PERMITTED DEBT EXCHANGE, THE BORROWER SHALL PROVIDE
THE ADMINISTRATIVE AGENT AT LEAST TEN BUSINESS DAYS’ (OR SUCH SHORTER PERIOD AS
MAY BE AGREED BY THE ADMINISTRATIVE AGENT) PRIOR WRITTEN NOTICE THEREOF, AND
SHALL AGREE TO SUCH PROCEDURES, IF ANY, AS MAY BE ESTABLISHED BY, OR ACCEPTABLE
TO, THE ADMINISTRATIVE AGENT, IN EACH CASE ACTING REASONABLY TO ACCOMPLISH THE
PURPOSES OF THIS SECTION 2.24 AND WITHOUT CONFLICT WITH SECTION 2.24(D).


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
BE SOLELY RESPONSIBLE FOR COMPLIANCE WITH, AND HEREBY AGREES TO COMPLY WITH, ALL
APPLICABLE SECURITIES AND OTHER LAWS, INCLUDING WITHOUT LIMITATION THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION THEREUNDER, IN CONNECTION WITH EACH PERMITTED
DEBT EXCHANGE, IT BEING UNDERSTOOD AND AGREED THAT NEITHER THE ADMINISTRATIVE
AGENT NOR ANY LENDER ASSUMES ANY RESPONSIBILITY IN CONNECTION WITH THE
BORROWER’S COMPLIANCE WITH SUCH LAWS IN CONNECTION WITH ANY PERMITTED DEBT
EXCHANGE.  WITHOUT LIMITING THE FOREGOING, THE BORROWER ACKNOWLEDGES THAT SUCH
REQUIREMENTS WILL INCLUDE (I) THE PREPARATION AND DISTRIBUTION, IN ACCORDANCE
WITH SUCH LAWS, RULES AND REGULATIONS, AN OFFER TO EXCHANGE AND RELATED OFFERING
MEMORANDUM OR PROSPECTUS AND OTHER DISCLOSURE DOCUMENTS WITH RESPECT TO THE
PERMITTED NOTES AND THE RELEVANT PERMITTED DEBT EXCHANGE OFFER, (II) THE
APPOINTMENT OF A DEALER MANAGER WITH RESPECT TO EACH SUCH PERMITTED DEBT
EXCHANGE, (III) THE TAKING OF APPROPRIATE ACTION TO ASCERTAIN THE ELIGIBILITY OF
EACH LENDER OF THE RELEVANT CLASS TO RECEIVE THE PERMITTED DEBT EXCHANGE OFFER
AND NOT MAKE ANY SUCH OFFER TO A LENDER THAT IS NOT SO ELIGIBLE AND (IV) THE
COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS RELATING TO THE TIME
PERIODS DURING WHICH A PERMITTED DEBT EXCHANGE OFFER MUST REMAIN OPEN AND TO THE
ACCEPTANCE OF TENDERS THEREUNDER.


 


SECTION 2.25. EXTENSIONS OF LOANS.  (A)  THE BORROWER MAY FROM TIME TO TIME,
PURSUANT TO THE PROVISIONS OF THIS SECTION 2.25, AGREE WITH ONE OR MORE LENDERS
HOLDING TERM LOANS OR OTHER TERM LOANS OF ANY CLASS TO EXTEND THE MATURITY DATE,
AND OTHERWISE MODIFY THE TERMS OF ANY SUCH CLASS OR ANY PORTION THEREOF
(INCLUDING, WITHOUT LIMITATION, BY INCREASING THE INTEREST RATE OR FEES PAYABLE
AND/OR MODIFYING THE AMORTIZATION SCHEDULE IN RESPECT OF ANY LOANS OF SUCH
CLASS OR ANY PORTION THEREOF (EACH, SUCH MODIFICATION AN “EXTENSION”) PURSUANT
TO ONE OR MORE WRITTEN OFFERS (EACH, AN “EXTENSION OFFER”) MADE FROM TIME TO
TIME BY THE BORROWER TO ALL LENDERS UNDER ANY CLASS THAT IS PROPOSED TO BE
EXTENDED UNDER THIS SECTION 2.25, IN EACH CASE ON A PRO RATA BASIS (BASED ON THE
RELATIVE PRINCIPAL AMOUNTS OF THE OUTSTANDING LOANS OF EACH LENDER IN SUCH
CLASS) AND ON THE SAME TERMS TO EACH SUCH LENDER.  IN CONNECTION WITH EACH
EXTENSION, THE BORROWER WILL PROVIDE NOTIFICATION TO THE ADMINISTRATIVE AGENT
(FOR DISTRIBUTION TO THE LENDERS OF THE APPLICABLE CLASS), NO LATER THAN 30 DAYS
PRIOR TO THE

 

65

--------------------------------------------------------------------------------


 


MATURITY OF THE APPLICABLE CLASS OR CLASSES TO BE EXTENDED OF THE REQUESTED NEW
MATURITY DATE FOR THE EXTENDED LOANS OF EACH SUCH CLASS (EACH AN “EXTENDED
MATURITY DATE”) AND THE DUE DATE FOR LENDER RESPONSES.  IN CONNECTION WITH ANY
EXTENSION, EACH LENDER OF THE APPLICABLE CLASS WISHING TO PARTICIPATE IN SUCH
EXTENSION SHALL, PRIOR TO SUCH DUE DATE, PROVIDE THE ADMINISTRATIVE AGENT WITH A
WRITTEN NOTICE THEREOF IN A FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.  ANY LENDER THAT DOES NOT RESPOND TO AN EXTENSION OFFER BY THE APPLICABLE
DUE DATE SHALL BE DEEMED TO HAVE REJECTED SUCH EXTENSION.  AFTER GIVING EFFECT
TO ANY EXTENSION, THE TERM LOANS OR OTHER TERM LOANS SO EXTENDED SHALL CEASE TO
BE A PART OF THE CLASS THEY WERE A PART OF IMMEDIATELY PRIOR TO THE EXTENSION
AND SHALL BE A NEW CLASS HEREUNDER.


 


(B)  EACH EXTENSION SHALL BE SUBJECT TO THE FOLLOWING:


 

(I) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE
TIME ANY EXTENSION OFFER IS DELIVERED TO THE LENDERS OR AT THE TIME OF SUCH
EXTENSION;

 

(II) EXCEPT AS TO INTEREST RATES, FEES, SCHEDULED AMORTIZATION, FINAL MATURITY
DATE AND INCREMENTAL FACILITIES UNDER SECTION 2.22 (WHICH SHALL, SUBJECT TO
IMMEDIATELY CLAUSE (III) BELOW, BE DETERMINED BY THE BORROWER AND SET FORTH IN
THE RELEVANT EXTENSION OFFER), THE TERM LOANS, OR OTHER TERM LOANS, OF ANY
LENDER EXTENDED PURSUANT TO ANY EXTENSION SHALL HAVE THE SAME TERMS AS THE
CLASS OF TERM LOANS OR OTHER TERM LOANS SUBJECT TO THE RELATED EXTENSION OFFER;
PROVIDED THAT AT NO TIME SHALL THERE BE MORE THAN SIX DIFFERENT CLASSES OF TERM
LOANS AND OTHER TERM LOANS;

 

(III) THE FINAL MATURITY DATE OF ANY TERM LOANS OR OTHER TERM LOANS OF A
CLASS TO BE EXTENDED PURSUANT TO AN EXTENSION SHALL BE LATER THAN THE FINAL
MATURITY DATE OF SUCH CLASS, AND THE WEIGHTED AVERAGE LIFE TO MATURITY OF ANY
TERM LOANS OR OTHER TERM LOANS OF A CLASS TO BE EXTENDED PURSUANT TO AN
EXTENSION SHALL BE LONGER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH
CLASS;

 

(IV) IF THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS OR OTHER TERM LOANS OF A
CLASS IN RESPECT OF WHICH LENDERS SHALL HAVE ACCEPTED AN EXTENSION OFFER EXCEEDS
THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS OR OTHER TERM LOANS, AS THE
CASE MAY BE, OF SUCH CLASS OFFERED TO BE EXTENDED BY THE BORROWER PURSUANT TO
THE RELEVANT EXTENSION OFFER, THEN SUCH LOANS OF SUCH CLASS SHALL BE EXTENDED
RATABLY UP TO SUCH MAXIMUM AMOUNT BASED ON THE RELATIVE PRINCIPAL AMOUNTS
THEREOF (NOT TO EXCEED ANY LENDER’S ACTUAL HOLDINGS OF RECORD) WITH RESPECT TO
WHICH SUCH LENDERS ACCEPTED SUCH EXTENSION OFFER;

 

(V) ALL DOCUMENTATION IN RESPECT OF SUCH EXTENSION SHALL BE CONSISTENT WITH THE
FOREGOING, AND ALL WRITTEN COMMUNICATIONS BY THE BORROWER GENERALLY DIRECTED TO
THE APPLICABLE LENDERS UNDER THE APPLICABLE CLASS IN CONNECTION THEREWITH SHALL
BE IN FORM AND SUBSTANCE CONSISTENT WITH THE FOREGOING AND OTHERWISE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

66

--------------------------------------------------------------------------------


 

(VI) ANY APPLICABLE MINIMUM EXTENSION CONDITION SHALL BE SATISFIED; AND

 

(VII) NO EXTENSION SHALL BECOME EFFECTIVE UNLESS, ON THE PROPOSED EFFECTIVE DATE
OF SUCH EXTENSION, THE CONDITIONS SET FORTH IN SECTION 4.03 SHALL BE SATISFIED
(WITH ALL REFERENCES IN SUCH SECTION TO A CREDIT EVENT BEING DEEMED TO BE
REFERENCES TO THE EXTENSION ON THE APPLICABLE DATE OF SUCH EXTENSION), AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED THE
APPLICABLE DATE OF SUCH EXTENSION AND EXECUTED BY AN FINANCIAL OFFICER OF THE
BORROWER.

 


(C)  IF AT THE TIME ANY EXTENSION OF TERM LOANS OR OTHER TERM LOANS (AS SO
EXTENDED, “CURRENT EXTENSION LOANS”) BECOMES EFFECTIVE, THERE WILL BE LOANS OF
ANY CLASS ATTRIBUTABLE TO A PRIOR EXTENSION THAT WILL REMAIN OUTSTANDING (“PRIOR
EXTENSION LOANS”), THEN, IF THE INTEREST RATE SPREAD APPLICABLE TO ANY SUCH
CURRENT EXTENSION LOANS (WHICH, FOR THIS PURPOSE, SHALL BE DEEMED TO INCLUDE ALL
UPFRONT PAYMENTS TO THE LENDERS THEREOF, CALCULATED AS PROVIDED IN
SECTION 2.22(B)) EXCEEDS THE INTEREST RATE SPREAD APPLICABLE TO SUCH PRIOR
EXTENSION LOANS (TAKING INTO ACCOUNT THE UPFRONT PAYMENTS PAID TO THE LENDERS IN
RESPECT OF THE ESTABLISHMENT OF THE PRIOR EXTENSION LOANS) BY MORE THAN 0.25%,
THEN THE INTEREST RATE SPREAD APPLICABLE TO SUCH PRIOR EXTENSION LOANS SHALL BE
INCREASED SO THAT IT EQUALS (AFTER TAKING INTO ACCOUNT UPFRONT PAYMENTS MADE IN
RESPECT OF THE ESTABLISHMENT OF SUCH PRIOR EXTENSION LOANS) THE INTEREST RATE
SPREAD APPLICABLE TO THE CURRENT EXTENSION LOANS (CALCULATED AS PROVIDED ABOVE).


 


(D)  THE CONSUMMATION AND EFFECTIVENESS OF ANY EXTENSION WILL BE SUBJECT TO A
CONDITION SET FORTH IN THE RELEVANT EXTENSION OFFER (A “MINIMUM EXTENSION
CONDITION”) THAT A MINIMUM AMOUNT (TO BE DETERMINED IN THE BORROWER’S DISCRETION
AND SPECIFIED IN THE RELEVANT EXTENSION OFFER, BUT IN NO EVENT LESS THAN
$25,000,000, UNLESS ANOTHER AMOUNT IS AGREED TO BY THE ADMINISTRATIVE AGENT). 
FOR THE AVOIDANCE OF DOUBT, IT IS UNDERSTOOD AND AGREED THAT THE PROVISIONS OF
SECTION 2.16, SECTION 2.17 AND SECTION 9.04 WILL NOT APPLY TO EXTENSIONS OF TERM
LOANS OR OTHER TERM LOANS PURSUANT TO EXTENSION OFFERS MADE PURSUANT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2.25, INCLUDING TO ANY PAYMENT OF
INTEREST OR FEES IN RESPECT OF ANY TERM LOANS OR OTHER TERM LOANS THAT HAVE BEEN
EXTENDED PURSUANT TO AN EXTENSION AT A RATE OR RATES DIFFERENT FROM THOSE PAID
OR PAYABLE IN RESPECT OF LOANS OF ANY OTHER CLASS, IN EACH CASE AS IS SET FORTH
IN THE RELEVANT EXTENSION OFFER.


 


(E)  THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT TO ENTER
INTO AMENDMENTS (COLLECTIVELY, “EXTENSION AMENDMENTS”) TO THIS CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS AS MAY BE NECESSARY IN ORDER ESTABLISH NEW CLASSES
OF TERM LOANS OR OTHER TERM LOANS CREATED PURSUANT TO AN EXTENSION, IN EACH CASE
ON TERMS CONSISTENT WITH THIS SECTION 2.25. NOTWITHSTANDING THE FOREGOING, THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO SEEK THE
ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS WITH RESPECT TO ANY MATTER
CONTEMPLATED BY THIS SECTION 2.25 AND, IF THE ADMINISTRATIVE AGENT SEEKS SUCH
ADVICE OR CONCURRENCE, THE ADMINISTRATIVE AGENT SHALL BE PERMITTED TO ENTER INTO
SUCH AMENDMENTS WITH THE BORROWER IN ACCORDANCE WITH ANY INSTRUCTIONS RECEIVED
FROM SUCH REQUIRED LENDERS AND SHALL ALSO BE ENTITLED TO REFRAIN FROM ENTERING
INTO SUCH AMENDMENTS WITH THE BORROWER UNLESS AND UNTIL IT SHALL HAVE

 

67

--------------------------------------------------------------------------------


 


RECEIVED SUCH ADVICE OR CONCURRENCE; PROVIDED, HOWEVER, THAT WHETHER OR NOT
THERE HAS BEEN A REQUEST BY THE ADMINISTRATIVE AGENT FOR ANY SUCH ADVICE OR
CONCURRENCE, ALL SUCH EXTENSION AMENDMENTS ENTERED INTO WITH THE BORROWER BY THE
ADMINISTRATIVE AGENT HEREUNDER SHALL BE BINDING ON THE LENDERS. WITHOUT LIMITING
THE FOREGOING, IN CONNECTION WITH ANY EXTENSIONS, THE APPROPRIATE LOAN PARTIES
SHALL (AT THEIR EXPENSE) AMEND (AND THE ADMINISTRATIVE AGENT IS HEREBY DIRECTED
TO AMEND) ANY MORTGAGE THAT HAS A MATURITY DATE PRIOR TO THE LATEST EXTENDED
MATURITY DATE SO THAT SUCH MATURITY DATE IS EXTENDED TO THE THEN LATEST EXTENDED
MATURITY DATE (OR SUCH LATER DATE AS MAY BE ADVISED BY LOCAL COUNSEL TO THE
ADMINISTRATIVE AGENT).


 


(F)  IN CONNECTION WITH ANY EXTENSION, THE BORROWER SHALL PROVIDE THE
ADMINISTRATIVE AGENT AT LEAST TEN BUSINESS DAYS’ (OR SUCH SHORTER PERIOD AS MAY
BE AGREED BY THE ADMINISTRATIVE AGENT) PRIOR WRITTEN NOTICE THEREOF, AND SHALL
AGREE TO SUCH PROCEDURES, IF ANY, AS MAY BE REASONABLY ESTABLISHED BY, OR
ACCEPTABLE TO, THE ADMINISTRATIVE AGENT TO ACCOMPLISH THE PURPOSES OF THIS
SECTION 2.25


 


SECTION 2.26. TERM LOAN REFINANCING PROTECTION.  IN THE EVENT THAT, PRIOR TO THE
SECOND ANNIVERSARY OF THE FUNDING DATE, ANY LENDER RECEIVES A REFINANCING
PREPAYMENT (AS DEFINED BELOW), THEN, AT THE TIME THEREOF, THE BORROWER SHALL PAY
TO SUCH LENDER A PREPAYMENT PREMIUM EQUAL TO 1.0% OF THE AMOUNT OF SUCH
REFINANCING PREPAYMENT.  AS USED HEREIN, WITH RESPECT TO ANY LENDER, A
“REFINANCING PREPAYMENT” IS THE AMOUNT OF PRINCIPAL OF THE TERM LOANS OF SUCH
LENDER THAT IS EITHER (A) PREPAID BY THE BORROWER PURSUANT TO SECTION 2.12 OR
SECTION 2.13(C) (AS A RESULT OF THE ISSUANCE OF PERMITTED NOTES) SUBSTANTIALLY
CONCURRENTLY WITH THE INCURRENCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF
NEW LOANS OR OTHER INDEBTEDNESS (OTHER THAN CAPITAL LEASE OBLIGATIONS) (WHETHER
PURSUANT TO INCREMENTAL TERM COMMITMENTS, PERMITTED NOTES OR OTHERWISE, BUT
EXCLUDING ANY SUCH INCURRENCE OF INDEBTEDNESS CONSUMMATED AT THE TIME A CHANGE
IN CONTROL OCCURS) OR (B) RECEIVED BY SUCH LENDER AS A RESULT OF THE MANDATORY
ASSIGNMENT OF SUCH TERM LOANS UNDER THE CIRCUMSTANCES DESCRIBED IN
SECTION 2.20(C) FOLLOWING THE FAILURE OF SUCH LENDER TO CONSENT TO AN AMENDMENT
OF THIS AGREEMENT THAT WOULD HAVE THE EFFECT OF REDUCING THE APPLICABLE RATE
WITH RESPECT TO SUCH TERM LOANS; PROVIDED, HOWEVER THAT NO SUCH PREPAYMENT
PREMIUM SHALL BE PAYABLE (I) WITH RESPECT TO TERM LOANS UP TO AN AGGREGATE
PRINCIPAL AMOUNT OF $500,000,000 THAT ARE PREPAID ON OR PRIOR TO THE DATE THREE
MONTHS AFTER THE FUNDING DATE WITH PROCEEDS FROM THE ISSUANCE OF PERMITTED
UNSECURED NOTES OR (II) IF ALL OUTSTANDING TERM LOANS ARE PREPAID IN THEIR
ENTIRETY ON OR PRIOR TO THE THIRD MENSIVERSARY OF THE FUNDING DATE WITH PROCEEDS
FROM A SENIOR SECURED NOTE OFFERING.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

Each of SSCC and SSCE represents and warrants, as of the Closing Date, the
Funding Date, the date of each Credit Event that occurs after the Funding Date
and each other date specifically contemplated hereby, to each of the Lenders as
follows:

 

68

--------------------------------------------------------------------------------

 


 


SECTION 3.01. ORGANIZATION; POWERS.  EACH OF THE LOAN PARTIES (A) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY TO
OWN ITS PROPERTY AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED,
(C) IS QUALIFIED TO DO BUSINESS IN EVERY JURISDICTION WHERE SUCH QUALIFICATION
IS REQUIRED BY THE NATURE OF ITS BUSINESS, THE CHARACTER AND LOCATION OF ITS
PROPERTY, BUSINESS OR CUSTOMERS, OR THE OWNERSHIP OR LEASING OF ITS PROPERTIES,
EXCEPT FOR SUCH JURISDICTIONS IN WHICH THE FAILURE SO TO QUALIFY, IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, AND (D) HAS THE REQUISITE POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS UNDER EACH OF THE LOAN DOCUMENTS AND EACH OTHER
AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY TO WHICH IT IS OR WILL BE A PARTY
AND, IN THE CASE OF THE BORROWER, TO BORROW HEREUNDER.


 


SECTION 3.02. AUTHORIZATION; ABSENCE OF CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH OF THE LOAN PARTIES OF EACH OF THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY, THE BORROWINGS HEREUNDER, THE USE OF THE PROCEEDS OF THE LOANS,
THE CREATION OF THE SECURITY INTERESTS CONTEMPLATED BY THE SECURITY DOCUMENTS
AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS (COLLECTIVELY, THE
“TRANSACTIONS”) (A) HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE OR
OTHER ORGANIZATIONAL AND, IF REQUIRED, STOCKHOLDER ACTION AND (B) WILL NOT
(I) VIOLATE (A) ANY PROVISION OF LAW, STATUTE, RULE OR REGULATION, OTHER THAN
ANY LAW, STATUTE, RULE OR REGULATION THE VIOLATION OF WHICH COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, OR OF THE CERTIFICATE OF
INCORPORATION OR OTHER CONSTITUTIVE DOCUMENTS OR BY-LAWS OF ANY LOAN PARTY OR
ANY OF ITS SUBSIDIARIES, (B) ANY ORDER OF ANY GOVERNMENTAL AUTHORITY OR (C) ANY
PROVISION OF ANY INDENTURE OR OTHER MATERIAL AGREEMENT OR OTHER MATERIAL
INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH ANY OF THEM OR ANY OF THEIR PROPERTY IS OR MAY BE BOUND, (II) CONSTITUTE
(ALONE OR WITH NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY SUCH
INDENTURE, AGREEMENT OR OTHER INSTRUMENT OR GIVE RISE TO A RIGHTS THEREUNDER TO
REQUIRE ANY PAYMENT, REPURCHASE OR REDEMPTION TO BE MADE BY ANY LOAN PARTY, OR
GIVE RISE TO A RIGHT OF, OR RESULT IN, ANY TERMINATION, CANCELLATION,
ACCELERATION OR RIGHT OF RENEGOTIATION OF ANY OBLIGATION THEREUNDER, OR
(III) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN ANY LIEN
CREATED HEREUNDER OR UNDER THE SECURITY DOCUMENTS) UPON OR WITH RESPECT TO ANY
PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED BY ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES.


 


SECTION 3.03. ENFORCEABILITY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SSCC AND SSCE AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT WHEN
EXECUTED AND DELIVERED BY EACH LOAN PARTY THAT IS PARTY THERETO WILL CONSTITUTE,
A LEGAL, VALID AND BINDING OBLIGATION OF SSCC, SSCE AND THE OTHER LOAN PARTIES,
AS APPLICABLE, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS
(EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDING IN EQUITY OR AT LAW)).


 


SECTION 3.04. GOVERNMENTAL APPROVALS.  NO ACTION, CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH OR ANY OTHER ACTION BY ANY GOVERNMENTAL AUTHORITY IS
OR

 

69

--------------------------------------------------------------------------------


 


WILL BE REQUIRED IN CONNECTION WITH THE TRANSACTIONS, EXCEPT FOR (A) THE FILING
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND SIMILAR SECURITY OR
COLLATERAL FILINGS AND REGISTRATIONS UNDER APPLICABLE LAWS IN OTHER
JURISDICTIONS, (B) RECORDATION OF THE MORTGAGES, (C) FILINGS WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE,
(D) THE ENTRY BY THE BANKRUPTCY COURT OF THE CONFIRMATION ORDER REFERRED TO IN
SECTION 4.02 AND (D) SUCH ACTIONS, CONSENTS, APPROVALS, REGISTRATIONS AND
FILINGS AS HAVE BEEN MADE OR OBTAINED AND ARE IN FULL FORCE AND EFFECT.


 


SECTION 3.05. FINANCIAL STATEMENTS.  EACH OF SSCC AND SSCE HAS DELIVERED TO THE
LENDERS (A) ITS AUDITED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2008, TOGETHER WITH ITS ANNUAL REPORT ON FORM 10-K, IF ANY, FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH FISCAL YEAR AND
(B) ITS UNAUDITED FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDED
SEPTEMBER 30, 2009, TOGETHER WITH ITS QUARTERLY REPORT ON FORM 10-Q FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH FISCAL QUARTER.  ALL
FINANCIAL STATEMENTS SET FORTH OR REFERRED TO IN THE MATERIALS SPECIFIED IN THE
PRECEDING SENTENCE WERE PREPARED IN CONFORMITY WITH GAAP, EXCEPT, IN THE CASE OF
UNAUDITED FINANCIAL STATEMENTS, FOR THE ABSENCE OF FOOTNOTE DISCLOSURE AND FOR
YEAR-END AUDIT ADJUSTMENTS.  ALL SUCH FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF SUCH PERSONS AND THEIR
RESPECTIVE SUBSIDIARIES AS AT THE DATE THEREOF AND THE CONSOLIDATED RESULTS OF
OPERATIONS AND CASH FLOWS OF SUCH PERSONS AND THEIR RESPECTIVE SUBSIDIARIES FOR
EACH OF THE PERIODS COVERED THEREBY.  EXCEPT AS DISCLOSED IN SUCH FINANCIAL
STATEMENTS, NEITHER SSCC NOR ANY OF THE SUBSIDIARIES HAD AT THE DATE OF SUCH
FINANCIAL STATEMENTS ANY MATERIAL CONTINGENT OBLIGATION, MATERIAL CONTINGENT
LIABILITY OR MATERIAL LIABILITY FOR TAXES, LONG-TERM LEASE OR UNUSUAL FORWARD OR
LONG-TERM COMMITMENT OR OBLIGATIONS TO RETIRED EMPLOYEES FOR MEDICAL OR OTHER
EMPLOYEE BENEFITS THAT IS NOT REFLECTED IN THE FOREGOING FINANCIAL STATEMENTS OR
THE NOTES THERETO.


 


SECTION 3.06. NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2008, OTHER THAN
THE COMMENCEMENT OF THE BANKRUPTCY PROCEEDINGS AND THOSE EVENTS AND CONDITIONS
WHICH CUSTOMARILY OCCUR AS A RESULT OF EVENTS FOLLOWING THE COMMENCEMENT OF A
PROCEEDING UNDER CHAPTER 11 OF THE BANKRUPTCY CODE AND THE CCAA, THERE HAS BEEN
NO EVENT OR CONDITION THAT HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.07. TITLE TO PROPERTIES; POSSESSION UNDER LEASES.  (A)  EXCEPT AS SET
FORTH ON SCHEDULE 3.07, EACH OF SSCC AND THE SUBSIDIARIES HAS GOOD AND
MARKETABLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS MATERIAL
PROPERTIES AND ASSETS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE
IN ANY MATERIAL RESPECT WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED.  ALL SUCH TITLE TO, OR LEASEHOLD INTEREST IN, MATERIAL PROPERTIES AND
ASSETS ARE FREE AND CLEAR OF LIENS, OTHER THAN LIENS EXPRESSLY PERMITTED BY
SECTION 6.02 AND LIENS WITH RESPECT TO WHICH THE ADMINISTRATIVE AGENT WILL
RECEIVE ON OR PRIOR TO THE FUNDING DATE DULY EXECUTED RELEASES AND TERMINATION
STATEMENTS IN CONNECTION THEREWITH.


 


(B)  EACH OF SSCC AND THE SUBSIDIARIES HAS COMPLIED WITH ALL OBLIGATIONS UNDER
ALL LEASES TO WHICH IT IS A PARTY AND ENJOYS PEACEFUL AND UNDISTURBED POSSESSION

 

70

--------------------------------------------------------------------------------


 


UNDER ALL SUCH LEASES, EXCEPT WHERE THE FAILURE THEREOF COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.08. SUBSIDIARIES.  SCHEDULE 3.08 SETS FORTH AS OF THE CLOSING DATE A
LIST OF ALL THE SUBSIDIARIES OF SSCC, THEIR JURISDICTION OF ORGANIZATION AND THE
PERCENTAGE OWNERSHIP INTEREST IN EACH SUBSIDIARY HELD BY SSCC OR ANY OTHER
SUBSIDIARY.


 


SECTION 3.09. LITIGATION; COMPLIANCE WITH LAWS.  (A)  EXCEPT AS SET FORTH IN
SCHEDULE 3.09, THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN EQUITY OR
BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW PENDING OR, TO THE KNOWLEDGE OF SSCC
OR THE BORROWER, THREATENED AGAINST OR AFFECTING SSCC, THE BORROWER OR ANY OF
THE SUBSIDIARIES OR ANY BUSINESS OR PROPERTY OF ANY SUCH PERSON THAT
(I) PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY LOAN
DOCUMENT OR THE TRANSACTIONS OR (II) COULD REASONABLY BE EXPECTED, INDIVIDUALLY
OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)  NONE OF SSCC , THE BORROWER AND ANY OF THE SUBSIDIARIES NOR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS IS (I) IN VIOLATION OF, NOR WILL THE CONTINUED
OPERATION OF THEIR PROPERTIES AND ASSETS AS CURRENTLY CONDUCTED VIOLATE, ANY
LAW, RULE, REGULATION, STATUTE (INCLUDING ANY ZONING, BUILDING, ENVIRONMENTAL
LAWS, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING PERMITS) OR ANY RESTRICTIONS
OF RECORD OR AGREEMENTS AFFECTING THE MORTGAGED PROPERTIES, WHERE SUCH
VIOLATIONS COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
(II) IN DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION, DECREE OR ORDER
OF ANY GOVERNMENTAL AUTHORITY, WHERE SUCH DEFAULTS, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.10. FEDERAL RESERVE REGULATIONS.  (A)  NONE OF SSCC, THE BORROWER AND
THE SUBSIDIARIES IS ENGAGED OR WILL ENGAGE, PRINCIPALLY, OR AS ONE OF ITS
IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


 


(B)  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR
INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, (I) TO PURCHASE
OR CARRY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY
INCURRED FOR SUCH PURPOSE OR (II) FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF,
OR IS INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF THE BOARD,
INCLUDING REGULATION T, U OR X.


 


SECTION 3.11. INVESTMENT COMPANY ACT.  NONE OF SSCC, THE BORROWER OR THE
SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR IS SUBJECT TO
REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.12. TAX RETURNS.  EACH OF SSCC, THE BORROWER AND THE SUBSIDIARIES HAS
FILED OR CAUSED TO BE FILED ALL FEDERAL, FOREIGN, STATE, PROVINCIAL, REGIONAL
AND LOCAL INCOME AND OTHER MATERIAL TAX RETURNS REQUIRED TO HAVE BEEN FILED BY
IT OR WITH RESPECT TO IT AND HAS PAID OR CAUSED TO BE PAID ALL TAXES SHOWN TO BE
DUE AND PAYABLE ON SUCH RETURNS OR ON ANY ASSESSMENTS RECEIVED BY IT OR WITH
RESPECT TO IT, EXCEPT TAXES THAT

 

71

--------------------------------------------------------------------------------


 


ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH IT
HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP OR CANADIAN
GAAP, AS APPLICABLE.


 


SECTION 3.13. NO MATERIAL MISSTATEMENTS.  THE INFORMATION PROVIDED BY OR ON
BEHALF OF SSCC AND SSCE AND CONTAINED IN THE CONFIDENTIAL INFORMATION MEMORANDUM
(INCLUDING ALL ATTACHMENTS AND EXHIBITS THERETO), AS SUPPLEMENTED, AND OTHER
INFORMATION FURNISHED IN WRITING BY OR ON BEHALF OF SSCC OR THE BORROWER TO ANY
ARRANGER OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, WHEN TAKEN AS A WHOLE, AS OF THE DATE
SUCH INFORMATION WAS SO FURNISHED, DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
WHEN TAKEN AS A WHOLE, NOT MATERIALLY MISLEADING, PROVIDED THAT TO THE EXTENT
ANY SUCH INFORMATION THEREIN WAS BASED UPON OR CONSTITUTES A FORECAST OR
PROJECTION OR PRO FORMA FINANCIAL INFORMATION, EACH OF SSCC AND THE BORROWER
REPRESENTS ONLY THAT IT ACTED IN GOOD FAITH AND UTILIZED REASONABLE ASSUMPTIONS,
DUE AND CAREFUL CONSIDERATION AND THE INFORMATION ACTUALLY KNOWN TO RESPONSIBLE
OFFICERS OF SUCH PERSON AT THE TIME IN THE PREPARATION OF SUCH INFORMATION.


 


SECTION 3.14. EMPLOYEE BENEFIT PLANS.  (A)  EACH OF SSCC, THE BORROWER AND ITS
ERISA AFFILIATES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE CODE AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREUNDER.  NO ERISA EVENT HAS OCCURRED OR COULD REASONABLY BE
EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT
HAVE OCCURRED OR COULD REASONABLY BE EXPECTED TO OCCUR, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  FOR PURPOSES OF DETERMINING WHETHER
AN ERISA EVENT, BY ITSELF OR TOGETHER WITH OTHER ERISA EVENTS, COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE AMOUNTS TO BE CONSIDERED
RELATING TO A PLAN’S OR MULTIEMPLOYER PLAN’S FUNDED STATUS OR WITH RESPECT TO
WITHDRAWAL LIABILITY ARE CHANGES IN OR RESULTING FROM THE FOLLOWING:


 

(I) A PLAN’S OR MULTIEMPLOYER PLAN’S FUNDED STATUS SINCE THE MOST RECENT
VALUATION OR OTHER STATEMENT OF FINANCIAL CONDITION PRIOR TO THE CLOSING DATE;
OR

 

(II) WITHDRAWAL LIABILITY WITH RESPECT TO A MULTIEMPLOYER PLAN THAT EXCEEDS THE
MOST RECENT ESTIMATE OF WITHDRAWAL LIABILITY FOR SUCH MULTIEMPLOYER PLAN
RECEIVED BEFORE THE CLOSING DATE.

 


(B)  THE CANADIAN PENSION PLANS ARE DULY REGISTERED UNDER THE ITA AND ANY OTHER
APPLICABLE LAWS WHICH REQUIRE REGISTRATION, HAVE BEEN ADMINISTERED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH THE ITA AND SUCH OTHER APPLICABLE LAWS, AND
NO EVENT HAS OCCURRED WHICH COULD REASONABLY BE EXPECTED TO CAUSE THE LOSS OF
SUCH REGISTERED STATUS.  EXCEPT AS SET FORTH ON SCHEDULE 3.14(B), ALL MATERIAL
OBLIGATIONS OF SSC CANADA AND THE OTHER CANADIAN SUBSIDIARIES REQUIRED TO BE
PERFORMED BY SSC CANADA OR THE OTHER CANADIAN SUBSIDIARIES IN CONNECTION WITH
THE CANADIAN PENSION PLANS AND THE FUNDING AGREEMENTS THEREFOR HAVE BEEN
PERFORMED ON A TIMELY BASIS.  AS OF THE CLOSING DATE, THERE ARE NO OUTSTANDING
DISPUTES CONCERNING THE ASSETS OF THE CANADIAN PENSION

 

72

--------------------------------------------------------------------------------


 


PLANS OR THE CANADIAN BENEFIT PLANS.  EXCEPT AS SET FORTH ON SCHEDULE 3.14(B),
NO PROMISES OF BENEFIT IMPROVEMENTS UNDER THE CANADIAN PENSION PLANS OR THE
CANADIAN BENEFIT PLANS HAVE BEEN MADE, EXCEPT AS PROVIDED FOR IN A COLLECTIVE
BARGAINING AGREEMENT OR WHERE SUCH IMPROVEMENT COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE 3.14(B), ALL
CONTRIBUTIONS OR PREMIUMS REQUIRED TO BE MADE OR PAID BY SSC CANADA AND EACH OF
ITS SUBSIDIARIES TO THE CANADIAN PENSION PLANS OR THE CANADIAN BENEFIT PLANS
HAVE BEEN MADE ON A TIMELY BASIS IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AND
ALL APPLICABLE LAWS.  THERE HAVE BEEN NO IMPROPER WITHDRAWALS OR APPLICATIONS OF
THE ASSETS OF THE CANADIAN PENSION PLANS OR THE CANADIAN BENEFIT PLANS.  EXCEPT
AS SET FORTH ON SCHEDULE 3.14(B), AS OF THE DATE OF THE MOST RECENT ACTUARIAL
VALUATIONS WITH GOVERNMENTAL AUTHORITIES, NONE OF THE CANADIAN PENSION PLANS OR
THE CANADIAN BENEFIT PLANS HAS ANY UNFUNDED ACTUARIAL LIABILITIES OR SOLVENCY
DEFICIENCIES (WITHIN THE MEANING OF THE QUEBEC SUPPLEMENTAL PENSION PLANS ACT
AND OTHER APPLICABLE LAWS) IN AN AGGREGATE AMOUNT THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.15. ENVIRONMENTAL AND SAFETY MATTERS.


 


(A)  EXCEPT AS SET FORTH ON SCHEDULE 3.15:


 

(I) EACH OF SSCC, THE BORROWER AND THE SUBSIDIARIES HAS OBTAINED ALL PERMITS,
LICENSES AND OTHER AUTHORIZATIONS THAT ARE REQUIRED AND MATERIAL WITH RESPECT TO
THE OPERATION OF THE BUSINESS OF SSCC AND THE SUBSIDIARIES, TAKEN AS A WHOLE,
UNDER ANY ENVIRONMENTAL LAW, AND EACH SUCH PERMIT, LICENSE AND AUTHORIZATION IS
IN FULL FORCE AND EFFECT, EXCEPT WHERE THE FAILURE THEREOF COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(II) EACH OF SSCC, THE BORROWER AND THE SUBSIDIARIES IS IN COMPLIANCE WITH ALL
MATERIAL TERMS AND CONDITIONS OF THE PERMITS, LICENSES AND AUTHORIZATIONS
SPECIFIED IN PARAGRAPH (A) ABOVE, AND ALSO IS IN COMPLIANCE WITH ALL OTHER
LIMITATIONS, RESTRICTIONS, CONDITIONS, STANDARDS, PROHIBITIONS, REQUIREMENTS,
OBLIGATIONS, SCHEDULES AND TIMETABLES CONTAINED IN OR PURSUANT TO ANY
ENVIRONMENTAL LAW APPLICABLE TO IT AND ITS BUSINESS, ASSETS, OPERATIONS AND
PROPERTIES, EXCEPT FOR ANY NONCOMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 

(III) THERE IS NO CIVIL, CRIMINAL OR ADMINISTRATIVE ACTION, SUIT, DEMAND, CLAIM,
HEARING, NOTICE OF VIOLATION, INVESTIGATION, PROCEEDING, NOTICE OR DEMAND LETTER
OR REQUEST FOR INFORMATION PENDING OR, TO THE KNOWLEDGE OF SSCC OR THE BORROWER,
AFTER INQUIRY, THREATENED AGAINST SSCC, THE BORROWER OR ANY OF THE SUBSIDIARIES
UNDER ANY ENVIRONMENTAL LAW THAT COULD REASONABLY BE EXPECTED TO RESULT HAVE A
MATERIAL ADVERSE EFFECT.

 

(IV) NONE OF SSCC, THE BORROWER AND THE SUBSIDIARIES HAS RECEIVED NOTICE
(A) THAT IT HAS BEEN IDENTIFIED AS A POTENTIALLY RESPONSIBLE PARTY UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED (“CERCLA”) OR ANY COMPARABLE STATE LAW OR CANADIAN FEDERAL

 

73

--------------------------------------------------------------------------------


 

OR PROVINCIAL LAW THAT ANY HAZARDOUS SUBSTANCES OR ANY POLLUTANT OR CONTAMINANT,
AS DEFINED IN CERCLA AND ITS IMPLEMENTING REGULATIONS, OR ANY TOXIC SUBSTANCE,
HAZARDOUS WASTE, HAZARDOUS CONSTITUENTS, HAZARDOUS MATERIALS, ASBESTOS OR
ASBESTOS CONTAINING MATERIAL, POLYCHLORINATED BIPHENYLS, PETROLEUM, INCLUDING
CRUDE OIL AND ANY FRACTIONS THEREOF, OR OTHER WASTES, CHEMICALS, SUBSTANCES OR
MATERIALS REGULATED BY ANY ENVIRONMENTAL LAWS (COLLECTIVELY, “HAZARDOUS
MATERIALS”) THAT IT OR ANY OF THEIR RESPECTIVE PREDECESSORS IN INTEREST HAS
USED, GENERATED, STORED, TESTED, HANDLED, TRANSPORTED OR DISPOSED OF, HAS BEEN
FOUND AT ANY SITE AT WHICH ANY GOVERNMENTAL AUTHORITY OR PRIVATE PARTY IS
CONDUCTING A REMEDIAL INVESTIGATION OR OTHER ACTION PURSUANT TO ANY
ENVIRONMENTAL LAW OR (B) OTHERWISE ALLEGING THAT IT HAS ANY LIABILITY,
OBLIGATION OR COST PURSUANT TO ANY ENVIRONMENTAL LAW, EXCEPT IN THE CASES OF
(A) AND (B) FOR ANY SUCH NOTICES THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(V) THERE HAVE BEEN NO RELEASES OF HAZARDOUS MATERIALS AT, IN, ON, UNDER OR FROM
ANY LOCATION, AND NEITHER SSCC NOR ANY OF THE SUBSIDIARIES HAS OTHERWISE BECOME
SUBJECT TO ANY LIABILITY OR OBLIGATION, WHETHER CONTINGENT OR OTHERWISE,
RELATING TO ANY ENVIRONMENTAL LAW, THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(VI) TO THE BEST KNOWLEDGE OF SSCC AND THE BORROWER, THERE IS NO ASBESTOS IN,
ON, OR AT ANY REAL PROPERTIES OR ANY FACILITY OR EQUIPMENT OF SSCC, THE BORROWER
OR ANY OF THE SUBSIDIARIES, EXCEPT TO THE EXTENT THAT THE PRESENCE OF, OR
EXPOSURE TO, SUCH MATERIAL COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

(VII) AS OF THE CLOSING DATE, TO THE KNOWLEDGE OF SSCC AND THE BORROWER, NONE OF
THE REAL PROPERTIES ARE (I) LISTED OR PROPOSED FOR LISTING ON THE NATIONAL
PRIORITIES LIST UNDER CERCLA OR (II) LISTED IN THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION, LIABILITY INFORMATION SYSTEM LIST PROMULGATED PURSUANT
TO CERCLA.

 

(VIII) TO THE KNOWLEDGE OF SSCC AND THE BORROWER, THERE ARE NO EVENTS,
CONDITIONS, CIRCUMSTANCES, ACTIVITIES, PRACTICES, INCIDENTS, ACTIONS OR PLANS
THAT COULD REASONABLY BE ANTICIPATED TO INTERFERE WITH OR PREVENT COMPLIANCE
WITH ANY ENVIRONMENTAL LAW, OR WHICH MAY GIVE RISE TO LIABILITY UNDER ANY
ENVIRONMENTAL LAW, OR OTHERWISE FORM THE BASIS OF ANY CLAIM, ACTION, DEMAND,
SUIT, PROCEEDING, HEARING OR NOTICE OF VIOLATION, STUDY OR INVESTIGATION, BASED
ON OR RELATED TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, GENERATION,
TREATMENT, STORAGE, DISPOSAL, TRANSPORT, SHIPPING OR HANDLING, THE EMISSION,
DISCHARGE, RELEASE OR THREATENED RELEASE INTO THE ENVIRONMENT OF, OR EXPOSURE
TO, ANY HAZARDOUS MATERIAL THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


(B)  SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS OF
THE MATTERS DISCLOSED ON SCHEDULE 3.15 THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.

 

74

--------------------------------------------------------------------------------


 


SECTION 3.16. SOLVENCY.  IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS TO
OCCUR ON THE FUNDING DATE, (A) THE PRESENT FAIR SALEABLE VALUE OF THE ASSETS OF
THE BORROWER AND THE SUBSIDIARIES, ON A CONSOLIDATED BASIS, WILL EXCEED THE
AMOUNT THAT WILL BE REQUIRED TO BE PAID ON OR IN RESPECT OF THE EXISTING DEBTS
AND OTHER LIABILITIES (INCLUDING CONTINGENT LIABILITIES) OF THE BORROWER AND THE
SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS THEY BECOME ABSOLUTE AND MATURE,
(B) THE BORROWER AND THE SUBSIDIARIES, ON A CONSOLIDATED BASIS, WILL NOT HAVE
UNREASONABLY SMALL CAPITAL TO CARRY OUT THEIR BUSINESSES AS CONDUCTED OR AS
PROPOSED TO BE CONDUCTED, AND (C) NEITHER SSCC NOR THE BORROWER INTENDS TO, NOR
DOES IT INTEND TO PERMIT ANY OF ITS SUBSIDIARIES TO, AND DOES NOT BELIEVE THAT
IT OR ANY SUCH SUBSIDIARY WILL, INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS
AS THEY BECOME ABSOLUTE AND MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS
OF CASH TO BE RECEIVED BY EACH OF THEM OR ANY SUCH SUBSIDIARY AND THE AMOUNTS TO
BE PAYABLE ON OR IN RESPECT OF ITS OBLIGATIONS).


 


SECTION 3.17. SECURITY DOCUMENTS.  (A)  THE GUARANTEE AND COLLATERAL AGREEMENT,
UPON EXECUTION AND DELIVERY THEREOF BY THE PARTIES THERETO, WILL CREATE IN FAVOR
OF THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE BENEFICIARIES NAMED
THEREIN, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL (AS
DEFINED THEREIN) (OTHER THAN VESSELS) AND PROCEEDS THEREOF AND (I) WHEN THE
PLEDGED COLLATERAL (AS DEFINED THEREIN) IS DELIVERED TO THE ADMINISTRATIVE
AGENT, TOGETHER WITH INSTRUMENTS OF TRANSFER DULY ENDORSED IN BLANK, THE
GUARANTEE AND COLLATERAL AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED FIRST
PRIORITY LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE
LOAN PARTIES IN SUCH PLEDGED COLLATERAL, IN EACH CASE PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON, AND (II) WHEN FINANCING STATEMENTS IN APPROPRIATE
FORM HAVE BEEN DULY FILED IN THE OFFICES SPECIFIED ON SCHEDULE 3.17(A), THE LIEN
CREATED UNDER THE GUARANTEE AND COLLATERAL AGREEMENT (OTHER THAN WITH RESPECT TO
THE AFORESAID PLEDGED COLLATERAL) WILL CONSTITUTE A FULLY PERFECTED LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH
COLLATERAL, AND THE PROCEEDS THEREOF, TO THE EXTENT PERFECTION CAN BE OBTAINED
BY FILING UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO PERMITTED
LIENS AND OTHER THAN AS PROVIDED IN THE INTERCREDITOR AGREEMENT WITH RESPECT TO
THE REVOLVING FACILITY COLLATERAL.


 


(B)  WHEN THE IP SECURITY AGREEMENTS ARE DULY FILED WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, AS
APPLICABLE, AND WHEN FINANCING STATEMENTS IN APPROPRIATE FORM HAVE BEEN DULY
FILED IN THE OFFICES SPECIFIED ON SCHEDULE 3.17(A), THE SECURITY INTEREST
CREATED THEREUNDER SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY
INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE REGISTERED
INTELLECTUAL PROPERTY DESCRIBED THEREIN AND OWNED BY THE APPLICABLE LOAN PARTIES
AND IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY FILING A SECURITY AGREEMENT
IN THE UNITED STATES, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON, OTHER THAN WITH RESPECT TO PERMITTED LIENS (IT BEING UNDERSTOOD THAT
SUBSEQUENT RECORDINGS IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE
UNITED STATES COPYRIGHT OFFICE MAY BE NECESSARY TO PERFECT A LIEN ON REGISTERED
TRADEMARKS, TRADEMARK APPLICATIONS, DESIGNS, PATENTS, PATENT APPLICATIONS AND
COPYRIGHTS ACQUIRED BY A LOAN PARTY AFTER THE FUNDING DATE).

 

75

--------------------------------------------------------------------------------


 


(C)  THE MORTGAGES, UPON EXECUTION AND DELIVERY THEREOF BY THE PARTIES THERETO,
WILL CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE
BENEFICIARIES NAMED THEREIN, A LEGAL, VALID AND ENFORCEABLE LIEN ON ALL OF THE
LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED PROPERTIES
THEREUNDER AND THE PROCEEDS THEREOF, AND WHEN THE MORTGAGES ARE DULY FILED OR
REGISTERED IN THE APPROPRIATE RECORDING OFFICES WHERE SUCH MORTGAGED PROPERTIES
ARE LOCATED OR AS OTHERWISE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
THE MORTGAGES WILL CONSTITUTE A FULLY PERFECTED OR PUBLISHED LIEN ON, AND
SECURITY INTEREST OR HYPOTHEC IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN
PARTIES IN SUCH MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, IN EACH CASE
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO
PERMITTED LIENS OR OTHER ENCUMBRANCES PERMITTED BY THE RELEVANT MORTGAGE.


 


(D)  EACH SECURITY DOCUMENT, OTHER THAN ANY SECURITY DOCUMENT REFERRED TO IN THE
PRECEDING PARAGRAPHS OF THIS SECTION, UPON EXECUTION AND DELIVERY THEREOF BY THE
PARTIES THERETO AND THE MAKING OF THE FILINGS AND TAKING OF THE OTHER ACTIONS
PROVIDED FOR THEREIN, WILL BE EFFECTIVE UNDER APPLICABLE LAW TO CREATE IN FAVOR
OF THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A
VALID AND ENFORCEABLE SECURITY INTEREST IN ALL RIGHTS, TITLE AND INTEREST OF THE
LOAN PARTIES IN THE COLLATERAL SUBJECT THERETO, PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON, OTHER THAN WITH RESPECT TO PERMITTED LIENS AND OTHER THAN AS
PROVIDED IN THE INTERCREDITOR AGREEMENT WITH RESPECT TO THE REVOLVING FACILITY
COLLATERAL.


 


SECTION 3.18. LABOR MATTERS.  AS OF THE CLOSING DATE, THERE ARE NO STRIKES OR
OTHER LABOR DISPUTES AGAINST SSCC, THE BORROWER OR ANY OF THE SUBSIDIARIES
PENDING OR, TO THE KNOWLEDGE OF SSCC OR THE BORROWER, THREATENED, EXCEPT AS SET
FORTH ON SCHEDULE 3.18.  THE HOURS WORKED BY AND PAYMENT MADE TO EMPLOYEES OF
ANY LOAN PARTY HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY
OTHER APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS,
WHERE SUCH VIOLATIONS COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.  THE CONSUMMATION OF THE
TRANSACTIONS WILL NOT GIVE RISE TO A RIGHT OF TERMINATION OR RIGHT OF
RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE BARGAINING AGREEMENT
TO WHICH SSCC, THE BORROWER OR ANY OF THE SUBSIDIARIES IS A PARTY OR BY WHICH
SSCC, THE BORROWER OR ANY OF THE SUBSIDIARIES IS BOUND ON THE CLOSING DATE.


 


SECTION 3.19. LOCATION OF REAL PROPERTY.  SCHEDULE 3.19 SETS FORTH AS OF THE
CLOSING DATE ALL MATERIAL REAL PROPERTY OWNED BY SSCC, THE BORROWER OR ANY OF
THE SUBSIDIARIES IN THE UNITED STATES.  ALL THE REAL PROPERTY SET FORTH ON
SCHEDULE 3.19 IS, AS OF THE CLOSING DATE, OWNED IN FEE BY SSCC, THE BORROWER OR
A SUBSIDIARY.


 


SECTION 3.20. PATENTS, TRADEMARKS, ETC.  EACH OF SSCC, THE BORROWER AND THE
SUBSIDIARIES OWNS, OR IS LICENSED OR OTHERWISE AUTHORIZED TO USE, ALL PATENTS,
DESIGNS, TRADEMARKS, TRADE NAMES, COPYRIGHTS, TECHNOLOGY, KNOW-HOW AND
PROCESSES, SERVICE MARKS AND RIGHTS WITH RESPECT TO THE FOREGOING THAT ARE USED
IN OR NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED, EXCEPT
WHERE THE LACK THEREOF COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THE USE OF SUCH PATENTS, DESIGNS, TRADEMARKS, TRADE NAMES,
COPYRIGHTS, TECHNOLOGY, KNOW-HOW, PROCESSES AND RIGHTS WITH RESPECT TO THE
FOREGOING BY SSCC, THE BORROWER AND THE SUBSIDIARIES DOES NOT

 

76

--------------------------------------------------------------------------------


 


INFRINGE ON THE RIGHTS OF ANY PERSON, SUBJECT TO SUCH CLAIMS AND INFRINGEMENTS
AS DO NOT, IN THE AGGREGATE, GIVE RISE TO ANY LIABILITY ON THE PART OF SSCC, THE
BORROWER AND THE SUBSIDIARIES THAT IS MATERIAL TO SSCC, THE BORROWER AND THE
SUBSIDIARIES, TAKEN AS A WHOLE.

 


ARTICLE IV


 


CONDITIONS


 

The obligation of each Lender to make Loans hereunder (each, a “Credit Event”)
and the effectiveness of this Agreement are subject to the satisfaction (or
waiver in accordance with Section 9.08) of the following conditions specified to
be applicable thereto:

 


SECTION 4.01. CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT ON THE
CLOSING DATE.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BECOME EFFECTIVE ON THE DATE ON WHICH EACH OF THE FOLLOWING
CONDITIONS HAS BEEN SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 9.08):


 


(A)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER
(I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR
(II) EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE A
FACSIMILE TRANSMISSION) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS
AGREEMENT.


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION OF
EACH OF WINSTON & STRAWN LLP, COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY TO THE
EFFECT SET FORTH IN EXHIBIT J-1, AND CRAIG A. HUNT, SENIOR VICE PRESIDENT,
SECRETARY AND GENERAL COUNSEL FOR SSCC AND SSCE, SUBSTANTIALLY TO THE EFFECT SET
FORTH IN EXHIBIT J-2, IN EACH CASE (A) DATED THE CLOSING DATE, (B) ADDRESSED TO
THE ADMINISTRATIVE AGENT AND THE LENDERS, AND (C) COVERING SUCH CUSTOMARY LEGAL
MATTERS RELATING TO THIS AGREEMENT AS THE ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST AND WITH SUCH CHANGES AS ARE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.  SSCC AND SSCE HEREBY INSTRUCT THEIR COUNSEL TO DELIVER SUCH OPINIONS.


 


(C)  ALL LEGAL MATTERS INCIDENT TO THIS AGREEMENT, THE BORROWINGS AND OTHER
EXTENSIONS OF CREDIT HEREUNDER AND THE OTHER LOAN DOCUMENTS SHALL BE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A COPY OF THE CERTIFICATE
OR ARTICLES OF INCORPORATION, INCLUDING ALL AMENDMENTS THERETO, OF EACH OF SSCC
AND SSCE, CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OR OTHER
RELEVANT GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF ITS ORGANIZATION, AND A
CERTIFICATE AS TO THE GOOD STANDING (OR THE EQUIVALENT THEREOF) OF EACH OF SSCC
AND SSCE AS OF A RECENT DATE FROM SUCH SECRETARY OF STATE OR OTHER GOVERNMENTAL
AUTHORITY; (II) A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH OF
SSCC AND SSCE DATED THE CLOSING DATE AND CERTIFYING (A) THAT ATTACHED THERETO IS
A TRUE AND COMPLETE COPY OF THE BY-LAWS OF SSCC OR

 

77

--------------------------------------------------------------------------------


 


SSCE, AS APPLICABLE, AS IN EFFECT ON THE CLOSING DATE, (B) THAT ATTACHED THERETO
IS A TRUE AND COMPLETE COPY OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF
DIRECTORS OF SSCC OR SSCE, AS APPLICABLE, AUTHORIZING THE TRANSACTIONS, AND THAT
SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED, RESCINDED OR AMENDED AND ARE IN FULL
FORCE AND EFFECT, (C) THAT THE CERTIFICATE OR ARTICLES OF INCORPORATION OF SSCC
OR SSCE, AS APPLICABLE, HAVE NOT BEEN AMENDED SINCE THE DATE OF THE LAST
AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF GOOD STANDING FURNISHED PURSUANT
TO CLAUSE (I) ABOVE, AND (D) AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH
OFFICER EXECUTING THIS AGREEMENT ON BEHALF OF SSCC OR SSCE, AS APPLICABLE;
(III) A CERTIFICATE OF ANOTHER OFFICER AS TO THE INCUMBENCY AND SPECIMEN
SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY EXECUTING THE CERTIFICATE
PURSUANT TO CLAUSE (II) ABOVE; AND SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.


 


(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
CLOSING DATE AND SIGNED BY A FINANCIAL OFFICER OF AND ON BEHALF OF THE BORROWER,
CONFIRMING COMPLIANCE AS OF THE CLOSING DATE WITH THE CONDITION PRECEDENT SET
FORTH IN SECTION 4.03(B) WITH THE SAME EFFECT AS IF EACH REFERENCE TO THE DATE
OF A CREDIT EVENT THEREIN WERE A REFERENCE TO THE CLOSING DATE.


 


(F)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) MANAGEMENT’S FINANCIAL
PROJECTIONS FOR SSCC AND THE SUBSIDIARIES THROUGH 2014, INCLUDING BUT NOT
LIMITED TO QUARTERLY PROJECTIONS FOR 2010, REFLECTING THE TRANSACTIONS AND THE
PLAN OF REORGANIZATION AS DISCLOSED IN THE DISCLOSURE STATEMENT AS OF THE
CLOSING DATE AND INCLUDING THE MATERIAL ASSUMPTIONS ON WHICH SUCH PROJECTIONS
WERE BASED, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AND (II) AN UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET
OF SSCC AND THE SUBSIDIARIES AS OF THE LAST DAY OF THE MOST RECENT FISCAL
QUARTER FOR WHICH FINANCIAL STATEMENTS ARE PUBLICLY AVAILABLE, ADJUSTED TO GIVE
PRO FORMA EFFECT TO IMPLEMENTATION OF THE PLAN OF REORGANIZATION AND THE
TRANSACTIONS AS IF SUCH TRANSACTIONS HAD OCCURRED ON SUCH DATE, WHICH, IN EACH
CASE, SHALL BE PREPARED IN GOOD FAITH AND BASED UPON REASONABLE ASSUMPTIONS.


 


(G)  THE BANKRUPTCY COURT SHALL HAVE ENTERED AN ORDER IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT APPROVING THE BORROWER’S
EXECUTION, DELIVERY AND PERFORMANCE OF THE CREDIT AGREEMENT, INCLUDING THE
PAYMENT OF FEES, EXPENSES, INDEMNITIES AND OTHER AMOUNTS CONTEMPLATED HEREBY,
AND APPROVING AS AN ADMINISTRATIVE EXPENSE CLAIM AGAINST THE BORROWER THE
INDEMNIFICATION, COST REIMBURSEMENT OBLIGATIONS AND FEE OBLIGATIONS ACCRUING OR
PAYABLE IN RESPECT OF PERIODS OR EVENTS OCCURRING ON OR  PRIOR TO THE FUNDING
DATE.


 


SECTION 4.02. CONDITIONS PRECEDENT TO THE MAKING OF THE TERM LOANS ON THE
FUNDING DATE.  THE OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE THE TERM LOANS
ON THE FUNDING DATE ARE SUBJECT TO THE SATISFACTION (OR WAIVER IN ACCORDANCE
WITH SECTION 9.08) OF THE FOLLOWING CONDITIONS:


 


(A)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION OF
EACH OF (I) WINSTON & STRAWN LLP, COUNSEL FOR THE LOAN PARTIES, AND CRAIG A.

 

78

--------------------------------------------------------------------------------

 


 


HUNT, SENIOR VICE PRESIDENT, SECRETARY AND GENERAL COUNSEL FOR SSCC AND SSCE, IN
EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND (II) SUCH LOCAL COUNSEL REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, IN EACH CASE (A) DATED THE FUNDING DATE, (B) ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, AND (C) COVERING SUCH CUSTOMARY LEGAL
MATTERS RELATING TO THE LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.  SSCC AND THE BORROWER HEREBY INSTRUCT THEIR COUNSEL TO
DELIVER SUCH OPINIONS.


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A COPY OF THE CERTIFICATE
OR ARTICLES OF INCORPORATION, INCLUDING ALL AMENDMENTS THERETO, OF EACH LOAN
PARTY, CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OR OTHER RELEVANT
GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF ITS ORGANIZATION, AND A
CERTIFICATE AS TO THE GOOD STANDING (OR THE EQUIVALENT THEREOF) OF EACH LOAN
PARTY AS OF A RECENT DATE FROM SUCH SECRETARY OF STATE OR OTHER GOVERNMENTAL
AUTHORITY; (II) A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH
LOAN PARTY DATED THE FUNDING DATE AND CERTIFYING (A) THAT ATTACHED THERETO IS A
TRUE AND COMPLETE COPY OF THE BY-LAWS OF SUCH LOAN PARTY AS IN EFFECT ON THE
FUNDING DATE, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF
RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUCH LOAN PARTY
AUTHORIZING THE TRANSACTIONS, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED,
RESCINDED OR AMENDED AND ARE IN FULL FORCE AND EFFECT, (C) THAT THE CERTIFICATE
OR ARTICLES OF INCORPORATION OF SUCH LOAN PARTY HAVE NOT BEEN AMENDED SINCE THE
DATE OF THE LAST AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF GOOD STANDING
FURNISHED PURSUANT TO CLAUSE (I) ABOVE, AND (D) AS TO THE INCUMBENCY AND
SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING ANY LOAN DOCUMENT ON BEHALF OF SUCH
LOAN PARTY; (III) A CERTIFICATE OF ANOTHER OFFICER AS TO THE INCUMBENCY AND
SPECIMEN SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY EXECUTING THE
CERTIFICATE PURSUANT TO CLAUSE (II) ABOVE; AND SUCH OTHER DOCUMENTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
FUNDING DATE AND SIGNED BY A FINANCIAL OFFICER OF AND ON BEHALF OF THE BORROWER,
CONFIRMING COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 4.03(B) AND (C).


 


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE FUNDING DATE, INCLUDING, TO THE EXTENT INVOICED,
PAYMENT OR REIMBURSEMENT OF ALL FEES AND EXPENSES (INCLUDING FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL) REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN PARTY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR IN RESPECT OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT.


 


(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF SUCH CREDIT EVENT
AS REQUIRED BY SECTION 2.03.


 


(F)  THE COLLATERAL AND GUARANTEE REQUIREMENT SHALL HAVE BEEN SATISFIED,
INCLUDING WITH RESPECT TO EACH DOMESTIC SUBSIDIARY THAT IS A MATERIAL SUBSIDIARY
BASED ON THE MOST RECENTLY AVAILABLE CONSOLIDATED FINANCIAL STATEMENTS OF SSCC
OR THAT IS OR WILL BE A GUARANTOR UNDER THE REVOLVING FACILITY, AND THE
REQUIREMENTS OF THE COVENANT SET FORTH IN SECTION 6.15 SHALL HAVE BEEN
SATISFIED.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A

 

79

--------------------------------------------------------------------------------


 


COMPLETED PERFECTION CERTIFICATE, DATED THE FUNDING DATE AND DULY EXECUTED BY A
RESPONSIBLE OFFICER OF THE BORROWER, TOGETHER WITH ALL ATTACHMENTS CONTEMPLATED
THEREBY, INCLUDING RESULTS OF A SEARCH OF THE UNIFORM COMMERCIAL CODE (OR
EQUIVALENT) FILINGS MADE WITH RESPECT TO THE LOAN PARTIES IN THE JURISDICTIONS
CONTEMPLATED BY THE PERFECTION CERTIFICATE AND WITH COPIES OF THE FINANCING
STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH AND EVIDENCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE LIENS INDICATED BY
SUCH FINANCING STATEMENTS (OR SIMILAR DOCUMENT) ARE PERMITTED UNDER SECTION 6.02
OR HAVE BEEN, OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE FUNDING DATE WILL BE,
RELEASED.


 


(G)  NONE OF THE MORTGAGED PROPERTIES SHALL BE SUBJECT TO ANY LIEN OTHER THAN
THOSE EXPRESSLY PERMITTED UNDER SECTION 6.02 AND OTHER ENCUMBRANCES PERMITTED BY
THE RELEVANT MORTGAGE.


 


(H)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF, OR AN INSURANCE
BROKER’S OR AGENT’S CERTIFICATE AS TO COVERAGE UNDER, THE INSURANCE POLICIES
REQUIRED BY SECTION 5.02 AND THE APPLICABLE PROVISIONS OF THE SECURITY
DOCUMENTS, EACH OF WHICH POLICIES SHALL BE ENDORSED OR OTHERWISE AMENDED TO
INCLUDE A LOSS PAYABLE ENDORSEMENT WITH RESPECT TO THE COLLATERAL AND TO NAME
THE ADMINISTRATIVE AGENT AS ADDITIONAL INSURED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(I)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) AN UNAUDITED PRO FORMA
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND THE SUBSIDIARIES AS OF THE LAST
DAY OF THE MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS ARE
PUBLICLY AVAILABLE, ADJUSTED TO GIVE PRO FORMA EFFECT TO THE IMPLEMENTATION OF
THE PLAN OF REORGANIZATION, THE CONSUMMATION OF THE TRANSACTIONS AND THE ENTRY
INTO AND ANY BORROWINGS ON THE FUNDING DATE UNDER THE REVOLVING FACILITY AS IF
SUCH TRANSACTION HAD OCCURRED ON SUCH DATE, WHICH, IN EACH CASE, SHALL BE
PREPARED IN GOOD FAITH AND BASED UPON REASONABLE ASSUMPTIONS AND (II) A
CERTIFICATE, DATED THE FUNDING DATE AND SIGNED BY A FINANCIAL OFFICER OF THE
BORROWER, CERTIFYING THAT AS OF THE FUNDING DATE, THE BORROWER AND ITS
SUBSIDIARIES HAVE NOT INCURRED ANY MATERIAL LIABILITIES NOT REFLECTED IN SUCH
PRO FORMA CONSOLIDATED BALANCE SHEET, OTHER THAN LIABILITIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS.


 


(J)  THE BANKRUPTCY COURT SHALL HAVE ENTERED AN ORDER CONFIRMING THE PLAN OF
REORGANIZATION, WHICH ORDER (THE “CONFIRMATION ORDER”) (I) SHALL BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (II) SHALL
AUTHORIZE THIS AGREEMENT AND THE TRANSACTIONS AND THE REVOLVING FACILITY AND
(III) SHALL BE IN FULL FORCE AND EFFECT AND SHALL NOT HAVE BEEN REVERSED OR
MODIFIED AND SHALL NOT BE STAYED.  THE EFFECTIVE DATE OF THE PLAN OF
REORGANIZATION SHALL HAVE OCCURRED (AND ALL CONDITIONS PRECEDENT THERETO AS SET
FORTH THEREIN SHALL HAVE BEEN SATISFIED (OR SHALL BE CONCURRENTLY SATISFIED) OR
WAIVED PURSUANT TO THE TERMS OF THE PLAN OF REORGANIZATION) AND THE FUNDING DATE
MERGER SHALL HAVE BEEN CONSUMMATED.  SINCE THE CLOSING DATE, THERE SHALL HAVE
BEEN NO AMENDMENT OR MODIFICATION OF THE TERMS AND CONDITIONS OF THE PLAN OF
REORGANIZATION AS REFLECTED IN THE DISCLOSURE STATEMENT ON THE CLOSING DATE
(INCLUDING WITHOUT LIMITATION THE INCURRENCE OR CONTINUATION OF INDEBTEDNESS OR
LIENS NOT SPECIFICALLY

 

80

--------------------------------------------------------------------------------


 


CONTEMPLATED BY THE DISCLOSURE STATEMENT ON THE CLOSING DATE TO EXIST AFTER THE
EFFECTIVE DATE OF THE PLAN OF REORGANIZATION) THAT COULD REASONABLY BE EXPECTED
TO ADVERSELY AFFECT THE INTERESTS OF THE LENDERS IN ANY SIGNIFICANT RESPECT THAT
HAS NOT BEEN APPROVED BY THE SUPERMAJORITY LENDERS.


 


(K)  THE ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED THAT, AND SHALL HAVE
RECEIVED A CERTIFICATE FROM A FINANCIAL OFFICER OF THE BORROWER DATED THE
FUNDING DATE AND CONFIRMING THAT,  FOLLOWING CONSUMMATION OF THE TRANSACTIONS
EXPECTED TO OCCUR SUBSTANTIALLY SIMULTANEOUSLY WITH THE FUNDING OF THE TERM
LOANS ON THE FUNDING DATE, NO EVENT, CIRCUMSTANCE OR CONDITION WILL EXIST THAT
WOULD CONSTITUTE A DEFAULT OR EVENT OF DEFAULT HEREUNDER HAD THE AFFIRMATIVE AND
NEGATIVE COVENANTS CONTAINED IN ARTICLES V AND VI AND THE EVENTS OF DEFAULT BEEN
APPLICABLE AT ALL TIMES AFTER THE CLOSING DATE, OTHER THAN ANY SUCH EVENT,
CONDITION OR CIRCUMSTANCE DIRECTLY ATTRIBUTABLE TO THE PLAN OF REORGANIZATION AS
REFLECTED IN THE DISCLOSURE STATEMENT ON THE CLOSING DATE OR TO CHANGES THEREIN
NOT REQUIRING APPROVAL OF THE SUPERMAJORITY LENDERS PURSUANT TO
SECTION 4.02(J) ABOVE (IT BEING UNDERSTOOD THAT ANY SUCH NON-COMPLIANCE WITH
COVENANTS OR EVENT OF DEFAULT PRIOR TO THE FUNDING DATE THAT HAS BEEN CURED OR
OTHERWISE IS NOT CONTINUING AS OF THE FUNDING DATE (AND ANY NONCOMPLIANCE WITH
THE NOTIFICATION REQUIREMENTS OF SECTION 5.05 RELATING TO ANY SUCH NONCOMPLIANCE
ATTRIBUTABLE TO THE PLAN OF REORGANIZATION OR OTHERWISE CURED OR NOT CONTINUING)
WILL NOT BE DEEMED TO RESULT IN A FAILURE OF THIS CONDITION).


 


(L)  AFTER GIVING PRO FORMA EFFECT TO THE IMPLEMENTATION OF THE PLAN OF
REORGANIZATION AND THE TRANSACTIONS CONTEMPLATED THEREUNDER, THE FUNDING OF THE
TERM LOANS AND ANY BORROWINGS ON THE FUNDING DATE UNDER THE REVOLVING FACILITY,
THE BORROWER’S CONSOLIDATED LEVERAGE RATIO FOR THE MOST RECENT TWELVE-MONTH
PERIOD FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE, BUT IN ANY EVENT, THE MOST
RECENT TWELVE-MONTH PERIOD ENDING AT LEAST 30 DAYS PRIOR TO THE FUNDING DATE
SHALL NOT EXCEED 3.50 TO 1.00 IF THE FUNDING DATE OCCURS ON OR PRIOR TO
APRIL 30, 2010 OR 3.85 TO 1.00 IF THE FUNDING DATE OCCURS THEREAFTER.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE FUNDING DATE
AND SIGNED BY A FINANCIAL OFFICER OF THE BORROWER, CERTIFYING AS TO COMPLIANCE
WITH THE FOREGOING CONDITION.


 


(M)  THE REVOLVING FACILITY DOCUMENTS SHALL CONTAIN TERMS THAT CONFORM IN ALL
MATERIAL RESPECTS TO THE TERM SHEET DISCLOSED TO THE ADMINISTRATIVE AGENT AND
PROVIDED TO THE LENDERS PRIOR TO THE CLOSING DATE AND ARE OTHERWISE REASONABLY
SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY SATISFACTORY EVIDENCE THAT
THE CONDITIONS TO THE EFFECTIVENESS OF THE REVOLVING FACILITY DOCUMENTS SHALL
HAVE BEEN (OR WILL BE), SUBSTANTIALLY SIMULTANEOUSLY WITH THE FUNDING DATE,
SATISFIED OR WAIVED IN ACCORDANCE WITH THEIR TERMS AND THAT THE AMOUNT OF
AVAILABILITY UNDER THE REVOLVING FACILITY PLUS THE BORROWER’S UNRESTRICTED CASH
AND UNRESTRICTED CASH EQUIVALENTS ON THE FUNDING DATE (AFTER GIVING EFFECT TO
ALL PAYMENTS AND TRANSFERS TO BE EFFECTED ON OR AS OF THE FUNDING DATE,
INCLUDING ALL SUCH PAYMENTS AND TRANSFERS CONTEMPLATED BY THE PLAN OF
REORGANIZATION) IS GREATER THAN $500,000,000 IF THE FUNDING DATE OCCURS ON OR
PRIOR TO APRIL 30, 2010 OR GREATER THAN $450,000,000 IF THE FUNDING DATE OCCURS
THEREAFTER.

 

81

--------------------------------------------------------------------------------


 


SECTION 4.03. ALL CREDIT EVENTS.  ON THE DATE OF EACH CREDIT EVENT:


 


(A)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF SUCH CREDIT EVENT
AS REQUIRED BY SECTION 2.03 OR 2.22, AS THE CASE MAY BE.


 


(B)  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III HEREOF AND IN
THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE DATE OF SUCH CREDIT EVENT WITH THE SAME EFFECT AS THOUGH MADE ON
AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


(C)  AT THE TIME OF AND IMMEDIATELY AFTER SUCH CREDIT EVENT, NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(D)  EACH CREDIT EVENT SHALL BE DEEMED TO CONSTITUTE A REPRESENTATION AND
WARRANTY BY THE BORROWER ON THE DATE OF SUCH CREDIT EVENT AS TO THE MATTERS
SPECIFIED IN PARAGRAPHS (B) AND (C) OF THIS SECTION 4.03.


 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Each of SSCC and the Borrower covenants and agrees with the Administrative Agent
and each Lender that, from and after the Funding Date (subject to the condition
precedent to the Funding Date set forth in Section 4.02(k)) and for so long as
this Agreement shall remain in effect, or the principal of or interest on any
Loan, Fees or any other expenses or amounts payable under any Loan Document
shall remain unpaid, unless the Required Lenders shall otherwise consent in
writing, it will, and will cause each of the Subsidiaries to:

 


SECTION 5.01. EXISTENCE; BUSINESSES AND PROPERTIES.  (A)  DO OR CAUSE TO BE DONE
ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS
LEGAL EXISTENCE, EXCEPT AS OTHERWISE PERMITTED UNDER SECTION 6.05.


 


(B)  EXCEPT WHERE THE FAILURE TO DO SO COULD NOT BE REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, (I) DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
TRADEMARKS, TRADE NAMES, PRIVILEGES AND FRANCHISES NECESSARY OR DESIRABLE IN THE
NORMAL CONDUCT OF ITS BUSINESS, AND (II) AT ALL TIMES KEEP AND MAINTAIN ALL
PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION.


 


SECTION 5.02. INSURANCE.  KEEP ITS INSURABLE PROPERTIES ADEQUATELY INSURED AT
ALL TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS; MAINTAIN SUCH OTHER
INSURANCE, TO SUCH EXTENT AND AGAINST SUCH RISKS, INCLUDING FIRE AND OTHER RISKS
INSURED AGAINST BY EXTENDED COVERAGE, AS IS USUALLY MAINTAINED IN THE SAME
GENERAL AREA BY

 

82

--------------------------------------------------------------------------------


 


COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES, INCLUDING PUBLIC LIABILITY
INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY OR DEATH OR PROPERTY DAMAGE
OCCURRING UPON, IN, ABOUT OR IN CONNECTION WITH THE USE OF ANY PROPERTIES OWNED,
OCCUPIED OR CONTROLLED BY IT OR THE USE OF ANY PRODUCTS SOLD BY IT; AND MAINTAIN
SUCH OTHER INSURANCE AS MAY BE REQUIRED BY LAW.  EACH SUCH POLICY OF LIABILITY
OR CASUALTY INSURANCE MAINTAINED BY OR ON BEHALF OF LOAN PARTIES SHALL (A) IN
THE CASE OF EACH LIABILITY INSURANCE POLICY, NAME THE ADMINISTRATIVE AGENT, ON
BEHALF OF THE SECURED PARTIES, AS AN ADDITIONAL INSURED THEREUNDER, (B) IN THE
CASE OF EACH CASUALTY INSURANCE POLICY RELATING TO COLLATERAL, CONTAIN A LOSS
PAYABLE CLAUSE OR ENDORSEMENT THAT NAMES THE ADMINISTRATIVE AGENT, ON BEHALF OF
THE SECURED PARTIES, AS THE LOSS PAYEE THEREUNDER AND (C) PROVIDE FOR AT LEAST
30 DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF ANY CANCELLATION OF
SUCH POLICY.  WITH RESPECT TO EACH MORTGAGED PROPERTY THAT IS LOCATED IN AN AREA
DETERMINED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY TO HAVE SPECIAL FLOOD
HAZARDS, THE APPLICABLE LOAN PARTY HAS OBTAINED, AND WILL MAINTAIN, WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, SUCH FLOOD INSURANCE AS IS
REQUIRED UNDER APPLICABLE LAW, INCLUDING REGULATION H.


 


SECTION 5.03. PAYMENT OF TAXES.  PAY AND DISCHARGE PROMPTLY PRIOR TO BECOMING
DELINQUENT ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT OR UPON OR IN RESPECT OF ITS PROPERTY OR ASSETS; PROVIDED,
HOWEVER, THAT SUCH PAYMENT AND DISCHARGE SHALL NOT BE REQUIRED WITH RESPECT TO
ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY SO LONG AS THE VALIDITY OR AMOUNT
THEREOF SHALL BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND IT SHALL
HAVE SET ASIDE ON ITS BOOKS, IN ACCORDANCE WITH GAAP, ADEQUATE RESERVES WITH
RESPECT THERETO AND SUCH CONTEST OPERATES TO SUSPEND ENFORCEMENT OF A LIEN AND,
IN THE CASE OF A MORTGAGED PROPERTY OR OTHER MATERIAL PROPERTY OR ASSET, THERE
IS NO MATERIAL RISK OF FORFEITURE OF SUCH PROPERTY.


 


SECTION 5.04. FINANCIAL STATEMENTS, REPORTS, ETC.  FURNISH TO THE ADMINISTRATIVE
AGENT AND EACH LENDER:


 


(A)  WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, ITS CONSOLIDATED BALANCE
SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS,
SHOWING THE FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF ITS
OPERATIONS AND THE OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH FISCAL YEAR, ALL
AUDITED BY ERNST & YOUNG LLP OR OTHER INDEPENDENT AUDITORS OF RECOGNIZED
NATIONAL STANDING AND ACCOMPANIED BY AN OPINION OF SUCH ACCOUNTANTS (WHICH SHALL
NOT CONTAIN ANY MATERIAL QUALIFICATION OR EXCEPTION (OTHER THAN “GOING CONCERN”
QUALIFICATIONS OR EXCEPTIONS RELATING TO THE BANKRUPTCY PROCEEDINGS IN SUCH
OPINION WITH RESPECT TO THE FISCAL YEAR ENDED DECEMBER 31, 2009) TO THE EFFECT
THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND
THE SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP;


 


(B)  WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR, ITS UNAUDITED CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS, SHOWING THE
FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE
CLOSE OF SUCH FISCAL QUARTER AND THE

 

83

--------------------------------------------------------------------------------


 


RESULTS OF ITS OPERATIONS AND THE OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH
FISCAL QUARTER AND THE THEN-ELAPSED PORTION OF THE FISCAL YEAR (IT BEING
UNDERSTOOD THAT SUCH INFORMATION SHALL BE IN REASONABLE DETAIL AND CERTIFIED BY
A FINANCIAL OFFICER OF THE BORROWER AS FAIRLY PRESENTING IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND
THE SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF NOTES);


 


(C)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
PARAGRAPH (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER
(I) CERTIFYING THAT, AFTER REASONABLE INQUIRY, TO THE KNOWLEDGE OF SUCH
FINANCIAL OFFICER NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR, IF A DEFAULT
OR AN EVENT OF DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF
AND ANY CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO AND
(II) DEMONSTRATING COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTIONS 6.01,
6.02, 6.03, 6.04 AND 6.06 AND (III) IN THE CASE OF ANY SUCH CERTIFICATE
DELIVERED IN CONNECTION WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
PARAGRAPH (A) ABOVE FOR A FISCAL YEAR ENDED ON OR AFTER DECEMBER 31, 2010,
SETTING FORTH A COMPUTATION IN REASONABLE DETAIL REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT OF THE EXCESS CASH FLOW FOR SUCH FISCAL YEAR (OR, IN THE
CASE OF THE FISCAL YEAR ENDED DECEMBER 31, 2010, FOR THE PARTIAL FISCAL YEAR
COMMENCING ON JULY 1, 2010 AND ENDING DECEMBER 31, 2010);


 


(D)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
PARAGRAPH (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM OPINING ON SUCH
STATEMENTS (WHICH CERTIFICATE MAY BE LIMITED TO ACCOUNTING MATTERS AND DISCLAIM
RESPONSIBILITY FOR LEGAL INTERPRETATIONS) STATING THAT DURING THE COURSE OF
THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS, THEY OBTAINED NO KNOWLEDGE OF
ANY DEFAULT OR EVENT OF DEFAULT, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;


 


(E)  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS (OTHER THAN (I) THE
EXHIBITS TO REGISTRATION STATEMENTS AND (II) ANY REGISTRATION STATEMENTS ON
FORM S-8 OR ITS EQUIVALENT) FILED BY SSCC OR ANY OF THE SUBSIDIARIES WITH THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OF OR ALL THE FUNCTIONS OF SUCH COMMISSION, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, OR DISTRIBUTED TO ANY SUCH PERSON’S SHAREHOLDERS (OTHER THAN TO SSCC
OR ANY OF THE SUBSIDIARIES), AS THE CASE MAY BE;


 


(F)  IN THE CASE OF SSCC, AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN
90 DAYS AFTER THE END OF EACH FISCAL YEAR, A CONSOLIDATED ANNUAL PLAN, PREPARED
IN ACCORDANCE WITH SSCC’S NORMAL ACCOUNTING PROCEDURES APPLIED ON A CONSISTENT
BASIS, FOR THE NEXT FISCAL YEAR OF SSCC; AND


 


(G)  PROMPTLY FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF SSCC AND THE
SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS ANY SENIOR
AGENT, THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 

84

--------------------------------------------------------------------------------


 


(H)  INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO THIS SECTION SHALL BE
DEEMED TO HAVE BEEN DELIVERED IF SUCH INFORMATION, OR ONE OR MORE ANNUAL OR
QUARTERLY REPORTS CONTAINING SUCH INFORMATION (INCLUDING, IN THE CASE OF
CERTIFICATIONS REQUIRED PURSUANT TO CLAUSE (B) ABOVE, THE CERTIFICATIONS
ACCOMPANYING ANY SUCH QUARTERLY REPORT PURSUANT TO SECTION 302 OF THE
SARBANES-OXLEY ACT OF 2002), SHALL HAVE BEEN POSTED BY THE ADMINISTRATIVE AGENT
ON AN INTRALINKS OR SIMILAR SITE TO WHICH THE LENDERS HAVE BEEN GRANTED ACCESS
OR SHALL BE AVAILABLE ON THE WEBSITE OF THE SECURITIES AND EXCHANGE COMMISSION
AT HTTP://WWW.SEC.GOV.  INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO THIS
SECTION MAY ALSO BE DELIVERED BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT.


 


SECTION 5.05. LITIGATION AND OTHER NOTICES.  FURNISH TO EACH AGENT, THE
ADMINISTRATIVE AGENT AND EACH LENDER WRITTEN NOTICE OF THE FOLLOWING PROMPTLY
UPON A RESPONSIBLE OFFICER OF THE BORROWER OR ANY SUBSIDIARY OBTAINING KNOWLEDGE
THEREOF:


 


(A)  ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING THE NATURE AND EXTENT THEREOF
AND THE CORRECTIVE ACTION (IF ANY) TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO;


 


(B)  THE FILING OR COMMENCEMENT OF, OR ANY NOTICE TO SSCC, THE BORROWER OR ANY
SUBSIDIARY OF THE INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT
OR PROCEEDING (WHETHER AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY OR ANY ARBITRATOR) AGAINST SSCC, THE BORROWER OR ANY AFFILIATE THEREOF
THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;


 


(C)  ANY DEVELOPMENT THAT HAS RESULTED IN, OR COULD REASONABLY BE ANTICIPATED TO
RESULT IN, A MATERIAL ADVERSE EFFECT;


 


(D)  THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH OTHER ERISA
EVENTS, COULD REASONABLY BE EXPECTED TO RESULT IN INCREASED LIABILITY OF THE
BORROWER, ANY OF THE SUBSIDIARIES OR ANY ERISA AFFILIATES IN AN AGGREGATE AMOUNT
MORE THAN $30,000,000 GREATER THAN THE LIABILITY AS OF THE CLOSING DATE
ESTIMATED IN GOOD FAITH WITH REFERENCE TO THE FOLLOWING:


 

(I) THE PLANS’ AND MULTIEMPLOYER PLANS’ FUNDED STATUS AS OF THE MOST RECENT
VALUATION OR OTHER STATEMENT OF FINANCIAL CONDITION PRIOR TO THE CLOSING DATE;
OR

 

(II) WITHDRAWAL LIABILITY WITH RESPECT TO A MULTIEMPLOYER PLAN AS OF THE MOST
RECENT ESTIMATE OF WITHDRAWAL LIABILITY FOR SUCH MULTIEMPLOYER PLAN RECEIVED
BEFORE THE CLOSING DATE; AND

 


(E)  ANY MATERIAL CASUALTY OR OTHER INSURED DAMAGE TO ANY MATERIAL PORTION OF
ANY MORTGAGED PROPERTY OR THE COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE
TAKING OR EXPROPRIATION OF ANY MORTGAGED PROPERTY OR ANY MATERIAL PART THEREOF
OR MATERIAL INTEREST THEREIN UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR
SIMILAR PROCEEDING.

 

85

--------------------------------------------------------------------------------


 


SECTION 5.06. MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS. 
MAINTAIN ALL FINANCIAL RECORDS IN ACCORDANCE WITH GAAP AND APPLICABLE LAW AND
PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
TO VISIT AND INSPECT THE PROPERTIES AND FINANCIAL RECORDS OF SSCC, THE BORROWER
AND ANY SUBSIDIARY DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE AND
TO MAKE EXTRACTS FROM AND COPIES OF SUCH FINANCIAL RECORDS (PROVIDED THAT,
UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING, NO MORE THAN
TWO SUCH VISITS AND INSPECTIONS MAY BE MADE IN ANY ONE YEAR AND PROVIDED FURTHER
THAT, TO THE EXTENT PRACTICABLE, THE ADMINISTRATIVE AGENT WILL COORDINATE ANY
SUCH VISITS AND INSPECTIONS WITH VISITS AND INSPECTIONS ARRANGED BY THE REVOLVER
COLLATERAL AGENT FOR LENDERS UNDER THE REVOLVING FACILITY) AND PERMIT ANY
REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO DISCUSS
AT SUCH REASONABLE TIMES AND AT SUCH REASONABLE INTERVALS AS MAY BE REASONABLY
REQUESTED THE AFFAIRS, FINANCES AND CONDITION OF SSCC, THE BORROWER OR ANY
SUBSIDIARY OR ANY PROPERTIES OF SSCC, THE BORROWER OR ANY SUBSIDIARY WITH THE
OFFICERS THEREOF AND (IN THE PRESENCE OF SSCC, THE BORROWER OR A SUBSIDIARY,
UNLESS A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING)
INDEPENDENT ACCOUNTANTS THEREFOR; PROVIDED, HOWEVER, THAT ALL SUCH VISITS,
INSPECTIONS AND INQUIRIES SHALL BE COORDINATED THROUGH THE ADMINISTRATIVE AGENT.


 


SECTION 5.07. USE OF PROCEEDS.  USE THE PROCEEDS OF LOANS ONLY FOR THE PURPOSES
SET FORTH IN THE INTRODUCTORY STATEMENT TO THIS AGREEMENT.  NO PART OF THE
PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY
PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD,
INCLUDING REGULATIONS T, U AND X.


 


SECTION 5.08. COMPLIANCE WITH LAW.  COMPLY WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS (INCLUDING ENVIRONMENTAL LAWS), RULES, REGULATIONS AND DECREES,
DIRECTIVES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY THAT ARE APPLICABLE TO IT OR
TO ANY OF ITS PROPERTIES, EXCEPT WHERE NONCOMPLIANCE COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.09. FURTHER ASSURANCES.  (A)  EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL FURTHER ACTION
(INCLUDING FILING UNIFORM COMMERCIAL CODE AND OTHER FINANCING STATEMENTS,
REGISTRATIONS, MORTGAGES AND DEEDS OF TRUST), THAT MAY BE REQUIRED UNDER
APPLICABLE LAW OR WHICH THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST, IN ORDER TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS AND IN ORDER TO GRANT, PRESERVE, PROTECT AND PERFECT THE VALIDITY
AND PRIORITY OR RANK OF THE SECURITY INTERESTS CREATED OR INTENDED TO BE CREATED
BY THE SECURITY DOCUMENTS.  THE BORROWER WILL PROVIDE TO THE ADMINISTRATIVE
AGENT, FROM TIME TO TIME UPON ITS REASONABLE REQUEST, EVIDENCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AS TO THE PERFECTION AND PRIORITY OF
THE LIENS CREATED OR INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS.


 


(B)  CAUSE (I) EACH DOMESTIC SUBSIDIARY THAT IS OR BECOMES A MATERIAL
SUBSIDIARY, (II) EACH DOMESTIC SUBSIDIARY THAT IS OR BECOMES A DIRECT PARENT OF
ANY SUCH MATERIAL SUBSIDIARY AND (III) EACH OTHER DOMESTIC SUBSIDIARY THAT
GUARANTEES THE OBLIGATIONS UNDER THE REVOLVING FACILITY, TO, AS PROMPTLY AS
PRACTICABLE, AND IN ANY EVENT

 

86

--------------------------------------------------------------------------------


 


WITHIN 30 DAYS AFTER THE OCCURRENCE OF SUCH EVENT OR STATUS, NOTIFY THE
ADMINISTRATIVE AGENT THEREOF AND CAUSE THE COLLATERAL AND GUARANTEE REQUIREMENT
TO BE SATISFIED WITH RESPECT TO SUCH DOMESTIC SUBSIDIARY AND DIRECT PARENT
THEREOF AS A GUARANTOR AND WITH RESPECT TO ANY EQUITY INTERESTS IN OR
INDEBTEDNESS OF SUCH DOMESTIC SUBSIDIARY OWNED BY ANY LOAN PARTY.


 


(C)  SUBJECT TO THE FINAL PARAGRAPH SET FORTH IN THE DEFINITION OF “COLLATERAL
AND GUARANTEE REQUIREMENT”, FROM TIME TO TIME, THE BORROWER WILL, AT ITS COST
AND EXPENSE, PROMPTLY SECURE THE OBLIGATIONS BY PLEDGING OR CREATING, OR CAUSING
TO BE PLEDGED OR CREATED, PERFECTED SECURITY INTERESTS WITH RESPECT TO SUCH OF
THE ASSETS AND PROPERTIES OF THE LOAN PARTIES AS EITHER THE ADMINISTRATIVE AGENT
OR THE REQUIRED LENDERS SHALL REASONABLY REQUEST (IT BEING UNDERSTOOD THAT,
SUBJECT TO THE LIMITATIONS SET FORTH IN THIS PARAGRAPH (C), IT IS THE INTENT OF
THE PARTIES THAT THE OBLIGATIONS SHALL BE SECURED BY SUBSTANTIALLY ALL OF THE
ASSETS OF THE LOAN PARTIES (INCLUDING REAL AND PERSONAL PROPERTIES ACQUIRED
AFTER THE FUNDING DATE); PROVIDED, HOWEVER THAT NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (I) NO
LEASEHOLD MORTGAGES OR DEEDS OF TRUST OR FIXTURE FILINGS SHALL BE REQUIRED WITH
RESPECT TO ANY LEASEHOLD INTEREST OF ANY LOAN PARTY AND (II) NO SECURITY
INTERESTS SHALL BE REQUIRED TO BE PLEDGED OR CREATED WITH RESPECT TO
(A) PROPERTIES SET FORTH ON SCHEDULE 5.09(C), (B) ANY AFTER-ACQUIRED MORTGAGE
PROPERTY THAT IS SUBJECT TO AN EXISTING MORTGAGE (OR ANY EXTENSION OR
REFINANCING THEREOF) OR ANY AFTER-ACQUIRED MORTGAGE PROPERTY WITH A FAIR MARKET
VALUE OF LESS THAN $5,000,000 AND (C) ANY ASSETS LOCATED OUTSIDE OF THE UNITED
STATES.  SUCH SECURITY INTERESTS AND LIENS WILL BE CREATED UNDER THE SECURITY
DOCUMENTS AND OTHER SECURITY AGREEMENTS, MORTGAGES, DEEDS OF TRUST AND OTHER
INSTRUMENTS AND DOCUMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AND THE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO
THE LENDERS ALL SUCH INSTRUMENTS AND DOCUMENTS (INCLUDING CUSTOMARY LEGAL
OPINIONS, TITLE INSURANCE POLICIES OR TITLE OPINIONS AND LIEN SEARCHES) AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST TO EVIDENCE COMPLIANCE WITH THIS
PARAGRAPH (C).


 


(D)  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN PARAGRAPH (C) ABOVE, NO
SECURITY INTERESTS SHALL BE REQUIRED TO BE CREATED PURSUANT TO
PARAGRAPH (C) ABOVE BY ANY LOAN PARTY WITH RESPECT TO ANY AFTER-ACQUIRED
MORTGAGE PROPERTY WITH A FAIR MARKET VALUE (AS DETERMINED BY THE APPLICABLE LOAN
PARTY IN ITS REASONABLE JUDGMENT, IT BEING UNDERSTOOD THAT THE PURCHASE PRICE
SHALL BE INDICATIVE THEREOF) (THE “FAIR MARKET VALUE”) EQUAL TO OR GREATER THAN
$5,000,000, UNLESS AND UNTIL THE AGGREGATE FAIR MARKET VALUE OF ALL ITEMS OF
AFTER-ACQUIRED MORTGAGE PROPERTY WITH A FAIR MARKET VALUE EQUAL TO OR GREATER
THAN $5,000,000 AND EXCLUDED PURSUANT TO THIS PARAGRAPH (D) (AND NOT GRANTED AS
SECURITY FOR THE OBLIGATIONS PURSUANT TO THE NEXT SENTENCE) IS AT LEAST
$50,000,000 IN THE AGGREGATE FOR ALL LOAN PARTIES.  ON EACH OCCASION THAT THE
FAIR MARKET VALUE OF ALL ITEMS OF AFTER-ACQUIRED MORTGAGE PROPERTY DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE SHALL BE AT LEAST $50,000,000, SSCC AND THE
BORROWER SHALL CREATE, OR SHALL CAUSE TO BE CREATED, SECURITY INTERESTS ON ALL
SUCH PROPERTY (AND NOT MERELY THE PORTION OF THE PROPERTY IN EXCESS OF
$50,000,000) TO SECURE THE OBLIGATIONS (AND THEREAFTER, SUCH PROPERTY SHALL BE
DISREGARDED FOR PURPOSES OF THE CALCULATION UNDER THE IMMEDIATELY PRECEDING
SENTENCE).

 

87

--------------------------------------------------------------------------------


 


SECTION 5.10. INFORMATION REGARDING COLLATERAL; DEPOSIT ACCOUNTS.  (A) FURNISH
TO THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE IN (I) THE LEGAL
NAME OF ANY LOAN PARTY, AS SET FORTH IN ITS ORGANIZATIONAL DOCUMENTS, (II) THE
JURISDICTION OF ORGANIZATION OR THE FORM OF ORGANIZATION OF ANY LOAN PARTY
(INCLUDING AS A RESULT OF ANY MERGER OR CONSOLIDATION), (III) THE LOCATION OF
THE CHIEF EXECUTIVE OFFICE OF ANY LOAN PARTY OR (IV) THE ORGANIZATIONAL
IDENTIFICATION NUMBER, IF ANY, OR, WITH RESPECT TO ANY LOAN PARTY ORGANIZED
UNDER THE LAWS OF A JURISDICTION THAT REQUIRES SUCH INFORMATION TO BE SET FORTH
ON THE FACE OF A UNIFORM COMMERCIAL CODE FINANCING STATEMENT, THE FEDERAL
TAXPAYER IDENTIFICATION NUMBER OF SUCH LOAN PARTY.  THE BORROWER AGREES NOT TO
EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL
FILINGS HAVE BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE
REQUIRED IN ORDER FOR THE ADMINISTRATIVE AGENT TO CONTINUE AT ALL TIMES
FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN
ALL THE COLLATERAL OWNED BY SUCH LOAN PARTY.


 


(B) FURNISH TO THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF (I) THE
ACQUISITION BY ANY LOAN PARTY OF, OR ANY REAL PROPERTY OTHERWISE BECOMING, A
PROPERTY THAT IS REQUIRED TO BECOME A MORTGAGED PROPERTY AFTER THE FUNDING DATE
AND (II) THE ACQUISITION BY ANY LOAN PARTY OF ANY OTHER MATERIAL ASSETS AFTER
THE FUNDING DATE, OTHER THAN ANY ASSETS CONSTITUTING COLLATERAL UNDER THE
SECURITY DOCUMENTS IN WHICH THE ADMINISTRATIVE AGENT SHALL HAVE A VALID, LEGAL
AND PERFECTED SECURITY INTEREST (WITH THE PRIORITY CONTEMPLATED BY THE
APPLICABLE SECURITY DOCUMENT) UPON THE ACQUISITION THEREOF.


 


(C) EACH YEAR, AT THE TIME OF DELIVERY OF ANNUAL FINANCIAL STATEMENTS WITH
RESPECT TO THE PRECEDING FISCAL YEAR PURSUANT TO SECTION 5.04(A), THE BORROWER
SHALL DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE EXECUTED BY A
RESPONSIBLE OFFICER OF THE BORROWER SETTING FORTH THE INFORMATION REQUIRED
PURSUANT TO THE PERFECTION CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO
CHANGE IN SUCH INFORMATION SINCE THE DATE OF THE PERFECTION CERTIFICATE
DELIVERED ON THE FUNDING DATE OR THE DATE OF THE MOST RECENT CERTIFICATE
DELIVERED PURSUANT TO THIS PARAGRAPH (C).


 


(D) CAUSE ALL CASH OWNED BY THE BORROWER AND THE OTHER LOAN PARTIES AT ANY TIME
(OTHER THAN (I) ANY DISBURSEMENT DEPOSIT ACCOUNT THE FUNDS IN WHICH ARE USED
SOLELY FOR THE PAYMENT OF SALARIES AND WAGES, EMPLOYEE BENEFITS, WORKERS’
COMPENSATION AND SIMILAR EXPENSES OR THAT HAS AN ENDING DAILY BALANCE OF ZERO,
(II) TRUST ACCOUNTS FOR THE BENEFIT OF DIRECTORS, OFFICERS OR EMPLOYEES, AND
(III) DEPOSIT ACCOUNTS (OTHER THAN LOCKBOX AND COLLECTION ACCOUNTS) THE DAILY
BALANCE IN WHICH DOES NOT AT ANY TIME EXCEED $3,500,000 FOR ALL SUCH ACCOUNTS;
PROVIDED, HOWEVER, THAT, IN THE CASE OF EACH OF CLAUSES (I), (II) AND (III), NO
CONTROL AGREEMENT OVER ANY SUCH EXCLUDED ACCOUNT IS ENTERED INTO FOR THE BENEFIT
OF THE REVOLVER COLLATERAL AGENT) TO BE HELD IN DEPOSIT ACCOUNTS, SECURITIES
ACCOUNTS OR COMMODITIES ACCOUNTS MAINTAINED WITH A DOMESTIC OR CANADIAN OFFICE
OF ANY DEPOSITARY INSTITUTION, SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, AS THE CASE MAY BE, IN THE NAME OF ONE OR MORE LOAN PARTIES AND
WILL, IN EACH CASE AS PROMPTLY AS PRACTICABLE, NOTIFY THE ADMINISTRATIVE AGENT
OF THE EXISTENCE OF ANY DEPOSIT ACCOUNT, SECURITIES ACCOUNT OR COMMODITIES
ACCOUNT MAINTAINED BY A LOAN PARTY IN RESPECT OF WHICH A CONTROL AGREEMENT IS
REQUIRED TO BE IN EFFECT PURSUANT TO CLAUSE (F) OF THE DEFINITION OF THE TERM
“COLLATERAL AND GUARANTEE REQUIREMENT” BUT IS NOT YET IN EFFECT.

 

88

--------------------------------------------------------------------------------

 


 


SECTION 5.11. MATERIAL CONTRACTS.  MAINTAIN IN FULL FORCE AND EFFECT (INCLUDING
EXERCISING ANY AVAILABLE RENEWAL OPTION), AND WITHOUT AMENDMENT OR MODIFICATION,
EACH MATERIAL CONTRACT, UNLESS THE FAILURE SO TO MAINTAIN ANY SUCH MATERIAL
CONTRACT (OR ANY AMENDMENT OR MODIFICATION THERETO) COULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.12. ENVIRONMENTAL MATTERS.  (A)  PROMPTLY GIVE NOTICE TO THE
ADMINISTRATIVE AGENT UPON BECOMING AWARE OF (I) ANY VIOLATION OF ANY
ENVIRONMENTAL LAW, (II) ANY MATERIAL CLAIM, INQUIRY, PROCEEDING, INVESTIGATION
OR OTHER ACTION, INCLUDING A REQUEST FOR INFORMATION OR A NOTICE OF POTENTIAL
LIABILITY UNDER ANY ENVIRONMENTAL LAW, BY OR FROM ANY GOVERNMENTAL AUTHORITY OR
ANY THIRD PARTY CLAIMANT OR (III) THE DISCOVERY OF THE RELEASE OF ANY HAZARDOUS
MATERIAL AT, ON, UNDER OR FROM ANY OF THE REAL PROPERTIES OR ANY FACILITY OR
EQUIPMENT THEREAT IN EXCESS OF REPORTABLE OR ALLOWABLE STANDARDS OR LEVELS UNDER
ANY ENVIRONMENTAL LAW, OR IN A MANNER OR AMOUNT THAT COULD REASONABLY BE
EXPECTED TO RESULT IN MATERIAL LIABILITY UNDER ANY ENVIRONMENTAL LAW, IN EACH
CASE THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)  UPON DISCOVERY OF THE PRESENCE ON ANY OF THE REAL PROPERTIES OF ANY
HAZARDOUS MATERIAL THAT IS IN MATERIAL VIOLATION OF, OR THAT COULD REASONABLY BE
EXPECTED TO RESULT IN MATERIAL LIABILITY UNDER, ANY ENVIRONMENTAL LAW, IN EACH
CASE THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, TAKE
OR CAUSE TO BE TAKEN ALL NECESSARY STEPS TO INITIATE AND EXPEDITIOUSLY COMPLETE
ALL REMEDIAL, CORRECTIVE AND OTHER RESPONSIVE ACTION TO THE EXTENT REQUIRED
PURSUANT TO ENVIRONMENTAL LAW, AND KEEP THE ADMINISTRATIVE AGENT REASONABLY
INFORMED OF SUCH ACTIONS AND THE RESULTS THEREOF.


 


SECTION 5.13. MAINTENANCE OF RATINGS.  THE BORROWER WILL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN AS PROMPTLY AS PRACTICABLE AND THEREAFTER MAINTAIN
CONTINUOUSLY IN EFFECT A CORPORATE RATING FROM S&P AND A PUBLIC CORPORATE FAMILY
RATING FROM MOODY’S, IN EACH CASE IN RESPECT OF THE BORROWER, AND A PUBLIC
RATING OF THE CREDIT FACILITY PROVIDED UNDER THIS AGREEMENT BY EACH OF S&P AND
MOODY’S.


 


SECTION 5.14. CERTAIN POST-FUNDING COLLATERAL OBLIGATIONS.  AS PROMPTLY AS
PRACTICABLE AFTER THE FUNDING DATE, AND IN ANY EVENT WITHIN THE TIME PERIOD
DETERMINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE DEFINITION OF “COLLATERAL
AND GUARANTEE REQUIREMENT”, DELIVER ALL MORTGAGES AND CONTROL AGREEMENTS THAT
WOULD HAVE BEEN REQUIRED TO BE DELIVERED ON THE FUNDING DATE (OR, IF LATER,
WITHIN 60 DAYS AFTER THE CLOSING DATE, IN THE CASE OF CONTROL AGREEMENTS) BUT
FOR THE LAST SENTENCE OF SUCH DEFINITION, EXCEPT TO THE EXTENT OTHERWISE AGREED
IN WRITING BY THE ADMINISTRATIVE AGENT PURSUANT TO ITS AUTHORITY UNDER SUCH
DEFINITION.


 


SECTION 5.15. DEPOSIT OF CERTAIN PROCEEDS.  (I) DIRECT ALL OF ITS COLLECTIONS
WITH REGARD TO ACCOUNTS RECEIVABLE AND INVENTORY OF LOAN PARTIES DIRECTLY TO
DEPOSIT ACCOUNTS OR SECURITIES ACCOUNTS MAINTAINED WITH A DOMESTIC OR CANADIAN
OFFICE OR BRANCH OF A DEPOSITARY BANK OR SECURITIES INTERMEDIARY; PROVIDED THAT
COLLECTIONS WITH REGARD TO SUCH ACCOUNTS RECEIVABLE AND INVENTORY IN AGGREGATE
AMOUNT NOT EXCEED $15,000,000 DURING ANY CALENDAR MONTH MAY BE DEPOSITED IN
CANADIAN DEPOSITARY ACCOUNTS OF SSC CANADA SO LONG AS NO LATER THAN 30 DAYS
FOLLOWING THE END OF EACH SUCH

 

89

--------------------------------------------------------------------------------


 


MONTH, SUCH COLLECTIONS ARE SETTLED THROUGH THE INTERCOMPANY ACCOUNTING
PROCEDURES OF THE BORROWER AND THE SUBSIDIARIES AND (II) PENDING THE APPLICATION
THEREOF IN ACCORDANCE WITH SECTION 2.13, DEPOSIT THE NET CASH PROCEEDS RECEIVED
IN RESPECT OF ANY ASSET SALE OCCURRING ON OR AFTER THE FUNDING DATE (TO THE
EXTENT REQUIRED TO BE APPLIED TO THE PREPAYMENT OF TERM LOANS PURSUANT TO
SECTION 2.13) OR FROM THE ISSUANCE OF PERMITTED NOTES IN ACCORDANCE WITH
SECTION 6.01(M)(I) IN A TERM SWEEP ACCOUNT.


 


ARTICLE VI


 


NEGATIVE COVENANTS


 

The Borrower covenants and agrees with the Administrative Agent and each Lender
that, from and after the Funding Date (subject to the condition precedent to the
Funding Date set forth in Section 4.02(k)) and for so long as this Agreement
shall remain in effect, or the principal of or interest on any Loan, Fees or any
other expenses or amounts payable under any Loan Document shall remain unpaid,
unless the Required Lenders shall otherwise consent in writing, it will not, and
will not cause or permit any of the Subsidiaries to:

 


SECTION 6.01. INDEBTEDNESS.  CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY
INDEBTEDNESS OR ATTRIBUTABLE INDEBTEDNESS; PROVIDED THAT THE BORROWER AND ITS
SUBSIDIARIES MAY INCUR INDEBTEDNESS IF, AFTER GIVING EFFECT TO THE INCURRENCE
THEREOF AND ANY SUBSTANTIALLY SIMULTANEOUS APPLICATION OF PROCEEDS THEREOF, THE
PRO FORMA INTEREST COVERAGE RATIO WOULD BE GREATER THAN 2:00 TO 1.00 (SUCH TEST,
THE “INCURRENCE TEST”).  NOTWITHSTANDING THE FOREGOING, THE BORROWER AND ITS
SUBSIDIARIES MAY, WITHOUT DUPLICATION, CREATE, INCUR, ASSUME OR PERMIT TO EXIST:


 

(a) the Indebtedness created hereunder and under the other Loan Documents;

 

(b) the Indebtedness (other than Indebtedness under the Revolving Facility)
existing on the Funding Date after giving effect to the consummation of the Plan
of Reorganization and which is contemplated by the Plan of Reorganization on
such date and any Permitted Refinancing Indebtedness in respect of thereof;

 

(c) Indebtedness consisting of Permitted Unsecured Notes issued on or prior to
the Funding Date, provided that the requirements of Sections 2.09(c) and (d) are
satisfied in connection therewith, and any Permitted Refinancing Indebtedness in
respect of thereof;

 

(d) intercompany loans and advances permitted by Section 6.04 and which, if owed
to a Loan Party, are evidenced by a promissory note and pledged pursuant to the
Guarantee and Collateral Agreement,

 

90

--------------------------------------------------------------------------------


 

(e) Indebtedness of any Foreign Subsidiary and any Guarantees thereof, provided
that such Indebtedness shall not be Guaranteed by or otherwise be recourse to
any Loan Party, except as permitted by Section 6.04(c) or (k); provided further
that the aggregate principal amount of such Indebtedness at any time outstanding
shall not exceed $35,000,000;

 

(f) Indebtedness under the Revolving Facility, together with any Permitted
Refinancing Indebtedness with respect thereto, including Guarantees thereof, in
an aggregate principal amount not at any time in excess of $800,000,000,
provided that any incremental financings in excess of $650,000,000 (including
any incremental financings in excess of $650,000,000 incurred through Permitted
Refinancing Indebtedness) under the Revolving Facility shall be on substantially
the same terms (other than fees and other pricing terms (other than interest
rates) and, subject to pro forma compliance with the Incurrence Test, interest
rates), as in effect for the Revolving Facility immediately prior to the
effectiveness of such incremental facility or any Permitted Refinancing
Indebtedness in respect of the Revolving Facility, as the case may be;

 

(g) Indebtedness in respect of (A) performance, surety, appeal or similar bonds,
completion guarantees or similar instruments, including letters of credit and
bankers acceptances incurred for such purposes (and not for the purpose of
borrowing money), in each case provided in the ordinary course of business,
(B) Hedging Agreements entered into in the ordinary course of business and not
for speculative purposes and (C) agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guarantees or
letters of credit, surety bonds or performance bonds securing any obligations
pursuant to such agreement, incurred in connection with the disposition of any
business, assets or Subsidiary;

 

(h) (i) Capital Lease Obligations and Attributable Indebtedness,
(ii) Indebtedness created, incurred or assumed in respect of the purchase,
improvement, repair or construction of property, provided that such Indebtedness
is created, incurred or assumed within 180 days after the earlier of (x) the
placement in service of such property or (y) the final payment on such property,
and (iii) Indebtedness consisting of industrial revenue, environmental control
and other similar bonds, and Guarantees of and letters of credit supporting such
Indebtedness, provided that the aggregate amount of the Indebtedness and
Attributable Indebtedness created, incurred or assumed pursuant to this
paragraph (h) at any time outstanding shall not exceed $150,000,000;

 

(i) Indebtedness incurred to pay annual premiums for property and casualty
insurance policies maintained by the Borrower or any Subsidiary not exceeding in
an aggregate amount at any time outstanding $75,000,000;

 

(j) Indebtedness of any Person acquired by the Borrower or any Subsidiary in a
Permitted Acquisition (“Acquisition Indebtedness”) and assumed by the Borrower
or such Subsidiary pursuant to such acquisition (including any

 

91

--------------------------------------------------------------------------------


 

Permitted Refinancing Indebtedness incurred in respect thereof at the time of
assumption thereof or from time to time thereafter), provided that (i) such
Indebtedness was not incurred in contemplation of such acquisition, (ii) the
aggregate principal amount of such Indebtedness and Permitted Refinancing
Indebtedness at any time outstanding shall not exceed $50,000,000, (iii) such
Indebtedness and any Permitted Refinancing Indebtedness in respect thereof shall
not be secured by any assets other than the assets securing the acquired
Indebtedness prior to such acquisition and (iv) immediately after the incurrence
thereof and giving pro forma effect thereto, the Interest Coverage Ratio shall
not be less than the Interest Coverage Ratio immediately prior to such
incurrence;

 

(k) Guarantees with respect to bonds issued to support workers’ compensation, or
performance, surety, statutory or appeal bonds and other similar obligations
(other than Indebtedness) incurred by the Borrower or any Subsidiary in the
ordinary course of business;

 

(l) Indebtedness in the form of any earnout or other similar contingent payment
obligation incurred in connection with an acquisition permitted hereunder;

 

(m) Indebtedness consisting of Permitted Notes, provided that (i) the Net Cash
Proceeds from the issuance and sale thereof are applied to the mandatory
prepayment of the Term Loans pursuant to Section 2.13(c), (ii) such Permitted
Notes are exchanged for Term Loans or Other Term Loans of one or more Classes
pursuant to a Permitted Debt Exchange or (iii) to the extent an amount of such
Net Cash Proceeds not in excess of the available Incremental Commitment Amount
immediately prior to the time of such issuance of sale are not so applied, the
available Incremental Commitment Amount is permanently reduced pursuant to
Section 2.13(c) by an amount equal to the amount of such unapplied Net Cash
Proceeds;

 

(n) Permitted Timber Financings in an aggregate principal amount at any time
outstanding not in excess of $10,000,000;

 

(o) Indebtedness of Smurfit-Stone Puerto Rico in an aggregate principal amount
at any time outstanding not to exceed $10,000,000 and the Guarantee thereof by
the Borrower on an unsecured basis; and

 

(p) other Indebtedness of the Borrower or any Subsidiary in an aggregate
principal amount at any time outstanding not in excess of $75,000,000.

 


SECTION 6.02. LIENS.  (A)  CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON
ANY PROPERTY OR ASSETS (INCLUDING STOCK OR OTHER SECURITIES OF ANY PERSON) NOW
OWNED OR HEREAFTER ACQUIRED BY IT OR ON ANY INCOME OR REVENUES OR RIGHTS IN
RESPECT OF ANY THEREOF, EXCEPT:


 

(I) PERMITTED LIENS;

 

92

--------------------------------------------------------------------------------


 

(II) LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(III) LIENS CREATED UNDER OR PURSUANT TO THE REVOLVING FACILITY DOCUMENTS
SECURING INDEBTEDNESS PERMITTED UNDER SECTION 6.01(F), PROVIDED THAT ANY SUCH
LIENS ON THE COLLATERAL AND RIGHTS AND REMEDIES WITH RESPECT THERETO ARE AT ALL
TIMES SUBJECT TO THE INTERCREDITOR AGREEMENT (OR A SUCCESSOR INTERCREDITOR
AGREEMENT HAVING THE SAME TERMS AS THE INTERCREDITOR AGREEMENT OR SUCH OTHER
TERMS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT);

 

(IV) LIENS EXISTING AS OF THE CLOSING DATE THAT ARE NOT DISCHARGED ON THE
FUNDING DATE AND THAT ARE LISTED ON SCHEDULE 6.02(A)(IV), PROVIDED THAT (A) SUCH
LIENS SHALL APPLY ONLY TO THE PROPERTY OR ASSETS TO WHICH THEY APPLY ON THE
CLOSING DATE AND (B) SUCH LIENS SHALL SECURE ONLY (X) THOSE OBLIGATIONS THAT
THEY SECURED ON THE CLOSING DATE AND (Y) REFINANCINGS OF SUCH SECURED
OBLIGATIONS PERMITTED HEREUNDER SO LONG AS THE PRINCIPAL AMOUNT OF OBLIGATIONS
SECURED UNDER THIS CLAUSE (IV) DOES NOT EXCEED THE SUM OF THE PRINCIPAL AMOUNT
OF SUCH SECURED OBLIGATIONS BEING REFINANCED PLUS THE AMOUNT OF ANY PREMIUM
REQUIRED TO BE PAID THEREON AS A RESULT OF, AND ANY INTEREST, FEES AND COSTS
INCURRED IN, SUCH REFINANCING;

 

(V) LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 6.01(H), PROVIDED THAT ANY
SUCH LIEN SHALL APPLY ONLY TO THE PROPERTY THAT IS THE SUBJECT OF SUCH
INDEBTEDNESS AND, IF SUCH INDEBTEDNESS WAS INCURRED TO FINANCE THE ACQUISITION,
IMPROVEMENT, REPAIR OR CONSTRUCTION OF SUCH PROPERTY, THE PRINCIPAL AMOUNT OF
INDEBTEDNESS SECURED BY ANY SUCH LIEN SHALL AT NO TIME EXCEED 100% OF THE FAIR
MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BORROWER OR A SUBSIDIARY, AS
APPLICABLE) OF THE SUCH PROPERTY AT THE TIME IT WAS SO ACQUIRED, IMPROVED,
REPAIRED OR CONSTRUCTED;

 

(VI) LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 6.01(I), PROVIDED THAT
SUCH LIENS ATTACH ONLY TO INSURANCE POLICIES AND PROCEEDS THEREOF;

 

(VII) LIENS SECURING INDEBTEDNESS CONSTITUTING MORTGAGE OR PURCHASE MONEY
FINANCINGS, CAPITAL LEASE OBLIGATIONS, INDUSTRIAL REVENUE BONDS OR SIMILAR
FINANCINGS ASSUMED OR INCURRED PURSUANT TO SECTION 6.01(J) IN CONNECTION WITH
ANY ACQUISITION PERMITTED HEREUNDER, PROVIDED THAT (A) SUCH LIENS ATTACH ONLY TO
PROPERTY OR ASSETS ACQUIRED IN CONNECTION WITH SUCH ACQUISITION, (B) SUCH LIENS
WERE NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION AND (C) SUCH LIENS SHALL
SECURE ONLY THOSE OBLIGATIONS THAT THEY SECURE AT THE TIME OF SUCH ACQUISITION
AND PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF;

 

(VIII) LIENS ON PROPERTY OR ASSETS OWNED BY FOREIGN SUBSIDIARIES SECURING
INDEBTEDNESS PERMITTED UNDER SECTION 6.01(E) AND LIENS ON PROPERTY OR ASSETS
OWNED BY SMURFIT-STONE PUERTO RICO AND SECURING INDEBTEDNESS PERMITTED UNDER
SECTION 6.01(O);

 

93

--------------------------------------------------------------------------------


 

(IX) LIENS CREATED UNDER ANY AGREEMENT RELATING TO THE SALE, TRANSFER OR OTHER
DISPOSITION OF ASSETS PERMITTED HEREUNDER, PROVIDED THAT SUCH LIENS RELATE
SOLELY TO THE ASSETS TO BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED;

 

(X) ANY LIEN CONSISTING OF A LEASE OF PERSONAL PROPERTY OF SUCH PERSON TO
CUSTOMERS OF SUCH PERSON, IF SUCH LEASE CONSTITUTES AN INVESTMENT PERMITTED
UNDER SECTION 6.04(H);

 

(XI) LIENS ON ASSETS OF THE BORROWER OR ANY SUBSIDIARY SECURING UP TO
$30,000,000 OF INDEBTEDNESS PERMITTED BY SECTION 6.01(P) OR THE INCURRENCE TEST,
PROVIDED THAT NO SUCH LIEN SHALL APPLY TO ANY ASSETS CONSTITUTING COLLATERAL;

 

(XII) LIENS ON TIMBER PROPERTIES SECURING PERMITTED TIMBER FINANCINGS PERMITTED
UNDER SECTION 6.01(N);

 

(XIII) EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY LIEN REFERRED TO IN CLAUSE
(V), (VI) OR (VII) ABOVE, PROVIDED THAT SUCH EXTENSION, RENEWAL OR REPLACEMENT
IS LIMITED TO THE INDEBTEDNESS AND PROPERTY ORIGINALLY SECURED AND ENCUMBERED
THEREBY;

 

(XIV) LIENS SECURING INDEBTEDNESS UNDER PERMITTED SECOND LIEN NOTES PERMITTED
UNDER SECTION 6.01(M) AND PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF;
AND

 

(XV) LIENS NOT OTHERWISE PERMITTED BY THE FOREGOING CLAUSES OF THIS PARAGRAPH
(A) SECURING OBLIGATIONS IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY TIME NOT IN
EXCESS OF $20,000,000.

 


(B)  ENTER INTO ANY AGREEMENT PROHIBITING THE CREATION OR ASSUMPTION OF ANY LIEN
UPON PROPERTIES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT ANY
SUCH RESTRICTION THAT EXISTS UNDER (I) THIS AGREEMENT, (II) AGREEMENTS GOVERNING
ANY INDEBTEDNESS OF FOREIGN SUBSIDIARIES PERMITTED HEREUNDER, (III) ANY
DOCUMENTS GOVERNING SECURED INDEBTEDNESS PERMITTED HEREUNDER, PROVIDED THAT SUCH
RESTRICTIONS ONLY RELATE TO THE ASSETS SECURING SUCH INDEBTEDNESS, (IV) ANY
DOCUMENTS GOVERNING INDEBTEDNESS PERMITTED UNDER SECTION 6.01(J), (M) OR (P),
PROVIDED THAT SUCH RESTRICTIONS ARE CUSTOMARY MARKET TERMS FOR SIMILAR CREDITS
AND DO NOT RESTRICT THE GRANTING OF LIENS TO SECURE INDEBTEDNESS INCURRED UNDER
THIS AGREEMENT OR THE REVOLVING FACILITY, (V) RESTRICTIONS BY REASON OF
CUSTOMARY PROVISIONS CONTAINED IN LEASES, LICENSES, GOVERNMENTAL CONTRACTS AND
SIMILAR AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, PROVIDED
THAT SUCH RESTRICTIONS ARE LIMITED TO THE PROPERTY OR ASSETS SUBJECT TO SUCH
LEASES, LICENSES, CONTRACTS OR AGREEMENTS), AND (VI) ANY AGREEMENT WITH RESPECT
TO A PERMITTED SALE OR DISPOSITION OF ANY ASSETS, PROVIDED SUCH RESTRICTIONS ARE
LIMITED TO THE ASSETS TO BE SOLD OR DISPOSED OF.


 


SECTION 6.03. SALE/LEASEBACK TRANSACTIONS.  ENTER INTO ANY SALE/LEASEBACK
TRANSACTION, OTHER THAN ANY SALE/LEASEBACK TRANSACTION TO THE EXTENT THAT
(I) THE CAPITAL LEASE OBLIGATIONS OR ATTRIBUTABLE INDEBTEDNESS, AS THE CASE MAY
BE, WOULD BE PERMITTED BY SECTION 6.01(H)(I) AND (II) ANY LIENS ASSOCIATED
THEREWITH WOULD BE PERMITTED BY SECTION 6.02(A) (PROVIDED THAT, IF THE BORROWER
OR ANY OF THE SUBSIDIARIES

 

94

--------------------------------------------------------------------------------


 


ENTERS INTO SUCH SALE/LEASEBACK TRANSACTION WITH RESPECT TO ANY PROPERTY OWNED
BY THE BORROWER OR SUCH SUBSIDIARY MORE THAN 12 MONTHS PRIOR TO SUCH
TRANSACTION, SUCH SALE/LEASEBACK TRANSACTION SHALL BE TREATED AS AN ASSET SALE
AND SHALL ALSO BE SUBJECT TO THE RESTRICTIONS OF SECTION 6.13).


 


SECTION 6.04. INVESTMENTS, LOANS AND ADVANCES.  HAVE OUTSTANDING OR MAKE ANY
LOAN OR ADVANCE TO, OR HAVE OR MAKE ANY INVESTMENT IN, ANY OTHER PERSON OR
SUFFER TO EXIST ANY SUCH LOAN, ADVANCE OR INVESTMENT, OR ANY OBLIGATION TO MAKE
SUCH LOAN, ADVANCE OR INVESTMENT, EXCEPT AS SET FORTH ON SCHEDULE 6.04 AND
EXCEPT:


 

(a) Permitted Investments;

 

(b) loans, advances or other Investments made by (i) the Borrower or any
Subsidiary to or in any Guarantor or any wholly owned Domestic Subsidiary or any
wholly owned Canadian Subsidiary (provided that any such Investments by a Loan
Party to or in any such Subsidiary that is not a Loan Party complies with the
requirements of Section 6.13) and (ii) any Foreign Subsidiary (other than a
Canadian Subsidiary) to or in any other Foreign Subsidiary;

 

(c) loans, advances or other Investments made to or in any Subsidiary (other
than a Guarantor, a wholly owned Domestic Subsidiary or a wholly owned Canadian
Subsidiary), and Guarantees of obligations of any such Subsidiary, in an
aggregate amount not to exceed $75,000,000 outstanding at any time;

 

(d) Investments consisting of non-cash consideration received in connection with
a sale of assets permitted under Section 6.13;

 

(e) Investments by SSCC, the Borrower and the Subsidiaries in existence on the
Closing Date in the capital stock of their respective subsidiaries;

 

(f) Investments consisting of Equity Interests, securities or notes received in
settlement of accounts receivable incurred in the ordinary course of business
from a customer that the Borrower or any Subsidiary has reasonably determined is
unable to make cash payments in accordance with the terms of such account
receivable;

 

(g) accounts receivable created or acquired, and deposits, prepayments and other
credits to suppliers made, in the ordinary course of business;

 

(h) any Investments consisting of (i) any contract pursuant to which the
Borrower or any Subsidiary obtains the right to cut, harvest or otherwise
acquire timber on property owned by any other Person, whether or not the
Borrower’s or such Subsidiary’s obligations under such contract are evidenced by
a note or other instrument, or (ii) loans or advances to customers of the
Borrower or any Subsidiary, including leases of personal property of the
Borrower or such Subsidiary to such customers, provided that the contracts,
loans and advances constituting permitted Investments pursuant to this
paragraph (h) shall not exceed $20,000,000 at any time outstanding;

 

95

--------------------------------------------------------------------------------


 

(i) prepaid expenses and lease, utility, workers’ compensation, performance and
other similar deposits made in the ordinary course of business;

 

(j) loans to officers and employees not to exceed $5,000,000 at any time
outstanding;

 

(k) other loans, advances and Investments in an aggregate amount at any time
outstanding not to exceed the sum of (i) $100,000,000 plus (ii) the Net Cash
Proceeds received by the Borrower after the Funding Date from any issuance of
Equity Interests of the Borrower, so long as such issuance was consummated for
the purpose of financing, and such Net Cash Proceeds were applied reasonably
promptly after receipt thereof to finance, any such Investment;

 

(l) Investments constituting Guarantees permitted under Section 6.01 and
Investments permitted under Section 6.05(f); and

 

(m) Investments consisting of Hedging Agreements permitted hereunder.

 


SECTION 6.05. MERGERS, CONSOLIDATIONS, SALES OF ASSETS AND ACQUISITIONS.  MERGE
INTO OR AMALGAMATE OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY OTHER
PERSON TO MERGE INTO OR AMALGAMATE OR CONSOLIDATE WITH IT, OR SELL, TRANSFER,
ASSIGN, LEASE, SUBLEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A
SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHEN TAKEN AS A
WHOLE IN COMBINATION WITH THE OTHER ASSETS AND PROPERTIES OF SSCC, THE BORROWER
AND THE SUBSIDIARIES), OR PURCHASE, LEASE OR OTHERWISE ACQUIRE (IN ONE
TRANSACTION OR A SERIES OF TRANSACTIONS) ALL OR ANY SUBSTANTIAL PART OF THE
ASSETS OF ANY OTHER PERSON, EXCEPT:


 

(a) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing, (i) any
Domestic Subsidiary may merge into or consolidate with, liquidate or dissolve
into, or sell, transfer, assign, lease, sublease or otherwise dispose of all or
substantially all of its assets to, the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Domestic Subsidiary (other than
the Borrower) may merge into or consolidate with, liquidate or dissolve into, or
sell, transfer, assign, lease, sublease or otherwise dispose of all or
substantially all of its assets to, any wholly owned Domestic Subsidiary (other
than the Borrower) in a transaction in which the surviving corporation is a
wholly owned Domestic Subsidiary and (iii) any Canadian Subsidiary may merge
into or consolidate or amalgamate with, liquidate or dissolve into, or sell,
transfer, assign, lease, sublease or otherwise dispose of all or substantially
all of its assets to, SSC Canada in a transaction in which SSC Canada is the
surviving corporation, (iv) any Canadian Subsidiary (other than SSC Canada) may
merge into or consolidate or amalgamate with, liquidate or dissolve into, or
sell, transfer, assign, lease, sublease or otherwise dispose of all or
substantially all of its assets to, any wholly owned Canadian Subsidiary (other
than SSC Canada) in a transaction in which the surviving entity is a wholly
owned Canadian Subsidiary; provided that, in each case, (x) if any Person other
than a wholly owned Domestic Subsidiary or wholly

 

96

--------------------------------------------------------------------------------


 

owned Canadian Subsidiary, as the case may be, receives any consideration, such
transaction is also permitted by Section 6.04 and (y) the surviving entity
shall, at the time of such merger or consolidation, be in compliance with the
requirements of Section 5.09(b);

 

(b) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing, any wholly
owned Foreign Subsidiary (other than any Canadian Subsidiary) may merge into,
amalgamate or consolidate with, liquidate or dissolve into, or sell, transfer,
assign, lease, sublease or otherwise dispose of all or substantially all of its
assets to, any other wholly owned Foreign Subsidiary in a transaction in which
the surviving entity is a wholly owned Foreign Subsidiary, provided that no
Person other than a Loan Party or a wholly owned Foreign Subsidiary receives any
consideration and the Collateral and Guarantee Requirement shall be satisfied
with respect to voting Equity Interests of such surviving or acquiring Foreign
Subsidiary that are owned by a Loan Party;

 

(c) the Funding Date Merger and the other transactions contemplated by the Plan
of Reorganization as described in the Disclosure Statement on the Closing Date
may be consummated on or prior to the Funding Date;

 

(d) purchases of inventory, equipment and real property in the ordinary course
of business;

 

(e) Investments permitted by Section 6.04; and

 

(f) any Loan Party may acquire all or substantially all the assets of a Person
or line of business, unit or division of such Person, in each case primarily
located in the United States or Canada, or not less than 100% of the Equity
Interests of such a Person (other than directors’ qualifying shares) (in each
case referred to herein as the “Acquired Entity”); provided that (i) the
Acquired Entity shall be in a similar line of business as that of the Borrower
and the Subsidiaries, (ii) the acquisition shall not be preceded by, or effected
pursuant to, an unsolicited tender offer or proxy solicitation, (iii) at the
time of such transaction both before and immediately after giving effect
thereto, no Event of Default or Default shall have occurred and be continuing,
(iv) after giving pro forma effect to such acquisition, the Borrower could incur
at least $1.00 of additional indebtedness under the Incurrence Test, provided
that if a such acquisition is made for stock consideration and does not involve
the acquisition, assumption or issuance of debt, such acquisition may be
effected if, at the time of such acquisition and after giving pro forma effect
thereto, the Interest Coverage Ratio shall not be less than the Interest
Coverage Ratio immediately prior to the consummation of such acquisition, (v) at
the time of such acquisition and after giving pro forma effect thereto, the
Consolidated Senior Secured Leverage Ratio shall be less than or equal to 3.00
to 1.00 and (vi) upon consummation of such acquisition, the Acquired Entity,
unless such Acquired Entity is a Canadian Subsidiary, and each Domestic
Subsidiary thereof shall become a Loan Party if such Acquired Entity or

 

97

--------------------------------------------------------------------------------


 

subsidiary would be a Material Subsidiary based on a pro forma calculation for
the most recent period of four consecutive fiscal quarters in respect of which
financial statements have been delivered; and SSCC and the Borrower shall
comply, and shall cause the Subsidiaries to comply, with the other  provisions
of Section 5.09 applicable to such Acquired Entity or subsidiary, or to its
Equity Interests, substantially concurrently with the consummation of such
acquisition or by such later date reasonably agreed by the Administrative Agent
with respect to specific compliance items (any acquisition of an Acquired Entity
meeting all of the criteria set forth in this paragraph (f) being referred to
herein as a “Permitted Acquisition”).

 


SECTION 6.06. RESTRICTED PAYMENTS.  (A)  DECLARE OR MAKE, DIRECTLY OR
INDIRECTLY, ANY RESTRICTED PAYMENT OR SET ASIDE ANY AMOUNT FOR ANY SUCH PURPOSE.


 


(B)  NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH (A) ABOVE:


 

(i)  the transactions contemplated by the Plan of Reorganization to occur on the
Funding Date may be consummated on the Funding Date;

 

(ii)  the Borrower may make Restricted Payments in any fiscal year commencing on
or after January 1, 2011 in an aggregate amount not to exceed the sum of (A) the
lesser of (x) the Borrower’s Portion of Excess Cash Flow and (y) $50,000,000
plus (B) if the Borrower’s Portion of Excess Cash Flow exceeds $50,000,000 and
the Additional RP Condition is satisfied, an additional amount up to the amount
of such excess; and

 

(iii)  the Borrower may make Restricted Payments for the repurchase, retirement
or other acquisition for value of Equity Interests of the Borrower held by any
future, present or former employee or director of the Borrower or any of its
Subsidiaries pursuant to any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan of the
Borrower or its Subsidiaries, provided that the aggregate amount of such
Restricted Payments in any fiscal year shall not exceed $5,000,000;

 

provided that at the time of any such Restricted Payment made pursuant to clause
(ii) or (iii) above and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing.  For purposes hereof,
“Additional RP Condition” means, with respect to any Restricted Payment proposed
to be made in any fiscal year pursuant to clause (b)(ii)(B) above, that at the
time of such Restricted Payment and immediately after giving effect thereto
(A) no loans are outstanding under the Revolving Facility (other than issued and
outstanding letters of credit that do not back Indebtedness for borrowed money),
(B) the Borrower could incur at least $1.00 of additional indebtedness under the
Incurrence Test and (C) in such fiscal year the Borrower has made mandatory
prepayments of Term Loans under Section 2.13(b) and voluntary prepayments of
Term Loans under Section 2.12(a) in an aggregate principal amount equal to at
least 50% of Excess Cash Flow for the immediately preceding fiscal year.

 

98

--------------------------------------------------------------------------------

 


 


SECTION 6.07. TRANSACTIONS WITH STOCKHOLDERS AND AFFILIATES.  EXCEPT TO THE
EXTENT SPECIFICALLY PERMITTED BY THE TERMS OF THIS AGREEMENT, DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE
PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY
SERVICE) WITH ANY HOLDER OF 10% OR MORE OF ANY CLASS OF EQUITY SECURITIES OF
SUCH PERSON OR WITH ANY AFFILIATE OF SUCH PERSON OR OF ANY SUCH HOLDER, ON TERMS
THAT ARE LESS FAVORABLE TO SUCH PERSON THAN THOSE THAT COULD BE OBTAINED AT THE
TIME FROM PERSONS THAT ARE NOT SUCH A HOLDER OR AFFILIATE, PROVIDED THAT THE
FOREGOING RESTRICTION SHALL NOT APPLY TO (A) ANY TRANSACTION BETWEEN OR AMONG
THE LOAN PARTIES OR ANY TRANSACTION BETWEEN OR AMONG FOREIGN SUBSIDIARIES,
(B) ANY TRANSACTION OR SERIES OF TRANSACTIONS BETWEEN THE BORROWER AND ANY
SUBSIDIARY OR BETWEEN THE SUBSIDIARIES ON A BASIS THAT IS NOT SYSTEMATICALLY
DISADVANTAGEOUS TO ANY LOAN PARTY, (C) CUSTOMARY FEES PAID TO MEMBERS OF THE
BOARD OF DIRECTORS OF THE BORROWER OR SSCC OR ANY OF THE SUBSIDIARIES,
(D) CUSTOMARY COMPENSATION (INCLUDING SALARIES AND BONUSES) PAID TO OFFICERS AND
EMPLOYEES OF SSCC, THE BORROWER OR ANY SUBSIDIARY, (E) MANAGEMENT AND FINANCIAL
SERVICES PROVIDED BY SSCC, THE BORROWER OR ANY SUBSIDIARY TO ANY OTHER
SUBSIDIARY OR ANY OTHER ENTITY IN WHICH SSCC, THE BORROWER OR SUCH SUBSIDIARY
HAS INVESTMENTS TO THE EXTENT THAT SUCH SERVICES ARE PROVIDED BY SSCC, THE
BORROWER OR SUCH SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND SENIOR
MANAGEMENT OF SUCH PERSON HAS DETERMINED THAT THE PROVIDING OF SUCH SERVICES IS
IN THE BEST INTERESTS OF SUCH PERSON AND (F) THE TRANSACTIONS EFFECTED ON THE
FUNDING DATE IN CONNECTION WITH THE EFFECTIVENESS OF, AND PURSUANT TO THE TERMS
OF, THE PLAN OF REORGANIZATION.


 


SECTION 6.08. BUSINESS.  ENGAGE AT ANY TIME IN ANY BUSINESS OTHER THAN THE
BUSINESSES ENGAGED IN BY THE BORROWER OR ANY SUBSIDIARY ON THE CLOSING DATE AND
BUSINESSES THAT ARE REASONABLY SIMILAR OR REASONABLY RELATED THERETO, OR ARE
REASONABLE EXTENSIONS THEREOF.


 


SECTION 6.09. LIMITATIONS ON DEBT PREPAYMENTS.  OPTIONALLY PREPAY, REPURCHASE OR
REDEEM OR OTHERWISE OPTIONALLY DEFEASE OR SEGREGATE FUNDS WITH RESPECT TO
(COLLECTIVELY, “PREPAY”) ANY PERMITTED NOTES OR OTHER LONG-TERM CAPITAL MARKETS
INDEBTEDNESS; PROVIDED, HOWEVER, THAT THE FOREGOING WILL NOT PROHIBIT (I) ANY
REFINANCING OF SUCH INDEBTEDNESS PURSUANT TO THE ISSUANCE OF PERMITTED
REFINANCING INDEBTEDNESS WITH RESPECT THERETO THAT IS OTHERWISE PERMITTED BY
THIS AGREEMENT, (II) THE TRANSACTIONS EFFECTED ON THE FUNDING DATE IN CONNECTION
WITH THE EFFECTIVENESS OF, AND PURSUANT TO THE TERMS OF, THE PLAN OF
REORGANIZATION, (III) ANY REPAYMENTS OR PREPAYMENTS IN RESPECT OF OBLIGATIONS
UNDER THE REVOLVING FACILITY AND (IV) ANY PREPAYMENT, REPURCHASE, REDEMPTION OR
DEFEASANCE OF INDEBTEDNESS UP TO $200,000,000 IN AGGREGATE PRINCIPAL AMOUNT, IF
AT THE TIME THEREOF AND AFTER GIVING EFFECT THERETO, (A) THE CONSOLIDATED SENIOR
SECURED LEVERAGE RATIO WOULD BE LESS THAN 2.50 TO 1.00 AND (B) THE SUM OF
(1) THE AMOUNT OF AVAILABILITY UNDER THE REVOLVING FACILITY AND (2) THE
AGGREGATE AMOUNT OF ALL UNRESTRICTED CASH AND UNRESTRICTED PERMITTED INVESTMENTS
OF THE BORROWER AND ITS SUBSIDIARIES SHALL NOT BE LESS THAN $350,000,000.


 


SECTION 6.10. AMENDMENT OF CERTAIN DOCUMENTS.  (A)  AMEND, MODIFY OR GRANT ANY
WAIVER WITH RESPECT TO ANY INDENTURE, NOTE OR ANY OTHER INSTRUMENT EVIDENCING
INDEBTEDNESS OF SSCC, THE BORROWER OR ANY SUBSIDIARY IN AN AGGREGATE

 

99

--------------------------------------------------------------------------------


 


PRINCIPAL AMOUNT IN EXCESS OF $100,000,000 (OTHER THAN ANY SUCH INDEBTEDNESS
OWED TO SSCC, THE BORROWER OR ANY SUBSIDIARY), IF SUCH AMENDMENT, MODIFICATION,
OR WAIVER HAS THE EFFECT OF (I) INCREASING THE AMOUNTS DUE IN RESPECT OF ANY
SUCH INDENTURE, NOTE OR OTHER INSTRUMENT OR, OTHER THAN WITH RESPECT TO THE
REVOLVING FACILITY, ANY INTEREST RATE THEREUNDER, UNLESS ANY SUCH INCREASE IN
AMOUNT WOULD BE PERMITTED UNDER SECTION 6.01 AND EXCEPT THAT ANY INCREASE IN ANY
INTEREST RATE RESULTING FROM SUCH AMENDMENT OR MODIFICATION WILL BE PERMITTED
IF, AFTER GIVING PRO FORMA EFFECT THERETO, THE BORROWER COULD INCUR AT LEAST
$1.00 OF ADDITIONAL INDEBTEDNESS UNDER THE INCURRENCE TEST, (II) SUBJECTING ANY
PROPERTY OF SSCC, THE BORROWER OR ANY SUBSIDIARY TO ANY LIEN, OTHER THAN LIENS
PERMITTED UNDER SECTION 6.02, (III) SHORTENING THE MATURITY OR WEIGHTED AVERAGE
LIFE OF ANY SUCH INDEBTEDNESS OR (IV) CREATING OR CHANGING COVENANTS, EVENTS OF
DEFAULT AND OTHER TERMS AND CONDITIONS SUCH THAT THE COVENANTS, EVENTS OF
DEFAULT AND OTHER TERMS AND CONDITIONS BECOME MATERIALLY MORE ADVERSE, WHEN
TAKEN AS A WHOLE, TO THE LENDERS.


 


(B)  CAUSE OR SUFFER TO EXIST ANY AMENDMENT, RESTATEMENT, SUPPLEMENT OR OTHER
MODIFICATION TO THE CERTIFICATE OF INCORPORATION (INCLUDING ANY CERTIFICATE OF
DESIGNATION WITH RESPECT TO ANY PREFERRED STOCK) OR BY-LAWS OF SSCC, THE
BORROWER OR ANY SUBSIDIARY WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED
LENDERS, UNLESS SUCH AMENDMENT, RESTATEMENT, SUPPLEMENT OR MODIFICATION IS NOT
MATERIALLY ADVERSE TO THE INTERESTS OF THE LENDERS HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS (PROVIDED THAT THE FOREGOING WILL NOT PROHIBIT THE CONSUMMATION
OF THE FUNDING DATE MERGER).


 


SECTION 6.11. LIMITATION ON DISPOSITIONS OF STOCK OF SUBSIDIARIES.  DIRECTLY OR
INDIRECTLY SELL OR OTHERWISE DISPOSE OF, OR PERMIT ANY SUBSIDIARY TO ISSUE TO
ANY OTHER PERSON (OTHER THAN TO ANY OTHER LOAN PARTY OR A WHOLLY OWNED
SUBSIDIARY), ANY EQUITY INTERESTS OF ANY SUBSIDIARY, EXCEPT ISSUANCES TO
QUALIFIED DIRECTORS IF AND TO THE EXTENT REQUIRED BY APPLICABLE LAW, PROVIDED
THAT NOTHING IN THIS SECTION 6.11 SHALL PROHIBIT (I) ANY DISPOSITION OR ISSUANCE
PERMITTED BY SECTIONS 6.05 AND 6.13 IF SUCH DISPOSITION OR ISSUANCE IS
STRUCTURED AS THE DISPOSITION OR ISSUANCE OF STOCK OR OTHER EQUITY INTERESTS OR
(II) THE ISSUANCE OF EQUITY INTERESTS ON A PRO RATA BASIS TO ITS EQUITY HOLDERS
BY ANY SUBSIDIARY THAT IS NOT WHOLLY OWNED.


 


SECTION 6.12. RESTRICTIONS ON ABILITY OF SUBSIDIARIES TO PAY DIVIDENDS.  PERMIT
ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, VOLUNTARILY CREATE OR OTHERWISE
VOLUNTARILY CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR
RESTRICTION ON THE ABILITY OF ANY SUBSIDIARY TO (A) PAY DIVIDENDS OR MAKE ANY
OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK OR ANY OTHER INTEREST OR (B) MAKE OR
REPAY LOANS OR ADVANCES TO ANY LOAN PARTY, EXCEPT FOR (I) ENCUMBRANCES OR
RESTRICTIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) ENCUMBRANCES OR RESTRICTIONS UNDER THE INDENTURES GOVERNING THE PERMITTED
NOTES (OR ANY PERMITTED REFINANCING INDEBTEDNESS PERMITTED HEREUNDER WITH
RESPECT THERETO OR ANY OTHER INDENTURE OR OTHER DOCUMENT GOVERNING INDEBTEDNESS
PERMITTED HEREBY SO LONG AS THE ENCUMBRANCES AND RESTRICTIONS THEREUNDER ARE NO
MORE ONEROUS TO ANY SUBSIDIARY THAN THOSE CONTAINED IN THIS AGREEMENT),
(III) ENCUMBRANCES OR RESTRICTIONS UNDER THE REVOLVING FACILITY DOCUMENTS AS IN
EFFECT ON THE FUNDING DATE (AND UNDER THE REVOLVING FACILITY DOCUMENTS AS
AMENDED FROM TIME TO TIME OR ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT
THEREOF, IN EACH CASE, SO LONG AS THE ENCUMBRANCES AND RESTRICTIONS THEREUNDER
ARE NO MORE ONEROUS, WHEN TAKEN AS A WHOLE, TO

 

100

--------------------------------------------------------------------------------


 


ANY SUBSIDIARY THAN THOSE CONTAINED IN THE REVOLVING FACILITY DOCUMENTS AS IN
EFFECT ON THE FUNDING DATE), (IV) CUSTOMARY ENCUMBRANCES OR RESTRICTIONS IN
JOINT VENTURE AGREEMENTS AND SIMILAR AGREEMENTS THAT RELATE SOLELY TO THE
ACTIVITIES OF SUCH JOINT VENTURE, (V) CUSTOMARY ENCUMBRANCES OR RESTRICTIONS
CONTAINED IN AGREEMENTS RELATING TO THE SALE OF ALL OR A SUBSTANTIAL PART OF THE
EQUITY INTERESTS OR ASSETS OF ANY SUBSIDIARY PENDING SUCH SALE, PROVIDED THAT
SUCH ENCUMBRANCES AND RESTRICTIONS APPLY ONLY TO THE SUBSIDIARY TO BE SOLD AND
SUCH SALE IS PERMITTED HEREUNDER, AND (VI) ENCUMBRANCES OR RESTRICTIONS IN
DOCUMENTS GOVERNING INDEBTEDNESS ASSUMED OR INCURRED UNDER SECTION 6.01(J) OR
EXISTING WITH RESPECT TO ANY PERSON OR THE PROPERTY OR ASSETS OF SUCH PERSON
ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY IN AN ACQUISITION PERMITTED
HEREUNDER, PROVIDED THAT SUCH ENCUMBRANCES AND RESTRICTIONS ARE NOT APPLICABLE
TO ANY PERSON OR THE PROPERTY OR ASSETS OF ANY PERSON OTHER THAN SUCH ACQUIRED
PERSON OR THE PROPERTY OR ASSETS OF SUCH ACQUIRED PERSON.


 


SECTION 6.13. DISPOSITION OF COLLATERAL AND OTHER ASSETS.  (A)  EXCEPT FOR ANY
TRANSFER OR DISPOSITION PERMITTED BY PARAGRAPH (B) BELOW, SELL, LEASE, ASSIGN,
TRANSFER OR OTHERWISE DISPOSE OF ANY ASSET OR ASSETS, IN A SINGLE TRANSACTION OR
A SERIES OF RELATED TRANSACTIONS, HAVING A FAIR MARKET VALUE IN EXCESS OF
$10,000,000, UNLESS (I) FAIR MARKET VALUE IS RECEIVED FOR SUCH ASSET (SUCH FAIR
MARKET VALUE TO BE DETERMINED BY THE BOARD OF DIRECTORS OF THE BORROWER OR ANY
APPLICABLE SUBSIDIARY IN THE EXERCISE OF ITS REASONABLE JUDGMENT IN THE CASE OF
ANY ASSET OR ASSETS WITH A FAIR MARKET VALUE IN EXCESS OF $100,000,000),
(II) EXCEPT IN THE CASE OF ANY ASSET EXCHANGE, IF THE FAIR MARKET VALUE OF SUCH
ASSET OR ASSETS IS IN EXCESS OF $50,000,000, AT LEAST 75% OF THE CONSIDERATION
RECEIVED BY SSCC, THE BORROWER AND THE SUBSIDIARIES FOR SUCH ASSET OR ASSETS
SHALL BE IN CASH, CASH EQUIVALENTS AND READILY MARKETABLE SECURITIES AND
(III) EXCEPT IN THE CASE OF ANY ASSET EXCHANGE, ANY NON-CASH CONSIDERATION SHALL
CONSIST OF DEBT OBLIGATIONS OF THE PURCHASER, PROVIDED THAT THE FOREGOING SHALL
NOT RESTRICT SSCC, THE BORROWER OR ANY SUBSIDIARY FROM RECEIVING DEBT
OBLIGATIONS OF THE PURCHASER IN AN AGGREGATE PRINCIPAL AMOUNT NOT IN EXCESS OF
$50,000,000 IN CONNECTION WITH ANY SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS.


 


(B)  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE BORROWER
SHALL NOT TRANSFER ANY OF ITS ASSETS TO ANY SUBSIDIARY AND NONE OF THE
SUBSIDIARIES SHALL TRANSFER ANY OF ITS ASSETS TO ANY OTHER SUBSIDIARY UNLESS
(I) IN THE CASE OF ANY ASSET OR ASSETS CONSTITUTING COLLATERAL, SUCH ASSET OR
ASSETS IS TRANSFERRED TO A LOAN PARTY AND THE ADMINISTRATIVE AGENT IS SATISFIED
THAT THE LIENS CREATED UNDER THE SECURITY DOCUMENTS ON SUCH ASSET OR ASSETS
SHALL BE IN FULL FORCE AND EFFECT, OR (II) IN THE CASE OF ANY ASSET OR ASSETS
NOT CONSTITUTING COLLATERAL, SUCH TRANSFER IS PERMITTED AS AN INVESTMENT UNDER
SECTION 6.04 OR IS PERMITTED UNDER SECTION 6.05.


 


SECTION 6.14. FISCAL YEAR.  CAUSE THE FISCAL YEAR OF SSCC OR THE BORROWER TO END
ON A DATE OTHER THAN DECEMBER 31.


 


SECTION 6.15. MATERIAL SUBSIDIARIES.  (A)  PERMIT, AS OF THE DATE ON WHICH
FINANCIAL STATEMENTS WITH RESPECT TO THE FISCAL QUARTER OF THE BORROWER
MOST-RECENTLY ENDED ARE DELIVERED (OR, IF NOT DELIVERED BY SUCH DATE, ON THE
DATE REQUIRED TO HAVE BEEN DELIVERED) PURSUANT TO SECTION 5.04(A) OR (B) HEREOF,
THE SUM OF (I) THE

 

101

--------------------------------------------------------------------------------


 


INDIVIDUAL REVENUES AND ASSETS OF THE BORROWER AND EACH DOMESTIC MATERIAL
SUBSIDIARY THAT IS A LOAN PARTY AND (II) THE REVENUES AND ASSETS OF EACH FOREIGN
SUBSIDIARY AT LEAST 65% OF THE VOTING STOCK AND ALL OF THE NON-VOTING EQUITY
INTERESTS OF WHICH HAS BEEN PLEDGED AS COLLATERAL TO SECURE THE OBLIGATIONS AND
OF SUCH FOREIGN SUBSIDIARY’S SUBSIDIARIES, CALCULATED ON A CONSOLIDATED BASIS,
IN EACH CASE FOR OR AS OF THE END OF THE MOST RECENT PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS IN RESPECT OF WHICH FINANCIAL STATEMENTS HAVE BEEN (OR WERE
REQUIRED TO HAVE BEEN) DELIVERED, WHEN TAKEN TOGETHER, TO ACCOUNT FOR LESS THAN
90% OF THE BORROWER’S CONSOLIDATED REVENUES FOR, OR LESS THAN 90% OF THE
BORROWER’S CONSOLIDATED ASSETS AT THE CLOSE OF, SUCH PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS.


 


(B)  PERMIT ON ANY DAY IN ANY FISCAL QUARTER OF THE BORROWER, THE AGGREGATE
AMOUNT OF CASH HELD BY DOMESTIC SUBSIDIARIES IN DEPOSIT ACCOUNTS (OTHER THAN
DEPOSIT ACCOUNTS REFERRED TO IN SECTION 5.10(D)(I), (II) AND (III)) THAT ARE NOT
SUBJECT TO CONTROL AGREEMENTS TO EXCEED $15,000,000, UNLESS, DURING THE 30-DAY
PERIOD AFTER THE LAST DAY OF SUCH FISCAL QUARTER, ONE OR MORE OF SUCH DOMESTIC
SUBSIDIARIES ARE DESIGNATED BY THE BORROWER AS A MATERIAL SUBSIDIARY PURSUANT TO
CLAUSE (C) OF THE DEFINITION THEREOF AND ENTER INTO CONTROL AGREEMENTS, WITH
RESPECT TO THEIR DEPOSIT ACCOUNTS REFERRED TO ABOVE, SO THAT, IF SUCH CONTROL
AGREEMENT HAS BEEN IN EFFECT AT ALL TIMES DURING SUCH FISCAL QUARTER, SUCH
$15,000,000 THRESHOLD WOULD NOT HAVE BEEN EXCEEDED ON ANY DAY.


 


ARTICLE VII


 


EVENTS OF DEFAULT


 

From and after the Funding Date, in case of the happening of any of the
following events (each, an “Event of Default”):

 

(a) any representation or warranty made or deemed made in any Loan Document, or
any representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days,
in the case of payment of any such interest or Fee, or 10 Business Days in the
case of payment of any such other amount;

 

102

--------------------------------------------------------------------------------


 

(d) default shall be made in the due observance or performance by SSCC or the
Borrower of any covenant, condition or agreement contained in Section 5.01 (with
respect to SSCC or the Borrower), 5.05(a), 5.14 or in Article VI;

 

(e) default shall be made in the due observance or performance by any Loan Party
or any of their respective Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those defaults specified in
paragraph (b), (c) or (d) above) and such default shall continue unremedied for
a period of 30 days after written notice thereof from the Administrative Agent
or any Lender to the Borrower;

 

(f) SSCC, the Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
applicable grace period), or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness (after giving effect to any
applicable grace period), if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf to cause, such Indebtedness to become due
prior to its stated maturity, provided that this paragraph (f) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or asset securing such Indebtedness;

 

(g) at any time after the Funding Date, an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of SSCC, the Borrower or any Material
Subsidiary, or of a substantial part of the property or assets of any such
Person, under any Insolvency Law, (ii) the appointment of a receiver, interim
receiver, receiver and manager, trustee, custodian, sequestrator, conservator or
similar official for any such Person or for a substantial part of the property
or assets of any such Person or (iii) the winding-up or liquidation of any such
Person; and such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(h) SSCC, the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under any Insolvency Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (g) above, (iii) apply for or consent to the appointment of a
receiver, interim receiver, receiver and manager, trustee, custodian,
sequestrator, conservator or similar official for any such Person or for a
substantial part of the property or assets of any such Person, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail

 

103

--------------------------------------------------------------------------------


 

generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

 

(i) one or more judgments for the payment of money, individually or in the
aggregate, in an amount in excess of $30,000,000 (in each case to the extent not
adequately covered by insurance proceeds as to which the insurance company has
acknowledged coverage pursuant to a writing reasonably satisfactory to the
Administrative Agent), shall be rendered against SSCC, the Borrower or any of
the Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, vacated, discharged or satisfied;

 

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
increased liability of SSCC, its Subsidiaries and ERISA Affiliates in an
aggregate amount more than $30,000,000 greater than the liability as of the
Closing Date reasonably estimated by the Required Lenders in good faith
attributable to either of the following:

 

(i)  the Plans’ and Multiemployer Plans’ funded status as of the most recent
valuation or other statement of financial condition prior to the Closing Date;
or

 

(ii)  withdrawal liability with respect to a Multiemployer Plan as of the most
recent estimate of withdrawal liability for such Multiemployer Plan received
before the Closing Date;

 

(k) there shall have occurred a Change in Control or SSCC, the Borrower or any
Subsidiary shall make any mandatory prepayment, repurchase or redemption or make
any offer to make any such mandatory prepayment, repurchase or redemption of any
Indebtedness in an aggregate outstanding principal amount in excess of
$30,000,000 on account of any “Change of Control” (however designated) referred
to in the indenture, agreement or other instrument governing such Indebtedness;

 

(l) any Lien purported to be created by any Security Document shall cease to be,
or shall be asserted by any Loan Party not to be, a valid, perfected first
priority (or, in the case of the Revolving Facility Collateral, second priority,
but second in priority only in respect of the obligations under the Revolving
Facility)  Lien on any Collateral (except as otherwise expressly provided in
this Agreement or such Security Document) with a fair market value or book value
(whichever is greater) in excess, individually or in the aggregate, of
$100,000,000, except to the extent that any such loss of perfection, priority or
rank results from the failure of the Administrative Agent to maintain possession
of certificates representing securities pledged under the Security Documents or
otherwise take any action within its control (including the filing of Uniform
Commercial Code continuation

 

104

--------------------------------------------------------------------------------


 

statements or similar filings or registrations under the applicable laws of any
other jurisdiction);

 

(m) any Loan Document shall not be for any reason, or shall be asserted by the
Loan Party (except as otherwise expressly provided in this Agreement or such
Loan Document) not to be, in full force and effect and enforceable in all
material respects in accordance with its terms; or

 

(n) the Loan Documents Obligations shall cease to constitute, or shall be
asserted by any Loan Party (except as otherwise expressly provided in this
Agreement or such Loan Document) not to constitute, senior indebtedness under
the subordination provisions of any subordinated Indebtedness of any Loan Party,
or any such subordination provisions shall be invalidated or otherwise cease to
be a legal, valid and binding obligation of the parties thereto, enforceable in
accordance with its terms;

 

then, and in every such event (other than an event with respect to SSCC or the
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may and, at the
request of the Required Lenders, shall, by notice to the Borrower, take any of
or all the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable, in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Loan Parties
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each Loan Party, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
and (iii) exercise any remedies available under any Loan Document or otherwise;
and in any event with respect to SSCC or the Borrower described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by each Loan Party,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT


 

In order to expedite the transactions contemplated by this Agreement, JPMCB is
hereby irrevocably appointed to act as the Administrative Agent for the
Lenders.  Each of the Lenders hereby irrevocably authorizes each Agent to take
such

 

105

--------------------------------------------------------------------------------


 

actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms and provisions hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  Without limiting the foregoing, the Administrative Agent is expressly
authorized to execute any and all documents with respect to the Collateral and
the rights of the Lenders with respect thereto, including without limitation,
the Guarantee and Collateral Agreement and the Intercreditor Agreement on the
Funding Date, and to act as Administrative Agent on behalf of the Lenders, in
each case as contemplated by and in accordance with the terms and provisions of
this Agreement and the Security Documents.

 

The Administrative Agent shall not be liable as such for any action taken or
omitted by it with the consent or at the request of the Required Lenders (or
such other number of percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) or in the absence of its own gross
negligence or willful misconduct, or be responsible for any statement, warranty
or representation in any Loan Document or the contents of any document delivered
in connection herewith, or be required to ascertain or to make any inquiry
concerning the performance or observance by the Loan Parties of any of the
terms, conditions, covenants or agreements contained in any Loan Document.  The
Administrative Agent shall not be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
SSCC, the Borrower or a Lender.  The Administrative Agent shall not be
responsible to the Lenders for the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement, any other Loan Document or
any other instruments or agreements.  The Administrative Agent shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders and, except as
otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all Lenders.  The Administrative
Agent shall be entitled to rely on any instrument or document believed by them
in good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons.  The Administrative Agent shall also be entitled to
rely on any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon.  Neither the Administrative Agent nor any of its respective directors,
officers, employees or agents shall have any responsibility to the Loan Parties
on account of the failure of or delay in performance or breach by any Lender of
any of its obligations hereunder or to any Lender on account of the failure of
or delay in performance or breach by any other Lender or any Loan Party of any
of their respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith.  The Administrative Agent may execute any and
all duties hereunder by or through agents or employees (and the exculpatory
provisions of this Article VIII shall apply to any such agent or employee) and
shall be entitled to rely upon the advice of legal counsel with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by any of them in accordance with the advice of such
counsel.

 

The Lenders hereby acknowledge that (a) the Administrative Agent shall not be
under any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan

 

106

--------------------------------------------------------------------------------


 

Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08), and
(b) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to SSCC or any of the Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right to appoint a Lender as the successor, which successor agent
shall, unless an Event of Default under paragraph (b), (c), (g) or (h) of
Article VII shall have occurred and be continuing, be subject to approval by the
Borrower (not to be unreasonably withheld or delayed).  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York, having a combined capital and surplus of at least
$500,000,000 or an Affiliate of any such bank.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.05 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as Administrative Agent.

 

With respect to the Loans made by it hereunder, the Administrative Agent, in its
individual capacity and not as the Administrative Agent, shall have the same
rights and powers as any other Lender and may exercise the same as though it
were not the Administrative Agent and the Administrative Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Loan Parties or any of their respective Subsidiaries
or other Affiliates as if it were not the Administrative Agent.

 

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of such Lender’s pro rata share (based on its Commitments hereunder
(provided that (x) in the case of Term Loans or (y) in the event that such
Commitments shall have expired or been terminated, such pro rata share shall be
based on the respective principal amounts of the outstanding Loans)) of any
expenses incurred for the benefit of the Lenders by the Administrative Agent,
including fees, disbursements and other charges of counsel and compensation of
agents paid for services rendered on behalf of the Lenders, that shall not have
been reimbursed by the Loan Parties and (b) to indemnify and hold harmless the
Administrative Agent and any of its respective directors, officers, employees or
agents, on demand, in the amount of such pro rata share, from and against any
and all liabilities, taxes (whether or not such taxes were correctly or

 

107

--------------------------------------------------------------------------------


 

legally imposed or asserted by the relevant Governmental Authority),
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against it in its capacity as the Administrative
Agent or in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted by it under this Agreement or any
other Loan Document, to the extent the same shall not have been reimbursed by
the Loan Parties; provided, however, that no Lender shall be liable to the
Administrative Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

 

The Administrative Agent agrees to act as a contractual representative upon the
express conditions contained in this Article VIII.  Notwithstanding the use of
the defined term “Administrative Agent”, it is expressly understood and agreed
that the Administrative Agent shall not have any fiduciary or other implied
duties to any Lender by reason of this Agreement or any other Loan Document,
regardless of whether a Default has occurred and is continuing, and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In such capacity of a contractual representative, the
Administrative Agent (a) hereby assumes no fiduciary duties to any of the
Lenders, (b) is a “representative” of the Lenders within the meaning of the term
“secured party” as defined in the Uniform Commercial Code and (c) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

No Person named on the cover page to this Agreement as a joint bookrunner,
co-lead arranger, syndication agent or documentation agent shall have any duties
or responsibilities under this Agreement or any other Loan Document in its
capacity as such.

 

108

--------------------------------------------------------------------------------

 


 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.01. NOTICES.  EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN, NOTICES
AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED OR SENT BY FAX, AS
FOLLOWS:


 

(a) if to SSCC or SSCE, to it at Six CityPlace Drive, Creve Coeur, MO 63141,
Attention of Timothy T. Griffith, Vice President and Treasurer (Fax No. (314)
787-6186), with a copy to Brian S. Hart, Winston & Strawn LLP, 35 W. Wacker
Drive, Chicago, IL 60601 (Fax No. (312) 558-5700);

 

(b) if to JPMCB, as Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
Attention of Christian Cho (Fax No. (713) 427-6307) and Sylvia Guttierrez (Fax
No. (713) 427-6307), with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, 24th Floor, New York, NY 10017, Attention of Peter S. Predun (Fax
No. (212) 270-5100);

 

(c) if to any other Lender, at its address (or fax number) set forth in its
Administrative Questionnaire.

 

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in the following paragraph shall be effective as provided in such paragraph.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication.  Any
notices or other communications to the Administrative Agent, SSCC or the
Borrower may be delivered or furnished by electronic communications pursuant to
procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.  The Administrative Agent shall deliver to the
Borrower a copy of each Administrative Questionnaire received by it.

 


SECTION 9.02. SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS
AND WARRANTIES MADE BY SSCC AND THE BORROWER HEREIN AND BY THE LOAN

 

109

--------------------------------------------------------------------------------


 


PARTIES IN THE OTHER LOAN DOCUMENTS AND IN THE CERTIFICATES OR OTHER INSTRUMENTS
PREPARED OR DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE LENDERS
AND THE ADMINISTRATIVE AGENT AND SHALL SURVIVE THE MAKING BY THE LENDERS OF THE
LOANS, REGARDLESS OF ANY INVESTIGATION MADE BY, OR ON BEHALF OF, THE LENDERS OR
THE ADMINISTRATIVE AGENT, AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY LOAN DOCUMENT IS EXECUTED AND
DELIVERED OR ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE
AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR
ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IS OUTSTANDING AND UNPAID AND SO LONG AS THE COMMITMENTS HAVE NOT BEEN
TERMINATED.  THE PROVISIONS OF SECTIONS 2.14, 2.15, 2.19 AND 9.05 AND
ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE COMMITMENTS OR THE TERMINATION OF
THIS AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 9.03. COUNTERPARTS; BINDING EFFECT.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN
IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN
TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF SSCC, THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, EXCEPT THAT NEITHER SSCC NOR THE BORROWER SHALL HAVE THE RIGHT TO
ASSIGN ITS RIGHTS OR DUTIES HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR
CONSENT OF ALL THE LENDERS, AND ANY ATTEMPTED ASSIGNMENT BY ANY SUCH PERSON
SHALL BE VOID (IT BEING UNDERSTOOD THAT A MERGER OF SSCC OR THE BORROWER WITH
AND INTO ANY OTHER PERSON IN WHICH THE OTHER PERSON IS THE SURVIVING ENTITY
SHALL NOT BE CONSIDERED AN ASSIGNMENT OF THE BORROWER’S DUTIES HEREUNDER AND
WOULD INSTEAD BE SUBJECT TO THE RESTRICTIONS OF SECTION 6.05).  DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY FACSIMILE OR OTHER
ELECTRONIC IMAGING SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.04. SUCCESSORS AND ASSIGNS.  (A)  SUBJECT TO SECTION 9.03, WHENEVER IN
THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE
DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY, AND ALL COVENANTS,
PROMISES AND AGREEMENTS BY OR ON BEHALF OF SSCC, THE BORROWER, THE
ADMINISTRATIVE AGENT OR THE LENDERS THAT ARE CONTAINED IN THIS AGREEMENT SHALL
BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(B)  EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (TREATING ANY APPROVED
FUNDS THAT ARE ADMINISTERED OR MANAGED BY THE SAME PERSON OR AN AFFILIATE OF
SUCH PERSON AS A SINGLE ASSIGNEE) ALL OR A PORTION OF ITS INTERESTS, RIGHTS
AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT); PROVIDED, HOWEVER, THAT
(I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A

 

110

--------------------------------------------------------------------------------


 


LENDER, AN AFFILIATE OF THE ASSIGNING LENDER OR AN APPROVED FUND OR THE BORROWER
(IN CONNECTION WITH ACQUISITIONS OR REPURCHASES OF TERM LOANS OR OTHER TERM
LOANS BY THE BORROWER PURSUANT TO PURCHASE OFFERS OR PERMITTED DEBT EXCHANGES
UNDER SECTION 2.23 OR SECTION 2.24), EACH OF THE ADMINISTRATIVE AGENT AND, AT
ANY TIME AFTER THE EARLIER OF (A) THE DATE UPON WHICH THE ADMINISTRATIVE AGENT
REASONABLY DETERMINES THAT THE PRIMARY SYNDICATION OF THE TERM LOANS HAS BEEN
COMPLETED (IT BEING UNDERSTOOD THAT THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY THE BORROWER OF THE OCCURRENCE OF SUCH DATE) AND (B) 60 DAYS AFTER THE
CLOSING DATE, THE BORROWER MUST GIVE ITS PRIOR WRITTEN CONSENT TO SUCH
ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED),
PROVIDED THAT THE CONSENT OF THE BORROWER SHALL NOT BE REQUIRED IF AN EVENT OF
DEFAULT UNDER PARAGRAPH (B), (C), (G) OR (H) OF ARTICLE VII HAS OCCURRED AND IS
CONTINUING ON THE DATE OF THE ASSIGNMENT AND ACCEPTANCE, (II)  EXCEPT IN THE
CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF THE ASSIGNING LENDER OR AN
APPROVED FUND, THE AMOUNT OF THE COMMITMENTS AND LOANS OF THE ASSIGNING LENDER
SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND
ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE
AGENT) SHALL NOT BE LESS THAN $1,000,000 (OR AN AMOUNT EQUAL TO THE REMAINING
BALANCE OF SUCH LENDER’S COMMITMENTS AND LOANS OF THE RELEVANT CLASS) UNLESS
EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENTS, AND
(III) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, AND A PROCESSING AND
RECORDATION FEE OF $3,500, EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE
AGENT; PROVIDED FURTHER THAT, NOTWITHSTANDING THE FOREGOING, THE SALE OR
ASSIGNMENT BY ANY ASSIGNOR (WHICH ACQUIRED AN INTEREST IN THE COMMITMENTS AND
LOANS OF ANY CLASS IN AN AMOUNT LESS THAN $1,000,000 PURSUANT TO AN EXCEPTION TO
CLAUSE (II) OF THE IMMEDIATELY PRECEDING PROVISO) TO ANY PERSON THAT IS NOT A
LENDER OR AN AFFILIATE OF SUCH ASSIGNOR OR AN APPROVED FUND SHALL BE SUBJECT TO
THE MINIMUM ASSIGNMENT REQUIREMENT SET FORTH IN THE IMMEDIATELY PRECEDING
PROVISO IF ALL THE AFFILIATES OF SUCH LENDER HOLD COMMITMENTS AND LOANS OF THE
RELEVANT CLASS IN THE AMOUNT OF $1,000,000 OR MORE IN THE AGGREGATE.  UPON
ACCEPTANCE AND RECORDING PURSUANT TO PARAGRAPH (E) BELOW, FROM AND AFTER THE
EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, (I) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ACCEPTANCE, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A
LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (II) THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING
PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT,
SUCH LENDER SHALL CEASE TO BE A PARTY HERETO, BUT SHALL CONTINUE TO BE ENTITLED
TO THE BENEFITS OF SECTIONS 2.14, 2.15, 2.19 AND 9.05, AS WELL AS TO ANY FEES
ACCRUED FOR ITS ACCOUNT AND NOT YET PAID).


 


(C)  BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) SUCH
ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE
INTEREST BEING ASSIGNED THEREBY, FREE AND CLEAR OF ANY ADVERSE CLAIM;
(II) EXCEPT AS SET FORTH IN CLAUSE (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN

 

111

--------------------------------------------------------------------------------


 


CONNECTION WITH THIS AGREEMENT, OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO, OR
THE FINANCIAL CONDITION OF THE LOAN PARTIES OR THE PERFORMANCE OR OBSERVANCE BY
THE LOAN PARTIES OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT OR UNDER ANY
OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO; (III) SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS LEGALLY
AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE
CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF
ANY AMENDMENTS OR CONSENTS ENTERED INTO PRIOR TO THE DATE OF SUCH ASSIGNMENT AND
ACCEPTANCE AND COPIES OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED PURSUANT
TO SECTION 5.04 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE; (V) SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER
LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING
ACTION UNDER THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES EACH OF
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
HEREOF AND OF THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL
PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS THAT BY THE TERMS OF
THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 


(D)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AGENT OF THE BORROWER
SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF
THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL
AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME
TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR AND SSCC, THE BORROWER AND THE LENDERS SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY SSCC, THE
BORROWER AND ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, TOGETHER WITH AN ADMINISTRATIVE
QUESTIONNAIRE COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER OR THE BORROWER IN CONNECTION WITH ACQUISITIONS OR
REPURCHASES OF LOANS BY THE BORROWER PURSUANT TO PURCHASE OFFERS OR PERMITTED
DEBT EXCHANGES UNDER SECTION 2.23 OR SECTION 2.24), THE PROCESSING AND
RECORDATION FEE REFERRED TO IN PARAGRAPH (B) ABOVE AND THE WRITTEN CONSENT TO
SUCH ASSIGNMENT OF ANY PERSON WHOSE CONSENT IS REQUIRED PURSUANT TO PARAGRAPH
(B) ABOVE, THE ADMINISTRATIVE AGENT SHALL (I) ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE AND (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER. 
NO ASSIGNMENT SHALL BE EFFECTIVE UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH (E).

 

112

--------------------------------------------------------------------------------


 


(F)  EACH LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE
AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES IN ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED, HOWEVER, THAT
(I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE PARTICIPATING BANKS OR OTHER
ENTITIES SHALL BE ENTITLED TO THE BENEFIT OF THE COST PROTECTION PROVISIONS
CONTAINED IN SECTIONS 2.14, 2.15, 2.19 AND 9.05 TO THE SAME EXTENT AS IF THEY
WERE LENDERS, PROVIDED THAT, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2.19(A),
THE BORROWER SHALL NOT BE REQUIRED TO REIMBURSE THE PARTICIPATING BANKS OR OTHER
ENTITIES PURSUANT TO SECTION 2.14, 2.15, 2.19 OR 9.05 IN AN AMOUNT IN EXCESS OF
THE AMOUNT THAT WOULD HAVE BEEN PAYABLE THEREUNDER TO SUCH LENDER HAD SUCH
LENDER NOT SOLD SUCH PARTICIPATION, AND (IV) THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, AND SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE
OBLIGATIONS OF THE LOAN PARTIES UNDER THE LOAN DOCUMENTS AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT (PROVIDED
THAT THE PARTICIPATING BANK OR OTHER ENTITY MAY BE PROVIDED WITH THE RIGHT TO
APPROVE AMENDMENTS, MODIFICATIONS OR WAIVERS AFFECTING IT THAT (V) DECREASE ANY
FEES PAYABLE HEREUNDER, (W) DECREASE THE AMOUNT OF PRINCIPAL OF, OR THE RATE AT
WHICH INTEREST IS PAYABLE ON, THE LOANS, (X) EXTEND ANY SCHEDULED PRINCIPAL
PAYMENT DATE OR DATE FOR THE SCHEDULED PAYMENT OF INTEREST ON THE LOANS,
(Y) INCREASE THE AMOUNT OF OR EXTEND THE TERMINATION DATE OF THE COMMITMENTS OR
(Z) RELEASE A GUARANTOR FROM ITS GUARANTEE UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT (EXCEPT AS EXPRESSLY CONTEMPLATED BY ANY LOAN DOCUMENT) OR ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL FROM THE LIENS CREATED UNDER THE SECURITY
DOCUMENTS (EXCEPT AS EXPRESSLY CONTEMPLATED BY ANY LOAN DOCUMENT).


 


(G)  NOTWITHSTANDING THE LIMITATIONS SET FORTH IN PARAGRAPH (B) ABOVE, (I) ANY
LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT TO A FEDERAL RESERVE BANK WITHOUT THE PRIOR WRITTEN CONSENT OF SSCC OR
THE ADMINISTRATIVE AGENT, (II) ANY LENDER WHICH IS A FUND MAY PLEDGE ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO ITS TRUSTEE OR OTHER CREDITOR IN
SUPPORT OF ITS OBLIGATIONS TO ITS TRUSTEE OR OTHER CREDITOR WITHOUT THE PRIOR
WRITTEN CONSENT OF SSCC OR THE ADMINISTRATIVE AGENT AND (III) ANY LENDER MAY AT
ANY TIME ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
TO DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTIES IN SWAP AGREEMENTS RELATED TO
THE LOANS, PROVIDED THAT NO SUCH ASSIGNMENT PURSUANT TO CLAUSE (I), (II) OR
(III) SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE
ANY SUCH BANK OR TRUSTEE FOR SUCH LENDER AS A PARTY HERETO.


 


(H)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, OTHER THAN
ACQUISITIONS OR REPURCHASES OF TERM LOANS OR OTHER TERM LOANS BY THE BORROWER
PURSUANT TO PURCHASE OFFERS OR PERMITTED DEBT EXCHANGES UNDER SECTION 2.23 OR
SECTION 2.24, NEITHER THE BORROWER NOR ANY AFFILIATE OF THE BORROWER MAY ACQUIRE
BY ASSIGNMENT, PARTICIPATION OR OTHERWISE ANY RIGHT TO OR INTEREST IN ANY OF THE
COMMITMENTS OR TERM LOANS OR OTHER TERM LOANS HEREUNDER (AND ANY SUCH ATTEMPTED
ACQUISITION SHALL BE NULL AND VOID).

 

113

--------------------------------------------------------------------------------


 


SECTION 9.05. EXPENSES; INDEMNITY.  (A)  SSCC AND THE BORROWER AGREE, JOINTLY
AND SEVERALLY, TO PAY ALL REASONABLE OUT-OF-POCKET EXPENSES (I) INCURRED BY THE
ADMINISTRATIVE AGENT, THE ARRANGERS AND THEIR AFFILIATES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE COUNSEL TO THE ADMINISTRATIVE
AGENT AND THE ARRANGERS TAKEN AS A WHOLE AND, IF NECESSARY, OF BANKRUPTCY
COUNSEL AND ONE LOCAL COUNSEL AND ONE REGULATORY COUNSEL IN ANY JURISDICTION) IN
CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING ALL COSTS RELATING TO DUE
DILIGENCE) OR IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS HEREBY
CONTEMPLATED SHALL BE CONSUMMATED) OR (II) INCURRED BY THE ADMINISTRATIVE AGENT
OR ANY LENDER IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF THEIR RIGHTS
IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN CONNECTION
WITH THE LOANS MADE HEREUNDER (INCLUDING THE FEES, DISBURSEMENTS AND OTHER
CHARGES OF A SINGLE LEAD COUNSEL TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND
SUCH LOCAL AND REGULATORY COUNSEL AS MAY REASONABLY BE DEEMED NECESSARY BY THE
ADMINISTRATIVE AGENT IN EACH RELEVANT JURISDICTION AND, IN THE CASE OF A
CONFLICT OF INTEREST, ONE ADDITIONAL COUNSEL PER AFFECTED PARTY).  SSCC AND SSCE
FURTHER AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND THE LENDERS FROM, AND
HOLD THEM HARMLESS AGAINST, ANY DOCUMENTARY TAXES, ASSESSMENTS OR SIMILAR
CHARGES MADE BY ANY GOVERNMENTAL AUTHORITY BY REASON OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


(B)  SSCC AND THE BORROWER AGREE, JOINTLY AND SEVERALLY, TO INDEMNIFY EACH
ARRANGER, THE ADMINISTRATIVE AGENT AND EACH LENDER AND EACH OF THEIR AFFILIATES
AND RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, TRUSTEES, ADVISORS AND AGENTS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF
COUNSEL TO THE INDEMNITEES, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE
STRUCTURING, ARRANGEMENT AND THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN, (II) THE PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
(III) THE USE OF THE PROCEEDS OF THE LOANS, (IV) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY SSCC, THE BORROWER OR ANY OF THE SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE PREDECESSORS OR ANY OTHER LIABILITY UNDER ANY ENVIRONMENTAL LAW
RELATED IN ANY WAY TO SSCC, THE BORROWER OR ANY OF THE SUBSIDIARIES OR TO THEIR
RESPECTIVE REAL PROPERTIES, ASSETS OR OPERATIONS OR (V) ANY CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER INITIATED AGAINST OR BY ANY
INDEMNITEE AND WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY
A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE (OR
ITS RELATED PARTIES).

 

114

--------------------------------------------------------------------------------


 


(C)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER SSCC NOR THE BORROWER
SHALL ASSERT, OR PERMIT ANY OF THEIR AFFILIATES OR RELATED PARTIES TO ASSERT,
AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE (I) FOR ANY DAMAGES
ARISING FROM THE USE BY OTHERS OF INFORMATION OR OTHER MATERIALS OBTAINED
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
(INCLUDING THE INTERNET), OR (II) ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY LOAN OR THE USE OF THE
PROCEEDS THEREOF.


 


(D)  THE PROVISIONS OF THIS SECTION 9.05 SHALL REMAIN OPERATIVE AND IN FULL
FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE LOANS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF
OF THE ADMINISTRATIVE AGENT OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS
SECTION 9.05 SHALL BE PAYABLE PROMPTLY AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 9.06. RIGHT OF SETOFF.  SUBJECT TO THE INTERCREDITOR AGREEMENT, EACH
LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED, IN ADDITION TO ANY OTHER
RIGHT OR REMEDY THAT ANY LENDER OR ANY SUCH AFFILIATES MAY HAVE BY OPERATION OF
LAW OR OTHERWISE, AT ANY TIME AND FROM TIME TO TIME UPON ANY AMOUNT BECOMING DUE
AND PAYABLE BY ANY LOAN PARTY UNDER ANY LOAN DOCUMENT, AFTER THE EXPIRATION OF
ANY GRACE PERIOD WITH RESPECT THERETO, TO EXERCISE, WITHOUT NOTICE TO SSCC OR
THE BORROWER (ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY EACH SUCH PERSON), ITS
BANKER’S LIEN OR RIGHT OF COMBINATION OF ACCOUNTS OR RIGHT OF SETOFF AND APPLY
ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL)
AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH LENDER OR ANY
SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY LOAN PARTY AGAINST
SUCH DUE AND PAYABLE AMOUNT.  EACH LENDER AND EACH OF ITS AFFILIATES AGREES TO
PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF
AND APPLICATION MADE BY SUCH LENDER OR ANY SUCH AFFILIATE, PROVIDED THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND
APPLICATION.


 


SECTION 9.07. APPLICABLE LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF TITLE 14 OF THE NEW YORK GENERAL
OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS
RULES THEREOF.


 


SECTION 9.08. WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER OR
UNDER ANY LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUATION OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER

 

115

--------------------------------------------------------------------------------


 


EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND
REMEDIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE LOAN
PARTIES THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) BELOW, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  NO
NOTICE OR DEMAND ON THE LOAN PARTIES IN ANY CASE SHALL ENTITLE THE LOAN PARTIES
TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR THE MAKING OF A LOAN SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE
HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)  NONE OF THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED, EXCEPT (I) IN THE CASE OF
THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY SSCC, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS AND
(II) IN THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS ENTERED INTO BY THE PARTIES TO SUCH LOAN DOCUMENT; PROVIDED, HOWEVER,
THAT NO SUCH AGREEMENT SHALL (I) DECREASE THE PRINCIPAL AMOUNT OF, OR EXTEND THE
MATURITY OF OR ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FOR THE SCHEDULED
PAYMENT OF ANY INTEREST ON ANY LOAN, OR WAIVE OR EXCUSE ANY SUCH PAYMENT OR ANY
PART THEREOF, OR DECREASE THE RATE OF INTEREST ON ANY LOAN, WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (OTHER THAN, PRIOR TO ITS FUNDING OF ANY LOANS, A
DEFAULTING LENDER) AFFECTED THEREBY, (II) INCREASE THE AMOUNT OF OR EXTEND THE
TERMINATION DATE OF THE COMMITMENT OF, OR DECREASE OR EXTEND THE DATE FOR
PAYMENT OF ANY FEE OWING TO, ANY LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF
SUCH LENDER (OTHER THAN A DEFAULTING LENDER (EXCEPT FOR THE INCREASE IN THE
AMOUNT OF SUCH DEFAULTING LENDER’S COMMITMENT)), (III) AMEND OR MODIFY THE PRO
RATA REQUIREMENTS OF SECTION 2.16 OR THE PROVISIONS OF SECTION 9.03 CONCERNING
THE ASSIGNMENT OF SSCC’S OR THE BORROWER’S OBLIGATIONS HEREUNDER, THE PROVISIONS
OF THIS SECTION 9.08 OR RELEASE A GUARANTOR FROM ITS GUARANTEE UNDER THE
GUARANTEE AND COLLATERAL AGREEMENT (EXCEPT AS EXPRESSLY CONTEMPLATED IN
SECTION 9.09 OR BY THE APPLICABLE LOAN DOCUMENT) OR ALL OR SUBSTANTIALLY ALL OF
THE COLLATERAL FROM THE LIENS CREATED UNDER THE SECURITY DOCUMENTS (EXCEPT AS
EXPRESSLY CONTEMPLATED IN SECTION 9.09 OR BY THE APPLICABLE SECURITY DOCUMENT),
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (OTHER THAN A DEFAULTING
LENDER), (IV) CHANGE THE PROVISIONS OF ANY LOAN DOCUMENT IN A MANNER THAT BY ITS
TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE TO LENDERS HOLDING
LOANS OF ONE CLASS DIFFERENTLY FROM THE RIGHTS OF LENDERS HOLDING LOANS OF ANY
OTHER CLASS WITHOUT THE PRIOR WRITTEN CONSENT OF  LENDERS (OTHER THAN DEFAULTING
LENDERS) HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND UNUSED
COMMITMENTS OF EACH ADVERSELY AFFECTED CLASS OR (V) REDUCE THE PERCENTAGE
CONTAINED IN THE DEFINITION OF THE TERM “REQUIRED LENDERS” WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (OTHER THAN A DEFAULTING LENDER); PROVIDED,
FURTHER, HOWEVER, THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT
THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT. 
THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT TO ENTER INTO SUCH
AMENDMENTS,

 

116

--------------------------------------------------------------------------------



 


RESTATEMENTS, SUPPLEMENTS OR OTHER MODIFICATIONS TO (I) THE SECURITY DOCUMENTS
AS ARE DEEMED REASONABLY NECESSARY BY THE ADMINISTRATIVE AGENT TO PROTECT AND
PRESERVE THE LIENS ON THE COLLATERAL CREATED OR PURPORTED TO BE CREATED
THEREUNDER OR TO REFLECT OR GIVE EFFECT TO ANY TRANSACTION PERMITTED UNDER THIS
AGREEMENT AND (II) THE LOAN DOCUMENTS TO CORRECT ANY ERRORS OR OMISSIONS IF THE
ADMINISTRATIVE AGENT AND THE BORROWER HAVE JOINTLY IDENTIFIED AN OBVIOUS ERROR
OR ANY ERROR OR OMISSION OF A TECHNICAL OR IMMATERIAL NATURE IN ANY PROVISION OF
THE LOAN DOCUMENTS.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 9.08(B), WITH THE AGREEMENT AND CONSENTS OF THE PERSONS REFERRED TO
THEREIN, AND WITHOUT THE NECESSITY OF OBTAINING THE APPROVAL OF ANY OTHER
LENDERS HEREUNDER, (I) INCREMENTAL FACILITY AGREEMENTS MAY BE ENTERED INTO AS
PROVIDED IN SECTION 2.22(B) AND (II) EXTENSION AMENDMENTS MAY BE ENTERED INTO
PURSUANT TO SECTION 2.25.


 


SECTION 9.09. RELEASE OF COLLATERAL AND GUARANTORS.  EACH LENDER HEREBY DIRECTS
THE ADMINISTRATIVE AGENT TO RELEASE THE LIENS HELD BY IT UNDER THE SECURITY
DOCUMENTS AND THE GUARANTEES MADE IN THE LOAN DOCUMENTS AS FOLLOWS:


 


(A)  UPON PAYMENT IN FULL IN CASH OF THE LOANS AND ALL THE OTHER LOAN DOCUMENTS
OBLIGATIONS (OTHER THAN UNASSERTED CONTINGENT AND INDEMNIFICATION OBLIGATIONS),
TERMINATION OF ALL COMMITMENTS, THE ADMINISTRATIVE AGENT IS AUTHORIZED TO
RELEASE ALL OF THE LIENS CREATED, AND ALL THE GUARANTEES MADE, UNDER THE LOAN
DOCUMENTS;


 


(B)  UPON ANY SALE OR OTHER DISPOSITION OF COLLATERAL PERMITTED HEREUNDER, OR
CONSUMMATION OF ANY TRANSACTION PERMITTED HEREUNDER AS A RESULT OF WHICH ANY
GUARANTOR (OTHER THAN SSCE OR SSCC) CEASES TO BE A SUBSIDIARY OF SSCC, THE
ADMINISTRATIVE AGENT IS AUTHORIZED TO RELEASE SUCH LIENS THAT RELATE SOLELY TO
THE COLLATERAL SOLD OR OTHERWISE DISPOSED AND THE GUARANTEE MADE BY SUCH
GUARANTOR UNDER THE LOAN DOCUMENTS;


 


(C)  UPON CONSENT BY THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT IS
AUTHORIZED TO RELEASE SUCH LIENS ON ANY PART OF THE COLLATERAL WHICH RELEASE
DOES NOT REQUIRE THE CONSENT OF ALL OF THE LENDERS AS SET FORTH IN SECTION 9.08;
AND


 


(D)  AS REQUIRED BY THE INTERCREDITOR AGREEMENT IN CONNECTION WITH SALES OF
REVOLVING FACILITY COLLATERAL;


 

provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in its opinion, would expose it to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of SSCC or any of the Subsidiaries in respect of) all interests
retained by SSCC or any of the Subsidiaries.  Any execution and delivery by the
Administrative Agent of any document evidencing such release shall be without
recourse or warranty by the Administrative Agent.

 


SECTION 9.10. ENTIRE AGREEMENT.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY SEPARATE FEE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ARRANGERS
OR THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES

 

117

--------------------------------------------------------------------------------



 


RELATIVE TO THE SUBJECT MATTER HEREOF.  ANY PREVIOUS AGREEMENT AMONG THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  NOTHING IN THIS AGREEMENT OR IN THE OTHER LOAN
DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OTHER
THAN THE PARTIES HERETO AND THERETO (AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY AND EACH OTHER PERSON THAT IS AN INDEMNITEE) ANY RIGHTS,
REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.


 


SECTION 9.11. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.


 


SECTION 9.12. SEVERABILITY.  IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHOULD BE HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.  THE PARTIES SHALL ENDEAVOR IN
GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS WITH VALID PROVISIONS, THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS
POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS.


 


SECTION 9.13. HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.14. CONFIDENTIALITY.  (A)  EACH OF THE ADMINISTRATIVE AGENT AND THE
LENDERS AGREES NOT TO DISCLOSE TO ANY PERSON THE INFORMATION (AS DEFINED BELOW)
IN ACCORDANCE WITH THE ADMINISTRATIVE AGENT OR SUCH LENDER’S CUSTOMARY
PROCEDURES FOR NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF THIRD PARTIES OF
THIS NATURE AND IN ACCORDANCE WITH SAFE AND SOUND LENDING PRACTICES WITHOUT THE
PRIOR WRITTEN CONSENT OF THE BORROWER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, EXCEPT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL BE PERMITTED
TO DISCLOSE INFORMATION (I) TO ITS AND ITS AFFILIATES’ OFFICERS, DIRECTORS,
EMPLOYEES, PARTNERS, TRUSTEES, AGENTS AND REPRESENTATIVES (INCLUDING ITS
AUDITORS AND COUNSEL) OR TO ANY PLEDGEE REFERRED TO IN SECTION 9.04(G)(II) OR
ANY DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTY IN SWAP AGREEMENTS OR SUCH
CONTRACTUAL COUNTERPARTY’S PROFESSIONAL ADVISOR (SO LONG AS SUCH PLEDGEE,
CONTRACTUAL COUNTERPARTY OR PROFESSIONAL ADVISOR TO SUCH CONTRACTUAL
COUNTERPARTY AGREES IN WRITING TO BE BOUND BY THE PROVISIONS OF THIS
SECTION 9.14); (II) TO THE EXTENT

 

118

--------------------------------------------------------------------------------


 


(A) REQUIRED BY APPLICABLE LAWS AND REGULATIONS OR BY ANY SUBPOENA OR SIMILAR
LEGAL PROCESS OR (B) REQUESTED OR REQUIRED BY ANY REGULATORY AUTHORITY OR THE
NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY SIMILAR ORGANIZATION, OR
ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION
ABOUT A LENDER’S INVESTMENT PORTFOLIO; (III) TO THE EXTENT SUCH INFORMATION
(A) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS
AGREEMENT, (B) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER ON A
NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN A LOAN PARTY OR ITS AFFILIATES
OR (C) WAS AVAILABLE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER ON A
NON-CONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE TO THE ADMINISTRATIVE AGENT OR
SUCH LENDER BY A LOAN PARTY OR ITS AFFILIATES; (IV) TO ANY ACTUAL OR PROSPECTIVE
ASSIGNEE OF, OR PROSPECTIVE PURCHASER OF A PARTICIPATION IN, THE RIGHTS OF SUCH
LENDER HEREUNDER, IN EACH CASE SUBJECT TO PARAGRAPH (C) BELOW; OR (V) IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATING TO THE ENFORCEMENT OF
RIGHTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY.  AS USED IN THIS SECTION 9.14, AS TO ANY
LENDER, THE TERM “INFORMATION” SHALL MEAN THE CONFIDENTIAL INFORMATION
MEMORANDUM AND ANY OTHER MATERIALS, DOCUMENTS AND INFORMATION THAT THE BORROWER
OR ANY OF ITS AFFILIATES MAY HAVE FURNISHED OR MAY HEREAFTER FURNISH TO ANY
LENDER IN CONNECTION WITH THIS AGREEMENT RELATING TO SSCC, THE BORROWER OR ANY
OTHER SUBSIDIARY OR THEIR BUSINESSES, OTHER THAN ANY SUCH INFORMATION THAT IS
AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS
PRIOR TO DISCLOSURE BY THE BORROWER.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION 9.14 SHALL BE
CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


(B)  EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS AGREES THAT IT WILL USE
THE INFORMATION ONLY FOR PURPOSES RELATED TO THE TRANSACTIONS CONTEMPLATED
HEREBY AND BY THE OTHER LOAN DOCUMENTS, PROVIDED THAT (I) IF THE CONDITIONS
REFERRED TO IN ANY OF SUBCLAUSES (A) THROUGH (C) OF CLAUSE (III) OF
PARAGRAPH (A) ABOVE ARE MET, THE ADMINISTRATIVE AGENT OR SUCH LENDER MAY
OTHERWISE USE THE INFORMATION AND (II) IF THE ADMINISTRATIVE AGENT OR SUCH
LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES IS OTHERWISE A CREDITOR OF A LOAN
PARTY, THE ADMINISTRATIVE AGENT, SUCH LENDER OR ANY SUCH AFFILIATE MAY USE THE
INFORMATION IN CONNECTION WITH ITS OTHER CREDITS TO SUCH LOAN PARTY.


 


(C)  EACH LENDER AGREES THAT IT WILL NOT DISCLOSE ANY OF THE INFORMATION TO ANY
ACTUAL OR PROSPECTIVE ASSIGNEE OF SUCH LENDER OR PARTICIPANT IN ANY RIGHTS OF
SUCH LENDER UNDER THIS AGREEMENT UNLESS SUCH ACTUAL OR PROSPECTIVE ASSIGNEE OR
PARTICIPANT FIRST EXECUTES AND DELIVERS TO SUCH LENDER OR THE BORROWER A
CONFIDENTIALITY LETTER CONTAINING SUBSTANTIALLY THE UNDERTAKINGS SET FORTH IN
THIS SECTION 9.14.


 


SECTION 9.15. JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A)  EACH OF SSCC
AND THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT

 

119

--------------------------------------------------------------------------------


 


OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT; PROVIDED THAT
DURING THE PERIOD PRIOR TO THE EFFECTIVE DATE OF THE PLAN OF REORGANIZATION EACH
OF THE PARTIES HERETO SUBMITS TO THE JURISDICTION OF THE U.S. BANKRUPTCY COURT
WITH RESPECT TO MATTERS RELATING HERETO.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


 


(B)  EACH OF SSCC AND THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY NEW YORK
STATE OR FEDERAL COURT OR, AS APPLICABLE, THE U.S. BANKRUPTCY COURT.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(C)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


 


SECTION 9.16. CERTAIN RELATIONSHIPS.  NOTHING CONTAINED IN THIS AGREEMENT AND NO
ACTION TAKEN BY ANY THE ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT HERETO SHALL
BE DEEMED TO CONSTITUTE THE ADMINISTRATIVE AGENT OR THE LENDERS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR OTHER ENTITY.  NONE OF THE ADMINISTRATIVE
AGENT OR THE LENDERS HAS ANY FIDUCIARY RELATIONSHIP WITH OR ANY FIDUCIARY DUTY
TO SSCC OR THE BORROWER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE
AGENT AND THE LENDERS, ON THE ONE HAND, AND THE BORROWER, ON THE OTHER HAND, IN
CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR.


 


SECTION 9.17. USA PATRIOT ACT.  EACH LENDER AND THE ADMINISTRATIVE AGENT (FOR
ITSELF AND NOT ON BEHALF OF ANY LENDER) SUBJECT TO THE REQUIREMENTS OF THE USA
PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001))
(THE “ACT”) HEREBY NOTIFIES EACH LOAN PARTY THAT PURSUANT TO THE ACT IT IS
REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES SUCH LOAN
PARTY, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF SUCH LOAN PARTY AND
OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, TO IDENTIFY SUCH LOAN PARTY IN ACCORDANCE WITH THE ACT.


 


SECTION 9.18. CONCERNING THE INTERCREDITOR AGREEMENT.  THE LENDERS ACKNOWLEDGE
THAT THE REVOLVING FACILITY IS SECURED BY LIENS ON THE TERM FACILITY COLLATERAL
AND THE REVOLVING FACILITY COLLATERAL AND THAT THE PERMITTED SECOND LIEN NOTES
WILL BE SECURED BY LIENS ON THE TERM FACILITY COLLATERAL AND THE REVOLVING
FACILITY

 

120

--------------------------------------------------------------------------------


 


COLLATERAL.  IN CONNECTION WITH THE BORROWER’S ENTRY INTO THE REVOLVING FACILITY
AND/OR THE INCURRENCE OF ANY PERMITTED SECOND LIEN NOTES, THE ADMINISTRATIVE
AGENT SHALL ENTER INTO THE INTERCREDITOR AGREEMENT, ESTABLISHING THE RELATIVE
RIGHTS OF THE SECURED PARTIES, THE SECURED PARTIES UNDER THE REVOLVING FACILITY
AND THE SECURED PARTIES UNDER THE PERMITTED SECOND LIEN NOTES, AS THE CASE MAY
BE, WITH RESPECT TO THE TERM FACILITY COLLATERAL AND THE REVOLVING FACILITY
COLLATERAL AND SUCH AMENDMENTS TO THE SECURITY DOCUMENTS AS SHALL BE APPROPRIATE
OR NECESSARY TO CAUSE THE PERMITTED SECOND LIEN NOTES TO BE SECURED AS SET FORTH
IN THE DEFINITION OF THE TERM “PERMITTED SECOND LIEN NOTES”, PROVIDED THAT THE
ADMINISTRATIVE AGENT HAS RECEIVED EVIDENCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT THE TERMS OF THE PERMITTED SECOND LIEN NOTES AND THE
DEFINITIVE DOCUMENTATION ENTERED INTO IN CONNECTION THEREWITH COMPLY WITH THE
TERMS HEREOF.  EACH LENDER HEREBY IRREVOCABLY (I) CONSENTS TO THE TREATMENT OF
LIENS TO BE PROVIDED FOR UNDER THE INTERCREDITOR AGREEMENT OR THE AMENDED
SECURITY DOCUMENTS, AS THE CASE MAY BE, (II) AUTHORIZES AND DIRECTS THE
ADMINISTRATIVE AGENT TO EXECUTE AND DELIVER THE INTERCREDITOR AGREEMENT AND ANY
DOCUMENTS RELATING THERETO, IN EACH CASE, ON BEHALF OF SUCH LENDER AND WITHOUT
ANY FURTHER CONSENT, AUTHORIZATION OR OTHER ACTION BY SUCH LENDER, (III) AGREES
THAT, UPON EXECUTION AND DELIVERY THEREOF, SUCH LENDER SHALL BE BOUND BY THE
TERMS OF THE INTERCREDITOR AGREEMENT AS IF IT WERE A SIGNATORY THERETO AND WILL
TAKE NO ACTION CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND
(IV) AGREES THAT NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST THE
ADMINISTRATIVE AGENT AS A RESULT OF ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT
PURSUANT TO THIS SECTION OR IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR
AGREEMENT.  EACH LENDER HEREBY FURTHER IRREVOCABLY AUTHORIZES AND DIRECTS THE
ADMINISTRATIVE AGENT TO ENTER INTO SUCH AMENDMENTS, SUPPLEMENTS OR OTHER
MODIFICATIONS TO THE INTERCREDITOR AGREEMENT IN CONNECTION WITH ANY EXTENSION,
RENEWAL OR REFINANCING OF ANY LOANS OR ANY PERMITTED SECOND LIEN NOTES AS ARE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO GIVE EFFECT THERETO, IN
EACH CASE, ON BEHALF OF SUCH LENDER AND WITHOUT ANY FURTHER CONSENT,
AUTHORIZATION OR OTHER ACTION BY SUCH LENDER.  THE ADMINISTRATIVE AGENT SHALL
HAVE THE BENEFIT OF THE PROVISIONS OF ARTICLE VIII WITH RESPECT TO ALL ACTIONS
TAKEN BY IT PURSUANT TO THIS SECTION TO THE FULL EXTENT THEREOF.


 


SECTION 9.19. QUALIFIED SECURED HEDGING AGREEMENTS AND QUALIFIED SECURED CASH
MANAGEMENT AGREEMENTS.  AT ANY TIME PRIOR TO OR WITHIN 15 DAYS AFTER ANY LOAN
PARTY OR ANY SUBSIDIARY ENTERS INTO ANY HEDGING AGREEMENT OR CASH MANAGEMENT
AGREEMENT, OR IN THE CASE OF HEDGING AGREEMENTS OR CASH MANAGEMENT AGREEMENTS IN
EFFECT ON THE FUNDING DATE, WITHIN 15 DAYS OF THE FUNDING DATE, IF THE
APPLICABLE LOAN PARTY OR SUBSIDIARY AND COUNTERPARTY DESIRE THAT THE MONETARY
OBLIGATIONS IN RESPECT OF SUCH HEDGING AGREEMENT OR THE CASH MANAGEMENT SERVICES
OBLIGATIONS IN RESPECT OF SUCH CASH MANAGEMENT AGREEMENT BE TREATED AS AN
“OBLIGATION” HEREUNDER WITH RIGHTS IN RESPECT OF PAYMENT OF PROCEEDS OF THE
COLLATERAL IN ACCORDANCE WITH THE WATERFALL PROVISIONS SET FORTH IN THE
APPLICABLE SECURITY DOCUMENTS, THE BORROWER MAY NOTIFY THE ADMINISTRATIVE AGENT
IN WRITING (TO BE ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT) THAT (X) SUCH
HEDGING AGREEMENT IS TO BE A “QUALIFIED SECURED HEDGING AGREEMENT” OR (Y) SUCH
CASH MANAGEMENT AGREEMENT IS TO BE A “QUALIFIED SECURED CASH MANAGEMENT
AGREEMENT”, SO LONG AS THE FOLLOWING CONDITIONS ARE SATISFIED:

 

121

--------------------------------------------------------------------------------


 

(I) IN THE CASE OF A HEDGING AGREEMENT, SUCH HEDGING AGREEMENT IS EITHER (X) IN
EFFECT ON THE FUNDING DATE WITH A COUNTERPARTY THAT IS A LENDER OR AN AFFILIATE
OF A LENDER, A LENDER UNDER THE REVOLVING FACILITY OR AN AFFILIATE OF SUCH A
LENDER, IN EACH CASE AS OF THE FUNDING DATE OR (Y) ENTERED INTO AFTER THE
FUNDING DATE WITH ANY COUNTERPARTY THAT IS A LENDER OR AN AFFILIATE OF A LENDER
OR A LENDER UNDER THE REVOLVING FACILITY OR AN AFFILIATE OF SUCH A LENDER AT THE
TIME SUCH HEDGING AGREEMENT IS ENTERED INTO; AND

 

(II) IN THE CASE OF CASH MANAGEMENT AGREEMENTS, SUCH CASH MANAGEMENT AGREEMENT
IS WITH A COUNTERPARTY THAT IS A LENDER OR AN AFFILIATE OF A LENDER OR A LENDER
UNDER THE REVOLVING FACILITY OR AN AFFILIATE OF SUCH A LENDER;

 

provided that no such Qualified Secured Hedging Agreement or Qualified Secured
Cash Management Agreement can be secured on a first lien basis by the Revolving
Facility Collateral (and any request under this Section 9.19 will be deemed to
be a representation by the Borrower to such effect); and provided further that
no monetary obligations in respect of any Qualified Secured Hedging Agreement or
Qualified Secured Cash Management Agreement shall be treated as “Obligations”
hereunder or receive any benefit of the designation under this Section 9.19
after the principal of and interest on each Loan and all Fees payable hereunder
have been paid in full and all Commitments and other lending commitments
hereunder have expired or terminated.

 

Until such time as the Borrower delivers (and the Administrative Agent
acknowledges) such notice as described above, such Hedging Agreement or Cash
Management Agreement shall not constitute a Qualified Secured Hedging Agreement
or Qualified Secured Cash Management Agreement, as the case may be.  The parties
hereto understand and agree that the provisions of this Section 9.19 are made
for the benefit of the Lenders and their Affiliates and the lenders under the
Revolving Facility and their Affiliates, which become parties to Qualified
Secured Hedging Agreements or Qualified Secured Cash Management Agreements, as
applicable, and agree that any amendments or modifications to the provisions of
this Section 9.19 shall not be effective with respect to any Qualified Secured
Hedging Agreement or Qualified Secured Cash Management Agreement, as the case
may be, entered into prior to the date of the respective amendment or
modification of this Section 9.19 (without the written consent of the relevant
parties thereto).  Notwithstanding any such designation of a Hedging Agreement
as a Qualified Secured Hedging Agreement or a Cash Management Agreement as a
Qualified Secured Cash Management Agreement, no provider or holder of any such
Qualified Secured Hedging Agreement or Qualified Secured Cash Management
Agreement shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider of such agreements or the
Obligations owing thereunder, nor shall their consent be required (other than in
their capacities as a Lender to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including without limitation, as to
any matter relating to the Collateral or the release of Collateral or
Guarantors.  The Administrative Agent accepts no responsibility and shall have
no liability for the calculation of the exposure owing by the Loan Parties under
any such Qualified Secured Hedging Agreement and/or Qualified Secured Cash
Management Agreement, and shall be entitled in all cases to rely on the
applicable

 

122

--------------------------------------------------------------------------------


 

counterparty and the applicable Loan Party party to such agreement for the
calculation thereof.  Such counterparty and the applicable Loan Party party to
any such agreement each agrees to provide the Administrative Agent with the
calculations of all such exposures, if any, at such times as the Administrative
Agent shall reasonably request, and in any event, not less than monthly (unless
other agreed to by the Administrative Agent).

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SMURFIT-STONE CONTAINER CORPORATION,

 

 

 

by

 

 

 

/s/ Timothy T. Griffith

 

 

Name: Timothy T. Griffith

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.,

 

 

 

by

 

 

 

/s/ Timothy T. Griffith

 

 

Name: Timothy T. Griffith

 

 

Title: Vice President and Treasurer

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and a Lender,

 

 

 

by

 

 

 

/s/ Peter S. Predun

 

 

Name: Peter S. Predun

 

 

Title: Executive Director

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

SMURFIT-STONE CONTAINER ENTERPRISES, INC.

 

 

 

Bank of America, N.A.

 

 

 

by

 

 

 

/s/ Anne Skoronski

 

 

Name: Anne Skoronski

 

 

Title: Managing Director

 

 

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to the Credit Agreement]

 

124

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

SMURFIT-STONE CONTAINER ENTERPRISES, INC.

 

 

 

Deutsche Bank Trust Company, Americas

 

 

 

by

 

 

 

/s/ Anca Trifan

 

 

Name: Anca Trifan

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Keith C. Braun

 

 

Name: Keith C. Braun

 

 

Title: Managing Director

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SCHEDULES TO CREDIT AGREEMENT

 

among

 

SMURFIT-STONE CONTAINER CORPORATION,

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.,

as Borrower,

 

THE OTHER LOAN PARTIES PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

DEUTSCHE BANK SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunners and Co-Lead Arrangers,

 

DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,

and

BANC OF AMERICA SECURITIES LLC,

as Documentation Agent

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Material Subsidiaries

 

Subsidiary

 

Jurisdiction of
Organization

 

Equity Ownership

Smurfit-Stone Container Enterprises, Inc.

 

Delaware

 

Smurfit-Stone Container Corporation – 100%

 

 

 

 

 

Smurfit-Stone Container Canada Inc

 

Nova Scotia

 

Smurfit-Stone Container Enterprises, Inc. – 100% Common

 

Stone Container Finance Company of Canada – Class C Shares

 

Stone Container Finance Company of Canada II – Class C Shares

 

SLP Finance General Partnership – Class D Shares

 

 

 

 

 

MBI Limited/Limitée

 

New Brunswick

 

Smurfit-Stone Container Canada Inc. - 50%

 

3083527 Nova Scotia Company – 50%

 

 

 

 

 

Smurfit-MBI

 

Ontario

 

Smurfit-Stone Container Canada Inc. – 49.9999%

 

3083527 Nova Scotia Company – 49.9999%

 

MBI Limited/Limitée - .0002%

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

*Mortgaged Properties

 

--------------------------------------------------------------------------------

*The information included in this Schedule 1.01(b) has been omitted pursuant to
a request for confidential treatment and has been filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments

 

 

 

Term Loan
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

480,000,000.00

 

Deutsche Bank Trust Company Americas

 

$

480,000,000.00

 

Bank of America, N.A.

 

$

240,000,000.00

 

Total Term Loan Commitments

 

$

1,200,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 3.07

 

Certain Title Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.08

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of
Organization

 

Equity Ownership

 

 

 

 

 

A.         Domestic Subsidiaries

 

 

 

 

 

 

 

 

 

Smurfit-Stone Container Enterprises, Inc.

 

Delaware

 

Smurfit-Stone Container Corporation – 100%

 

 

 

 

 

Lot 24D Redevelopment Corporation

 

Missouri

 

Smurfit-Stone Container Enterprises, Inc – 100%

 

 

 

 

 

Atlanta & St. Andrews Bay Railroad Company

 

Florida

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Cameo Container Corporation

 

Illinois

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Stone International Services Corporation

 

Delaware

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Calpine Corrugated, LLC

 

California

 

Smurfit-Stone Container Enterprises, Inc. – 90%

 

 

 

 

 

Stone Global, Inc.

 

Delaware

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Stone Connecticut Paperboard Properties, Inc.

 

Delaware

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Smurfit-Stone Puerto Rico, Inc.

 

Puerto Rico

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Smurfit Newsprint Corporation

 

Delaware

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

SLP Finance I, LLC

 

Delaware

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

SLP Finance II, LLC

 

Delaware

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Timber Capital Holdings LLC

 

Delaware

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Timber Note Holdings LLC

 

Delaware

 

Timber Capital Holdings LLC – 100%

 

 

 

 

 

SMBI Inc.

 

Delaware

 

Smurfit-MBI - 100%

 

 

 

 

 

B.         Canadian Subsidiaries

 

 

 

 

 

 

 

 

 

3242796 Nova Scotia Company

 

Nova Scotia

 

Stone Global, Inc. – 100%

 

 

 

 

 

3242795 Nova Scotia Company

 

Nova Scotia

 

Stone Global, Inc. – 100%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Organization

 

Equity Ownership

 

 

 

 

 

[NewCanco Partnership](1)

 

Ontario

 

3242796 Nova Scotia Company – 99%

 

3242795 Nova Scotia Company– 1%

 

 

 

 

 

Stone Container Finance Company of Canada

 

Nova Scotia

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Stone Container Finance Company of Canada II

 

Nova Scotia

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Smurfit-Stone Container Canada Inc.

 

Nova Scotia

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

Stone Container Finance Company of Canada – Class C Shares

 

Stone Container Finance Company of Canada II – Class C Shares

 

SLP Finance General Partnership – Class D Shares

 

 

 

 

 

SLP Finance General Partnership

 

Quebec

 

SLP Finance I, LLC – 50%

 

SLP Finance II, LLC – 50%

 

 

 

 

 

3083527 Nova Scotia Company

 

Nova Scotia

 

Smurfit-Stone Container Canada Inc. - 100%

 

 

 

 

 

MBI Limited/Limitée

 

New Brunswick

 

Smurfit-Stone Container Canada Inc. - 50%

 

3083527 Nova Scotia Company – 50%

 

 

 

 

 

Smurfit-MBI

 

Ontario

 

Smurfit-Stone Container Canada Inc. – 49.9999%

 

3083527 Nova Scotia Company – 49.9999%

 

MBI Limited/Limitée - .0002%

 

 

 

 

 

St. Laurent Display and Packaging Inc.

 

Ontario

 

Smurfit-Stone Container Canada Inc. - 100%

 

 

 

 

 

Stone Venepal (Celgar) Pulp, Inc.

 

Canada (federal)

 

Smurfit-Stone Container Canada Inc. - 45%

 

Celgar Investments, Inc. - 45%

 

 

 

 

 

639647 British Columbia Ltd.

 

British Columbia

 

Smurfit-MBI - 100%

 

 

 

 

 

Francobec Company

 

Nova Scotia

 

SLP Finance General Partnership - 100%

 

 

 

 

 

605681 N.B. Inc.

 

New Brunswick

 

SLP Finance General Partnership - 100%

 

--------------------------------------------------------------------------------

(1) To be formed prior to the Closing Date.

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Organization

 

Equity Ownership

 

 

 

 

 

B.C. Shipper Supplies Ltd.

 

British Columbia

 

639647 British Columbia Ltd. - 100%

 

 

 

 

 

Specialty Containers Inc.

 

Alberta

 

639647 British Columbia Ltd. - 100%

 

 

 

 

 

C.         Latin American Subsidiaries

 

 

 

 

 

 

 

 

 

Stone Container de Mexico S. de R.L. de C.V.

 

Mexico

 

Smurfit-Stone Container Enterprises, Inc. – 99.994%

 

Cameo Container Corporation - .006%

 

 

 

 

 

CCA de Baja California S.A. de C.V.

 

Mexico

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

D.         Pacific Subsidiaries

 

 

 

 

 

 

 

 

 

Stone Truepenny International, Inc.

 

British Virgin Islands

 

Smurfit-Stone Container Enterprises, Inc. – 100%

 

 

 

 

 

Xiamen Stone Millennium Packaging & Paper Industries Co. Ltd.

 

China

 

Smurfit-Stone Packaging (Dongguan) Co., Ltd. – 100%

 

 

 

 

 

Smurfit-Stone i2i Design Center, Ltd.

 

British Virgin Islands

 

Stone Truepenny International, Inc. – 100%

 

 

 

 

 

Smurfit-Stone China Trading, Ltd.

 

British Virgin Islands

 

Stone Truepenny International, Inc. – 100%

 

 

 

 

 

Smurfit-Stone (Asia) Limited

 

Hong Kong

 

Stone Truepenny International, Inc. – 100%

 

 

 

 

 

Smurfit-Stone Packaging (Dongguan) Co., Ltd.

 

China

 

Smurfit-Stone (Asia) Limited – 100%

 

 

 

 

 

Smurfit-Stone i2i (China)

 

China

 

Smurfit-Stone (Asia) Limited – 100%

 

 

 

 

 

Smurfit-Stone HY Holdings, Ltd.

 

British Virgin Islands

 

Stone Truepenny International, Inc. – 100%

 

 

 

 

 

Celgar Investments, Inc.

 

British Virgin Islands

 

Smurfit-Stone Container Canada Inc. – 100%

 

 

 

 

 

E.European Subsidiaries

 

 

 

 

 

 

 

 

 

Smurfit-Stone Recycling International Cooperatief U.A.

 

Netherlands

 

Smurfit-Stone Container Enterprises, Inc. – 99%

 

Stone Global, Inc. – 1%

 

--------------------------------------------------------------------------------


 

Schedule 3.09

 

Litigation and Compliance with Laws

 

1.               In 2009, a lawsuit was filed in the United States District
Court for the Northern District of Illinois against the four individual
committee members for the Administrative Committee (“Administrative Committee”)
of the Company’s savings plans and Patrick Moore, our Chief Executive Officer
(together, the “Defendants”).  The suit alleges violations of the Employee
Retirement Income Security Act (“ERISA”) (the “2009 ERISA Case”) between
January 2008 and the date it was filed.  The plaintiffs in the 2009 ERISA Case
brought the complaint on behalf of themselves and a class of similarly situated
participants and beneficiaries of four of our savings plans (the “Savings
Plans”).  The plaintiffs assert that the Defendants breached their fiduciary
duties to the Savings Plans’ participants and beneficiaries by allegedly making
imprudent investments with the Savings Plans’ assets, making misrepresentations
and failing to disclose material adverse facts concerning the Company’s business
conditions, debt management and viability, and not taking appropriate action to
protect the Savings Plans’ assets.  Even though the Company is not a named
defendant in the 2009 ERISA Case, management believes that any indemnification
obligations to the Defendants would be covered by applicable insurance.

 

2.               On January 11, 2010, a second ERISA class action lawsuit was
filed in the United States District Court for the Western District of Missouri. 
The defendants in this case are the individual committee members for the
Administrative Committee, several other of the Company’s executives and the
individual members of its Board of Directors.  The suit has similar allegations
as the 2009 ERISA Case described above, with the addition of breach of fiduciary
duty claims related to our pension plans.  The Company expects that both of
these matters will be consolidated in some manner as they purport to represent a
similar class of employees and former employees and seek recovery under similar
allegations and any of the Company’s indemnification obligations would be
covered by applicable insurance.

 

--------------------------------------------------------------------------------


 

Schedule 3.14(b)

 

Canadian Pension Plan Matters

 

Unpaid Contributions

 

SSC Canada and the other Canadian Subsidiaries have suspended pension special
payments (to amortize unfunded actuarial liabilities and solvency deficiencies)
since January 26, 2009. Aggregate minimum outstanding special payments are
estimated to C$39,717,264, excluding interest, as of April 30, 2010.

 

Unfunded Actuarial Liabilities/Solvency Deficiencies (as of the date of the most
recent actuarial valuation filed with Governmental Authorities)

 

Plan

 

Valuation date

 

Solvency deficiency

 

Unfunded actuarial
liability

 

 

 

 

 

 

 

 

 

SSCC Plan

 

December 31, 2006(2)

 

C$

49,406,800

 

C$

14,451,500

 

 

 

 

 

 

 

 

 

 

 

SSCC (St-Laurent) Union

 

December 31, 2006(3)

 

C$

31,009,000

 

C$

6,465,000

 

 

 

 

 

 

 

 

 

 

 

Smurfit – MBI Union

 

December 31, 2008

 

C$

44,072,600

 

C$

9,763,000

 

 

 

 

 

 

 

 

 

 

 

Smurfit – MBI Non-Union

 

December 31, 2006

 

C$

11,686,800

 

C$

5,058,700

 

 

 

 

 

 

 

 

 

 

 

Smurfit – MBI Executive

 

December 31, 2007

 

C$

136,600

(4)

C$

1,121,800

 

 

 

 

 

 

 

 

 

 

 

Forest & Sawmill

 

December 31, 2006

 

C$

54,800

 

C$

16,800

 

 

--------------------------------------------------------------------------------

(2) A cost certificate as of December 31, 207 revealed an additional solvency
deficiency of C$255,900 and an additional unfunded actuarial liability of
C$452,900.

(3) A cost certificate as of June 1, 2008 revealed an additional solvency
deficiency of C$485,800 and an additional unfunded actuarial liability of
C$524,100.

(4) Termination deficiency: C$1,161,800.

 

--------------------------------------------------------------------------------


 

Schedule 3.15

 

Environmental Matters

 

1.               Various federal, state and local governmental authorities have
developed and maintain numerous databases or lists of environmental information,
including lists of leaking underground storage tanks, landfill facilities,
hazardous waste sites and the like.  The information in these databases may
contain errors, and certain databases and lists are posted for public viewing
without the opportunity for property owners and operators to correct any errors
that appear in them.  Further, the inclusion of a property on an environmental
database or list maintained by a governmental agency, in and of itself, may not
trigger the need for investigation or remediation.  To the knowledge of SSCC and
the Borrower, the following Real Properties appear on the Comprehensive
Environmental Response, Compensation, Liability Information System List
(“CERCLIS”) maintained by the United States Environmental Protection Agency
(“EPA”):

 

(a)                                  47 Maple Street, Mansfield, Massachusetts
-  CERCLIS – No Further Remedial Action Planned

 

(b)                                 910 Industrial Street, Hopewell, Virginia -
CERCLIS – No Further Remedial Action Planned

 

(c)                                  1 South Everett Street, Panama City,
Florida - CERCLIS Archive – No Further Remedial Action Planned

 

(d)                                 19th & Main Street, West Point, Virginia -
CERCLIS Archive – No Further Remedial Action Planned

 

--------------------------------------------------------------------------------


 

Schedule 3.17(a)

 

UCC Lien Filing Offices

 

1.               Secretary of the State of Delaware

 

--------------------------------------------------------------------------------


 

Schedule 3.18

 

Labor Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.19

 

Real Properties

 

 

 

Property Type

 

Property Address

1.

 

Converting Plant

 

3200 Pinson Valley Parkway

 

 

 

 

Birmingham, AL 35217

 

 

 

 

(Jefferson County)

 

 

 

 

 

2.

 

Mill

 

1611 County Road 85

 

 

 

 

PO Box 508

 

 

 

 

Stevenson, AL 35772

 

 

 

 

(Jackson County)

 

 

 

 

 

3.

 

Converting Plant

 

2200 Industrial Drive

 

 

 

 

Jonesboro, AR 72401

 

 

 

 

(Craighead County)

 

 

 

 

 

4.

 

Converting Plant

 

2021 South 5th Street

 

 

 

 

Rogers, AR 72758

 

 

 

 

(Benton County)

 

 

 

 

 

5.

 

Converting Plant

 

201 S. Hillview Drive

 

 

 

 

Milpitas, CA 95035

 

 

 

 

(Santa Clara County)

 

 

 

 

 

6.

 

Converting Plant

 

1078 Merrill Street

 

 

 

 

Salinas, CA 93901

 

 

 

 

(Monterey County)

 

 

 

 

 

7.

 

Converting Plant

 

185 N. Smith Street

 

 

 

 

Corona, CA 91720

 

 

 

 

(Riverside County)

 

 

 

 

 

8.

 

Converting Plant

 

13833 E. Freeway Drive

 

 

 

 

Santa Fe Springs, CA 90670

 

 

 

 

(Los Angeles County)

 

 

 

 

 

9.

 

Converting Plant

 

15300 Marquardt Avenue

 

 

 

 

Santa Fe Springs, CA 90670

 

 

 

 

(Los Angeles County)

 

 

 

 

 

10.

 

Converting Plant

 

5050 E. 50th Avenue

 

 

 

 

Denver, CO 80216

 

 

 

 

(Denver County)

 

 

 

 

 

11.

 

Mill

 

125 Depot Road

 

 

 

 

Uncasville, CT 06832

 

 

 

 

(New London County)

 

 

 

 

 

12.

 

Converting Plant

 

1400 West Tradeport Drive

 

 

 

 

Jacksonville, FL 32218

 

 

 

 

(Duval County)

 

--------------------------------------------------------------------------------


 

 

 

Property Type

 

Property Address

13.

 

Mill

 

1 Everitt Avenue

 

 

 

 

Panama City, FL 32401

 

 

 

 

(Bay County)

 

 

 

 

 

14.

 

Mill and Office

 

9469 Eastport Road

 

 

 

 

Jacksonville, FL 32218

 

 

 

 

(Duval County)

 

 

 

 

 

15.

 

Mill

 

600 N. 8th Street

 

 

 

 

Fernandina Beach, FL 32034

 

 

 

 

(Nassau County)

 

 

 

 

 

16.

 

Converting Plant

 

1995 Lithonia Industrial Boulevard

 

 

 

 

Atlanta, GA 30058

 

 

 

 

(DeKalb County)

 

 

 

 

 

17.

 

Converting Plant

 

65 Enterprise Boulevard SW

 

 

 

 

Atlanta, GA 30336

 

 

 

 

(Fulton County)

 

 

 

 

 

18.

 

Converting Plant

 

6180 Jersey Alcovy Road

 

 

 

 

Covington, GA 30209

 

 

 

 

(Newton County)

 

 

 

 

 

19.

 

Converting Plant

 

2300 Bridgeport Drive

 

 

 

 

Sioux City, IA 51111

 

 

 

 

(Woodbury County)

 

 

 

 

 

20.

 

Converting Plant

 

1540 & 1601 Tri View Avenue

 

 

 

 

Sioux City, IA 51103

 

 

 

 

(Woodbury County)

 

 

 

 

 

21.

 

Converting Plant

 

3800 Dixon Street

 

 

 

 

Des Moines, IA 50313

 

 

 

 

(Polk County)

 

 

 

 

 

22.

 

Converting Plant

 

1900 Foss Park Avenue

 

 

 

 

North Chicago, IL 60064

 

 

 

 

(Lake County)

 

 

 

 

 

23.

 

Converting Plant

 

1415 West 44th Street

 

 

 

 

Chicago, IL 60609

 

 

 

 

(Cook County)

 

 

 

 

 

24.

 

Converting Plant

 

1815 Morrissey Drive

 

 

 

 

Bloomington, IL 61702

 

 

 

 

(McLean County)

 

--------------------------------------------------------------------------------


 

 

 

Property Type

 

Property Address

25.

 

Converting Plant

 

Sixth & Zschokke Streets

 

 

 

 

Highland, IL 62249

 

 

 

 

(Madison County)

 

 

 

 

 

26.

 

Converting Plant

 

775 Linwood Road

 

 

 

 

Galesburg, IL 61402

 

 

 

 

(Knox County)

 

 

 

 

 

27.

 

Converting Plant

 

7601 S. 78th Avenue

 

 

 

 

Bridgeview, IL 60455

 

 

 

 

(Cook County)

 

 

 

 

 

28.

 

Office and

 

450 E. North Avenue

 

 

Design/Engineering Center

 

Carol Stream, IL 60188

 

 

 

 

(Dupage County)

 

 

 

 

 

29.

 

Converting Plant

 

3101 State Street

 

 

 

 

Columbus, IN 47202

 

 

 

 

(Bartholomew County)

 

 

 

 

 

30.

 

Converting Plant

 

1925 Stone Court

 

 

 

 

Mishawaka, IN 46545

 

 

 

 

(St. Joseph County)

 

 

 

 

 

31.

 

Mill

 

Mill Street

 

 

 

 

Hodge, LA 71247

 

 

 

 

(Jackson Parish)

 

 

 

 

 

32.

 

Converting Plant

 

47 Maple Street

 

 

 

 

Mansfield, MA 02048

 

 

 

 

(Bristol County)

 

 

 

 

 

33.

 

Converting Plant

 

320 Parker Street

 

 

 

 

Springfield, MA 01129

 

 

 

 

(Hampden County)

 

 

 

 

 

34.

 

Converting Plant

 

725 Pittman Road

 

 

 

 

Baltimore, MD 21226

 

 

 

 

(Anne Arundel County)

 

 

 

 

 

35.

 

Converting Plant

 

50 – 37th Avenue NE

 

 

 

 

Minneapolis, MN 55421

 

 

 

 

(Hennepin County)

 

 

 

 

 

36.

 

Converting Plant

 

655 – 41st Avenue North

 

 

 

 

St. Cloud, MN 56301

 

 

 

 

(Stearns County)

 

 

 

 

 

37.

 

Converting Plant

 

2705 West Battlefield Street

 

 

 

 

Springfield, MO 65808

 

 

 

 

(Greene County)

 

--------------------------------------------------------------------------------


 

 

 

Property Type

 

Property Address

38.

 

Converting Plant

 

933 S. Kent Street

 

 

 

 

Liberty, MO 64068

 

 

 

 

(Clay County)

 

 

 

 

 

39.

 

Converting Plant

 

577 Goddard Avenue

 

 

 

 

Chesterfield, MO 63005

 

 

 

 

(St. Louis County)

 

 

 

 

 

40.

 

Converting Plant

 

324 Turner Industrial Park Road

 

 

 

 

Saltillo/Tupelo, MS 38866

 

 

 

 

(Lee County)

 

 

 

 

 

41.

 

Converting Plant

 

1679 S. Green Street

 

 

 

 

Tupelo, MS 38802

 

 

 

 

(Lee County)

 

 

 

 

 

42.

 

Converting Plant

 

8080 North Point Boulevard

 

 

 

 

Winston-Salem, NC 27106

 

 

 

 

(Forsyth County)

 

 

 

 

 

43.

 

Converting Plant

 

662 Washburn Switch Road

 

 

 

 

Shelby, NC 28151

 

 

 

 

(Cleveland County)

 

 

 

 

 

44.

 

Converting Plant

 

400 Albemarle Street

 

 

 

 

Lexington, NC 27292

 

 

 

 

(Davidson County)

 

 

 

 

 

45.

 

Converting Plant

 

2606 Wilco Boulevard

 

 

 

 

Wilson, NC 27893

 

 

 

 

(Wilson County)

 

 

 

 

 

46.

 

Converting Plant

 

51 Robinson Street

 

 

 

 

North Tonawanda, NY 14120

 

 

 

 

(Niagara County)

 

 

 

 

 

47.

 

Converting Plant

 

975 N. Freedom Street

 

 

 

 

Ravenna, OH 44266

 

 

 

 

(Portage County)

 

 

 

 

 

48.

 

Converting Plant

 

9960 Alliance Road

 

 

 

 

Cincinnati, OH 45242

 

 

 

 

(Hamilton County)

 

 

 

 

 

49.

 

Mill

 

500 N. Fourth Street

 

 

 

 

Coshocton, OH 43812

 

 

 

 

(Coshocton County)

 

 

 

 

 

50.

 

Converting Plant

 

1010 Mead Street

 

 

 

 

(Mead & Kenskill)

 

 

 

 

Washington Courthouse, OH 43160

 

 

 

 

(Fayette County)

 

 

 

 

 

51.

 

Converting Plant

 

108 S. Sycamore Street

 

--------------------------------------------------------------------------------


 

 

 

Property Type

 

Property Address

 

 

 

 

Jefferson, Ohio 44047

 

 

 

 

(Ashtabula County)

 

 

 

 

 

52.

 

Converting Plant

 

2111 Old Shawnee Road

 

 

 

 

Muskogee, OK 74403

 

 

 

 

(Muskogee County)

 

 

 

 

 

53.

 

Converting Plant

 

9930 N. Burgard Way

 

 

 

 

Portland, OR 97203

 

 

 

 

(Multnomah County)

 

 

 

 

 

54.

 

Converting Plant

 

2940 Reach Road

 

 

 

 

Williamsport, PA 17701

 

 

 

 

(Lycoming County)

 

 

 

 

 

55.

 

Converting Plant

 

100 McDonald Boulevard

 

 

 

 

Philadelphia, PA 19014

 

 

 

 

(Delaware County)

 

 

 

 

 

56.

 

Converting Plant

 

9820 Blue Grass Road

 

 

 

 

Philadelphia, PA 19114

 

 

 

 

(Philadelphia County)

 

 

 

 

 

57.

 

Converting Plant

 

4461 Highway 301 South

 

 

 

 

Latta, SC 29565

 

 

 

 

(Dillon County)

 

 

 

 

 

58.

 

Mill

 

Paper Mill Road

 

 

 

 

Florence, SC 29501

 

 

 

 

(Florence County)

 

 

 

 

 

59.

 

Converting Plant

 

100 East Benson Road

 

 

 

 

Sioux Falls, SD 57104

 

 

 

 

(Minnehaha County)

 

 

 

 

 

60.

 

Converting Plant

 

1720 Ninth Avenue

 

 

 

 

Humboldt, TN 38343

 

 

 

 

(Gibson County)

 

 

 

 

 

61.

 

Converting Plant

 

550 South Avenue East

 

 

 

 

Collierville, TN 38017

 

 

 

 

(Shelby County)

 

 

 

 

 

62.

 

Converting Plant

 

4512 Anderson Road

 

 

 

 

Knoxville, TN 37918

 

 

 

 

(Knox County)

 

 

 

 

 

63.

 

Converting Plant

 

700 Garrett Parkway

 

 

 

 

Lewisburg, TN 37091

 

 

 

 

(Marshall County)

 

 

 

 

 

64.

 

Converting Plant

 

6701 South Freeway

 

 

 

 

Fort Worth, TX 76134

 

 

 

 

(Tarrant County)

 

--------------------------------------------------------------------------------


 

 

 

Property Type

 

Property Address

65.

 

Converting Plant

 

13343 Interstate 20 (I-20 & Hwy 155)

 

 

 

 

Tyler, TX 75710

 

 

 

 

(Smith County)

 

 

 

 

 

66.

 

Converting Plant

 

8440 Tewantin Drive

 

 

 

 

Houston, TX 77061

 

 

 

 

(Harris County)

 

 

 

 

 

67.

 

Converting Plant

 

7350 Stiles Road

 

 

 

 

El Paso, TX 79915

 

 

 

 

(El Paso County)

 

 

 

 

 

68.

 

Converting Plant

 

2302 W. Marshall Drive

 

 

 

 

Grand Prairie, TX 75051

 

 

 

 

(Dallas County)

 

 

 

 

 

69.

 

Mill

 

19th and Main Streets

 

 

 

 

West Point, Virginia 23181

 

 

 

 

(King William County)

 

 

 

 

 

70.

 

Mill

 

910 Industrial Street,

 

 

 

 

Hopewell, VA 23860

 

 

 

 

(City of Hopewell)

 

 

 

 

 

71.

 

Converting Plant

 

Richmond North

 

 

 

 

5700 Lewis Road

 

 

 

 

Sandston, VA 23150

 

 

 

 

(Henrico County)

 

 

 

 

 

72.

 

Converting Plant

 

9400 Heather Avenue

 

 

 

 

Milwaukee, WI 53224

 

 

 

 

(Milwaukee County)

 

 

 

 

 

73.

 

Converting Plant

 

2800 W. Custer Avenue

 

 

 

 

Milwaukee, WI 53209

 

 

 

 

(Milwaukee County)

 

 

 

 

 

74.

 

Converting Plant

 

201 Grove Street

 

 

 

 

Castle Rock, WI 53910

 

 

 

 

(Adams County)

 

 

 

 

 

75.

 

Land only (15 acres)

 

Hwy 19 South

 

 

 

 

Magnolia, AR

 

 

 

 

(Columbia County)

 

 

 

 

 

76.

 

Recycling Plant

 

2710 O Street

 

 

 

 

Bakersfield, CA 93301

 

 

 

 

(Kern County)

 

 

 

 

 

77.

 

Recycling Plant

 

20502 S. Denker Street

 

 

 

 

Torrance, CA 90501

 

 

 

 

(Los Angeles County)

 

--------------------------------------------------------------------------------


 

 

 

Property Type

 

Property Address

78.

 

Converting Plant

 

74 Pickering Street

 

 

 

 

Portland, CT 06480

 

 

 

 

(Middlesex County)

 

 

 

 

 

79.

 

Recycling Plant

 

5111 N. 26th Street

 

 

 

 

Tampa, FL 33610

 

 

 

 

(Hillsborough County)

 

 

 

 

 

80.

 

Forest Resources Office

 

1200 Franklin Street

 

 

 

 

Fernandina Beach, FL 32034

 

 

 

 

(Nassau County)

 

 

 

 

 

81.

 

Recycling Plant

 

3021 SW First Terrace

 

 

 

 

Ft. Lauderdale, FL 33316

 

 

 

 

(Broward County)

 

 

 

 

 

82.

 

Recycling Plant

 

1580 W. Beaver Street

 

 

 

 

Jacksonville, FL 33316

 

 

 

 

(Duval County)

 

 

 

 

 

83.

 

Land

 

124 Watts Street,

 

 

 

 

Jacksonville, FL

 

 

 

 

(Duval County)

 

 

 

 

 

84.

 

Converting Plant

 

2002 E. 18th Street

 

 

 

 

Jacksonville, FL 32206

 

 

 

 

(Duval County)

 

 

 

 

 

85.

 

Recycling Plant

 

1311 Walker Street

 

 

 

 

Augusta, GA 30904

 

 

 

 

(Augusta-Richmond County)

 

 

 

 

 

86.

 

Recycling Plant

 

626 E. 111th Street

 

 

 

 

Chicago, IL 60628

 

 

 

 

(Cook County)

 

 

 

 

 

87.

 

Converting Plant

 

23315 Young Road

 

 

 

 

Joliet, IL 60434

 

 

 

 

(Will County)

 

 

 

 

 

88.

 

Recycling Plant

 

417 South 37th Avenue

 

 

 

 

St. Charles, IL 60174

 

 

 

 

(Kane County)

 

 

 

 

 

89.

 

Recycling Plant

 

1520 North 5th Avenue

 

 

 

 

Evansville, IN 47710

 

 

 

 

(Vanderburgh County)

 

 

 

 

 

90.

 

Recycling Plant

 

510 Division Street

 

 

 

 

Kansas City, KS 66103

 

 

 

 

(Wyandotte County)

 

 

 

 

 

91.

 

Recycling Plant

 

750 S. 11th Street

 

 

 

 

Louisville, KY 40245

 

--------------------------------------------------------------------------------


 

 

 

Property Type

 

Property Address

 

 

 

 

(Jefferson County)

 

 

 

 

 

92.

 

Converting Plant

 

33677 Costen Road

 

 

 

 

Pocomoke City, MD 21851

 

 

 

 

(Worcester County)

 

 

 

 

 

93.

 

Mill

 

One Superior Way

 

 

 

 

Ontonagon, MI 49953

 

 

 

 

(Ontonagon County)

 

 

 

 

 

94.

 

Recycling Plant

 

5505 Natural Bridge

 

 

 

 

St. Louis, MO 63120

 

 

 

 

(St. Louis County)

 

 

 

 

 

95.

 

Mill

 

14377 Pulp Mill Road

 

 

 

 

Missoula, MT 59808

 

 

 

 

(Missoula County)

 

 

 

 

 

96.

 

Land Only (approximately

 

55 Schenck Street

 

 

1 acre)

 

North Tonawanda, NY 14120

 

 

 

 

(Niagara County)

 

 

 

 

 

97.

 

Warehouse

 

52 Campion Road

 

 

 

 

New Hartford, NY 13413

 

 

 

 

(Oneida County)

 

 

 

 

 

98.

 

Converting Plant

 

288 South Illinois Avenue

 

 

 

 

Mansfield, OH 44905

 

 

 

 

(Richland County)

 

 

 

 

 

99.

 

Recycling Plant

 

1015 Marion Road

 

 

 

 

Columbus, OH 43207

 

 

 

 

(Franklin County)

 

 

 

 

 

100.

 

Recycling Plant

 

6328 SE 100th

 

 

 

 

Portland, OR 97266

 

 

 

 

(Multnomah County)

 

 

 

 

 

101.

 

Recycling Plant

 

707 19th Avenue North

 

 

 

 

Nashville, TN 37203

 

 

 

 

(Davidson County)

 

 

 

 

 

102.

 

Converting Plant

 

1125 Haley Road

 

 

 

 

Murfreesboro, TN 37129

 

 

 

 

(Rutherford County)

 

 

 

 

 

103.

 

Converting Plant

 

265 W. Trigg Avenue

 

 

 

 

Memphis, TN 38106

 

 

 

 

(Shelby County)

 

 

 

 

 

104.

 

Chip Mill

 

6367 Kings Highway

 

 

 

 

Keysville, VA 23947

 

 

 

 

(Charlotte County)

 

--------------------------------------------------------------------------------


 

Additional Properties:

 

 

 

County

 

State

 

Facility Name

 

Acres

 

105.

 

Baldwin

 

AL

 

Cow Dip Site

 

3.0

 

106.

 

Blount

 

AL

 

Snead Woodyard

 

11.0

 

107.

 

DeKalb

 

AL

 

Portersville Woodyard

 

4.5

 

108.

 

Escambia

 

AL

 

Huxford Woodyard

 

62.9

 

109.

 

Escambia

 

AL

 

Rock Creek Nursery

 

267.0

 

110.

 

Escambia

 

AL

 

Parker Farm Seed Orchard

 

460.0

 

111.

 

Henry

 

AL

 

Abbeville Woodyard

 

20.0

 

112.

 

Jackson

 

AL

 

Port Property

 

4.2

 

113.

 

Pike

 

AL

 

Troy Woodyard

 

56.0

 

 

 

 

 

 

 

State Total

 

888.6

 

 

 

 

 

 

 

 

 

 

 

114.

 

Coconino

 

AZ

 

Williams Property

 

35.0

 

 

 

 

 

 

 

State Total

 

35.0

 

 

 

 

 

 

 

 

 

 

 

115.

 

Trinity

 

CA

 

Burnt Ranch Sawmill

 

94.0

 

 

 

 

 

 

 

State Total

 

94.0

 

 

 

 

 

 

 

 

 

 

 

116.

 

Alachua

 

FL

 

High Springs Seed Orchard

 

234.0

 

117.

 

Alachua

 

FL

 

Alachua Landfill

 

543.0

 

118.

 

Bay

 

FL

 

Sitel Woodyard

 

155.0

 

119.

 

Bradford

 

FL

 

Debris Pits

 

20.5

 

120.

 

Bradford

 

FL

 

Bradford Woodyard

 

0.4

 

121.

 

Bradford

 

FL

 

Railroad ROW

 

22.6

 

122.

 

Clay

 

FL

 

Maxville Chipmill

 

366.3

 

123.

 

Duval

 

FL

 

Pendarvis Tract

 

160.0

 

124.

 

Gadsen

 

FL

 

Gretna Woodyard

 

2.3

 

125.

 

Hardee

 

FL

 

Hardee Woodyard

 

13.7

 

126.

 

Madison

 

FL

 

Greenville Woodyard

 

103.0

 

127.

 

Jackson

 

FL

 

Cottondale Woodyard

 

27.0

 

128.

 

Nassau

 

FL

 

Kent Seed Orchard

 

274.0

 

129.

 

Nassau

 

FL

 

Cattle Dip Site

 

7.1

 

130.

 

Nassau

 

FL

 

Callahan Office

 

214.0

 

131.

 

Nassau

 

FL

 

Crawford Road Landfill

 

516.0

 

132.

 

Pasco

 

FL

 

Lacoochee Woodyard

 

18.0

 

133.

 

St Johns

 

FL

 

Conservation Easement

 

583.0

 

 

 

 

 

 

 

State Total

 

3,259.9

 

 

 

 

 

 

 

 

 

 

 

134.

 

Screven

 

GA

 

Dover Woodyard

 

6.1

 

135.

 

Telfair

 

GA

 

McRae Chipmill

 

11.8

 

 

--------------------------------------------------------------------------------


 

 

 

County

 

State

 

Facility Name

 

Acres

 

136.

 

Whitfield

 

GA

 

Dalton Woodyard

 

11.9

 

 

 

 

 

 

 

State Total

 

29.8

 

 

 

 

 

 

 

 

 

 

 

137.

 

Bienville

 

LA

 

Bryceland Woodyard

 

2.1

 

138.

 

Bienville

 

LA

 

Gibsland Woodyard

 

1.0

 

139.

 

Claiborne

 

LA

 

Homer Woodyard

 

15.9

 

140.

 

De Soto

 

LA

 

Mansfield Woodyard

 

7.1

 

141.

 

Jackson

 

LA

 

Bear Creek Chipmill

 

16.9

 

142.

 

Jackson

 

LA

 

Hodge Office

 

2.5

 

143.

 

Rapides

 

LA

 

Railroad Switch

 

0.1

 

144.

 

Sabine

 

LA

 

Loring/Cade Woodyard

 

10.0

 

145.

 

Winn

 

LA

 

Winnfield Woodyard

 

30.8

 

 

 

 

 

 

 

State Total

 

86.4

 

 

 

 

 

 

 

 

 

 

 

146.

 

Somerset

 

MD

 

Pocomoke Chipmill

 

326.5

 

 

 

 

 

 

 

State Total

 

326.5

 

 

 

 

 

 

 

 

 

 

 

147.

 

Covington

 

MS

 

Collins Woodyard

 

15.3

 

148.

 

Rankin

 

MS

 

Brandon Woodyard

 

7.0

 

149.

 

Scott

 

MS

 

Forest Woodyard

 

31.3

 

150.

 

Simpson

 

MS

 

Magee Woodyard

 

16.2

 

 

 

 

 

 

 

State Total

 

69.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

151.

 

Franklin

 

NC

 

Katesville Woodyard

 

16.8

 

152.

 

Granville

 

NC

 

Butner Woodyard

 

112.0

 

153.

 

Hoke

 

NC

 

Raeford Woodyard

 

24.3

 

154.

 

Lee

 

NC

 

Cameron Woodyard

 

20.5

 

155.

 

Pasquotank

 

NC

 

Elizabeth City site

 

4.4

 

 

 

 

 

 

 

State Total

 

178.0

 

 

 

 

 

 

 

 

 

 

 

156.

 

Kershaw

 

SC

 

Elgin Sawmill

 

0.4

 

157.

 

Orangeburg

 

SC

 

Orangeburg Sawmill

 

5.0

 

 

 

 

 

 

 

State Total

 

5.3

 

 

 

 

 

 

 

 

 

 

 

158.

 

Bledsoe

 

TN

 

Pikeville Woodyard

 

8.8

 

159.

 

Grundy

 

TN

 

Tracy City Woodyard

 

6.6

 

160.

 

White

 

TN

 

Sparta Woodyard

 

21.7

 

 

 

 

 

 

 

State Total

 

37.1

 

 

 

 

 

 

 

 

 

 

 

161.

 

Caroline

 

VA

 

Caroline Woodyard

 

85.2

 

162.

 

Charlotte

 

VA

 

Keysville Chipmill

 

42.9

 

 

--------------------------------------------------------------------------------


 

 

 

County

 

State

 

Facility Name

 

Acres

 

163.

 

Cumberland

 

VA

 

Cumberland Woodyard

 

2.8

 

164.

 

Fluvanna

 

VA

 

Palmyra Woodyard

 

9.4

 

165.

 

New Kent

 

VA

 

Parhams Woodyard

 

25.3

 

166.

 

Pittsylvania

 

VA

 

Eden Chipmill

 

27.0

 

 

 

 

 

 

 

State Total

 

192.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

5,202.9

 

 

--------------------------------------------------------------------------------


 

Schedule 5.09(c)

 

*Certain Non-Collateral Properties

 

--------------------------------------------------------------------------------

*The information included in this Schedule 5.09(c) has been omitted pursuant to
a request for confidential treatment and has been filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Schedule 6.02(a)(iv)

 

Existing Liens

 

1.                                       Liens securing Capital Lease
Obligations and purchase-money Indebtedness of SSCC and its Subsidiaries having
an aggregate outstanding amount of approximately $2,524,658 (as of January 31,
2010) as of the Closing Date.  Such Liens cover the property financed by such
Capital Lease Obligations and purchase-money Indebtedness.

 

2.                                       Liens securing the Timber Note
Monetization Indebtedness identified below:

 

·                  The Borrower sold approximately 980,000 acres of owned and
leased timberland in Florida, Georgia and Alabama in October 1999. The final
purchase price, after adjustments, was $710 million. The Borrower received $225
million in cash, with the balance of $485 million in the form of installment
notes. The Borrower entered into a program to monetize the installment notes
receivable. The notes were sold without recourse to Timber Note Holdings LLC
(“TNH”), a qualified special-purpose entity under the provisions of SFAS
No. 140, for $430 million cash proceeds and a residual interest in the notes. As
of the Closing Date, the outstanding balance of the Indebtedness of TNH under
this facility is $187,056,610.

 

Such Liens cover the specified notes payable and related assets held by Timber
Note Holdings LLC.

 

3.                                       Liens identified on title reports
relating to Mortgaged Properties delivered and acceptable to JPMCB.

 

4.                                       Liens identified on the attached Lien
Search Result Charts.

 

--------------------------------------------------------------------------------


 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.

UCC FILINGS CHART

 

Debtor
(as shown on statement)

 

Secured Party
(as shown on statement)

 

Jurisdiction

 

Search
through
date

 

UCC

 

Fix

 

Liens

 

Suits &
Judg

 

File No.

 

File Date

 

Search Results
Comments/Collateral

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.

 

 

 

Jefferson Smurfit Corporation (U.S.)
PO Box 651564
Charlotte, NC 28265

 

Citibank, N.A.
388 Greenwich Street
New York, NY 10013

 

Secretary of State, Delaware

 

09/26/08

 

X

 

 

 

 

 

 

 

41877515

 

07/06/04

 

Accounts Receivable from The Stanley Works Co. purchased by Citibank, N.A. per
the terms of the Supplier Agreement between Jefferson Smurfit Corporation (U.S.)
and Citibank, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Smurfit-Stone Container Enterprises, Inc.
150 North Michigan Ave.
Chicago, IL 60601

 

Harold M. Pitman Company
721 Union Boulevard
Totowa, NJ 07512

 

Secretary of State, Delaware

 

09/26/08

 

X

 

 

 

 

 

 

 

53564029

 

11/07/05

 

All goods and inventory delivered on consignment by the Harold M. Pitman Company
to the Consignee, used in Consignee’s operations, including but not limited to
“graphic arts” films, photographic papers, plates, chemistry, sundries and
supplies, spare parts, digital imaging supplies, stationery supplies.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Smurfit-Stone Container Enterprises, Inc.
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

 

Signode Packaging Systems
3610 West Lake Avenue
Glenview, IL 60026

 

Secretary of State, Delaware

 

01/13/09

 

X

 

 

 

 

 

 

 

20074768429

 

12/18/07

 

Debtor’s inventory of Signode Packaging Materials now or hereafter on the
premises of on consignment to the Debtor at the Debtor’s plant in Missoula, MT,
CMF # 611196-5, Territory 6601

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Smurfit-Stone Container Enterprises, Inc.
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

 

Signode Packaging Systems
3610 West Lake Avenue
Glenview, IL 60026

 

Secretary of State, Delaware

 

01/13/09

 

X

 

 

 

 

 

 

 

20080667715

 

02/25/08

 

Debtor’s inventory of Signode Packaging materials now or hereafter on the
premises or on consignment to the Debtor at the Debtor’s plant in Portland, OR,
CMF #160492-10, Territory 6121.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Smurfit-Stone Container Enterprises, Inc.
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

 

Signode Packaging Systems
3610 West Lake Avenue
Glenview, IL 60026

 

Secretary of State, Delaware

 

01/13/09

 

X

 

 

 

 

 

 

 

20080668473

 

02/25/08

 

Debtor’s inventory of Signode Packaging materials now or hereafter on the
premises or on consignment to the Debtor at the Debtor’s plant in Milpitas, CA,
CMF #511748-10, Territory 6121.

 

 

--------------------------------------------------------------------------------

 


 

Debtor
(as shown on statement)

 

Secured Party
(as shown on statement)

 

Jurisdiction

 

Search
through
date

 

UCC

 

Fix

 

Liens

 

Suits &
Judg

 

File No.

 

File Date

 

Search Results
Comments/Collateral

 

Smurfit-Stone Container Enterprises, Inc.
6 Cityplace Drive
Creve Coeur, MO 63141

 

American Packaging Capital, Inc.
391 Diablo Road
Suite C
Danville, CA 94526

 

Secretary of State, Delaware

 

01/13/09

 

X

 

 

 

 

 

 

 

20081375490

 

04/21/08

 

All of Debtor’s right, title and interest in the following: (A) any leases,
rental agreement, installment sales agreement, finance agreements, notes and
security agreements and other evidence or forms of payment obligations and/or
security interests with various obligors (herein referred to as the
“Contracts”), whether now existing or hereafter acquired, which are assigned to
Secured Party by Debtor pursuant to that certain Vendor Program Agreement — Cost
Per Item, dated January 18, 2008, as  the same may be amended from time to time,
or otherwise, all guaranties and other supporting obligations of, or other
security for the Contracts (the “Related Documents”), all accounts and rights to
payment relating to or arising under Contracts, the right to exercise all rights
an remedies of Debtor as lessor or creditor under the Contracts and Related
Documents, all goods, including equipment and inventory ( the “Equipment”),
software and general intangibles which are subject to such Contracts, together
with any replacements or substitutions therefore and attachments and accessions
thereto; (B) all Usage Payments payable under and as described in any
consumables agreement between Debtor and the Obligor(s) on such Contracts,
together with any substitutions therefore; and (c) all proceeds of any of the
foregoing, including any insurance proceeds.

 

 

--------------------------------------------------------------------------------

 


 

Debtor
(as shown on statement)

 

Secured Party
(as shown on statement)

 

Jurisdiction

 

Search
through
date

 

UCC

 

Fix

 

Liens

 

Suits &
Judg

 

File No.

 

File Date

 

Search Results
Comments/Collateral

 

Smurfit-Stone Container Enterprises, Inc.
6 Cityplace Drive
Creve Coeur, MO 63141

 

American Packaging Capital, Inc.
391 Diablo Road
Suite C
Danville, CA 94526

 

Secretary of State, Delaware

 

01/13/09

 

X

 

 

 

 

 

 

 

20081529351

 

05/02/08

 

Assignment of file # 20081375490 filed 04/21/08.  Collateral assigned to TCF
Equipment Finance, Inc., 11100 Wayzata Blvd., Suite 801, Minnetonka, MN 55305. 
This Amendment evidences of record a partial assignment by Secured Party to
Assignee of the Collateral described on the Initial Financing Statement. 
Assignee has taken or may take assignment of Secured Party’s right, title and
interest in certain of such Collateral pursuant to that certain Program
Agreement — Meta Systems Cost Per Item, dated February 21, 2008, between Secured
Party and Assignee, as the same may be amended from time to time, or otherwise,
including without limitation any Contracts, whether now existing or hereafter
acquired, which have been or may be assigned to Assignee, all Related Documents,
all accounts and rights to payment relating to or arising under the Contracts,
the right to exercise all rights and remedies of Debtor as lessor or creditor
under the Contracts and Related Documents, all Equipment, software and general
intangibles which are subject to such Contracts, together with any replacements
or substitutions therefore and attachments and accessions thereto, all Usage
Payments payable under consumables agreement with obligor(s) on such Contracts
and substitutions therefore, and all proceeds of any of the foregoing, including
any insurance proceeds.

 

 

--------------------------------------------------------------------------------

 

 


 

Debtor
(as shown on statement)

 

Secured Party
(as shown on statement)

 

Jurisdiction

 

Search
through
date

 

UCC

 

Fix

 

Liens

 

Suits &
Judg

 

File No.

 

File Date

 

Search Results
Comments/Collateral

 

Smurfit-Stone Container Enterprises, Inc.
150 North Michigan Avenue
Chicago, IL 60601

 

Leaf Funding, Inc.
2005 Market Street
15th Floor
Philadelphia, PA 19103

 

Secretary of State, Delaware

 

01/13/09

 

X

 

 

 

 

 

 

 

20081565041

 

05/06/08

 

All of Debtor’s right, title and interest (whether now owned or hereafter
acquired) in and to: (a) all lease agreements, rental agreements, conditional
sale agreements, loan and security agreements and other forms of equipment
financing agreements from time to time assigned, sold or otherwise conveyed by
Debtor  to Secured Party; (b) all rent periodic payments, and all other sums due
or to become due under such Chattel Paper; (c) all rights of Debtor to or under
any guarantees of or collateral for the obligations of the lessee or other
guarantees of or collateral for the obligations of the lessee or other obligor
under any Chattel Paper (d) the property subject to such Chattel Paper and all
vendor./manufacture warranty rights and claims relating to such property; (e)
all general intangibles, documents, accounts, chattel paper and instruments
associated therewith or relating thereto; and (f) all cash and non-cash proceeds
of all of the foregoing in any form.  Together items (a) — (f) are referred to
as the “Contract Assets”.  Nothing herein shall be deemed or construed to limit
or contravene the absolute and complete assignment, sale, transfer and
conveyance of the Contract Assets from Debtor to Secured Party.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Smurfit-Stone Container Enterprises, Inc.
150 North Michigan Avenue
Chicago, IL 60601

 

Leaf Funding, Inc.
2005 Market Street
15th Floor
Philadelphia, PA 19103

 

Secretary of State, Delaware

 

01/13/09

 

X

 

 

 

 

 

 

 

20082146353

 

06/23/08

 

Amendment to file # 20081565041 filed 05/06/08.  Change name of Secured Party to
Integrity Leasing & Financing, Inc., One Union Place, Suite 201.  Dedham, MA
02026.

 

 

--------------------------------------------------------------------------------

 


 

Debtor
(as shown on statement)

 

Secured Party
(as shown on statement)

 

Jurisdiction

 

Search
through
date

 

UCC

 

Fix

 

Liens

 

Suits &
Judg

 

File No.

 

File Date

 

Search Results
Comments/Collateral

 

TIMBER NOTE HOLDINGS LLC

 

 

 

Timber Note Holdings LLC
8182 Maryland Avenue
Clayton, MO 63105

 

The Bank of New York, as Collateral Agent
101 Barclay Street
New York, NY 10286

 

Secretary of State, Delaware

 

11/26/08

 

X

 

 

 

 

 

 

 

43194885

 

11/12/04

 

See Exhibit A attached hereto.  Exhibit A:  This Financing Statement is filed in
lieu of continuation for the following previously filed financing statement(s),
each which remains effective:  Missouri Secretary of State, 11/29/1999 UCC #
3096639 and St. Louis County, Missouri, 11/24/1999 UCC # 13055.  This financing
statement covers the following types (or items) of property:  (a) Pledged Notes
and the instruments or securities evidencing the Pledged Noted, the Rayonier
Note Agreement and all rights relating thereto; (b) all additional indebtedness
from time to time owed to Debtor by any obligor on the Pledged Notes and the
instruments evidencing such indebtedness, and all interest, cash, instruments
and other property or proceeds from time to time received; (c) the Liquid
Collateral; and (d) to the extent not covered by clauses (a) through (c) above,
all proceeds of any or all of the foregoing Collateral.  See UCC financing
statement for full Collateral description.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CALPINE CORRUGATED LLC

 

 

 

Calpine Corrugated, LLC
3478 Buskirk Ave., Ste. 336
Pleasant Hill, CA 94523

 

Signode Packaging Systems
3610 West Lake Avenue
Glenview, Il 60025

 

Secretary of State, California

 

11/23/08

 

X

 

 

 

 

 

 

 

07-7121624010

 

07/11/07

 

Debtor’s inventory of Signode Packaging materials now or hereafter on the
premises or on consignment to the Debtor at the Debtor’s plant in Fresno, CA CMF
#200193-10, Territory 6122.

 

 

--------------------------------------------------------------------------------

 

 


 

Schedule 6.04

 

Certain Permitted Investments

 

1.              Investments in Persons other than Subsidiaries

 

Entity

 

Ownership Interest

Schiffenhaus Canada, Inc.

 

33.33% owned by Smurfit-MBI

Schiffenhaus California LLC

 

25% owned by SMBI Inc.

Aspamill Inc.

 

45% owned by Smurfit-Stone Container Canada Inc.

Rosenbloom Group, Inc.

 

45% owned by Smurfit-Stone Container Canada Inc.

Rollcraft, Inc.

 

45% owned by Smurfit-Stone Container Canada Inc.

Cascapedia Booming Co. Ltd.

 

50% owned by Smurfit-Stone Container Canada Inc.

Las Vegas Container LLC

 

50% owned by Smurfit-Stone Container Enterprises, Inc.

Stone Container (Hong Kong) Limited

 

50% owned by Smurfit-Stone Container Enterprises, Inc.

Stone Container Japan Company Ltd.

 

50% owned by Smurfit-Stone Container Enterprises, Inc.

Valores Universales S.A. de C.V.

 

49% owned by Smurfit-Stone Container Enterprises, Inc.

Wakecon Associates

 

50% owned by Smurfit-Stone Container Enterprises, Inc.

Groveton Paper Board, Inc.

 

48.6% owned by Smurfit-Stone Container Enterprises, Inc.

Smurfit/CIMIC Holdings Limited

 

42.5% owned by Smurfit-Stone Container Enterprises, Inc.

WCO Enterprises

 

50% owned by Smurfit-Stone Container Enterprises, Inc.

Niagara Sheets LLC

 

24.5% owned by Smurfit-Stone Container Enterprises, Inc.

NewCorr Packaging Limited Partnership

 

16.4% owned by Smurfit-Stone Container Enterprises, Inc.

NewCorr Realty LLC

 

16.67% owned by Smurfit-Stone Container Enterprises, Inc.

 

--------------------------------------------------------------------------------


 

Hang-Yick Paper Products Co. Ltd.

 

50% owned by Smurfit-Stone HY Holdings, Ltd.

 

Borrower holds a loan outstanding to Niagara Sheets LLC having an outstanding
principal balance of $730,100 as of December 31, 2008.

 

2.              Intercompany Loans and Advances to Persons other than
Subsidiaries

 

Borrowing Entity

 

Lending Entity

 

Balance

 

Hang Yick Paper Products Co. Ltd.

 

Smurfit-Stone Container Enterprises Inc.

 

$

15,500,000

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is the Borrower/an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower:

[Smurfit-Stone Container Enterprises, Inc.] [Smurfit-Stone Container
Corporation, formerly known as Smurfit-Stone Container Enterprises, Inc.](2)

 

--------------------------------------------------------------------------------

(1)    Select as applicable.

(2)    Select as applicable.

 

--------------------------------------------------------------------------------


 

4.                                       Administrative Agent:   JPMorgan Chase
Bank, N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:    The $1,200,000,000
Credit Agreement dated as of [      ], 2010 among Smurfit-Stone Container
Corporation, Smurfit-Stone Container Enterprises, Inc., the Lenders parties
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

 

6.                                       Assigned Interest:

 

 

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage of
Commitment/Loans
Assigned(3)

 

Term Loan Facility

 

$

 

 

$

 

 

 

%

 

Effective Date:                               , 20      [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and State securities laws.

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)    Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

By

 

 

Title:

 

 

 

 

[Consented to:](5)

 

[SMURFIT-STONE CONTAINER ENTERPRISES, INC.] [SMURFIT-STONE CONTAINER
CORPORATION](6)

 

 

By

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4)    To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.

 

(5)    To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

(6)    Select as applicable.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-US
Person, attached to the Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which, when taken together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws (without regard to conflict of law provisions) of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LOAN AUCTION PROCEDURES

 

This Exhibit B is intended to summarize certain basic terms of the modified
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.23 of the Credit Agreement, of which this Exhibit B is
apart. It is not intended to be a definitive statement of all of the terms and
conditions of a modified Dutch auction, the definitive terms and conditions for
which shall be set forth in the applicable offering document. None of the
Administrative Agent, the Auction Manager, or any of its Affiliates makes any
recommendation pursuant to any offering document as to whether or not any Lender
should sell its Term Loans or Other Term Loans, as applicable, to the Borrower
pursuant to any offering documents, nor shall the decision by the Administrative
Agent or the Auction Manager(or any of their Affiliates) in its capacity as a
Lender to sell its Term Loans or Other Term Loans, as applicable, to the
Borrower be deemed to constitute such a recommendation. Each Lender should make
its own decision as to whether to sell any of its Term Loans or Other Term Loans
and as to the price to be sought for such Term Loans or Other Term Loans. In
addition, each Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning each Purchase
Offer and the relevant offering documents. Capitalized terms not otherwise
defined in this Exhibit B have the meanings assigned to them in the Credit
Agreement.

 

(a) Notice Procedures. In connection with each Purchase Offer, the Borrower will
provide notification to the Auction Manager (for distribution to the Lenders of
the applicable Class(es)) of the Class or Classes of Term Loans or Other Term
Loans (as determined by the Borrower in its sole discretion) that will be the
subject of such Purchase Offer (each, an “Auction Notice”). Each Auction Notice
shall contain (i) the maximum principal amount (calculated on the face amount
thereof) of each Class of Term Loans or Other Term Loans that the Borrower
offers to purchase in such Purchase Offer (the “Auction Amount”), which shall be
no less than $15,000,000 (across all such Classes) (unless another amount is
agreed to by the Administrative Agent); (ii) the range of discounts to par (the
“Discount Range”), expressed as a range of prices (in increments of $5) per
$1,000, at which the Borrower would be willing to purchase Term Loans or Other
Term Loans of each applicable Class in such Purchase Offer; and (iii) the date
on which such Purchase Offer will conclude, on which date Return Bids (as
defined below) will be due by 1:00 p.m., New York time (as such date and time
may be extended by the Auction Manager, the “Expiration Time”). Such Expiration
Time may be extended for a period not exceeding three Business Days upon notice
by the Borrower to the Auction Manager received not less than 24 hours before
the original Expiration Time; provided, that only two extensions per offer shall
be permitted. A Purchase Offer shall be regarded as a “failed purchase offer” in
the event that either (x) the Borrower withdraws such Purchase Offer in
accordance with the terms hereof or as set forth in Section 2.23(b) of the
Credit Agreement or (y) the Expiration Time occurs with no Qualifying Bids (as
defined below) having been received. In the event of a failed purchase offer,
the Borrower shall not be permitted to deliver a new Auction Notice prior to the
date occurring three Business Days after such withdrawal or Expiration Time, as
the case may be. Notwithstanding anything to the contrary contained herein, the
Borrower shall not

 

--------------------------------------------------------------------------------


 

initiate any Purchase Offer by delivering an Auction Notice to the Auction
Manager until after the conclusion (whether successful or failed) of the
previous Purchase Offer (if any), whether such conclusion occurs by withdrawal
of such previous Purchase Offer or the occurrence of the Expiration Time of such
previous Purchase Offer.

 

(b) Reply Procedures. In connection with any Purchase Offer, each Lender of the
applicable Class wishing to participate in such Purchase Offer shall, prior to
the Expiration Time, provide the Auction Manager with a notice of participation,
in the form included in the applicable offering document (each, a “Return Bid”)
which shall specify (i) a discount to par that must be expressed as a price (in
increments of $5) per $1,000 in principal amount of Term Loans or Other Term
Loans (the “Reply Price”) of the applicable Class within the Discount Range and
(ii) the principal amount of Term Loans or Other Term Loans of the applicable
Class, in an amount not less than $1,000,000 or an integral multiple of $1,000
in excess thereof, that such Lender offers for sale at its Reply Price (the
“Reply Amount”). A Lender may submit a Reply Amount that is less than the
minimum amount and incremental amount requirements described above only if the
Reply Amount comprises the entire amount of the Term Loans or Other Term Loans
of the applicable Class held by such Lender. Lenders may only submit one Return
Bid per Class per Purchase Offer, but each Return Bid may contain up to three
component bids, each of which may result in a separate Qualifying Bid and each
of which will not be contingent on any other component bid submitted by such
Lender resulting in a Qualifying Bid. In addition to the Return Bid, the
participating Lender must execute and deliver, to be held in escrow by the
Auction Manager, an assignment and acceptance in the form included in the
offering document (each, an “Auction Assignment and Assumption”). The Borrower
will not purchase any Term Loans or Other Term Loans at a price that is outside
of the applicable Discount Range, nor will any Return Bids (including any
component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price (as defined below).

 

(c)           Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
Borrower, will calculate the lowest purchase price (the “Applicable Threshold
Price”) for such Purchase Offer within the Discount Range for such Purchase
Offer that will allow the Borrower to complete the Purchase Offer by purchasing
the full Auction Amount (or such lesser amount of Term Loans or Other Term Loans
for which the Borrower has received Qualifying Bids). The Borrower shall
purchase Term Loans or Other Term Loans of the applicable Class from each Lender
whose Return Bid is within the Discount Range and contains a Reply Price that is
equal to or less than the Applicable Threshold Price (each, a “Qualifying Bid”).
All Term Loans or Other Term Loans of the applicable Class included in
Qualifying Bids (including multiple component Qualifying Bids contained in a
single Return Bid) received at a Reply Price lower than the Applicable Threshold
Price will be purchased at such applicable Reply Prices and shall not be subject
to proration. Each participating Lender will receive notice of a Qualifying Bid
as soon as reasonably practicable but in no case later than five business days
from the date of the Expiration Time.

 

(d)          Proration Procedures. All Term Loans or Other Term Loans offered in
Return Bids (or, if applicable, any component thereof) constituting Qualifying
Bids at the Applicable Threshold Price will be purchased at the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans or Other Term Loans of the applicable Class for which Qualifying Bids have
been submitted in any given Purchase

 

2

--------------------------------------------------------------------------------


 

Offer at the Applicable Threshold Price would exceed the remaining portion of
the Auction Amount (after deducting all Term Loans or Other Term Loans of the
applicable Class to be purchased at prices below the Applicable Threshold
Price), the Borrower shall purchase such Loans ratably based on the relative
principal amounts offered by each Lender in an aggregate amount equal to the
amount necessary to complete the purchase of the Auction Amount. No Return Bids
or any component thereof will be accepted above the Applicable Threshold Price.

 

(e)          Notification Procedures. The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including an IntraLinks, SyndTrak or
other electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the Business Day during
which the Expiration Time occurs. The Auction Manager will insert the principal
amount of Term Loans or Other Term Loans of the applicable Class to be assigned
and the applicable settlement date into each applicable Auction Assignment and
Assumption received in connection with a Qualifying Bid. Upon the request of the
submitting Lender, the Auction Manager will promptly return any Auction
Assignment and Assumption received in connection with a Return Bid that is not a
Qualifying Bid.

 

(f)           Auction Assignment and Assumption. Each Auction Notice and Auction
Assignment and Assumption shall contain the following representations and
warranties by the Borrower:

 

“No Default or Event of Default has occurred and is continuing, or would result
from this Purchase Offer.

 

The representations and warranties of the Borrower and each other Loan Party
contained in Article III of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith, are true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or reference to
Material Adverse Effect, which shall be true and correct in all respects) on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects as of such earlier date, and except that for
purposes hereof, the representations and warranties contained in Section 3.05 of
the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (a) or (b) of Section 5.04 of the
Credit Agreement.

 

As of the date hereof, except as previously disclosed in writing to the
Administrative Agent and the Lenders, the Borrower represents and warrants that
no Loan Party, has any MNPI that both (a) has not been previously disclosed in
writing to the Administrative Agent and the Lenders (other than because such
Lender does not wish to receive such MNPI) prior to such time and (b) could
reasonably be expected to have a material effect upon, or otherwise be material
to, such Lender’s decision to participate in the Purchase Offer.”

 

3

--------------------------------------------------------------------------------


 

(g) Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw a Purchase Offer only if no Qualifying Bid has been received by the
Auction Manager at the time of withdrawal. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be withdrawn,
modified, revoked, terminated or cancelled by a Lender. However, a Purchase
Offer may become void if the conditions to the purchase set forth in
Section 2.23 of the Credit Agreement are not met. The purchase price in respect
of each Qualifying Bid for which purchase by the Borrower is required in
accordance with the foregoing provisions shall be paid directly by the Borrower
to the respective assigning Lender on a settlement date as determined jointly by
the Borrower and the Auction Manager (which shall be not later than ten Business
Days after the date Return Bids are due). The Borrower shall execute each
applicable Auction Assignment and Assumption received in connection with a
Qualifying Bid. All questions as to the form of documents and eligibility of
Term Loans or Other Term Loans that are the subject of a Purchase Offer will be
determined by the Auction Manager, in consultation with the Borrower, and their
determination will be final and binding so long as such determination is not
inconsistent with the terms of Section 2.23 of the Credit Agreement or this
Exhibit B. The Auction Manager’s interpretation of the terms and conditions of
the offering document, in consultation with the Borrower, will be final and
binding so long as such interpretation is not inconsistent with the terms of
Section 2.23 of the Credit Agreement or this Exhibit B. None of the
Administrative Agent, the Auction Manager or any of its Affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Borrower, the Loan Parties, or any of their Affiliates (whether contained in
an offering document or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or accuracy of such
information. This Exhibit B shall not require the Borrower to initiate any
Purchase Offer.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

(See Attached)

 

--------------------------------------------------------------------------------


 

Exhibit C

to the Credit Agreement

 

 

 

FORM OF
GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

[       ], 2010,

 

among

 

SMURFIT-STONE CONTAINER CORPORATION
(formerly known as Smurfit-Stone Container Enterprises, Inc.),

 

THE SUBSIDIARIES PARTIES HERETO

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

THIS COLLATERAL AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT OF EVEN DATE HEREWITH AMONG SMURFIT-STONE CONTAINER CORPORATION, A
DELAWARE CORPORATION (FORMERLY KNOWN AS SMURFIT-STONE CONTAINER ENTERPRISES,
INC.), THE OTHER SUBSIDIARIES OF SMURFIT-STONE CONTAINER CORPORATION PARTY
THERETO, JPMORGAN CHASE BANK, N.A., IN ITS CAPACITY AS ADMINISTRATIVE AGENT FOR,
AND ACTING ON BEHALF OF, THE TERM LOAN CREDIT SECURED PARTIES REFERRED TO
THEREIN, DEUTSCHE BANK AG NEW YORK BRANCH, IN ITS CAPACITY AS COLLATERAL AGENT
FOR, AND ACTING ON BEHALF OF, THE REVOLVING CREDIT SECURED PARTIES REFERRED TO
THEREIN AND EACH PERMITTED NOTES AGENT THAT FROM TIME TO TIME BECOMES A PARTY
THERETO AS MORE FULLY SET FORTH IN SECTION 7.16 HEREOF.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

Definitions

 

 

SECTION 1.01. Credit Agreement

1

SECTION 1.02. Other Defined Terms

1

 

 

ARTICLE II

 

 

Guarantee

 

 

SECTION 2.01. Guarantee

6

SECTION 2.02. Guarantee of Payment

6

SECTION 2.03. No Limitations

6

SECTION 2.04. Reinstatement

7

SECTION 2.05. Agreement To Pay; Subrogation

8

SECTION 2.06. Information

8

 

 

ARTICLE III

 

 

Pledge of Securities

 

 

SECTION 3.01. Pledge

8

SECTION 3.02. Delivery of the Pledged Collateral

9

SECTION 3.03. Representations, Warranties and Covenants

10

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

11

SECTION 3.05. Registration in Nominee Name; Denominations

12

SECTION 3.06. Voting Rights; Dividends and Interest

12

 

 

ARTICLE IV

 

 

Security Interests in Personal Property

 

 

SECTION 4.01. Security Interest

14

SECTION 4.02. Representations and Warranties

16

SECTION 4.03. Covenants

18

SECTION 4.04. Other Actions

23

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

27

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

Remedies

 

 

SECTION 5.01. Remedies Upon Default

29

SECTION 5.02. Application of Proceeds

31

SECTION 5.03. Grant of License to Use Intellectual Property

31

SECTION 5.04. Securities Act

32

SECTION 5.05. Registration

33

 

 

ARTICLE VI

 

 

Indemnity, Subrogation and Subordination

 

 

SECTION 6.01. Indemnity and Subrogation

33

SECTION 6.02. Contribution and Subrogation

34

SECTION 6.03. Subordination

34

 

 

ARTICLE VII

 

 

Miscellaneous

 

 

SECTION 7.01. Notices

34

SECTION 7.02. Waivers; Amendment

35

SECTION 7.03. Administrative Agent’s Fees and Expenses; Indemnification

35

SECTION 7.04. Successors and Assigns

36

SECTION 7.05. Survival of Agreement

36

SECTION 7.06. Counterparts; Effectiveness; Several Agreement

36

SECTION 7.07. Severability

36

SECTION 7.08. Right of Set-Off

37

SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process

37

SECTION 7.10. WAIVER OF JURY TRIAL

38

SECTION 7.11. Headings

38

SECTION 7.12. Security Interest Absolute

38

SECTION 7.13. Termination or Release

39

SECTION 7.14. Additional Subsidiaries

40

SECTION 7.15. Administrative Agent Appointed Attorney-in-Fact

40

SECTION 7.16. Intercreditor Agreement

41

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule I

Subsidiary Parties

 

Schedule II

Pledged Equity Interests; Pledged Debt Securities

 

Schedule III

Intellectual Property

 

Schedule IV

Commercial Tort Claims

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit I

Form of Supplement

 

Exhibit II

Form of Patent and Trademark Security Agreement

 

Exhibit III

Form of Copyright Security Agreement

 

 

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”) dated as of [       ],
2010, among SMURFIT-STONE CONTAINER CORPORATION (formerly known as Smurfit-Stone
Container Enterprises, Inc.)(1), the Subsidiaries parties hereto and JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as Administrative Agent.

 

Reference is made to the Credit Agreement dated as of [     ], 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Smurfit-Stone Container Corporation, Smurfit-Stone Container
Enterprises, Inc. (“SSCE”), the Lenders party thereto and JPMCB, as
Administrative Agent.  The Lenders have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Subsidiary
Parties are affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Credit Agreement.  (a)  Capitalized terms used in this Agreement,
including the preamble and introductory paragraph hereto, and not otherwise
defined herein have the meanings specified in the Credit Agreement.  All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.

 

(b)  The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts Receivable” means all Accounts and other rights to payment for the
sale, lease, license, assignment or other disposal of any Inventory or the

 

--------------------------------------------------------------------------------

(1) Form assumes agreement to be entered into following the merger of
Smurfit-Stone Container Corporation into Smurfit-Stone Enterprises, Inc., after
which the surviving corporation shall change its name to Smurfit-Stone Container
Corporation.

 

--------------------------------------------------------------------------------


 

performance of services (whether performed or to be performed), existing on the
date of this Agreement or hereafter arising, whether or not earned by
performance.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

 

“Borrower” has the meaning assigned to such term in the Credit Agreement and
includes any successor by merger or consolidation.

 

“Canadian Collateral” has the meaning assigned to such term in the
IntercreditorAgreement.

 

“Cash Collateral Account” means a non-interest bearing cash collateral account
maintained with, and in the sole dominion and control of, the Administrative
Agent for the benefit of the Secured Parties.

 

“Claiming Party” has the meaning assigned to such term in Section 6.02.

 

“Collateral” means all Article 9 Collateral in which a security interest has
been granted hereunder and all Pledged Collateral.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) (which landlord waiver or other
agreement may also be for the benefit of the Revolver Collateral Agent or
Permitted Notes Agent) in possession of any Collateral or any landlord of any
Loan Party for any real property where any Collateral is located, as such
landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.

 

“Contract Rights” means all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

 

“Contracts” means all contracts between any Grantor and one or more additional
parties (including, without limitation, any Hedging Agreements, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).

 

“Contributing Party” has the meaning assigned to such term in Section 6.02.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any

 

2

--------------------------------------------------------------------------------


 

right to any Grantor under any copyright now or hereafter owned by any third
party, and all rights of such Grantor under any such agreement.

 

“Copyright Security Agreement” means the Copyright Security Agreement dated as
of the date hereof, among SSCE, the Subsidiaries party thereto and JPMCB, as the
Administrative Agent, substantially in the form of Exhibit III.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office, including those listed on Schedule III.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Discharge” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Excluded Investment Property” means, at any time, Investment Property (other
than those subject to Article III) held by any Grantor in the form of Equity
Interests or other securities, in each case, (a) that are not publicly traded,
(b) with respect to which a grant of a security interest is not prohibited or
does not constitute or result in a breach or termination under the terms of, or
a default under, any contract or agreement relating to such Investment Property
and (c) whose book value, together with the aggregate book value of all other
Excluded Investment Property, does not exceed $50,000,000 in the aggregate at
such time.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

“Fixtures” means, with respect to any real property of any Grantor, goods that
have become so related to such real property that an interest in them arises
under real property law, including all plant fixtures, trade fixtures, business
fixtures, other fixtures and storage office facilities, and all additions and
accessions thereto and replacements therefor.

 

“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.

 

3

--------------------------------------------------------------------------------


 

“Grantors” means SSCE and the Subsidiary Parties.

 

“Guarantors” means the Subsidiary Parties, or the Borrower with respect to any
monetary obligations not owed by the Borrower under each Qualified Secured
Hedging Agreement that are treated as an “Obligation” pursuant to the terms of
Section 9.19 of the Credit Agreement and each Qualified Secured Cash Management
Agreement that are treated as an “Obligation” pursuant to the terms of
Section 9.19 of the Credit Agreement.

 

“Guaranteed Party” shall mean the Borrower, each other Guarantor and each
Subsidiary party to any Qualified Secured Hedging Agreement or any Qualified
Secured Cash Management Agreement.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“IP Security Agreements” means the Patent and Trademark Security Agreement and
the Copyright Security Agreement.

 

“JPMCB” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to intellectual property to which
any Grantor is a party, including those listed on Schedule III but excluding any
license agreement that validly prohibits the collateral assignment or grant of a
security interest by such Grantor.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Patent and Trademark Security Agreement” means the Patent and Trademark
Security Agreement dated as of the date thereof, among SSCE, the Subsidiaries
party thereto and JPMCB, as the Administrative Agent, substantially in the form
of Exhibit II.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

4

--------------------------------------------------------------------------------


 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office, including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Permitted Notes Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
securities certificates or instruments now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

 

“Revolving Credit Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Revolving Credit Obligations” shall (i) prior to the Funding Date, have the
meaning assigned to such term in the form of Intercreditor Agreement attached as
Exhibit E to the Credit Agreement, and (ii) from and after the Funding Date,
have the meaning assigned to such term in the Intercreditor Agreement.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
counterparty to any Qualified Secured Hedging Agreement, (d) each Person to whom
any Cash Management Services Obligations in respect of any Qualified Secured
Cash Management Agreement are owed, (e) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (f) the successors and assigns of each of the foregoing.

 

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

“SSCE” has the meaning assigned to such term in the preliminary statement of
this Agreement and includes any successor by merger or consolidation.

 

“Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary

 

5

--------------------------------------------------------------------------------


 

Party after the Funding Date, other than any such Subsidiary that is released
from its obligations hereunder in accordance with the Credit Agreement.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and General
Intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 


ARTICLE II


 


GUARANTEE


 


SECTION 2.01. GUARANTEE.  EACH GUARANTOR UNCONDITIONALLY AND IRREVOCABLY
GUARANTEES, JOINTLY WITH THE OTHER GUARANTORS AND SEVERALLY, AS THE PRIMARY
OBLIGATION AND DEBT OF EACH GUARANTOR AND NOT MERELY AS A SURETY, THE DUE,
PROMPT AND COMPLETE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS.  EACH OF THE
GUARANTORS FURTHER AGREES THAT THE OBLIGATIONS MAY BE EXTENDED OR RENEWED, IN
WHOLE OR IN PART, WITHOUT NOTICE TO OR FURTHER ASSENT FROM IT, AND THAT IT WILL
REMAIN BOUND UPON ITS GUARANTEE NOTWITHSTANDING ANY EXTENSION OR RENEWAL OF ANY
OBLIGATION.  EACH OF THE GUARANTORS WAIVES PRESENTMENT TO, DEMAND OF PAYMENT
FROM AND PROTEST TO THE BORROWER OR ANY OTHER GUARANTEED PARTY OF ANY OF THE
OBLIGATIONS, AND ALSO WAIVES NOTICE OF ACCEPTANCE OF ITS GUARANTEE AND NOTICE OF
PROTEST FOR NONPAYMENT.


 


SECTION 2.02. GUARANTEE OF PAYMENT.  EACH OF THE GUARANTORS FURTHER AGREES THAT
ITS GUARANTEE HEREUNDER CONSTITUTES A GUARANTEE OF PAYMENT WHEN DUE AND NOT OF
COLLECTION, AND WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO ANY OTHER GUARANTOR OR ANY
GUARANTEED PARTY TO ANY SECURITY HELD FOR THE PAYMENT OF THE OBLIGATIONS OR TO
ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE BOOKS OF THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY IN FAVOR OF THE BORROWER OR ANY OTHER PERSON.


 

SECTION 2.03.      No Limitations.  (a)  Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 7.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation,

 

6

--------------------------------------------------------------------------------


 

impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense (other than defense of payment in full in cash) or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise.  Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document, Qualified Secured Hedging Agreement, Qualified Secured Cash
Management Agreement or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document, Qualified Secured Hedging Agreement, Qualified Secured Cash Management
Agreement or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release of any security held by the
Administrative Agent or any other Secured Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations).  Each
Guarantor expressly authorizes the Secured Parties to take and hold security for
the payment and performance of the Obligations, to exchange, waive or release
any or all such security (with or without consideration), to enforce or apply
such security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

 


(B)  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES
ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF THE BORROWER OR ANY OTHER
GUARANTEED PARTY OR THE UNENFORCEABILITY OF THE OBLIGATIONS OR ANY PART THEREOF
FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF THE BORROWER
OR ANY OTHER GUARANTEED PARTY, OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN
CASH OF ALL THE OBLIGATIONS.  THE ADMINISTRATIVE AGENT AND THE OTHER SECURED
PARTIES MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY HELD BY ONE OR MORE OF
THEM BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY
SUCH SECURITY IN LIEU OF FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE
OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH THE BORROWER OR ANY OTHER
GUARANTEED PARTY OR EXERCISE ANY OTHER RIGHT OR REMEDY AVAILABLE TO THEM AGAINST
THE BORROWER OR ANY OTHER GUARANTEED PARTY, WITHOUT AFFECTING OR IMPAIRING IN
ANY WAY THE LIABILITY OF ANY GUARANTOR HEREUNDER EXCEPT TO THE EXTENT THE
OBLIGATIONS HAVE BEEN FULLY AND INDEFEASIBLY PAID IN FULL IN CASH.  TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES ANY DEFENSE
ARISING OUT OF ANY SUCH ELECTION EVEN THOUGH SUCH ELECTION OPERATES, PURSUANT TO
APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY RIGHT OF REIMBURSEMENT OR
SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH GUARANTOR AGAINST THE BORROWER OR
ANY OTHER GUARANTEED PARTY, AS THE CASE MAY BE, OR ANY SECURITY.


 


SECTION 2.04. REINSTATEMENT.  EACH OF THE GUARANTORS AGREES THAT ITS GUARANTEE
HEREUNDER SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE,
IF

 

7

--------------------------------------------------------------------------------


 


AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF ANY OBLIGATION IS RESCINDED OR MUST
OTHERWISE BE RESTORED BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY
UPON THE BANKRUPTCY OR REORGANIZATION OF THE BORROWER, ANY OTHER GUARANTEED
PARTY OR OTHERWISE.


 


SECTION 2.05. AGREEMENT TO PAY; SUBROGATION.  IN FURTHERANCE OF THE FOREGOING
AND NOT IN LIMITATION OF ANY OTHER RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY HAS AT LAW OR IN EQUITY AGAINST ANY GUARANTOR BY VIRTUE
HEREOF, UPON THE FAILURE OF THE BORROWER OR ANY OTHER GUARANTEED PARTY TO PAY
ANY OBLIGATION WHEN AND AS THE SAME SHALL BECOME DUE, WHETHER AT MATURITY, BY
ACCELERATION, AFTER NOTICE OF PREPAYMENT OR OTHERWISE, EACH GUARANTOR HEREBY
PROMISES TO AND WILL FORTHWITH PAY, OR CAUSE TO BE PAID, TO THE ADMINISTRATIVE
AGENT FOR DISTRIBUTION TO THE APPLICABLE SECURED PARTIES IN CASH THE AMOUNT OF
SUCH UNPAID OBLIGATION.  UPON PAYMENT BY OR ON BEHALF OF ANY GUARANTOR OF ANY
SUMS TO THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE, ALL RIGHTS OF SUCH GUARANTOR
AGAINST THE BORROWER OR ANY OTHER GUARANTEED PARTY ARISING AS A RESULT THEREOF
BY WAY OF RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR
OTHERWISE SHALL IN ALL RESPECTS BE SUBJECT TO ARTICLE VI.


 


SECTION 2.06. INFORMATION.  EACH GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING
AND KEEPING ITSELF INFORMED OF THE BORROWER’S AND EACH OTHER GUARANTEED PARTY’S
FINANCIAL CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE
RISK OF NONPAYMENT OF THE OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE
RISKS THAT SUCH GUARANTOR ASSUMES AND INCURS HEREUNDER, AND AGREES THAT NONE OF
THE ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES WILL HAVE ANY DUTY TO
ADVISE SUCH GUARANTOR OF INFORMATION KNOWN TO IT OR ANY OF THEM REGARDING SUCH
CIRCUMSTANCES OR RISKS.


 


ARTICLE III

 


PLEDGE OF SECURITIES


 


SECTION 3.01. PLEDGE.  AS SECURITY FOR THE PAYMENT OR PERFORMANCE, AS THE CASE
MAY BE, IN FULL OF THE OBLIGATIONS, EACH GRANTOR HEREBY COLLATERALLY ASSIGNS AND
PLEDGES TO THE ADMINISTRATIVE AGENT, ITS SUCCESSORS AND ASSIGNS, FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES, AND HEREBY GRANTS TO THE ADMINISTRATIVE AGENT,
ITS SUCCESSORS AND ASSIGNS, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A
SECURITY INTEREST IN, ALL OF SUCH GRANTOR’S RIGHT, TITLE AND INTEREST IN, TO AND
UNDER:


 


(A) THE SHARES OF CAPITAL STOCK AND OTHER EQUITY INTERESTS OF (I) EACH GUARANTOR
(OTHER THAN THE BORROWER) OWNED BY SUCH GRANTOR INCLUDING THOSE LISTED ON
SCHEDULE II, (II)  SSC CANADA (OR, IF APPLICABLE, EACH FOREIGN SUBSIDIARY THAT
OWNS, DIRECTLY OR INDIRECTLY, ANY EQUITY INTERESTS OF SSC CANADA AND THE EQUITY
INTERESTS OF WHICH ARE OWED DIRECTLY BY SUCH GRANTOR) OWNED BY SUCH GRANTOR ON
THE DATE HEREOF AND LISTED ON SCHEDULE II, (III) EACH OTHER FOREIGN SUBSIDIARY
OF THE BORROWER THAT IS A MATERIAL SUBSIDIARY AND THE EQUITY INTERESTS OF WHICH
ARE OWNED DIRECTLY BY SUCH GRANTOR INCLUDING THOSE LISTED ON SCHEDULE II AND
(IV) ANY OTHER EQUITY INTERESTS OBTAINED IN THE FUTURE BY SUCH GRANTOR IN
(A) ANY DOMESTIC SUBSIDIARY THAT IS A MATERIAL SUBSIDIARY, (B) SSC CANADA (OR,
IF APPLICABLE, EACH FOREIGN SUBSIDIARY THAT OWNS, DIRECTLY OR INDIRECTLY, ANY
EQUITY INTERESTS OF SSC CANADA AND THE EQUITY INTERESTS OF WHICH ARE OWED
DIRECTLY

 

8

--------------------------------------------------------------------------------


 


BY SUCH GRANTOR) OR (C) ANY FOREIGN SUBSIDIARY OF THE BORROWER THAT IS A
MATERIAL SUBSIDIARY AND THE EQUITY INTERESTS OF WHICH ARE OWNED DIRECTLY BY SUCH
GRANTOR, AND THE CERTIFICATES REPRESENTING ALL SUCH EQUITY INTERESTS (ALL SUCH
EQUITY INTERESTS REFERRED TO IN CLAUSES (I), (II), (III), AND (IV) ABOVE BEING
REFERRED TO AS THE “PLEDGED EQUITY INTERESTS”); PROVIDED THAT THE PLEDGED EQUITY
INTERESTS SHALL NOT INCLUDE (X)  TO THE EXTENT THAT APPLICABLE LAW REQUIRES THAT
A SUBSIDIARY ISSUE DIRECTORS’ QUALIFYING SHARES, ANY SUCH QUALIFYING SHARES, AND
(Y) MORE THAN 65% OF THE ISSUED AND OUTSTANDING VOTING EQUITY INTERESTS OF SSC
CANADA OR ANY OTHER FOREIGN SUBSIDIARY;


 


(B)(I) THE PROMISSORY NOTES OWNED BY IT ON THE DATE HEREOF AND LISTED OPPOSITE
THE NAME OF SUCH GRANTOR ON SCHEDULE II, (II) EACH PROMISSORY NOTE EVIDENCING
INTERCOMPANY INDEBTEDNESS AMONG THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES
(INCLUDING EACH PROMISSORY NOTE EVIDENCING AMOUNTS OWED IN CONNECTION WITH THE
INTERCOMPANY SETTLEMENTS REFERRED TO IN SECTION 5.15(I) OF THE CREDIT AGREEMENT
AND OTHER INTERCOMPANY RECEIVABLES) OWNED BY AND OWED TO SUCH GRANTOR AFTER THE
DATE HEREOF AND (III) EACH OTHER PROMISSORY NOTE EVIDENCING INDEBTEDNESS ON OR
AFTER THE DATE HEREOF OWED TO SUCH GRANTOR OTHER THAN INDEBTEDNESS IN A
PRINCIPAL AMOUNT OF LESS THAN $5,000,000, SO LONG AS THE AGGREGATE PRINCIPAL
AMOUNT OF INDEBTEDNESS NOT SO PLEDGED UNDER THIS EXCLUSION DOES NOT EXCEED
$10,000,000 (THE PROMISSORY NOTES REFERENCED IN THE PRECEDING CLAUSES (I),
(II) AND (III) BEING REFERRED TO AS THE “PLEDGED DEBT SECURITIES”);


 


(C) SUBJECT TO SECTION 3.06, ALL PAYMENTS OF PRINCIPAL OR INTEREST, DIVIDENDS,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF, IN EXCHANGE FOR OR UPON THE CONVERSION OF,
AND ALL OTHER PROCEEDS RECEIVED IN RESPECT OF, THE SECURITIES REFERRED TO IN
CLAUSES (A) AND (B) ABOVE; AND


 


(D) ALL PROCEEDS OF ANY OF THE FOREGOING (THE ITEMS REFERRED TO IN CLAUSES (A),
(B), (C) AND (D) OF THIS SECTION 3.01 ABOVE BEING COLLECTIVELY REFERRED TO AS
THE “PLEDGED COLLATERAL”).


 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, as security for the payment or performance, as
the case may be, in full of the Obligations; subject, however, to the terms,
covenants and conditions hereinafter set forth.

 

SECTION 3.02. Delivery of the Pledged Collateral.  (a)  Each Grantor agrees
promptly to deliver or cause to be delivered to the Administrative Agent any and
all Pledged Securities at any time owned by such Grantor.

 


(B)  EACH GRANTOR WILL CAUSE ANY INDEBTEDNESS FOR BORROWED MONEY OWED TO SUCH
GRANTOR BY THE BORROWER AND/OR ANY OF ITS SUBSIDIARIES (INCLUDING AMOUNTS OWED
IN CONNECTION WITH INTERCOMPANY SETTLEMENTS REFERRED TO IN SECTION 5.15(I) OF
THE CREDIT AGREEMENT AND OTHER INTERCOMPANY RECEIVABLES) (OTHER THAN ANY
INVESTMENT PROPERTY ON DEPOSIT WITH A SECURITIES INTERMEDIARY) TO BE EVIDENCED
BY A DULY EXECUTED PROMISSORY

 

9

--------------------------------------------------------------------------------


 


NOTE THAT IS PLEDGED AND DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS HEREOF.


 


(C)  UPON DELIVERY TO THE ADMINISTRATIVE AGENT, (I) ANY PLEDGED SECURITIES SHALL
BE ACCOMPANIED BY UNDATED STOCK POWERS DULY EXECUTED IN BLANK OR OTHER
INSTRUMENTS OF TRANSFER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
BY SUCH OTHER INSTRUMENTS AND DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST AND (II) ALL OTHER PROPERTY COMPRISING PART OF THE PLEDGED
COLLATERAL SHALL BE ACCOMPANIED BY PROPER INSTRUMENTS OF ASSIGNMENT DULY
EXECUTED BY THE APPLICABLE GRANTOR AND SUCH OTHER INSTRUMENTS OR DOCUMENTS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.  EACH DELIVERY OF PLEDGED
SECURITIES AFTER THE DATE OF THIS AGREEMENT SHALL BE ACCOMPANIED BY A SCHEDULE
DESCRIBING THE PLEDGED SECURITIES SO DELIVERED, WHICH SCHEDULE SHALL BE ATTACHED
HERETO AS A SUPPLEMENT TO SCHEDULE II AND MADE A PART HEREOF; PROVIDED THAT
FAILURE TO ATTACH ANY SUCH SCHEDULE HERETO SHALL NOT AFFECT THE VALIDITY OF SUCH
PLEDGE OF SUCH PLEDGED SECURITIES.


 


(D)  THE ASSIGNMENT, PLEDGES AND SECURITY INTERESTS GRANTED IN SECTION 3.01 ARE
GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR MODIFY, ANY OBLIGATION OR
LIABILITY OF ANY GRANTOR WITH RESPECT TO OR ARISING OUT OF THE PLEDGED
COLLATERAL.


 


SECTION 3.03. REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE GRANTORS JOINTLY
AND SEVERALLY REPRESENT, WARRANT AND COVENANT TO AND WITH THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, THAT:


 

(A)  SCHEDULE II CORRECTLY SETS FORTH, AS OF THE FUNDING DATE, WITH RESPECT TO
EACH GRANTOR, (I) ALL OF THE EQUITY INTERESTS OWNED BY SUCH GRANTOR AND REQUIRED
TO BE PLEDGED HEREUNDER ON THE FUNDING DATE, THE PERCENTAGE OF THE ISSUED AND
OUTSTANDING UNITS OF EACH CLASS OF THE EQUITY INTERESTS OF THE ISSUER THEREOF SO
REPRESENTED BY THE PLEDGED EQUITY INTERESTS AND THE NUMBER OF EACH CERTIFICATE
REPRESENTING THE SAME AND (II) ALL PROMISSORY NOTES OWNED BY EACH GRANTOR AND
REQUIRED TO BE PLEDGED HEREUNDER ON THE FUNDING DATE;

 

(B)  THE PLEDGED EQUITY INTERESTS AND PLEDGED DEBT SECURITIES, IN EACH CASE
ISSUED BY SUBSIDIARIES, HAVE BEEN DULY AND VALIDLY AUTHORIZED AND ISSUED BY THE
ISSUERS THEREOF AND (I) IN THE CASE OF PLEDGED EQUITY INTERESTS, ARE FULLY PAID
AND NONASSESSABLE AND (II) IN THE CASE OF PLEDGED DEBT SECURITIES, ARE LEGAL,
VALID AND BINDING OBLIGATIONS OF THE ISSUERS THEREOF, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW;

 

(C)  EXCEPT FOR THE SECURITY INTERESTS GRANTED HEREUNDER, EACH OF THE GRANTORS
(I) IS AND, SUBJECT TO ANY SALES, TRANSFERS OR OTHER DISPOSITIONS, AND MERGERS,
CONSOLIDATIONS AND AMALGAMATIONS, MADE IN COMPLIANCE WITH THE CREDIT AGREEMENT,
WILL CONTINUE TO BE THE DIRECT OWNER, BENEFICIALLY AND OF RECORD, OF THE PLEDGED
SECURITIES INDICATED ON SCHEDULE II AS OWNED BY SUCH GRANTOR, (II) HOLDS

 

10

--------------------------------------------------------------------------------


 

THE SAME FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED LIENS AND OTHER LIENS
CONTEMPLATED IN THE INTERCREDITOR AGREEMENT), (III) EXCEPT FOR LIENS
CONTEMPLATED IN THE INTERCREDITOR AGREEMENT, WILL NOT PLEDGE OR HYPOTHECATE, OR
OTHERWISE CREATE A CONSENSUAL LIEN ON, THE PLEDGED COLLATERAL, AND (IV) WILL
DEFEND ITS TITLE OR INTEREST THERETO OR THEREIN AGAINST ANY AND ALL LIENS (OTHER
THAN THE LIEN CREATED BY THIS AGREEMENT, PERMITTED LIENS AND LIENS CONTEMPLATED
IN THE INTERCREDITOR AGREEMENT), HOWEVER ARISING, OF ALL PERSONS WHOMSOEVER;

 

(D)  EXCEPT FOR RESTRICTIONS AND LIMITATIONS IMPOSED BY THE LOAN DOCUMENTS, THE
REVOLVING CREDIT DOCUMENTS, THE PERMITTED NOTES DOCUMENTS, THE INTERCREDITOR
AGREEMENT OR APPLICABLE LAWS (INCLUDING SECURITIES LAWS) GENERALLY, THE PLEDGED
COLLATERAL IS AND WILL CONTINUE TO BE FREELY TRANSFERABLE AND ASSIGNABLE, AND
NONE OF THE PLEDGED COLLATERAL IS OR WILL BE SUBJECT TO (I) ANY OPTION, RIGHT OF
FIRST REFUSAL, SHAREHOLDERS AGREEMENT OR CHARTER OR BY-LAW PROVISIONS THAT MIGHT
PROHIBIT, IMPAIR, DELAY (EXCEPT PURSUANT TO ANY APPLICABLE NOTICE OR LIKE
PROVISIONS) OR OTHERWISE ADVERSELY AFFECT THE PLEDGE OF SUCH PLEDGED COLLATERAL
HEREUNDER, THE SALE OR DISPOSITION THEREOF PURSUANT HERETO OR THE EXERCISE BY
THE ADMINISTRATIVE AGENT OF ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT
THERETO, OR (II) ANY OTHER CONTRACTUAL RESTRICTION OF ANY NATURE THAT MIGHT
PROHIBIT THE PLEDGE OF SUCH PLEDGED COLLATERAL HEREUNDER OR PROHIBIT OR IN ANY
MATERIAL MANNER IMPAIR, DELAY OR OTHERWISE ADVERSELY AFFECT THE SALE OR
DISPOSITION OF SUCH PLEDGED COLLATERAL PURSUANT HERETO OR THE EXERCISE BY THE
ADMINISTRATIVE AGENT OF ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT THERETO;

 

(E)  EACH OF THE GRANTORS HAS THE POWER AND AUTHORITY TO PLEDGE THE PLEDGED
COLLATERAL PLEDGED BY IT HEREUNDER IN THE MANNER HEREBY DONE OR CONTEMPLATED;

 

(F)  NO CONSENT OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY, ANY SECURITIES
EXCHANGE OR ANY OTHER PERSON WAS OR IS NECESSARY TO THE VALIDITY OF THE PLEDGE
EFFECTED HEREBY (OTHER THAN SUCH AS HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND
EFFECT);

 

(G)  BY VIRTUE OF THE EXECUTION AND DELIVERY BY THE GRANTORS OF THIS AGREEMENT,
WHEN ANY PLEDGED SECURITIES ARE DELIVERED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THIS AGREEMENT, THE ADMINISTRATIVE AGENT WILL OBTAIN A LEGAL,
VALID AND PERFECTED LIEN UPON AND SECURITY INTEREST IN SUCH PLEDGED SECURITIES
AS SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS; AND

 

(H)  THE PLEDGE EFFECTED HEREBY IS EFFECTIVE TO VEST IN THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, THE RIGHTS OF THE ADMINISTRATIVE
AGENT IN THE PLEDGED COLLATERAL AS SET FORTH HEREIN.

 


SECTION 3.04. CERTIFICATION OF LIMITED LIABILITY COMPANY AND LIMITED PARTNERSHIP
INTERESTS.  EACH GRANTOR ACKNOWLEDGES AND AGREES THAT (I) TO THE EXTENT ANY
INTEREST IN ANY LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP CONTROLLED ON
OR AFTER THE DATE HEREOF BY SUCH GRANTOR AND PLEDGED HEREUNDER IS A “SECURITY”
WITHIN THE MEANING OF ARTICLE 8 OF THE NEW YORK UCC AND IS GOVERNED BY ARTICLE 8
OF THE NEW YORK UCC,

 

11

--------------------------------------------------------------------------------


 


SUCH INTEREST SHALL BE CERTIFICATED AND (II) EACH SUCH INTEREST SHALL AT ALL
TIMES HEREAFTER CONTINUE TO BE SUCH A SECURITY AND REPRESENTED BY SUCH
CERTIFICATE.  EACH GRANTOR FURTHER ACKNOWLEDGES AND AGREES THAT WITH RESPECT TO
ANY INTEREST IN ANY LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP CONTROLLED
ON OR AFTER THE DATE HEREOF BY SUCH GRANTOR AND PLEDGED HEREUNDER THAT IS NOT A
“SECURITY” WITHIN THE MEANING OF ARTICLE 8 OF THE NEW YORK UCC, SUCH GRANTOR
SHALL AT NO TIME ELECT TO TREAT ANY SUCH INTEREST AS A “SECURITY” WITHIN THE
MEANING OF ARTICLE 8 OF THE NEW YORK UCC, NOR SHALL SUCH INTEREST BE REPRESENTED
BY A CERTIFICATE, SUCH ELECTION AND SUCH INTEREST IS THEREAFTER REPRESENTED BY A
CERTIFICATE THAT IS PROMPTLY DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO
THE TERMS HEREOF.


 


SECTION 3.05. REGISTRATION IN NOMINEE NAME; DENOMINATIONS.  THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE SECURED PARTIES, SHALL HAVE THE RIGHT (IN ITS SOLE AND
ABSOLUTE DISCRETION) TO HOLD THE PLEDGED SECURITIES IN ITS OWN NAME AS PLEDGEE,
THE NAME OF ITS NOMINEE (AS PLEDGEE OR AS SUB-AGENT) OR THE NAME OF THE
APPLICABLE GRANTOR, ENDORSED OR ASSIGNED IN BLANK OR IN FAVOR OF THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL, AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, HAVE THE RIGHT TO
EXCHANGE THE CERTIFICATES REPRESENTING PLEDGED SECURITIES FOR CERTIFICATES OF
SMALLER OR LARGER DENOMINATIONS FOR ANY PURPOSE CONSISTENT WITH THIS AGREEMENT.


 

SECTION 3.06. Voting Rights; Dividends and Interest.  (a)  Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors in writing that their rights under this
Section 3.06 are being suspended:

 

(I)  EACH GRANTOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING AND/OR OTHER
RIGHTS AND POWERS INURING TO AN OWNER OF PLEDGED EQUITY INTERESTS OR PLEDGED
DEBT SECURITIES OR ANY PART THEREOF FOR ANY PURPOSE CONSISTENT WITH THE TERMS OF
THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS; PROVIDED THAT
SUCH RIGHTS AND POWERS SHALL NOT BE EXERCISED IN ANY MANNER THAT COULD
REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE RIGHTS INURING TO
A HOLDER OF ANY PLEDGED EQUITY INTERESTS OR PLEDGED DEBT SECURITIES OR THE
RIGHTS AND REMEDIES OF ANY OF THE ADMINISTRATIVE AGENT OR THE OTHER SECURED
PARTIES UNDER THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ABILITY OF THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES TO EXERCISE THE
SAME.

 

(II)  THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO EACH GRANTOR, OR
CAUSE TO BE EXECUTED AND DELIVERED TO SUCH GRANTOR, ALL SUCH PROXIES, POWERS OF
ATTORNEY AND OTHER INSTRUMENTS AS SUCH GRANTOR MAY REASONABLY REQUEST FOR THE
PURPOSE OF ENABLING SUCH GRANTOR TO EXERCISE THE VOTING RIGHTS AND POWERS IT IS
ENTITLED TO EXERCISE PURSUANT TO PARAGRAPH (I) ABOVE AND TO RECEIVE THE CASH
DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS IT IS ENTITLED TO RECEIVE
AND RETAIN PURSUANT TO PARAGRAPH (III) BELOW.

 

12

--------------------------------------------------------------------------------


 

(III)  EACH GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST, PRINCIPAL, CASH, INSTRUMENTS AND OTHER PROPERTY AND ALL
DISTRIBUTIONS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE PAID ON OR
DISTRIBUTED IN RESPECT OF, IN EXCHANGE FOR OR UPON CONVERSION OF, THE PLEDGED
EQUITY INTERESTS OF PLEDGE DEBT SECURITIES TO THE EXTENT AND ONLY TO THE EXTENT
THAT SUCH DIVIDENDS, INTEREST, PRINCIPAL AND OTHER DISTRIBUTIONS ARE PERMITTED
BY, AND OTHERWISE PAID OR DISTRIBUTED IN ACCORDANCE WITH, THE TERMS AND
CONDITIONS OF THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE
LAWS; PROVIDED THAT ANY NONCASH DIVIDENDS, INTEREST, PRINCIPAL OR OTHER
DISTRIBUTIONS THAT WOULD CONSTITUTE PLEDGED EQUITY INTERESTS OR PLEDGED DEBT
SECURITIES, WHETHER RESULTING FROM A SUBDIVISION, COMBINATION OR
RECLASSIFICATION OF THE OUTSTANDING EQUITY INTERESTS OF THE ISSUER OF ANY
PLEDGED SECURITIES OR RECEIVED IN EXCHANGE FOR PLEDGED SECURITIES OR ANY PART
THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY MERGER, CONSOLIDATION,
ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH ISSUER MAY BE A PARTY OR
OTHERWISE, SHALL BE AND BECOME PART OF THE PLEDGED COLLATERAL, AND, IF RECEIVED
BY ANY GRANTOR, SHALL NOT BE COMMINGLED BY SUCH GRANTOR WITH ANY OF ITS OTHER
FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE AND APART THEREFROM, SHALL BE HELD
IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND SHALL BE FORTHWITH
DELIVERED TO THE ADMINISTRATIVE AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY
NECESSARY ENDORSEMENT).

 


(B)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
AFTER THE ADMINISTRATIVE AGENT SHALL HAVE NOTIFIED THE GRANTORS IN WRITING OF
THE SUSPENSION OF THEIR RIGHTS UNDER PARAGRAPH (A)(III) ABOVE, ALL RIGHTS OF ANY
GRANTOR TO DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS THAT SUCH
GRANTOR IS AUTHORIZED TO RECEIVE PURSUANT TO PARAGRAPH (A)(III) ABOVE, AND THE
OBLIGATIONS OF THE ADMINISTRATIVE AGENT UNDER PARAGRAPH (A)(II) ABOVE, SHALL
CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE ADMINISTRATIVE
AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO RECEIVE
AND RETAIN SUCH DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS.  ALL
DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS RECEIVED BY ANY GRANTOR
CONTRARY TO THE PROVISIONS OF THIS SECTION 3.06 SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT, SHALL BE SEGREGATED FROM OTHER PROPERTY OR
FUNDS OF SUCH GRANTOR AND, SUBJECT TO THE RIGHTS OF THE REVOLVER COLLATERAL
AGENT AND THE PERMITTED NOTES AGENT UNDER THE INTERCREDITOR AGREEMENT, SHALL BE
FORTHWITH DELIVERED TO THE ADMINISTRATIVE AGENT UPON DEMAND IN THE SAME FORM AS
SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).  ANY AND ALL MONEY AND OTHER
PROPERTY PAID OVER TO OR RECEIVED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
PROVISIONS OF THIS PARAGRAPH (B) SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT
IN AN ACCOUNT TO BE ESTABLISHED BY THE ADMINISTRATIVE AGENT UPON RECEIPT OF SUCH
MONEY OR OTHER PROPERTY AND SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 5.02.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED AND THE
BORROWER HAS DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE TO THAT EFFECT,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY REPAY TO EACH GRANTOR (WITHOUT INTEREST)
ALL DIVIDENDS, INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS THAT SUCH GRANTOR
WOULD OTHERWISE BE PERMITTED TO RETAIN PURSUANT TO THE TERMS OF PARAGRAPH
(A)(III) ABOVE AND THAT REMAIN IN SUCH ACCOUNT.

 

13

--------------------------------------------------------------------------------



 


(C)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
AFTER THE ADMINISTRATIVE AGENT SHALL HAVE NOTIFIED THE GRANTORS IN WRITING OF
THE SUSPENSION OF THEIR RIGHTS UNDER PARAGRAPH (A)(I) ABOVE, ALL RIGHTS OF ANY
GRANTOR TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS IT IS ENTITLED
TO EXERCISE PURSUANT TO PARAGRAPH (A)(I) ABOVE, AND THE OBLIGATIONS OF THE
ADMINISTRATIVE AGENT UNDER PARAGRAPH (A)(II) ABOVE, SHALL CEASE, AND ALL SUCH
RIGHTS SHALL THEREUPON BECOME, SUBJECT TO THE RIGHTS OF THE REVOLVER COLLATERAL
AGENT AND THE PERMITTED NOTES AGENT UNDER THE INTERCREDITOR AGREEMENT, VESTED IN
THE ADMINISTRATIVE AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT AND
AUTHORITY TO EXERCISE SUCH VOTING AND CONSENSUAL RIGHTS AND POWERS; PROVIDED
THAT, UNLESS OTHERWISE DIRECTED BY THE REQUIRED LENDERS, THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME FOLLOWING AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT TO PERMIT THE GRANTORS TO EXERCISE SUCH
RIGHTS.


 


(D)  ANY NOTICE GIVEN BY THE ADMINISTRATIVE AGENT TO THE GRANTORS SUSPENDING
THEIR RIGHTS UNDER PARAGRAPH (A) OF THIS SECTION 3.06 (I) MAY BE GIVEN BY
TELEPHONE IF PROMPTLY CONFIRMED IN WRITING, (II) MAY BE GIVEN TO ONE OR MORE OF
THE GRANTORS AT THE SAME OR DIFFERENT TIMES AND (III) MAY SUSPEND THE RIGHTS OF
THE GRANTORS UNDER PARAGRAPH (A)(I) OR PARAGRAPH (A)(III) IN PART WITHOUT
SUSPENDING ALL SUCH RIGHTS (AS SPECIFIED BY THE ADMINISTRATIVE AGENT IN ITS SOLE
AND ABSOLUTE DISCRETION) AND WITHOUT WAIVING OR OTHERWISE AFFECTING THE
ADMINISTRATIVE AGENT’S RIGHT TO GIVE ADDITIONAL NOTICES FROM TIME TO TIME
SUSPENDING OTHER RIGHTS SO LONG AS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


ARTICLE IV


 


SECURITY INTERESTS IN PERSONAL PROPERTY


 

SECTION 4.01. Security Interest.  (a)  As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
collaterally assigns and pledges to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title and
interest in, to or under any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

 

(i)

 

all Accounts;

 

 

 

(ii)

 

all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);

 

 

 

(iii)

 

all cash and all Deposit Accounts and all monies deposited therein;

 

 

 

(iv)

 

all Equipment (including all Fixtures);

 

 

 

(V)

 

ALL DOCUMENTS;

 

14

--------------------------------------------------------------------------------


 

(vi)

 

all General Intangibles (including Intellectual Property);

 

 

 

(vii)

 

all Instruments;

 

 

 

(viii)

 

all Inventory;

 

 

 

(ix)

 

all Investment Property (including all Commodities Contracts, Commodities
Accounts, Securities and Securities Accounts and Security Entitlements or
Financial Assets credited thereto);

 

 

 

(x)

 

all Letter of Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

 

 

 

(xi)

 

all Commercial Tort Claims described on Schedule IV, as such Schedule may be
supplemented from time to time;

 

 

 

(xii)

 

Contracts, together with all Contract Rights arising thereunder;

 

 

 

(xiii)

 

all Goods;

 

 

 

(xiv)

 

all Supporting Obligations;

 

 

 

(XV)

 

ALL BOOKS AND RECORDS PERTAINING TO THE ARTICLE 9 COLLATERAL; AND

 

(XVI)  ALL PRODUCTS AND PROCEEDS OF THE FOREGOING (INCLUDING, WITHOUT
LIMITATION, ALL INSURANCE AND CLAIMS FOR INSURANCE EFFECTED OR HELD FOR THE
BENEFIT OF THE GRANTORS OR THE SECURED PARTIES IN RESPECT THEREOF AND ALL
COLLATERAL SECURITY AND GUARANTEES GIVEN BY ANY PERSON WITH RESPECT TO ANY OF
THE FOREGOING).

 


(B)  EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT AT ANY
TIME AND FROM TIME TO TIME TO FILE IN ANY RELEVANT JURISDICTION ANY INITIAL
FINANCING STATEMENTS (INCLUDING FIXTURE FILINGS WITH RESPECT TO FIXTURES
APPURTENANT TO ANY MORTGAGED PROPERTY) WITH RESPECT TO THE ARTICLE 9 COLLATERAL
OR ANY PART THEREOF AND AMENDMENTS THERETO THAT (I) INDICATE THE COLLATERAL AS
ALL ASSETS OF SUCH GRANTOR OR WORDS OF SIMILAR EFFECT AS BEING OF AN EQUAL OR
LESSER SCOPE OR WITH GREATER DETAIL, AND (II) CONTAIN THE INFORMATION REQUIRED
BY ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OR OTHER APPLICABLE LAW OF EACH
APPLICABLE JURISDICTION FOR THE FILING OF ANY FINANCING STATEMENT OR AMENDMENT,
INCLUDING (A) WHETHER SUCH GRANTOR IS AN ORGANIZATION, THE TYPE OF ORGANIZATION
AND ANY ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED TO SUCH GRANTOR AND (B) IN
THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR COVERING
ARTICLE 9 COLLATERAL CONSTITUTING MINERALS OR THE LIKE TO BE EXTRACTED OR TIMBER
TO BE CUT, A SUFFICIENT DESCRIPTION OF THE REAL PROPERTY TO WHICH SUCH ARTICLE 9
COLLATERAL RELATES.  EACH GRANTOR AGREES TO PROVIDE SUCH INFORMATION TO THE
ADMINISTRATIVE AGENT PROMPTLY UPON REQUEST.


 

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

 

15

--------------------------------------------------------------------------------


 

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Administrative Agent as secured party.  Each Grantor will pay any
applicable filing fees, recordation taxes and related expenses relating to its
Collateral.

 


(C)  THE SECURITY INTEREST IS GRANTED AS SECURITY ONLY AND SHALL NOT SUBJECT THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO, OR IN ANY WAY ALTER OR
MODIFY, ANY OBLIGATION OR LIABILITY OF ANY GRANTOR WITH RESPECT TO OR ARISING
OUT OF THE ARTICLE 9 COLLATERAL.


 


(D)  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL THE
SECURITY INTEREST GRANTED HEREUNDER ATTACH TO (I) ANY SHARES OF CAPITAL STOCK OR
OTHER EQUITY INTERESTS (OTHER THAN THOSE SUBJECT TO ARTICLE III) HELD BY ANY
GRANTOR WITH RESPECT TO WHICH A GRANT OF A SECURITY INTEREST IS PROHIBITED OR
SHALL CONSTITUTE OR RESULT IN A BREACH OR TERMINATION UNDER THE TERMS OF, OR A
DEFAULT UNDER, ANY CONTRACT OR AGREEMENT RELATING TO SUCH CAPITAL STOCK OR
EQUITY INTERESTS, (II) ANY CONTRACT OR OTHER AGREEMENT TO WHICH ANY GRANTOR IS A
PARTY OR TO ANY OF ITS RIGHTS, TITLE OR INTEREST ARISING THEREUNDER IF AND FOR
SO LONG AS THE GRANT OF SUCH SECURITY INTEREST IS PROHIBITED OR SHALL CONSTITUTE
OR RESULT IN A BREACH OR TERMINATION UNDER THE TERMS OF, OR A DEFAULT UNDER, ANY
SUCH CONTRACT OR AGREEMENT (OTHER THAN TO THE EXTENT THAT ANY SUCH TERM WOULD BE
RENDERED INEFFECTIVE PURSUANT TO SECTION 9-406, 9-407, 9-408 OR 9-409 OF THE NEW
YORK UCC OR ANY OTHER APPLICABLE LAW OR PRINCIPLES OF EQUITY), (III) ANY RIGHTS,
ASSETS OR PROPERTY TO THE EXTENT AND FOR SO LONG AS ANY VALID ENFORCEABLE LAW OR
REGULATION APPLICABLE TO SUCH RIGHTS, ASSETS OR PROPERTY PROHIBITS THE CREATION
OF A SECURITY INTEREST THEREIN AND (IV) ANY RIGHTS, ASSETS OR PROPERTY TO THE
EXTENT AND FOR SO LONG AS THE GRANT OF SUCH SECURITY INTEREST WOULD RESULT IN
MATERIAL AND ADVERSE TAX CONSEQUENCES; PROVIDED, HOWEVER, THAT SUCH SECURITY
INTEREST SHALL ATTACH IMMEDIATELY AT SUCH TIME AS (A) WITH RESPECT TO CLAUSES
(I) AND (II), THE CONDITION CAUSING SUCH PROHIBITION, UNENFORCEABILITY, BREACH
OR TERMINATION SHALL BE REMEDIED OR SHALL OTHERWISE CEASE TO EXIST, (B) WITH
RESPECT TO CLAUSE (III), THE EXPIRATION OF SUCH PROHIBITION AND (C) WITH RESPECT
TO CLAUSE (IV), THE TERMINATION OR LAPSE OF SUCH RESULT, AND, TO THE EXTENT
SEVERABLE, SHALL ATTACH IMMEDIATELY TO ANY PORTION OF SUCH CONTRACT, AGREEMENT,
RIGHTS, ASSETS OR PROPERTY THAT DOES NOT RESULT IN ANY OF THE CONSEQUENCES
SPECIFIED IN THIS PARAGRAPH, INCLUDING ANY PROCEEDS OF SUCH CONTRACT, AGREEMENT,
RIGHTS, ASSETS OR PROPERTY.


 


SECTION 4.02. REPRESENTATIONS AND WARRANTIES.  THE GRANTORS JOINTLY AND
SEVERALLY REPRESENT AND WARRANT TO THE ADMINISTRATIVE AGENT AND THE SECURED
PARTIES THAT:


 


(A)  EACH GRANTOR HAS GOOD AND VALID RIGHTS IN AND TITLE TO THE ARTICLE 9
COLLATERAL WITH RESPECT TO WHICH IT HAS PURPORTED TO GRANT A SECURITY INTEREST
HEREUNDER AND HAS FULL POWER AND AUTHORITY TO GRANT TO THE ADMINISTRATIVE AGENT
THE SECURITY INTEREST IN SUCH ARTICLE 9 COLLATERAL PURSUANT HERETO AND TO
EXECUTE, DELIVER AND PERFORM

 

16

--------------------------------------------------------------------------------


 


ITS OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT THE
CONSENT OR APPROVAL OF ANY OTHER PERSON OTHER THAN ANY CONSENT OR APPROVAL THAT
HAS BEEN OBTAINED.


 


(B)  THE PERFECTION CERTIFICATE HAS BEEN DULY PREPARED, COMPLETED AND EXECUTED
AND THE INFORMATION SET FORTH THEREIN, INCLUDING THE EXACT LEGAL NAME OF EACH
GRANTOR, IS CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE FUNDING
DATE.  THE UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (INCLUDING FIXTURE
FILINGS, AS APPLICABLE) PREPARED BY THE ADMINISTRATIVE AGENT BASED UPON THE
INFORMATION PROVIDED TO THE ADMINISTRATIVE AGENT IN THE PERFECTION CERTIFICATE
FOR FILING IN EACH GOVERNMENTAL, MUNICIPAL OR OTHER OFFICE SPECIFIED IN
SCHEDULE 2 TO THE PERFECTION CERTIFICATE (OR SPECIFIED BY NOTICE FROM THE
BORROWER TO THE ADMINISTRATIVE AGENT AFTER THE FUNDING DATE IN THE CASE OF
FILINGS, RECORDINGS OR REGISTRATIONS REQUIRED BY SECTION 5.09 OF THE CREDIT
AGREEMENT), ARE ALL THE FILINGS, RECORDINGS AND REGISTRATIONS (OTHER THAN
FILINGS REQUIRED TO BE MADE IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND
THE UNITED STATES COPYRIGHT OFFICE IN ORDER TO PERFECT THE SECURITY INTEREST IN
ARTICLE 9 COLLATERAL CONSISTING OF UNITED STATES PATENTS, TRADEMARKS AND
COPYRIGHTS AND OTHER THAN FILINGS, RECORDINGS OR REGISTRATIONS WITH RESPECT TO
FEDERALLY DOCUMENTED VESSELS, REGISTERED VEHICLES AND RAILCARS AND OTHER SIMILAR
ROLLING STOCK) THAT ARE NECESSARY TO PUBLISH NOTICE OF AND PROTECT THE VALIDITY
OF AND TO ESTABLISH A LEGAL, VALID AND PERFECTED SECURITY INTEREST IN FAVOR OF
THE ADMINISTRATIVE AGENT (FOR THE BENEFIT OF THE SECURED PARTIES) IN RESPECT OF
ALL ARTICLE 9 COLLATERAL IN WHICH THE SECURITY INTEREST MAY BE PERFECTED BY
FILING A UNIFORM COMMERCIAL CODE FINANCING STATEMENT IN THE UNITED STATES (OR
ANY POLITICAL SUBDIVISION THEREOF), AND NO FURTHER OR SUBSEQUENT FILING,
REFILING, RECORDING, RERECORDING, REGISTRATION OR REREGISTRATION IS NECESSARY IN
THE UNITED STATES FOR ANY SUCH ARTICLE 9 COLLATERAL, EXCEPT AS PROVIDED UNDER
APPLICABLE LAW WITH RESPECT TO THE FILING OF CONTINUATION STATEMENTS.  EACH
GRANTOR SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT ON THE DATE HEREOF
EACH OF THE IP SECURITY AGREEMENTS, CONTAINING (I) IN THE CASE OF THE PATENT AND
TRADEMARK SECURITY AGREEMENT, A DESCRIPTION OF ALL ARTICLE 9 COLLATERAL
CONSISTING OF THE UNITED STATES PATENTS AND A DESCRIPTION OF ALL ARTICLE 9
COLLATERAL CONSISTING OF UNITED STATES REGISTERED TRADEMARKS (AND TRADEMARKS FOR
WHICH UNITED STATES REGISTRATION APPLICATIONS ARE PENDING) AND (II) IN THE CASE
OF THE COPYRIGHT SECURITY AGREEMENT, A DESCRIPTION OF ALL ARTICLE 9 COLLATERAL
CONSISTING OF COPYRIGHTS, FOR RECORDING BY THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE PURSUANT TO
35 U.S.C. § 261, 15 U.S.C. § 1060 OR 17 U.S.C. § 205 AND THE REGULATIONS
THEREUNDER, AS APPLICABLE, TO PROTECT THE VALIDITY OF AND TO ESTABLISH A LEGAL,
VALID AND PERFECTED SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT (FOR
THE BENEFIT OF THE SECURED PARTIES) IN RESPECT OF ALL ARTICLE 9 COLLATERAL
CONSISTING OF UNITED STATES PATENTS, TRADEMARKS AND COPYRIGHTS IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTRATION IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATE COPYRIGHT OFFICE,
AND NO FURTHER OR SUBSEQUENT FILING, REFILING, RECORDING, RERECORDING,
REGISTRATION OR REREGISTRATION IS NECESSARY IN THE UNITED STATES FOR ANY SUCH
UNITED STATES PATENTS, TRADEMARKS AND COPYRIGHTS (OTHER THAN SUCH ACTIONS AS ARE
NECESSARY TO PERFECT THE SECURITY INTEREST WITH RESPECT TO ANY ARTICLE 9
COLLATERAL CONSISTING OF PATENTS, TRADEMARKS AND COPYRIGHTS (OR REGISTRATION OR
APPLICATION FOR REGISTRATION THEREOF) ACQUIRED OR DEVELOPED AFTER THE DATE
HEREOF).

 

17

--------------------------------------------------------------------------------


 


(C)  THE SECURITY INTEREST CONSTITUTES (I) A LEGAL AND VALID SECURITY INTEREST
IN ALL THE ARTICLE 9 COLLATERAL SECURING THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS, (II) SUBJECT TO THE FILINGS DESCRIBED IN SECTION 4.02(B), A
PERFECTED SECURITY INTEREST IN ALL ARTICLE 9 COLLATERAL IN WHICH A SECURITY
INTEREST MAY BE PERFECTED BY FILING UNIFORM COMMERCIAL CODE FINANCING STATEMENTS
IN THE UNITED STATES (OR ANY POLITICAL SUBDIVISION THEREOF) AND (III) A SECURITY
INTEREST THAT SHALL BE PERFECTED IN ALL ARTICLE 9 COLLATERAL IN WHICH A SECURITY
INTEREST MAY BE PERFECTED UPON THE RECEIPT AND RECORDING OF THE IP SECURITY
AGREEMENTS WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE, AS APPLICABLE, ON OR PROMPTLY AFTER THE FUNDING DATE. 
THE SECURITY INTEREST IS AND SHALL BE PRIOR TO ANY OTHER LIEN ON ANY OF THE
ARTICLE 9 COLLATERAL, OTHER THAN PERMITTED LIENS OR AS OTHERWISE CONTEMPLATED IN
THE INTERCREDITOR AGREEMENT.


 


(D)  THE ARTICLE 9 COLLATERAL IS OWNED BY THE GRANTORS FREE AND CLEAR OF ANY
LIEN, EXCEPT FOR PERMITTED LIENS OR OTHER LIENS CONTEMPLATED IN THE
INTERCREDITOR AGREEMENT.  NONE OF THE GRANTORS HAS FILED OR CONSENTED TO THE
FILING OF (I) ANY FINANCING STATEMENT OR ANALOGOUS DOCUMENT UNDER THE UNIFORM
COMMERCIAL CODE OR ANY OTHER APPLICABLE LAWS COVERING ANY ARTICLE 9 COLLATERAL,
OR (II) ANY ASSIGNMENT IN WHICH ANY GRANTOR ASSIGNS ANY COLLATERAL AS SECURITY
OR ANY SECURITY AGREEMENT OR SIMILAR INSTRUMENT COVERING ANY ARTICLE 9
COLLATERAL WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED
STATES COPYRIGHT OFFICE, EXCEPT IN EACH CASE OF CLAUSES (I) AND (II) FOR
PERMITTED LIENS OR AS OTHERWISE CONTEMPLATED IN THE INTERCREDITOR AGREEMENT.


 


(E)  SCHEDULE III HERETO SETS FORTH, AS OF THE DATE HEREOF, FOR EACH GRANTOR
(I) ALL UNITED STATES REGISTERED PATENTS AND PATENT APPLICATIONS OWNED BY SUCH
GRANTOR, INCLUDING THE NAME OF THE REGISTERED OWNER, TYPE, REGISTRATION OR
APPLICATION NUMBER AND THE EXPIRATION DATE (IF ALREADY REGISTERED) THEREOF,
(II) ALL UNITED STATES REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS OWNED BY
SUCH GRANTOR, INCLUDING THE NAME OF THE REGISTERED OWNER, THE REGISTRATION OR
APPLICATION NUMBER AND THE EXPIRATION DATE (IF ALREADY REGISTERED) THEREOF, AND
(III) ALL UNITED STATES REGISTERED COPYRIGHTS AND COPYRIGHT APPLICATIONS OWNED
BY SUCH GRANTOR, INCLUDING THE NAME OF THE REGISTERED OWNER, TITLE AND, IF
APPLICABLE, THE REGISTRATION NUMBER OF EACH SUCH COPYRIGHT OR COPYRIGHT
APPLICATION.


 


(F)  SCHEDULE IV HERETO SETS FORTH, AS OF THE DATE HEREOF, EACH COMMERCIAL TORT
CLAIM IN RESPECT OF WHICH A COMPLIANT OR A COUNTERCLAIM HAS BEEN FILED BY ANY
GRANTOR SEEKING DAMAGES THAT EXCEED $5,000,000 IN REASONABLE ESTIMATED VALUE AND
WHICH AROSE IN THE COURSE OF SUCH GRANTOR’S BUSINESS.


 

SECTION 4.03. Covenants.  (a)   Each Grantor agrees promptly to notify the
Administrative Agent in writing of any change (i) in corporate name, (ii) in the
location of its chief executive office or its principal place of business,
(iii) in its identity or type of organization or corporate structure, (iv) in
its Federal Taxpayer Identification Number or organizational identification
number or (v) in its jurisdiction of organization.  Each Grantor agrees to
promptly provide the Administrative Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph (a).  Each Grantor agrees not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the Uniform
Commercial

 

18

--------------------------------------------------------------------------------


 

Code or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Article 9 Collateral.  Each Grantor
agrees promptly to notify the Administrative Agent if any material portion of
the Article 9 Collateral owned or held by such Grantor is damaged or destroyed.

 


(B)  EACH GRANTOR AGREES TO MAINTAIN, AT ITS OWN COST AND EXPENSE, SUCH COMPLETE
AND ACCURATE RECORDS WITH RESPECT TO THE ARTICLE 9 COLLATERAL OWNED BY IT AS IS
CONSISTENT WITH ITS CURRENT PRACTICES AND IN ACCORDANCE WITH SUCH PRUDENT AND
STANDARD PRACTICES USED IN INDUSTRIES THAT ARE THE SAME AS OR SIMILAR TO THOSE
IN WHICH SUCH GRANTOR IS ENGAGED AND, AT SUCH TIME OR TIMES, AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, PROMPTLY TO PREPARE AND DELIVER TO
THE ADMINISTRATIVE AGENT A DULY CERTIFIED SCHEDULE OR SCHEDULES IN FORM AND
DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT SHOWING THE IDENTITY, AMOUNT AND
LOCATION OF ANY AND ALL ARTICLE 9 COLLATERAL.


 


(C)  EACH GRANTOR SHALL, AT ITS OWN EXPENSE, TAKE ANY AND ALL ACTIONS REASONABLY
NECESSARY TO DEFEND TITLE TO THE ARTICLE 9 COLLATERAL AGAINST ALL PERSONS AND TO
DEFEND THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN THE ARTICLE 9
COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY LIENS OTHER THAN ANY PERMITTED
LIEN OR OTHER LIENS CONTEMPLATED IN THE INTERCREDITOR AGREEMENT.


 


(D)  EACH GRANTOR AGREES, AT ITS OWN EXPENSE, TO EXECUTE, ACKNOWLEDGE, DELIVER
AND CAUSE TO BE DULY FILED ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
ALL SUCH ACTIONS AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST TO BETTER ASSURE, PRESERVE, PROTECT AND PERFECT THE SECURITY INTEREST
AND THE RIGHTS AND REMEDIES CREATED HEREBY, INCLUDING THE PAYMENT OF ANY FEES
AND TAXES REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE GRANTING OF THE SECURITY INTEREST AND THE FILING OF ANY FINANCING
STATEMENTS (INCLUDING FIXTURE FILINGS) OR OTHER DOCUMENTS IN CONNECTION HEREWITH
OR THEREWITH.


 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to identify specifically any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 30 days after it has been notified by the
Administrative Agent of the specific identification of such Collateral, to
advise the Administrative Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral.  Each Grantor agrees that it will use its commercially
reasonable efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Collateral within 45 days after the date it has been notified by the
Administrative Agent of the specific identification of such Collateral.

 


(E)  THE ADMINISTRATIVE AGENT AND SUCH PERSONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY DESIGNATE SHALL HAVE THE RIGHT, AT THE GRANTORS’ OWN COST AND

 

19

--------------------------------------------------------------------------------


 


EXPENSE, TO INSPECT THE ARTICLE 9 COLLATERAL, ALL RECORDS RELATED THERETO (AND
TO MAKE EXTRACTS AND COPIES FROM SUCH RECORDS) AND THE PREMISES UPON WHICH ANY
OF THE ARTICLE 9 COLLATERAL IS LOCATED, TO DISCUSS THE GRANTORS’ AFFAIRS WITH
THE OFFICERS OF THE GRANTORS AND THEIR INDEPENDENT ACCOUNTANTS, ALL IN
ACCORDANCE WITH AND SUBJECT TO THE TERMS AND CONDITIONS RELATING TO INSPECTIONS
AS SET FORTH IN SECTION 5.06 OF THE CREDIT AGREEMENT, AND TO VERIFY UNDER
REASONABLE PROCEDURES THE VALIDITY, AMOUNT, QUALITY, QUANTITY, VALUE, CONDITION
AND STATUS OF, OR ANY OTHER MATTER RELATING TO, THE ARTICLE 9 COLLATERAL,
INCLUDING, IN THE CASE OF ACCOUNTS OR ARTICLE 9 COLLATERAL IN THE POSSESSION OF
ANY THIRD PERSON, BY CONTACTING, WITH ADVANCE NOTICE TO AND IN COORDINATION WITH
THE GRANTORS (UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING) ACCOUNT
DEBTORS OR THE THIRD PERSON POSSESSING SUCH ARTICLE 9 COLLATERAL FOR THE PURPOSE
OF MAKING SUCH A VERIFICATION.  THE ADMINISTRATIVE AGENT SHALL HAVE THE ABSOLUTE
RIGHT TO SHARE ANY INFORMATION IT GAINS FROM SUCH INSPECTION OR VERIFICATION
WITH ANY LENDER (IT BEING UNDERSTOOD THAT ANY SUCH INFORMATION SHALL BE DEEMED
TO BE “INFORMATION” SUBJECT TO THE PROVISIONS OF SECTION 9.14 OF THE CREDIT
AGREEMENT).


 


(F)  AT ITS OPTION, THE ADMINISTRATIVE AGENT MAY DISCHARGE PAST DUE TAXES,
ASSESSMENTS, CHARGES, FEES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AT
ANY TIME LEVIED OR PLACED ON THE ARTICLE 9 COLLATERAL AND NOT PERMITTED PURSUANT
TO THE CREDIT AGREEMENT, AND MAY PAY FOR THE MAINTENANCE AND PRESERVATION OF THE
ARTICLE 9 COLLATERAL TO THE EXTENT ANY GRANTOR FAILS TO DO SO AS REQUIRED BY THE
CREDIT AGREEMENT OR THIS AGREEMENT AFTER WRITTEN NOTICE THEREOF IS DELIVERED TO
THE BORROWER BY THE ADMINISTRATIVE AGENT, AND EACH GRANTOR JOINTLY AND SEVERALLY
AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT ON DEMAND FOR ANY PAYMENT MADE OR
ANY EXPENSE INCURRED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE FOREGOING
AUTHORIZATION; PROVIDED THAT NOTHING IN THIS PARAGRAPH (F) SHALL BE INTERPRETED
AS EXCUSING ANY GRANTOR FROM THE PERFORMANCE OF, OR IMPOSING ANY OBLIGATION ON
THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO CURE OR PERFORM, ANY COVENANTS
OR OTHER PROMISES OF ANY GRANTOR WITH RESPECT TO TAXES, ASSESSMENTS, CHARGES,
FEES, LIENS, SECURITY INTERESTS OR OTHER ENCUMBRANCES AND MAINTENANCE AS SET
FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.


 


(G)  EACH GRANTOR SHALL REMAIN LIABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS
AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT UNDER EACH CONTRACT,
AGREEMENT OR INSTRUMENT RELATING TO THE ARTICLE 9 COLLATERAL, ALL IN ACCORDANCE
WITH THE TERMS AND CONDITIONS THEREOF, AND EACH GRANTOR JOINTLY AND SEVERALLY
AGREES TO INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND THE SECURED
PARTIES FROM AND AGAINST ANY AND ALL LIABILITY FOR SUCH PERFORMANCE.


 


(H)  NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO BE MADE AN ASSIGNMENT, PLEDGE
OR HYPOTHECATION OF THE ARTICLE 9 COLLATERAL OR SHALL GRANT ANY OTHER LIEN IN
RESPECT OF THE ARTICLE 9 COLLATERAL, EXCEPT AS PERMITTED BY THE CREDIT
AGREEMENT.  NONE OF THE GRANTORS SHALL MAKE OR PERMIT TO BE MADE ANY TRANSFER OF
THE ARTICLE 9 COLLATERAL EXCEPT THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE GRANTORS IN WRITING THAT AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND THAT DURING THE CONTINUANCE THEREOF THE GRANTORS
SHALL NOT SELL, CONVEY, LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY
ARTICLE 9 COLLATERAL, THE GRANTORS MAY USE AND DISPOSE OF THE ARTICLE 9
COLLATERAL IN

 

20

--------------------------------------------------------------------------------


 


ANY LAWFUL MANNER NOT INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(I)  NONE OF THE GRANTORS WILL, WITHOUT THE ADMINISTRATIVE AGENT’S PRIOR WRITTEN
CONSENT, GRANT ANY EXTENSION OF THE TIME OF PAYMENT OF ANY ACCOUNTS INCLUDED IN
THE ARTICLE 9 COLLATERAL, COMPROMISE, COMPOUND OR SETTLE THE SAME FOR LESS THAN
THE FULL AMOUNT THEREOF, RELEASE, WHOLLY OR PARTLY, ANY PERSON LIABLE FOR THE
PAYMENT THEREOF OR ALLOW ANY CREDIT OR DISCOUNT WHATSOEVER THEREON, OTHER THAN
EXTENSIONS, COMPROMISES, SETTLEMENTS, RELEASES, CREDITS OR DISCOUNTS GRANTED OR
MADE IN THE ORDINARY COURSE OF BUSINESS.


 


(J)  THE GRANTORS, AT THEIR OWN EXPENSE, SHALL MAINTAIN OR CAUSE TO BE
MAINTAINED INSURANCE COVERING PHYSICAL LOSS OR DAMAGE TO THE INVENTORY AND
EQUIPMENT IN ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN SECTION 5.02 OF THE
CREDIT AGREEMENT.  EACH GRANTOR IRREVOCABLY MAKES, CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT (AND ALL OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY THE
ADMINISTRATIVE AGENT) AS SUCH GRANTOR’S TRUE AND LAWFUL AGENT (AND
ATTORNEY-IN-FACT) FOR THE PURPOSE, DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, OF MAKING, SETTLING AND ADJUSTING CLAIMS IN RESPECT OF ARTICLE 9
COLLATERAL UNDER POLICIES OF INSURANCE, ENDORSING THE NAME OF SUCH GRANTOR ON
ANY CHECK, DRAFT, INSTRUMENT OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH
POLICIES OF INSURANCE AND FOR MAKING ALL DETERMINATIONS AND DECISIONS WITH
RESPECT THERETO.  IN THE EVENT THAT ANY GRANTOR AT ANY TIME OR TIMES SHALL FAIL
TO OBTAIN OR MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED HEREBY OR TO PAY
ANY PREMIUM IN WHOLE OR PART RELATING THERETO, THE ADMINISTRATIVE AGENT MAY,
WITHOUT WAIVING OR RELEASING ANY OBLIGATION OR LIABILITY OF THE GRANTORS
HEREUNDER OR ANY EVENT OF DEFAULT, IN ITS SOLE DISCRETION, UPON NOTICE TO THE
BORROWER OBTAIN AND MAINTAIN SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUM AND
TAKE ANY OTHER ACTIONS WITH RESPECT THERETO AS THE ADMINISTRATIVE AGENT DEEMS
ADVISABLE.  ALL SUMS DISBURSED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THIS PARAGRAPH, INCLUDING REASONABLE ATTORNEYS’ FEES, COURT COSTS, EXPENSES AND
OTHER CHARGES RELATING THERETO, SHALL BE PAYABLE, UPON DEMAND, BY THE GRANTORS
TO THE ADMINISTRATIVE AGENT AND SHALL BE ADDITIONAL OBLIGATIONS SECURED HEREBY.


 


(K)  EACH GRANTOR SHALL MAINTAIN, IN FORM AND MANNER REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, RECORDS OF ITS CHATTEL PAPER AND ITS BOOKS, RECORDS
AND DOCUMENTS EVIDENCING OR PERTAINING THERETO.


 


(L)  EACH GRANTOR WILL KEEP AND MAINTAIN AT ITS OWN COST AND EXPENSE ACCURATE
RECORDS OF ITS ACCOUNTS AND CONTRACTS, INCLUDING, BUT NOT LIMITED TO, ORIGINALS
OR COPIES OF ALL MATERIAL DOCUMENTATION (INCLUDING EACH CONTRACT) WITH RESPECT
THERETO, MATERIAL RECORDS OF ALL PAYMENTS RECEIVED, ALL CREDITS GRANTED THEREON,
ALL MERCHANDISE RETURNED AND ALL OTHER DEALINGS THEREWITH, AND SUCH GRANTOR WILL
MAKE THE SAME AVAILABLE, IN ACCORDANCE WITH AND SUBJECT TO THE TERMS AND
CONDITIONS RELATING TO INSPECTIONS SET FORTH IN THE CREDIT AGREEMENT TO THE
ADMINISTRATIVE AGENT FOR INSPECTION AT SUCH GRANTOR’S OWN COST AND EXPENSE. 
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND AT THE
REQUEST OF THE ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL, AT ITS OWN COST AND
EXPENSE, DELIVER ALL TANGIBLE EVIDENCE OF ITS ACCOUNTS AND CONTRACT RIGHTS
(INCLUDING, WITHOUT LIMITATION, ALL DOCUMENTS EVIDENCING THE ACCOUNTS AND ALL
CONTRACTS)

 

21

--------------------------------------------------------------------------------


 


AND SUCH BOOKS AND RECORDS TO THE ADMINISTRATIVE AGENT OR TO ITS REPRESENTATIVES
(COPIES OF WHICH EVIDENCE AND BOOKS AND RECORDS MAY BE RETAINED BY SUCH
GRANTOR).  IF THE ADMINISTRATIVE AGENT SO DIRECTS, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUCH GRANTOR SHALL LEGEND, IN
FORM AND MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT, THE ACCOUNTS AND THE
CONTRACTS, AS WELL AS BOOKS, RECORDS AND DOCUMENTS (IF ANY) OF SUCH GRANTOR
EVIDENCING OR PERTAINING TO SUCH ACCOUNTS AND CONTRACTS WITH AN APPROPRIATE
REFERENCE TO THE FACT THAT SUCH ACCOUNTS AND CONTRACTS HAVE BEEN ASSIGNED TO THE
ADMINISTRATIVE AGENT AND THAT THE ADMINISTRATIVE AGENT HAS A SECURITY INTEREST
THEREIN.


 


(M)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IF
THE ADMINISTRATIVE AGENT SO DIRECTS ANY GRANTOR IN WRITING, SUCH GRANTOR AGREES
(X) TO CAUSE ALL PAYMENTS ON ACCOUNT OF THE ACCOUNTS AND CONTRACTS TO BE MADE
DIRECTLY TO A CASH COLLATERAL ACCOUNT, (Y) THAT THE ADMINISTRATIVE AGENT MAY, AT
ITS OPTION, DIRECTLY NOTIFY THE OBLIGORS WITH RESPECT TO ANY ACCOUNTS AND/OR
UNDER ANY CONTRACTS TO MAKE PAYMENTS WITH RESPECT THERETO AS PROVIDED IN THE
PRECEDING CLAUSE (X), AND (Z) THAT THE ADMINISTRATIVE AGENT MAY ENFORCE
COLLECTION OF ANY SUCH ACCOUNTS AND CONTRACTS AND MAY ADJUST, SETTLE OR
COMPROMISE THE AMOUNT OF PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME
EXTENT AS SUCH GRANTOR.  WITHOUT NOTICE TO OR ASSENT BY ANY GRANTOR, THE
ADMINISTRATIVE AGENT MAY, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, APPLY ANY OR ALL AMOUNTS THEN IN, OR THEREAFTER DEPOSITED IN,
A CASH COLLATERAL ACCOUNT TOWARD THE PAYMENT OF THE OBLIGATIONS IN THE MANNER
PROVIDED IN SECTION 5.02 OF THIS AGREEMENT.  THE REASONABLE COSTS AND EXPENSES
OF COLLECTION (INCLUDING REASONABLE ATTORNEYS’ FEES), WHETHER INCURRED BY A
GRANTOR OR THE ADMINISTRATIVE AGENT, SHALL BE BORNE BY THE RELEVANT GRANTOR. 
THE ADMINISTRATIVE AGENT SHALL DELIVER A COPY OF EACH NOTICE REFERRED TO IN THE
PRECEDING CLAUSE (Y) TO THE RELEVANT GRANTOR, PROVIDED THAT THE FAILURE BY THE
ADMINISTRATIVE AGENT TO SO NOTIFY SUCH GRANTOR SHALL NOT AFFECT THE
EFFECTIVENESS OF SUCH NOTICE OR THE OTHER RIGHTS OF THE ADMINISTRATIVE AGENT
CREATED BY THIS CLAUSE (M).


 


(N)  EXCEPT AS PERMITTED BY CLAUSE (I) ABOVE, EACH GRANTOR SHALL ENDEAVOR IN
ACCORDANCE WITH REASONABLE BUSINESS PRACTICES TO CAUSE TO BE COLLECTED FROM THE
ACCOUNT DEBTOR NAMED IN EACH OF ITS ACCOUNTS OR OBLIGOR UNDER ANY CONTRACT, AS
AND WHEN DUE (INCLUDING, WITHOUT LIMITATION, AMOUNTS WHICH ARE DELINQUENT, SUCH
AMOUNTS TO BE COLLECTED IN ACCORDANCE WITH GENERALLY ACCEPTED LAWFUL COLLECTION
PROCEDURES) ANY AND ALL AMOUNTS OWING UNDER OR ON ACCOUNT OF SUCH ACCOUNT OR
CONTRACT, AND APPLY FORTHWITH UPON RECEIPT THEREOF ALL SUCH AMOUNTS AS ARE SO
COLLECTED TO THE OUTSTANDING BALANCE OF SUCH ACCOUNT OR UNDER SUCH CONTRACT.


 


(O)  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE GRANTORS SHALL REMAIN
LIABLE UNDER EACH OF THE ACCOUNTS AND CONTRACTS TO OBSERVE AND PERFORM ALL OF
THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT THEREUNDER,
ALL IN ACCORDANCE WITH THE TERMS OF ANY AGREEMENT GIVING RISE TO SUCH ACCOUNTS
OR SUCH CONTRACTS, AS THE CASE MAY BE.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY
OTHER SECURED PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY ACCOUNT (OR
ANY AGREEMENT GIVING RISE THERETO) OR ANY CONTRACT BY REASON OF OR ARISING OUT
OF THIS AGREEMENT OR THE RECEIPT BY THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY OF ANY PAYMENT RELATING TO SUCH

 

22

--------------------------------------------------------------------------------


 


ACCOUNT OR CONTRACT, AS THE CASE MAY BE, PURSUANT HERETO, NOR SHALL THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY BE OBLIGATED IN ANY MANNER TO
PERFORM ANY OF THE OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY ACCOUNT
(OR ANY AGREEMENT GIVING RISE THERETO) OR ANY CONTRACT, TO MAKE ANY PAYMENT, TO
MAKE ANY INQUIRY AS TO THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY
THEM OR AS TO THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY UNDER ANY ACCOUNT
(OR ANY AGREEMENT GIVING RISE THERETO) OR ANY CONTRACT, TO PRESENT OR FILE ANY
CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT
OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO THEM OR TO WHICH THEY MAY BE
ENTITLED AT ANY TIME OR TIMES.


 


SECTION 4.04. OTHER ACTIONS.  IN ORDER TO FURTHER INSURE THE ATTACHMENT,
PERFECTION AND PRIORITY OF, AND THE ABILITY OF THE ADMINISTRATIVE AGENT TO
ENFORCE, THE SECURITY INTEREST, EACH GRANTOR AGREES, IN EACH CASE AT SUCH
GRANTOR’S OWN EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE
FOLLOWING ARTICLE 9 COLLATERAL:

 

(A)  INSTRUMENTS AND TANGIBLE CHATTEL PAPER.  IN ACCORDANCE WITH AND IN
FURTHERANCE OF ARTICLE III, IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY
INSTRUMENTS (OTHER THAN ANY INSTRUMENT WITH A FACE AMOUNT OF LESS THAN
$5,000,000 SO LONG AS THE AGGREGATE PRINCIPAL AMOUNT OF INSTRUMENTS UNDER THIS
EXCLUSION DOES NOT EXCEED $10,000,000 ) OR TANGIBLE CHATTEL PAPER WITH A VALUE
OF $2,500,000 OR MORE, SUCH GRANTOR SHALL FORTHWITH ENDORSE, ASSIGN AND DELIVER
THE SAME TO THE ADMINISTRATIVE AGENT (OR THE REVOLVER COLLATERAL AGENT OR A
DESIGNATED BAILEE FOR PURPOSES OF PERFECTION, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT), ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER OR
ASSIGNMENT DULY EXECUTED IN BLANK AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME REASONABLY REQUEST.

 

(B)  DEPOSIT ACCOUNTS.  FOR EACH DEPOSIT ACCOUNT (OR ANY OTHER DEMAND, TIME,
SAVINGS, PASSBOOK OR SIMILAR ACCOUNT WHOSE JURISDICTION (DETERMINED IN
ACCORDANCE WITH SECTION 9-304 OF THE UCC) IS WITHIN A STATE OF THE UNITED
STATES) THAT ANY GRANTOR AT ANY TIME OPENS OR MAINTAINS (OTHER THAN (I) ANY
DISBURSEMENT DEPOSIT ACCOUNT THE FUNDS IN WHICH ARE USED SOLELY FOR THE PAYMENT
OF SALARIES AND WAGES, EMPLOYEE BENEFITS, WORKERS’ COMPENSATION AND SIMILAR
EXPENSES OR THAT HAS AN ENDING DAILY BALANCE OF ZERO, (II) TRUST ACCOUNTS FOR
THE BENEFIT OF DIRECTORS, OFFICERS OR EMPLOYEES AND (III) DEPOSIT ACCOUNTS,
OTHER THAN LOCKBOX OR COLLECTION ACCOUNTS, THE DAILY BALANCE IN WHICH DOES NOT
AT ANY TIME EXCEED $3,500,000 FOR ALL SUCH ACCOUNTS, PROVIDED, HOWEVER, THAT, IN
THE CASE OF EACH OF CLAUSES (I), (II) AND (III), NO CONTROL AGREEMENT OVER ANY
SUCH EXCLUDED ACCOUNT IS ENTERED INTO FOR THE BENEFIT OF THE REVOLVER COLLATERAL
AGENT), SUCH GRANTOR SHALL CAUSE THE DEPOSITARY BANK TO ENTER INTO A CONTROL
AGREEMENT WITH SUCH GRANTOR AND THE ADMINISTRATIVE AGENT (WHICH CONTROL
AGREEMENT MAY ALSO BE FOR THE BENEFIT OF THE REVOLVER COLLATERAL AGENT);
PROVIDED THAT NO SUCH CONTROL AGREEMENT SHALL BE REQUIRED TO BE ENTERED INTO
UNTIL THE LATER OF (A) THE FUNDING DATE, (B) 60 DAYS AFTER THE CLOSING DATE AND
(C) IN THE CASE OF DEPOSIT ACCOUNTS OPENED AFTER THE FUNDING DATE, AT THE TIME
OF THE ESTABLISHMENT OF THE RESPECTIVE DEPOSIT ACCOUNT (OR, IN EACH CASE, SUCH
LATER DATE AS AGREED IN WRITING BY THE ADMINISTRATIVE AGENT).  THE
ADMINISTRATIVE AGENT AGREES WITH EACH GRANTOR THAT

 

23

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT SHALL NOT EXERCISE DOMINION AND CONTROL OVER, OR GIVE
ANY INSTRUCTIONS OR WITHHOLD ANY WITHDRAWAL RIGHTS FROM ANY GRANTOR, WITH
RESPECT TO SUCH ACCOUNTS OR ANY FUNDS IN SUCH ACCOUNTS, UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.

 

(C)  INVESTMENT PROPERTY.  EXCEPT WITH RESPECT TO ANY EQUITY INTEREST ISSUED BY
ANY SUBSIDIARY, IF ANY GRANTOR SHALL AT ANY TIME HOLD OR ACQUIRE ANY
CERTIFICATED SECURITIES (OTHER THAN ANY EXCLUDED INVESTMENT PROPERTY) REQUIRED
TO BE PLEDGED HEREUNDER, SUCH GRANTOR SHALL FORTHWITH ENDORSE, ASSIGN AND
DELIVER THE SAME TO THE ADMINISTRATIVE AGENT (OR THE REVOLVER COLLATERAL AGENT
OR A DESIGNATED BAILEE FOR PURPOSES OF PERFECTION, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT), ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER OR
ASSIGNMENT DULY EXECUTED IN BLANK AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME SPECIFY.  EXCEPT WITH RESPECT TO ANY EQUITY INTEREST ISSUED BY ANY
SUBSIDIARY, IF ANY SECURITIES (OTHER THAN ANY EXCLUDED INVESTMENT PROPERTY) NOW
OR HEREAFTER ACQUIRED BY ANY GRANTOR ARE UNCERTIFICATED AND ARE ISSUED TO SUCH
GRANTOR OR ITS NOMINEE DIRECTLY BY THE ISSUER THEREOF, SUCH GRANTOR SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT THEREOF AND, AT THE ADMINISTRATIVE
AGENT’S REQUEST AND OPTION, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (I) CAUSE SUCH SECURITIES
TO BE CERTIFICATED AND COMPLY WITH THE REQUIREMENTS OF THE FOREGOING SENTENCE,
(II) CAUSE THE ISSUER TO AGREE TO COMPLY WITH INSTRUCTIONS FROM THE
ADMINISTRATIVE AGENT (OR THE REVOLVER COLLATERAL AGENT OR PERMITTED NOTES AGENT
OR A DESIGNATED BAILEE FOR PURPOSES OF PERFECTION, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT) AS TO SUCH SECURITIES, WITHOUT FURTHER CONSENT OF ANY
GRANTOR OR SUCH NOMINEE, OR (III) ARRANGE FOR THE ADMINISTRATIVE AGENT (OR THE
REVOLVER COLLATERAL AGENT OR A DESIGNATED BAILEE FOR PURPOSES OF PERFECTION, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT),  TO BECOME THE REGISTERED OWNER OF
SUCH SECURITIES.  IF ANY GRANTOR HOLDS ANY INVESTMENT PROPERTY (OTHER THAN ANY
EXCLUDED INVESTMENT PROPERTY), WHETHER CERTIFICATED OR UNCERTIFICATED, OR OTHER
INVESTMENT PROPERTY (OTHER THAN ANY EXCLUDED INVESTMENT PROPERTY) NOW OR
HEREAFTER ACQUIRED BY ANY GRANTOR ARE HELD BY SUCH GRANTOR OR ITS NOMINEE
THROUGH A SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY, EXCEPT WITH RESPECT
TO ANY EQUITY INTEREST ISSUED BY ANY SUBSIDIARY, GRANTOR SHALL PROMPTLY NOTIFY
THE ADMINISTRATIVE AGENT THEREOF AND, AT THE ADMINISTRATIVE AGENT’S REQUEST AND
OPTION, PURSUANT TO A CONTROL AGREEMENT (WHICH CONTROL AGREEMENT MAY ALSO BE FOR
THE BENEFIT OF THE REVOLVER COLLATERAL AGENT OR PERMITTED NOTES AGENT) IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EITHER
(I) CAUSE SUCH SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY, AS THE CASE
MAY BE, TO AGREE TO COMPLY WITH ENTITLEMENT ORDERS OR OTHER INSTRUCTIONS FROM
THE ADMINISTRATIVE AGENT (OR THE REVOLVER COLLATERAL AGENT OR PERMITTED NOTES
AGENT OR A DESIGNATED BAILEE FOR PURPOSES OF PERFECTION, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT) TO SUCH SECURITIES INTERMEDIARY AS TO SUCH SECURITY
ENTITLEMENTS OR TO APPLY ANY VALUE DISTRIBUTED ON ACCOUNT OF ANY COMMODITY
CONTRACT AS DIRECTED BY THE ADMINISTRATIVE AGENT (OR THE REVOLVER COLLATERAL
AGENT OR PERMITTED NOTES AGENT OR A DESIGNATED BAILEE FOR PURPOSES OF
PERFECTION, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT) TO SUCH COMMODITY
INTERMEDIARY, AS THE CASE MAY BE, IN

 

24

--------------------------------------------------------------------------------


 

EACH CASE WITHOUT FURTHER CONSENT OF ANY GRANTOR, SUCH NOMINEE, OR ANY OTHER
PERSON, OR (II) IN THE CASE OF FINANCIAL ASSETS OR OTHER INVESTMENT PROPERTY
(OTHER THAN ANY EXCLUDED INVESTMENT PROPERTY) HELD THROUGH A SECURITIES
INTERMEDIARY, ARRANGE FOR THE ADMINISTRATIVE AGENT (OR THE REVOLVER COLLATERAL
AGENT OR A DESIGNATED BAILEE FOR PURPOSES OF PERFECTION, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT) TO BECOME THE ENTITLEMENT HOLDER WITH RESPECT TO SUCH
INVESTMENT PROPERTY, WITH THE GRANTOR BEING PERMITTED, ONLY WITH THE CONSENT OF
THE ADMINISTRATIVE AGENT, TO EXERCISE RIGHTS TO WITHDRAW OR OTHERWISE DEAL WITH
SUCH INVESTMENT PROPERTY; PROVIDED THAT NO CONTROL AGREEMENT SHALL BE REQUIRED
TO BE ENTERED INTO PURSUANT TO THIS SECTION 4.04(C) UNTIL THE LATER OF (A) THE
FUNDING DATE, (B) 60 DAYS AFTER THE CLOSING DATE AND (C) IN THE CASE OF
SECURITIES ACCOUNTS OR COMMODITIES ACCOUNTS OPENED AFTER THE FUNDING DATE, AT
THE TIME OF THE ESTABLISHMENT OF THE RESPECTIVE DEPOSIT ACCOUNT (OR, IN EACH
CASE, SUCH LATER DATE AS AGREED IN WRITING BY THE ADMINISTRATIVE AGENT).  THE
ADMINISTRATIVE AGENT AGREES WITH EACH OF THE GRANTORS THAT THE ADMINISTRATIVE
AGENT (OR THE REVOLVER COLLATERAL AGENT OR PERMITTED NOTES AGENT OR A DESIGNATED
BAILEE FOR PURPOSES OF PERFECTION, IN ACCORDANCE WITH THE INTERCREDITOR
AGREEMENT) SHALL NOT GIVE ANY SUCH ENTITLEMENT ORDERS OR INSTRUCTIONS OR
DIRECTIONS TO ANY SUCH ISSUER, SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, AND SHALL NOT EXERCISE DOMINION AND CONTROL OVER WITHHOLD ITS
CONSENT TO THE EXERCISE OF ANY WITHDRAWAL OR DEALING RIGHTS BY ANY GRANTOR,
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR, AFTER GIVING
EFFECT TO ANY SUCH INVESTMENT AND WITHDRAWAL RIGHTS, WOULD OCCUR.

 

(D)  TERM SWEEP ACCOUNT.  FOR EACH TERM SWEEP ACCOUNT THAT ANY GRANTOR AT ANY
TIME OPENS (A) THAT IS A DEPOSIT ACCOUNT, SUCH GRANTOR SHALL CAUSE THE
DEPOSITARY BANK TO ENTER INTO A CONTROL AGREEMENT WITH SUCH GRANTOR AND THE
ADMINISTRATIVE AGENT IN RESPECT THEREOF OR (B) IS A SECURITIES ACCOUNT, SUCH
GRANTOR SHALL CAUSE THE SECURITIES INTERMEDIARY IN RESPECT THEREOF TO ENTER INTO
A CONTROL AGREEMENT WITH SUCH GRANTOR AND THE ADMINISTRATIVE AGENT IN RESPECT
THEREOF, IN EACH CASE, AS PROMPTLY AS PRACTICABLE, BUT IN ANY EVENT NO LATER
THAN 15 DAYS OF OPENING SUCH TERM SWEEP ACCOUNT (WHICH CONTROL AGREEMENT MAY
ALSO BE FOR THE BENEFIT OF THE REVOLVER COLLATERAL AGENT AND PERMITTED NOTES
AGENT).

 

(E)  ELECTRONIC CHATTEL PAPER AND TRANSFERABLE RECORDS.  IF ANY GRANTOR AT ANY
TIME HOLDS OR ACQUIRES AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY
“TRANSFERABLE RECORD”, AS THAT TERM IS DEFINED IN SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN SECTION 16 OF
THE UNIFORM ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT
JURISDICTION, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT
THEREOF AND, AT THE REQUEST OF THE ADMINISTRATIVE AGENT, AND SUBJECT TO THE
RIGHTS OF THE REVOLVER COLLATERAL AGENT AND PERMITTED NOTES AGENT UNDER THE
INTERCREDITOR AGREEMENT, SHALL TAKE SUCH ACTION AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST TO VEST IN THE ADMINISTRATIVE AGENT CONTROL UNDER NEW YORK
UCC SECTION 9-105 OF SUCH ELECTRONIC CHATTEL PAPER OR CONTROL UNDER SECTION 201
OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR, AS
THE CASE MAY BE,

 

25

--------------------------------------------------------------------------------


 

SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT, AS SO IN EFFECT IN SUCH
JURISDICTION, OF SUCH TRANSFERABLE RECORD.  THE ADMINISTRATIVE AGENT AGREES WITH
SUCH GRANTOR THAT THE ADMINISTRATIVE AGENT WILL ARRANGE, PURSUANT TO PROCEDURES
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND SO LONG AS SUCH
PROCEDURES WILL NOT RESULT IN THE ADMINISTRATIVE AGENT’S LOSS OF CONTROL, FOR
THE GRANTOR TO MAKE ALTERATIONS TO THE ELECTRONIC CHATTEL PAPER OR TRANSFERABLE
RECORD PERMITTED UNDER UCC SECTION 9-105 OR, AS THE CASE MAY BE, SECTION 201 OF
THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR
SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT FOR A PARTY IN CONTROL TO
ALLOW WITHOUT LOSS OF CONTROL, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD OCCUR AFTER TAKING INTO ACCOUNT ANY ACTION BY SUCH GRANTOR
WITH RESPECT TO SUCH ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD.

 

(F)  LETTER-OF-CREDIT RIGHTS.  IF ANY GRANTOR IS AT ANY TIME A BENEFICIARY UNDER
A LETTER OF CREDIT NOW OR HEREAFTER ISSUED IN FAVOR OF SUCH GRANTOR WITH A FACE
AMOUNT GREATER THAN $2,500,000, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT THEREOF AND, AT THE REQUEST AND OPTION OF THE
ADMINISTRATIVE AGENT, AND SUBJECT TO THE RIGHTS OF THE REVOLVER COLLATERAL AGENT
AND PERMITTED NOTES AGENT UNDER THE INTERCREDITOR AGREEMENT, SUCH GRANTOR SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO, PURSUANT TO AN AGREEMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, EITHER
(I) ARRANGE FOR THE ISSUER AND ANY CONFIRMER OF SUCH LETTER OF CREDIT TO CONSENT
TO AN ASSIGNMENT TO THE ADMINISTRATIVE AGENT OF THE PROCEEDS OF ANY DRAWING
UNDER THE LETTER OF CREDIT OR (II) ARRANGE FOR THE ADMINISTRATIVE AGENT TO
BECOME THE TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, WITH THE
ADMINISTRATIVE AGENT AGREEING, IN EACH CASE, THAT THE PROCEEDS OF ANY DRAWING
UNDER THE LETTER OF CREDIT ARE TO BE PAID TO THE APPLICABLE GRANTOR UNLESS AN
EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING.

 

(G)  COMMERCIAL TORT CLAIMS.  IF ANY GRANTOR SHALL AT ANY TIME HOLD A COMMERCIAL
TORT CLAIM IN WHICH SUCH GRANTOR IS CLAIMANT THAT EXCEEDS $5,000,000 IN
REASONABLE ESTIMATED VALUE, THE GRANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE
AGENT THEREOF IN A WRITING SIGNED BY SUCH GRANTOR, INCLUDING A SUMMARY
DESCRIPTION OF SUCH CLAIM, AND GRANT TO THE ADMINISTRATIVE AGENT, SUBJECT TO THE
RIGHTS OF THE REVOLVER COLLATERAL AGENT AND PERMITTED NOTES AGENT UNDER THE
INTERCREDITOR AGREEMENT, IN SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE
PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  EACH
SUCH SUMMARY DESCRIPTION DELIVERED AFTER THE DATE OF THIS AGREEMENT SHALL BE
ATTACHED HERETO AS A SUPPLEMENT TO SCHEDULE IV AND MADE A PART HEREOF.

 

(H)  COLLATERAL ACCESS AGREEMENTS.  EACH GRANTOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN A COLLATERAL ACCESS AGREEMENT FROM (I) THE LESSOR
OF EACH LEASED PROPERTY WHICH IS LEASED BY SUCH GRANTOR OR THE MORTGAGEE OF ANY
REAL PROPERTY OWNED BY SUCH GRANTOR AND WHICH IS SUBJECT TO A MORTGAGE OR DEED
OF TRUST (OTHER THAN A MORTGAGE OR DEED OF TRUST THAT IS CONTEMPLATED IN THE
INTERCREDITOR AGREEMENT), IN EACH CASE WHERE THE FAIR MARKET VALUE OF THE

 

26

--------------------------------------------------------------------------------


 

COLLATERAL LOCATED AT SUCH LEASED OR MORTGAGED PROPERTY EXCEEDS $5,000,000 AND
(II) THE BAILEE OR CONSIGNEE WITH RESPECT TO ANY THIRD PARTY WAREHOUSE,
PROCESSOR CONVERTER FACILITY OR OTHER SIMILAR LOCATION WHERE COLLATERAL WITH A
FAIR MARKET VALUE EXCEEDING $2,000,000 IS STORED OR LOCATED, WHICH AGREEMENT OR
LETTER SHALL PROVIDE ACCESS RIGHTS AND SHALL OTHERWISE BE REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.  EACH GRANTOR
SHALL TIMELY AND FULLY PAY AND PERFORM ITS OBLIGATIONS UNDER ALL LEASES AND
OTHER AGREEMENTS WITH RESPECT TO EACH LEASED LOCATION OR THIRD PARTY WAREHOUSE
WHERE ANY COLLATERAL IS OR MAY BE LOCATED, EXCEPT WHERE THE FAILURE TO PAY OR
PERFORM COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(I)  EACH GRANTOR WILL, AT ITS OWN EXPENSE, MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE,
FILE AND/OR DELIVER TO THE ADMINISTRATIVE AGENT FROM TIME TO TIME SUCH VOUCHERS,
INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS, CONVEYANCES, FINANCING
STATEMENTS, TRANSFER ENDORSEMENTS, CERTIFICATES, REPORTS AND OTHER ASSURANCES OR
INSTRUMENTS AND TAKE SUCH FURTHER STEPS, INCLUDING ANY AND ALL ACTIONS AS MAY BE
NECESSARY OR REQUIRED UNDER THE FEDERAL ASSIGNMENT OF CLAIMS ACT, RELATING TO
ITS ACCOUNTS, CONTRACTS, INSTRUMENTS AND OTHER PROPERTY OR RIGHTS COVERED BY THE
SECURITY INTEREST HEREBY GRANTED, AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUIRE AND CONSISTENT WITH THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT AND
THE CREDIT AGREEMENT.

 

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral. 
(a)  Each Grantor agrees that it will not do any act or omit to do any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent may become
invalidated or dedicated to the public, except where failure to comply with the
foregoing could not reasonably be expected to have a Material Adverse Effect,
and agrees that it shall continue to mark any products covered by a Patent that
is material to the conduct of such Grantor’s business with the relevant patent
number as necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws except where the failure to comply with the
foregoing could not reasonably be expected to have a Material Adverse Effect.

 


(B)  EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR ITS SUBLICENSEES)
WILL, FOR EACH TRADEMARK MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE BORROWER
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, (I) MAINTAIN SUCH TRADEMARK IN FULL
FORCE FREE FROM ANY CLAIM OF ABANDONMENT OR INVALIDITY FOR NON-USE,
(II) MAINTAIN THE QUALITY OF PRODUCTS AND SERVICES OFFERED UNDER SUCH TRADEMARK,
(III) DISPLAY SUCH TRADEMARK WITH NOTICE OF FEDERAL OR FOREIGN REGISTRATION TO
THE EXTENT NECESSARY AND SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS
UNDER APPLICABLE LAW AND (IV) NOT KNOWINGLY USE OR KNOWINGLY PERMIT THE USE OF
SUCH TRADEMARK IN VIOLATION OF ANY THIRD PARTY RIGHTS, EXCEPT WHERE THE FAILURE
TO COMPLY WITH THE FOREGOING COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)  EACH GRANTOR (EITHER ITSELF OR THROUGH ITS LICENSEES OR SUBLICENSEES) WILL,
FOR EACH WORK COVERED BY A COPYRIGHT MATERIAL TO THE BUSINESS OF THE BORROWER
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, CONTINUE TO PUBLISH, REPRODUCE, DISPLAY,
ADOPT AND

 

27

--------------------------------------------------------------------------------


 


DISTRIBUTE THE WORK WITH APPROPRIATE COPYRIGHT NOTICE AS NECESSARY AND
SUFFICIENT TO ESTABLISH AND PRESERVE ITS MAXIMUM RIGHTS UNDER APPLICABLE
COPYRIGHT LAWS, EXCEPT WHERE THE FAILURE TO COMPLY WITH THE FOREGOING COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)  EACH GRANTOR SHALL NOTIFY THE ADMINISTRATIVE AGENT PROMPTLY IF IT KNOWS OR
HAS REASON TO KNOW THAT ANY PATENT, TRADEMARK OR COPYRIGHT MATERIAL TO THE
CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE,
MAY BECOME ABANDONED, LOST OR DEDICATED TO THE PUBLIC, OR OF ANY MATERIALLY
ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR SIMILAR OFFICE
OF ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF ANY PATENT, TRADEMARK OR
COPYRIGHT MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, ITS RIGHT TO REGISTER THE SAME, OR ITS RIGHT TO
KEEP AND MAINTAIN THE SAME.


 


(E)  EACH GRANTOR AGREES TO PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT IF SUCH
GRANTOR, EITHER ITSELF OR THROUGH ANY AGENT, EMPLOYEE, LICENSEE OR DESIGNEE,
FILE AN APPLICATION FOR ANY PATENT, TRADEMARK OR COPYRIGHT (OR FOR THE
REGISTRATION OF ANY TRADEMARK OR COPYRIGHT) WHICH IS MATERIAL TO THE GRANTOR’S
BUSINESS TAKEN AS A WHOLE WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR
THE UNITED STATES COPYRIGHT OFFICE, AND, UPON REQUEST OF THE ADMINISTRATIVE
AGENT, SUCH GRANTOR AGREES TO EXECUTE AND DELIVER IP SECURITY AGREEMENTS (IN A
FORM SIMILAR TO THE IP SECURITY AGREEMENTS EXECUTED AND DELIVERED ON THE DATE
HEREOF) AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE
ADMINISTRATIVE AGENT’S SECURITY INTEREST IN SUCH PATENT, TRADEMARK OR COPYRIGHT,
AND EACH GRANTOR HEREBY APPOINTS THE ADMINISTRATIVE AGENT AS ITS
ATTORNEY-IN-FACT TO EXECUTE AND FILE SUCH AGREEMENTS FOR THE FOREGOING PURPOSES,
ALL ACTS OF SUCH ATTORNEY BEING HEREBY RATIFIED AND CONFIRMED; SUCH POWER, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE.]


 


(F)  EACH GRANTOR WILL TAKE ALL REASONABLY NECESSARY STEPS THAT ARE CONSISTENT
WITH THE PRACTICE IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT AND
TRADEMARK OFFICE, UNITED STATES COPYRIGHT OFFICE OR ANY OFFICE OR AGENCY IN ANY
POLITICAL SUBDIVISION OF THE UNITED STATES, TO MAINTAIN AND PURSUE EACH MATERIAL
APPLICATION RELATING TO THE PATENTS, TRADEMARKS AND/OR COPYRIGHTS (AND TO OBTAIN
THE RELEVANT GRANT OR REGISTRATION) AND TO MAINTAIN EACH ISSUED PATENT AND EACH
REGISTRATION OF THE TRADEMARKS AND COPYRIGHTS THAT IS MATERIAL TO THE CONDUCT OF
THE BUSINESS OF THE BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE, INCLUDING
TIMELY FILINGS OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS OF
INCONTESTABILITY AND PAYMENT OF MAINTENANCE FEES, AND, IF CONSISTENT WITH GOOD
BUSINESS JUDGMENT, TO INITIATE OPPOSITION, INTERFERENCE AND CANCELATION
PROCEEDINGS AGAINST THIRD PARTIES; PROVIDED THAT, TO THE EXTENT CONSISTENT WITH
THE CREDIT AGREEMENT, NO GRANTOR SHALL BE OBLIGATED TO PURSUE, PRESERVE OR
MAINTAIN ANY PATENT, TRADEMARK OR COPYRIGHT IN THE EVENT SUCH GRANTOR
DETERMINES, IN ITS REASONABLE BUSINESS JUDGMENT, THAT THE PRESERVATION OF SUCH
PATENT, TRADEMARK OR COPYRIGHT IS NO LONGER DESIRABLE IN THE CONDUCT OF ITS
BUSINESS.

 

28

--------------------------------------------------------------------------------


 


(G)  UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL,
IF REQUESTED BY THE ADMINISTRATIVE AGENT, USE ITS COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN ALL REQUISITE CONSENTS OR APPROVALS BY THE LICENSOR OF EACH
COPYRIGHT LICENSE, PATENT LICENSE OR TRADEMARK LICENSE TO EFFECT THE ASSIGNMENT
OF ALL SUCH GRANTOR’S RIGHT, TITLE AND INTEREST THEREUNDER TO THE ADMINISTRATIVE
AGENT OR ITS DESIGNEE.


 


ARTICLE V


 


REMEDIES


 


SECTION 5.01. REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES TO DELIVER EACH ITEM OF
COLLATERAL TO THE ADMINISTRATIVE AGENT (OR THE REVOLVER COLLATERAL AGENT OR
PERMITTED NOTES AGENT OR A DESIGNATED BAILEE FOR PURPOSES OF PERFECTION, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT) ON DEMAND, AND IT IS AGREED THAT
THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO TAKE ANY OF OR ALL THE
FOLLOWING ACTIONS AT THE SAME OR DIFFERENT TIMES:  (A) WITH RESPECT TO ANY
ARTICLE 9 COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY, ON DEMAND, TO CAUSE
THE SECURITY INTEREST TO BECOME AN ASSIGNMENT, TRANSFER AND CONVEYANCE OF ANY OF
OR ALL SUCH ARTICLE 9 COLLATERAL BY THE APPLICABLE GRANTORS TO THE
ADMINISTRATIVE AGENT, OR TO LICENSE OR SUBLICENSE, WHETHER GENERAL, SPECIAL OR
OTHERWISE, AND WHETHER ON AN EXCLUSIVE OR NONEXCLUSIVE BASIS, ANY SUCH ARTICLE 9
COLLATERAL THROUGHOUT THE WORLD ON SUCH TERMS AND CONDITIONS AND IN SUCH MANNER
AS THE ADMINISTRATIVE AGENT SHALL DETERMINE (OTHER THAN IN VIOLATION OF ANY
THEN-EXISTING LICENSING ARRANGEMENTS TO THE EXTENT THAT WAIVERS CANNOT BE
OBTAINED), AND (B) WITH OR WITHOUT LEGAL PROCESS AND WITH OR WITHOUT PRIOR
NOTICE OR DEMAND FOR PERFORMANCE, TO TAKE POSSESSION OF THE ARTICLE 9 COLLATERAL
AND WITHOUT LIABILITY FOR TRESPASS TO ENTER ANY PREMISES WHERE THE ARTICLE 9
COLLATERAL MAY BE LOCATED FOR THE PURPOSE OF TAKING POSSESSION OF OR REMOVING
THE ARTICLE 9 COLLATERAL AND, GENERALLY, TO EXERCISE ANY AND ALL RIGHTS AFFORDED
TO A SECURED PARTY UNDER THIS AGREEMENT, THE UNIFORM COMMERCIAL CODE OR OTHER
APPLICABLE LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR
AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, SUBJECT TO THE
MANDATORY REQUIREMENTS OF APPLICABLE LAW, TO SELL OR OTHERWISE DISPOSE OF ALL OR
ANY PART OF THE COLLATERAL AT A PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S BOARD
OR ON ANY SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR FUTURE DELIVERY AS
THE ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE.  THE ADMINISTRATIVE AGENT SHALL
BE AUTHORIZED AT ANY SUCH SALE OF SECURITIES (IF IT DEEMS IT ADVISABLE TO DO SO)
TO RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT
AND AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON
CONSUMMATION OF ANY SUCH SALE THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO
ASSIGN, TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE
COLLATERAL SO SOLD.  EACH SUCH PURCHASER AT ANY SALE OF COLLATERAL SHALL HOLD
THE PROPERTY SOLD ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY
GRANTOR, AND EACH GRANTOR HEREBY WAIVES (TO THE EXTENT PERMITTED BY LAW) ALL
RIGHTS OF REDEMPTION, STAY AND APPRAISAL WHICH SUCH GRANTOR NOW HAS OR MAY AT
ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED.

 

29

--------------------------------------------------------------------------------


 

The Administrative Agent shall give the applicable Grantors 10 days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice.  At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor.  For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Administrative Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

 

30

--------------------------------------------------------------------------------


 


SECTION 5.02. APPLICATION OF PROCEEDS.  THE ADMINISTRATIVE AGENT SHALL, SUBJECT
TO THE APPLICABLE PROVISIONS OF THE INTERCREDITOR AGREEMENT, APPLY THE PROCEEDS
OF ANY COLLECTION OR SALE OF COLLATERAL, INCLUDING ANY COLLATERAL CONSISTING OF
CASH, AND THE AMOUNTS PAID OR CAUSED TO BE PAID BY ANY GUARANTOR IN ACCORDANCE
WITH ARTICLE II, AS FOLLOWS:


 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the extent that the Revolver Collateral Agent shall have notified the
Administrative Agent that the Discharge of Revolving Credit Obligations has
occurred, to the Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct or as otherwise required by the
Intercreditor Agreement.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.  It is understood that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

 


SECTION 5.03. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY.  FOR THE PURPOSE OF
ENABLING THE ADMINISTRATIVE AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER THIS
AGREEMENT AT SUCH TIME AS THE ADMINISTRATIVE AGENT SHALL BE LAWFULLY ENTITLED TO
EXERCISE SUCH RIGHTS AND REMEDIES, EACH GRANTOR HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT
PAYMENT OF ROYALTY OR OTHER COMPENSATION TO THE GRANTORS) TO USE, LICENSE OR
SUBLICENSE ANY OF THE ARTICLE 9 COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY
NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, AND WHEREVER THE SAME MAY BE
LOCATED, AND INCLUDING IN SUCH LICENSE REASONABLE ACCESS TO ALL MEDIA IN WHICH
ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL COMPUTER

 

31

--------------------------------------------------------------------------------


 


SOFTWARE AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF.  THE USE OF
SUCH LICENSE BY THE ADMINISTRATIVE AGENT MAY ONLY BE EXERCISED, AT THE OPTION OF
THE ADMINISTRATIVE AGENT, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT AFTER WRITTEN NOTICE IS GIVEN TO THE BORROWER OF THE
ADMINISTRATIVE AGENT’S ELECTION TO EXERCISE SUCH LICENSE; PROVIDED THAT ANY
LICENSE, SUBLICENSE OR OTHER TRANSACTION ENTERED INTO BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE HEREWITH SHALL BE BINDING UPON THE GRANTORS NOTWITHSTANDING
ANY SUBSEQUENT CURE OF AN EVENT OF DEFAULT.  IN OPERATING UNDER THE LICENSE
GRANTED BY EACH GRANTOR PURSUANT TO THIS SECTION 5.03, THE ADMINISTRATIVE AGENT
AGREES THAT THE GOODS SOLD AND SERVICES RENDERED UNDER ANY TRADEMARKS SHALL BE
OF A NATURE AND QUALITY SUBSTANTIALLY CONSISTENT WITH THOSE THERETOFORE OFFERED
UNDER SUCH TRADEMARKS BY SUCH GRANTOR AND SUCH GRANTOR SHALL HAVE THE RIGHT TO
INSPECT DURING THE TERM OF SUCH LICENSE, AT ANY REASONABLE TIME OR TIMES UPON
REASONABLE NOTICE TO THE ADMINISTRATIVE AGENT, AND AT SUCH GRANTOR’S OWN COST
AND EXPENSE, REPRESENTATIVE SAMPLES OF GOODS SOLD AND SERVICES RENDERED UNDER
SUCH TRADEMARKS.


 


SECTION 5.04. SECURITIES ACT.  IN VIEW OF THE POSITION OF THE GRANTORS IN
RELATION TO THE PLEDGED COLLATERAL, OR BECAUSE OF OTHER CURRENT OR FUTURE
CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS NOW OR
HEREAFTER IN EFFECT, OR ANY SIMILAR STATUTE HEREAFTER ENACTED ANALOGOUS IN
PURPOSE OR EFFECT (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM TIME TO TIME IN
EFFECT BEING CALLED THE “FEDERAL SECURITIES LAWS”) WITH RESPECT TO ANY
DISPOSITION OF THE PLEDGED COLLATERAL PERMITTED HEREUNDER.  EACH GRANTOR
UNDERSTANDS THAT COMPLIANCE WITH THE FEDERAL SECURITIES LAWS MIGHT VERY STRICTLY
LIMIT THE COURSE OF CONDUCT OF THE ADMINISTRATIVE AGENT IF THE ADMINISTRATIVE
AGENT WERE TO ATTEMPT TO DISPOSE OF ALL OR ANY PART OF THE PLEDGED COLLATERAL,
AND MIGHT ALSO LIMIT THE EXTENT TO WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT
TRANSFEREE OF ANY PLEDGED COLLATERAL COULD DISPOSE OF THE SAME.  SIMILARLY,
THERE MAY BE OTHER LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING THE
ADMINISTRATIVE AGENT IN ANY ATTEMPT TO DISPOSE OF ALL OR PART OF THE PLEDGED
COLLATERAL UNDER APPLICABLE BLUE SKY OR OTHER STATE SECURITIES LAWS OR SIMILAR
LAWS ANALOGOUS IN PURPOSE OR EFFECT.  EACH GRANTOR RECOGNIZES THAT IN LIGHT OF
SUCH RESTRICTIONS AND LIMITATIONS THE ADMINISTRATIVE AGENT MAY, WITH RESPECT TO
ANY SALE OF THE PLEDGED COLLATERAL, LIMIT THE PURCHASERS TO THOSE WHO WILL
AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH PLEDGED COLLATERAL FOR THEIR OWN
ACCOUNT, FOR INVESTMENT, AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  EACH GRANTOR ACKNOWLEDGES AND AGREES THAT IN LIGHT OF SUCH
RESTRICTIONS AND LIMITATIONS, THE ADMINISTRATIVE AGENT, IN ITS SOLE AND ABSOLUTE
DISCRETION (A) MAY PROCEED TO MAKE SUCH A SALE WHETHER OR NOT A REGISTRATION
STATEMENT FOR THE PURPOSE OF REGISTERING SUCH PLEDGED COLLATERAL OR PART THEREOF
SHALL HAVE BEEN FILED UNDER THE FEDERAL SECURITIES LAWS AND (B) MAY APPROACH AND
NEGOTIATE WITH A SINGLE POTENTIAL PURCHASER TO EFFECT SUCH SALE.  EACH GRANTOR
ACKNOWLEDGES AND AGREES THAT ANY SUCH SALE MIGHT RESULT IN PRICES AND OTHER
TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE WITHOUT
SUCH RESTRICTIONS.  IN THE EVENT OF ANY SUCH SALE, THE ADMINISTRATIVE AGENT
SHALL INCUR NO RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF THE
PLEDGED COLLATERAL AT A PRICE THAT THE ADMINISTRATIVE AGENT, IN ITS SOLE AND
ABSOLUTE DISCRETION, MAY IN GOOD FAITH DEEM REASONABLE UNDER THE CIRCUMSTANCES,
NOTWITHSTANDING THE POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE MIGHT HAVE
BEEN REALIZED IF THE SALE WERE DEFERRED UNTIL AFTER REGISTRATION AS AFORESAID OR
IF MORE THAN A SINGLE PURCHASER WERE APPROACHED.  THE PROVISIONS OF THIS
SECTION 5.04 WILL APPLY NOTWITHSTANDING THE EXISTENCE

 

32

--------------------------------------------------------------------------------


 


OF A PUBLIC OR PRIVATE MARKET UPON WHICH THE QUOTATIONS OR SALES PRICES MAY
EXCEED SUBSTANTIALLY THE PRICE AT WHICH THE ADMINISTRATIVE AGENT SELLS.

 


SECTION 5.05. REGISTRATION.  EACH GRANTOR AGREES THAT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IF FOR ANY REASON THE
ADMINISTRATIVE AGENT DESIRES TO SELL ANY OF THE PLEDGED COLLATERAL AT A PUBLIC
SALE, IT WILL, AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF
THE ADMINISTRATIVE AGENT, USE COMMERCIALLY REASONABLE EFFORTS TO TAKE OR TO
CAUSE THE ISSUER OF SUCH PLEDGED COLLATERAL TO TAKE SUCH ACTION AND PREPARE,
DISTRIBUTE AND/OR FILE SUCH DOCUMENTS, AS ARE REQUIRED OR ADVISABLE IN THE
REASONABLE OPINION OF COUNSEL FOR THE ADMINISTRATIVE AGENT TO PERMIT THE PUBLIC
SALE OF SUCH PLEDGED COLLATERAL.  EACH GRANTOR FURTHER AGREES TO INDEMNIFY,
DEFEND AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, EACH OTHER SECURED PARTY, ANY
UNDERWRITER AND THEIR RESPECTIVE AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, AFFILIATES AND CONTROLLING PERSONS FROM AND AGAINST ALL LOSS,
LIABILITY, EXPENSES, COSTS OF COUNSEL (INCLUDING REASONABLE FEES AND EXPENSES TO
THE ADMINISTRATIVE AGENT OF LEGAL COUNSEL), AND CLAIMS (INCLUDING THE COSTS OF
INVESTIGATION) THAT THEY MAY INCUR INSOFAR AS SUCH LOSS, LIABILITY, EXPENSE OR
CLAIM ARISES OUT OF OR IS BASED UPON ANY ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN ANY PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO) OR IN
ANY NOTIFICATION OR OFFERING CIRCULAR, OR ARISES OUT OF OR IS BASED UPON ANY
ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS IN ANY THEREOF NOT MISLEADING, EXCEPT INSOFAR
AS THE SAME MAY HAVE BEEN CAUSED BY ANY UNTRUE STATEMENT OR OMISSION BASED UPON
INFORMATION FURNISHED IN WRITING TO SUCH GRANTOR OR THE ISSUER OF SUCH PLEDGED
COLLATERAL BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY EXPRESSLY FOR
USE THEREIN.  EACH GRANTOR FURTHER AGREES, UPON SUCH WRITTEN REQUEST REFERRED TO
ABOVE, TO USE COMMERCIALLY REASONABLE EFFORTS TO QUALIFY, FILE OR REGISTER, OR
CAUSE THE ISSUER OF SUCH PLEDGED COLLATERAL TO QUALIFY, FILE OR REGISTER, ANY OF
THE PLEDGED COLLATERAL UNDER THE BLUE SKY OR OTHER SECURITIES LAWS OF SUCH
STATES AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT AND KEEP EFFECTIVE, OR
CAUSE TO BE KEPT EFFECTIVE, ALL SUCH QUALIFICATIONS, FILINGS OR REGISTRATIONS. 
EACH GRANTOR WILL BEAR ALL COSTS AND EXPENSES OF CARRYING OUT ITS OBLIGATIONS
UNDER THIS SECTION 5.05.  EACH GRANTOR ACKNOWLEDGES THAT THERE IS NO ADEQUATE
REMEDY AT LAW FOR FAILURE BY IT TO COMPLY WITH THE PROVISIONS OF THIS
SECTION 5.05 AND THAT SUCH FAILURE WOULD NOT BE ADEQUATELY COMPENSABLE IN
DAMAGES, AND THEREFORE AGREES THAT ITS AGREEMENTS CONTAINED IN THIS SECTION 5.05
MAY BE SPECIFICALLY ENFORCED.


 


ARTICLE VI


 


INDEMNITY, SUBROGATION AND SUBORDINATION


 


SECTION 6.01. INDEMNITY AND SUBROGATION.  IN ADDITION TO ALL SUCH RIGHTS OF
INDEMNITY AND SUBROGATION AS THE GUARANTORS MAY HAVE UNDER APPLICABLE LAW (BUT
SUBJECT TO SECTION 6.03), THE BORROWER AGREES THAT (A) IN THE EVENT A PAYMENT OF
AN OBLIGATION SHALL BE MADE BY ANY GUARANTOR UNDER THIS AGREEMENT, THE BORROWER
SHALL INDEMNIFY SUCH GUARANTOR FOR THE FULL AMOUNT OF SUCH PAYMENT AND SUCH
GUARANTOR SHALL BE SUBROGATED TO THE RIGHTS OF THE PERSON TO WHOM SUCH PAYMENT
SHALL HAVE BEEN MADE TO THE EXTENT OF SUCH PAYMENT AND (B) IN THE EVENT ANY
ASSETS OF ANY GRANTOR SHALL BE SOLD PURSUANT TO THIS AGREEMENT OR ANY OTHER
SECURITY DOCUMENT TO SATISFY IN WHOLE OR IN PART

 

33

--------------------------------------------------------------------------------


 


AN OBLIGATION OWED TO ANY SECURED PARTY, THE BORROWER SHALL INDEMNIFY SUCH
GRANTOR IN AN AMOUNT EQUAL TO THE GREATER OF THE BOOK VALUE OR THE FAIR MARKET
VALUE OF THE ASSETS SO SOLD.


 


SECTION 6.02. CONTRIBUTION AND SUBROGATION.  EACH GUARANTOR AND GRANTOR (A
“CONTRIBUTING PARTY”) AGREES (SUBJECT TO SECTION 6.03) THAT, IN THE EVENT A
PAYMENT SHALL BE MADE BY ANY OTHER GUARANTOR HEREUNDER IN RESPECT OF ANY
OBLIGATION OR ASSETS OF ANY OTHER GRANTOR (OTHER THAN THE BORROWER) SHALL BE
SOLD PURSUANT TO ANY SECURITY DOCUMENT TO SATISFY ANY OBLIGATION OWED TO ANY
SECURED PARTY AND SUCH OTHER GUARANTOR OR GRANTOR (THE “CLAIMING PARTY”) SHALL
NOT HAVE BEEN FULLY INDEMNIFIED BY THE BORROWER AS PROVIDED IN SECTION 6.01, THE
CONTRIBUTING PARTY SHALL INDEMNIFY THE CLAIMING PARTY IN AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH PAYMENT OR THE GREATER OF THE BOOK VALUE OR THE FAIR MARKET VALUE
OF SUCH ASSETS, AS THE CASE MAY BE, IN EACH CASE MULTIPLIED BY A FRACTION OF
WHICH THE NUMERATOR SHALL BE THE NET WORTH OF THE CONTRIBUTING PARTY ON THE DATE
HEREOF AND THE DENOMINATOR SHALL BE THE AGGREGATE NET WORTH OF ALL THE
GUARANTORS AND GRANTORS ON THE DATE HEREOF (OR, IN THE CASE OF ANY GUARANTOR OR
GRANTOR BECOMING A PARTY HERETO PURSUANT TO SECTION 7.14, THE DATE OF THE
SUPPLEMENT HERETO EXECUTED AND DELIVERED BY SUCH GUARANTOR OR GRANTOR).  ANY
CONTRIBUTING PARTY MAKING ANY PAYMENT TO A CLAIMING PARTY PURSUANT TO THIS
SECTION 6.02 SHALL BE SUBROGATED TO THE RIGHTS OF SUCH CLAIMING PARTY UNDER
SECTION 6.01 TO THE EXTENT OF SUCH PAYMENT.


 

SECTION 6.03. Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.  No failure on the part
of any Borrower or any Guarantor or Grantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor or Grantor with respect to its obligations hereunder, and each
Guarantor and Grantor shall remain liable for the full amount of the obligations
of such Guarantor or Grantor hereunder.

 


(B)  EACH GUARANTOR AND GRANTOR HEREBY AGREES THAT ALL INDEBTEDNESS AND OTHER
MONETARY OBLIGATIONS OWED TO IT BY, OR BY IT TO, AS THE CASE MAY BE, ANY OTHER
GUARANTOR, GRANTOR OR ANY OTHER SUBSIDIARY SHALL BE FULLY SUBORDINATED TO THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS.


 


ARTICLE VII


 


MISCELLANEOUS


 


SECTION 7.01. NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL (EXCEPT
AS OTHERWISE EXPRESSLY PERMITTED HEREIN) BE IN WRITING AND GIVEN AS PROVIDED IN
SECTION 9.01 OF THE CREDIT AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER
TO ANY SUBSIDIARY PARTY SHALL BE GIVEN TO IT IN CARE OF THE BORROWER AS PROVIDED
IN SECTION 9.01 OF THE CREDIT AGREEMENT.

 

34

--------------------------------------------------------------------------------


 

SECTION 7.02. Waivers; Amendment.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.  No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.

 


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE ADMINISTRATIVE AGENT AND THE LOAN PARTY OR LOAN PARTIES WITH RESPECT TO
WHICH SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO ANY CONSENT
REQUIRED IN ACCORDANCE WITH SECTION 9.08 OF THE CREDIT AGREEMENT.


 

SECTION 7.03. Administrative Agent’s Fees and Expenses; Indemnification.  (a) 
The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 9.05 of the Credit Agreement.

 


(B)  WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE OTHER LOAN
DOCUMENTS, EACH GRANTOR AND EACH GUARANTOR JOINTLY AND SEVERALLY AGREES TO
INDEMNIFY THE ADMINISTRATIVE AGENT AGAINST, AND HOLD THE ADMINISTRATIVE AGENT
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING REASONABLE COUNSEL FEES, DISBURSEMENTS AND OTHER CHARGES,
INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS AGREEMENT OR ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, OR TO
THE COLLATERAL, WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT
SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT
SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT.


 


(C)  ANY SUCH AMOUNTS PAYABLE AS PROVIDED HEREUNDER SHALL BE ADDITIONAL
OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY DOCUMENTS.  THE PROVISIONS
OF THIS SECTION 7.03 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT
REGARDLESS OF THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE OBLIGATIONS, THE INVALIDITY

 

35

--------------------------------------------------------------------------------


 


OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT
OR ANY OTHER SECURED PARTY.  ALL AMOUNTS DUE UNDER THIS SECTION 7.03 SHALL BE
PAYABLE ON WRITTEN DEMAND THEREFOR.


 


SECTION 7.04. SUCCESSORS AND ASSIGNS.  WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF ANY GUARANTOR, GRANTOR OR THE ADMINISTRATIVE AGENT
THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 7.05. SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS
AND WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE LENDERS AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS, REGARDLESS OF ANY
INVESTIGATION MADE BY ANY LENDER OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY
DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS
EXTENDED UNDER THE CREDIT AGREEMENT, AND SHALL CONTINUE IN FULL FORCE AND EFFECT
AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR
ANY OTHER AMOUNT PAYABLE UNDER ANY LOAN DOCUMENT IS OUTSTANDING AND UNPAID AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.


 


SECTION 7.06. COUNTERPARTS; EFFECTIVENESS; SEVERAL AGREEMENT.  THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED
SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC IMAGING SHALL
BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART OF THIS AGREEMENT. 
THIS AGREEMENT SHALL BECOME EFFECTIVE AS TO ANY LOAN PARTY WHEN A COUNTERPART
HEREOF EXECUTED ON BEHALF OF SUCH LOAN PARTY SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT AND A COUNTERPART HEREOF SHALL HAVE BEEN EXECUTED ON BEHALF
OF THE ADMINISTRATIVE AGENT, AND THEREAFTER SHALL BE BINDING UPON SUCH LOAN
PARTY AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH LOAN PARTY, THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
EXCEPT THAT NO LOAN PARTY SHALL HAVE THE RIGHT TO ASSIGN OR TRANSFER ITS RIGHTS
OR OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN (AND ANY SUCH ASSIGNMENT OR
TRANSFER SHALL BE VOID) EXCEPT AS EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT. 
THIS AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH RESPECT TO EACH
LOAN PARTY AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR RELEASED WITH
RESPECT TO ANY LOAN PARTY WITHOUT THE APPROVAL OF ANY OTHER LOAN PARTY AND
WITHOUT AFFECTING THE OBLIGATIONS OF ANY OTHER LOAN PARTY HEREUNDER.


 


SECTION 7.07. SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE

 

36

--------------------------------------------------------------------------------


 


INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.  THE
PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS.


 

SECTION 7.08. Right of Set-Off.  (a)  Each Loan Party expressly agrees to the
provisions set forth in Section 9.06 of the Credit Agreement with the same force
and effect as if such provisions were set forth in full herein.

 


(B)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, AT
ANY TIME THAT THE OBLIGATIONS SHALL BE SECURED BY ANY REAL PROPERTY LOCATED IN
THE STATE OF CALIFORNIA, NO SECURED PARTY SHALL EXERCISE ANY RIGHT OF SET-OFF,
LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDINGS TO ENFORCE ANY PROVISION OF THIS AGREEMENT WITHOUT THE PRIOR CONSENT
OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED
BY SECTION 9.08(B) OF THE CREDIT AGREEMENT, ALL OF THE LENDERS, IF SUCH SETOFF
OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580A, 580B, 580D
AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THIS AGREEMENT OR THE OTHER SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY
SECURED PARTY OR THE ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING
SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL
AND VOID.  IT IS UNDERSTOOD AND AGREED THAT THE FOREGOING SENTENCE OF THIS
SECTION 7.08(B) IS FOR THE SOLE BENEFIT OF THE SECURED PARTIES AND MAY BE
AMENDED, MODIFIED OR WAIVED IN ANY RESPECT BY THE REQUIRED LENDERS (WITHOUT ANY
REQUIREMENT OF PRIOR NOTICE TO OR CONSENT BY ANY LOAN PARTY OR ANY OTHER PERSON)
AND DOES NOT CONSTITUTE A WAIVER OF ANY RIGHTS AGAINST ANY LOAN PARTY OR AGAINST
ANY COLLATERAL.


 

SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, including Sections 5-1401 and 5-1402 of Title 14 of
the New York General Obligations Law but excluding all other choice of law and
conflicts of laws rules thereof.

 


(B)  EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE

 

37

--------------------------------------------------------------------------------


 


CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR GUARANTOR, OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


 


(C)  EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) ABOVE.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 7.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.10.


 


SECTION 7.11. HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 7.12. SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE ADMINISTRATIVE
AGENT HEREUNDER, THE SECURITY INTEREST, THE GRANT OF A SECURITY INTEREST IN THE
PLEDGED COLLATERAL AND ALL OBLIGATIONS OF EACH GRANTOR AND GUARANTOR HEREUNDER
SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT
WITH RESPECT TO ANY OF THE OBLIGATIONS OR ANY OTHER AGREEMENT OR INSTRUMENT
RELATING TO ANY OF THE FOREGOING, (B) ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO ANY

 

38

--------------------------------------------------------------------------------


 


DEPARTURE FROM THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT, (C) ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY LIEN
ON OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT UNDER
OR DEPARTURE FROM ANY GUARANTEE, SECURING OR GUARANTEEING ALL OR ANY OF THE
OBLIGATIONS, OR (D) ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY GRANTOR OR GUARANTOR IN RESPECT OF
THE OBLIGATIONS OR THIS AGREEMENT.


 

SECTION 7.13. Termination or Release.  (a)  This Agreement, the Guarantees made
herein, the Security Interest, the grant of a security interest in the Pledged
Collateral and all other security interests granted hereby shall terminate upon
the payment in full in cash of the Loans and all the other Loan Documents
Obligations (other than unasserted contingent and indemnification obligations),
termination of all Commitments and Incremental Revolving Commitments and
reduction of all exposure under any letters of credit issued under the Credit
Agreement to zero (or the making of other arrangements satisfactory to the
issuers thereof).

 


(B)  A SUBSIDIARY PARTY SHALL AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER AND THE SECURITY INTEREST IN THE COLLATERAL OF SUCH SUBSIDIARY PARTY
SHALL BE AUTOMATICALLY RELEASED UPON THE CONSUMMATION OF ANY TRANSACTION
PERMITTED BY THE CREDIT AGREEMENT AS A RESULT OF WHICH SUCH SUBSIDIARY PARTY
CEASES TO BE A SUBSIDIARY; PROVIDED THAT THE REQUIRED LENDERS SHALL HAVE
CONSENTED TO SUCH TRANSACTION (TO THE EXTENT REQUIRED BY THE CREDIT AGREEMENT)
AND THE TERMS OF SUCH CONSENT DID NOT PROVIDE OTHERWISE.


 


(C)  UPON ANY SALE OR OTHER TRANSFER BY ANY GRANTOR OF ANY COLLATERAL THAT IS
PERMITTED UNDER THE CREDIT AGREEMENT (OTHER THAN A SALE OR OTHER TRANSFER TO A
LOAN PARTY), OR UPON THE EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE RELEASE OF
THE SECURITY INTEREST GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO SECTION 9.09
OF THE CREDIT AGREEMENT, THE SECURITY INTEREST IN SUCH COLLATERAL SHALL BE
AUTOMATICALLY RELEASED.


 


(D)  AT ANY TIME THAT A GRANTOR DESIRES THAT THE ADMINISTRATIVE AGENT TAKE ANY
ACTION TO ACKNOWLEDGE OR GIVE EFFECT TO ANY RELEASE OF A GRANTOR OR COLLATERAL
PURSUANT TO THE FOREGOING SECTION 7.13(A), (B) OR (C), THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE SIGNED BY A PRINCIPAL
EXECUTIVE OFFICER OF THE BORROWER STATING THAT THE RELEASE OF THE RESPECTIVE
GRANTOR OR COLLATERAL IS PERMITTED PURSUANT TO SUCH SECTION 7.13(A), (B) OR
(C).  IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT TO PARAGRAPH (A),
(B) OR (C), THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO ANY GRANTOR,
AT SUCH GRANTOR’S EXPENSE, ALL DOCUMENTS THAT SUCH GRANTOR SHALL REASONABLY
REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE; PROVIDED, HOWEVER, THAT (I) THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS
WHICH, IN ITS OPINION, WOULD EXPOSE IT TO LIABILITY OR CREATE ANY OBLIGATION OR
ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS WITHOUT RECOURSE OR
WARRANTY, AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR
IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR OBLIGATIONS OF THE BORROWER OR ANY
OF THE SUBSIDIARIES IN RESPECT OF) ALL INTERESTS IN COLLATERAL RETAINED BY THE
BORROWER OR ANY OF THE SUBSIDIARIES.  ANY EXECUTION AND DELIVERY OF DOCUMENTS
PURSUANT TO THIS SECTION 7.13 SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY THE
ADMINISTRATIVE AGENT.

 

39

--------------------------------------------------------------------------------


 


(E)  THE ADMINISTRATIVE AGENT SHALL HAVE NO LIABILITY WHATSOEVER TO ANY OTHER
SECURED PARTY AS THE RESULT OF ANY RELEASE OF ANY SUBSIDIARY PARTY OR COLLATERAL
BY IT IN ACCORDANCE WITH (OR WHICH THE ADMINISTRATIVE AGENT IN GOOD FAITH
BELIEVES TO BE IN ACCORDANCE WITH) THIS SECTION 7.13.


 


SECTION 7.14. ADDITIONAL SUBSIDIARIES.  PURSUANT TO SECTIONS 5.09, 6.05(F) AND
6.15 OF THE CREDIT AGREEMENT, CERTAIN DOMESTIC SUBSIDIARIES ARE REQUIRED TO
ENTER INTO THIS AGREEMENT AS A SUBSIDIARY PARTY.  UPON EXECUTION AND DELIVERY BY
THE ADMINISTRATIVE AGENT AND A SUBSIDIARY OF AN INSTRUMENT IN THE FORM OF
EXHIBIT I HERETO, SUCH SUBSIDIARY SHALL BECOME A SUBSIDIARY PARTY HEREUNDER WITH
THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A SUBSIDIARY PARTY HEREIN. 
THE EXECUTION AND DELIVERY OF ANY SUCH INSTRUMENT SHALL NOT REQUIRE THE CONSENT
OF ANY OTHER LOAN PARTY HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF EACH LOAN
PARTY HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE
ADDITION OF ANY NEW LOAN PARTY AS A PARTY TO THIS AGREEMENT.


 


SECTION 7.15. ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT.  EACH GRANTOR
HEREBY APPOINTS THE ADMINISTRATIVE AGENT THE ATTORNEY-IN-FACT OF SUCH GRANTOR
FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY
ACTION AND EXECUTING ANY INSTRUMENT THAT THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT IS
IRREVOCABLE AND COUPLED WITH AN INTEREST.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITH FULL POWER OF
SUBSTITUTION EITHER IN THE ADMINISTRATIVE AGENT’S NAME OR IN THE NAME OF SUCH
GRANTOR (A) TO RECEIVE, ENDORSE, ASSIGN AND/OR DELIVER ANY AND ALL NOTES,
ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS OR OTHER EVIDENCES OF PAYMENT RELATING
TO THE COLLATERAL OR ANY PART THEREOF; (B) TO DEMAND, COLLECT, RECEIVE PAYMENT
OF, GIVE RECEIPT FOR AND GIVE DISCHARGES AND RELEASES OF ALL OR ANY OF THE
COLLATERAL; (C) TO SIGN THE NAME OF ANY GRANTOR ON ANY INVOICE OR BILL OF LADING
RELATING TO ANY OF THE COLLATERAL; (D) TO SEND VERIFICATIONS OF ACCOUNTS
RECEIVABLE TO ANY ACCOUNT DEBTOR; (E) TO COMMENCE AND PROSECUTE ANY AND ALL
SUITS, ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT OR OTHERWISE REALIZE ON ALL OR ANY OF THE COLLATERAL OR
TO ENFORCE ANY RIGHTS IN RESPECT OF ANY COLLATERAL; (F) TO SETTLE, COMPROMISE,
COMPOUND, ADJUST OR DEFEND ANY ACTIONS, SUITS OR PROCEEDINGS RELATING TO ALL OR
ANY OF THE COLLATERAL; (G) TO MAKE, SETTLE AND ADJUST CLAIMS IN RESPECT OF
ARTICLE 9 COLLATERAL UNDER POLICIES OF INSURANCE AND TO ENDORSE THE NAME OF SUCH
GRANTOR ON ANY CHECK, DRAFT, INSTRUMENT OR ANY OTHER ITEM OF PAYMENT FOR THE
PROCEEDS OF SUCH POLICIES OF INSURANCE AND FOR MAKING ALL DETERMINATIONS AND
DECISIONS WITH RESPECT THERETO; (H) TO NOTIFY, OR TO REQUIRE ANY GRANTOR TO
NOTIFY, ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY TO THE ADMINISTRATIVE AGENT;
AND (I) TO USE, SELL, ASSIGN, TRANSFER, PLEDGE, MAKE ANY AGREEMENT WITH RESPECT
TO OR OTHERWISE DEAL WITH ALL OR ANY OF THE COLLATERAL, AND TO DO ALL OTHER ACTS
AND THINGS NECESSARY TO CARRY OUT THE PURPOSES OF THIS AGREEMENT, AS FULLY AND
COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER OF THE
COLLATERAL FOR ALL PURPOSES; PROVIDED THAT NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED AS REQUIRING OR OBLIGATING THE ADMINISTRATIVE AGENT TO MAKE ANY
COMMITMENT OR TO MAKE ANY INQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT
RECEIVED BY THE ADMINISTRATIVE AGENT, OR TO PRESENT OR FILE ANY CLAIM OR NOTICE,
OR TO TAKE ANY ACTION WITH RESPECT TO THE COLLATERAL OR ANY PART THEREOF OR THE
MONEYS DUE OR TO BECOME DUE IN RESPECT THEREOF OR ANY PROPERTY

 

40

--------------------------------------------------------------------------------


 


COVERED THEREBY.  THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES SHALL
BE ACCOUNTABLE ONLY FOR AMOUNTS ACTUALLY RECEIVED AS A RESULT OF THE EXERCISE OF
THE POWERS GRANTED TO THEM HEREIN, AND NEITHER THEY NOR THEIR OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT
OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILFUL
MISCONDUCT.


 


SECTION 7.16. RECOURSE.  THIS AGREEMENT IS MADE WITH FULL RECOURSE TO EACH LOAN
PARTY AND PURSUANT TO AND UPON ALL THE WARRANTIES, REPRESENTATIONS, COVENANTS
AND AGREEMENTS ON THE PART OF SUCH LOAN PARTY CONTAINED HEREIN, IN THE LOAN
DOCUMENTS, QUALIFIED HEDGING AGREEMENTS OR QUALIFIED SECURED CASH MANAGEMENT
AGREEMENTS AND OTHERWISE IN WRITING IN CONNECTION HEREWITH OR THEREWITH.


 


SECTION 7.17. INTERCREDITOR AGREEMENT; POSSESSION AND CONTROL OF REVOLVING
FACILITY COLLATERAL.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS
GRANTED TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND THE EXERCISE OF THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.  AT ANY TIME PRIOR TO THE
DISCHARGE OF REVOLVING CREDIT OBLIGATIONS, NO GRANTOR SHALL BE REQUIRED TO TAKE
OR REFRAIN FROM TAKING ANY ACTION AT THE REQUEST OF THE ADMINISTRATIVE AGENT
WITH RESPECT TO ANY REVOLVING FACILITY COLLATERAL IF SUCH ACTION OR INACTION
WOULD BE INCONSISTENT WITH (I) ANY ACTION OR INACTION AFFIRMATIVELY REQUESTED BY
THE REVOLVER COLLATERAL AGENT IN ACCORDANCE WITH THE REVOLVING FACILITY
DOCUMENTS OR (II) ANY ACTION OR INACTION AFFIRMATIVELY REQUIRED BY ANY OF THE
PROVISIONS OF THE REVOLVING FACILITY DOCUMENTS.  WITHOUT LIMITING THE FOREGOING,
AT ANY TIME PRIOR TO THE DISCHARGE OF REVOLVING CREDIT OBLIGATIONS, ANY
PROVISION HEREOF (A) REQUIRING GRANTORS TO DELIVER POSSESSION OF ANY REVOLVING
FACILITY COLLATERAL TO THE ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES, OR TO
CAUSE THE ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES TO CONTROL ANY REVOLVING
FACILITY COLLATERAL, SHALL BE DEEMED TO HAVE BEEN COMPLIED WITH IF AND FOR SO
LONG AS THE REVOLVER COLLATERAL AGENT SHALL HAVE SUCH POSSESSION OR CONTROL FOR
THE BENEFIT OF THE SECURED PARTIES AND AS BAILEE OR SUB-AGENT OF THE
ADMINISTRATIVE AGENT AS PROVIDED IN THE INTERCREDITOR AGREEMENT OR (B) REQUIRING
GRANTORS TO NAME THE ADMINISTRATIVE AGENT AS AN ADDITIONAL INSURED OR A LOSS
PAYEE UNDER ANY INSURANCE POLICY OR A BENEFICIARY OF ANY LETTER OF CREDIT, SUCH
REQUIREMENT SHALL HAVE BEEN COMPLIED WITH IF ANY SUCH INSURANCE POLICY OR LETTER
OF CREDIT ALSO NAMES THE REVOLVER COLLATERAL AGENT AS AN ADDITIONAL INSURED,
LOSS PAYEE OR BENEFICIARY, AS THE CASE MAY BE, IN EACH PURSUANT TO THE TERMS OF
THE INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN
BUT SUBJECT TO THE INTERCREDITOR AGREEMENT, IN THE EVENT THE REVOLVING CREDIT
DOCUMENTS OR THE PERMITTED NOTES DOCUMENTS PROVIDE FOR THE GRANT OF A SECURITY
INTEREST OR PLEDGE OVER THE ASSETS OF ANY GRANTOR (OTHER THAN CANADIAN
COLLATERAL) AND SUCH ASSETS DO NOT OTHERWISE CONSTITUTE COLLATERAL UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SUCH GRANTOR SHALL (A) PROMPTLY GRANT A
SECURITY INTEREST IN OR PLEDGE SUCH ASSETS TO SECURE THE OBLIGATIONS (INCLUDING
BY CONSENTING TO ANY CONTROL AGREEMENT WITH RESPECT TO INVESTMENT PROPERTY IN
ANY SECURITIES ACCOUNT), (B) PROMPTLY TAKE ANY ACTIONS NECESSARY TO PERFECT SUCH
SECURITY INTEREST OR PLEDGE THAT IS REQUIRED UNDER THE REVOLVING CREDIT
DOCUMENTS OR PERMITTED NOTES DOCUMENTS, AS APPLICABLE, AND (C) TAKE ALL OTHER
STEPS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING.

 

41

--------------------------------------------------------------------------------


 

SECTION 7.18. Waivers by Loan Parties with Respect to California Real Property. 
(a)  Each Loan Party hereby acknowledges and affirms that it understands that to
the extent the Obligations are secured by real property located in the State of
California, such Loan Party shall be liable for the full amount of the liability
hereunder notwithstanding foreclosure on such real property by trustee sale or
any other reason impairing such Loan Party’s or any Secured Parties’ right to
proceed against the Borrower, any other Guaranteed Party or any other guarantor
of the Obligations.

 


(B)  EACH LOAN PARTY HEREBY WAIVES (TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW) ALL RIGHTS AND BENEFITS UNDER SECTION 580A, 580B, 580D AND 726
OF THE CALIFORNIA CODE OF CIVIL PROCEDURE.  EACH LOAN PARTY HEREBY FURTHER
WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW), WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING OR ANY OTHER PROVISION HEREOF, ALL RIGHTS AND
BENEFITS WHICH MIGHT OTHERWISE BE AVAILABLE TO SUCH LOAN PARTY UNDER SECTIONS
2809, 2810, 2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850, 2899 AND 3433 OF THE
CALIFORNIA CIVIL CODE.


 


(C)  UNTIL THE OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH, EACH LOAN PARTY
WAIVES ITS RIGHTS OF SUBROGATION AND REIMBURSEMENT AND ANY OTHER RIGHTS AND
DEFENSES AVAILABLE TO SUCH LOAN PARTY BY REASON OF SECTIONS 2787 TO 2855,
INCLUSIVE, OF THE CALIFORNIA CIVIL CODE, INCLUDING, WITHOUT LIMITATION, (1) ANY
DEFENSES SUCH LOAN PARTY MAY HAVE TO THIS AGREEMENT BY REASON OF AN ELECTION OF
REMEDIES BY THE SECURED PARTIES AND (2) ANY RIGHTS OR DEFENSES SUCH LOAN PARTY
MAY HAVE BY REASON OF PROTECTION AFFORDED TO THE BORROWER OR ANY OTHER
GUARANTEED PARTY PURSUANT TO THE ANTIDEFICIENCY OR OTHER LAWS OF CALIFORNIA
LIMITING OR DISCHARGING THE BORROWER’S OR SUCH OTHER GUARANTEED PARTY’S
INDEBTEDNESS, INCLUDING, WITHOUT LIMITATION, SECTION 580A, 580B, 580D OR 726 OF
THE CALIFORNIA CODE OF CIVIL PROCEDURE.  IN FURTHERANCE OF SUCH PROVISIONS, EACH
LOAN PARTY HEREBY WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF
REMEDIES BY THE SECURED PARTIES, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH AS
A NONJUDICIAL FORECLOSURE, DESTROYS SUCH LOAN PARTY’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST THE BORROWER OR ANY OTHER GUARANTEED PARTY BY THE
OPERATION OF SECTION 580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR
OTHERWISE.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

SMURFIT-STONE CONTAINER
ENTERPRISES, INC.,

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent,

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I to

the Guarantee and

Collateral Agreement

 

SUBSIDIARY PARTIES

 

--------------------------------------------------------------------------------


 

Schedule II to

the Guarantee and

Collateral Agreement

 

PLEDGED EQUITY INTERESTS

 

Holder

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interest

 

Percentage
of Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

Holder

 

Issuer

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III to

the Guarantee and

Collateral Agreement

 

U.S. COPYRIGHTS OWNED BY [NAME OF GRANTOR]

 

[Create a separate page of Schedule III for each Grantor and state if no
copyrights are owned.  List in numerical order by Registration No.]

 

U.S. Copyright Registrations

 

Title

 

Reg. No.

 

Author

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending U.S. Copyright Applications for Registration

 

Title

 

Author

 

Class

 

Date Filed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

LICENSES

 

[Create a separate page of Schedule III for each Grantor, and state if any
Grantor is not a party to a license/sublicense.]

 

I.  Material Licenses/Sublicensees of [Name of Grantor] as Licensor on Date
Hereof

 

A.  Copyrights

 

[List material U.S. copyrights in numerical order by Registration No.]

 

U.S. Copyrights

 

Licensee Name
and Address

 

Date of License/
Sublicense

 

Title of
U.S.
Copyright

 

Author

 

Reg. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.  Patents

 

[List material U.S. patent nos. and U.S. patent application nos. in numerical
order.]

 

U.S. Patents

 

Licensee Name
and Address

 

Date of License/
Sublicense

 

Issue Date

 

Patent No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Licensee Name
and Address

 

Date of License/
Sublicense

 

Date Filed

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

C.  Trademarks

 

[List material U.S. trademark nos. and U.S. trademark application nos. in
numerical order.]

 

U.S. Trademarks

 

Licensee Name
and Address

 

Date of License/
Sublicense

 

U.S. Mark

 

Reg. Date

 

Reg. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Licensee Name
and Address

 

Date of License/
Sublicense

 

U.S. Mark

 

Date Filed

 

Application
No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

II. Material  Licensees/Sublicenses of [Name of Grantor] as Licensee on Date
Hereof

 

A.  Copyrights

 

[List material U.S. copyrights in numerical order by Registration No.]

 

U.S. Copyrights

 

Licensor Name and
Address

 

Date of License/
Sublicense

 

Title of
U.S. Copyright

 

Author

 

Reg. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.  Patents

 

[List material U.S. patent nos. and U.S. patent application nos. in numerical
order.]

 

U.S. Patents

 

Licensor Name
and Address

 

Date of
License/
Sublicense

 

Issue Date

 

Patent No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Licensor Name
and Address

 

Date of License/
Sublicense

 

Date Filed

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.  Trademarks

 

[List material U.S. trademark nos. and U.S. trademark application nos. in
numerical order.]

 

4

--------------------------------------------------------------------------------


 

U.S. Trademarks

 

Licensor Name
and Address

 

Date of License/
Sublicense

 

U.S. Mark

 

Reg. Date

 

Reg. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Licensor Name
and Address

 

Date of License/
Sublicense

 

U.S. Mark

 

Date
Filed

 

Application
No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

PATENTS OWNED BY [NAME OF GRANTOR]

 

[Create a separate page of Schedule III for each Grantor and state if no patents
are owned.  List in numerical order by Patent No./Patent Application No.]

 

U.S. Patent Registrations

 

Patent Numbers

 

Issue Date

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Patent Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

TRADEMARK/TRADE NAMES OWNED BY [NAME OF GRANTOR]

 

[Create a separate page of Schedule III for each Grantor and state if no
trademarks/trade names are owned.  List in numerical order by trademark
registration/application no.]

 

U.S. Trademark Registrations

 

Mark

 

Reg. Date

 

Reg. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Mark

 

Filing Date

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule IV to

the Guarantee and

Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

Exhibit I to the

Guarantee and

Collateral Agreement

 

SUPPLEMENT NO.        dated as of [            ], to the Guarantee and
Collateral Agreement dated as of [      ], 2010, among SMURFIT-STONE CONTAINER
ENTERPRISES, INC., a Delaware corporation (“SSCE”), SMURFIT-STONE CONTAINER
CORPORATION, a Delaware corporation, each Subsidiary party thereto (each such
subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors and SSCE are referred to
collectively herein as the “Grantors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”),
as Administrative Agent (in such capacity, the “Administrative Agent”).

 

A.  Reference is made to the Credit Agreement dated as of [     ], 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Smurfit-Stone Container Corporation, SSCE , the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
and Collateral Agreement referred to therein.

 

C.  The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans to the Borrower.  Section 7.14 of
Guarantee and Collateral Agreement provides that additional Domestic
Subsidiaries of the Borrower may become Subsidiary Parties under the Guarantee
and Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Party under the Guarantee and Collateral
Agreement in order to induce the Lenders to make additional Loans to the
Borrower and as consideration for Loans previously made to the Borrower.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 7.14 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party,
Grantor and Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Subsidiary Party, Grantor
and Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Subsidiary Party, Grantor and Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor and
Guarantor thereunder are true and correct on and as of the date hereof.  In
furtherance of the foregoing, the New Subsidiary, as security for

 

--------------------------------------------------------------------------------


 

the payment and performance in full of the Obligations (as defined in the
Collateral Agreement), does hereby create and grant to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary.  Each reference
to a “Guarantor” or “Grantor” in the Guarantee and Collateral Agreement shall be
deemed to include the New Subsidiary.  The Guarantee and Collateral Agreement is
hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity (whether
enforcement is sought by a proceeding in equity or at law).

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule with the true and
correct legal name of the New Subsidiary, its jurisdiction of formation and the
location of its chief executive office, (b) set forth on Schedule II attached
hereto is a true and correct schedule, as of the date hereof, of (i) all the
Equity Interests owned by the New Subsidiary required to be pledged under
Article III, setting forth the percentage of the issued and outstanding units of
each class of the Equity Interests of the issuer thereof so owned by the New
Subsidiary and the number of each certificate representing the same, and
(ii) all debt securities and promissory notes owned by the New Subsidiary
required to be pledged under Article III or Section 4.04 (c) set forth on
Schedule III attached hereto is a true and correct schedule, as of the date
hereof, of all Intellectual Property of the New Subsidiary that would have been
required to be set forth on Schedule III to the Guarantee and Collateral
Agreement and (d) set forth on Schedule IV attached hereto is a true and correct
schedule, as of the date hereof, of all Commercial Tort Claims required to be
disclosed under Section 4.04(g) of the Guarantee and Collateral Agreement.  The
New Subsidiary shall deliver to the Administrative Agent a certificate executed
by a Responsible Officer of the New Subsidiary setting forth the information
(other than that set forth on the Schedules described above) required pursuant
to the Perfection Certificate.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE
OF LAW AND CONFLICTS OF LAWS RULES THEREOF.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I

to Supplement No.       to the

Guarantee and

Collateral Agreement

 

NEW SUBSIDIARY INFORMATION

 

Name

 

Jurisdiction of Formation

 

Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II

to the Supplement No.       to the

Guarantee and

Collateral Agreement

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interests

 

Percentage
of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III

to the Supplement No.        to the

Guarantee and

Collateral Agreement

 

INTELLECTUAL PROPERTY

 

--------------------------------------------------------------------------------


 

Schedule IV

to the Supplement No.      to the

Guarantee and

Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

Exhibit II to the

Guarantee and

Collateral Agreement

 

[FORM OF] PATENT AND TRADEMARK SECURITY AGREEMENT dated as of [  ] [  ], 20[  ]
(this “Agreement”), among [     ] (the “Grantors”) and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of [     ], 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Smurfit-Stone Container Corporation, Smurfit-Stone Container
Enterprises, Inc. (the “Borrower”), the Lenders from time to time party thereto
and JPMCB, as Administrative Agent, and (b) the Guarantee and Collateral
Agreement dated as of [      ], 2010 (as amended, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among Smurfit-Stone
Container Corporation (formerly known as Smurfit-Stone Container
Enterprises, Inc.), the Subsidiaries party thereto and JPMCB, as Administrative
Agent.  The Lenders have agreed to extend credit to the Borrower on the terms
and subject to the conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned on, among other
things, the execution and delivery of this Agreement.  The Grantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable.  The rules of construction specified in
Section 1.02 of the Credit Agreement also apply to this Agreement.

 

SECTION 2.  Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Patents now
owned or at any time hereafter acquired by such Grantor, including those listed
on Schedule I (the “Patent Collateral”) and any Trademarks now owned or at any
time hereafter acquired by such Grantor, including those listed on Schedule II
(the “Trademark Collateral”, and together with the Patent Collateral, the
“Patent and Trademark Collateral”).

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent and
Trademark Collateral are more fully set forth in the Collateral Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein.  In the event of any conflict

 

--------------------------------------------------------------------------------


 

between the terms of this Agreement and the Collateral Agreement, the terms of
the Collateral Agreement shall govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------

 



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS PATENT AND
TRADEMARK SECURITY AGREEMENT AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.


 

 

 

[               ]

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I

 

--------------------------------------------------------------------------------


 

Schedule II

 

--------------------------------------------------------------------------------


 

Exhibit III to the

Guarantee and

Collateral Agreement

 

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [  ] [  ], 20[  ] (this
“Agreement”), among [     ] (the “Grantors”) and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of [     ], 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Smurfit-Stone Container Corporation, Smurfit-Stone Container
Enterprises, Inc. (the “Borrower”), the Lenders from time to time party thereto
and JPMCB, as Administrative Agent, and (b) the Guarantee and Collateral
Agreement dated as of [      ], 2010 (as amended, supplemented or otherwise
modified from time to time, the “Collateral Agreement”), among Smurfit-Stone
Container Corporation (formerly known as Smurfit-Stone Container
Enterprises, Inc.), the Subsidiaries party thereto and JPMCB, as Administrative
Agent.  The Lenders have agreed to extend credit to the Borrower on the terms
and subject to the conditions set forth in the Credit Agreement.  The
obligations of the Lenders to extend such credit are conditioned on, among other
things, the execution and delivery of this Agreement.  The Grantors are
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable.  The rules of construction specified in
Section 1.02 of the Credit Agreement also apply to this Agreement.

 

SECTION 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Copyrights
now owned or at any time hereafter acquired by such Grantor, including those
listed on Schedule I, and any Copyright Licenses under which such Grantor is a
licensee, including those listed on Schedule II (collectively, the “Copyright
Collateral”).

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

--------------------------------------------------------------------------------


 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS COPYRIGHT
SECURITY AGREEMENT AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.


 


 

 

[               ],

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I

 

--------------------------------------------------------------------------------


 

Schedule II

 

--------------------------------------------------------------------------------


EXHIBIT D

 

FORM OF INTERCREDITOR AGREEMENT

 

(See Attached)

 

--------------------------------------------------------------------------------


 

 

EXHIBIT D

to the Credit Agreement

 

 

FORM OF

 

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT

 

dated as of

 

[        ], 2010

 

among

 

SMURFIT-STONE CONTAINER CORPORATION
(formerly known as Smurfit-Stone Container Enterprises, Inc.),

 

 

the Subsidiaries party hereto,

 

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent for the Term Loan Credit Secured Parties

 

 

DEUTSCHE BANK AG NEW YORK BRANCH
as Collateral Agent for the Revolving Credit Secured Parties

 

and

 

each Permitted Notes Agent
from time to time party hereto

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

Definitions

 

 

Section 1.01. New York UCC

2

Section 1.02. Other Defined Terms

2

Section 1.03. Terms Generally

17

 

 

ARTICLE II

 

Lien Priorities

 

 

Section 2.01. Relative Priorities

17

Section 2.02. Prohibition on Contesting Liens

18

Section 2.03. No New Liens

18

Section 2.04. Effectiveness of Lien Priorities

20

 

 

ARTICLE III

 

Enforcement

 

 

Section 3.01. Exercise of Remedies

20

 

 

ARTICLE IV

 

Payments

 

Section 4.01. Application of Proceeds

24

Section 4.02. Payments Over in Violation of Agreement

24

 

 

ARTICLE V

 

Other Agreements

 

 

Section 5.01. Releases

24

Section 5.02. Insurance

25

Section 5.03. Amendments to Prior Credit Documents and Junior Credit Documents

26

Section 5.04. Legend

28

Section 5.05. Bailee for Perfection

29

Section 5.06. Entry Upon Premises by Controlling Agent

30

Section 5.07. Rights under Permits, Licenses and Intellectual Property

33

Section 5.08. Permitted Notes

33

Section 5.09. When Discharge of Obligations Deemed Not To Have Occurred

34

 

i

--------------------------------------------------------------------------------


 

Section 5.10. Canadian Intercompany Notes

36

Section 5.11. Cash Management and Hedging Obligations

36

Section 5.12. Access to Information

36

 

 

ARTICLE VI

 

Insolvency or Liquidation Proceedings

 

 

Section 6.01. Cash Collateral and DIP Financing

37

Section 6.02. Relief from the Automatic Stay

38

Section 6.03. Adequate Protection

38

Section 6.04. No Waiver

39

Section 6.05. Avoidance Issues

39

Section 6.06. Post-Petition Interest

39

Section 6.07. Separate Grants of Security and Separate Classification

40

Section 6.08. Voting

40

Section 6.09. Application

41

Section 6.10. Waiver

41

 

 

ARTICLE VII

 

Reliance; Waivers; Etc.

 

 

Section 7.01. Reliance

41

Section 7.02. No Warranties or Liability

41

Section 7.03. No Waiver of Lien Priorities

42

Section 7.04. Obligations Unconditional

42

 

 

ARTICLE VIII

 

Miscellaneous

 

 

Section 8.01. Conflicts

43

Section 8.02. Effectiveness; Continuing Nature of this Agreement; Severability

43

Section 8.03. Amendments; Waivers

44

Section 8.04. Information Concerning Financial Condition of SSCC and
Subsidiaries

44

Section 8.05. Subrogation

44

Section 8.06. Application of Payments

45

Section 8.07. Governing Law; Jurisdiction; Consent to Service of Process

45

Section 8.08. Waiver of Jury Trial

46

Section 8.09. Notices

46

Section 8.10. Further Assurances

46

Section 8.11. Successors and Assigns

46

Section 8.12. Specific Performance

46

Section 8.13. Headings

47

Section 8.14. Counterparts

47

 

ii

--------------------------------------------------------------------------------


 

Section 8.15. Authorization

47

Section 8.16. No Third Party Beneficiaries

47

Section 8.17. Provisions Solely To Define Relative Rights

47

Section 8.18. Additional Grantors

48

Section 8.19. Term Loan Credit Agent and Revolving Credit Agent

48

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule I

— Notice Addresses

Schedule II

— Grantors

 

 

EXHIBITS:

 

 

 

Exhibit I

— Form of Supplement

Exhibit II

— Form of Joinder Agreement

 

--------------------------------------------------------------------------------


 

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT dated as of [·], 2010 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among SMURFIT-STONE CONTAINER CORPORATION, a Delaware corporation
(formerly known as Smurfit-Stone Container Enterprises, Inc.) (“SSCC”);(1) the
other SUBSIDIARIES of SSCC whose signatures appear below or who in the future
become parties hereto as provided in Section 8.18; JPMORGAN CHASE BANK, N.A., in
its capacity as Administrative Agent for, and acting on behalf of, the Term Loan
Credit Secured Parties referred to herein (together with its successors and
assigns in such capacity, the “Term Loan Credit Agent”); and DEUTSCHE BANK AG
NEW YORK BRANCH, in its capacity as Collateral Agent for, and acting on behalf
of, the Revolving Credit Secured Parties referred to herein (together with its
successors and assigns in such capacity, the “Revolving Credit Agent”); and each
Permitted Notes Agent that from time to time becomes a party hereto pursuant to
Section 5.07.  Capitalized terms used and not otherwise defined in this
Agreement are used with the meanings specified in Article I.

 

SSCC, the Term Loan Credit Lenders from time to time party thereto and the Term
Loan Credit Agent have entered into the Term Loan Credit Agreement, under which
the Term Loan Credit Lenders have agreed, upon the terms and subject to the
conditions set forth therein, to extend credit to SSCC.  The Term Loan Credit
Obligations will be incurred or guaranteed by the Grantors as provided in the
Term Loan Credit Agreement and secured by Liens on the Term Loan Credit
Collateral as provided in the Term Loan Credit Collateral Documents.

 

On or prior to the date hereof, SSCC, the subsidiaries of SSCC party thereto,
the Revolving Credit Lenders from time to time party thereto and the Revolving
Credit Agent are entering into, or have entered into, as the case may be, the
Revolving Credit Agreement, under which the Revolving Credit Lenders are
agreeing, upon the terms and subject to the conditions set forth therein, to
extend credit to SSCC and certain of its Subsidiaries.  The Revolving Credit
Obligations will be incurred or guaranteed by, amongst others, the Grantors and
secured by Liens, including those on the Revolving Credit Collateral, as
provided in the Revolving Credit Collateral Documents.

 

The Term Loan Credit Documents and the Revolving Credit Documents provide, among
other things, that the parties hereto will enter into this Agreement to set
forth their relative rights and remedies with respect to the Common Collateral.

 

--------------------------------------------------------------------------------

(1) Form assumes agreement to be entered into following the merger of
Smurfit-Stone Container Corporation into Smurfit-Stone Enterprises, Inc., after
which the surviving corporation shall change its name to Smurfit-Stone Container
Corporation.

 

1

--------------------------------------------------------------------------------


 

The Term Loan Credit Documents and Revolving Credit Documents permit SSCC to
issue Permitted Notes secured by the Common Collateral whose Liens on the Common
Collateral will be subordinated to the Term Loan Credit Liens with respect to
the Non-ABL Collateral but senior to the Revolving Credit Liens and will be
subordinated to the Term Loan Credit Liens and Revolving Credit Liens with
respect to the ABL Collateral; provided that, among other things, such Permitted
Notes be subject to an Agreement setting forth the relative rights and remedies
of the Term Loan Credit Secured Parties, the Revolving Credit Secured Parties
and the holders of such debt with respect to the Common Collateral.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Term Loan Credit Agent (for itself and on behalf of the
Term Loan Credit Secured Parties), the Revolving Credit Agent (for itself and on
behalf of the Revolving Credit Secured Parties) and each Permitted Notes Agent
(for itself and on behalf of the Permitted Notes Secured Parties under the
applicable Permitted Notes Documents) agree as follows:


ARTICLE I


 


DEFINITIONS

 


SECTION 1.01.  NEW YORK UCC.  ALL CAPITALIZED TERMS USED WITHOUT DEFINITION
HEREIN THAT ARE DEFINED IN THE UCC AS IN EFFECT IN THE STATE OF NEW YORK SHALL
HAVE THE MEANINGS SPECIFIED THEREIN.

 


SECTION 1.02.  OTHER DEFINED TERMS.  AS USED IN THE AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

“ABL Collateral” means any and all present and future right, title and interest
of the Grantors in and to the following, whether now owned or hereafter
acquired, existing or arising, and wherever located to the extent constituting
Common Collateral:  (a) all Accounts Receivable and related Records; (b) all
Chattel Paper; (c) all Deposit Accounts, Commodities Accounts, Securities
Accounts and all lock-boxes at any bank, including all Money and Certificated
Securities, Uncertificated Securities, Securities Entitlements and Investment
Property or other assets credited thereto or deposited therein (including all
cash, cash equivalents, marketable securities and other funds held in or on
deposit in any such Deposit Account, Commodity Account or Securities Account but
excluding all equity interests of or owned by any of the Grantors and all such
assets relating to Intellectual Property), and all cash, cash equivalents,
checks and other negotiable instruments, funds and other evidences of payments
(but excluding the Non-ABL Sweep Collateral Account and any cash or other assets
held in the Non-ABL Sweep Collateral Account in accordance with the Term Loan
Credit Agreement as in effect on the date hereof or, provided that any amendment
or modification to the terms thereof with respect to such Non-ABL Sweep Account
are not materially adverse to the Revolving Credit Lenders, the Term Loan Credit
Agreement as Amended from time to time); (d) all Inventory; (e) to the extent
evidencing, governing,

 

2

--------------------------------------------------------------------------------


 

securing or otherwise related to the items referred to in the preceding clauses
(a), (b), (c) and (d) of this definition, all contracts, contract rights,
payment intangibles, Documents, Instruments, Letter of Credit Rights and
Commercial Tort Claims and other claims or causes of action; (f) all books,
Records and data processing software directly relating to, or arising from any
of the foregoing; and (g) all substitutions, replacements, products, Supporting
Obligations and Proceeds (including, insurance proceeds, income, payments,
damages and proceeds of suit) of any and all of the foregoing.  For the
avoidance of doubt, ABL Collateral shall not include Intellectual Property.

 

“ABL Collateral Enforcement Actions” has the meaning assigned to such term in
Section 5.06(a).

 

“ABL Collateral Enforcement Notice” has the meaning assigned to such term in
Section 5.06(a).

 

“Accounts Receivable” means all Accounts and other rights to payment for the
sale, lease, license, assignment or other disposal of any Inventory or the
performance of services (whether performed or to be performed), existing on the
date of this Agreement or hereafter arising, whether or not earned by
performance.

 

“Agent” means (a) with respect to the Term Loan Credit Secured Parties, the Term
Loan Credit Agent, (b) with respect to the Revolving Credit Secured Parties, the
Revolving Credit Agent and (c) with respect to the Permitted Notes Secured
Parties of any Series, the Permitted Notes Agent with respect to such Series.

 

“Amend” means, in respect of any Indebtedness, obligation or agreement, to
amend, restate, modify, waive, supplement, restructure, extend, increase or
renew such Indebtedness, in whole or in part.  “Amended” and “Amendment” shall
have correlative meanings.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Canadian Collateral” means any and all of the assets of a Canadian Revolving
Credit Loan Party on which any Lien has been granted or is purported to be
granted pursuant to a Revolving Credit Collateral Document by such Canadian
Revolving Credit Loan Party to secure any Revolving Credit Obligations.

 

“Canadian Intercompany Notes” means each promissory note evidencing any loan or
advance from time to time made by any Grantor to a Canadian Revolving Credit
Loan Party, in each case where the obligations evidenced thereby are secured by
a Lien on assets of such Canadian Revolving Credit Loan Party.

 

3

--------------------------------------------------------------------------------


 

“Canadian Intercompany Notes Documents” means the Canadian Intercompany Notes
and all other instruments, agreements and other documents evidencing or
governing the loan evidenced by any Canadian Intercompany Note, providing for
any security interest or other right in respect thereof, affecting the terms of
the foregoing or entered into in connection therewith and all schedules,
exhibits and annexes to each of the foregoing.

 

“Canadian Revolving Credit Loan Party” means each Revolving Credit Loan Party
that is incorporated, organized, or established in Canada or any province or
territory thereof.

 

“Cash Management Services” shall mean (a) cash management services, including
treasury, depository, overdraft, electronic funds transfer and other cash
management arrangements and (b) commercial credit card and merchant card
services.

 

“Cash Management and Hedging Obligations” shall mean the Term Loan Credit Cash
Management and Hedging Obligations and the Revolving Credit Cash Management and
Hedging Obligations.

 

“Class”, when used in reference to (a) any Obligations, refers to whether such
Obligations are the Term Loan Credit Obligations, the Revolving Credit
Obligations or the Permitted Notes Obligations of any Series, (b) any Agent,
refers to whether such Agent is the Term Loan Credit Agent, the Revolving Credit
Agent or the Permitted Notes Agent of any Series, (c) any Secured Parties,
refers to whether such Secured Parties are the Term Loan Credit Secured Parties,
the Revolving Credit Secured Parties or the Permitted Notes Secured Parties of
any Series and (d) any Credit Documents, refers to whether such Credit Documents
are the Term Loan Credit Documents, the Revolving Credit Documents or the
Permitted Notes Documents with respect to Permitted Notes of any Series.

 

“Collateral” means all Term Loan Credit Collateral, all Revolving Credit
Collateral and all Permitted Notes Collateral.

 

“Collateral Documents” means the Term Loan Credit Collateral Documents, the
Revolving Credit Collateral Documents and the Permitted Notes Collateral
Documents.

 

“Common Collateral” means all Collateral that secures two or more Classes of
Obligations.  For the avoidance of doubt, “Common Collateral” shall not include
Canadian Collateral or any other assets of any Person that is not both a Term
Loan Credit Loan Party or a Permitted Notes Loan Party, on the one hand, and a
Revolving Credit Loan Party, on the other hand.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlled” shall have a
correlative meaning.

 

4

--------------------------------------------------------------------------------


 

“Controlling Agent” means, with respect to any Common Collateral consisting of
ABL Collateral or Non-ABL Collateral, the Agent with respect to the Prior
Secured Parties secured by such Common Collateral and in respect of which Common
Collateral all Other Secured Parties are Junior Secured Parties.  The parties
hereto acknowledge that (a) prior to the Discharge of the Term Loan Credit
Obligations, the Term Loan Credit Agent is the Controlling Agent with respect to
the Non-ABL Collateral, (b) prior to the Discharge of the Revolving Credit
Obligations, the Revolving Credit Agent is the Controlling Agent with respect to
the ABL Collateral, (c) after the Discharge of the Term Loan Credit Obligation
and prior to the Discharge of the Permitted Notes Obligations, the Designated
Permitted Notes Agent will be the Controlling Agent with respect to the Non-ABL
Collateral and (d) after the Discharge of the Revolving Credit Obligation and
prior to the Discharge of the Term Loan Credit Obligations, the Term Loan Credit
Agent will be the Controlling Agent with respect to the ABL Collateral.

 

“Controlling Secured Parties” means, with respect to any Common Collateral
consisting of ABL Collateral or Non-ABL Collateral and any Secured Parties, the
Prior Secured Parties with respect to such Common Collateral and in respect of
which Common Collateral all Other Secured Parties are Junior Secured Parties.

 

“Credit Documents” means the Term Credit Documents, the Revolving Credit
Documents and the Permitted Notes Documents.

 

“Designated Permitted Notes Agent” means (a) if there is only one Series of
Permitted Notes, the Permitted Notes Agent with respect to such Series and
(b) if there is more than one Series of Permitted Notes, the Person designated
from time to time by the Permitted Notes Agents with respect to Permitted Notes
Documents under which at least a majority of the then aggregate amount of
Permitted Notes Obligations are outstanding, in a notice to the Term Loan Credit
Agent, the Revolving Credit Agent and SSCC, as the “Designated Permitted Notes
Agent”.

 

“DIP Financing” has the meaning set forth in Section 6.01(b).

 

“DIP Financing Liens” has the meaning set forth in Section 6.01(b).

 

“Discharge” means, subject to Section 5.09, with respect to any Class of
Obligations:


 


(A)  PAYMENT IN FULL IN CASH OF THE PRINCIPAL OF AND INTEREST (INCLUDING
INTEREST ACCRUING ON OR AFTER THE COMMENCEMENT OF ANY INSOLVENCY OR LIQUIDATION
PROCEEDING, WHETHER OR NOT SUCH INTEREST WOULD BE ALLOWED IN SUCH INSOLVENCY OR
LIQUIDATION PROCEEDING) ON ALL SUCH OBLIGATIONS (OTHER THAN CASH MANAGEMENT AND
HEDGING OBLIGATIONS);


 


(B)  PAYMENT IN FULL IN CASH OF ALL OTHER OBLIGATIONS (OTHER THAN CASH
MANAGEMENT AND HEDGING OBLIGATIONS) OF SUCH CLASS THAT ARE DUE AND PAYABLE OR
OTHERWISE ACCRUED AND OWING AT OR PRIOR TO THE TIME SUCH PRINCIPAL AND INTEREST
ARE PAID

 

5

--------------------------------------------------------------------------------



 


(OTHER THAN CLAIMS, CAUSES OF ACTION OR OTHER LIABILITIES IN RESPECT OF WHICH NO
CLAIM OR DEMAND FOR PAYMENT HAS BEEN MADE AT SUCH TIME);


 


(C)  TERMINATION OR EXPIRATION OF ALL COMMITMENTS, IF ANY, TO EXTEND CREDIT THAT
WOULD GIVE RISE TO OBLIGATIONS (OTHER THAN CASH MANAGEMENT AND HEDGING
OBLIGATIONS) OF SUCH CLASS;


 


(D)  TERMINATION OR CASH COLLATERALIZATION OF ALL LETTERS OF CREDIT AND BANKERS’
ACCEPTANCES THE REIMBURSEMENT OR PAYMENT OBLIGATIONS IN RESPECT OF WHICH
CONSTITUTE OBLIGATIONS (OTHER THAN CASH MANAGEMENT AND HEDGING OBLIGATIONS) OF
SUCH CLASS (ANY SUCH CASH COLLATERALIZATION TO BE IN AN AMOUNT AND MANNER
REASONABLY SATISFACTORY TO THE AGENT FOR SUCH CLASS OF OBLIGATIONS, BUT IN NO
EVENT SHALL SUCH AMOUNT BE GREATER THAN 105% OF THE AGGREGATE UNDRAWN FACE
AMOUNT IN THE CASE OF LETTERS OF CREDIT OR 105% OF THE PRINCIPAL AMOUNT IN THE
CASE OF BANKERS’ ACCEPTANCES);


 


(E)  ADEQUATE PROVISION (AS AGREED TO BY EACH AGENT OR OTHERWISE DETERMINED BY A
COURT OF COMPETENT JURISDICTION) HAS BEEN MADE FOR ANY CONTINGENT OR
UNLIQUIDATED OBLIGATIONS (OTHER THAN CASH MANAGEMENT AND HEDGING OBLIGATIONS) OF
SUCH CLASS IN RESPECT OF CLAIMS, CAUSES OF ACTION OR OTHER MONETARY LIABILITIES
THAT HAVE BEEN ASSERTED, OR THREATENED IN WRITING (AND WHICH WOULD REASONABLY BE
EXPECTED TO BE ASSERTED), AGAINST THE SECURED PARTIES OF SUCH CLASS, AND OF
WHICH THE AGENT OF SUCH CLASS SHALL HAVE INFORMED THE OTHER AGENTS IN WRITING
CONCURRENTLY WITH THE SATISFACTION OF EACH OF THE REQUIREMENTS SET FORTH IN
CLAUSES (A) THROUGH (D) ABOVE; AND


 


(F)  IN THE CASE OF THE DISCHARGE OF THE REVOLVING CREDIT OBLIGATIONS, TO THE
EXTENT THAT THE REQUIREMENTS SET FORTH ABOVE HAVE BEEN SATISFIED WITH THE
PROCEEDS OF A FORECLOSURE ON COLLATERAL OR OTHER ENFORCEMENT ACTION BY THE
REVOLVING CREDIT AGENT WITH RESPECT TO THE REVOLVING CREDIT OBLIGATIONS UNDER
THE REVOLVING CREDIT COLLATERAL DOCUMENTS, THE PAYMENT IN FULL IN CASH OF ALL
REVOLVING CREDIT CASH MANAGEMENT AND HEDGING OBLIGATIONS THAT ARE DUE AND
PAYABLE AT SUCH TIME.

 

“Discharge of Prior Obligations” means, subject to the provisions of
Section 5.09, (a) with respect to the Term Loan Credit Liens on the ABL
Collateral and the Term Loan Credit Obligations insofar as they are secured by
such Liens, the occurrence of a Discharge of the Revolving Credit Obligations,
(b) with respect to the Revolving Credit Liens on the Non-ABL Collateral and the
Revolving Credit Obligations insofar as they are secured by such Liens, the
occurrence of a Discharge of the Term Loan Credit Obligations and the Permitted
Notes Obligations and (c) (i) with respect to the Permitted Notes Liens on the
ABL Collateral and the Permitted Notes Obligations insofar as they are secured
by such Liens, the occurrence of a Discharge of the Revolving Credit Obligations
and the Term Loan Credit Obligations and (ii) with respect to the Permitted
Notes Liens on the Non-ABL Collateral and the Permitted Notes Obligations
insofar as they are secured by such Liens, the occurrence of a Discharge of the
Term Loan Credit Obligations.

 

“Disposition” has the meaning set forth in Section 5.01(b).  “Dispose”, when
used as a verb, shall have a correlative meaning.

 

6

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States or any State thereof (including the District of Columbia).

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests in a trust or other equity ownership
interests, whether voting or nonvoting, in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing.

 

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.

 

“Governmental Authority” means the United States or any foreign nation’s
government and any Federal, state, provincial, regional, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Grantors” means, at any time, SSCC and each Domestic Subsidiary that, at such
time, has, pursuant to any Collateral Document, granted a Lien on any Common
Collateral owned by it to secure any Term Loan Credit Obligation, Revolving
Credit Obligation or Permitted Notes Obligation pursuant to any Credit Document;
provided that solely for purpose of Section 2.03, a Domestic Subsidiary shall be
deemed to be a “Grantor” if it is required pursuant to the Credit Documents of a
Class to grant a Lien on assets owed by it to secure Obligations of such Class.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
SSCC or the Subsidiaries shall be a Hedging Agreement.

 

“Incremental Revolving Facility” means an incremental revolving facility
established under the Term Loan Credit Agreement.

 

“Indebtedness” means and includes all liabilities, absolute or contingent, that
constitute “Indebtedness” within the meaning of the Term Loan Credit Agreement
or any equivalent term under the Revolving Credit Agreement or the Permitted
Notes Indenture.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Grantor or
Canadian Revolving Credit Loan Party; (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding,
with respect to any Grantor or Canadian Revolving Credit Loan Party, or with
respect to a material portion of the assets of any of the foregoing; (c) any
liquidation, dissolution, reorganization or

 

7

--------------------------------------------------------------------------------


 

winding up of any Grantor or Canadian Revolving Credit Loan Party, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or (d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor or Canadian Revolving Credit Loan Party;
provided, in the case of any involuntary case or proceeding, that such case or
proceeding shall have continued for 60 days without having been dismissed or
discharged.

 

“Junior Agent” means, with respect to any Common Collateral and any Prior
Secured Party, each Agent representing Secured Parties whose Liens on such
Common Collateral are Junior Liens.

 

“Junior Collateral Documents” means, with respect to any Junior Liens, the
Collateral Documents pursuant to which such Junior Liens are granted.

 

“Junior Credit Documents” means (a) with respect to Junior Obligations that are
Term Loan Credit Obligations, the Term Loan Credit Documents, (b) with respect
to Junior Obligations that are Revolving Credit Obligations, the Revolving
Credit Documents and (c) with respect to Junior Obligations that are Permitted
Notes Obligations, the Permitted Notes Documents.

 

“Junior Liens” means (a) with respect to the ABL Collateral (i) prior to the
Discharge of the Revolving Credit Obligations, any Term Loan Credit Liens and
Permitted Notes Liens and (ii) from and after the Discharge of the Revolving
Credit Obligations and prior to the Discharge of the Term Loan Credit
Obligations, any Permitted Notes Lien and (b) with respect to the Non-ABL
Collateral (i) prior to the Discharge of the Term Loan Credit Obligations, any
Permitted Notes Liens and Revolving Credit Liens and (ii) from and after the
Discharge of the Term Loan Credit Obligations and prior to the Discharge of the
Permitted Notes Obligations, any Revolving Credit Liens.

 

“Junior Obligations” means (a) with respect to any Common Collateral consisting
of ABL Collateral or Non-ABL Collateral or any Prior Liens thereon, any
Obligations that are secured by Junior Liens on such Common Collateral and
(b) with respect to any Prior Obligations or Prior Secured Parties secured by
any Common Collateral consisting of ABL Collateral or Non-ABL Collateral, any
Obligations that are secured by Junior Liens on such Common Collateral, but, in
each case, only insofar as such Obligations are secured by such Junior Liens, it
being agreed that, to the extent provided herein, Obligations secured by Junior
Liens on the ABL Collateral or the Non-ABL Collateral, as the case may be, may
also be secured by Prior Liens on other Common Collateral and insofar as they
shall be secured by such Prior Liens on such other Common Collateral shall
constitute Prior Obligations with respect thereto.

 

“Junior Secured Parties” means, as to any Common Collateral consisting of ABL
Collateral and Non-ABL Collateral and any Prior Secured Party, any Secured
Parties to the extent the Obligations held by such Secured Parties, or in
respect of which such Secured Parties are the obligee, are secured by Junior
Liens on such Common Collateral pursuant to the terms of this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, assignment for security, hypothecation, encumbrance, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Parties” means the Term Loan Credit Loan Parties, the Revolving Credit
Loan Parties and the Permitted Notes Loan Parties.

 

“New Agent” has the meaning set forth in Section 5.09.

 

“Non-ABL Collateral” means all Common Collateral that is not ABL Collateral.

 

“Non-ABL Controlling Agent” means the Controlling Agent with respect to the
Non-ABL Collateral.

 

“Non-ABL Sweep Account” means (a) the “Term Sweep Account” as defined in the
Term Loan Credit Agreement and (b) each other Deposit Accounts or Securities
Accounts holding only the Proceeds of any sale or disposition of any Non-ABL
Collateral and the proceeds or investment thereof for the same purposes and in
substantially the same manner as the Non-ABL Sweep Account defined in clause
(a) hereof.

 

“Notice of New Refinancing Obligations” has the meaning set forth in
Section 5.09.

 

“Obligations” means all Term Loan Credit Obligations, all Revolving Credit
Obligations and all Permitted Notes Obligations.

 

“Other Secured Parties” means (a) with respect to any Term Loan Credit Secured
Party, the Revolving Credit Secured Parties and the Permitted Notes Secured
Parties, (b) with respect to any Revolving Credit Secured Party, the Term Loan
Credit Secured Parties and the Permitted Notes Secured Parties and (c) with
respect to any Permitted Notes Secured Party, the Term Loan Credit Secured
Parties and the Revolving Credit Secured Parties.

 

“Permitted Notes” means Indebtedness incurred by the Borrower in the form of
notes or bonds, the incurrence of which (a) reduces the aggregate principal
amount permitted to be incurred under the incremental facility under the Term
Loan Agreement or any Refinancing Agreement with respect to Term Loan Credit
Obligations or (b) constitutes a Refinancing of loans under the Term Loan Credit
Agreement (including, for the avoidance of doubt, pursuant to an exchange of
Term Loans for such Permitted Notes), in each case as permitted under the Term
Loan Credit Agreement and the Revolving Credit Agreement or any Refinancing
Agreement with respect to Term Loan Credit Obligations.

 

9

--------------------------------------------------------------------------------


 

“Permitted Notes Agent” has the meaning set forth in Section 5.08(a).

 

“Permitted Notes Collateral” means any assets of SSCC or any other Grantor on
which any Lien has been granted or is purported to be granted pursuant to a
Permitted Notes Collateral Document by SSCC or any other Grantor to secure any
Permitted Notes Obligation.

 

“Permitted Notes Collateral Documents” means each Permitted Notes Mortgage and
each other security agreement, instrument and document now existing or entered
into after the date hereof that grants a Lien on any assets of SSCC or any of
the Subsidiaries constituting Common Collateral to secure any Permitted Notes
Obligations; provided that the Permitted Notes Collateral Documents shall be
substantially the same as the Term Loan Collateral Documents (with such
differences as are reasonably satisfactory to the Term Loan Credit Agent and the
Revolving Credit Agent).

 

“Permitted Notes Documents” means, with respect to any Series of Permitted
Notes, each promissory note, indenture, Permitted Notes Collateral Document and
each other operative agreement evidencing or governing the Permitted Notes of
such Series, each as Amended from time to time.

 

“Permitted Notes Liens” means Liens on the Common Collateral securing the
Permitted Notes Obligations, including all such Liens created under the
Permitted Notes Collateral Documents.

 

“Permitted Notes Loan Party” means SSCC and each Subsidiary that incurs or
guarantees the Permitted Notes Obligations pursuant to the Permitted Notes
Documents.

 

“Permitted Notes Mortgage” means each mortgage, deed of trust, assignment of
leases and rents, leasehold mortgage or other security document that grants a
Lien on any real property owned or leased by SSCC or any other Grantor to secure
any Permitted Notes Obligations.

 

“Permitted Notes Obligations” means, with respect to any Series of Permitted
Notes, (a) all principal of, and interest (including any interest which accrues
after the commencement of any Bankruptcy Case, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to, the
Permitted Notes, (b) all other amounts payable to the Permitted Notes Secured
Parties under the Permitted Notes Documents and (c) all Amendments or
Refinancings of the foregoing; provided that the resulting Indebtedness is
secured by Common Collateral and is otherwise effected in accordance with the
provisions hereof.

 

“Permitted Notes Secured Parties” has the meaning set forth in Section 5.08(a).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

10

--------------------------------------------------------------------------------


 

“Pledged Collateral” has the meaning set forth in Section 5.05.

 

“Prior Agent” means, with respect to any Collateral and any Junior Secured
Party, each Collateral Agent representing Secured Parties whose Liens on such
Collateral are Prior Liens.

 

“Prior Collateral Documents” means, with respect to any Junior Agent or any
other Junior Secured Parties, any Collateral Documents to the extent that the
Obligations created thereunder are Prior Obligations.

 

“Prior Lien Collateral” means, with respect to any Junior Agent or any other
Junior Secured Party, the Common Collateral securing such Junior Secured Party’s
Junior Liens that also secures Prior Liens of an Other Secured Party.

 

“Prior Liens” means (a) with respect to the ABL Collateral (i) prior to the
Discharge of the Revolving Credit Obligations, any Revolving Credit Lien and
(ii) prior to the Discharge of the Term Loan Credit Obligations, any Term Loan
Credit Lien and (b) with respect to the Non-ABL Collateral (i) prior to the
Discharge of the Term Loan Credit Obligations, any Term Loan Credit Lien and
(ii) prior to the Discharge of the Permitted Notes Obligations, any Permitted
Notes Lien.

 

“Prior Obligations” means (a) with respect to any Common Collateral consisting
of ABL Collateral or Non-ABL Collateral or any Junior Liens thereon, any
Obligations that are secured by Prior Liens on such Common Collateral and
(b) with respect to any Junior Obligations or Junior Secured Parties secured by
any Common Collateral consisting of ABL Collateral or Non-ABL Collateral, any
Obligations that are secured by Prior Liens on such Common Collateral, but, in
each case, only insofar as such Obligations are secured by such Prior Liens, it
being agreed that, to the extent provided herein, it being agreed that, to the
extent provided herein, Obligations secured by Prior Liens on the ABL Collateral
or Non-ABL Collateral, as the case may be, may also be secured by Junior Liens
on other Common Collateral and insofar as they shall be secured by such Junior
Liens on such other Common Collateral shall constitute Junior Obligations with
respect thereto.

 

“Prior Secured Parties” means, with respect to any Common Collateral consisting
of ABL Collateral or Non-ABL Collateral and any Junior Secured Parties, any
Secured Parties to the extent that the Obligations held by such Secured Parties,
or in respect of which such Secured Parties are the obligees, are secured by
Prior Liens on such Common Collateral pursuant to the terms of this Agreement.

 

“Recovery” has the meaning set forth in Section 6.05.

 

“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other indebtedness in exchange for or replacement of, such Indebtedness
in whole or in part.  “Refinanced” and “Refinancing” shall have correlative
meanings.  Notwithstanding anything to the contrary herein, each party hereto
acknowledges and agrees that no Incremental Revolving Facility established after
the

 

11

--------------------------------------------------------------------------------


 

termination of the Revolving Credit Agreement shall constitute a Refinancing of
the Revolving Credit Obligations under this Agreement.

 

“Refinanced Obligations” has the meaning set forth in Section 5.09.

 

“Refinancing Obligations” has the meaning set forth in Section 5.09.

 

“Related Secured Parties” means (a) in the case of the Term Loan Credit Agent,
the Term Loan Credit Secured Parties, (b) in the case of the Revolving Credit
Agent, the Revolving Credit Secured Parties and (c) in the case of the Permitted
Notes Agent, the Permitted Notes Secured Parties.

 

“Revolving Credit Agent” has the meaning assigned to such term in the preamble
to this Agreement.

 

“Revolving Credit Agreement” means the revolving facility (and, as applicable,
term loan facility) agreement, dated as of [•], 2010, among SSCC, certain
Subsidiaries, the lenders party thereto and Deutsche Bank AG New York Branch, as
the administrative agent, as Amended from time to time.

 

“Revolving Credit Cash Management and Hedging Obligations” means [(a) any and
all obligations of the Revolving Credit Loan Parties or any Subsidiaries,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Cash Management Services;
provided that the obligations of the Revolving Credit Loan Parties or any
Subsidiaries with respect to Cash Management Services described in clause (b) of
the definition thereof shall not exceed an aggregate principal amount of
$10,000,000, in each case to the extent such obligations are designated by SSCC
as “obligations” secured by the Revolving Credit Collateral pursuant to the
procedures set forth in the Revolving Credit Agreement and (b) all obligations
owing by the Revolving Credit Loan Parties or any Subsidiaries to counterparties
to Hedging Agreements, in each case to the extent such obligations are permitted
to be and are designated by SSCC as “obligations” secured by the Revolving
Credit Collateral pursuant to the procedures set forth in the Revolving Credit
Agreement.](1)

 

“Revolving Credit Collateral” means all assets of SSCC or any other Grantor on
which any Lien has been granted or is purported to be granted pursuant to a

 

--------------------------------------------------------------------------------

(1) The definition of Revolving Credit Cash Management and Hedging Obligations
may be amended following the effectiveness of the Term Loan Credit Agreement if
consented by the Term Loan Credit Agent, provided that no such consent shall be
provided without the consent of the “Required Lenders” (as defined in the Term
Loan Credit Agreement) if such revised definition is materially adverse to the
Term Loan Credit Lenders.

 

12

--------------------------------------------------------------------------------


 

Revolving Credit Collateral Document by SSCC or any other Grantor to secure any
Revolving Credit Obligation.

 

“Revolving Credit Collateral Documents” means the Revolving Credit Guarantee and
Collateral Agreement, the Revolving Credit Mortgages and each other security
agreement, instrument and document now existing or entered into after the date
hereof (or Amended from time to time) that grants a Lien on any assets of SSCC
or any of the Subsidiaries constituting Common Collateral to secure any
Revolving Credit Obligations.

 

“Revolving Credit Documents” means the Revolving Credit Agreement and the
Revolving Credit Collateral Documents.

 

“Revolving Credit Guarantee and Collateral Agreement” means the guarantee and
security agreement, as Amended from time to time, pursuant to which SSCC and
each Revolving Credit Loan Party guarantees certain of the Revolving Credit
Obligations and SSCC and each Domestic Subsidiary party thereto grants or
purports to grant security interests to the Revolving Credit Agent and the
Revolving Credit Secured Parties on the assets of SSCC and each Domestic
Subsidiary party thereto.  [As of the date hereof, the Revolving Credit
Guarantee and Collateral Agreement means the Guarantee and Collateral Agreement
dated as of [             ], 2010, among SSCC, the Subsidiaries party thereto
and the Revolving Credit Agent.]

 

“Revolving Credit Lenders” [means, at any time, Persons that are at such time
“Lenders” under and as defined in the Revolving Credit Agreement.](2)

 

“Revolving Credit Liens” means Liens on the Common Collateral securing the
Revolving Credit Obligations, including all such Liens created under the
Revolving Credit Collateral  Documents.

 

“Revolving Credit Loan Parties” [means the “Loan Parties” as defined in the
Revolving Credit Agreement.](3)

 

“Revolving Credit Mortgage” means each mortgage, deed of trust, assignment of
leases and rents, leasehold mortgage or other security document that grants a
Lien on any real property owned or leased by SSCC or any other Grantor to secure
any Revolving Credit Obligations.

 

“Revolving Credit Obligations” means (a) all principal of, and interest
(including any interest which accrues after the commencement of any Bankruptcy
Case, whether or not allowed or allowable as a claim in any such proceeding)
payable with

 

--------------------------------------------------------------------------------

(2) Definition to be substantially the same as the lenders and letter of credit
issuing banks under the Revolving Credit Agreement.

(3) Definition to be substantially the same as SSCC and each Subsidiary that
incurs or guarantees the Revolving Credit Obligations.

 

13

--------------------------------------------------------------------------------


 

respect to, the commitments, loans and letters of credit under the Revolving
Credit Agreement, (b) all other amounts payable to the Revolving Credit Secured
Parties under the Revolving Credit Documents (including with respect to
guarantee obligations of any Revolving Credit Loan Party from time to time owed
to any Revolving Credit Secured Party, reimbursement of amounts drawn under (and
obligations to cash collateralize) letters of credit, fees, expenses and
indemnification obligations), (c) all Amendments or Refinancings of the
foregoing; provided that the resulting Indebtedness is secured by Common
Collateral and is otherwise effected in accordance with the provisions thereof
and (d) all Revolving Credit Cash Management and Hedging Obligations.

 

“Revolving Credit Secured Parties” [means the “Secured Parties” as defined in
the Revolving Credit Agreement](4).

 

“Rising Prior Agent” means, at any time that the Prior Obligations secured by a
Prior Lien of  a Controlling Agent shall have been Discharged, the Junior Agent
that becomes the Controlling Agent at the time of such Discharge hereunder or,
if there are no remaining Prior Agents, the Junior Agent.

 

“Rule 3-16 Collateral” means securities of any Subsidiary (the “Affected
Subsidiary”), which if pledged to secure the Permitted Notes Obligations, would
require, pursuant to Rule 3-16 of Regulation S-X (as such rule is amended,
modified or interpreted by the Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1934 (or any other similar applicable rule,
regulation or law), the filing by SSCC or any other Subsidiary with the SEC (or
any other Governmental Authority) of separate financial statements of such
Affected Subsidiary that are not already required to be filed with the SEC (or
such Governmental Authority) by SSCC or any Subsidiary.

 

“Secured Parties” means the Term Loan Credit Secured Parties, the Revolving
Credit Secured Parties and the Permitted Notes Secured Parties.

 

“Series”, when used in reference to Permitted Notes Obligations, refers to such
Permitted Notes Obligations as shall have been issued or incurred pursuant to
the same indentures or other agreements and with respect to which the same
Person acts as the Agent.

 

“SSCC” has the meaning assigned to such term in the preamble to this Agreement.

 

--------------------------------------------------------------------------------

(4) Definition to be substantially the same as (i) the Revolving Credit Lenders,
the Revolving Credit Agent and any other issuing lender, swingline lender,
fronting lender, administrative agent or collateral or co-collateral agent under
the Revolving Credit Agreement, (ii) any holders of Revolving Credit Cash
Management and Hedging Obligations, (iii) the beneficiaries of each
indemnification obligation undertaken by any Revolving Credit Loan Party under
any Revolving Credit Document and (iv) the successors and assigns of each of the
foregoing.

 

14

--------------------------------------------------------------------------------


 

“subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership or membership interests are, at the time any determination
is being made, owned, controlled or held by, or otherwise Controlled by, the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of SSCC.

 

“Term Loan Credit Agent” has the meaning assigned to such term in the preamble
to this Agreement.

 

“Term Loan Credit Agreement” means the Credit Agreement dated as of [•], 2010,
among SSCC, the lenders party thereto and JPMorgan Chase Bank N.A., as
administrative agent, as Amended from time to time.

 

“Term Loan Credit Cash Management and Hedging Obligations” (a) any and all
obligations of the Term Loan Credit Loan Parties or any Subsidiaries, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Cash Management Services; provided
that the obligations of the Term Loan Credit Loan Parties or any Subsidiaries
with respect to Cash Management Services described in clause (b) of the
definition thereof shall not exceed an aggregate principal amount of
$10,000,000, in each case to the extent such obligations are designated by SSCC
as “obligations” secured by the Term Loan Credit Collateral pursuant to the
procedures set forth in the Term Loan Credit Agreement and (b) all obligations
owing by the Term Loan Credit Loan Parties or any Subsidiaries to counterparties
to Hedging Agreements, in each case, to the extent such obligations are
permitted to be and are designated by SSCC as “obligations” secured by the Term
Loan Credit Collateral pursuant to the procedures set forth in the Term Loan
Credit Agreement.

 

“Term Loan Credit Collateral” means all assets of SSCC or any other Grantor on
which any Lien has been granted or is purported to be granted pursuant to a Term
Loan Credit Collateral Document by SSCC or any other Grantor to secure any Term
Loan Credit Obligations.

 

“Term Loan Credit Collateral Documents” means the Term Loan Credit Guarantee and
Collateral Agreement, the Term Loan Credit Mortgages and each other security
agreement, instrument and document now existing or entered into after the date
hereof  (or Amended from time to time) that grants a Lien on any assets of SSCC
or any of the Subsidiaries constituting Common Collateral to secure any Term
Loan Credit Obligations.

 

“Term Loan Credit Documents” means the Term Loan Credit Agreement and the Term
Loan Credit Collateral Documents.

 

15

--------------------------------------------------------------------------------


 

“Term Loan Credit Guarantee and Collateral Agreement” means the guarantee and
security agreement, as Amended from time to time, pursuant to which SSCC and
each Term Loan Credit Loan Party guarantees certain of the Term Loan Credit
Obligations and SSCC and each Domestic Subsidiary party thereto grants or
purports to grant security interests to the Term Loan Credit Agent and the Term
Loan Credit Secured Parties on the assets of SSCC and each Domestic Subsidiary
party thereto.  As of the date hereof, the Term Loan Credit Guarantee and
Collateral Agreement means the Guarantee and Collateral Agreement dated as of
[             ], 2010, among SSCC, the Subsidiaries party thereto and the Term
Loan Credit Agent.

 

“Term Loan Credit Guarantors” means the “Guarantors” as defined in the Term Loan
Credit Agreement.

 

“Term Loan Credit Lenders” means, at any time, Persons that are at such time
“Lenders” under and as defined in the Term Loan Credit Agreement.

 

“Term Loan Credit Liens” means Liens on the Common Collateral securing the Term
Loan Credit Obligations, including all such Liens created under the Term Loan
Credit Collateral Documents.

 

“Term Loan Credit Loan Parties” means the “Loan Parties” as defined in the Term
Loan Credit Agreement.

 

“Term Loan Credit Mortgage” means each mortgage, deed of trust, assignment of
leases and rents, leasehold mortgage or other security document that grants a
Lien on any real property owned or leased by SSCC or any other Grantor to secure
any Term Loan Credit Obligations.

 

“Term Loan Credit Obligations” means (a) all principal of, and interest
(including any interest which accrues after the commencement of any Bankruptcy
Case, whether or not allowed or allowable as a claim in any such proceeding)
payable with respect to, the commitments and loans under the Term Loan Credit
Agreement, (b) all other amounts payable to the Term Loan Credit Secured Parties
under the Term Loan Credit Documents (including with respect to guarantee
obligations of any Term Loan Credit Loan Party from time to time owed to any
Term Loan Credit Secured Party, fees, expenses and indemnification obligations),
(c) all Amendments or Refinancings (other than Permitted Notes) of the
foregoing; provided that the resulting Indebtedness is secured by Common
Collateral and is otherwise effected in accordance with the provisions thereof
and (d) all Term Loan Credit Cash Management and Hedging Obligations.

 

“Term Loan Credit Secured Parties” means the “Secured Parties” as defined in the
Term Loan Credit Guarantee and Collateral Agreement.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

16

--------------------------------------------------------------------------------


 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS SET FORTH HEREIN SHALL
APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS SET FORTH
HEREIN), (B) ANY DEFINITION OF OR REFERENCE TO ANY STATUTE, REGULATION OR OTHER
LAW HEREIN SHALL BE CONSTRUED (I) AS REFERRING TO SUCH STATUTE, REGULATION OR
OTHER LAW AS FROM TIME TO TIME AMENDED (INCLUDING BY SUCCESSION OF COMPARABLE
SUCCESSOR STATUTES, REGULATIONS OR OTHER LAWS) AND (II) TO INCLUDE ALL OFFICIAL
RULINGS AND INTERPRETATIONS THEREUNDER HAVING THE FORCE OF LAW OR WITH WHICH
AFFECTED PERSONS CUSTOMARILY COMPLY, (C) ANY REFERENCE HEREIN TO ANY PERSON
SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (D) THE
WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE
CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR
PROVISION HEREOF, (E) ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND
SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS
AND SCHEDULES TO, THIS AGREEMENT, AND (F) THE WORDS “ASSET” AND “PROPERTY” SHALL
BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.


 


ARTICLE II


 


LIEN PRIORITIES

 


SECTION 2.01.  RELATIVE PRIORITIES.  NOTWITHSTANDING (A) THE DATE, TIME, METHOD,
MANNER OR ORDER OF GRANT, ATTACHMENT OR PERFECTION OF ANY JUNIOR LIEN OR PRIOR
LIEN ON ANY COMMON COLLATERAL, (B) ANY PROVISION OF THE UCC OR ANY OTHER
APPLICABLE LAW OR OF  THE TERM LOAN CREDIT DOCUMENTS, THE REVOLVING CREDIT
DOCUMENTS OR ANY PERMITTED NOTES DOCUMENTS, (C) ANY DEFECT OR DEFICIENCY IN, OR
FAILURE TO PERFECT, ANY PRIOR LIEN, (D) THE POSSESSION OR CONTROL BY ANY AGENT
OR ANY BAILEE OF ALL OR ANY PART OF THE COMMON COLLATERAL OR (E) ANY OTHER
CIRCUMSTANCE WHATSOEVER, EACH AGENT, ON BEHALF OF ITSELF AND ITS RELATED SECURED
PARTIES, HEREBY AGREES THAT:

 

(I) ANY PRIOR LIEN ON ANY COMMON COLLATERAL NOW OR HEREAFTER HELD BY OR ON
BEHALF OF ANY PRIOR AGENT OR ANY PRIOR SECURED PARTY OR ANY AGENT OR TRUSTEE
THEREFOR, REGARDLESS OF HOW ACQUIRED, WHETHER BY GRANT, POSSESSION, STATUTE,
OPERATION OF LAW, COURT ORDER, SUBROGATION OR OTHERWISE, SHALL BE SENIOR IN ALL
RESPECTS AND PRIOR TO ALL JUNIOR LIENS ON SUCH COMMON COLLATERAL; AND

 

(II) ANY JUNIOR LIEN ON ANY COMMON COLLATERAL NOW OR HEREAFTER HELD BY OR ON
BEHALF OF ANY JUNIOR AGENT OR ANY JUNIOR SECURED PARTY OR ANY AGENT OR TRUSTEE
THEREFOR, REGARDLESS OF HOW ACQUIRED, WHETHER BY GRANT, POSSESSION, STATUTE,
OPERATION OF LAW, COURT ORDER, SUBROGATION OR OTHERWISE, SHALL BE JUNIOR AND
SUBORDINATED IN ALL RESPECTS TO ALL PRIOR LIENS ON SUCH COMMON COLLATERAL.

 

17

--------------------------------------------------------------------------------


 

Any and all foreclosure Proceeds relating to any Common Collateral shall be
distributed in accordance with the priorities of the Liens with respect to
Common Collateral established hereby, (A) in the case of the Non-ABL Collateral,
(1) FIRST to the Term Loan Credit Agent for the benefit of the Term Loan Credit
Secured Parties, (2) SECOND, following the Discharge of the Term Loan Credit
Obligations, to the Designated Permitted Notes Agent for the benefit of the
Permitted Notes Secured Parties, (3) THIRD, following the Discharge of the Term
Loan Credit Obligations and the Discharge of the Permitted Notes Obligations, to
the Revolving Credit Agent for the benefit of the Revolving Credit Secured
Parties and (4) FOURTH, following the Discharge of all Obligations, to the
applicable Grantor and (B) in the case of the ABL Collateral, (1) FIRST to the
Revolving Credit Agent for the benefit of the Revolving Credit Secured Parties,
(2) SECOND, following the Discharge of the Revolving Credit Obligations, to the
Term Loan Credit Agent for the benefit of the Term Loan Credit Secured Parties,
(3) THIRD, following the Discharge of the Revolving Credit Obligations and the
Discharge of the Term Loan Credit Obligations, and subject to the terms of, and
the rights of the Grantors under, the Permitted Notes Documents, the Designated
Permitted Notes Agent with respect to such series for the benefit of the
Permitted Notes Parties and (4) FOURTH, following the Discharge of all
Obligations, to the applicable Grantor.  All Prior Liens in respect of any
Common Collateral shall be and remain (until the Discharge of the Class of
Obligations secured by such Prior Liens) senior in right, priority, operation,
effect and in all other respects to the Liens securing any other Class of
Obligations that are Junior Liens in respect of such Common Collateral, whether
or not such Prior Liens are subordinated to any Lien securing any other
obligation of SSCC or the other Grantors.


 


SECTION 2.02.  PROHIBITION ON CONTESTING LIENS.  EACH AGENT, ON BEHALF OF ITSELF
AND ITS RELATED SECURED PARTIES, AGREES THAT NONE OF THEM WILL (AND HEREBY
WAIVES ANY RIGHT TO) CONTEST OR SUPPORT ANY OTHER PERSON IN CONTESTING, IN ANY
PROCEEDING (INCLUDING ANY INSOLVENCY OR LIQUIDATION PROCEEDING), THE PERFECTION,
PRIORITY, VALIDITY OR ENFORCEABILITY OF ANY PRIOR LIEN OR ANY JUNIOR LIEN, THE
VALIDITY OR ENFORCEABILITY OF ANY CREDIT DOCUMENTS OR OBLIGATIONS, THE RELATIVE
RIGHTS AND DUTIES OF THE AGENTS AND SECURED PARTIES GRANTED OR ESTABLISHED UNDER
THE CREDIT DOCUMENTS OR THE PROVISIONS OF THIS AGREEMENT; PROVIDED THAT NOTHING
IN THIS AGREEMENT SHALL BE CONSTRUED TO PREVENT OR IMPAIR THE RIGHT OF ANY AGENT
OR SECURED PARTY TO ENFORCE THIS AGREEMENT (INCLUDING THE PRIORITY OF LIENS SET
FORTH IN SECTION 2.01).


 


SECTION 2.03.  NO NEW LIENS.  WHETHER OR NOT ANY INSOLVENCY OR LIQUIDATION
PROCEEDING HAS BEEN COMMENCED BY OR AGAINST SSCC OR ANY OTHER GRANTOR, SSCC AND
THE OTHER PARTIES HERETO AGREE THAT NONE OF SSCC AND ANY OTHER GRANTOR SHALL
GRANT, AND NO SECURED PARTY SHALL ACCEPT, ANY ADDITIONAL LIEN ON ANY ASSET OF
SSCC OR SUCH OTHER GRANTOR TO SECURE ANY OBLIGATION UNLESS SSCC OR SUCH OTHER
GRANTOR HAS GRANTED OR CONCURRENTLY GRANTS A LIEN ON SUCH ASSET TO SECURE THE
OTHER OUTSTANDING OBLIGATIONS (ALL SUCH LIENS TO HAVE THE RELATIVE PRIORITIES
SET FORTH HEREIN BASED ON WHETHER THE ASSETS SUBJECT TO SUCH ADDITIONAL LIENS
CONSTITUTE ABL COLLATERAL OR NON-ABL COLLATERAL); PROVIDED THAT, WITH RESPECT TO
ANY LIEN GRANTED UNDER A TERM LOAN CREDIT MORTGAGE OR A PERMITTED NOTES MORTGAGE
WITH RESPECT TO ANY REAL PROPERTY LOCATED IN THE STATE OF NEW YORK, SUCH LIEN
MAY BE GRANTED WITHOUT A PRIOR OR CONCURRENT GRANT

 

18

--------------------------------------------------------------------------------


 

of a Lien thereon to secure the Revolving Credit Obligations so long as, prior
to the grant of such Lien under such Term Loan Credit Mortgage or Permitted
Notes Mortgage, SSCC or the applicable Grantor shall have given notice thereof
to the Revolving Credit Agent and the Revolving Credit Agent shall have notified
SSCC that, pursuant to its authority under the Revolving Credit Agreement, the
Revolving Credit Agent shall forego such grant of a Lien to secure the Revolving
Credit Obligations; provided further that, with respect to any Lien granted
under a Term Loan Collateral Document or a Revolving Credit Collateral Document
with respect to any Rule 3-16 Collateral, such Lien may be granted without a
prior or concurrent grant of a Lien thereon to secure the Permitted Notes
Obligations so long as, prior to the grant of such Lien under such Term Loan
Credit Collateral Document or Revolving Credit Collateral Document, SSCC or the
applicable Grantor shall have given notice thereof to the Permitted Notes Agent
and the Permitted Notes Agent shall have notified SSCC that, pursuant to its
authority under the Permitted Notes Documents, the Permitted Notes Agent shall
forego such grant of a Lien to secure the Permitted Notes Obligations.  If a
Junior Agent or a Junior Secured Party shall (nonetheless and in breach hereof)
hold any Lien on any assets of any Grantor securing any Junior Obligations that
are not also subject to a Lien in respect of the Prior Obligations under the
Prior Credit Documents and if the Discharge of Prior Obligations has not
occurred, then such Junior Agent shall, without the need for any further consent
of any party and notwithstanding anything to the contrary in any other document,
be deemed to also hold and have held such Lien for the benefit of the Prior
Agents as a security for the Prior Obligations (subject to the lien priority and
the other terms hereof) and shall promptly following knowledge thereof notify
the Prior Agents in writing of the existence of such Lien and in any event take
such actions as may be reasonably requested by any Prior Agent to assign or
release such Liens to such Prior Agent (and/or its designee) as security for the
applicable Prior Obligations; provided that if the instructions of the Prior
Agents conflict, the request of the Controlling Agent shall control.  If a Prior
Agent or a Prior Secured Party shall (nonetheless and in breach hereof) hold any
Lien on any assets of any Grantor securing any Prior Obligations that are not
also subject to a Lien in respect of the Junior Obligations under the Junior
Credit Documents and if the Discharge of such Junior Obligations has not
occurred, then such Prior Agent shall, without the need for any further consent
of any party and notwithstanding anything to the contrary in any other document,
be deemed to also hold and have held such Lien for the benefit of the Junior
Agents as a security for the Junior Obligations (subject to the lien priority
and the other terms hereof) and shall promptly following knowledge thereof
notify the Junior Agents in writing of the existence of such Lien.  To the
extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available to any Prior Agent or
any Prior Secured Parties, each Junior Agent, for itself and on behalf of its
Related Secured Parties, agrees that any amounts received by or distributed to
any of them pursuant to or as a result of Liens granted in contravention of this
Section shall be subject to Section 4.02.  In furtherance of the foregoing, and
without limiting Section 8.10, each Grantor agrees, upon request by the Agent
with respect to Obligations of any Class, to identify the Collateral of any
other Class that could reasonably constitute Common Collateral and the Grantors
with respect thereto.  For the avoidance of doubt and subject to Section 5.09,
in the event letters of credit or bankers’ acceptances are cash collateralized
in connection with the Discharge of

 

19

--------------------------------------------------------------------------------


 

Obligations of a Class pursuant to clause (d) of the definition of Discharge,
such cash collateral shall no longer be required to secure the Obligations of
any other Class.


 


SECTION 2.04.  EFFECTIVENESS OF LIEN PRIORITIES.  EACH OF THE PARTIES HERETO
ACKNOWLEDGES THAT THE LIEN PRIORITIES PROVIDED FOR IN THIS AGREEMENT SHALL NOT
BE AFFECTED OR IMPAIRED IN ANY MANNER WHATSOEVER, INCLUDING, WITHOUT LIMITATION,
ON ACCOUNT OF:  (I) THE INVALIDITY, IRREGULARITY OR UNENFORCEABILITY OF ALL OR
ANY PART OF THE CREDIT DOCUMENTS; (II) ANY AMENDMENT, CHANGE OR MODIFICATION OF
ANY CREDIT DOCUMENTS; OR (III) ANY IMPAIRMENT, MODIFICATION, CHANGE, EXCHANGE,
RELEASE OR SUBORDINATION OF OR LIMITATION ON, ANY LIABILITY OF, OR STAY OF
ACTIONS OR LIEN ENFORCEMENT PROCEEDINGS AGAINST, SSCC OR ANY LOAN PARTY UNDER A
CREDIT DOCUMENT, OR ITS PROPERTY, OR ITS ESTATE IN BANKRUPTCY RESULTING FROM ANY
BANKRUPTCY, ARRANGEMENT, READJUSTMENT, COMPOSITION, LIQUIDATION, REHABILITATION,
SIMILAR PROCEEDING OR OTHERWISE INVOLVING OR AFFECTING ANY SECURED PARTY.


 


ARTICLE III


 


ENFORCEMENT

 


SECTION 3.01.  EXERCISE OF REMEDIES.  (A)  UNTIL THE DISCHARGE OF PRIOR
OBLIGATIONS HAS OCCURRED, WHETHER OR NOT ANY INSOLVENCY OR LIQUIDATION
PROCEEDING HAS BEEN COMMENCED BY OR AGAINST SSCC OR ANY OTHER GRANTOR, EACH
JUNIOR AGENT AND EACH JUNIOR SECURED PARTY WILL NOT:

 

(I) EXERCISE OR SEEK TO EXERCISE ANY RIGHTS OR REMEDIES WITH RESPECT TO ANY
COMMON COLLATERAL SUBJECT TO ANY PRIOR LIEN (INCLUDING THE EXERCISE OF ANY RIGHT
OF SETOFF OR ANY RIGHT UNDER ANY LOCKBOX AGREEMENT, ACCOUNT CONTROL AGREEMENT,
LANDLORD WAIVER OR BAILEE’S LETTER OR SIMILAR AGREEMENT OR ARRANGEMENT TO WHICH
SUCH JUNIOR AGENT OR SUCH JUNIOR SECURED PARTY IS A PARTY) OR INSTITUTE OR
COMMENCE, OR JOIN WITH ANY PERSON (OTHER THAN THE CONTROLLING AGENT) IN
COMMENCING, ANY ACTION OR PROCEEDING WITH RESPECT TO SUCH RIGHTS OR REMEDIES
(INCLUDING ANY ACTION OF FORECLOSURE, ENFORCEMENT, COLLECTION OR EXECUTION);

 

(II) CONTEST, PROTEST OR OBJECT TO ANY FORECLOSURE PROCEEDING OR ACTION BROUGHT
BY ANY PRIOR AGENT OR ANY PRIOR SECURED PARTY OR ANY OTHER EXERCISE BY ANY PRIOR
AGENT OR ANY PRIOR SECURED PARTY OF ANY RIGHTS AND REMEDIES RELATING TO ANY
COMMON COLLATERAL SUBJECT TO SUCH PRIOR AGENT’S OR SUCH PRIOR SECURED PARTY’S
PRIOR LIEN, WHETHER UNDER THE APPLICABLE PRIOR CREDIT DOCUMENTS OR OTHERWISE; OR

 

(III) OBJECT TO THE FORBEARANCE BY ANY PRIOR AGENT OR ANY PRIOR SECURED PARTY
FROM BRINGING OR PURSUING ANY FORECLOSURE PROCEEDING OR ACTION OR ANY OTHER
EXERCISE OF ANY RIGHTS OR REMEDIES RELATING TO ANY COMMON COLLATERAL SUBJECT TO
SUCH PRIOR AGENT’S OR SUCH PRIOR SECURED PARTY’S PRIOR LIEN;

 

provided that the Junior Liens granted on such Common Collateral shall attach to
any Proceeds of such Common Collateral resulting from actions taken by any Prior
Agent or

 

20

--------------------------------------------------------------------------------


 

any Prior Secured Party in accordance with this Agreement, subject to the
relative priorities set forth in Article II.


 


(B)  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, UNTIL THE DISCHARGE
OF PRIOR OBLIGATIONS HAS OCCURRED, WHETHER OR NOT ANY INSOLVENCY OR LIQUIDATION
PROCEEDING HAS BEEN COMMENCED BY OR AGAINST SSCC OR ANY OTHER GRANTOR, THE
CONTROLLING AGENT AND CONTROLLING SECURED PARTIES SHALL HAVE THE EXCLUSIVE RIGHT
TO ENFORCE RIGHTS, EXERCISE REMEDIES (INCLUDING SETOFF AND THE RIGHT TO CREDIT
BID THEIR DEBT) AND MAKE DETERMINATIONS REGARDING ANY RELEASE, DISPOSITION OR
RESTRICTIONS WITH RESPECT TO ANY COMMON COLLATERAL SUBJECT TO THEIR PRIOR LIENS
WITHOUT ANY CONSULTATION WITH OR THE CONSENT OF ANY OTHER AGENT OR ITS RELATED
SECURED PARTIES; PROVIDED THAT THE LIENS OF SUCH OTHER AGENT AND ITS RELATED
SECURED PARTIES ON SUCH COMMON COLLATERAL SHALL REMAIN ON THE PROCEEDS OF SUCH
COMMON COLLATERAL RELEASED OR DISPOSED OF, SUBJECT TO THE RELATIVE PRIORITIES
SET FORTH IN ARTICLE II.  IN EXERCISING RIGHTS AND REMEDIES WITH RESPECT TO THE
COMMON COLLATERAL SUBJECT TO THEIR PRIOR LIENS, THE CONTROLLING AGENT AND EACH
CONTROLLING SECURED PARTY MAY ENFORCE THE PROVISIONS OF THE APPLICABLE PRIOR
CREDIT DOCUMENTS AND EXERCISE REMEDIES THEREUNDER, ALL IN SUCH ORDER AND IN SUCH
MANNER AS THEY MAY DETERMINE IN THE EXERCISE OF THEIR SOLE DISCRETION.  SUCH
EXERCISE AND ENFORCEMENT SHALL INCLUDE THE RIGHT OF ANY AGENT APPOINTED BY THEM
TO SELL OR OTHERWISE DISPOSE OF SUCH COMMON COLLATERAL UPON FORECLOSURE, TO
INCUR EXPENSES IN CONNECTION WITH SUCH SALE OR DISPOSITION AND TO EXERCISE ALL
THE RIGHTS AND REMEDIES OF A SECURED CREDITOR UNDER THE UCC AND OF A SECURED
CREDITOR UNDER BANKRUPTCY LAWS OF ANY APPLICABLE JURISDICTION.


 


(C)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION, ANY JUNIOR AGENT
AND ANY JUNIOR SECURED PARTY MAY:

 

(I) FILE A CLAIM OR STATEMENT OF INTEREST WITH RESPECT TO ITS JUNIOR OBLIGATIONS
IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING THAT HAS BEEN COMMENCED BY OR
AGAINST SSCC OR ANY OTHER GRANTOR;

 

(II) TAKE ANY ACTION (NOT ADVERSE TO THE PRIORITY STATUS OF ANY PRIOR LIENS ON
THE COMMON COLLATERAL OR THE RIGHTS OF ANY PRIOR AGENT OR ANY PRIOR SECURED
PARTY TO EXERCISE RIGHTS AND REMEDIES IN RESPECT THEREOF) IN ORDER TO CREATE,
PERFECT, PRESERVE OR PROTECT ITS JUNIOR LIEN ON THE COMMON COLLATERAL;

 

(III) FILE ANY NECESSARY RESPONSIVE OR DEFENSIVE PLEADINGS IN OPPOSITION TO ANY
MOTION, CLAIM, ADVERSARY PROCEEDING OR OTHER PLEADING MADE BY ANY PERSON
OBJECTING TO OR OTHERWISE SEEKING THE DISALLOWANCE OF THE CLAIMS OF THE JUNIOR
SECURED PARTIES, INCLUDING ANY CLAIMS SECURED BY THE COMMON COLLATERAL, IF ANY,
IN EACH CASE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT;

 

(IV) VOTE ON ANY PLAN OF REORGANIZATION AND FILE ANY PROOF OF CLAIM IN AN
INSOLVENCY OR LIQUIDATION PROCEEDING OR OTHERWISE, IN EACH CASE, IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, WITH RESPECT TO THE COMMON COLLATERAL SUBJECT
TO ANY PRIOR LIENS;

 

21

--------------------------------------------------------------------------------


 

(V) EXERCISE THEIR RIGHTS AND REMEDIES AS UNSECURED CREDITORS, AS PROVIDED IN
PARAGRAPH (E) OF THIS SECTION; AND

 

(VI) EXERCISE THE RIGHTS AND REMEDIES PROVIDED FOR IN SECTION 6.03.

 

Each Junior Agent, on behalf of itself and its Related Secured Parties, agrees
that it will not take or receive any Common Collateral subject to any Prior Lien
or any Proceeds of any such Common Collateral in connection with the exercise of
any right or remedy (including setoff) with respect to such Common Collateral in
violation of this Agreement unless and until the Discharge of the Prior
Obligations has occurred.  Without limiting the generality of the foregoing,
until the Discharge of Prior Obligations has occurred, except as expressly
provided in Section 6.03 and this paragraph (c), the sole right of each Junior
Agent and each Junior Secured Party with respect to any Common Collateral
subject to any Prior Lien is to hold a Junior Lien on such Common Collateral
pursuant to the applicable Junior Collateral Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
remaining after the Discharge of Prior Obligations has occurred.


 


(D)  EACH JUNIOR AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED SECURED PARTIES:

 

(I) AGREES THAT IT AND SUCH JUNIOR SECURED PARTIES WILL NOT TAKE ANY ACTION THAT
WOULD HINDER OR DELAY ANY EXERCISE OF RIGHTS OR REMEDIES UNDER THE PRIOR CREDIT
DOCUMENTS WITH RESPECT TO, OR THE REALIZATION OF THE FULL VALUE OF, THE COMMON
COLLATERAL ON WHICH ANY PRIOR AGENT HAS PRIOR LIENS OR WOULD OTHERWISE BE
PROHIBITED HEREUNDER, INCLUDING ANY DISPOSITION OF ANY COMMON COLLATERAL SUBJECT
TO ANY PRIOR LIEN, WHETHER BY FORECLOSURE OR OTHERWISE, OR THAT WOULD LIMIT,
INVALIDATE, AVOID OR SET ASIDE ANY PRIOR LIEN OR PRIOR COLLATERAL DOCUMENT WITH
RESPECT TO THE COMMON COLLATERAL OR CHANGE THE PRIORITY OF LIENS SET FORTH IN
SECTION 2.01;

 

(II) AGREES THAT IT AND SUCH JUNIOR SECURED PARTIES WILL NOT, UNTIL THE
DISCHARGE OF PRIOR OBLIGATIONS HAS OCCURRED, ASSERT AND HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO DEMAND, REQUEST, PLEAD OR
OTHERWISE ASSERT OR OTHERWISE CLAIM THE BENEFIT OF, ANY MARSHALLING, APPRAISAL,
VALUATION OR OTHER SIMILAR RIGHT THAT MAY OTHERWISE BE AVAILABLE UNDER
APPLICABLE LAW WITH RESPECT TO ANY COMMON COLLATERAL SUBJECT TO ANY PRIOR LIEN
OR ANY OTHER SIMILAR RIGHTS A JUNIOR SECURED CREDITOR MAY HAVE UNDER APPLICABLE
LAW;

 

(III) WAIVES ANY AND ALL RIGHTS IT OR SUCH JUNIOR SECURED PARTIES MAY HAVE AS
JUNIOR LIEN CREDITORS OR OTHERWISE TO OBJECT TO THE MANNER IN WHICH ANY PRIOR
AGENT OR ANY PRIOR SECURED PARTY SEEKS TO ENFORCE OR COLLECT ANY PRIOR
OBLIGATIONS OR TO ENFORCE OR REALIZE ON THE PRIOR LIENS UNDERTAKEN IN ACCORDANCE
WITH THIS AGREEMENT, REGARDLESS OF WHETHER ANY ACTION OR FAILURE TO ACT BY OR ON
BEHALF OF SUCH PRIOR AGENT OR SUCH PRIOR SECURED PARTY IS ADVERSE TO THE
INTERESTS OF THE JUNIOR SECURED PARTIES; AND

 

22

--------------------------------------------------------------------------------


 

(IV) ACKNOWLEDGES AND AGREES THAT NO COVENANT, AGREEMENT OR RESTRICTION
CONTAINED IN ANY JUNIOR COLLATERAL DOCUMENTS OR ANY OTHER JUNIOR CREDIT DOCUMENT
(OTHER THAN THIS AGREEMENT) SHALL BE DEEMED TO RESTRICT IN ANY WAY THE RIGHTS
AND REMEDIES OF ANY PRIOR AGENT OR ANY PRIOR SECURED PARTY WITH RESPECT TO THE
COMMON COLLATERAL SUBJECT TO ANY PRIOR LIEN AS SET FORTH IN THIS AGREEMENT AND
THE PRIOR CREDIT DOCUMENTS.


 


(E)  EXCEPT TO THE EXTENT INCONSISTENT WITH THIS AGREEMENT, ANY JUNIOR AGENT AND
ANY JUNIOR SECURED PARTY MAY EXERCISE RIGHTS AND REMEDIES AVAILABLE TO IT AS AN
UNSECURED CREDITOR OF SSCC OR ANY OTHER GRANTOR IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE JUNIOR CREDIT DOCUMENTS AND APPLICABLE LAW; PROVIDED THAT IN THE
EVENT THAT ANY JUNIOR SECURED PARTY BECOMES A JUDGMENT LIEN CREDITOR IN RESPECT
OF ANY COMMON COLLATERAL SUBJECT TO ANY PRIOR LIEN AS A RESULT OF ITS
ENFORCEMENT OF ITS RIGHTS AS AN UNSECURED CREDITOR WITH RESPECT TO THE
APPLICABLE JUNIOR OBLIGATIONS, SUCH JUDGMENT LIEN SHALL BE SUBJECT TO THE TERMS
OF THIS AGREEMENT TO THE SAME EXTENT AS THE OTHER LIENS SECURING THE JUNIOR
OBLIGATIONS.  NOTHING IN THIS AGREEMENT SHALL PROHIBIT THE RECEIPT BY ANY JUNIOR
AGENT OR ANY JUNIOR SECURED PARTY OF THE REQUIRED OR PERMITTED PAYMENTS OF
INTEREST, PRINCIPAL AND OTHER AMOUNTS OWED IN RESPECT OF THE JUNIOR OBLIGATIONS
SO LONG AS SUCH RECEIPT IS NOT THE DIRECT OR INDIRECT RESULT OF THE EXERCISE BY
SUCH JUNIOR AGENT OR SUCH JUNIOR SECURED PARTY OF RIGHTS OR REMEDIES AS A
SECURED CREDITOR (INCLUDING THE EXERCISE OF ANY RIGHT OF SETOFF) OR ENFORCEMENT
IN CONTRAVENTION OF THIS AGREEMENT OF ANY JUNIOR LIEN HELD BY ANY OF THEM. 
NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO IMPAIR OR OTHERWISE ADVERSELY
AFFECT (I) ANY RIGHTS OR REMEDIES THE TERM LOAN CREDIT AGENT OR ANY TERM LOAN
CREDIT SECURED PARTY MAY HAVE (1) WITH RESPECT TO ANY NON-ABL COLLATERAL SUBJECT
TO A TERM LOAN CREDIT LIEN AND (2) FOLLOWING THE DISCHARGE OF THE REVOLVING
CREDIT OBLIGATIONS, WITH RESPECT TO ANY ABL COLLATERAL SUBJECT TO A TERM LOAN
CREDIT LIEN, (II) RIGHTS OR REMEDIES THE REVOLVING CREDIT AGENT OR ANY REVOLVING
CREDIT SECURED PARTY MAY HAVE (1) WITH RESPECT TO ANY ABL COLLATERAL SUBJECT TO
A REVOLVING CREDIT LIEN AND (2) FOLLOWING THE DISCHARGE OF THE REVOLVING CREDIT
OBLIGATIONS AND THE DISCHARGE OF THE PERMITTED NOTES OBLIGATIONS, WITH RESPECT
TO ANY NON-ABL COLLATERAL SUBJECT TO A REVOLVING CREDIT LIEN AND (III) ANY
RIGHTS OR REMEDIES THE PERMITTED NOTES AGENT OR ANY PERMITTED NOTES SECURED
PARTY MAY HAVE (1) FOLLOWING THE DISCHARGE OF THE TERM LOAN CREDIT OBLIGATIONS,
WITH RESPECT TO ANY NON-ABL COLLATERAL SUBJECT TO A PERMITTED NOTES LIEN AND
(2) FOLLOWING THE DISCHARGE OF REVOLVING CREDIT OBLIGATIONS AND THE DISCHARGE OF
THE TERM LOAN CREDIT OBLIGATIONS, WITH RESPECT TO ANY ABL COLLATERAL SUBJECT TO
A PERMITTED NOTES LIEN.


 


(F)  SUBJECT TO SECTION 2.03 IN THE CASE OF CLAUSE (I) BELOW, NOTHING IN THIS
AGREEMENT SHALL RESTRICT THE REVOLVING CREDIT AGENT OR ANY REVOLVING CREDIT
SECURED PARTY FROM EXERCISING ANY RIGHT OR REMEDY OR TAKING ANY OTHER ACTION
WITH RESPECT TO (I) REVOLVING CREDIT COLLATERAL THAT DOES NOT CONSTITUTE COMMON
COLLATERAL AND (II) ANY CANADIAN COLLATERAL.

 

23

--------------------------------------------------------------------------------


 


ARTICLE IV


 


PAYMENTS

 


SECTION 4.01.  APPLICATION OF PROCEEDS.  SO LONG AS THE DISCHARGE OF PRIOR
OBLIGATIONS HAS NOT OCCURRED, WHETHER OR NOT ANY INSOLVENCY OR LIQUIDATION
PROCEEDING HAS BEEN COMMENCED BY OR AGAINST SSCC OR ANY OTHER GRANTOR, COMMON
COLLATERAL OR PROCEEDS THEREOF RECEIVED IN CONNECTION WITH THE SALE OR OTHER
DISPOSITION OF, OR COLLECTION ON, SUCH COMMON COLLATERAL UPON ANY EXERCISE OF
REMEDIES SHALL, SUBJECT TO SECTION 5.09, BE APPLIED TO THE APPLICABLE PRIOR
OBLIGATIONS IN THE ORDER, IF ANY, REQUIRED BY SECTIONS 2.01 AND 6.07 AND
OTHERWISE AS SPECIFIED IN THE RELEVANT PRIOR CREDIT DOCUMENTS.  UPON THE
DISCHARGE OF PRIOR OBLIGATIONS, THE CONTROLLING AGENT SHALL DELIVER TO THE
RISING PRIOR AGENT ANY COMMON COLLATERAL AND PROCEEDS OF COMMON COLLATERAL HELD
BY IT IN THE FORM IN WHICH RECEIVED, WITH ANY NECESSARY ENDORSEMENTS, OR AS A
COURT OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT, TO BE APPLIED BY SUCH
RISING PRIOR AGENT TO ITS RELATED CLASS OF OBLIGATIONS IN THE ORDER, IF ANY,
REQUIRED BY SECTIONS 2.01 AND 6.07 AND OTHERWISE AS SPECIFIED IN THE RELEVANT
COLLATERAL DOCUMENTS.

 


SECTION 4.02.  PAYMENTS OVER IN VIOLATION OF AGREEMENT.  SO LONG AS THE
DISCHARGE OF PRIOR OBLIGATIONS HAS NOT OCCURRED, WHETHER OR NOT ANY INSOLVENCY
OR LIQUIDATION PROCEEDING HAS BEEN COMMENCED BY OR AGAINST SSCC OR ANY OTHER
GRANTOR, IF ANY JUNIOR AGENT OR ANY JUNIOR SECURED PARTY RECEIVES ANY COMMON
COLLATERAL SUBJECT TO ANY PRIOR LIEN OR ANY PROCEEDS OF ANY SUCH COMMON
COLLATERAL IN CONNECTION WITH (I) THE EXERCISE OF ANY RIGHT OR REMEDY (INCLUDING
ANY RIGHT OF SETOFF) RELATING TO SUCH COLLATERAL IN CONTRAVENTION OF THIS
AGREEMENT OR (II) THE TRANSFER OF SUCH COMMON COLLATERAL OR PROCEEDS TO SUCH
JUNIOR AGENT OR SUCH JUNIOR SECURED PARTY BY ANY PERSON HOLDING A LIEN ON SUCH
COLLATERAL THAT IS SUBORDINATED TO THE LIEN OF SUCH JUNIOR AGENT OR SUCH JUNIOR
SECURED PARTY, SUCH COLLATERAL OR PROCEEDS SHALL BE SEGREGATED AND HELD IN TRUST
AND FORTHWITH PAID OVER TO THE CONTROLLING AGENT FOR THE BENEFIT OF THE
CONTROLLING SECURED PARTIES, IN THE FORM IN WHICH RECEIVED, WITH ANY NECESSARY
ENDORSEMENTS, OR AS A COURT OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT.  THE
CONTROLLING AGENT IS HEREBY AUTHORIZED TO MAKE ANY SUCH ENDORSEMENTS AS AGENT
FOR THE JUNIOR AGENTS OR JUNIOR SECURED PARTIES (SUCH AUTHORIZATION BEING
COUPLED WITH AN INTEREST AND IRREVOCABLE UNTIL THE DISCHARGE OF PRIOR
OBLIGATIONS HAS OCCURRED).


 


ARTICLE V


 


OTHER AGREEMENTS

 


SECTION 5.01.  RELEASES.  (A)  IF IN CONNECTION WITH THE EXERCISE OF THE
CONTROLLING AGENT’S REMEDIES (INCLUDING ANY DISPOSITIONS IN CONNECTION WITH SUCH
EXERCISE) IN RESPECT OF ANY COMMON COLLATERAL SUBJECT TO ITS PRIOR LIENS, THE
CONTROLLING AGENT, FOR ITSELF OR ON BEHALF OF THE CONTROLLING SECURED PARTIES,
RELEASES ITS PRIOR LIENS ON ANY PART OF SUCH COMMON COLLATERAL, THEN THE JUNIOR
LIENS ON SUCH COMMON COLLATERAL SHALL BE AUTOMATICALLY, UNCONDITIONALLY AND
SIMULTANEOUSLY RELEASED; PROVIDED THAT SUCH JUNIOR LIENS SHALL REMAIN ON THE
PROCEEDS OF SUCH COMMON COLLATERAL, SUBJECT TO THE RELATIVE PRIORITIES SET FORTH
IN ARTICLE II.  EACH JUNIOR AGENT, FOR ITSELF AND ON BEHALF

 

24

--------------------------------------------------------------------------------



 

of its Related Secured Parties, agrees promptly to execute and deliver to the
Controlling Agent or the applicable Grantor such termination statements,
releases and other documents as the Controlling Agent or such Grantor may
request to confirm such release.


 


(B)  IF, WITH RESPECT TO ANY CLASS OF OBLIGATIONS CONSTITUTING JUNIOR
OBLIGATIONS, IN CONNECTION WITH ANY SALE, LEASE, EXCHANGE, TRANSFER OR OTHER
DISPOSITION OF ANY COMMON COLLATERAL (COLLECTIVELY, A “DISPOSITION”) PERMITTED
UNDER THE TERMS OF ALL THE PRIOR CREDIT DOCUMENTS (OTHER THAN IN CONNECTION WITH
THE EXERCISE OF THE CONTROLLING AGENT’S REMEDIES IN RESPECT OF COMMON COLLATERAL
AS PROVIDED IN PARAGRAPH (A) ABOVE), THE CONTROLLING AGENT, FOR ITSELF OR ON
BEHALF OF THE CONTROLLING SECURED PARTIES, RELEASES ANY OF ITS PRIOR LIENS ON
ANY PART OF SUCH COMMON COLLATERAL (OTHER THAN (I) IN CONNECTION WITH THE
DISCHARGE OF PRIOR OBLIGATIONS OR (II) AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT UNDER THE JUNIOR CREDIT DOCUMENTS OF SUCH
CLASS), THEN THE JUNIOR LIENS OF THE JUNIOR AGENT AND THE JUNIOR SECURED PARTIES
OF SUCH CLASS ON SUCH COLLATERAL SHALL BE AUTOMATICALLY, UNCONDITIONALLY AND
SIMULTANEOUSLY RELEASED; PROVIDED THAT IF SUCH PRIOR LIENS OF THE CONTROLLING
AGENT AND THE CONTROLLING SECURED PARTIES CONTINUE TO APPLY TO THE PROCEEDS OF
SUCH DISPOSITION, THE JUNIOR LIENS OF SUCH CLASS CONTINUE TO APPLY TO SUCH
PROCEEDS, SUBJECT TO THE RELATIVE PRIORITIES SET FORTH IN ARTICLE II.  THE
JUNIOR AGENT WITH RESPECT TO SUCH CLASS OF OBLIGATIONS, FOR ITSELF OR ON BEHALF
OF ITS RELATED SECURED PARTIES, PROMPTLY SHALL EXECUTE AND DELIVER TO THE
CONTROLLING AGENT OR THE APPLICABLE GRANTOR SUCH TERMINATION STATEMENTS,
RELEASES AND OTHER DOCUMENTS AS THE CONTROLLING AGENT OR SUCH GRANTOR MAY
REQUEST TO CONFIRM SUCH RELEASE.


 


(C)  UNTIL THE DISCHARGE OF PRIOR OBLIGATIONS HAS OCCURRED, EACH JUNIOR AGENT,
FOR ITSELF AND ON BEHALF OF ITS RELATED SECURED PARTIES, HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE CONTROLLING AGENT AND ANY OFFICER OR AGENT OF THE
CONTROLLING AGENT, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH FULL POWER AND AUTHORITY IN THE NAME, PLACE AND STEAD OF
SUCH JUNIOR AGENT OR ITS RELATED SECURED PARTIES OR IN THE CONTROLLING AGENT’S
OWN NAME, FROM TIME TO TIME IN THE CONTROLLING AGENT’S DISCRETION, FOR THE
PURPOSE OF CARRYING OUT THE TERMS OF THIS SECTION, TO TAKE ANY AND ALL ACTION
AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR
APPROPRIATE TO ACCOMPLISH THE PURPOSES OF THIS SECTION WITH RESPECT TO COMMON
COLLATERAL SUBJECT TO ITS PRIOR LIEN, INCLUDING ANY ENDORSEMENTS OR OTHER
INSTRUMENTS OF TRANSFER OR RELEASE.


 


(D)  UNTIL THE DISCHARGE OF PRIOR OBLIGATIONS HAS OCCURRED, TO THE EXTENT THAT
ANY PRIOR AGENT OR PRIOR SECURED PARTIES RELEASE ANY PRIOR LIEN ON COMMON
COLLATERAL AND ANY SUCH LIEN IS LATER REINSTATED, THEN EACH JUNIOR AGENT WITH
RESPECT TO SUCH COMMON COLLATERAL, FOR ITSELF AND ON BEHALF OF ITS RELATED
SECURED PARTIES, SHALL HAVE, AND HEREBY IS HEREBY GRANTED, A LIEN ON SUCH COMMON
COLLATERAL, SUBJECT TO THE LIEN SUBORDINATION PROVISIONS OF THIS AGREEMENT.


 


SECTION 5.02.  INSURANCE.  UNTIL THE DISCHARGE OF PRIOR OBLIGATIONS HAS
OCCURRED, SUBJECT TO THE TERMS OF, AND THE RIGHTS OF THE GRANTORS UNDER, THE
APPLICABLE PRIOR CREDIT DOCUMENTS, THE CONTROLLING AGENT AND CONTROLLING SECURED
PARTIES SHALL HAVE THE RIGHT TO ADJUST SETTLEMENTS FOR ANY INSURANCE POLICY
COVERING ANY COMMON COLLATERAL

 

25

--------------------------------------------------------------------------------


 

subject to their Prior Liens in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding (or any deed in lieu
of condemnation) affecting such Common Collateral.  Until the Discharge of Prior
Obligations has occurred, subject to the terms of, and the rights of the
Grantors under, the Prior Credit Documents, all proceeds of any such policy and
any such award (or any payments with respect to a deed in lieu of condemnation)
if in respect to (a) Non-ABL Collateral, shall be paid to (i) the Term Loan
Credit Agent for the benefit of the Term Loan Credit Secured Parties,
(ii) following the Discharge of the Term Loan Credit Obligations, the Designated
Permitted Notes Agent for the benefit of the Permitted Notes Secured Parties,
(iii) following the Discharge of the Term Loan Credit Obligations and the
Discharge of the Permitted Notes Obligations, the Revolving Credit Agent for the
benefit of the Revolving Credit Secured Parties and (iv) following the Discharge
of all Obligations, to the owner of the subject property, such other Person as
may be entitled thereto or as a court of competent jurisdiction may otherwise
direct and (b) ABL Collateral, shall be paid to (i) the Revolving Credit Agent
for the benefit of the Revolving Credit Secured Parties, (ii) following the
Discharge of the Revolving Credit Obligations, the Term Loan Credit Agent for
the benefit of the Term Loan Credit Secured Parties, (iii) following the
Discharge of the Revolving Credit Obligations and the Discharge of the Term Loan
Credit Obligations, the Designated Permitted Notes Agent with respect to such
series for the benefit of the Permitted Notes Secured Parties and (iv) following
the Discharge of all Obligations, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct.  Until the Discharge of Prior Obligations has occurred, if
any Junior Agent or any Junior Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Controlling Agent in accordance with
Section 4.02.

 


SECTION 5.03.  AMENDMENTS TO PRIOR CREDIT DOCUMENTS AND JUNIOR CREDIT
DOCUMENTS.  (A)  EACH PRIOR CREDIT DOCUMENT MAY BE AMENDED IN ACCORDANCE WITH
THE TERMS THEREOF, AND ALL INDEBTEDNESS UNDER EACH PRIOR CREDIT DOCUMENT MAY BE
REFINANCED IN ACCORDANCE WITH THE TERMS THEREOF, EXCEPT, IN EACH CASE, AS
PROHIBITED UNDER THE JUNIOR CREDIT DOCUMENTS AS IN EFFECT ON THE DATE HEREOF AND
AS AMENDED FROM TIME TO TIME (BUT WITHOUT GIVING EFFECT TO ANY AMENDMENT THAT
PROHIBITS OR RESTRICTS THE AMENDMENT OF ANY PRIOR CREDIT DOCUMENT OR THE
REFINANCING OF ANY INDEBTEDNESS UNDER ANY PRIOR CREDIT DOCUMENT TO A GREATER
EXTENT THAN THE PROVISIONS OF SUCH JUNIOR CREDIT DOCUMENTS IN EFFECT ON THE DATE
HEREOF).  NO AMENDMENT OF ANY PRIOR CREDIT DOCUMENT SHALL AFFECT THE LIEN
SUBORDINATION OR OTHER PROVISIONS OF THIS AGREEMENT.


 


(B)  EACH JUNIOR CREDIT DOCUMENT MAY BE AMENDED IN ACCORDANCE WITH THE TERMS
THEREOF, AND ALL INDEBTEDNESS UNDER EACH JUNIOR CREDIT DOCUMENT MAY BE AMENDED
OR REFINANCED IN ACCORDANCE WITH THE TERMS THEREOF, EXCEPT, IN EACH CASE, AS
PROHIBITED UNDER THE PRIOR CREDIT DOCUMENTS AS IN EFFECT ON THE DATE HEREOF AND
AS AMENDED FROM TIME TO TIME (BUT WITHOUT GIVING EFFECT TO ANY AMENDMENT THAT
PROHIBITS OR RESTRICTS THE AMENDMENT OF ANY JUNIOR CREDIT DOCUMENT OR THE
REFINANCING OF ANY INDEBTEDNESS UNDER ANY JUNIOR CREDIT DOCUMENT TO A GREATER
EXTENT THAN THE PROVISIONS OF SUCH PRIOR CREDIT DOCUMENTS IN EFFECT ON THE DATE
HEREOF).  NO AMENDMENT OF ANY JUNIOR

 

26

--------------------------------------------------------------------------------


 

Credit Document shall affect the Lien subordination or other provisions of this
Agreement.

 


(C)  WITHOUT IN ANY WAY LIMITING THE GENERALITY OF SECTION 7.03 (BUT SUBJECT TO
THE RIGHTS OF SSCC AND THE OTHER GRANTORS UNDER THE PRIOR CREDIT DOCUMENTS AND
SUBJECT TO THE PROVISIONS OF SECTION 5.03(A)), ANY PRIOR AGENT OR ANY PRIOR
SECURED PARTY MAY, AT ANY TIME AND FROM TIME TO TIME IN ACCORDANCE WITH THE
APPLICABLE PRIOR CREDIT DOCUMENTS AND APPLICABLE LAW, WITHOUT THE CONSENT OF, OR
NOTICE TO, ANY JUNIOR AGENT OR ANY JUNIOR SECURED PARTY, WITHOUT INCURRING ANY
LIABILITIES OR OBLIGATIONS TO ANY JUNIOR AGENT OR ANY JUNIOR SECURED PARTY AND
WITHOUT IMPAIRING OR RELEASING THE LIEN PRIORITIES AND OTHER BENEFITS PROVIDED
IN THIS AGREEMENT (EVEN IF ANY RIGHT OF SUBROGATION OR OTHER RIGHT OR REMEDY OF
ANY JUNIOR AGENT OR ANY JUNIOR SECURED PARTY IS AFFECTED, IMPAIRED OR
EXTINGUISHED THEREBY) DO ANY ONE OR MORE OF THE FOLLOWING:

 

(I) CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OR CHANGE OR EXTEND THE TIME OF
PAYMENT OF, OR AMEND THE TERMS OF, ANY OF THE PRIOR OBLIGATIONS OR ANY PRIOR
LIEN ON ANY COLLATERAL OR GUARANTEE THEREOF OR ANY LIABILITY OF SSCC OR ANY
OTHER GRANTOR, OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT
THEREOF (INCLUDING ANY INCREASE IN OR EXTENSION OF THE PRIOR OBLIGATIONS,
WITHOUT ANY RESTRICTION AS TO THE TENOR OR TERMS OF ANY SUCH INCREASE OR
EXTENSION) OR OTHERWISE AMEND, RENEW, EXCHANGE, EXTEND, MODIFY OR SUPPLEMENT IN
ANY MANNER ANY PRIOR LIENS HELD BY THE PRIOR AGENTS OR THE PRIOR SECURED
PARTIES, THE PRIOR OBLIGATIONS OR ANY OF THE PRIOR CREDIT DOCUMENTS;

 

(II) SELL, EXCHANGE, RELEASE, SURRENDER, REALIZE UPON, ENFORCE OR OTHERWISE DEAL
WITH IN ANY MANNER AND IN ANY ORDER ANY PART OF THE COLLATERAL SUBJECT TO ITS
PRIOR LIEN OR ANY LIABILITY OF SSCC OR ANY OTHER GRANTOR TO THE PRIOR AGENTS OR
THE PRIOR SECURED PARTIES, OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN
RESPECT THEREOF;

 

(III) SETTLE OR COMPROMISE ANY PRIOR OBLIGATION OR ANY OTHER LIABILITY OF SSCC
OR ANY OTHER GRANTOR OR ANY SECURITY THEREFOR OR ANY LIABILITY INCURRED DIRECTLY
OR INDIRECTLY IN RESPECT THEREOF AND APPLY ANY SUMS BY WHOMSOEVER PAID AND
HOWEVER REALIZED TO ANY LIABILITY (INCLUDING THE PRIOR OBLIGATIONS) IN ANY
MANNER OR ORDER; AND

 

(IV) EXERCISE OR DELAY IN OR REFRAIN FROM EXERCISING ANY RIGHT OR REMEDY AGAINST
SSCC, ANY OTHER GRANTOR OR ANY OTHER PERSON OR ANY COLLATERAL, ELECT ANY REMEDY
AND OTHERWISE DEAL FREELY WITH SSCC, ANY OTHER GRANTOR OR ANY COLLATERAL SUBJECT
TO ITS PRIOR LIEN AND ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT
THEREOF.

 


(D)  IN THE EVENT THAT THE CONTROLLING AGENT OF ANY CLASS ENTERS INTO ANY
AMENDMENT, WAIVER OR CONSENT IN RESPECT OF ANY OF THE COLLATERAL DOCUMENTS OF
SUCH CLASS FOR THE PURPOSE OF ADDING TO, OR DELETING FROM, OR WAIVING OR
CONSENTING TO ANY DEPARTURES FROM ANY PROVISIONS OF, ANY SUCH COLLATERAL
DOCUMENT OR CHANGING IN ANY MANNER THE RIGHTS OF SUCH CONTROLLING AGENT, ITS
RELATED SECURED PARTIES, SSCC OR ANY

 

27

--------------------------------------------------------------------------------


 

other Grantor thereunder (including the release of any Liens permitted by
Section 5.01(a) or (b)), then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Collateral Documents relating
to the relevant Prior Lien Collateral to the extent securing any Junior
Obligations without the consent of any Junior Agents or any Junior Secured
Parties and without any action by any Junior Agents, SSCC or any other Grantor;
provided, however, that (i) no such amendment, waiver or consent shall
(A) remove assets subject to the Junior Liens or release any such Junior Liens,
except to the extent that such release is permitted or required by
Section 5.01(a) or (b) and provided that there is a concurrent release of the
corresponding Liens on the Common Collateral securing the Obligations held by
the Controlling Secured Parties and in respect of which such Controlling Secured
Parties are the obligees, (B) amend, modify or otherwise affect the rights or
duties of any Junior Agent without its prior written consent or (C) permit Liens
on the Common Collateral (other than DIP Financing Liens) which are not
permitted under the terms of the Credit Documents related to such Junior
Obligations and (ii) written notice of such amendment, waiver or consent shall
have been given to the Junior Agents.

 


(E)  WITHOUT THE PRIOR WRITTEN CONSENT OF THE PRIOR AGENT, NO JUNIOR COLLATERAL
DOCUMENTS MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED OR ENTERED INTO TO
THE EXTENT SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION, OR THE TERMS OF ANY NEW
JUNIOR COLLATERAL DOCUMENT, WOULD CONTRAVENE THE PROVISIONS OF THIS AGREEMENT.


 


SECTION 5.04.  LEGEND.  SSCC AND EACH GRANTOR AGREES, AND EACH AGENT
ACKNOWLEDGES, THAT EACH JUNIOR COLLATERAL DOCUMENT SHALL INCLUDE THE FOLLOWING
LANGUAGE (OR LANGUAGE TO SIMILAR EFFECT APPROVED BY THE CONTROLLING AGENT):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Lien Subordination and
Intercreditor Agreement dated as of [·], (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
SSCC, the other subsidiaries of SSCC party thereto, the Term Loan Credit Agent
(as defined therein), Revolving Credit Agent (as defined therein) and each
Permitted Notes Agent (as defined therein) that becomes a party thereto.  In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

 

In addition, the Grantors agree that each Revolving Credit Mortgage or Permitted
Notes Mortgage in favor of the Junior Secured Parties covering any Common
Collateral subject to their Junior Lien shall contain such other language as the
Controlling Agent may reasonably request to reflect the subordination of such
Revolving Credit Mortgage or Permitted Notes Mortgage, as the case may be, to
the Term Loan Credit Mortgage or Permitted Notes Mortgage, as the case may be,
in favor of the Prior Secured Parties covering such Common Collateral.

 

28

--------------------------------------------------------------------------------


 

Section 5.05.  Bailee for Perfection.  (a)  Each Prior Agent agrees to hold that
part of the Common Collateral on which it holds a Prior Lien and that is in its
possession or control, or in the possession or control of its agents or bailees
(such Collateral being the “Pledged Collateral”), as collateral agent for its
Related Secured Parties and as gratuitous bailee and, with respect to such
Common Collateral that cannot be perfected in such manner, as agent for, the
other Agents (such bailment or agency being intended, among other things, to
satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the UCC) and
any assignee thereof solely for the purpose of perfecting the security interests
granted under the applicable Credit Documents, subject to the terms and
conditions of this Section.  Each Junior Agent agrees (a) to hold any part of
the Pledged Collateral of which it obtains possession or control (including
through any of its agents or bailees) as collateral agent for the Prior Secured
Parties and Junior Secured Parties and any assignees of the foregoing solely for
the purpose of perfecting the security interest granted under the applicable
Prior Credit Documents, subject to the terms and conditions of this Section and
(b) as soon as practicable after it (or any of its agents or bailees) obtains
possession of any Common Collateral, deliver or cause to be delivered such
Common Collateral, together with any necessary endorsements, to the Controlling
Agent so as to allow such Controlling Agent to obtain control of such Common
Collateral and cooperate with such Controlling Agent to assign control over such
Common Collateral to the Controlling Agent (or its agents or bailees).

 


(B)  NO PRIOR AGENT SHALL HAVE ANY OBLIGATION WHATSOEVER TO THE JUNIOR AGENTS OR
THE JUNIOR SECURED PARTIES TO ENSURE THAT ANY PLEDGED COLLATERAL IS GENUINE OR
OWNED BY ANY OF THE GRANTORS OR TO PRESERVE RIGHTS OR BENEFITS OF ANY PERSON
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION.  THE DUTIES OR RESPONSIBILITIES
OF ANY AGENT TO THE OTHER AGENTS OR THE OTHER SECURED PARTIES UNDER THIS
SECTION SHALL BE LIMITED SOLELY TO HOLDING PLEDGED COLLATERAL IN ITS POSSESSION
OR UNDER ITS CONTROL AS GRATUITOUS BAILEE OR AGENT IN ACCORDANCE WITH THIS
SECTION AND DELIVERING SUCH PLEDGED COLLATERAL UPON THE DISCHARGE OF PRIOR
OBLIGATIONS AS PROVIDED IN PARAGRAPH (D) BELOW.


 


(C)  NO PRIOR AGENT, ACTING PURSUANT TO THIS SECTION, SHALL HAVE BY REASON OF
ANY CREDIT DOCUMENT, THIS AGREEMENT OR ANY OTHER DOCUMENT A FIDUCIARY
RELATIONSHIP IN RESPECT OF ANY OTHER AGENT OR ANY SECURED PARTY, OR ANY
LIABILITY TO ANY OTHER AGENT OR ANY SECURED PARTY, ABSENT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF SUCH PRIOR AGENT.


 


(D)  UPON THE DISCHARGE OF PRIOR OBLIGATIONS, THE CONTROLLING AGENT AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH DISCHARGE OF PRIOR OBLIGATIONS SHALL TRANSFER
POSSESSION OF SUCH COMMON COLLATERAL PHYSICALLY HELD BY SUCH CONTROLLING AGENT
(OR ANY AGENT, BAILEE OR DESIGNEE THEREOF (OTHER THAN ANY OTHER AGENT)) AND
OTHERWISE SHALL TAKE COMMERCIALLY REASONABLE ACTIONS (IN EACH CASE AT THE SOLE
COST AND EXPENSE OF THE GRANTORS) TO TRANSFER POSSESSION OR CONTROL OF SUCH
OTHER COMMON COLLATERAL OR ANY SUCH ACCOUNT TO THE RISING PRIOR AGENT (TO THE
EXTENT THE RISING PRIOR AGENT HAS A PRIORITY LIEN ON SUCH COMMON COLLATERAL OR
ACCOUNT AFTER GIVING EFFECT TO ANY PRIOR OR CONCURRENT RELEASES OF LIENS)
INCLUDING, IN THE CASE OF ANY DEPOSIT OR SECURITIES ACCOUNT OR SECURITIES
ACCOUNT HOLDING COMMON COLLATERAL MAINTAINED WITH SUCH CONTROLLING AGENT, TAKING
COMMERCIALLY REASONABLE ACTIONS TO ENTER INTO A CONTROL AGREEMENT IN FAVOR OF
THE RISING

 

29

--------------------------------------------------------------------------------


 

Agent, or transferring all cash and other assets in such account to (i) one or
more depositary institutions or securities intermediaries that enter into such a
control agreement or (ii) an account maintained by the Rising Prior Agent (or on
terms otherwise reasonably acceptable to the Rising Prior Agent)). 
Notwithstanding anything to the contrary herein, if, for any reason, any Junior
Obligations remain outstanding upon the Discharge of Prior Obligations, all
rights of the Controlling Agent as in effect immediately prior to such Discharge
of Prior Obligations, hereunder and under the applicable Collateral Documents
(1) with respect to the delivery and control of any part of the Common
Collateral subject to a Prior Lien of such Controlling Agent, and (2) to direct,
instruct, vote upon or otherwise influence the maintenance or disposition of
such Common Collateral, shall immediately, and (to the extent permitted by law)
without further action on the part of either of the Rising Agent or such
Controlling Agent, pass to the Rising Agent, who shall thereafter hold such
rights for the benefit of its Related Secured Parties.

 


(E)  SUBJECT TO THE TERMS OF THIS AGREEMENT, SO LONG AS THE DISCHARGE OF PRIOR
OBLIGATIONS HAS NOT OCCURRED, THE CONTROLLING AGENT SHALL BE ENTITLED TO DEAL
WITH THE PLEDGED COLLATERAL OR COLLATERAL WITHIN ITS “CONTROL” IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND THE APPLICABLE PRIOR CREDIT DOCUMENTS AS IF
THE JUNIOR LIENS OF THE JUNIOR AGENTS AND THE JUNIOR SECURED PARTIES DID NOT
EXIST.


 


SECTION 5.06.  ENTRY UPON PREMISES BY CONTROLLING AGENT.  (A)  IF THE REVOLVING
CREDIT AGENT SHALL TAKE ANY ACTION TO EXERCISE ITS RIGHTS OR REMEDIES (INCLUDING
ANY ACTION OF FORECLOSURE, ENFORCEMENT, COLLECTION OR EXECUTION) WITH RESPECT TO
THE ABL COLLATERAL (“ABL COLLATERAL ENFORCEMENT ACTIONS”), EACH OTHER AGENT
(SUBJECT TO A PRIOR WRITTEN REQUEST BY THE REVOLVING CREDIT AGENT TO THE
APPLICABLE AGENT (THE “ABL COLLATERAL ENFORCEMENT NOTICE”)) (I) SHALL COOPERATE
WITH ANY EFFORTS ON THE PART OF THE REVOLVING CREDIT AGENT (AND WITH ITS
OFFICERS, EMPLOYEES, REPRESENTATIVES AND AGENTS) (AT THE SOLE COST AND EXPENSE
OF THE REVOLVING CREDIT AGENT AND THE REVOLVING CREDIT SECURED PARTIES (BUT WITH
THE GRANTORS’ REIMBURSEMENT AND INDEMNITY OBLIGATION WITH RESPECT THERETO AS
PROVIDED IN THE REVOLVING CREDIT DOCUMENTS, WHICH SHALL NOT BE LIMITED HEREBY))
AND SUBJECT TO THE CONDITION THAT THE OTHER AGENTS AND THE OTHER SECURED PARTIES
SHALL HAVE NO OBLIGATIONS OR DUTY TO TAKE ANY ACTION OR REFRAIN FROM TAKING ANY
ACTION THAT COULD REASONABLY BE EXPECTED TO RESULT IN THE INCURRENCE OF ANY
LIABILITY OR DAMAGE TO SUCH OTHER AGENTS OR OTHER SECURED PARTIES TO CONDUCT
REVOLVING COLLATERAL ENFORCEMENT ACTIONS WITH RESPECT TO THE ABL COLLATERAL AND
TO COMPLETE THE PROCESSING OF ANY INVENTORY (INCLUDING WORK-IN-PROCESS) INCLUDED
IN THE ABL COLLATERAL AND TO ASSEMBLE THE ABL COLLATERAL AND PROCESS, SHIP,
PRODUCE, STORE, COMPLETE, SUPPLY, LEASE, SELL OR OTHERWISE HANDLE, DEAL WITH, OR
DISPOSE OF, IN ANY LAWFUL MANNER, THE ABL COLLATERAL, (II) SHALL NOT HINDER OR
RESTRICT IN ANY RESPECT THE REVOLVING CREDIT AGENT FROM TAKING ABL COLLATERAL
ENFORCEMENT ACTIONS, FROM COMPLETING THE MANUFACTURING AND PROCESSING OF, AND
TURNING INTO FINISHED GOODS, ANY ABL COLLATERAL (INCLUDING RAW MATERIALS AND
WORK-IN-PROCESS) AND ASSEMBLING THE ABL COLLATERAL OR SHIPPING, PRODUCING,
STORING, COMPLETING, SUPPLYING, LEASING, SELLING OR OTHERWISE HANDLING, DEALING
WITH OR DISPOSING OF, IN ANY LAWFUL MANNER, THE ABL COLLATERAL AND (III) SHALL
PERMIT THE REVOLVING CREDIT AGENT, ITS AGENTS, EMPLOYEES, ADVISERS AND
REPRESENTATIVES, AT THE SOLE COST AND EXPENSE OF THE REVOLVING CREDIT SECURED
PARTIES (BUT WITH THE GRANTORS’

 

30

--------------------------------------------------------------------------------


 

reimbursement and indemnity obligation with respect thereto as provided in the
Revolving Credit Documents, which shall not be limited hereby), to enter upon
and use the Non-ABL Collateral (including manufacturing, storage and
transportation facilities and equipment, computers, records, documents and files
and Intellectual Property) for a period not to exceed 180 days after the later
of (i) date on which such Agent (other than the Revolving Credit Agent) shall
obtain possession and control of such Non-ABL Collateral and (ii) the date of
delivery of the ABL Collateral Enforcement Notice, for purposes of
(A) assembling and storing the ABL Collateral and completing the manufacturing
and processing of, and turning into finished goods, any ABL Collateral
(including raw materials and work-in-process), (B) selling any or all of the ABL
Collateral located on such Non-ABL Collateral, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise, (C) removing and
transporting any or all of the ABL Collateral located in or on such Non-ABL
Collateral, (D) otherwise shipping, storing, leasing, selling or otherwise
handling, dealing with, assembling or disposing of, in any lawful manner, the
ABL Collateral and (E) taking reasonable actions to protect, secure and
otherwise enforce the rights or remedies of the Revolving Credit Agent and the
Revolving Credit Secured Parties (including with respect to any ABL Collateral
Enforcement Actions) in and to the ABL Collateral; provided, however, that
nothing contained in this Agreement shall restrict the Non-ABL Controlling Agent
(or any other Agent at the instruction of the Non-ABL Controlling Agent) from
selling, assigning or otherwise transferring any Non-ABL Collateral prior to the
expiration of such 180 day period if the purchaser, assignee or transferee
agrees to be bound by the provisions of this Section in writing (for the benefit
of the Revolving Credit Agent and the Revolving Credit Secured Parties).  It is
agreed that if any stay or other order prohibiting the exercise of rights or
remedies with respect to the ABL Collateral has been entered by a court of
competent jurisdiction, such 180 day period shall be tolled during the pendency
of any such stay or other order; provided that after the 180th day following the
date on which the Non-ABL Controlling Agent (or any other Agent at the
instruction of the Non-ABL Controlling Agent) shall obtain possession and
control of any Non-ABL Collateral, such period shall terminate as to such
Non-ABL Collateral if the Non-ABL Controlling Agent shall determine in good
faith and advise the Revolving Credit Agent that the continuance of such period
would prevent a contemplated sale of such Non-ABL Collateral or materially
reduce the price obtainable in such sale.  Notwithstanding anything in this
paragraph to the contrary, each Agent (other than the Revolving Credit Agent)
and its Related Secured Parties (i) shall have no obligation to exercise rights
or remedies that may be available to them under the applicable Credit Documents
and (ii) shall be required to permit the Revolving Credit Agent, and its agents,
advisers and representatives, to enter upon and use the Non-ABL Collateral only
to the extent such Agent or such Related Secured Parties have possession and
control of such Non-ABL Collateral.

 


(B)  IF THE REVOLVING CREDIT AGENT ELECTS TO ENTER UPON AND USE THE NON-ABL
COLLATERAL AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION, IT SHALL TAKE ALL
REASONABLE EFFORTS (AND SHALL DIRECT ITS AGENTS, ADVISERS AND REPRESENTATIVES TO
TAKE ALL REASONABLE EFFORTS) TO AVOID, TO THE EXTENT REASONABLY PRACTICABLE,
INTERFERENCE WITH THE OPERATION OF THE NON-ABL COLLATERAL.  SUBJECT TO THE
NON-ABL CONTROLLING AGENT HAVING OBTAINED POSSESSION AND CONTROL OF ANY OF THE
NON-ABL COLLATERAL, ANY AGENT (OTHER THAN

 

31

--------------------------------------------------------------------------------


 

the Revolving Credit Agent) may instruct the Revolving Credit Agent in writing
to remove all ABL Collateral from such Non-ABL Collateral by the end of the 180
day period referred to in paragraph (a) of this Section, whereupon, at the end
of such 180 day period, the Revolving Credit Agent shall, at the sole cost and
expense of the Revolving Credit Secured Parties (but with the Grantors’
reimbursement and indemnity obligation with respect thereto as provided in the
Revolving Credit Documents, which shall not be limited hereby), remove the ABL
Collateral from the Non-ABL Collateral; provided that no stay or other order
prohibiting such removal has been entered by a court of competent jurisdiction
(it being understood and agreed that the running of such 180 day period shall be
tolled during the pendency of any such stay or other order).  If the Revolving
Credit Agent does not remove the ABL Collateral from the Non-ABL Collateral by
the end of such 180 day period (or such longer period as such a stay or other
order is in effect), the Non-ABL Controlling Agent may cause the ABL Collateral
to be removed and, thereafter, store the ABL Collateral in such location or
locations as the Non-ABL Controlling Agent shall deem advisable pending
repossession by the Revolving Credit Agent.  Any costs reasonably incurred by
any Agent (other than the Revolving Credit Agent) or its Related Secured Parties
by virtue of such removal and storage shall be paid by the Revolving Credit
Secured Parties (but with the Grantors’ reimbursement and indemnity obligation
with respect thereto, as provided in the Revolving Credit Documents, which shall
not be limited hereby).  The Non-ABL Controlling Agent agrees to notify the
Revolving Credit Agent of the location or locations to which any of the ABL
Collateral shall have been removed by it pursuant to the foregoing provisions.

 


(C)  DURING THE PERIOD OF ACTUAL OCCUPATION, USE OR CONTROL BY THE REVOLVING
CREDIT AGENT, OR ITS AGENTS, ADVISERS OR REPRESENTATIVES, OF ANY NON-ABL
COLLATERAL, THE REVOLVING CREDIT SECURED PARTIES SHALL BE OBLIGATED HEREUNDER TO
(I) REIMBURSE THE AGENTS (OTHER THAN THE REVOLVING CREDIT AGENT) FOR ALL
UTILITIES, INSURANCE AND ALL OTHER OPERATING COSTS OF SUCH NON-ABL COLLATERAL
DURING ANY SUCH PERIOD OF ACTUAL OCCUPATION, USE OR CONTROL (CALCULATED ON A PER
DIEM BASIS BASED UPON A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE ACTUAL
NUMBER OF DAYS OF SUCH OCCUPATION, USE OR CONTROL AND THE DENOMINATOR OF WHICH
SHALL BE 365 DAYS) TO THE EXTENT THE SAME ARE ACTUALLY PAID BY SUCH AGENT OR ITS
RELATED SECURED PARTIES, (II) REPAIR AT THEIR EXPENSE ANY PHYSICAL DAMAGE TO
SUCH NON-ABL COLLATERAL DIRECTLY RESULTING FROM SUCH OCCUPANCY, USE OR CONTROL,
AND LEAVE SUCH NON-ABL COLLATERAL IN SUBSTANTIALLY THE SAME CONDITION AS IT WAS
AT THE COMMENCEMENT OF SUCH OCCUPANCY, USE OR CONTROL, ORDINARY WEAR AND TEAR
EXCEPTED, AND (III) INDEMNIFY AND HOLD HARMLESS ANY AGENT AND ITS RELATED
SECURED PARTIES FROM AND AGAINST ANY LOSSES, CLAIMS, LIABILITIES, COSTS OR
EXPENSES DIRECTLY RESULTING FROM SUCH OCCUPANCY, USE OR CONTROL OR FROM ANY ACTS
OR OMISSIONS OF THE REVOLVING CREDIT AGENT OR ITS AGENTS, EMPLOYEES, ADVISERS OR
REPRESENTATIVES IN CONNECTION THEREWITH, ABSENT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF SUCH AGENT OR SUCH RELATED SECURED PARTIES. 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THE REVOLVING CREDIT SECURED
PARTIES HAVE ANY LIABILITY TO THE AGENTS (OTHER THAN THE REVOLVING CREDIT AGENT)
AND ITS RELATED SECURED PARTIES PURSUANT TO THIS SECTION AS A RESULT OF ANY
CONDITION (INCLUDING ANY ENVIRONMENTAL CONDITION, CLAIM OR LIABILITY) ON OR WITH
RESPECT TO THE NON-ABL COLLATERAL EXISTING PRIOR TO THE DATE OF THE EXERCISE BY
THE REVOLVING CREDIT AGENT OF ITS RIGHTS UNDER THIS SECTION, AND THE REVOLVING
CREDIT SECURED PARTIES SHALL HAVE NO DUTY OR LIABILITY TO MAINTAIN THE NON-ABL
COLLATERAL IN A CONDITION

 

32

--------------------------------------------------------------------------------


 

or manner better than that in which it was maintained prior to the use thereof
by the Revolving Credit Agent or its agents, employees, advisers or
representatives, or for any diminution in the value of the Non-ABL Collateral
that results solely from ordinary wear and tear resulting from the use of the
Non-ABL Collateral by the Revolving Credit Agent or its agents, advisers or
representatives in the manner and for the time periods specified under this
Section.  Without limiting the rights granted in this Section, the Revolving
Credit Agent and the Revolving Credit Secured Parties shall cooperate with the
Non-ABL Controlling Agent in connection with any efforts made by it to sell the
Non-ABL Collateral.

 


SECTION 5.07.  RIGHTS UNDER PERMITS, LICENSES AND INTELLECTUAL PROPERTY.  EACH
AGENT (OTHER THAN THE REVOLVING CREDIT AGENT) (A) CONSENTS (WITHOUT ANY
REPRESENTATION, WARRANTY OR OBLIGATION WHATSOEVER) TO THE GRANT BY ANY GRANTOR
TO THE REVOLVING CREDIT AGENT OF A NON-EXCLUSIVE ROYALTY-FREE LICENSE TO USE ANY
PERMIT, LICENSE OR INTELLECTUAL PROPERTY OF SUCH GRANTOR THAT IS SUBJECT TO A
LIEN HELD BY ANY SUCH AGENT (OR ANY PERMIT, LICENSE OR INTELLECTUAL PROPERTY
ACQUIRED BY SUCH PURCHASER, ASSIGNEE OR TRANSFEREE FROM ANY GRANTOR, AS THE CASE
MAY BE) IN CONNECTION WITH THE ENFORCEMENT OF ANY REVOLVING CREDIT LIEN HELD BY
THE REVOLVING CREDIT AGENT UPON ANY REVOLVING CREDIT COLLATERAL AND (B) AGREES
THAT IF THE REVOLVING CREDIT AGENT SHALL REQUIRE RIGHTS AVAILABLE UNDER ANY
PERMIT, LICENSE OR INTELLECTUAL PROPERTY CONTROLLED BY SUCH AGENT, OR ANY OF ITS
AFFILIATES, IN ORDER TO REALIZE ON ANY ABL COLLATERAL, SUCH AGENT SHALL TAKE ALL
SUCH ACTIONS AS SHALL BE AVAILABLE TO IT, CONSISTENT WITH APPLICABLE LAW AND
REASONABLY REQUESTED BY THE REVOLVING CREDIT AGENT, TO MAKE SUCH RIGHTS
AVAILABLE TO THE REVOLVING CREDIT AGENT.  THE REVOLVING CREDIT AGENT AGREES THAT
IF ANY AGENT (OTHER THAN THE REVOLVING CREDIT AGENT) SHALL REQUIRE RIGHTS
AVAILABLE UNDER ANY PERMIT OR LICENSE CONTROLLED BY THE REVOLVING CREDIT AGENT
IN ORDER TO REALIZE ON ANY NON-ABL COLLATERAL, THE REVOLVING CREDIT AGENT SHALL
TAKE ALL SUCH ACTIONS AS SHALL BE AVAILABLE TO IT, CONSISTENT WITH APPLICABLE
LAW AND REASONABLY REQUESTED BY SUCH AGENT, TO MAKE SUCH RIGHTS AVAILABLE TO
SUCH AGENT.  EACH AGENT AGREES THAT ANY SALE OR OTHER TRANSFER OF ANY COMMON
COLLATERAL CONSISTING OF INTELLECTUAL PROPERTY UPON ANY EXERCISE OF REMEDIES
SHALL BE MADE EXPRESSLY SUBJECT TO THE RIGHTS TO BE MADE AVAILABLE PURSUANT TO
THIS SECTION IN WRITING (FOR THE BENEFIT OF EACH OTHER AGENT AND THE RELATED
SECURED PARTIES).


 


SECTION 5.08.  PERMITTED NOTES.  (A)  TO THE EXTENT, BUT ONLY TO THE EXTENT,
PERMITTED BY THE PROVISIONS OF THE THEN EXISTING CREDIT DOCUMENTS, SSCC MAY
INCUR INDEBTEDNESS IN THE FORM OF PERMITTED NOTES, WHICH SHALL BE SECURED BY
(I) THE NON-ABL COLLATERAL ON A SECOND LIEN, JUNIOR AND SUBORDINATED BASIS TO
THE TERM LOAN CREDIT OBLIGATIONS AND ON A SENIOR BASIS TO THE REVOLVING CREDIT
OBLIGATIONS AND (II) THE ABL COLLATERAL ON A THIRD LIEN, JUNIOR AND SUBORDINATED
BASIS TO BOTH THE TERM LOAN CREDIT OBLIGATIONS AND THE REVOLVING CREDIT
OBLIGATIONS, IF AND SUBJECT TO THE CONDITION THAT (A) SUCH PERMITTED NOTES ARE
NOT SECURED BY ANY PROPERTY OR ASSETS OF SSCC OR ANY SUBSIDIARY OTHER THAN
PROPERTY OR ASSETS CONSTITUTING TERM LOAN CREDIT COLLATERAL, (B) SUCH PERMITTED
NOTES ARE NOT GUARANTEED BY ANY SUBSIDIARIES OTHER THAN THE TERM LOAN CREDIT
GUARANTORS AND (C) THE AGENT OF ANY SUCH PERMITTED NOTES (EACH A “PERMITTED
NOTES AGENT”), ACTING ON BEHALF OF THE HOLDERS OF SUCH PERMITTED NOTES (SUCH
PERMITTED NOTES AGENT AND THE HOLDERS IN RESPECT OF ANY SUCH PERMITTED NOTES
BEING REFERRED TO AS THE “PERMITTED NOTES SECURED PARTIES”), BECOMES A PARTY TO
THIS AGREEMENT AS A PERMITTED

 

33

--------------------------------------------------------------------------------


 

Notes Agent and by satisfying conditions (i) through (vi), as applicable, of the
immediately succeeding paragraph.

 


(B)  IN ORDER FOR A PERMITTED NOTES AGENT OF ANY SERIES TO BECOME A PARTY TO
THIS AGREEMENT:


 

(I) SUCH PERMITTED NOTES AGENT SHALL HAVE EXECUTED AND DELIVERED A JOINDER
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT II (WITH SUCH CHANGES AS MAY BE
REASONABLY APPROVED BY THE OTHER AGENTS) PURSUANT TO WHICH IT BECOMES AN AGENT
HEREUNDER, AND THE PERMITTED NOTES OF SUCH SERIES AND THE RELATED PERMITTED NOTE
SECURED PARTIES BECOME SUBJECT HERETO AND BOUND HEREBY;

 

(II) SSCC SHALL HAVE DELIVERED TO EACH EXISTING AGENT (A) TRUE AND COMPLETE
COPIES OF EACH OF THE PERMITTED NOTE DOCUMENTS RELATING TO SUCH PERMITTED NOTES,
CERTIFIED AS BEING TRUE AND CORRECT BY AN OFFICER OF SSCC AND (B) A CERTIFICATE
OF AN OFFICER OF SSCC THAT THE PERMITTED NOTES CAN BE ISSUED WITHOUT VIOLATING
ANY OF THE TERM LOAN DOCUMENTS, REVOLVING CREDIT DOCUMENTS OR PERMITTED NOTES
DOCUMENTS OF ANY EXISTING SERIES OF PERMITTED NOTES;

 

(III) ALL FILINGS, RECORDATIONS AND/OR AMENDMENTS OR SUPPLEMENTS TO THE
PERMITTED NOTES COLLATERAL DOCUMENTS RELATED TO SUCH PERMITTED NOTES NECESSARY
OR DESIRABLE IN THE REASONABLE OPINION OF THE EXISTING AGENTS TO CONFIRM AND
PERFECT THE APPROPRIATE PRIORITY LIENS WITH RESPECT TO THE APPLICABLE COLLATERAL
SECURING THE PERMITTED NOTES OBLIGATIONS RELATING TO SUCH PERMITTED NOTES SHALL
HAVE BEEN MADE, EXECUTED AND/OR DELIVERED (OR, WITH RESPECT TO ANY SUCH FILINGS
OR RECORDATIONS, REASONABLY ACCEPTABLE PROVISIONS TO PERFORM SUCH FILINGS OR
RECORDINGS HAVE BEEN TAKEN IN THE REASONABLE JUDGMENT OF THE CONTROLLING AGENT),
AND ALL FEES AND TAXES IN CONNECTION THEREWITH SHALL HAVE BEEN PAID (OR
REASONABLY ACCEPTABLE PROVISIONS TO MAKE SUCH PAYMENTS HAVE BEEN TAKEN IN THE
REASONABLE JUDGMENT OF THE CONTROLLING AGENT); AND

 

(IV) THE PERMITTED NOTES DOCUMENTS RELATED TO SUCH PERMITTED NOTES SHALL
PROVIDE, IN A MANNER REASONABLY SATISFACTORY TO THE EXISTING AGENTS, THAT EACH
PERMITTED NOTES SECURED PARTY OF SUCH SERIES WILL BE SUBJECT TO AND BOUND BY THE
PROVISIONS OF THIS AGREEMENT IN ITS CAPACITY AS A HOLDER OF SUCH PERMITTED NOTES
OBLIGATIONS.

 


SECTION 5.09.  WHEN DISCHARGE OF OBLIGATIONS DEEMED NOT TO HAVE OCCURRED.  IF
SSCC OR ANY OTHER GRANTOR SHALL ENTER INTO ANY REFINANCING OF ANY CLASS OF
OBLIGATIONS (THE CLASS OF OBLIGATIONS SO REFINANCED, “REFINANCED OBLIGATIONS”)
(OTHER THAN THE PERMITTED NOTES) THAT IS (A) PERMITTED BY THE CREDIT DOCUMENTS
WITH RESPECT TO EACH OTHER CLASS AND (B) SECURED BY LIENS ON COMMON COLLATERAL
SECURING SUCH REFINANCED OBLIGATIONS, THEN A DISCHARGE OF THE OBLIGATIONS OF
SUCH CLASS SHALL BE DEEMED NOT TO HAVE OCCURRED FOR ALL PURPOSES OF THIS
AGREEMENT AND, SUBJECT TO THE NEXT SENTENCE, FROM AND AFTER THE DATE ON WHICH
THE NOTICE OF NEW REFINANCING OBLIGATIONS REFERRED TO BELOW IN THIS SECTION IS
DELIVERED TO EACH OTHER AGENT, (I) THE OBLIGATIONS UNDER SUCH REFINANCING OF
SUCH REFINANCED OBLIGATIONS (THE “REFINANCING OBLIGATIONS”) SHALL

 

34

--------------------------------------------------------------------------------


 

automatically be treated as Prior Obligations and/or Junior Obligations (to the
same extent and with the same priority and rights with respect to the Common
Collateral constituting Non-ABL Collateral or ABL Collateral, as applicable, as
the Refinanced Obligations), (ii) the Liens securing such Refinancing
Obligations shall be treated as Prior Liens and/or Junior Liens (to the same
extent as the corresponding Liens with respect to the Common Collateral
constituting Non-ABL Collateral or ABL Collateral, as applicable, securing the
Refinanced Obligations) for all purposes of this Agreement, including for
purposes of the provisions governing Lien priorities and rights in respect of
Common Collateral constituting Non-ABL Collateral or ABL Collateral, as
applicable, set forth herein, and (iii) the collateral agent for such
Refinancing Obligations (the “New Agent”) shall be a Prior Agent and/or Junior
Agent for all purposes of this Agreement (to the same extent as the Agent for
the Refinanced Obligations with respect to the Common Collateral constituting
Non-ABL Collateral or ABL Collateral, as applicable).  If the Obligations of any
Class shall be Refinanced (other than the Permitted Notes) in part but not in
whole, then (A) both the remaining Obligations of such Class and the Refinancing
Obligations shall have the status of the Obligations of such Class hereunder,
(B) the Liens on any Common Collateral securing the Refinancing Obligations
shall constitute Prior Liens and/or Junior Liens to the same extent as the Liens
on such Common Collateral constituting Non-ABL Collateral and ABL Collateral, as
applicable, securing such remaining Obligations of such Class (it being
understood and agreed that the relative rights of, and priorities of the Liens
securing, the obligations under such Refinancing Obligations and such remaining
Obligations of such Class shall not be governed by this Agreement) and (C) the
original Agent of such Class and the New Agent of such Class shall each have the
rights and obligations of the original Agent with respect to the Common
Collateral constituting Non-ABL Collateral or ABL Collateral, as applicable,
hereunder; provided, that (x) in the event any determinations made or notices
given hereunder by the original Agent and the New Agent of such Class shall
conflict, the determination made or notice given by the Agent of such
Class representing the greater amount of Obligations of such Class shall control
and (y) any Pledged Collateral held by either Agent of such Class shall be held
by it both in its own right and as bailee of the other Agent of such Class (in
accordance with the provisions and subject to the limitations set forth in
Section 5.05), as their interests may appear.  Upon receipt of a notice (the
“Notice of New Refinancing Obligations”) stating that SSCC or any Grantor has
Refinanced the Obligations of any Class (other than through the Permitted Notes)
on a secured basis as provided above (which notice shall include the identity of
the New Agent of such Class, the original Agent of such Class and each other
Agent shall promptly enter into such documents and agreements (including
Amendments to this Agreement) as SSCC or such New Agent shall reasonably request
in order to provide to the New Agent the rights contemplated hereby.  As a
condition to its ability to enforce this Agreement, the New Agent of any
Class shall agree in a writing addressed to each other Agent, for the benefit of
such other Agent’s Related Secured Parties, and, if any portion of the original
Obligations of such Class shall remain outstanding, to the original Agent of
such Class, for the benefit of the original Agent’s Related Secured Parties, to
be bound by the terms of this Agreement.  The provisions of this Section are
intended to ensure that (i) the Liens on any Common Collateral securing the
Refinancing Obligations of each Class (other than the Permitted Notes) will have
the same priorities relative to the

 

35

--------------------------------------------------------------------------------

 


 


LIENS ON SUCH COMMON COLLATERAL CONSTITUTING NON-ABL COLLATERAL OR ABL
COLLATERAL, AS APPLICABLE, SECURING THE OBLIGATIONS OF EACH OTHER CLASS AS THE
LIENS THAT SECURED SUCH REFINANCED OBLIGATIONS OF SUCH CLASS PRIOR TO SUCH
REFINANCING AND (II) THE PARTIES BENEFITED BY THE LIENS ON ANY COMMON COLLATERAL
CONSTITUTING NON-ABL COLLATERAL OR ABL COLLATERAL, AS APPLICABLE, SECURING ANY
REFINANCING OBLIGATIONS OF A CLASS (OTHER THAN THE PERMITTED NOTES) WILL HAVE
THE SAME RIGHTS AND OBLIGATIONS RELATIVE TO THE PARTIES HOLDING LIENS ON SUCH
COMMON COLLATERAL SECURING THE OBLIGATIONS OF EACH OTHER CLASS AS THE PARTIES
THAT WERE BENEFITED BY THE LIENS ON SUCH COMMON COLLATERAL CONSTITUTING NON-ABL
COLLATERAL OR ABL COLLATERAL, AS APPLICABLE, THAT SECURED SUCH REFINANCED
OBLIGATIONS, AND SUCH PROVISIONS SHALL BE CONSTRUED ACCORDINGLY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY AND FOR THE AVOIDANCE OF DOUBT, IF THE
REVOLVING CREDIT AGREEMENT IS TERMINATED IN ITS ENTIRETY AND AN INCREMENTAL
REVOLVING FACILITY IS ESTABLISHED, THEN THE REVOLVING CREDIT OBLIGATIONS SHALL
BE DEEMED NOT TO HAVE BEEN REFINANCED AND SHALL INSTEAD BE DEEMED TO HAVE BEEN
DISCHARGED FOR ALL PURPOSES OF THIS AGREEMENT.


 


SECTION 5.10.  CANADIAN INTERCOMPANY NOTES.  THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT, NOTWITHSTANDING THE STATUS OF THE CANADIAN INTERCOMPANY NOTES AS
NON-ABL COLLATERAL, EACH OF THE TERM LOAN CREDIT AGENT AND EACH PERMITTED NOTES
AGENT, ON BEHALF OF ITSELF AND ITS RESPECTIVE RELATED SECURED PARTIES, AGREES
THAT (A) NEITHER IT NOR ANY SUCH RELATED SECURED PARTIES (NOR ANY OF THE SECURED
PARTIES UNDER AND AS DEFINED IN THE CANADIAN INTERCOMPANY NOTES DOCUMENTS) WILL
EXERCISE ANY RIGHTS OR REMEDIES AGAINST, OR OTHERWISE SEEK TO REALIZE ON, ANY
CANADIAN COLLATERAL SECURING ANY CANADIAN INTERCOMPANY NOTE AT ANY TIME PRIOR TO
THE DISCHARGE OF THE REVOLVING CREDIT OBLIGATIONS AND (B) ANY PROCEEDS OR OTHER
AMOUNTS RECEIVED BY THE TERM LOAN AGENT OR ANY PERMITTED NOTES AGENT, OR ANY OF
THEIR RESPECTIVE RELATED SECURED PARTIES (OR ANY SECURED PARTY UNDER AND AS
DEFINED IN THE CANADIAN INTERCOMPANY NOTES DOCUMENTS) AS A RESULT OF ANY
EXERCISE OF RIGHTS OR REMEDIES AGAINST OR REALIZATION UPON ANY CANADIAN
COLLATERAL SECURING ANY CANADIAN INTERCOMPANY NOTE AT ANY TIME PRIOR TO THE
DISCHARGE OF THE REVOLVING CREDIT OBLIGATIONS SHALL BE SEGREGATED AND HELD IN
TRUST AND FORTHWITH PAID OVER TO THE REVOLVING CREDIT AGENT, FOR THE BENEFIT OF
THE REVOLVING CREDIT SECURED PARTIES, IN THE FORM IN WHICH RECEIVED, WITH ANY
NECESSARY ENDORSEMENTS, AND SHALL BE APPLIED TO SATISFY AND DISCHARGE THE
REVOLVING CREDIT OBLIGATIONS (WITH ANY AMOUNT REMAINING AFTER THE DISCHARGE OF
THE REVOLVING CREDIT OBLIGATIONS TO BE APPLIED (I) FIRST IN THE MANNER SPECIFIED
IN THE RELEVANT TERM LOAN CREDIT DOCUMENT AND (II) SECOND, FOLLOWING THE
DISCHARGE OF TERM LOAN CREDIT OBLIGATIONS, IN THE MANNER SPECIFIED IN THE
PERMITTED NOTES DOCUMENTS).


 


SECTION 5.11.  CASH MANAGEMENT AND HEDGING OBLIGATIONS.  SSCC AND EACH GRANTOR
ACKNOWLEDGES AND AGREES THAT (A) NO TERM LOAN CREDIT CASH MANAGEMENT AND HEDGING
OBLIGATIONS SHALL BE DESIGNATED AS REVOLVING CREDIT CASH MANAGEMENT AND HEDGING
OBLIGATIONS AND (B) NO REVOLVING CREDIT CASH MANAGEMENT AND HEDGING OBLIGATIONS
SHALL BE DESIGNATED AS TERM LOAN CREDIT CASH MANAGEMENT AND HEDGING OBLIGATIONS.


 


SECTION 5.12.  ACCESS TO INFORMATION.  IF ANY AGENT (OTHER THAN THE REVOLVING
CREDIT AGENT) TAKES ACTUAL POSSESSION OF ANY DOCUMENTATION OF A GRANTOR

 

36

--------------------------------------------------------------------------------



 


(WHETHER SUCH DOCUMENTATION IS IN THE FORM OF A WRITING OR IS STORED IN ANY DATA
EQUIPMENT OR DATA RECORD IN THE PHYSICAL POSSESSION OF SUCH AGENT), THEN UPON
REQUEST OF THE REVOLVING CREDIT AGENT AND REASONABLE ADVANCE NOTICE, SUCH AGENT
WILL, UNLESS PROHIBITED BY CONTRACT OR LAW, PERMIT THE REVOLVING CREDIT AGENT OR
ITS REPRESENTATIVE TO INSPECT AND COPY SUCH DOCUMENTATION IF AND TO THE EXTENT
THE REVOLVING CREDIT AGENT CERTIFIES TO SUCH AGENT THAT:

 

(A) SUCH DOCUMENTATION CONTAINS OR MAY CONTAIN INFORMATION NECESSARY OR
APPROPRIATE, IN THE GOOD FAITH OPINION OF THE REVOLVING CREDIT AGENT, TO THE
ENFORCEMENT OF THE REVOLVING CREDIT AGENT’S LIENS UPON ANY ABL COLLATERAL; AND

 

(B) THE REVOLVING CREDIT AGENT AND THE REVOLVING CREDIT SECURED PARTIES ARE
ENTITLED TO RECEIVE AND USE SUCH INFORMATION UNDER APPLICABLE LAW AND, IN DOING
SO, WILL COMPLY WITH ALL OBLIGATIONS IMPOSED BY LAW OR CONTRACT IN RESPECT OF
THE DISCLOSURE OR USE OF SUCH INFORMATION.

 

ARTICLE VI

 

Insolvency or Liquidation Proceedings


 


SECTION 6.01.  CASH COLLATERAL AND DIP FINANCING.  (A)  THIS AGREEMENT WILL
CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING THE COMMENCEMENT OF ANY
PROCEEDING UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW BY OR AGAINST SSCC OR ANY
OTHER GRANTOR.


 


(B)  IF SSCC OR ANY GRANTOR BECOMES SUBJECT TO A CASE UNDER THE BANKRUPTCY CODE
AND, AS DEBTOR(S)-IN-POSSESSION, MOVES FOR APPROVAL OF FINANCING (INCLUDING ON A
PRIMING BASIS) (“DIP FINANCING”) TO BE PROVIDED BY ONE OR MORE LENDERS UNDER
SECTION 364 OF THE BANKRUPTCY CODE OR THE USE OF CASH COLLATERAL AS DEFINED IN
SECTION 363 OF THE BANKRUPTCY CODE OR ANY SIMILAR BANKRUPTCY LAW, EACH JUNIOR
AGENT, ON BEHALF OF ITSELF AND ITS RELATED SECURED PARTIES, AGREES THAT IT WILL
RAISE NO OBJECTION OR OPPOSE OR CONTEST (OR JOIN WITH OR SUPPORT ANY THIRD PARTY
OPPOSING, OBJECTING OR CONTESTING) TO ANY SUCH FINANCING OR TO THE LIENS ON THE
PRIOR LIEN COLLATERAL SECURING THE SAME (“DIP FINANCING LIENS”) OR TO ANY USE OF
CASH COLLATERAL CONSTITUTING PRIOR LIEN COLLATERAL AND WILL NOT REQUEST ADEQUATE
PROTECTION OR ANY OTHER RELIEF IN CONNECTION THEREWITH (EXCEPT, AS EXPRESSLY
AGREED BY THE CONTROLLING AGENT OR TO THE EXTENT PERMITTED BY SECTION 6.03),
UNLESS THE CONTROLLING AGENT OR CONTROLLING SECURED PARTIES THEN OPPOSE OR
OBJECT TO SUCH DIP FINANCING OR SUCH DIP FINANCING LIENS OR USE OF SUCH CASH
COLLATERAL (AND, TO THE EXTENT THAT SUCH DIP FINANCING LIENS ARE SENIOR TO, OR
RANK PARI PASSU WITH, PRIOR LIENS ON SUCH PRIOR COLLATERAL, EACH JUNIOR AGENT
WILL, FOR ITSELF AND ON BEHALF OF THE OTHER JUNIOR SECURED PARTIES, SUBORDINATE
THE JUNIOR LIENS ON SUCH COLLATERAL TO THE PRIOR LIENS AND THE DIP FINANCING
LIENS ON THE SAME BASIS AS THE JUNIOR LIENS ARE SUBORDINATED TO THE PRIOR LIENS
UNDER THIS AGREEMENT (AND ALL OBLIGATIONS RELATING THERETO)), SO LONG AS, IN
CONNECTION WITH THE GRANT OF ANY DIP FINANCING LIENS, THE JUNIOR SECURED PARTIES
RETAIN LIENS ON ALL THE PRIOR LIEN COLLATERAL WITH THE SAME PRIORITY IN RELATION
TO THE PRIOR LIENS AS EXISTED PRIOR TO THE COMMENCEMENT OF THE CASE UNDER THE
BANKRUPTCY CODE.

 

37

--------------------------------------------------------------------------------



 


(C)  EACH JUNIOR AGENT, ON BEHALF OF ITSELF AND ITS RELATED SECURED PARTIES,
AGREES THAT IT WILL NOT OBJECT TO OR OPPOSE A SALE OR OTHER DISPOSITION OF ANY
PRIOR LIEN COLLATERAL (OR ANY PORTION THEREOF) UNDER SECTION 363 OF THE
BANKRUPTCY CODE OR ANY OTHER PROVISION OF THE BANKRUPTCY CODE FREE AND CLEAR OF
ITS LIENS (SUBJECT TO ATTACHMENT OF PROCEEDS WITH RESPECT TO THE JUNIOR LIEN ON
SUCH PRIOR LIEN COLLATERAL IN FAVOR OF SUCH JUNIOR AGENT IN THE SAME ORDER AND
MANNER AS OTHERWISE SET FORTH HEREIN) OR OTHER CLAIMS UNDER SECTION 363 OF THE
BANKRUPTCY CODE IF THE CONTROLLING AGENT OR THE CONTROLLING SECURED PARTIES
SHALL HAVE CONSENTED TO SUCH SALE OR DISPOSITION OF SUCH PRIOR COLLATERAL.


 


(D)  IF, IN CONNECTION WITH ANY JUDICIAL OR INSOLVENCY PROCEEDING, DEBT
OBLIGATIONS OF THE REORGANIZED DEBTOR SECURED BY LIENS UPON ANY PROPERTY OF THE
REORGANIZED DEBTOR ARE DISTRIBUTED PURSUANT TO A PLAN OF REORGANIZATION OR
SIMILAR DISPOSITIVE RESTRUCTURING PLAN, BOTH ON ACCOUNT OF THE PRIOR OBLIGATIONS
AND THE JUNIOR OBLIGATIONS, THEN, TO THE EXTENT THE DEBT OBLIGATIONS DISTRIBUTED
ON ACCOUNT OF THE PRIOR OBLIGATIONS AND ON ACCOUNT OF THE JUNIOR OBLIGATIONS ARE
SECURED BY LIENS UPON THE SAME PROPERTY, THE PROVISIONS OF THIS AGREEMENT WILL
SURVIVE THE DISTRIBUTION OF SUCH DEBT OBLIGATIONS PURSUANT TO SUCH PLAN AND WILL
APPLY WITH LIKE EFFECT TO THE LIENS SECURING SUCH DEBT OBLIGATIONS.


 


SECTION 6.02.  RELIEF FROM THE AUTOMATIC STAY.  UNTIL THE DISCHARGE OF PRIOR
OBLIGATIONS HAS OCCURRED, EACH JUNIOR AGENT, ON BEHALF OF ITSELF AND ITS RELATED
SECURED PARTIES, AGREES THAT NONE OF THEM SHALL SEEK (OR SUPPORT ANY OTHER
PERSON SEEKING) RELIEF FROM THE AUTOMATIC STAY OR ANY OTHER STAY IN ANY
INSOLVENCY OR LIQUIDATION PROCEEDING IN RESPECT OF ANY COMMON COLLATERAL SUBJECT
TO A PRIOR LIEN WITHOUT THE PRIOR WRITTEN CONSENT OF EACH PRIOR AGENT.  EACH
JUNIOR AGENT, ON BEHALF OF ITSELF AND ITS RELATED SECURED PARTIES, AGREES THAT
NONE OF THEM SHALL OPPOSE (OR SUPPORT ANY OTHER PERSON OPPOSING) ANY MOTION OF
THE CONTROLLING AGENT SEEKING RELIEF FROM THE AUTOMATIC STAY OR ANY OTHER STAY
IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING IN RESPECT OF ANY COMMON COLLATERAL
SUBJECT TO ITS PRIOR LIEN.


 


SECTION 6.03.  ADEQUATE PROTECTION.  EACH JUNIOR AGENT, ON BEHALF OF ITSELF AND
ITS RELATED SECURED PARTIES, AGREES THAT IT WILL NOT CONTEST ANY REQUEST BY ANY
PRIOR AGENT OR ANY OTHER PRIOR SECURED PARTY FOR ADEQUATE PROTECTION WITH
RESPECT TO THEIR PRIOR LIENS ON COMMON COLLATERAL OR CONTEST ANY OBJECTION BY A
PRIOR AGENT OR ANY OTHER PRIOR SECURED PARTY TO ANY MOTION, RELIEF, ACTION OR
PROCEEDING BASED ON SUCH PRIOR AGENT OR OTHER PRIOR SECURED PARTY CLAIMING A
LACK OF ADEQUATE PROTECTION WITH RESPECT TO THEIR PRIOR LIENS ON COMMON
COLLATERAL.  NOTWITHSTANDING THE FOREGOING, IF A PRIOR AGENT OR ANY PRIOR
SECURED PARTY IS GRANTED ADEQUATE PROTECTION IN THE FORM OF ADDITIONAL
COLLATERAL IN CONNECTION WITH ANY USE OF CASH COLLATERAL CONSTITUTING PRIOR
COLLATERAL OR DIP FINANCING SECURED BY PRIOR COLLATERAL, THEN EACH JUNIOR AGENT,
ON BEHALF OF ITSELF AND ITS RELATED SECURED PARTIES, MAY SEEK OR REQUEST
ADEQUATE PROTECTION IN THE FORM OF A LIEN ON SUCH ADDITIONAL COLLATERAL, WHICH
LIEN WILL BE JUNIOR AND SUBORDINATED TO THE LIENS SECURING THE PRIOR OBLIGATIONS
AND SUCH DIP FINANCING (AND ALL OBLIGATIONS RELATED THERETO) ON THE SAME BASIS
AS THE OTHER JUNIOR LIENS ARE SUBORDINATED TO THE PRIOR LIENS UNDER THIS
AGREEMENT.  IN THE EVENT A JUNIOR AGENT OR ANY OTHER JUNIOR SECURED PARTY SEEKS
OR REQUESTS ADEQUATE PROTECTION IN RESPECT OF JUNIOR OBLIGATIONS AND SUCH
ADEQUATE PROTECTION IS GRANTED IN THE FORM OF ADDITIONAL COLLATERAL, THEN SUCH
JUNIOR AGENT, ON

 

38

--------------------------------------------------------------------------------



 


BEHALF OF ITSELF AND ITS RELATED SECURED PARTIES, AGREES THAT THE PRIOR AGENTS
AND THE PRIOR SECURED PARTIES AND ANY SUCH DIP FINANCING SHALL ALSO BE GRANTED A
SENIOR LIEN ON SUCH ADDITIONAL COLLATERAL AS SECURITY FOR THE PRIOR OBLIGATIONS
AND FOR ANY SUCH DIP FINANCING AND THAT ANY LIEN ON SUCH ADDITIONAL COLLATERAL
SECURING THE JUNIOR OBLIGATIONS SHALL BE JUNIOR AND SUBORDINATED TO THE LIEN ON
SUCH COLLATERAL SECURING THE PRIOR OBLIGATIONS (AND ANY SUCH DIP FINANCING AND
RELATED OBLIGATIONS) AND TO ANY OTHER LIENS GRANTED TO THE PRIOR SECURED PARTIES
AS ADEQUATE PROTECTION ON THE SAME BASIS AS THE OTHER LIENS ON COMMON COLLATERAL
SECURING THE JUNIOR OBLIGATIONS ARE SO SUBORDINATED TO THE LIENS ON COMMON
COLLATERAL SECURING THE PRIOR OBLIGATIONS UNDER THIS AGREEMENT.


 


SECTION 6.04.  NO WAIVER.  SUBJECT TO SECTIONS 3.01(C) AND 3.01(E), NOTHING
CONTAINED HEREIN SHALL PROHIBIT OR IN ANY WAY LIMIT ANY PRIOR AGENT OR ANY PRIOR
SECURED PARTY FROM OBJECTING IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING OR
OTHERWISE TO ANY ACTION TAKEN BY ANY JUNIOR AGENT OR ANY OF ITS RELATED SECURED
PARTIES, INCLUDING THE SEEKING BY ANY SUCH JUNIOR AGENT OR ANY SUCH RELATED
SECURED PARTY OF ADEQUATE PROTECTION OR THE ASSERTING BY ANY SUCH JUNIOR AGENT
OR ANY SUCH RELATED SECURED PARTY OF ANY OF ITS RIGHTS AND REMEDIES UNDER THE
APPLICABLE JUNIOR CREDIT DOCUMENTS OR OTHERWISE, IN EACH CASE TO THE EXTENT
AFFECTING SUCH PRIOR AGENT’S OR SUCH PRIOR SECURED PARTIES’ RIGHTS IN ITS PRIOR
LIEN COLLATERAL.


 


SECTION 6.05.  AVOIDANCE ISSUES.  IF ANY PRIOR SECURED PARTY IS REQUIRED IN ANY
INSOLVENCY OR LIQUIDATION PROCEEDING OR OTHERWISE TO TURN OVER OR OTHERWISE PAY
TO THE ESTATE OF SSCC OR ANY OTHER GRANTOR ANY AMOUNT PAID IN RESPECT OF PRIOR
OBLIGATIONS (A “RECOVERY”), THEN SUCH PRIOR SECURED PARTY SHALL BE ENTITLED TO A
REINSTATEMENT OF THE APPLICABLE PRIOR OBLIGATIONS WITH RESPECT TO ALL SUCH
RECOVERED AMOUNTS.  IF THIS AGREEMENT SHALL HAVE BEEN TERMINATED PRIOR TO SUCH
RECOVERY, THIS AGREEMENT SHALL BE REINSTATED IN FULL FORCE AND EFFECT, AND SUCH
PRIOR TERMINATION SHALL NOT DIMINISH, RELEASE, DISCHARGE, IMPAIR OR OTHERWISE
AFFECT THE OBLIGATIONS OF THE PARTIES HERETO FROM SUCH DATE OF REINSTATEMENT.


 


SECTION 6.06.  POST-PETITION INTEREST.  (A)  EACH JUNIOR AGENT AGREES, ON BEHALF
OF ITSELF AND ITS RELATED SECURED PARTIES, THAT NONE OF THEM SHALL OPPOSE OR
SEEK TO CHALLENGE ANY CLAIM BY ANY PRIOR AGENT OR ANY PRIOR SECURED PARTY FOR
ALLOWANCE IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING OF PRIOR OBLIGATIONS
CONSISTING OF POST-PETITION INTEREST, FEES OR EXPENSES TO THE EXTENT OF THE
VALUE OF SUCH PRIOR AGENT’S OR SUCH PRIOR SECURED PARTY’S PRIOR LIEN ON ITS
PRIOR LIEN COLLATERAL, WITHOUT REGARD TO THE EXISTENCE OF THE JUNIOR LIEN OF ANY
JUNIOR AGENT OR ANY JUNIOR SECURED PARTY ON SUCH PRIOR LIEN COLLATERAL (IT BEING
UNDERSTOOD AND AGREED THAT SUCH VALUE WILL BE DETERMINED WITHOUT REGARD TO THE
EXISTENCE OF THE JUNIOR LIENS ON THE PRIOR COLLATERAL).


 


(B)  EACH PRIOR AGENT AGREES, ON BEHALF OF ITSELF AND ITS RELATED SECURED
PARTIES, THAT NONE OF THEM SHALL OPPOSE OR SEEK TO CHALLENGE ANY CLAIM BY ANY
JUNIOR AGENT OR ANY PRIOR SECURED PARTY FOR ALLOWANCE IN ANY INSOLVENCY OR
LIQUIDATION PROCEEDING OF JUNIOR OBLIGATIONS CONSISTING OF POST-PETITION
INTEREST, FEES OR EXPENSES TO THE EXTENT OF THE VALUE OF SUCH JUNIOR AGENT’S OR
SUCH JUNIOR SECURED PARTY’S JUNIOR LIEN ON SUCH PRIOR AGENT’S PRIOR
LIEN COLLATERAL (IT BEING UNDERSTOOD AND AGREED THAT SUCH VALUE WILL BE
DETERMINED ONLY AFTER TAKING INTO ACCOUNT THE PRIOR LIENS ON THE PRIOR LIEN

 

39

--------------------------------------------------------------------------------



 


COLLATERAL AND ALL PRIOR OBLIGATIONS SECURED THEREBY (INCLUDING POST-PETITION
INTEREST, FEES AND EXPENSES)).


 


SECTION 6.07.  SEPARATE GRANTS OF SECURITY AND SEPARATE CLASSIFICATION.  EACH
AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED SECURED PARTIES, ACKNOWLEDGES AND
AGREES THAT (A) THE GRANTS OF LIENS PURSUANT TO APPLICABLE COLLATERAL DOCUMENTS
CONSTITUTE SEPARATE AND DISTINCT GRANTS OF LIENS; AND (B) BECAUSE OF, AMONG
OTHER THINGS, THEIR DIFFERING RIGHTS IN THE ABL COLLATERAL AND THE NON-ABL
COLLATERAL, THE TERM LOAN CREDIT OBLIGATIONS, REVOLVING CREDIT OBLIGATIONS AND
THE PERMITTED NOTES OBLIGATIONS ARE FUNDAMENTALLY DIFFERENT FROM ONE ANOTHER AND
MUST BE SEPARATELY CLASSIFIED IN ANY PLAN OF REORGANIZATION PROPOSED OR ADOPTED
IN AN INSOLVENCY OR LIQUIDATION PROCEEDING (OTHER THAN ANY SUCH PLAN OF
REORGANIZATION THAT PROVIDES FOR THE PAYMENT IN FULL AND IN CASH OF THE
AGGREGATE PRINCIPAL AMOUNT OF (AND ACCRUED INTEREST, FEES, PREMIUMS AND EXPENSES
UNDER) THE TERM LOAN CREDIT OBLIGATIONS, THE REVOLVING CREDIT OBLIGATIONS AND
PERMITTED NOTES OBLIGATIONS).  TO FURTHER EFFECTUATE THE INTENT OF THE PARTIES
AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, IF IT IS HELD THAT THE CLAIMS
OF ONE OR MORE OF THE TERM LOAN CREDIT SECURED PARTIES, REVOLVING CREDIT SECURED
PARTIES AND THE PERMITTED NOTES SECURED PARTIES OR ANY OF THEM IN RESPECT OF ANY
ABL COLLATERAL OR NON-ABL COLLATERAL CONSTITUTE ONLY ONE SECURED CLAIM (RATHER
THAN SEPARATE CLASSES OF SECURED CLAIMS), THEN EACH OF THE PARTIES HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT, AS SET FORTH IN SECTION 2.01 AND AS CONTEMPLATED
BY SECTION 4.01, ALL DISTRIBUTIONS SHALL BE MADE AS IF THERE WERE SEPARATE
CLASSES OF SECURED CLAIMS AGAINST THE GRANTORS IN RESPECT OF SUCH ABL COLLATERAL
OR NON-ABL COLLATERAL (WITH THE EFFECT BEING THAT, TO THE EXTENT THAT THE
AGGREGATE VALUE OF SUCH ABL COLLATERAL OR NON-ABL COLLATERAL IS SUFFICIENT (FOR
THIS PURPOSE IGNORING ALL CLAIMS HELD BY THE JUNIOR SECURED PARTIES), THE
CONTROLLING SECURED PARTIES SHALL BE ENTITLED TO RECEIVE, IN ADDITION TO AMOUNTS
OTHERWISE DISTRIBUTED TO THEM IN RESPECT OF PRINCIPAL, PRE-PETITION INTEREST AND
OTHER CLAIMS, ALL AMOUNTS OWING IN RESPECT OF POST-PETITION INTEREST, FEES AND
EXPENSES (INCLUDING ANY ADDITIONAL INTEREST PAYABLE PURSUANT TO THE APPLICABLE
PRIOR CREDIT DOCUMENTS ARISING FROM OR RELATED TO A DEFAULT) THAT ARE DISALLOWED
AS A CLAIM IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING BEFORE ANY DISTRIBUTION
IN RESPECT OF ABL COLLATERAL OR NON-ABL COLLATERAL, AS THE CASE MAY BE, IS MADE
IN RESPECT OF THE CLAIMS HELD BY THE JUNIOR SECURED PARTIES, WITH EACH JUNIOR
AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED SECURED PARTIES, HEREBY
ACKNOWLEDGING AND AGREEING TO TURN OVER TO (I) FIRST THE CONTROLLING AGENT, FOR
ITSELF AND ON BEHALF OF THE CONTROLLING SECURED PARTIES AND (II) SECOND,
FOLLOWING THE DISCHARGE OF OBLIGATIONS WITH RESPECT TO THE CONTROLLING AGENT,
THE RISING PRIOR AGENT (IF ANY) FOR ITSELF AND ON BEHALF OF SUCH RISING AGENT’S
RELATED SECURED PARTIES, AMOUNTS OTHERWISE RECEIVED OR RECEIVABLE BY THEM TO THE
EXTENT NECESSARY TO EFFECTUATE THE INTENT OF THIS SENTENCE (WITH RESPECT TO THE
PAYMENT OF POST-PETITION INTEREST, FEES AND EXPENSES), EVEN IF SUCH TURNOVER HAS
THE EFFECT OF REDUCING THE CLAIM OR RECOVERY OF THE JUNIOR SECURED PARTIES).


 


SECTION 6.08.  VOTING.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT
NO JUNIOR AGENT OR JUNIOR SECURED PARTY SHALL BE REQUIRED TO VOTE TO APPROVE ANY
PLAN OF REORGANIZATION WITH RESPECT TO ANY GRANTOR FOR ANY REASON OR TO AGREE
THAT ANY PROVISION OF ANY JUNIOR CREDIT DOCUMENT SHALL SURVIVE THE EFFECTIVENESS
OF ANY PLAN OF REORGANIZATION WITH RESPECT TO ANY GRANTOR IN AN INSOLVENCY OR
LIQUIDATION PROCEEDING.

 

40

--------------------------------------------------------------------------------



 


SECTION 6.09.  APPLICATION.  THIS AGREEMENT SHALL BE APPLICABLE PRIOR TO AND
AFTER THE COMMENCEMENT OF ANY INSOLVENCY OR LIQUIDATION PROCEEDING.  ALL
REFERENCES HEREIN TO ANY GRANTOR SHALL APPLY TO ANY TRUSTEE FOR SUCH PERSON AND
SUCH PERSON AS DEBTOR IN POSSESSION.  THE RELATIVE RIGHTS AS TO THE COMMON
COLLATERAL AND PROCEEDS THEREOF SHALL CONTINUE AFTER THE FILING THEREOF ON THE
SAME BASIS AS PRIOR TO THE DATE OF THE PETITION, SUBJECT TO ANY COURT ORDER
APPROVING THE FINANCING OF, OR USE OF CASH COLLATERAL BY, ANY GRANTOR.


 


SECTION 6.10.  WAIVER.  EXCEPT AS TO CLAIMS ARISING UNDER THIS AGREEMENT, EACH
JUNIOR AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED SECURED PARTIES, WAIVES
ANY CLAIM IT MAY HEREAFTER HAVE AGAINST ANY PRIOR SECURED PARTY ARISING OUT OF
(I) THE ELECTION OF ANY PRIOR SECURED PARTY OF THE APPLICATION OF
SECTION 1111(B)(2) OF THE BANKRUPTCY CODE, OR (II) IN ANY INSOLVENCY OR
LIQUIDATION PROCEEDING, THE GRANT IN ANY CASH COLLATERAL OR FINANCING
ARRANGEMENT OF A SECURITY INTEREST, SUBJECT TO THE PRIOR LIENS OF SUCH PRIOR
SECURED PARTY, IN CONNECTION WITH THE COMMON COLLATERAL.

 

ARTICLE VII

 

Reliance; Waivers; Etc.


 

Section 7.01.  Reliance.  Other than any reliance on the terms of this
Agreement, each Agent, on behalf of its Related Secured Parties, acknowledges
that such Related Secured Parties have, independently and without reliance on
any other Agent or any other Secured Party, and based on documents and
information deemed by them to be appropriate, made their own credit analysis and
decision to enter into the Credit Documents applicable to such Agent and such
Related Secured Parties and be bound by the terms of this Agreement and agrees,
on behalf of its Related Secured Parties, that such Related Secured Parties will
continue to make their own credit decisions in taking or not taking any action
under such Credit Documents or this Agreement.


 


SECTION 7.02.  NO WARRANTIES OR LIABILITY.  EACH AGENT, ON BEHALF OF ITSELF AND
ITS RELATED SECURED PARTIES, ACKNOWLEDGES AND AGREES THAT THE OTHER AGENTS AND
THEIR RESPECTIVE RELATED SECURED PARTIES HAVE MADE NO EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY, INCLUDING WITH RESPECT TO THE EXECUTION, VALIDITY,
LEGALITY, COMPLETENESS, COLLECTIBILITY OR ENFORCEABILITY OF ANY OF THE
APPLICABLE CREDIT DOCUMENTS, THE OWNERSHIP OF ANY COLLATERAL OR THE PERFECTION
OR PRIORITY OF ANY LIENS THEREON.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
SECURED PARTIES OF EACH CLASS WILL BE ENTITLED TO MANAGE AND SUPERVISE THEIR
RESPECTIVE LOANS AND EXTENSIONS OF CREDIT UNDER THE APPLICABLE CREDIT DOCUMENTS
WITH RESPECT TO SUCH CLASS IN ACCORDANCE WITH LAW AND AS THEY MAY OTHERWISE, IN
THEIR SOLE DISCRETION, DEEM APPROPRIATE.  NO AGENT OR ANY OF ITS RELATED SECURED
PARTIES SHALL HAVE ANY DUTY TO ANY OTHER AGENT OR ITS RELATED SECURED PARTIES TO
ACT OR REFRAIN FROM ACTING IN A MANNER WHICH ALLOWS, OR RESULTS IN, THE
OCCURRENCE OR CONTINUANCE OF AN EVENT OF DEFAULT OR DEFAULT UNDER ANY AGREEMENTS
WITH SSCC OR ANY OTHER GRANTOR (INCLUDING ANY CREDIT DOCUMENTS), REGARDLESS OF
ANY KNOWLEDGE THEREOF WHICH THEY MAY HAVE OR BE CHARGED WITH.

 

41

--------------------------------------------------------------------------------



 


SECTION 7.03.  NO WAIVER OF LIEN PRIORITIES.  (A)  NO RIGHT OF ANY AGENT OR ANY
OF ITS RELATED SECURED PARTIES TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY
CREDIT DOCUMENT SHALL AT ANY TIME IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY
ACT OR FAILURE TO ACT ON THE PART OF SSCC OR ANY OTHER GRANTOR OR BY ANY ACT OR
FAILURE TO ACT BY ANY AGENT OR SECURED PARTY, OR BY ANY NONCOMPLIANCE BY ANY
PERSON WITH THE TERMS, PROVISIONS AND COVENANTS OF THIS AGREEMENT, ANY OF THE
CREDIT DOCUMENTS OR ANY CANADIAN INTERCOMPANY NOTE DOCUMENTS, REGARDLESS OF ANY
KNOWLEDGE THEREOF THAT SUCH AGENT OR ANY OF ITS RELATED SECURED PARTIES MAY HAVE
OR BE OTHERWISE CHARGED WITH.


 


(B)  EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH JUNIOR AGENT, ON BEHALF OF ITSELF
AND ITS RELATED SECURED PARTIES, AGREES THAT PRIOR AGENT AND THE PRIOR SECURED
PARTIES SHALL HAVE NO LIABILITY TO SUCH JUNIOR AGENT OR ANY SUCH RELATED SECURED
PARTY, AND ANY JUNIOR AGENT, ON BEHALF OF ITSELF AND ITS RELATED SECURED
PARTIES, HEREBY WAIVES ANY CLAIM AGAINST ANY PRIOR AGENT OR ANY PRIOR SECURED
PARTY, ARISING OUT OF ANY AND ALL ACTIONS WHICH ANY PRIOR AGENT OR ANY PRIOR
SECURED PARTY MAY TAKE OR PERMIT OR OMIT TO TAKE WITH RESPECT TO:

 

(I) THE PRIOR CREDIT DOCUMENTS (OTHER THAN THIS AGREEMENT) APPLICABLE TO SUCH
PRIOR AGENT OR PRIOR SECURED PARTY;

 

(II) THE COLLECTION OF THE PRIOR OBLIGATIONS (OTHER THAN IN VIOLATION OF THE
EXPRESS PROVISIONS OF THIS AGREEMENT) APPLICABLE TO SUCH PRIOR AGENT OR PRIOR
SECURED PARTY; OR

 

(III) THE FORECLOSURE UPON, OR SALE, LIQUIDATION OR OTHER DISPOSITION OF, ANY
COLLATERAL SUBJECT TO ANY PRIOR AGENTS’ OR PRIOR SECURED PARTIES’ PRIOR LIENS.

 

Each Junior Agent, on behalf of itself and its Related Secured Parties, agrees
that the Prior Agents and the Prior Secured Parties have no duty to them in
respect of the maintenance or preservation of any Collateral subject to any
Prior Agents’ or Prior Secured Parties’ Prior Liens, the Prior Obligations
applicable to such Prior Agent or Prior Secured Party or otherwise.


 


SECTION 7.04.  OBLIGATIONS UNCONDITIONAL.  ALL RIGHTS, INTERESTS, AGREEMENTS AND
OBLIGATIONS OF THE PRIOR AGENTS AND THE PRIOR SECURED PARTIES AND THE JUNIOR
AGENTS AND THE JUNIOR SECURED PARTIES HEREUNDER (AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SET FORTH IN SECTION 5.05 WITH RESPECT TO THE CANADIAN
COLLATERAL) SHALL REMAIN IN FULL FORCE AND EFFECT IRRESPECTIVE OF:


 


(A)  ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY PRIOR CREDIT DOCUMENT OR ANY
JUNIOR CREDIT DOCUMENT;


 


(B)  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, ANY CHANGE IN
THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERMS OF, THE PRIOR
OBLIGATIONS OR THE JUNIOR OBLIGATIONS, OR ANY AMENDMENT, INCLUDING ANY INCREASE
IN THE AMOUNT THEREOF, WHETHER BY COURSE OF CONDUCT OR OTHERWISE, OF THE TERMS
OF ANY PRIOR CREDIT DOCUMENT OR ANY JUNIOR CREDIT DOCUMENT;

 

42

--------------------------------------------------------------------------------


 


(C)  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, ANY EXCHANGE OF
ANY SECURITY INTEREST IN ANY COLLATERAL OR ANY OTHER COLLATERAL, OR ANY
AMENDMENT, WHETHER IN WRITING OR BY COURSE OF CONDUCT OR OTHERWISE, OF ALL OR
ANY OF THE PRIOR OBLIGATIONS OR JUNIOR OBLIGATIONS OR ANY GUARANTEE THEREOF;


 


(D)  THE COMMENCEMENT OF ANY INSOLVENCY OR LIQUIDATION PROCEEDING IN RESPECT OF
SSCC OR ANY OTHER GRANTOR;


 


(E)  ANY OTHER CIRCUMSTANCES THAT OTHERWISE MIGHT CONSTITUTE A DEFENSE AVAILABLE
TO, OR A DISCHARGE OF, SSCC OR ANY OTHER GRANTOR IN RESPECT OF ANY PRIOR AGENT,
ANY PRIOR OBLIGATIONS, ANY PRIOR SECURED PARTY, ANY JUNIOR AGENT, ANY JUNIOR
OBLIGATIONS OR ANY JUNIOR SECURED PARTY IN RESPECT OF THIS AGREEMENT; OR


 


(F)  ANY CIRCUMSTANCE THAT MIGHT CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, SSCC OR ANY OTHER GRANTOR IN RESPECT OF ANY SECURITY INTEREST IN
THE CANADIAN COLLATERAL OR THE CANADIAN INTERCOMPANY NOTES.

 

ARTICLE VIII

 

Miscellaneous

 


SECTION 8.01.  CONFLICTS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS
OF THIS AGREEMENT AND THE PROVISIONS OF ANY CREDIT DOCUMENTS OR THE CANADIAN
INTERCOMPANY NOTES DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND
CONTROL.


 


SECTION 8.02.  EFFECTIVENESS; CONTINUING NATURE OF THIS AGREEMENT;
SEVERABILITY.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN EXECUTED AND DELIVERED
BY THE PARTIES HERETO.  THIS IS A CONTINUING AGREEMENT OF LIEN SUBORDINATION,
AND THE SECURED PARTIES OF ANY CLASS MAY CONTINUE, AT ANY TIME AND WITHOUT
NOTICE TO ANY AGENT OR SECURED PARTY OF ANY OTHER CLASS TO EXTEND CREDIT AND
OTHER FINANCIAL ACCOMMODATIONS AND LEND MONIES TO OR FOR THE BENEFIT OF SSCC OR
ANY GRANTOR CONSTITUTING OBLIGATIONS OF SUCH CLASS IN RELIANCE HEREON.  EACH
AGENT, ON BEHALF OF ITSELF AND ITS RELATED SECURED PARTIES, HEREBY WAIVES ANY
RIGHT IT OR ANY OF THEM MAY HAVE UNDER APPLICABLE LAW TO REVOKE THIS AGREEMENT
OR ANY OF THE PROVISIONS HEREOF.  THE TERMS OF THIS AGREEMENT SHALL SURVIVE, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT, IN ANY INSOLVENCY OR LIQUIDATION
PROCEEDING.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE
IN ANY JURISDICTION SHALL NOT INVALIDATE THE REMAINING PROVISIONS HEREOF, AND
ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION. 
ALL REFERENCES TO SSCC OR ANY OTHER GRANTOR SHALL INCLUDE SSCC OR SUCH GRANTOR
AS DEBTOR AND DEBTOR-IN-POSSESSION AND ANY RECEIVER OR TRUSTEE FOR SSCC OR ANY
OTHER GRANTOR (AS THE CASE MAY BE) IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THIS AGREEMENT IS INTENDED TO
CONSTITUTE AND SHALL BE DEEMED TO CONSTITUTE A “SUBORDINATION AGREEMENT” WITHIN
THE MEANING OF SECTION 510(A) OF THE BANKRUPTCY CODE AND IS INTENDED TO BE AND
SHALL BE INTERPRETED TO BE ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED PURSUANT
TO APPLICABLE NONBANKRUPTCY LAW.

 

43

--------------------------------------------------------------------------------



 


SECTION 8.03.  AMENDMENTS; WAIVERS.  NO AMENDMENT OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED
ON BEHALF OF EACH PARTY HERETO OR ITS AUTHORIZED AGENT AND EACH WAIVER, IF ANY,
SHALL BE A WAIVER ONLY WITH RESPECT TO THE SPECIFIC MATTER INVOLVED AND SHALL IN
NO WAY IMPAIR THE RIGHTS OF THE PARTIES MAKING SUCH WAIVER OR THE OBLIGATIONS OF
THE OTHER PARTIES TO SUCH PARTY IN ANY OTHER RESPECT OR AT ANY OTHER TIME;
PROVIDED THAT ADDITIONAL GRANTORS MAY BE ADDED AS PARTIES HERETO IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 8.18.  NOTWITHSTANDING THE FOREGOING, NONE OF
SSCC OR ANY OTHER GRANTOR SHALL HAVE ANY RIGHT TO CONSENT TO OR APPROVE ANY
AMENDMENT OF ANY PROVISION OF THIS AGREEMENT (AND ITS SIGNATURE THERETO SHALL
NOT BE REQUIRED) EXCEPT TO THE EXTENT ITS RIGHTS OR OBLIGATIONS ARE AFFECTED;
PROVIDED THAT SSCC SHALL BE PROVIDED WITH WRITTEN NOTICE OF (AND FULLY EXECUTED
COPIES OF) ALL AMENDMENTS OF ANY PROVISION OF THIS AGREEMENT.


 


SECTION 8.04.  INFORMATION CONCERNING FINANCIAL CONDITION OF SSCC AND
SUBSIDIARIES.  EACH AGENT, ON BEHALF OF ITS RELATED SECURED PARTIES,
ACKNOWLEDGES THAT NONE OF THE AGENTS OR THE SECURED PARTIES SHALL BE RESPONSIBLE
FOR KEEPING ANY OTHER AGENT OR SECURED PARTY INFORMED OF (A) THE FINANCIAL
CONDITION OF SSCC AND THE SUBSIDIARIES OR (B) ANY OTHER CIRCUMSTANCES BEARING
UPON THE RISK OF NONPAYMENT OF THE TERM LOAN CREDIT OBLIGATIONS, THE REVOLVING
CREDIT OBLIGATIONS OR THE PERMITTED NOTES OBLIGATIONS.  NO AGENT OR ANY SECURED
PARTY SHALL HAVE ANY DUTY TO ADVISE ANY OTHER AGENT OR ANY OTHER SECURED PARTY
OF INFORMATION KNOWN TO IT REGARDING SUCH CONDITION OR ANY SUCH CIRCUMSTANCES OR
OTHERWISE.  IN THE EVENT ANY AGENT OR ANY OTHER SECURED PARTY, IN ITS SOLE
DISCRETION, UNDERTAKES AT ANY TIME OR FROM TIME TO TIME TO PROVIDE ANY SUCH
INFORMATION TO ANY OTHER AGENT OR ANY OTHER SECURED PARTY, IT SHALL BE UNDER NO
OBLIGATION:


 


(A)  TO MAKE, AND NO AGENT AND ANY SECURED PARTY SHALL MAKE, ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY, INCLUDING WITH RESPECT TO THE ACCURACY,
COMPLETENESS, TRUTHFULNESS OR VALIDITY OF ANY SUCH INFORMATION SO PROVIDED;


 


(B)  TO PROVIDE ANY ADDITIONAL INFORMATION OR TO PROVIDE ANY SUCH INFORMATION ON
ANY SUBSEQUENT OCCASION;


 


(C)  TO UNDERTAKE ANY INVESTIGATION; OR


 


(D)  TO DISCLOSE ANY INFORMATION WHICH SUCH PARTY WISHES TO MAINTAIN
CONFIDENTIAL OR IS OTHERWISE REQUIRED TO MAINTAIN CONFIDENTIAL.


 


SECTION 8.05.  SUBROGATION.  SUBJECT TO THE DISCHARGE OF THE PRIOR OBLIGATIONS,
WITH RESPECT TO THE VALUE OF ANY PAYMENTS OR DISTRIBUTIONS IN CASH, PROPERTY OR
OTHER ASSETS THAT ANY JUNIOR AGENT OR ANY JUNIOR SECURED PARTY PAYS OVER TO ANY
PRIOR AGENT OR ANY PRIOR SECURED PARTY UNDER THE TERMS OF THIS AGREEMENT, SUCH
JUNIOR AGENT OR SUCH JUNIOR SECURED PARTY SHALL BE SUBROGATED TO THE RIGHTS OF
SUCH PRIOR AGENT OR SUCH PRIOR SECURED PARTY; PROVIDED THAT EACH JUNIOR AGENT,
ON BEHALF OF ITSELF AND THE JUNIOR SECURED PARTIES, HEREBY AGREES NOT TO ASSERT
OR ENFORCE ALL SUCH RIGHTS OF SUBROGATION IT MAY ACQUIRE AS A RESULT OF ANY
PAYMENT HEREUNDER UNTIL THE DISCHARGE OF PRIOR OBLIGATIONS HAS OCCURRED.  SSCC
AND THE OTHER GRANTORS ACKNOWLEDGE AND AGREE THAT THE VALUE OF ANY

 

44

--------------------------------------------------------------------------------



 


PAYMENTS OR DISTRIBUTIONS IN CASH, PROPERTY OR OTHER ASSETS RECEIVED BY ANY
JUNIOR AGENT OR ANY JUNIOR SECURED PARTY THAT ARE PAID OVER TO ANY PRIOR AGENT
OR ANY PRIOR SECURED PARTY PURSUANT TO THIS AGREEMENT SHALL NOT REDUCE ANY OF
THE APPLICABLE JUNIOR OBLIGATIONS.


 


SECTION 8.06.  APPLICATION OF PAYMENTS.  ALL PAYMENTS RECEIVED BY ANY PRIOR
AGENT OR ANY PRIOR SECURED PARTIES MAY BE APPLIED, REVERSED AND REAPPLIED, IN
WHOLE OR IN PART, TO SUCH PART OF THE PRIOR OBLIGATIONS AS SHALL BE PROVIDED IN
THE APPLICABLE PRIOR CREDIT DOCUMENTS.  EACH JUNIOR AGENT, ON BEHALF OF ITSELF
AND ITS RELATED SECURED PARTIES, ASSENTS TO ANY EXTENSION OR POSTPONEMENT OF THE
TIME OF PAYMENT OF THE PRIOR OBLIGATIONS OR ANY PART THEREOF AND TO ANY OTHER
INDULGENCE WITH RESPECT THERETO, TO ANY SUBSTITUTION, EXCHANGE OR RELEASE OF ANY
SECURITY WHICH MAY AT ANY TIME SECURE ANY PART OF THE PRIOR OBLIGATIONS AND TO
THE ADDITION OR RELEASE OF ANY OTHER PERSON PRIMARILY OR SECONDARILY LIABLE
THEREFOR.


 


SECTION 8.07.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAWS RULES THEREOF.


 


(B)  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT IN
THE COURTS OF ANY JURISDICTION.


 


(C)  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 8.09.  NOTHING IN THIS AGREEMENT

 

45

--------------------------------------------------------------------------------

 



 


WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 


SECTION 8.08.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.08.


 


SECTION 8.09.  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER
SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FACSIMILE, ADDRESSED
TO THE RECIPIENTS AT THEIR ADDRESSES SET FORTH IN SCHEDULE I HERETO, OR, AS TO
EACH PARTY, AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY IN A
WRITTEN NOTICE TO ALL OF THE OTHER PARTIES.  ALL NOTICES AND OTHER
COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN ACCORDANCE WITH THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


 


SECTION 8.10.  FURTHER ASSURANCES.  EACH AGENT, ON BEHALF OF ITSELF AND ITS
RELATED SECURED PARTIES AND THE OTHER PARTIES HERETO AGREE THAT EACH OF THEM
SHALL TAKE SUCH FURTHER ACTIONS AND SHALL EXECUTE AND DELIVER SUCH ADDITIONAL
DOCUMENTS AND INSTRUMENTS (IN RECORDABLE FORM, IF REQUESTED) AS ANY AGENT MAY
REASONABLY REQUEST TO EFFECTUATE THE TERMS OF AND THE LIEN PRIORITIES
CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 8.11.  SUCCESSORS AND ASSIGNS.  WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF EACH AGENT, EACH SECURED PARTY, SSCC AND ANY
SUBSIDIARY PARTY HERETO THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND
INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 8.12.  SPECIFIC PERFORMANCE.  EACH OF THE TERM LOAN CREDIT AGENT, THE
REVOLVING CREDIT AGENT AND ANY PERMITTED NOTES AGENT MAY DEMAND SPECIFIC
PERFORMANCE OF THIS AGREEMENT.  EACH OF THE TERM LOAN CREDIT AGENT, ON BEHALF OF
ITSELF AND THE TERM LOAN CREDIT SECURED PARTIES, THE REVOLVING CREDIT AGENT, ON
BEHALF OF ITSELF AND THE REVOLVING CREDIT SECURED PARTIES, AND ANY PERMITTED
NOTES AGENT, ON BEHALF OF ITSELF AND THE APPLICABLE PERMITTED NOTES SECURED
PARTIES, HEREBY IRREVOCABLY WAIVES ANY DEFENSE BASED ON THE ADEQUACY OF A REMEDY
AT LAW AND ANY OTHER DEFENSE WHICH MIGHT BE ASSERTED TO BAR THE REMEDY OF
SPECIFIC PERFORMANCE IN ANY ACTION BROUGHT BY THE TERM

 

46

--------------------------------------------------------------------------------


 


LOAN CREDIT AGENT, THE TERM LOAN CREDIT SECURED PARTIES, THE REVOLVING CREDIT
AGENT, THE REVOLVING CREDIT SECURED PARTIES, ANY PERMITTED NOTES AGENT OR THE
PERMITTED NOTES SECURED PARTIES, AS THE CASE MAY BE.


 


SECTION 8.13.  HEADINGS.  ARTICLE AND SECTION HEADINGS USED HEREIN ARE FOR
CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO
AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING,
THIS AGREEMENT.


 


SECTION 8.14.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS
(AND BY DIFFERENT PARTIES HERETO IN DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AGREEMENT OR ANY DOCUMENT OR INSTRUMENT DELIVERED IN CONNECTION HEREWITH BY
FACSIMILE OR ELECTRONIC IMAGING MEANS SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT OR SUCH OTHER DOCUMENT OR
INSTRUMENT, AS APPLICABLE.


 


SECTION 8.15.  AUTHORIZATION.  BY ITS SIGNATURE, EACH PERSON EXECUTING THIS
AGREEMENT ON BEHALF OF A PARTY HERETO REPRESENTS AND WARRANTS TO THE OTHER
PARTIES HERETO THAT IT IS DULY AUTHORIZED TO EXECUTE THIS AGREEMENT.


 


SECTION 8.16.  NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT AND THE RIGHTS AND
BENEFITS HEREOF SHALL INURE TO THE BENEFIT OF EACH OF THE PARTIES HERETO AND ITS
RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING EACH OF THE TERM LOAN CREDIT
SECURED PARTIES, THE REVOLVING CREDIT SECURED PARTIES AND THE PERMITTED NOTES
SECURED PARTIES.  NOTHING IN THIS AGREEMENT SHALL IMPAIR, AS BETWEEN SSCC, THE
OTHER GRANTORS OR ANY OTHER REVOLVING CREDIT LOAN PARTIES, ON THE ONE HAND, AND
THE AGENTS AND SECURED PARTIES OF EACH CLASS, ON THE OTHER HAND, THE OBLIGATIONS
OF SSCC, THE OTHER GRANTORS AND THE OTHER REVOLVING CREDIT LOAN PARTIES TO PAY
PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS AS PROVIDED IN THE CREDIT DOCUMENTS
OF THE APPLICABLE CLASS.


 


SECTION 8.17.  PROVISIONS SOLELY TO DEFINE RELATIVE RIGHTS.  THE INTERCREDITOR
PROVISIONS OF THIS AGREEMENT ARE AND ARE INTENDED SOLELY FOR THE PURPOSE OF
DEFINING THE RELATIVE RIGHTS OF (A) THE TERM LOAN CREDIT AGENT AND THE TERM LOAN
CREDIT SECURED PARTIES, (B) THE REVOLVING CREDIT AGENT AND THE REVOLVING CREDIT
SECURED PARTIES AND (C) THE PERMITTED NOTES AGENTS AND THE PERMITTED NOTES
SECURED PARTIES.  NOTHING IN THIS AGREEMENT (I) IS INTENDED TO OR SHALL IMPAIR
THE OBLIGATIONS OF SSCC, THE OTHER GRANTOR OR THE OTHER REVOLVING CREDIT LOAN
PARTY, WHICH ARE ABSOLUTE AND UNCONDITIONAL, TO PAY THE OBLIGATIONS OF EACH
CLASS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THEIR
TERMS OR (II) SHALL RELIEVE ANY GRANTOR FROM THE PERFORMANCE OF ANY TERM,
COVENANT, CONDITION OR AGREEMENT ON SUCH GRANTOR’S PART TO BE PERFORMED OR
OBSERVED UNDER OR IN RESPECT OF ANY OF THE COLLATERAL PLEDGED BY IT OR FROM ANY
LIABILITY TO ANY PERSON UNDER OR IN RESPECT OF ANY OF SUCH COLLATERAL OR IMPOSE
ANY OBLIGATION ON ANY AGENT TO PERFORM OR OBSERVE ANY SUCH TERM, COVENANT,
CONDITION OR AGREEMENT ON SUCH GRANTOR’S PART TO BE SO PERFORMED OR OBSERVED OR
IMPOSE ANY LIABILITY ON ANY AGENT FOR ANY ACT OR OMISSION ON THE PART OF SUCH
GRANTOR RELATIVE THERETO OR FOR ANY BREACH OF ANY REPRESENTATION OR WARRANTY ON
THE PART OF SUCH GRANTOR CONTAINED IN THIS AGREEMENT OR ANY CREDIT DOCUMENT, OR
IN RESPECT OF THE COLLATERAL PLEDGED BY IT.  THE OBLIGATIONS OF EACH

 

47

--------------------------------------------------------------------------------


 


GRANTOR CONTAINED IN THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE DISCHARGE OF SUCH GRANTOR’S OTHER OBLIGATIONS HEREUNDER.  EACH
AGENT ACKNOWLEDGES AND AGREES THAT NO OTHER AGENT HAS MADE ANY REPRESENTATION OR
WARRANTY WITH RESPECT TO THE EXECUTION, VALIDITY, LEGALITY, COMPLETENESS,
COLLECTABILITY OR ENFORCEABILITY OF ANY OTHER CREDIT DOCUMENTS.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, EACH OF THE AGENTS WILL BE ENTITLED TO
MANAGE AND SUPERVISE THEIR RESPECTIVE EXTENSIONS OF CREDIT TO SSCC OR ANY OF ITS
SUBSIDIARIES IN ACCORDANCE WITH LAW AND THEIR USUAL PRACTICES, MODIFIED FROM
TIME TO TIME AS THEY DEEM APPROPRIATE.


 


SECTION 8.18.  ADDITIONAL GRANTORS.  PURSUANT TO THE TERM LOAN CREDIT DOCUMENTS,
REVOLVING CREDIT DOCUMENTS AND THE PERMITTED NOTES DOCUMENTS CERTAIN
SUBSIDIARIES NOT PARTY HERETO ON THE DATE HEREOF ARE REQUIRED TO BECOME A PARTY
HERETO AS A “GRANTOR”.  UPON THE EXECUTION AND DELIVERY BY ANY SUBSIDIARY OF AN
INSTRUMENT IN THE FORM OF EXHIBIT I HERETO, ANY SUCH SUBSIDIARY SHALL BECOME A
PARTY HERETO AND A GRANTOR HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF
ORIGINALLY NAMED AS SUCH HEREIN.  THE EXECUTION AND DELIVERY OF ANY SUCH
INSTRUMENT SHALL NOT REQUIRE THE CONSENT OF ANY OTHER PARTY HERETO.  THE RIGHTS
AND OBLIGATIONS OF EACH PARTY HERETO SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW GRANTOR AS A PARTY TO THIS AGREEMENT.


 


SECTION 8.19.  TERM LOAN CREDIT AGENT AND REVOLVING CREDIT AGENT.  IT IS
UNDERSTOOD AND AGREED THAT (A) JPMORGAN CHASE BANK, N.A. (“JPM”) IS ENTERING
INTO THIS AGREEMENT IN ITS CAPACITY AS ADMINISTRATIVE AGENT UNDER THE TERM LOAN
CREDIT DOCUMENTS AND THE PROVISIONS OF ARTICLE VIII OF THE TERM LOAN CREDIT
AGREEMENT APPLICABLE TO JPM AS ADMINISTRATIVE AGENT THEREUNDER SHALL ALSO APPLY
TO JPM AS TERM LOAN CREDIT AGENT HEREUNDER AND (B) DEUTSCHE BANK AG NEW YORK
(“DB”) IS ENTERING IN THIS AGREEMENT IN ITS CAPACITY AS COLLATERAL AGENT UNDER
THE REVOLVING CREDIT DOCUMENTS AND THE PROVISIONS OF [ARTICLE [·]](5) OF THE
REVOLVING CREDIT AGREEMENT APPLICABLE TO DB AS COLLATERAL AGENT THEREUNDER SHALL
ALSO APPLY TO DB AS REVOLVING CREDIT AGENT HEREUNDER.

 

[signature page follows]

 

--------------------------------------------------------------------------------

(5) To refer to agency provisions in the Revolving Credit Agreement.

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

SMURFIT-STONE CONTAINER CORPORATION,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE GRANTORS LISTED ON SCHEDULE II HERETO,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Term Loan Credit Agent,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT

 

2

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Revolving Credit Agent,

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

LIEN SUBORDINATION AND INTERCREDITOR AGREEMENT

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Notice Addresses

 

If to Smurfit-Stone Container Corporation, to it at:

 

Six CityPlace Drive

Creve Coeur, MO 63141

Attention:  Timothy T. Griffith, Vice President and Treasurer

Fax No.:  (314) 787 6186)

 

with a copy to

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601

Attention:  Brian S. Hart

Fax No.:  (312) 558-5700

 

If to JPMorgan Chase Bank, N.A., to it at:

 

Loan Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention:  Christian Cho and Sylvia Guttierrez

Fax No.:  (713) 427-6307

 

with a copy to

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10017

Attention:  Peter S. Predun

Fax No.:  (212) 270-5100

 

If to Deutsche Bank AG New York Branch, to it at:

 

60 Wall Street
New York, NY 10005
Attention: Erin Morrissey
Fax No.:  212-797-5690

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Grantors

 

--------------------------------------------------------------------------------


 

EXHIBIT I to

the Lien Subordination and

Intercreditor Agreement

 

[FORM OF] SUPPLEMENT NO.          dated as of [                       ], to the
Lien Subordination and Intercreditor Agreement dated as of [·], 2010 (the
“Intercreditor Agreement”), among SMURFIT-STONE CONTAINER CORPORATION, a
Delaware corporation (“SSCC”); the other SUBSIDIARIES of SSCC identified
therein, JPMORGAN CHASE BANK, N.A., as Term Loan Credit Agent, and DEUTSCHE BANK
AG NEW YORK BRANCH, as Revolving Credit Agent.

 

Section 8.18 of the Intercreditor Agreement provides that additional
Subsidiaries may become party thereto as a “Grantor” thereunder by execution and
delivery of an instrument in the form of this Supplement.  Pursuant to one or
more of the Credit Documents, the undersigned Subsidiary (the “New Subsidiary”)
is required to become a party to the Intercreditor Agreement as a “Grantor”
thereunder.

 

Capitalized terms used and not otherwise defined herein have the meanings
assigned to them in the Intercreditor Agreement.

 

Reference is made to (a) the Term Loan Credit Agreement, and (b) the Revolving
Credit Agreement.

 

Accordingly, the New Subsidiary hereby agrees as follows:

 

SECTION 1.  In accordance with Section 8.18 of the Intercreditor Agreement, the
New Subsidiary by its signature below becomes a party to the Intercreditor
Agreement as a “Grantor” with the same force and effect as if originally named
therein as such, and the New Subsidiary hereby agrees to all the terms and
provisions of the Intercreditor Agreement applicable to it in such capacity
thereunder. Each reference to a “Grantor” in the Intercreditor Agreement shall
be deemed to include the New Subsidiary.

 

SECTION 2.  The New Subsidiary represents and warrants to the Term Loan Credit
Agent, the Revolving Credit Agent, any Permitted Notes Agent and the Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms (except as the enforceability thereof may be
limited by bankruptcy, insolvency reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (whether enforcement is sought by proceeding in equity or
at law)).

 

SECTION 3.  This Supplement shall become effective when the Term Loan Credit
Agent, the Revolving Credit Agent and each Permitted Notes Agent shall have
received a counterpart (or a copy) of this Supplement that bears the signature
of the New Subsidiary.  Delivery of an executed signature page to this
Supplement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.

 

--------------------------------------------------------------------------------


 

SECTION 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE
OF LAW AND CONFLICTS OF LAWS RULES THEREOF.

 

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement as of
the day and year first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT II to

the Lien Subordination and

Intercreditor Agreement

 

[FORM OF] JOINDER AGREEMENT NO. [    ] dated as of [             ], 20[       ]
to the Lien Subordination and Intercreditor Agreement dated as of [·], 2010 (the
“Intercreditor Agreement”), among SMURFIT-STONE CONTAINER CORPORATION, a
Delaware corporation (“SSCC”); the other SUBSIDIARIES of SSCC identified
therein, JPMORGAN CHASE BANK, N.A., as Term Loan Credit Agent, DEUTSCHE BANK AG
NEW YORK BRANCH, as Revolving Credit Agent [and [                  ], as
Permitted Notes Agent[s]].

 

A.  Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

 

B.  As a condition to the ability of the SSCC to incur Permitted Notes and to
secure such Permitted Notes with (i) a third priority Lien, junior and
subordinate to both the Revolving Credit Obligations and the Term Loan Credit
Obligations, on ABL Collateral, and (ii) a second priority Lien, senior with
respect to the Revolving Credit Obligations and junior and subordinate to the
Term Loan Credit Obligations, on Non-ABL Collateral, under and pursuant to the
relevant Permitted Notes Collateral Documents for such Permitted Notes, among
other things, the agent of any such Permitted Notes, acting on behalf of the
holders of the Permitted Notes, is required to become party to the Intercreditor
Agreement.  Section 5.08 of the Intercreditor Agreement provides that such agent
may become a party to the Intercreditor Agreement by the execution and delivery
by such agent of an instrument in the form of this Joinder Agreement and the
satisfaction of the other conditions set forth in Section 5.08 of the
Intercreditor Agreement.  The undersigned agent (“New Permitted Notes Agent”) is
executing this Joinder Agreement in accordance with the requirements of the
Credit Documents.

 

Accordingly, the Term Loan Credit Agent, the Revolving Credit Agent, [the
Permitted Notes Agent[s]] and the New Permitted Notes Agent agree as follows:

 

SECTION 1.  In accordance with Section 5.08 of the Intercreditor Agreement, the
New Permitted Notes Agent by its signature below becomes a Permitted Notes Agent
under, and the related Permitted Notes and holders of Permitted Notes become
subject to and bound by, the Intercreditor Agreement with the same force and
effect as if the New Permitted Notes Agent had originally been named therein as
a Permitted Notes Agent, and the New Permitted Notes Agent, on behalf of itself
and such holders of Permitted Notes, hereby agrees to all the terms and
provisions of the Intercreditor Agreement applicable to it as a Permitted Notes
Agent and to the holders of Permitted Notes that it represents as Permitted
Notes Secured Parties.  Each reference to an “Agent” or “Permitted Notes Agent”
in the Intercreditor Agreement shall be deemed to include the New Permitted
Notes Agent.  The Intercreditor Agreement is hereby incorporated herein by
reference.

 

--------------------------------------------------------------------------------


 

SECTION 2.  The New Permitted Notes Agent represents and warrants to each other
Agent and the other Secured Parties that (i) it has full power and authority to
enter into this Joinder Agreement, in its capacity as agent, (ii) this Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of such Joinder Agreement (except as the enforceability thereof
may be limited by bankruptcy, insolvency reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (whether enforcement is sought by proceeding in
equity or at law)) and (iii) the Permitted Notes provide that, upon the New
Permitted Notes Agent’s entry into this Joinder Agreement, the holders of the
Permitted Notes will be subject to and bound by the provisions of the
Intercreditor Agreement as Permitted Notes Secured Parties.

 

SECTION 3.  This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Joinder Agreement shall become effective
when each of the Agents party hereto shall have received a counterpart of this
Joinder Agreement that bears the signature of the New Permitted Notes Agent. 
Delivery of an executed signature page to this Joinder Agreement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Joinder Agreement.

 

SECTION 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
AND 5-1402 OF TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL
OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES THEREOF.

 

SECTION 6.  In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired.  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.09 of the Intercreditor Agreement.  All
communications and notices hereunder to the New Permitted Notes Agent shall be
given to it at the address set forth below its signature hereto.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.  SSCC agrees to reimburse each Agent party hereto for its reasonable
out-of-pocket expenses in connection with this Joinder Agreement, including the
reasonable fees, other charges and disbursements of counsel for such Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties set forth below have duly executed this Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.

 

 

[NAME OF NEW PERMITTED NOTES AGENT], as [         ] for the holders of
[                                  ],

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

 

 

 

 

Telecopy:

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Term Loan Credit Agent,

 

 

 

 

by

 

 

Name:

 

Title:

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Revolving Credit Agent,

 

 

 

 

by

 

 

Name:

 

Title:

 

 

 

 

[NAME OF PERMITTED NOTES AGENT](1),
as Permitted Notes Agent,

 

 

 

 

by

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1) If Permitted Notes of another Series is already outstanding.

 

--------------------------------------------------------------------------------


 

Acknowledged by:

 

 

 

 

 

SMURFIT-STONE CONTAINER CORPORATION,

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

THE GRANTORS LISTED ON SCHEDULE I HERETO,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Schedule I to the

Joinder Agreement to the

Lien Subordination and Intercreditor Agreement

 

Grantors

 

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

FORM OF MORTGAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT E

to the Credit Agreement

 

 

 

[FORM OF]

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT

 

From

 

SMURFIT-STONE CONTAINER CORPORATION,

formerly known as Smurfit-Stone Container Enterprises, Inc.

 

To

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

Dated:  [·], 2010
Premises: [City], [State] (Site #[·])
[·] County

 

--------------------------------------------------------------------------------

 

 

 

THIS MORTGAGE IS SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT (AS
DEFINED BELOW), AS MORE FULLY SET FORTH IN SECTION 3.08 HEREOF.

 

--------------------------------------------------------------------------------


 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated and effective as of [·], 2010 (this “Mortgage”), by
SMURFIT-STONE CONTAINER CORPORATION, formerly known as Smurfit-Stone Container
Enterprises, Inc., a Delaware corporation, having an office at Six City Place
Drive, Creve Coeur, Missouri 63141 (the “Mortgagor”), to JPMORGAN CHASE BANK,
N.A., a national banking association, having an office at 270 Park Avenue, New
York, New York 10017 (the “Mortgagee”) as Administrative Agent for the Secured
Parties (as such terms are defined below).

 

WITNESSETH THAT:

 

Reference is made to (i) the Credit Agreement dated as of [·], 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Mortgagor, the Lenders (as defined therein) party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”), (ii) the Guarantee and Collateral Agreement dated as of [·], 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) among the Mortgagor, the subsidiaries
party thereto and the Administrative Agent and (iii) the Lien Subordination and
Intercreditor Agreement dated as of [·], 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Mortgagor, the subsidiaries party thereto, Deutsche Bank
AG New York Branch, as Revolver Collateral Agent (as defined in the Credit
Agreement) and Administrative Agent.  Capitalized terms used but not defined
herein have the meanings given to them in the Credit Agreement.

 

In the Credit Agreement, the Lenders have agreed to make Term Loans to the
Mortgagor, pursuant to, upon the terms, and subject to the conditions specified
in the Credit Agreement.  The Credit Agreement also provides that the Mortgagor
may on one or more occasions, by written notice to the Administrative Agent,
request (x) Incremental Term Loan Commitments from one or more Incremental Term
Lenders, which may include any existing Lender, and (y) in the event that the
Revolving Facility is terminated (other than in connection with the incurrence
of Permitted Refinancing Indebtedness in respect thereof) and the Liens granted
to secure obligations thereunder released, Incremental Revolving Commitments
from one or more lenders, which may include any existing Lender, in each case
pursuant to, upon the terms, and subject to the conditions specified in the
Credit Agreement.  The aggregate principal amount of Term Loans, Incremental
Term Loan Commitments and Incremental Revolving Commitments from time to time
outstanding and secured hereby, together with the aggregate amount of
obligations from time to time outstanding under Hedging Agreements entered into
with a Loan Party the obligations under which constitute Obligations (as defined
below) secured hereby, shall not exceed $[·].

 

Mortgagor is the Borrower under the Credit Agreement and will derive substantial
benefit from the making of the Loans by the Lenders.  In order to induce the
Lenders to make Loans, the Mortgagor has agreed to grant this Mortgage to
secure, among other things, the

 

--------------------------------------------------------------------------------


 

due and punctual payment and performance of all of the Obligations.  The
obligations of the Lenders to make Loans are conditioned upon, among other
things, the execution and delivery by the Mortgagor of this Mortgage in the form
hereof to secure the Obligations.

 

As used in this Mortgage, the term “Obligations” shall mean (a) the due and
punctual payment by the Mortgagor of (i) the principal of and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to the Mortgagor, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the Mortgagor
to the Administrative Agent and any of the Lenders under the Credit Agreement
and each of the other Loan Documents (other than the Intercreditor Agreement),
including obligations to pay Fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise, arising under the Loan Documents (other than the
Intercreditor Agreement) (including monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual payment of all the monetary obligations of each other
Loan Party under or pursuant to the Credit Agreement and each of the other Loan
Documents (other than the Intercreditor Agreement), (c) the due and punctual
payment of all monetary obligations of the Mortgagor and its Subsidiaries under
each Qualified Secured Hedging Agreement that are treated as an “Obligation”
pursuant to the terms of Section 9.19 of the Credit Agreement and (d) the due
and punctual payment and performance of all Cash Management Services Obligations
of the Mortgagor and its Subsidiaries in respect of Qualified Secured Cash
Management Agreements that are treated as an “Obligation” pursuant to the terms
of Section 9.19 of the Credit Agreement.

 

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) each counterparty to any Qualified Secured
Hedging Agreement, (d) each Person to whom any Cash Management Services
Obligations in respect of any Qualified Secured Cash Management Agreement are
owed, (e) the beneficiaries of each indemnification obligation undertaken by any
Loan Party under any Loan Document and (f) the successors and assigns of each of
the foregoing.

 

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations.  The Credit Agreement also requires the granting
by other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt
(the “Other Mortgages”) that create liens on and security interests in certain
real and personal property other than the Mortgaged Property to secure the
performance of the Obligations.

 

Granting Clauses

 

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the

 

2

--------------------------------------------------------------------------------


 

Mortgagee, a mortgage lien on and a security interest in, all the following
described property (the “Mortgaged Property”) whether now owned or held or
hereafter acquired:

 

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, timber
rights, oil and gas rights and development rights, if any, relating thereto, and
also together with all of the other easements, rights, privileges, interests,
hereditaments and appurtenances thereunto belonging or in any way appertaining
and all of the estate, right, title, interest, claim or demand whatsoever of
Mortgagor therein and in the streets and ways adjacent thereto, either in law or
in equity, in possession or expectancy, now or hereafter acquired (the
“Premises”);

 

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

 

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

 

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,

 

3

--------------------------------------------------------------------------------


 

approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

 

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

 

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

 

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

 

4

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to Permitted Liens and to satisfaction and release as provided in
Section 3.04.

 


ARTICLE I

 


REPRESENTATIONS, WARRANTIES AND COVENANTS OF MORTGAGOR

 

Mortgagor agrees, covenants, represents and/or warrants as follows:

 


SECTION 1.01.  TITLE, MORTGAGE LIEN.  (A)  MORTGAGOR HAS GOOD AND MARKETABLE FEE
SIMPLE TITLE TO THE MORTGAGED PROPERTY, SUBJECT ONLY TO PERMITTED LIENS.


 


(B)  THE EXECUTION AND DELIVERY OF THIS MORTGAGE IS WITHIN MORTGAGOR’S CORPORATE
POWERS AND HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND, IF REQUIRED,
STOCKHOLDER ACTION.  THIS MORTGAGE HAS BEEN DULY EXECUTED AND DELIVERED BY
MORTGAGOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF MORTGAGOR,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


(C)  THE EXECUTION, DELIVERY AND RECORDATION OF THIS MORTGAGE (I) DO NOT REQUIRE
ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY OTHER ACTION BY,
ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED OR MADE AND ARE IN
FULL FORCE AND EFFECT AND EXCEPT FILINGS NECESSARY TO PERFECT THE LIEN OF THIS
MORTGAGE, (II) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE CHARTER,
BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF MORTGAGOR OR ANY ORDER OF ANY
GOVERNMENTAL AUTHORITY, (III) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY
INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON MORTGAGOR OR ITS ASSETS,
OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY
MORTGAGOR, AND (IV) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON
ANY ASSET OF MORTGAGOR, EXCEPT THE LIEN OF THIS MORTGAGE.


 


(D)  THIS MORTGAGE AND THE UNIFORM COMMERCIAL CODE FINANCING STATEMENTS
DESCRIBED IN SECTION 1.09 OF THIS MORTGAGE, WHEN DULY RECORDED IN THE PUBLIC
RECORDS IDENTIFIED IN THE PERFECTION CERTIFICATE WILL CREATE A VALID, PERFECTED
AND ENFORCEABLE LIEN UPON AND SECURITY INTEREST IN ALL OF THE MORTGAGED
PROPERTY.


 


(E)  MORTGAGOR WILL FOREVER WARRANT AND DEFEND ITS TITLE TO THE MORTGAGED
PROPERTY, THE RIGHTS OF MORTGAGEE THEREIN UNDER THIS MORTGAGE AND THE VALIDITY
AND PRIORITY OF THE LIEN OF THIS MORTGAGE THEREON AGAINST THE CLAIMS OF ALL
PERSONS AND PARTIES EXCEPT THOSE HAVING RIGHTS UNDER PERMITTED LIENS TO THE
EXTENT OF THOSE RIGHTS.


 


SECTION 1.02.  CREDIT AGREEMENT.  THIS MORTGAGE IS GIVEN PURSUANT TO THE CREDIT
AGREEMENT.  MORTGAGOR EXPRESSLY COVENANTS AND AGREES TO PAY WHEN DUE, AND TO
TIMELY PERFORM, AND TO CAUSE THE OTHER LOAN PARTIES TO PAY WHEN DUE, AND TO
TIMELY PERFORM, THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS.

 

5

--------------------------------------------------------------------------------


 


SECTION 1.03.  PAYMENT OF TAXES, AND OTHER OBLIGATIONS.  (A)  MORTGAGOR WILL PAY
AND DISCHARGE FROM TIME TO TIME PRIOR TO THE TIME WHEN THE SAME SHALL BECOME
DELINQUENT, AND BEFORE ANY INTEREST OR PENALTY ACCRUES THEREON OR ATTACHES
THERETO, ALL TAXES AND OTHER OBLIGATIONS WITH RESPECT TO THE MORTGAGED PROPERTY
OR ANY PART THEREOF OR UPON THE RENTS FROM THE MORTGAGED PROPERTY OR ARISING IN
RESPECT OF THE OCCUPANCY, USE OR POSSESSION THEREOF IN ACCORDANCE WITH, AND TO
THE EXTENT REQUIRED BY, THE CREDIT AGREEMENT.


 


(B)  IN THE EVENT OF THE PASSAGE OF ANY STATE, FEDERAL, MUNICIPAL OR OTHER
GOVERNMENTAL LAW, ORDER, RULE OR REGULATION SUBSEQUENT TO THE DATE HEREOF
(I) DEDUCTING FROM THE VALUE OF REAL PROPERTY FOR THE PURPOSE OF TAXATION ANY
LIEN OR ENCUMBRANCE THEREON OR IN ANY MANNER CHANGING OR MODIFYING THE LAWS NOW
IN FORCE GOVERNING THE TAXATION OF THIS MORTGAGE OR DEBTS SECURED BY MORTGAGES
OR DEEDS OF TRUST (OTHER THAN LAWS GOVERNING INCOME, FRANCHISE AND SIMILAR TAXES
GENERALLY) OR THE MANNER OF COLLECTING TAXES THEREON AND (II) IMPOSING A TAX TO
BE PAID BY MORTGAGEE, EITHER DIRECTLY OR INDIRECTLY, ON THIS MORTGAGE OR ANY OF
THE LOAN DOCUMENTS, OR REQUIRING AN AMOUNT OF TAXES TO BE WITHHELD OR DEDUCTED
THEREFROM, MORTGAGOR WILL PROMPTLY (I) NOTIFY MORTGAGEE OF SUCH EVENT,
(II) ENTER INTO SUCH FURTHER INSTRUMENTS AS MORTGAGEE MAY DETERMINE ARE
REASONABLY NECESSARY OR DESIRABLE TO OBLIGATE MORTGAGOR TO MAKE ANY ADDITIONAL
PAYMENTS NECESSARY TO PUT THE LENDERS AND SECURED PARTIES IN THE SAME FINANCIAL
POSITION THEY WOULD HAVE BEEN IF SUCH LAW, ORDER, RULE OR REGULATION HAD NOT
BEEN PASSED AND (III) MAKE SUCH ADDITIONAL PAYMENTS TO MORTGAGEE FOR THE BENEFIT
OF THE LENDERS AND SECURED PARTIES.


 


SECTION 1.04.  MAINTENANCE OF MORTGAGED PROPERTY.  MORTGAGOR WILL MAINTAIN THE
IMPROVEMENTS AND THE PERSONAL PROPERTY IN THE MANNER REQUIRED BY THE CREDIT
AGREEMENT.


 


SECTION 1.05.  INSURANCE.  MORTGAGOR WILL KEEP OR CAUSE TO BE KEPT THE
IMPROVEMENTS AND PERSONAL PROPERTY INSURED AGAINST SUCH RISKS, AND IN THE
MANNER, DESCRIBED IN SECTION 5.02 OF THE CREDIT AGREEMENT AND SHALL PURCHASE
SUCH ADDITIONAL INSURANCE AS MAY BE REQUIRED FROM TIME TO TIME PURSUANT TO THE
CREDIT AGREEMENT.  FEDERAL EMERGENCY MANAGEMENT AGENCY STANDARD FLOOD HAZARD
DETERMINATION FORMS WILL BE PURCHASED BY MORTGAGOR FOR EACH MORTGAGED PROPERTY. 
IF ANY PORTION OF THE MORTGAGED PROPERTY IS LOCATED IN AN AREA IDENTIFIED AS A
SPECIAL FLOOD HAZARD AREA BY FEDERAL EMERGENCY MANAGEMENT AGENCY OR OTHER
APPLICABLE AGENCY, MORTGAGOR WILL PURCHASE FLOOD INSURANCE IN AN AMOUNT
SATISFACTORY TO MORTGAGEE, BUT IN NO EVENT LESS THAN THE MAXIMUM LIMIT OF
COVERAGE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968, AS AMENDED.


 


SECTION 1.06.  CASUALTY CONDEMNATION/EMINENT DOMAIN.  MORTGAGOR SHALL GIVE
MORTGAGEE PROMPT WRITTEN NOTICE OF ANY CASUALTY OR OTHER DAMAGE TO THE MORTGAGED
PROPERTY OR ANY PROCEEDING FOR THE TAKING OF THE MORTGAGED PROPERTY OR ANY
PORTION THEREOF OR INTEREST THEREIN UNDER POWER OF EMINENT DOMAIN OR BY
CONDEMNATION OR ANY SIMILAR PROCEEDING.  ANY NET CASH PROCEEDS RECEIVED BY OR ON
BEHALF OF THE MORTGAGOR IN RESPECT OF ANY SUCH CASUALTY, DAMAGE OR TAKING SHALL
CONSTITUTE TRUST FUNDS HELD BY THE MORTGAGOR FOR THE BENEFIT OF THE SECURED
PARTIES TO BE APPLIED TO REPAIR, RESTORE OR REPLACE THE MORTGAGED PROPERTY (OR
TO REINVEST IN ASSETS THAT ARE USED OR USEFUL IN THE BUSINESS OF THE BORROWER
AND THE SUBSIDIARIES IN ACCORDANCE WITH SECTION 2.13(A) OF THE CREDIT AGREEMENT)
OR, IF PREPAYMENT SHALL BE REQUIRED WITH RESPECT TO ANY SUCH NET CASH PROCEEDS,
TO BE APPLIED IN ACCORDANCE WITH SECTION 2.13 OF THE CREDIT AGREEMENT.

 

6

--------------------------------------------------------------------------------

 



 


SECTION 1.07.  ASSIGNMENT OF LEASES AND RENTS.  (A)  MORTGAGOR HEREBY
IRREVOCABLY AND ABSOLUTELY GRANTS, TRANSFERS AND ASSIGNS ALL OF ITS RIGHT TITLE
AND INTEREST IN ALL LEASES AND RENTS, TOGETHER WITH ANY AND ALL EXTENSIONS AND
RENEWALS OF THE LEASES.  MORTGAGOR HAS NOT ASSIGNED OR EXECUTED ANY ASSIGNMENT
OF, AND WILL NOT ASSIGN OR EXECUTE ANY ASSIGNMENT OF, ANY LEASES OR THE RENTS
PAYABLE THEREUNDER TO ANYONE OTHER THAN MORTGAGEE.


 


(B)  ALL MATERIAL LEASES, IF ANY, SHALL BE SUBORDINATE TO THE LIEN OF THIS
MORTGAGE.  MORTGAGOR WILL NOT ENTER INTO, MODIFY OR AMEND ANY LEASE IF SUCH
MATERIAL LEASE, AS ENTERED INTO, MODIFIED OR AMENDED, WILL NOT BE SUBORDINATE TO
THE LIEN OF THIS MORTGAGE.


 


(C)  SUBJECT TO SECTION 1.07(D), MORTGAGOR HAS ASSIGNED AND TRANSFERRED TO
MORTGAGEE ALL OF MORTGAGOR’S RIGHT, TITLE AND INTEREST IN AND TO THE RENTS NOW
OR HEREAFTER ARISING FROM EACH LEASE HERETOFORE OR HEREAFTER MADE OR AGREED TO
BY MORTGAGOR, IT BEING INTENDED THAT THIS ASSIGNMENT ESTABLISH, SUBJECT TO
SECTION 1.07(D), AN ABSOLUTE TRANSFER AND ASSIGNMENT OF ALL RENTS AND ALL LEASES
TO MORTGAGEE AND NOT MERELY TO GRANT A SECURITY INTEREST THEREIN.  SUBJECT TO
SECTION 1.07(D) AND ANY APPLICABLE PROVISIONS OF THE CREDIT AGREEMENT, MORTGAGEE
MAY IN MORTGAGOR’S NAME AND STEAD (WITH OR WITHOUT FIRST TAKING POSSESSION OF
ANY OF THE MORTGAGED PROPERTY PERSONALLY OR BY RECEIVER AS PROVIDED HEREIN)
OPERATE THE MORTGAGED PROPERTY AND RENT, LEASE OR LET ALL OR ANY PORTION OF ANY
OF THE MORTGAGED PROPERTY TO ANY PARTY OR PARTIES AT SUCH RENTAL AND UPON SUCH
TERMS AS MORTGAGEE SHALL, IN ITS SOLE DISCRETION, DETERMINE, AND MAY COLLECT AND
HAVE THE BENEFIT OF ALL OF SAID RENTS ARISING FROM OR ACCRUING AT ANY TIME
THEREAFTER OR THAT MAY THEREAFTER BECOME DUE UNDER ANY LEASE.


 


(D)  SO LONG AS AN EVENT OF DEFAULT SHALL NOT HAVE OCCURRED AND BE CONTINUING,
MORTGAGEE WILL NOT EXERCISE ANY OF ITS RIGHTS UNDER SECTION 1.07(C), AND
MORTGAGOR SHALL RECEIVE AND COLLECT THE RENTS ACCRUING UNDER ANY LEASE; BUT
AFTER THE HAPPENING AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT,
MORTGAGEE MAY, AT ITS OPTION, RECEIVE AND COLLECT ALL RENTS AND ENTER UPON THE
PREMISES AND IMPROVEMENTS THROUGH ITS OFFICERS, AGENTS, EMPLOYEES OR ATTORNEYS
FOR SUCH PURPOSE AND FOR THE OPERATION AND MAINTENANCE THEREOF.  MORTGAGOR
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS EACH TENANT, IF ANY, AND EACH
SUCCESSOR, IF ANY, TO THE INTEREST OF ANY TENANT UNDER ANY LEASE, RESPECTIVELY,
TO RELY UPON ANY NOTICE OF A CLAIMED EVENT OF DEFAULT SENT BY MORTGAGEE TO ANY
SUCH TENANT OR ANY OF SUCH TENANT’S SUCCESSORS IN INTEREST, AND THEREAFTER TO
PAY RENTS TO MORTGAGEE WITHOUT ANY OBLIGATION OR RIGHT TO INQUIRE AS TO WHETHER
AN EVENT OF DEFAULT ACTUALLY EXISTS AND EVEN IF SOME NOTICE TO THE CONTRARY IS
RECEIVED FROM THE MORTGAGOR, WHO SHALL HAVE NO RIGHT OR CLAIM AGAINST ANY SUCH
TENANT OR SUCCESSOR IN INTEREST FOR ANY SUCH RENTS SO PAID TO MORTGAGEE.  EACH
TENANT OR ANY OF SUCH TENANT’S SUCCESSORS IN INTEREST FROM WHOM MORTGAGEE OR ANY
OFFICER, AGENT, ATTORNEY OR EMPLOYEE OF MORTGAGEE SHALL HAVE COLLECTED ANY
RENTS, SHALL BE AUTHORIZED TO PAY RENTS TO MORTGAGOR ONLY AFTER SUCH TENANT OR
ANY OF THEIR SUCCESSORS IN INTEREST SHALL HAVE RECEIVED WRITTEN NOTICE FROM
MORTGAGEE THAT THE EVENT OF DEFAULT IS NO LONGER CONTINUING, UNLESS AND UNTIL A
FURTHER NOTICE OF AN EVENT OF DEFAULT IS GIVEN BY MORTGAGEE TO SUCH TENANT OR
ANY OF ITS SUCCESSORS IN INTEREST.


 


(E)  MORTGAGEE WILL NOT BECOME A MORTGAGEE IN POSSESSION SO LONG AS IT DOES NOT
ENTER OR TAKE ACTUAL POSSESSION OF THE MORTGAGED PROPERTY.  IN ADDITION,
MORTGAGEE SHALL NOT BE RESPONSIBLE OR LIABLE FOR PERFORMING ANY OF THE
OBLIGATIONS OF THE LANDLORD UNDER ANY LEASE, FOR ANY WASTE BY ANY TENANT, OR
OTHERS, FOR ANY DANGEROUS OR DEFECTIVE CONDITIONS OF ANY OF

 

7

--------------------------------------------------------------------------------



 


THE MORTGAGED PROPERTY, FOR NEGLIGENCE IN THE MANAGEMENT, UPKEEP, REPAIR OR
CONTROL OF ANY OF THE MORTGAGED PROPERTY OR ANY OTHER ACT OR OMISSION BY ANY
OTHER PERSON.


 


(F)  MORTGAGOR SHALL FURNISH TO MORTGAGEE, WITHIN 30 DAYS AFTER A REQUEST BY
MORTGAGEE TO DO SO, A WRITTEN STATEMENT CONTAINING THE NAMES OF ALL TENANTS,
SUBTENANTS AND CONCESSIONAIRES OF THE PREMISES OR IMPROVEMENTS, THE TERMS OF ANY
LEASE, THE SPACE OCCUPIED AND THE RENTALS AND/OR OTHER AMOUNTS PAYABLE
THEREUNDER.


 


SECTION 1.08.  RESTRICTIONS ON TRANSFERS AND ENCUMBRANCES.  MORTGAGOR SHALL NOT
DIRECTLY OR INDIRECTLY SELL, CONVEY, ALIENATE, ASSIGN, LEASE, SUBLEASE, LICENSE,
MORTGAGE, PLEDGE, ENCUMBER OR OTHERWISE TRANSFER, CREATE, CONSENT TO OR SUFFER
THE CREATION OF ANY LIEN, CHARGE OR OTHER FORM OF ENCUMBRANCE UPON ANY INTEREST
IN OR ANY PART OF THE MORTGAGED PROPERTY, OR BE DIVESTED OF ITS TITLE TO THE
MORTGAGED PROPERTY OR ANY INTEREST THEREIN IN ANY MANNER OR WAY, WHETHER
VOLUNTARILY OR INVOLUNTARILY (OTHER THAN RESULTING FROM A CONDEMNATION), OR
ENGAGE IN ANY COMMON, COOPERATIVE, JOINT, TIME-SHARING OR OTHER CONGREGATE
OWNERSHIP OF ALL OR PART THEREOF, EXCEPT IN EACH CASE IN ACCORDANCE WITH AND TO
THE EXTENT PERMITTED BY THE CREDIT AGREEMENT; PROVIDED, THAT MORTGAGOR MAY, IN
THE ORDINARY COURSE OF BUSINESS AND IN ACCORDANCE WITH REASONABLE COMMERCIAL
STANDARDS, ENTER INTO EASEMENT OR COVENANT AGREEMENTS THAT RELATE TO AND/OR
BENEFIT THE OPERATION OF THE MORTGAGED PROPERTY AND THAT DO NOT MATERIALLY AND
ADVERSELY AFFECT THE VALUE, USE OR OPERATION OF THE MORTGAGED PROPERTY.  IF ANY
OF THE FOREGOING TRANSFERS OR ENCUMBRANCES RESULTS IN A PREPAYMENT REQUIREMENT,
ANY NET CASH PROCEEDS RECEIVED BY OR ON BEHALF OF THE MORTGAGOR IN RESPECT
THEREOF SHALL CONSTITUTE TRUST FUNDS TO BE HELD BY THE MORTGAGOR FOR THE BENEFIT
OF THE SECURED PARTIES AND APPLIED IN ACCORDANCE WITH SECTION 2.13 OF THE CREDIT
AGREEMENT.


 


SECTION 1.09.  SECURITY AGREEMENT.  THIS MORTGAGE IS BOTH A MORTGAGE OF REAL
PROPERTY AND A GRANT OF A SECURITY INTEREST IN PERSONAL PROPERTY, AND SHALL
CONSTITUTE AND SERVE AS A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE UNIFORM
COMMERCIAL CODE AS ADOPTED IN THE STATE WHEREIN THE PREMISES ARE LOCATED
(“UCC”).  MORTGAGOR HAS HEREBY GRANTED UNTO MORTGAGEE A SECURITY INTEREST IN AND
TO ALL THE MORTGAGED PROPERTY DESCRIBED IN THIS MORTGAGE THAT IS NOT REAL
PROPERTY, AND SIMULTANEOUSLY WITH THE RECORDING OF THIS MORTGAGE, MORTGAGOR HAS
FILED OR WILL FILE UCC FINANCING STATEMENTS, AND WILL FILE CONTINUATION
STATEMENTS PRIOR TO THE LAPSE THEREOF, AT THE APPROPRIATE OFFICES IN THE
JURISDICTION OF FORMATION OF THE MORTGAGOR TO PERFECT THE SECURITY INTEREST
GRANTED BY THIS MORTGAGE IN ALL THE MORTGAGED PROPERTY THAT IS NOT REAL
PROPERTY.  MORTGAGOR HEREBY APPOINTS MORTGAGEE AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT AND AGENT, FOR MORTGAGOR AND IN ITS NAME, PLACE AND STEAD, IN
ANY AND ALL CAPACITIES, TO EXECUTE ANY DOCUMENT AND TO FILE THE SAME IN THE
APPROPRIATE OFFICES (TO THE EXTENT IT MAY LAWFULLY DO SO), AND TO PERFORM EACH
AND EVERY ACT AND THING REASONABLY REQUISITE AND NECESSARY TO BE DONE TO PERFECT
THE SECURITY INTEREST CONTEMPLATED BY THE PRECEDING SENTENCE.  MORTGAGEE SHALL
HAVE ALL RIGHTS WITH RESPECT TO THE PART OF THE MORTGAGED PROPERTY THAT IS THE
SUBJECT OF A SECURITY INTEREST AFFORDED BY THE UCC IN ADDITION TO, BUT NOT IN
LIMITATION OF, THE OTHER RIGHTS AFFORDED MORTGAGEE HEREUNDER AND UNDER THE
SECURITY AGREEMENT.


 


SECTION 1.10.  FILING AND RECORDING.  MORTGAGOR WILL CAUSE THIS MORTGAGE, THE
UCC FINANCING STATEMENTS REFERRED TO IN SECTION 1.09, ANY OTHER SECURITY
INSTRUMENT CREATING A SECURITY INTEREST IN OR EVIDENCING THE LIEN HEREOF UPON
THE MORTGAGED PROPERTY AND EACH UCC CONTINUATION STATEMENT AND INSTRUMENT OF
FURTHER ASSURANCE TO BE FILED, REGISTERED OR

 

8

--------------------------------------------------------------------------------



 


RECORDED AND, IF NECESSARY, REFILED, RERECORDED AND REREGISTERED, IN SUCH MANNER
AND IN SUCH PLACES AS MAY BE REQUIRED BY ANY PRESENT OR FUTURE LAW IN ORDER TO
PUBLISH NOTICE OF AND FULLY TO PERFECT THE LIEN HEREOF UPON, AND THE SECURITY
INTEREST OF MORTGAGEE IN, THE MORTGAGED PROPERTY UNTIL THIS MORTGAGE IS
TERMINATED AND RELEASED IN FULL IN ACCORDANCE WITH SECTION 3.04 HEREOF. 
MORTGAGOR WILL PAY ALL FILING, REGISTRATION AND RECORDING FEES, ALL FEDERAL,
STATE, COUNTY AND MUNICIPAL RECORDING, DOCUMENTARY OR INTANGIBLE TAXES AND OTHER
TAXES, DUTIES, IMPOSTS, ASSESSMENTS AND CHARGES, AND ALL REASONABLE EXPENSES
INCIDENTAL TO OR ARISING OUT OF OR IN CONNECTION WITH THE EXECUTION, DELIVERY
AND RECORDING OF THIS MORTGAGE, UCC CONTINUATION STATEMENTS ANY MORTGAGE
SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE PERSONAL
PROPERTY, PERMITS, PLANS AND WARRANTIES AND PROCEEDS OR ANY INSTRUMENT OF
FURTHER ASSURANCE.


 


SECTION 1.11.  FURTHER ASSURANCES.  UPON DEMAND BY MORTGAGEE, MORTGAGOR WILL, AT
THE COST OF MORTGAGOR AND WITHOUT EXPENSE TO MORTGAGEE, DO, EXECUTE, ACKNOWLEDGE
AND DELIVER ALL SUCH FURTHER ACTS, DEEDS, CONVEYANCES, MORTGAGES, ASSIGNMENTS,
NOTICES OF ASSIGNMENT, TRANSFERS AND ASSURANCES AS MORTGAGEE SHALL FROM TIME TO
TIME REASONABLY REQUIRE FOR THE BETTER ASSURING, CONVEYING, ASSIGNING,
TRANSFERRING AND CONFIRMING UNTO MORTGAGEE THE PROPERTY AND RIGHTS HEREBY
CONVEYED OR ASSIGNED OR INTENDED NOW OR HEREAFTER SO TO BE, OR WHICH MORTGAGOR
MAY BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN TO MORTGAGEE, OR FOR
CARRYING OUT THE INTENTION OR FACILITATING THE PERFORMANCE OF THE TERMS OF THIS
MORTGAGE, OR FOR FILING, REGISTERING OR RECORDING THIS MORTGAGE, AND ON DEMAND,
MORTGAGOR WILL ALSO EXECUTE AND DELIVER AND HEREBY APPOINTS MORTGAGEE AS ITS
TRUE AND LAWFUL ATTORNEY-IN-FACT AND AGENT, FOR MORTGAGOR AND IN ITS NAME, PLACE
AND STEAD, IN ANY AND ALL CAPACITIES, TO EXECUTE AND FILE TO THE EXTENT IT MAY
LAWFULLY DO SO, ONE OR MORE FINANCING STATEMENTS, CHATTEL MORTGAGES OR
COMPARABLE SECURITY INSTRUMENTS REASONABLY REQUESTED BY MORTGAGEE TO EVIDENCE
MORE EFFECTIVELY THE LIEN HEREOF UPON THE PERSONAL PROPERTY AND TO PERFORM EACH
AND EVERY ACT AND THING REQUISITE AND NECESSARY TO BE DONE TO ACCOMPLISH THE
SAME.


 


SECTION 1.12.  ADDITIONS TO MORTGAGED PROPERTY.  ALL RIGHT, TITLE AND INTEREST
OF MORTGAGOR IN AND TO ALL EXTENSIONS, IMPROVEMENTS, BETTERMENTS, RENEWALS,
SUBSTITUTES AND REPLACEMENTS OF, AND ALL ADDITIONS AND APPURTENANCES TO, THE
MORTGAGED PROPERTY HEREAFTER ACQUIRED BY OR RELEASED TO MORTGAGOR OR
CONSTRUCTED, ASSEMBLED OR PLACED BY MORTGAGOR UPON THE PREMISES OR THE
IMPROVEMENTS, AND ALL CONVERSIONS OF THE SECURITY CONSTITUTED THEREBY,
IMMEDIATELY UPON SUCH ACQUISITION, RELEASE, CONSTRUCTION, ASSEMBLING, PLACEMENT
OR CONVERSION, AS THE CASE MAY BE, AND IN EACH SUCH CASE WITHOUT ANY FURTHER
MORTGAGE, CONVEYANCE, ASSIGNMENT OR OTHER ACT BY MORTGAGOR, SHALL BECOME SUBJECT
TO THE LIEN AND SECURITY INTEREST OF THIS MORTGAGE AS FULLY AND COMPLETELY AND
WITH THE SAME EFFECT AS THOUGH NOW OWNED BY MORTGAGOR AND SPECIFICALLY DESCRIBED
IN THE GRANT OF THE MORTGAGED PROPERTY ABOVE, BUT AT ANY AND ALL TIMES MORTGAGOR
WILL EXECUTE AND DELIVER TO MORTGAGEE ANY AND ALL SUCH FURTHER ASSURANCES,
MORTGAGES, CONVEYANCES OR ASSIGNMENTS THEREOF AS MORTGAGEE MAY REASONABLY
REQUIRE FOR THE PURPOSE OF EXPRESSLY AND SPECIFICALLY SUBJECTING THE SAME TO THE
LIEN AND SECURITY INTEREST OF THIS MORTGAGE.


 


SECTION 1.13.  NO CLAIMS AGAINST MORTGAGEE.  NOTHING CONTAINED IN THIS MORTGAGE
SHALL CONSTITUTE ANY CONSENT OR REQUEST BY MORTGAGEE, EXPRESS OR IMPLIED, FOR
THE PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR
OTHER PROPERTY IN RESPECT OF THE MORTGAGED PROPERTY OR ANY PART THEREOF, NOR AS
GIVING MORTGAGOR ANY RIGHT, POWER OR

 

9

--------------------------------------------------------------------------------



 


AUTHORITY TO CONTRACT FOR OR PERMIT THE PERFORMANCE OF ANY LABOR OR SERVICES OR
THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN SUCH FASHION AS WOULD
PERMIT THE MAKING OF ANY CLAIM AGAINST MORTGAGEE IN RESPECT THEREOF.


 


SECTION 1.14.  FIXTURE FILING.  (A)  CERTAIN PORTIONS OF THE MORTGAGED PROPERTY
ARE OR WILL BECOME “FIXTURES” (AS THAT TERM IS DEFINED IN THE UCC) ON THE LAND,
AND THIS MORTGAGE, UPON BEING FILED FOR RECORD IN THE REAL ESTATE RECORDS OF THE
COUNTY WHEREIN SUCH FIXTURES ARE SITUATED, SHALL OPERATE ALSO AS A FINANCING
STATEMENT FILED AS A FIXTURE FILING IN ACCORDANCE WITH THE APPLICABLE PROVISIONS
OF SAID UCC UPON SUCH PORTIONS OF THE MORTGAGED PROPERTY THAT ARE OR BECOME
FIXTURES.


 


(B)  THE REAL PROPERTY TO WHICH THE FIXTURES RELATE IS DESCRIBED IN EXHIBIT A
HERETO.  THE RECORD OWNER OF THE REAL PROPERTY DESCRIBED IN EXHIBIT A HERETO IS
MORTGAGOR.  THE NAME, TYPE OF ORGANIZATION AND JURISDICTION OF ORGANIZATION OF
THE DEBTOR FOR PURPOSES OF THIS FINANCING STATEMENT ARE THE NAME, TYPE OF
ORGANIZATION AND JURISDICTION OF ORGANIZATION OF THE MORTGAGOR SET FORTH IN THE
FIRST PARAGRAPH OF THIS MORTGAGE, AND THE NAME OF THE SECURED PARTY FOR PURPOSES
OF THIS FINANCING STATEMENT IS THE NAME OF THE MORTGAGEE SET FORTH IN THE FIRST
PARAGRAPH OF THIS MORTGAGE.  THE MAILING ADDRESS OF THE MORTGAGOR/DEBTOR IS THE
ADDRESS OF THE MORTGAGOR SET FORTH IN THE FIRST PARAGRAPH OF THIS MORTGAGE.  THE
MAILING ADDRESS OF THE MORTGAGEE/SECURED PARTY FROM WHICH INFORMATION CONCERNING
THE SECURITY INTEREST HEREUNDER MAY BE OBTAINED IS THE ADDRESS OF THE MORTGAGEE
SET FORTH IN THE FIRST PARAGRAPH OF THIS MORTGAGE.  MORTGAGOR’S ORGANIZATIONAL
IDENTIFICATION NUMBER IS 2123437.


 


ARTICLE II


 


DEFAULTS AND REMEDIES

 


SECTION 2.01.  EVENTS OF DEFAULT.  ANY EVENT OF DEFAULT UNDER THE CREDIT
AGREEMENT (AS SUCH TERM IS DEFINED THEREIN) SHALL CONSTITUTE AN EVENT OF DEFAULT
UNDER THIS MORTGAGE.


 


SECTION 2.02.  DEMAND FOR PAYMENT.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, THEN, UPON WRITTEN DEMAND OF MORTGAGEE, MORTGAGOR WILL PAY TO
MORTGAGEE ALL AMOUNTS DUE HEREUNDER AND UNDER THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND SUCH FURTHER AMOUNT AS SHALL BE SUFFICIENT TO COVER THE COSTS
AND EXPENSES OF COLLECTION, INCLUDING ATTORNEYS’ FEES, DISBURSEMENTS AND
EXPENSES INCURRED BY MORTGAGEE, AND MORTGAGEE SHALL BE ENTITLED AND EMPOWERED TO
INSTITUTE AN ACTION OR PROCEEDINGS AT LAW OR IN EQUITY FOR THE COLLECTION OF THE
SUMS SO DUE AND UNPAID, TO PROSECUTE ANY SUCH ACTION OR PROCEEDINGS TO JUDGMENT
OR FINAL DECREE, TO ENFORCE ANY SUCH JUDGMENT OR FINAL DECREE AGAINST MORTGAGOR
AND TO COLLECT, IN ANY MANNER PROVIDED BY LAW, ALL MONEYS ADJUDGED OR DECREED TO
BE PAYABLE.


 


SECTION 2.03.  RIGHTS TO TAKE POSSESSION, OPERATE AND APPLY REVENUES.  (A)  IF
AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, MORTGAGOR SHALL, UPON DEMAND
OF MORTGAGEE, FORTHWITH SURRENDER TO MORTGAGEE ACTUAL POSSESSION OF THE
MORTGAGED PROPERTY AND, IF AND TO THE EXTENT NOT PROHIBITED BY APPLICABLE  LAW,
MORTGAGEE ITSELF, OR BY SUCH OFFICERS OR AGENTS AS

 

10

--------------------------------------------------------------------------------



 


IT MAY APPOINT, MAY THEN ENTER AND TAKE POSSESSION OF ALL THE MORTGAGED PROPERTY
WITHOUT THE APPOINTMENT OF A RECEIVER OR AN APPLICATION THEREFOR, EXCLUDE
MORTGAGOR AND ITS AGENTS AND EMPLOYEES WHOLLY THEREFROM, AND HAVE ACCESS TO THE
BOOKS, PAPERS AND ACCOUNTS OF MORTGAGOR.


 


(B)  IF MORTGAGOR SHALL FOR ANY REASON FAIL TO SURRENDER OR DELIVER THE
MORTGAGED PROPERTY OR ANY PART THEREOF AFTER SUCH DEMAND BY MORTGAGEE, MORTGAGEE
MAY TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, OBTAIN A JUDGMENT OR DECREE
CONFERRING UPON MORTGAGEE THE RIGHT TO IMMEDIATE POSSESSION OR REQUIRING
MORTGAGOR TO DELIVER IMMEDIATE POSSESSION OF THE MORTGAGED PROPERTY TO
MORTGAGEE, TO THE ENTRY OF WHICH JUDGMENT OR DECREE MORTGAGOR HEREBY
SPECIFICALLY CONSENTS.  MORTGAGOR WILL PAY TO MORTGAGEE, UPON DEMAND, ALL
REASONABLE EXPENSES OF OBTAINING SUCH JUDGMENT OR DECREE, INCLUDING REASONABLE
COMPENSATION TO MORTGAGEE’S ATTORNEYS AND AGENTS WITH INTEREST THEREON AT THE
RATE PER ANNUM APPLICABLE TO OVERDUE AMOUNTS UNDER THE CREDIT AGREEMENT AS
PROVIDED IN SECTION 2.07 OF THE CREDIT AGREEMENT (THE “INTEREST RATE”); AND ALL
SUCH EXPENSES AND COMPENSATION SHALL, UNTIL PAID, BE SECURED BY THIS MORTGAGE.


 


(C)  UPON EVERY SUCH ENTRY OR TAKING OF POSSESSION, MORTGAGEE MAY, TO THE EXTENT
NOT PROHIBITED BY APPLICABLE LAW, HOLD, STORE, USE, OPERATE, MANAGE AND CONTROL
THE MORTGAGED PROPERTY, CONDUCT THE BUSINESS THEREOF AND, FROM TIME TO TIME,
(I) MAKE ALL NECESSARY AND PROPER MAINTENANCE, REPAIRS, RENEWALS, REPLACEMENTS,
ADDITIONS, BETTERMENTS AND IMPROVEMENTS THERETO AND THEREON, (II) PURCHASE OR
OTHERWISE ACQUIRE ADDITIONAL FIXTURES, PERSONALTY AND OTHER PROPERTY,
(III) INSURE OR KEEP THE MORTGAGED PROPERTY INSURED, (IV) MANAGE AND OPERATE THE
MORTGAGED PROPERTY AND EXERCISE ALL THE RIGHTS AND POWERS OF MORTGAGOR TO THE
SAME EXTENT AS MORTGAGOR COULD IN ITS OWN NAME OR OTHERWISE WITH RESPECT TO THE
SAME, OR (V) ENTER INTO ANY AND ALL AGREEMENTS WITH RESPECT TO THE EXERCISE BY
OTHERS OF ANY OF THE POWERS HEREIN GRANTED MORTGAGEE, ALL AS MAY FROM TIME TO
TIME BE DIRECTED OR DETERMINED BY MORTGAGEE TO BE IN ITS BEST INTEREST AND
MORTGAGOR HEREBY APPOINTS MORTGAGEE AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT AND
AGENT, FOR MORTGAGOR AND IN ITS NAME, PLACE AND STEAD, IN ANY AND ALL
CAPACITIES, TO PERFORM ANY OF THE FOREGOING ACTS. MORTGAGEE MAY COLLECT AND
RECEIVE ALL THE RENTS, ISSUES, PROFITS AND REVENUES FROM THE MORTGAGED PROPERTY,
INCLUDING THOSE PAST DUE AS WELL AS THOSE ACCRUING THEREAFTER, AND, AFTER
DEDUCTING (I) ALL EXPENSES OF TAKING, HOLDING, MANAGING AND OPERATING THE
MORTGAGED PROPERTY (INCLUDING COMPENSATION FOR THE SERVICES OF ALL PERSONS
EMPLOYED FOR SUCH PURPOSES), (II) THE COSTS OF ALL SUCH MAINTENANCE, REPAIRS,
RENEWALS, REPLACEMENTS, ADDITIONS, BETTERMENTS, IMPROVEMENTS, PURCHASES AND
ACQUISITIONS, (III) THE COSTS OF INSURANCE, (IV) SUCH TAXES, ASSESSMENTS AND
OTHER SIMILAR CHARGES AS MORTGAGEE MAY AT ITS OPTION PAY, (V) OTHER PROPER
CHARGES UPON THE MORTGAGED PROPERTY OR ANY PART THEREOF AND (VI) THE
COMPENSATION, EXPENSES AND DISBURSEMENTS OF THE ATTORNEYS AND AGENTS OF
MORTGAGEE, MORTGAGEE SHALL APPLY THE REMAINDER OF THE MONEYS AND PROCEEDS SO
RECEIVED FIRST TO THE PAYMENT OF THE MORTGAGEE FOR THE SATISFACTION OF THE
OBLIGATIONS, AND SECOND, IF THERE IS ANY SURPLUS, TO MORTGAGOR, SUBJECT TO THE
ENTITLEMENT OF OTHERS THERETO UNDER APPLICABLE LAW.


 


(D)  WHENEVER, BEFORE ANY SALE OF THE MORTGAGED PROPERTY UNDER SECTION 2.06, ALL
OBLIGATIONS THAT ARE THEN DUE SHALL HAVE BEEN PAID AND ALL EVENTS OF DEFAULT
FULLY CURED, MORTGAGEE WILL SURRENDER POSSESSION OF THE MORTGAGED PROPERTY BACK
TO MORTGAGOR, ITS

 

11

--------------------------------------------------------------------------------



 


SUCCESSORS OR ASSIGNS.  THE SAME RIGHT OF TAKING POSSESSION SHALL, HOWEVER,
ARISE AGAIN IF ANY SUBSEQUENT EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING.


 


SECTION 2.04.  RIGHT TO CURE MORTGAGOR’S FAILURE TO PERFORM.  SHOULD MORTGAGOR
FAIL IN THE PAYMENT, PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR
CONDITION REQUIRED BY THIS MORTGAGE OR THE CREDIT AGREEMENT (WITH RESPECT TO THE
MORTGAGED PROPERTY), MORTGAGEE MAY PAY, PERFORM OR OBSERVE THE SAME, AND ALL
PAYMENTS MADE OR COSTS OR EXPENSES INCURRED BY MORTGAGEE IN CONNECTION THEREWITH
SHALL BE SECURED HEREBY AND SHALL BE, WITHOUT DEMAND, IMMEDIATELY REPAID BY
MORTGAGOR TO MORTGAGEE WITH INTEREST THEREON AT THE INTEREST RATE.  MORTGAGEE
SHALL BE THE JUDGE USING REASONABLE DISCRETION OF THE NECESSITY FOR ANY SUCH
ACTIONS AND OF THE AMOUNTS TO BE PAID.  MORTGAGEE IS HEREBY EMPOWERED TO ENTER
AND TO AUTHORIZE OTHERS TO ENTER UPON THE PREMISES OR THE IMPROVEMENTS OR ANY
PART THEREOF FOR THE PURPOSE OF PERFORMING OR OBSERVING ANY SUCH DEFAULTED TERM,
COVENANT OR CONDITION WITHOUT HAVING ANY OBLIGATION TO SO PERFORM OR OBSERVE AND
WITHOUT THEREBY BECOMING LIABLE TO MORTGAGOR, TO ANY PERSON IN POSSESSION
HOLDING UNDER MORTGAGOR OR TO ANY OTHER PERSON.


 


SECTION 2.05.  RIGHT TO A RECEIVER.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, MORTGAGEE, UPON APPLICATION TO A COURT OF COMPETENT JURISDICTION,
SHALL BE ENTITLED AS A MATTER OF RIGHT TO THE APPOINTMENT OF A RECEIVER TO TAKE
POSSESSION OF AND TO OPERATE THE MORTGAGED PROPERTY AND TO COLLECT AND APPLY THE
RENTS.  THE RECEIVER SHALL HAVE ALL OF THE RIGHTS AND POWERS PERMITTED UNDER THE
LAWS OF THE STATE WHEREIN THE MORTGAGED PROPERTY IS LOCATED.  MORTGAGOR SHALL
PAY TO MORTGAGEE UPON DEMAND ALL REASONABLE EXPENSES, INCLUDING RECEIVER’S FEES,
REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS, COSTS AND AGENT’S COMPENSATION
INCURRED PURSUANT TO THE PROVISIONS OF THIS SECTION 2.05; AND ALL SUCH EXPENSES
SHALL BE SECURED BY THIS MORTGAGE AND SHALL BE, WITHOUT DEMAND, IMMEDIATELY
REPAID BY MORTGAGOR TO MORTGAGEE WITH INTEREST THEREON AT THE INTEREST RATE.


 


SECTION 2.06.  FORECLOSURE AND SALE.  (A)  IF AN EVENT OF DEFAULT SHALL OCCUR
AND BE CONTINUING, MORTGAGEE MAY ELECT TO SELL THE MORTGAGED PROPERTY OR ANY
PART OF THE MORTGAGED PROPERTY BY EXERCISE OF THE POWER OF FORECLOSURE OR OF
SALE GRANTED TO MORTGAGEE BY APPLICABLE LAW OR THIS MORTGAGE.  IN SUCH CASE,
MORTGAGEE MAY COMMENCE A CIVIL ACTION TO FORECLOSE THIS MORTGAGE, OR IT MAY
PROCEED AND SELL THE MORTGAGED PROPERTY TO SATISFY ANY OBLIGATION.  MORTGAGEE OR
AN OFFICER APPOINTED BY A JUDGMENT OF FORECLOSURE TO SELL THE MORTGAGED
PROPERTY, MAY SELL ALL OR SUCH PARTS OF THE MORTGAGED PROPERTY AS MAY BE CHOSEN
BY MORTGAGEE AT THE TIME AND PLACE OF SALE FIXED BY IT IN A NOTICE OF SALE,
EITHER AS A WHOLE OR IN SEPARATE LOTS, PARCELS OR ITEMS AS MORTGAGEE SHALL DEEM
EXPEDIENT, AND IN SUCH ORDER AS IT MAY DETERMINE, AT PUBLIC AUCTION TO THE
HIGHEST BIDDER.  MORTGAGEE OR AN OFFICER APPOINTED BY A JUDGMENT OF FORECLOSURE
TO SELL THE MORTGAGED PROPERTY MAY POSTPONE ANY FORECLOSURE OR OTHER SALE OF ALL
OR ANY PORTION OF THE MORTGAGED PROPERTY BY PUBLIC ANNOUNCEMENT AT SUCH TIME AND
PLACE OF SALE, AND FROM TIME TO TIME THEREAFTER MAY POSTPONE SUCH SALE BY PUBLIC
ANNOUNCEMENT OR SUBSEQUENTLY NOTICED SALE.  WITHOUT FURTHER NOTICE, MORTGAGEE OR
AN OFFICER APPOINTED TO SELL THE MORTGAGED PROPERTY MAY MAKE SUCH SALE AT THE
TIME FIXED BY THE LAST POSTPONEMENT, OR MAY, IN ITS DISCRETION, GIVE A NEW
NOTICE OF SALE.  ANY PERSON, INCLUDING MORTGAGOR OR MORTGAGEE OR ANY DESIGNEE OR
AFFILIATE THEREOF, MAY PURCHASE AT SUCH SALE.


 


(B)  THE MORTGAGED PROPERTY MAY BE SOLD SUBJECT TO UNPAID TAXES AND PERMITTED
LIENS, AND, AFTER DEDUCTING ALL COSTS, FEES AND EXPENSES OF MORTGAGEE (INCLUDING
COSTS OF

 

12

--------------------------------------------------------------------------------



 


EVIDENCE OF TITLE IN CONNECTION WITH THE SALE), MORTGAGEE OR AN OFFICER THAT
MAKES ANY SALE SHALL APPLY THE PROCEEDS OF SALE IN THE MANNER SET FORTH IN
SECTION 2.08.


 


(C)  ANY FORECLOSURE OR OTHER SALE OF LESS THAN THE WHOLE OF THE MORTGAGED
PROPERTY OR ANY DEFECTIVE OR IRREGULAR SALE MADE HEREUNDER SHALL NOT EXHAUST THE
POWER OF FORECLOSURE OR OF SALE PROVIDED FOR HEREIN; AND SUBSEQUENT SALES MAY BE
MADE HEREUNDER UNTIL THE OBLIGATIONS HAVE BEEN SATISFIED, OR THE ENTIRETY OF THE
MORTGAGED PROPERTY HAS BEEN SOLD.


 


(D)  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, MORTGAGEE MAY INSTEAD
OF, OR IN ADDITION TO, EXERCISING THE RIGHTS DESCRIBED IN SECTION 2.06(A) ABOVE
AND EITHER WITH OR WITHOUT ENTRY OR TAKING POSSESSION AS HEREIN PERMITTED,
PROCEED BY A SUIT OR SUITS IN LAW OR IN EQUITY OR BY ANY OTHER APPROPRIATE
PROCEEDING OR REMEDY (I) TO SPECIFICALLY ENFORCE PAYMENT OF SOME OR ALL OF THE
OBLIGATIONS, OR THE PERFORMANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT OF
THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT OR ANY OTHER RIGHT, OR (II) TO PURSUE
ANY OTHER REMEDY AVAILABLE TO MORTGAGEE, ALL AS MORTGAGEE SHALL DETERMINE MOST
EFFECTUAL FOR SUCH PURPOSES.


 


SECTION 2.07.  OTHER REMEDIES.  (A)  IN CASE AN EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, MORTGAGEE MAY ALSO EXERCISE, TO THE EXTENT NOT PROHIBITED BY LAW,
ANY OR ALL OF THE REMEDIES AVAILABLE TO A SECURED PARTY UNDER THE UCC.


 


(B)  IN CONNECTION WITH A SALE OF THE MORTGAGED PROPERTY OR ANY PERSONAL
PROPERTY AND THE APPLICATION OF THE PROCEEDS OF SALE AS PROVIDED IN
SECTION 2.08, MORTGAGEE SHALL BE ENTITLED TO ENFORCE PAYMENT OF AND TO RECEIVE
UP TO THE PRINCIPAL AMOUNT OF THE OBLIGATIONS, PLUS ALL OTHER CHARGES, PAYMENTS
AND COSTS DUE UNDER THIS MORTGAGE, AND TO RECOVER A DEFICIENCY JUDGMENT FOR ANY
PORTION OF THE AGGREGATE PRINCIPAL AMOUNT OF THE OBLIGATIONS REMAINING UNPAID,
WITH INTEREST.


 


SECTION 2.08.  APPLICATION OF SALE PROCEEDS AND RENTS.  AFTER ANY FORECLOSURE
SALE OF ALL OR ANY OF THE MORTGAGED PROPERTY, MORTGAGEE SHALL, SUBJECT TO THE
APPLICABLE PROVISIONS OF THE INTERCREDITOR AGREEMENT, RECEIVE AND APPLY THE
PROCEEDS OF THE SALE, TOGETHER WITH ANY RENTS THAT MAY HAVE BEEN COLLECTED AND
ANY OTHER SUMS THAT THEN MAY BE HELD BY MORTGAGEE UNDER THIS MORTGAGE, AS
FOLLOWS:

 

FIRST, to the payment of the costs and expenses of such sale, including
compensation to Mortgagee’s attorneys and agents, and of any judicial
proceedings wherein the same may be made, and of all expenses, liabilities and
advances made or incurred by Mortgagee under this Mortgage, together with
interest at the Interest Rate on all advances made by Mortgagee, including all
taxes or assessments (except any taxes, assessments or other charges subject to
which the Mortgaged Property shall have been sold) and the cost of removing any
Permitted Lien (except any Permitted Lien subject to which the Mortgaged
Property was sold);

 

SECOND, to payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

13

--------------------------------------------------------------------------------


 

THIRD, to the extent that the Revolver Collateral Agent shall have notified the
Administrative Agent that all Revolving Credit Obligations shall have been
indefeasibly paid in full, to the Mortgagor, its successors or assigns, or as a
court of competent jurisdiction may otherwise direct or as otherwise required by
the Intercreditor Agreement.

 

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage.  Upon
any sale of the Mortgaged Property by the Mortgagee (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Mortgagee or of the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Mortgaged Property so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Mortgagee or such officer or be
answerable in any way for the misapplication thereof.


 


SECTION 2.09.  MORTGAGOR AS TENANT HOLDING OVER.  IF MORTGAGOR REMAINS IN
POSSESSION OF ANY OF THE MORTGAGED PROPERTY AFTER ANY FORECLOSURE SALE BY
MORTGAGEE, AT MORTGAGEE’S ELECTION MORTGAGOR SHALL BE DEEMED A TENANT HOLDING
OVER AND SHALL FORTHWITH SURRENDER POSSESSION TO THE PURCHASER OR PURCHASERS AT
SUCH SALE OR BE SUMMARILY DISPOSSESSED OR EVICTED ACCORDING TO PROVISIONS OF LAW
APPLICABLE TO TENANTS HOLDING OVER.


 


SECTION 2.10.  WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION AND REDEMPTION
LAWS.  MORTGAGOR WAIVES, TO THE EXTENT NOT PROHIBITED BY LAW, (I) THE BENEFIT OF
ALL LAWS NOW EXISTING OR THAT HEREAFTER MAY BE ENACTED (X) PROVIDING FOR ANY
APPRAISEMENT OR VALUATION OF ANY PORTION OF THE MORTGAGED PROPERTY AND/OR (Y) IN
ANY WAY EXTENDING THE TIME FOR THE ENFORCEMENT OR THE COLLECTION OF AMOUNTS DUE
UNDER ANY OF THE OBLIGATIONS OR CREATING OR EXTENDING A PERIOD OF REDEMPTION
FROM ANY SALE MADE IN COLLECTING SAID DEBT OR ANY OTHER AMOUNTS DUE MORTGAGEE,
(II) ANY RIGHT TO AT ANY TIME INSIST UPON, PLEAD, CLAIM OR TAKE THE BENEFIT OR
ADVANTAGE OF ANY LAW NOW OR HEREAFTER IN FORCE PROVIDING FOR ANY HOMESTEAD
EXEMPTION, STAY, STATUTE OF LIMITATIONS, EXTENSION OR REDEMPTION, OR SALE OF THE
MORTGAGED PROPERTY AS SEPARATE TRACTS, UNITS OR ESTATES OR AS A SINGLE PARCEL IN
THE EVENT OF FORECLOSURE OR NOTICE OF DEFICIENCY, AND (III) ALL RIGHTS OF
REDEMPTION, VALUATION, APPRAISEMENT, STAY OF EXECUTION, NOTICE OF ELECTION TO
MATURE OR DECLARE DUE THE WHOLE OF OR EACH OF THE OBLIGATIONS AND MARSHALING IN
THE EVENT OF FORECLOSURE OF THIS MORTGAGE.


 


SECTION 2.11.  DISCONTINUANCE OF PROCEEDINGS.  IN CASE MORTGAGEE SHALL PROCEED
TO ENFORCE ANY RIGHT, POWER OR REMEDY UNDER THIS MORTGAGE BY FORECLOSURE, ENTRY
OR OTHERWISE, AND SUCH PROCEEDINGS SHALL BE DISCONTINUED OR ABANDONED FOR ANY
REASON, OR SHALL BE DETERMINED ADVERSELY TO MORTGAGEE, THEN AND IN EVERY SUCH
CASE MORTGAGOR AND MORTGAGEE SHALL BE RESTORED TO THEIR FORMER POSITIONS AND
RIGHTS HEREUNDER, AND ALL RIGHTS, POWERS AND REMEDIES OF MORTGAGEE SHALL
CONTINUE AS IF NO SUCH PROCEEDING HAD BEEN TAKEN.


 


SECTION 2.12.  SUITS TO PROTECT THE MORTGAGED PROPERTY.  MORTGAGEE SHALL HAVE
POWER (A) TO INSTITUTE AND MAINTAIN SUITS AND PROCEEDINGS TO PREVENT ANY
IMPAIRMENT OF THE MORTGAGED PROPERTY BY ANY ACTS THAT MAY BE UNLAWFUL OR IN
VIOLATION OF THIS MORTGAGE, (B) TO PRESERVE OR PROTECT ITS INTEREST IN THE
MORTGAGED PROPERTY AND IN THE RENTS ARISING THEREFROM AND (C) TO RESTRAIN THE
ENFORCEMENT OF OR COMPLIANCE WITH ANY LEGISLATION OR OTHER

 

14

--------------------------------------------------------------------------------



 


GOVERNMENTAL ENACTMENT, RULE OR ORDER THAT MAY BE UNCONSTITUTIONAL OR OTHERWISE
INVALID IF THE ENFORCEMENT OF OR COMPLIANCE WITH SUCH ENACTMENT, RULE OR ORDER
WOULD IMPAIR THE SECURITY OR BE PREJUDICIAL TO THE INTEREST OF MORTGAGEE
HEREUNDER.


 


SECTION 2.13.  FILING PROOFS OF CLAIM.  IN CASE OF ANY RECEIVERSHIP, INSOLVENCY,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
PROCEEDINGS AFFECTING MORTGAGOR, MORTGAGEE SHALL, TO THE EXTENT PERMITTED BY
LAW, BE ENTITLED TO FILE SUCH PROOFS OF CLAIM AND OTHER DOCUMENTS AS MAY BE
NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF MORTGAGEE ALLOWED IN SUCH
PROCEEDINGS FOR THE OBLIGATIONS SECURED BY THIS MORTGAGE AT THE DATE OF THE
INSTITUTION OF SUCH PROCEEDINGS AND FOR ANY INTEREST ACCRUED, LATE CHARGES AND
ADDITIONAL INTEREST OR OTHER AMOUNTS DUE OR THAT MAY BECOME DUE AND PAYABLE
HEREUNDER AFTER SUCH DATE.


 


SECTION 2.14.  POSSESSION BY MORTGAGEE.  NOTWITHSTANDING THE APPOINTMENT OF ANY
RECEIVER, LIQUIDATOR OR TRUSTEE OF MORTGAGOR, ANY OF ITS PROPERTY OR THE
MORTGAGED PROPERTY, MORTGAGEE SHALL BE ENTITLED, TO THE EXTENT NOT PROHIBITED BY
LAW, TO REMAIN IN POSSESSION AND CONTROL OF ALL PARTS OF THE MORTGAGED PROPERTY
NOW OR HEREAFTER GRANTED UNDER THIS MORTGAGE TO MORTGAGEE IN ACCORDANCE WITH THE
TERMS HEREOF AND APPLICABLE LAW.


 


SECTION 2.15.  WAIVER.  (A)  NO DELAY OR FAILURE BY MORTGAGEE TO EXERCISE ANY
RIGHT, POWER OR REMEDY ACCRUING UPON ANY BREACH OR EVENT OF DEFAULT SHALL
EXHAUST OR IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OR BE CONSTRUED TO BE A WAIVER
OF ANY SUCH BREACH OR EVENT OF DEFAULT OR ACQUIESCENCE THEREIN; AND EVERY RIGHT,
POWER AND REMEDY GIVEN BY THIS MORTGAGE TO MORTGAGEE MAY BE EXERCISED FROM TIME
TO TIME AND AS OFTEN AS MAY BE DEEMED EXPEDIENT BY MORTGAGEE.  NO CONSENT OR
WAIVER BY MORTGAGEE TO OR OF ANY BREACH OR EVENT OF DEFAULT BY MORTGAGOR IN THE
PERFORMANCE OF THE OBLIGATIONS SHALL BE DEEMED OR CONSTRUED TO BE A CONSENT OR
WAIVER TO OR OF ANY OTHER BREACH OR EVENT OF DEFAULT IN THE PERFORMANCE OF THE
SAME OR OF ANY OTHER OBLIGATIONS BY MORTGAGOR HEREUNDER.  NO FAILURE ON THE PART
OF MORTGAGEE TO COMPLAIN OF ANY ACT OR FAILURE TO ACT OR TO DECLARE AN EVENT OF
DEFAULT, IRRESPECTIVE OF HOW LONG SUCH FAILURE CONTINUES, SHALL CONSTITUTE A
WAIVER BY MORTGAGEE OF ITS RIGHTS HEREUNDER OR IMPAIR ANY RIGHTS, POWERS OR
REMEDIES CONSEQUENT ON ANY FUTURE EVENT OF DEFAULT BY MORTGAGOR.


 


(B)  EVEN IF MORTGAGEE (I) GRANTS SOME FORBEARANCE OR AN EXTENSION OF TIME FOR
THE PAYMENT OF ANY SUMS SECURED HEREBY, (II) TAKES OTHER OR ADDITIONAL SECURITY
FOR THE PAYMENT OF ANY SUMS SECURED HEREBY, (III) WAIVES OR DOES NOT EXERCISE
SOME RIGHT GRANTED HEREIN OR UNDER THE LOAN DOCUMENTS, (IV) RELEASES A PART OF
THE MORTGAGED PROPERTY FROM THIS MORTGAGE, (V) AGREES TO CHANGE SOME OF THE
TERMS, COVENANTS, CONDITIONS OR AGREEMENTS OF ANY OF THE LOAN DOCUMENTS,
(VI) CONSENTS TO THE FILING OF A MAP, PLAT OR REPLAT AFFECTING THE PREMISES,
(VII) CONSENTS TO THE GRANTING OF AN EASEMENT OR OTHER RIGHT AFFECTING THE
PREMISES OR (VIII) MAKES OR CONSENTS TO AN AGREEMENT SUBORDINATING MORTGAGEE’S
LIEN ON THE MORTGAGED PROPERTY HEREUNDER; NO SUCH ACT OR OMISSION SHALL PRECLUDE
MORTGAGEE FROM EXERCISING ANY OTHER RIGHT, POWER OR PRIVILEGE HEREIN GRANTED OR
INTENDED TO BE GRANTED IN THE EVENT OF ANY BREACH OR EVENT OF DEFAULT THEN MADE
OR OF ANY SUBSEQUENT DEFAULT; NOR, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN AN
INSTRUMENT EXECUTED BY MORTGAGEE, SHALL THIS MORTGAGE BE ALTERED THEREBY.  IN
THE EVENT OF THE SALE OR TRANSFER BY OPERATION OF LAW OR OTHERWISE OF ALL OR
PART OF THE MORTGAGED PROPERTY, MORTGAGEE IS HEREBY AUTHORIZED AND EMPOWERED TO
DEAL WITH ANY

 

15

--------------------------------------------------------------------------------



 


VENDEE OR TRANSFEREE WITH REFERENCE TO THE MORTGAGED PROPERTY SECURED HEREBY, OR
WITH REFERENCE TO ANY OF THE TERMS, COVENANTS, CONDITIONS OR AGREEMENTS HEREOF,
AS FULLY AND TO THE SAME EXTENT AS IT MIGHT DEAL WITH THE ORIGINAL PARTIES
HERETO AND WITHOUT IN ANY WAY RELEASING OR DISCHARGING ANY LIABILITIES,
OBLIGATIONS OR UNDERTAKINGS.


 


SECTION 2.16.  WAIVER OF TRIAL BY JURY.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, MORTGAGOR AND MORTGAGEE EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY ACTION, CLAIM, SUIT OR PROCEEDING
RELATING TO THIS MORTGAGE AND FOR ANY COUNTERCLAIM BROUGHT THEREIN.  MORTGAGOR
HEREBY WAIVES ALL RIGHTS TO INTERPOSE ANY COUNTERCLAIM IN ANY SUIT BROUGHT BY
MORTGAGEE HEREUNDER AND ALL RIGHTS TO HAVE ANY SUCH SUIT CONSOLIDATED WITH ANY
SEPARATE SUIT, ACTION OR PROCEEDING.


 


SECTION 2.17.  REMEDIES CUMULATIVE.  NO RIGHT, POWER OR REMEDY CONFERRED UPON OR
RESERVED TO MORTGAGEE BY THIS MORTGAGE IS INTENDED TO BE EXCLUSIVE OF ANY OTHER
RIGHT, POWER OR REMEDY, AND EACH AND EVERY SUCH RIGHT, POWER AND REMEDY SHALL BE
CUMULATIVE AND CONCURRENT AND IN ADDITION TO ANY OTHER RIGHT, POWER AND REMEDY
GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE.


 


ARTICLE III


 


MISCELLANEOUS

 


SECTION 3.01.  PARTIAL INVALIDITY.  IN THE EVENT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS MORTGAGE SHALL FOR ANY REASON BE HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH VALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL, AT THE OPTION OF MORTGAGEE, NOT AFFECT ANY OTHER
PROVISION OF THIS MORTGAGE, AND THIS MORTGAGE SHALL BE CONSTRUED AS IF SUCH
INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN OR
THEREIN.


 


SECTION 3.02.  NOTICES.  ALL NOTICES AND COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND GIVEN TO MORTGAGOR IN ACCORDANCE WITH THE TERMS OF THE CREDIT
AGREEMENT AT THE ADDRESS SET FORTH ON THE FIRST PAGE OF THIS MORTGAGE AND TO THE
MORTGAGEE AS PROVIDED IN THE CREDIT AGREEMENT.


 


SECTION 3.03.  SUCCESSORS AND ASSIGNS.  ALL OF THE GRANTS, COVENANTS, TERMS,
PROVISIONS AND CONDITIONS HEREIN SHALL RUN WITH THE PREMISES AND THE
IMPROVEMENTS AND SHALL APPLY TO, BIND AND INURE TO, THE BENEFIT OF THE PERMITTED
SUCCESSORS AND ASSIGNS OF MORTGAGOR AND THE SUCCESSORS AND ASSIGNS OF MORTGAGEE.


 


SECTION 3.04.  SATISFACTION AND CANCELATION.  (A)  THE CONVEYANCE TO MORTGAGEE
OF THE MORTGAGED PROPERTY AS SECURITY CREATED AND CONSUMMATED BY THIS MORTGAGE
SHALL BE NULL AND VOID UPON THE PAYMENT IN FULL IN CASH OF THE LOANS AND ALL THE
OTHER LOAN DOCUMENTS OBLIGATIONS (OTHER THAN UNASSERTED CONTINGENT AND
INDEMNIFICATION OBLIGATIONS), TERMINATION OF ALL COMMITMENTS AND INCREMENTAL
REVOLVING COMMITMENTS AND REDUCTION OF ALL EXPOSURE UNDER ANY LETTERS OF CREDIT
ISSUED UNDER AND PURSUANT TO THE CREDIT AGREEMENT TO ZERO (OR THE MAKING OF
OTHER ARRANGEMENTS SATISFACTORY TO THE ISSUERS THEREOF).

 

16

--------------------------------------------------------------------------------


 

 

 



 


(B)  UPON ANY SALE OR OTHER TRANSFER BY MORTGAGOR OF ALL OR ANY PORTION OF THE
MORTGAGED PROPERTY THAT IS PERMITTED UNDER THE CREDIT AGREEMENT (OTHER THAN A
SALE OR OTHER TRANSFER TO A LOAN PARTY), OR UPON THE EFFECTIVENESS OF ANY
WRITTEN CONSENT TO THE RELEASE OF THE LIEN GRANTED HEREBY IN ALL OR ANY PORTION
OF THE MORTGAGED PROPERTY PURSUANT TO SECTION 9.09 OF THE CREDIT AGREEMENT, THE
LIEN IN ALL OR SUCH PORTION OF THE MORTGAGED PROPERTY, AS APPLICABLE, SHALL BE
AUTOMATICALLY RELEASED.


 


(C)  IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT TO PARAGRAPH (A) OR
(B) OF THIS SECTION 3.04, THE MORTGAGEE SHALL EXECUTE AND DELIVER TO MORTGAGOR,
AT MORTGAGOR’S EXPENSE, ALL DOCUMENTS THAT MORTGAGOR SHALL REASONABLY REQUEST TO
EVIDENCE SUCH TERMINATION OR RELEASE; PROVIDED, HOWEVER, THAT (I) THE MORTGAGEE
SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN ITS
REASONABLE OPINION, WOULD EXPOSE IT TO LIABILITY OR CREATE ANY OBLIGATION OR
ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS WITHOUT RECOURSE OR
WARRANTY, AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR
IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR OBLIGATIONS OF THE MORTGAGOR OR ANY
OF THE SUBSIDIARIES IN RESPECT OF) ALL INTERESTS IN THE MORTGAGED PROPERTY (IF
ANY) RETAINED BY THE MORTGAGOR OR ANY OF THE SUBSIDIARIES.  ANY EXECUTION AND
DELIVERY OF DOCUMENTS PURSUANT TO THIS SECTION 3.04 SHALL BE WITHOUT RECOURSE TO
OR WARRANTY BY THE MORTGAGEE.


 


SECTION 3.05.  DEFINITIONS.  THE RULES OF CONSTRUCTION SPECIFIED IN SECTION 1.02
OF THE CREDIT AGREEMENT ALSO APPLY TO THIS MORTGAGE.  AS USED IN THIS MORTGAGE,
THE SINGULAR SHALL INCLUDE THE PLURAL AS THE CONTEXT REQUIRES AND THE FOLLOWING
WORDS AND PHRASES SHALL HAVE THE FOLLOWING MEANINGS: (A) “INCLUDING” SHALL MEAN
“INCLUDING BUT NOT LIMITED TO”; (B) “PROVISIONS” SHALL MEAN “PROVISIONS, TERMS,
COVENANTS AND/OR CONDITIONS”; (C) “LIEN” SHALL MEAN “LIEN, CHARGE, ENCUMBRANCE,
SECURITY INTEREST, MORTGAGE OR DEED OF TRUST”; (D) “OBLIGATION” SHALL MEAN
“OBLIGATION, DUTY, COVENANT AND/OR CONDITION”; AND (E) “ANY OF THE MORTGAGED
PROPERTY” SHALL MEAN “THE MORTGAGED PROPERTY OR ANY PART THEREOF OR INTEREST
THEREIN”.  ANY ACT THAT MORTGAGEE IS PERMITTED TO PERFORM HEREUNDER MAY BE
PERFORMED AT ANY TIME AND FROM TIME TO TIME BY MORTGAGEE OR ANY PERSON OR ENTITY
DESIGNATED BY MORTGAGEE.  ANY ACT THAT IS PROHIBITED TO MORTGAGOR HEREUNDER IS
ALSO PROHIBITED TO ALL LESSEES OF ANY OF THE MORTGAGED PROPERTY.  EACH
APPOINTMENT OF MORTGAGEE AS ATTORNEY-IN-FACT FOR MORTGAGOR UNDER THE MORTGAGE IS
IRREVOCABLE, WITH POWER OF SUBSTITUTION AND COUPLED WITH AN INTEREST.


 


SECTION 3.06.  MULTISITE REAL ESTATE TRANSACTION.  MORTGAGOR ACKNOWLEDGES THAT
THIS MORTGAGE IS ONE OF A NUMBER OF OTHER MORTGAGES AND SECURITY DOCUMENTS THAT
SECURE THE OBLIGATIONS.  MORTGAGOR AGREES THAT THE LIEN OF THIS MORTGAGE SHALL
BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT IN ANY MANNER BE AFFECTED OR
IMPAIRED BY ANY ACTS OR OMISSIONS WHATSOEVER OF MORTGAGEE, AND WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE LIEN HEREOF SHALL NOT BE IMPAIRED BY ANY
ACCEPTANCE BY THE MORTGAGEE OF ANY SECURITY FOR OR GUARANTEES OF ANY OF THE
OBLIGATIONS HEREBY SECURED, OR BY ANY FAILURE, NEGLECT OR OMISSION ON THE PART
OF MORTGAGEE TO REALIZE UPON OR PROTECT ANY OBLIGATION OR INDEBTEDNESS HEREBY
SECURED OR ANY COLLATERAL SECURITY THEREFOR INCLUDING THE OTHER MORTGAGES AND
OTHER SECURITY DOCUMENTS.  THE LIEN HEREOF SHALL NOT IN ANY MANNER BE IMPAIRED
OR AFFECTED BY ANY RELEASE (EXCEPT AS TO THE PROPERTY RELEASED), SALE, PLEDGE,
SURRENDER, COMPROMISE, SETTLEMENT, RENEWAL, EXTENSION, INDULGENCE, ALTERATION,
CHANGING, MODIFICATION OR DISPOSITION OF ANY OF THE OBLIGATIONS SECURED OR OF
ANY OF THE COLLATERAL SECURITY THEREFOR, INCLUDING THE OTHER MORTGAGES AND OTHER
SECURITY DOCUMENTS OR OF ANY GUARANTEE THEREOF, AND MORTGAGEE MAY AT

 

17

--------------------------------------------------------------------------------



 


ITS DISCRETION FORECLOSE, EXERCISE ANY POWER OF SALE, OR EXERCISE ANY OTHER
REMEDY AVAILABLE TO IT UNDER ANY OR ALL OF THE OTHER MORTGAGES AND OTHER
SECURITY DOCUMENTS WITHOUT FIRST EXERCISING OR ENFORCING ANY OF ITS RIGHTS AND
REMEDIES HEREUNDER.  SUCH EXERCISE OF MORTGAGEE’S RIGHTS AND REMEDIES UNDER ANY
OR ALL OF THE OTHER MORTGAGES AND OTHER SECURITY DOCUMENTS SHALL NOT IN ANY
MANNER IMPAIR THE INDEBTEDNESS HEREBY SECURED OR THE LIEN OF THIS MORTGAGE AND
ANY EXERCISE OF THE RIGHTS OR REMEDIES OF MORTGAGEE HEREUNDER SHALL NOT IMPAIR
THE LIEN OF ANY OF THE OTHER MORTGAGES AND OTHER SECURITY DOCUMENTS OR ANY OF
MORTGAGEE’S RIGHTS AND REMEDIES THEREUNDER.  MORTGAGOR SPECIFICALLY CONSENTS AND
AGREES THAT MORTGAGEE MAY EXERCISE ITS RIGHTS AND REMEDIES HEREUNDER AND UNDER
THE OTHER MORTGAGES AND OTHER SECURITY DOCUMENTS SEPARATELY OR CONCURRENTLY AND
IN ANY ORDER THAT IT MAY DEEM APPROPRIATE AND WAIVES ANY RIGHTS OF SUBROGATION.


 


SECTION 3.07.  NO ORAL MODIFICATION.  THIS MORTGAGE MAY NOT BE CHANGED OR
TERMINATED ORALLY.  ANY AGREEMENT MADE BY MORTGAGOR AND MORTGAGEE AFTER THE DATE
OF THIS MORTGAGE RELATING TO THIS MORTGAGE SHALL BE SUPERIOR TO THE RIGHTS OF
THE HOLDER OF ANY INTERVENING OR SUBORDINATE MORTGAGE, LIEN OR ENCUMBRANCE.


 


SECTION 3.08.  INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIENS GRANTED TO THE MORTGAGEE UNDER THIS MORTGAGE AND THE
EXERCISE OF THE RIGHTS AND REMEDIES OF THE MORTGAGEE HEREUNDER ARE SUBJECT TO
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS MORTGAGE, THE TERMS OF
THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.


 


SECTION 3.09.  REDUCTION OF SECURED AMOUNT.  IN THE EVENT THE MAXIMUM PRINCIPAL
AMOUNT SECURED BY THIS MORTGAGE IS LESS THAN THE AGGREGATE OBLIGATIONS, THEN THE
AMOUNT SECURED HEREBY SHALL BE REDUCED ONLY BY THE LAST AND FINAL SUMS THAT
MORTGAGOR OR ANY OTHER LOAN PARTY REPAYS WITH RESPECT TO THE OBLIGATIONS AND
SHALL NOT BE REDUCED BY ANY INTERVENING REPAYMENTS OF THE OBLIGATIONS.  SO LONG
AS THE BALANCE OF THE OBLIGATIONS EXCEEDS THE AMOUNT SECURED HEREBY, ANY
PAYMENTS OF THE OBLIGATIONS SHALL NOT BE DEEMED TO BE APPLIED AGAINST, OR
REDUCE, THE PORTION OF THE OBLIGATIONS SECURED BY THIS MORTGAGE.


 


SECTION 3.10.  FUTURE ADVANCES.  THIS MORTGAGE IS GIVEN TO SECURE THE
OBLIGATIONS UNDER, OR IN RESPECT OF, THE LOAN DOCUMENTS, QUALIFIED SECURED CASH
MANAGEMENT AGREEMENTS AND THE QUALIFIED SECURED HEDGING AGREEMENTS AND SHALL
SECURE NOT ONLY OBLIGATIONS WITH RESPECT TO PRESENTLY EXISTING INDEBTEDNESS
UNDER THE FOREGOING DOCUMENTS AND AGREEMENTS BUT ALSO ANY AND ALL OTHER
OBLIGATIONS WHICH MAY HEREAFTER BE OWING TO THE SECURED PARTIES UNDER THE LOAN
DOCUMENTS, QUALIFIED SECURED CASH MANAGEMENT AGREEMENTS AND THE QUALIFIED
SECURED HEDGING AGREEMENTS, HOWEVER INCURRED, WHETHER INTEREST, DISCOUNT OR
OTHERWISE, AND WHETHER THE SAME SHALL BE DEFERRED, ACCRUED OR CAPITALIZED,
INCLUDING FUTURE ADVANCES AND RE-ADVANCES AND OTHER OBLIGATIONS, PURSUANT TO THE
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR PURSUANT TO QUALIFIED SECURED
CASH MANAGEMENT AGREEMENTS OR QUALIFIED SECURED HEDGING AGREEMENTS, WHETHER SUCH
ADVANCES OR OBLIGATIONS ARE OBLIGATORY OR TO BE MADE AT THE OPTION OF THE
SECURED PARTIES, OR OTHERWISE, TO THE SAME EXTENT AS IF SUCH FUTURE ADVANCES OR
OBLIGATIONS WERE MADE ON THE DATE OF THE EXECUTION OF THIS MORTGAGE.  THE LIEN
OF THIS MORTGAGE SHALL BE VALID AS TO ALL OBLIGATIONS SECURED HEREBY, INCLUDING
FUTURE ADVANCES AND OBLIGATIONS, FROM THE TIME OF ITS FILING FOR

 

18

--------------------------------------------------------------------------------



 


RECORD IN THE RECORDER’S OFFICE OF THE COUNTY IN WHICH THE MORTGAGED PROPERTY IS
LOCATED.  THIS MORTGAGE IS INTENDED TO AND SHALL BE VALID AND HAVE PRIORITY OVER
ALL SUBSEQUENT LIENS AND ENCUMBRANCES, INCLUDING STATUTORY LIENS, EXCEPTING
SOLELY TAXES AND ASSESSMENTS LEVIED ON THE REAL ESTATE, TO THE EXTENT OF THE
MAXIMUM AMOUNT SECURED HEREBY AND PERMITTED LIENS RELATED THERETO.  ALTHOUGH
THIS MORTGAGE IS GIVEN TO SECURE ALL FUTURE ADVANCES AND OBLIGATIONS MADE BY
MORTGAGEE AND/OR THE OTHER SECURED PARTIES TO OR FOR THE BENEFIT OF THE
BORROWER, MORTGAGOR AND/OR THE MORTGAGED PROPERTY, WHETHER OBLIGATORY OR
OPTIONAL, MORTGAGOR AND MORTGAGEE HEREBY ACKNOWLEDGE AND AGREE THAT MORTGAGEE
AND THE OTHER SECURED PARTIES ARE OBLIGATED BY THE TERMS OF THE LOAN DOCUMENTS
TO MAKE CERTAIN FUTURE ADVANCES OR OBLIGATIONS, INCLUDING ADVANCES OF A
REVOLVING NATURE, SUBJECT TO THE FULFILLMENT OF THE RELEVANT CONDITIONS SET
FORTH IN THE LOAN DOCUMENTS.


 


ARTICLE IV




PARTICULAR PROVISIONS

 

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:


 


SECTION 4.01.  APPLICABLE LAW; CERTAIN PARTICULAR PROVISIONS.  THIS MORTGAGE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAW OF THE
STATE WHERE THE MORTGAGED PROPERTY IS LOCATED, EXCEPT THAT MORTGAGOR EXPRESSLY
ACKNOWLEDGES THAT BY THEIR TERMS, THE CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
(ASIDE FROM THOSE OTHER MORTGAGES TO BE RECORDED OUTSIDE NEW YORK) SHALL BE
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAW.  MORTGAGOR AND MORTGAGEE AGREE TO SUBMIT TO
JURISDICTION AND THE LAYING OF VENUE FOR ANY SUIT ON THIS MORTGAGE IN THE STATE
WHERE THE MORTGAGED PROPERTY IS LOCATED.  THE TERMS AND PROVISIONS SET FORTH IN
APPENDIX A ATTACHED HERETO ARE HEREBY INCORPORATED BY REFERENCE AS THOUGH FULLY
SET FORTH HEREIN.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS AND PROVISIONS
CONTAINED IN THE BODY OF THIS MORTGAGE AND THE TERMS AND PROVISIONS SET FORTH IN
APPENDIX A, THE TERMS AND PROVISIONS SET FORTH IN APPENDIX A SHALL GOVERN AND
CONTROL.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor and is effective as of the date first above written.

 

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

20

--------------------------------------------------------------------------------


 

[ADD LOCAL FORM OF ACKNOWLEDGMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A
to Mortgage

 

Description of the Land

 

--------------------------------------------------------------------------------


 

Appendix A
to Mortgage

 

Local Law Provisions

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF PERFECTION CERTIFICATE

 

--------------------------------------------------------------------------------

 


 

Exhibit F

to the Credit Agreement

 

PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement dated as of [       ], 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Smurfit-Stone Container Corporation (“SSCC”),
Smurfit-Stone Container Enterprises, Inc. (“SSCE”), the lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent. 
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Guarantee and Collateral Agreement (the “Collateral
Agreement”) referred to therein, as applicable.

 

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party as follows:


 


SECTION 1.  NAMES.  (A)  ATTACHED HERETO AS SCHEDULE 1 IS (I) THE EXACT LEGAL
NAME OF EACH GRANTOR, AS SUCH NAME APPEARS IN ITS DOCUMENT OF FORMATION,
(II) EACH OTHER LEGAL NAME SUCH GRANTOR HAS HAD IN THE PAST FIVE YEARS,
INCLUDING THE DATE OF THE RELEVANT NAME CHANGE AND (III) EACH OTHER NAME,
INCLUDING TRADE NAMES AND SIMILAR APPELLATIONS, SUCH GRANTOR OR ANY OF ITS
DIVISIONS OR OTHER BUSINESS UNITS HAS USED IN CONNECTION WITH THE CONDUCT OF ITS
BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES AT ANY TIME DURING THE PAST FIVE
YEARS.


 


(B)  EXCEPT AS SET FORTH ON SCHEDULE 1, NO GRANTOR HAS CHANGED ITS IDENTITY OR
CORPORATE STRUCTURE IN ANY MANNER WITHIN THE PAST FIVE YEARS.  CHANGES IN
IDENTITY OR CORPORATE STRUCTURE INCLUDE MERGERS, CONSOLIDATIONS AND
ACQUISITIONS, AS WELL AS ANY CHANGE IN FORM, NATURE OR JURISDICTION OF
ORGANIZATION.  WITH RESPECT TO ANY SUCH CHANGE THAT HAS OCCURRED WITHIN THE PAST
FIVE YEARS, SCHEDULES 1 AND 2A SET FORTH THE INFORMATION REQUIRED BY SECTIONS 1
AND 2 OF THIS CERTIFICATE AS TO EACH ACQUIREE OR CONSTITUENT PARTY TO SUCH
MERGER, CONSOLIDATION OR ACQUISITION.


 


SECTION 2. LOCATIONS.  (A)  ATTACHED HERETO AS SCHEDULE 2A IS THE
(I) JURISDICTION OF FORMATION AND THE FORM OF ORGANIZATION OF EACH GRANTOR,
(II) ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, ASSIGNED TO SUCH GRANTOR BY
SUCH JURISDICTION, (III) ADDRESS (INCLUDING THE COUNTY) OF THE CHIEF EXECUTIVE
OFFICE OF SUCH GRANTOR, (IV) THE FEDERAL TAXPAYER IDENTIFICATION NUMBER OF EACH
GRANTOR AND (V) WHETHER EACH GRANTOR IS A TRANSMITTING UTILITY AS DEFINED UNDER
THE UNIFORM COMMERCIAL CODE (“UCC”) (INDICATING SUCH GRANTOR WITH AN “*”).

 

(b)  Set forth on Schedule 2B is, with respect to each Grantor, all locations
where such Grantor maintains any books or records relating to the Collateral
consisting of Accounts, Contract Rights, Chattel Paper or General Intangibles
(with each location at which Chattel Paper, if any, is kept being indicated by
an “*”).

 

(c)  Set forth on Schedule 2C are all other locations in the United States of
America where any of the Collateral consisting of Inventory or Equipment is
located.

 

(d)  Set forth on Schedule 2D are all the places of business of any Grantor that
are not identified above.

 

--------------------------------------------------------------------------------



 


SECTION 3. UNUSUAL TRANSACTIONS.  ALL ACCOUNTS HAVE BEEN ORIGINATED BY THE
GRANTORS AND ALL INVENTORY HAS BEEN ACQUIRED BY THE GRANTORS IN THE ORDINARY
COURSE OF BUSINESS.


 


SECTION 4. FILE SEARCH REPORTS.  FILE SEARCH REPORTS HAVE BEEN OBTAINED FROM
(I) THE UCC FILING OFFICE RELATED TO EACH LOCATION OF A GRANTOR IDENTIFIED ON
SCHEDULE 2A AND (II) THE COUNTY RECORDER’S OFFICE RELATING TO THE COUNTY WHERE
EACH MORTGAGED PROPERTY IS LOCATED, EXCEPT AS OTHERWISE AGREED TO BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE FINAL PARAGRAPH OF THE DEFINITION OF
THE TERM “COLLATERAL AND GUARANTEE REQUIREMENT” IN THE CREDIT AGREEMENT.


 


SECTION 5. UCC FILINGS.  UCC FINANCING STATEMENTS HAVE BEEN PREPARED FOR FILING
IN THE APPROPRIATE UCC FILING OFFICE RELATED TO THE JURISDICTION OF FORMATION
FOR EACH GRANTOR.  ATTACHED HERETO AS SCHEDULE 5 IS A TRUE AND CORRECT LIST OF
EACH SUCH FILING AND THE UCC FILING OFFICE IN WHICH SUCH FILING IS TO BE MADE. 
ALL FILING FEES AND TAXES PAYABLE IN CONNECTION WITH THE FILINGS DESCRIBED IN
THIS SECTION 5 HAVE BEEN PAID OR WILL BE PAID PROMPTLY AFTER THE FUNDING DATE.


 


SECTION 6. EQUITY INTERESTS.  ATTACHED HERETO AS SCHEDULE 6 IS A TRUE AND
CORRECT LIST OF ALL THE EQUITY INTERESTS THAT EACH GRANTOR IS REQUIRED TO PLEDGE
UNDER THE SECURITY DOCUMENTS, SPECIFYING THE ISSUER AND CERTIFICATE NUMBER (IF
ANY) OF, AND THE NUMBER AND PERCENTAGE OF OWNERSHIP REPRESENTED BY, SUCH EQUITY
INTERESTS, AND INDICATING WITH A “*” SUCH EQUITY INTERESTS OF ANY LIMITED
LIABILITY COMPANY OR LIMITED PARTNERSHIP THAT HAS NOT OPTED TO HAVE SUCH EQUITY
INTERESTS TREATED AS “SECURITIES” UNDER THE UCC.


 


SECTION 7. DEBT INSTRUMENTS.  ATTACHED HERETO AS SCHEDULE 7 IS A TRUE AND
CORRECT LIST OF ALL DEBT INSTRUMENTS AND OTHER INDEBTEDNESS THAT EACH GRANTOR IS
REQUIRED TO PLEDGE UNDER THE SECURITY DOCUMENTS, SPECIFYING ANY PROMISSORY NOTES
OR INTERCOMPANY NOTES EVIDENCING SUCH DEBT INSTRUMENTS OR INDEBTEDNESS.


 


SECTION 8. MORTGAGE FILINGS.  ATTACHED HERETO AS SCHEDULE 8 IS A TRUE AND
CORRECT LIST, WITH RESPECT TO ALL MORTGAGED PROPERTY, OF (A) THE EXACT NAME OF
THE PERSON THAT OWNS SUCH PROPERTY, AS SUCH NAME APPEARS IN ITS CERTIFICATE OF
ORGANIZATION, (B) IF DIFFERENT FROM THE NAME IDENTIFIED PURSUANT TO CLAUSE
(A) ABOVE, THE EXACT NAME OF THE CURRENT RECORD OWNER OF SUCH PROPERTY, AS SUCH
NAME APPEARS IN THE RECORDS OF THE COUNTY RECORDER’S OFFICE FOR SUCH PROPERTY
IDENTIFIED PURSUANT TO CLAUSE (C) BELOW AND (C) THE COUNTY RECORDER’S OFFICE IN
WHICH A MORTGAGE WITH RESPECT TO SUCH PROPERTY MUST BE FILED OR RECORDED IN
ORDER FOR THE ADMINISTRATIVE AGENT TO OBTAIN A PERFECTED SECURITY INTEREST
THEREIN.


 


SECTION 9. INTELLECTUAL PROPERTY.  ATTACHED HERETO AS SCHEDULE 9, IN PROPER FORM
FOR FILING WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED
STATES COPYRIGHT OFFICE, AS APPLICABLE, IS A TRUE AND CORRECT LIST OF EACH
GRANTOR’S (I) REGISTRATIONS FOR AND APPLICATIONS FOR REGISTRATION OF COPYRIGHTS
IN THE UNITED STATES COPYRIGHT OFFICE, (II) MATERIAL COPYRIGHT LICENSES,
(III) ISSUED PATENTS AND APPLICATIONS FOR PATENTS IN THE UNITED STATES PATENT
AND TRADEMARK OFFICE AND (IV) REGISTRATIONS FOR AND

 

2

--------------------------------------------------------------------------------



 


APPLICATIONS FOR REGISTRATION OF TRADEMARKS IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, IN EACH CASE, INCLUDING THE NAME OF THE REGISTERED OWNER OR
OWNER OF THE APPLICATION, REGISTRATION OR APPLICATION NUMBER, EXPIRATION DATE
(IF APPLICABLE) AND A BRIEF DESCRIPTION THEREOF AND WITH RESPECT TO (II) ABOVE,
THE NAME AND ADDRESS OF THE LICENSOR AND THE LICENSEE.


 


SECTION 10. COMMERCIAL TORT CLAIMS.  SET FORTH ON SCHEDULE 10 IS A TRUE AND
CORRECT LIST OF CLAIMS THAT EXCEED $5,000,000 IN REASONABLE ESTIMATED VALUE
ARISING IN TORT WITH RESPECT TO WHICH ANY GRANTOR IS CLAIMANT AND WHICH AROSE IN
THE COURSE OF SUCH GRANTOR’S BUSINESS, INCLUDING A BRIEF DESCRIPTION THEREOF.


 


SECTION 11. DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS. 
ATTACHED HERETO AS SCHEDULE 11 IS A TRUE AND CORRECT LIST OF DEPOSIT ACCOUNTS,
SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS MAINTAINED BY EACH GRANTOR,
INCLUDING THE NAME AND ADDRESS OF THE DEPOSITARY INSTITUTION, SECURITIES
INTERMEDIARY OR COMMODITIES INTERMEDIARY HOLDING THE ACCOUNT, AS APPLICABLE, THE
TYPE OF ACCOUNT, THE ACCOUNT NUMBER , WHETHER SUCH ACCOUNT IS REQUIRED TO BE
SUBJECT TO A CONTROL AGREEMENT PURSUANT TO THE CREDIT AGREEMENT AND, IF NOT, WHY
IT IS NOT SO REQUIRED.


 


SECTION 12. VESSELS.  SET FORTH BELOW IS A LIST OF ALL VESSELS WITH A FAIR
MARKET VALUE IN EXCESS OF $250,000 (PROVIDED THAT IN THE CASE THE AGGREGATE FAIR
MARKET VALUE OF ALL VESSELS OWNED BY THE GRANTORS DOES NOT EXCEED $2,500,000, NO
SUCH LISTING IS REQUIRED) OWNED BY EACH GRANTOR INCLUDING (I) THE NAME, OFFICIAL
NUMBER, WEIGHT, LENGTH, WIDTH AND HEIGHT, REGULATION PATENT NUMBER, RADIO CALL
LETTERS AND FLAG COUNTRY OF EACH SUCH VESSEL, (II) THE NAME OF THE GRANTOR THAT
OWNS SUCH VESSEL AND (III) THE FAIR MARKET VALUE APPORTIONED TO SUCH VESSEL:


 


SECTION 13. AIRCRAFT.  SET FORTH BELOW IS A LIST OF ALL AIRCRAFT WITH A FAIR
MARKET VALUE IN EXCESS OF $250,000 (PROVIDED THAT IN THE CASE THE AGGREGATE FAIR
MARKET VALUE OF ALL AIRCRAFT OWNED BY THE GRANTORS DOES NOT EXCEED $2,500,000,
NO SUCH LISTING IS REQUIRED) OWNED BY EACH GRANTOR INCLUDING (I) THE NAME,
MANUFACTURER, MODEL, SERIAL NUMBER AND FEDERAL REGISTRATION NUMBER OF EACH SUCH
AIRCRAFT (INCLUDING EACH AIRFRAME, ENGINE AND PROPELLER), (II) THE NAME OF THE
GRANTOR THAT OWNS SUCH AIRCRAFT (INCLUDING EACH AIRFRAME, ENGINE AND PROPELLER)
AND (III) THE FAIR MARKET VALUE APPORTIONED TO SUCH AIRCRAFT (INCLUDING EACH
AIRFRAME, ENGINE AND PROPELLER):

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on this
        day of [     ], 2010.

 

 

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Names

 

Grantor’s Exact Legal Name

 

Former Names
(including date of change)

 

Other Names

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2A

 

Jurisdiction of Formation, Organizational Identification Number,
Chief Executive Office Address and Federal Taxpayer Identification Number

 

Grantor(1)

 

Jurisdiction
of Formation

 

Form of
Organization

 

Organizational
Identification
Number (if
any)

 

Chief Executive
Office Address
(including county)

 

Federal
Taxpayer
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Indicate with an asterisk (“*”) each Grantor that is a Transmitting Utility
as defined under the UCC.

 

--------------------------------------------------------------------------------



 


SCHEDULE 2B


 


OTHER ADDRESSES (BOOKS OR RECORDS)

 

Grantor

 

Other Locations where Books or Records
relating to the Collateral are Maintained
(including county)(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Indicate with an asterisk (“*”) each location at which Chattel Paper, if
any, is kept.

 

--------------------------------------------------------------------------------



 


SCHEDULE 2C


 


OTHER ADDRESSES (COLLATERAL)

 

Grantor

 

Other Locations where Inventory or Equipment is
Maintained
(including county)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 


SCHEDULE 2D


 


OTHER ADDRESSES

 

Grantor

 

Other Places of Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5

 

UCC Filings

 

Grantor

 

UCC Filing Office





 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 


 

Schedule 6

 

Equity Interests

 

Grantor

 

Issuer(1)

 

Certificate
Number

 

Number of
Equity Interests

 

Percentage of
Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indicate with an “*” each limited liability company or limited partnership that
has not opted into Article 8 of the UCC.

 

--------------------------------------------------------------------------------


 

Schedule 7

 

Debt Instruments

 

Grantor

 

Creditor

 

Debtor

 

Type

 

Amount





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 8

 

Mortgaged Property and Mortgage Filings

 

Owner

 

Record Owner

 

Address

 

County Recorder’s Office





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 9

 

Intellectual Property

 

(i)                                     Registered Copyrights

 

Registered Owner

 

Title

 

Registration
Number

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)                                  Copyright Applications

 

Owner

 

Title

 

Application
Number

 

Filing
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)                               Copyright Licenses

 

Licensor
Name and
Address

 

Licensee
Name and
Address

 

Date of
License/
Sublicense

 

Registered Owner

 

Title

 

Registration
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)                              Registered Patents

 

Registered Owner

 

Type

 

Registration
Number

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

(v)                                 Patent Applications

 

Owner

 

Type

 

Application
Number

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi)                              Registered Trademarks

 

Registered Owner

 

Mark

 

Registration
Number

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(vii)                           Trademark Applications

 

Owner

 

Mark

 

Application
Number

 

Filing
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 10

 

Commercial Tort Claims

 

Grantor/Plaintiff

 

Defendant

 

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 11

 

Deposit Accounts

 

Name and Address
of Depositary Institution

 

Type of Account

 

Account Number

 

Subject to Control
Agreement (Reason
for exclusion)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Securities Accounts

 

Name and Address
of Intermediary Institution

 

Type of Account

 

Account Number

 

Subject to Control
Agreement (Reason
for exclusion)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodities Accounts

 

Name and Address
of Intermediary Institution

 

Type of Account

 

Account Number

 

Subject to Control
Agreement (Reason
for exclusion)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF BORROWING(1)

 

 

Date:

 

 

JPMorgan Chase Bank, N.A.,
  as Administrative Agent for the financial
  institutions party to the Credit Agreement
  referred to below
Loan Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention:  Christian Cho and Sylvia Guttierrez

Fax:  (713) 427-6307

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY,

Attention:  Peter S. Predun

Fax:  (212) 270-5100

 

Ladies and Gentlemen:

 

The undersigned refers to the Credit Agreement, dated as of [          ], 2010
(the “Credit Agreement”), among Smurfit-Stone Container Corporation,
Smurfit-Stone Container Enterprises, Inc., the Lenders party thereto and
JPMorgan Chase Bank N.A., as Administrative Agent and hereby gives you
irrevocable notice pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Credit Agreement
(capitalized terms used herein and not defined herein have the meaning assigned
to such terms in the Credit Agreement):

 

(viii)                        The Business Day of the Proposed Borrowing is
               ,         .

 

--------------------------------------------------------------------------------

(1) This Irrevocable notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) (i) at least three Business Days in
advance of any Eurodollar Borrowing (or such shorter period of time as may be
agreed to by the Administrative Agent) and (ii) in the case of an ABR Borrowing,
on the day of the proposed Borrowing.

 

--------------------------------------------------------------------------------


 

(ix)          The aggregate principal amount of the Proposed Borrowing is
$                   (2).

 

(x)           The Proposed Borrowing is to consist of a [Term Loan] [Other Term
Loan].

 

(xi)          The Type of the Proposed Borrowing is [Eurodollar] [ABR].

 

(xii)         In the case of a Eurodollar Borrowing, the Interest Period with
respect thereto is                      .

 

(xiii)        The account number and location to which funds are to be disbursed
is
                                                                                    .

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A) the representations and warranties set forth in Article III of the Credit
Agreement and in the other Loan Documents are and will be true and correct in
all material respects on and as of the date of the Proposed Borrowing with the
same effect as though made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they were true and correct in all material respects as of such
earlier date; and

 

(B) At the time of and immediately after the Proposed Borrowing, no Default or
Event of Default has occurred and is continuing.

 

 

Very truly yours,

 

 

 

 

 

[SMURFIT-STONE CONTAINER ENTERPRISES, INC.] [SMURFIT-STONE CONTAINER
CORPORATION](3)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(2)  Each Borrowing shall be in an amount equal to an integral multiple of
$1,000,000 and shall not be in an amount less than $1,000,000.

 

(3)  Select as applicable.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NOTE

 

$[        ]

New York, New York

 

 

 

[               ]

 

FOR VALUE RECEIVED, the undersigned, Smurfit-Stone Container Corporation,
formerly known as Smurfit-Stone Container Enterprises, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
[                          ] (the “Lender”) or its registered assigns, at the
offices of JPMorgan Chase Bank, N.A., as Administrative Agent (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of [          ], 2010, among
Smurfit-Stone Container Corporation, Smurfit-Stone Container Enterprises, Inc.,
the Lenders party thereto and JPMorgan Chase Bank N.A., as Administrative Agent,
as the same may be amended, restated, supplemented or otherwise modified from
time to time (the “Credit Agreement”)), located at 1111 Fannin Street, 10th
Floor, Houston, Texas 77002, on the Term Loan Maturity Date, in lawful money of
the United States of America in immediately available funds, the lesser of
(i) the principal sum of $[      ] and (ii) the aggregate unpaid principal
amount of all Term Loans made to the Borrower by the Lender pursuant to the
Credit Agreement, and to pay interest from the date hereof on the principal
amount hereof from time to time outstanding, at the rate or rates per annum and
payable on the dates provided in the Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates as provided in the Credit Agreement.

 

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

 

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this Note.

 

This Note is one of the promissory notes referred to in the Credit Agreement,
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.  THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN

 

--------------------------------------------------------------------------------


 

ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER
CHOICE OF LAW AND CONFLICTS OF LAWS RULES THEREOF.

 

 

SMURFIT-STONE CONTAINER CORPORATION,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity
Date

 

Payments of
Principal/Interest

 

Principal
Balance of
Note

 

Name of
Person
Making the
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

 

NOTICE OF CONVERSION OR CONTINUATION(1)

 

 

Date:

 

 

JPMorgan Chase Bank, N.A.,
  as Administrative Agent for the financial
  institutions party to the Credit Agreement
  referred to below
Loan Agency Services Group

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention:  Christian Cho and Sylvia Guttierrez

Fax:  (713) 427-6307

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY,

Attention:  Peter S. Predun

Fax:  (212) 270-5100

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of [          ], 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Smurfit-Stone Container Corporation, Smurfit-Stone
Container Enterprises, Inc., the Lenders party thereto and JPMorgan Chase Bank
N.A., as Administrative Agent.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.  The
undersigned hereby gives notice pursuant to Section 2.10 of the Credit Agreement
that it (a) elects to convert Eurodollar Borrowings into ABR Borrowings,
(b) elects to convert ABR Borrowings into Eurodollar Borrowings, (c) elects to
continue Eurodollar Borrowings for an additional Interest Period, (d) elects to
convert the Interest Period with respect to Eurodollar Borrowings into another
permissible Interest Period, and in that connection sets forth below the terms
on which such conversion or continuation is requested to be made:

 

--------------------------------------------------------------------------------

(1)  This notice must be received by the Administrative Agent not later than
11:00 a.m. (New York City time) (i) at least three Business Days in advance of
the date of conversion or continuation, if the Loans are to be converted into or
continued as Eurodollar Borrowings or to convert the Interest Period with regard
to Eurodollar Borrowings into another permissible Interest Period and (ii) on
the same Business Day, if the Loans are to be converted into ABR Borrowings.

 

--------------------------------------------------------------------------------


 

(i)

 

Date of conversion or continuation (which date is a Business Day and in the case
of a conversion from or continuation of Eurodollar Borrowings, which date is the
last day of the Interest Period therefor or subject to amounts due under
Section 2.15:

 

 

 

 

 

 

(ii)

 

Aggregate amount and class of Eurodollar Borrowings or ABR Borrowings(2):

 

 

 

 

 

 

(iii)

 

Nature of the proposed conversion or continuation:

 

 

 

 

 

 

(iv)

 

Interest Period (if the Loans are to be converted into or continued as
Eurodollar Borrowings(3)):

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

SMURFIT-STONE CONTAINER CORPORATION,

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2) If less than all the outstanding principal amount of any Borrowing shall be
converted or continued, the aggregate principal amount of such Borrowing
converted or continued shall be in an integral multiple of $1,000,000 and not
less than $10,000,000.

 

(3) Which shall be subject to the definition of “Interest Period” set forth in
the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF CLOSING DATE OPINION OF U.S. COUNSEL

 

--------------------------------------------------------------------------------


 

Exhibit J-1

 

February   , 2010

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

270 Park Avenue

New York, NY  10017

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

We have acted as special counsel to Smurfit-Stone Container Corporation, a
Delaware corporation (“SSCC”), and Smurfit-Stone Container Enterprises, Inc., a
Delaware corporation (the “Borrower”), in connection with the execution and
delivery of the Credit Agreement dated as of the date hereof (the “Credit
Agreement”) by and among SSCC, the Borrower, JPMorgan Chase Bank, N.A., a New
York banking corporation, as Administrative Agent, and the financial
institutions party thereto (the “Lenders”).  Capitalized terms used herein, but
not otherwise defined herein, shall have the meanings ascribed to such terms in
the Credit Agreement.  SSCC and the Borrower are individually referred to herein
as a “Loan Party” and collectively as the “Loan Parties”.  This opinion letter
is delivered to you at our clients’ request pursuant to Section 4.01(b) of the
Credit Agreement.

 

In rendering the opinions set forth herein, we have examined the Credit
Agreement and such other agreements, instruments and documents and such
questions of law as we have deemed necessary or appropriate to enable us to
render the opinions expressed below.  Additionally, we have examined originals
or copies, certified to our satisfaction, of such certificates of public
officials and officers and representatives of the Loan Parties and we have made
such inquiries of officers and representatives of the Loan Parties as we have
deemed relevant or necessary as the basis for the opinions set forth herein.

 

In rendering the opinions expressed below, we have, with your consent, assumed
the legal capacity of all natural persons executing documents, that the
signatures of persons signing all documents in connection with which this
opinion letter is rendered are genuine, all documents submitted to us as
originals or duplicate originals are authentic and all documents submitted to us
as copies, whether certified or not, conform to authentic original documents. 
In giving the opinions expressed below, we have assumed with your permission and
without independent investigation or verification of any kind the correctness of
the opinions set forth in the opinion of Craig A. Hunt, Esq., Senior

 

2

--------------------------------------------------------------------------------


 

Vice President, Secretary and General Counsel of the Loan Parties, with respect
to the Loan Parties, dated the date hereof and delivered to you pursuant to
Section 4.01(b) of the Credit Agreement, our opinions being subject to the
assumptions, qualifications and limitations set forth in such opinion. 
Additionally, we have, with your consent, assumed and relied upon, the
following:

 

(a)           the accuracy and completeness of all certificates and other
statements, documents, records, financial statements and papers reviewed by us,
and the accuracy and completeness of all representations, warranties, schedules
and exhibits contained in the Credit Agreement, in each case with respect to the
factual matters set forth therein;

 

(b)           all parties to the documents reviewed by us are duly organized,
validly existing and in good standing under the laws of their respective
jurisdictions of incorporation or formation and under the laws of all
jurisdictions where they are conducting their businesses or otherwise required
to be so qualified, and have full power and authority to execute, deliver and
perform under such documents and all such documents have been duly authorized,
executed and delivered by such parties; and

 

(c)           because a claimant bears the burden of proof required to support
its claims, the Administrative Agent and the Lenders will undertake the effort
and expense necessary to fully present their claims in the prosecution of any
right or remedy accorded the Administrative Agent or the Lenders under the
Credit Agreement.

 

Whenever our opinion with respect to the existence or absence of facts is
indicated to be based on our knowledge or awareness, we are referring to the
actual present knowledge of the particular Winston & Strawn LLP attorneys who
have represented the Loan Parties during the course of our limited
representation of the Loan Parties in connection with the Credit Agreement. 
Except as expressly set forth herein, we have not undertaken any independent
investigation, examination or inquiry to determine the existence or absence of
any facts (and have not caused the review of any court file or indices) and no
inference as to our knowledge concerning any facts should be drawn as a result
of the limited representation undertaken by us.

 

Based upon the foregoing and subject to the qualifications, limitations and
comments stated herein, we are of the opinion that:

 

1.             The Credit Agreement constitutes the legal, valid and binding
obligation of each Loan Party enforceable against such Loan Party in accordance
with its terms.

 

2.             Each Loan Party’s execution and delivery of the Credit Agreement
and its performance of its obligations thereunder will not constitute a
violation by such Loan Party of any applicable provision of any existing State
of New York or United States federal statutory law or governmental regulation
covered by this letter, or violate any existing order, writ, injunction or
decree of any court or governmental instrumentality applicable to such Loan
Party of which we have knowledge.

 

3.             No Loan Party is presently required to obtain any consent,
approval, authorization or order of the State of New York or any United States
federal court or

 

3

--------------------------------------------------------------------------------


 

governmental agency in connection with the execution, delivery and performance
by the Loan Parties of the Credit Agreement, except for: (a) obtained or made on
or prior to the date hereof; (b) actions or filings required in connection with
ordinary course conduct by the Loan Parties of their respective businesses and
ownership or operation by the Loan Parties of their respective assets; and
(c) actions and filings required under the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, any state “blue sky” law or
related regulation and the Trust Indenture Act of 1939, as amended (as to which
matters we express no opinion).

 

4.             None of the Loan Parties is an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
or, to our knowledge, controlled by such a company.

 

5.             None of the Loan Parties is a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of a “holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

6.             To our knowledge, no legal or governmental proceedings are
pending or overtly threatened to which any Loan Party is a party or to which any
of their respective properties or assets are subject that challenges the
validity or enforceability of the Credit Agreement.

 

The opinions as expressed herein are subject to the following qualifications,
limitations and comments:

 

(a)           the enforceability of the Credit Agreement and the obligations of
the Loan Parties thereunder and the availability of certain rights and remedial
provisions provided for in the Credit Agreement are subject to the effect of
bankruptcy, fraudulent conveyance or transfer, insolvency, reorganization,
arrangement, liquidation, conservatorship and moratorium laws and are subject to
limitations imposed by other laws and judicial decisions relating to or
affecting the rights of creditors or secured creditors generally, and general
principles of equity (regardless of whether enforcement is considered in
proceedings at law or in equity) upon the availability of injunctive relief or
other equitable remedies, including, without limitation, where: (i) the breach
of such covenants or provisions imposes restrictions or burdens upon a debtor
and it cannot be demonstrated that the enforcement of such remedies,
restrictions or burdens is reasonably necessary for the protection of a
creditor; (ii) a creditor’s enforcement of such remedies, covenants or
provisions under the circumstances, or the manner of such enforcement, would
violate such creditor’s implied covenant of good faith and fair dealing, or
would be commercially unreasonable; or (iii) a court having jurisdiction finds
that such remedies, covenants or provisions were, at the time made, or are in
application, unconscionable as a matter of law or contrary to public policy;

 

(b)           as to our opinions set forth in paragraph 1 hereof, we express no
opinion as to the enforceability of cumulative remedies to the extent such
cumulative remedies purport to or would have the effect of compensating the
party entitled to the benefits thereof in amounts in excess of the actual loss
suffered by such party;

 

4

--------------------------------------------------------------------------------


 

(c)           we express no opinion as to the creation or perfection of any
security interests;

 

(d)           provisions in the Credit Agreement deemed to impose the payment of
interest on interest may be unenforceable, void or voidable under applicable
law;

 

(e)           we express no opinion as to the validity, binding effect or
enforceability of any indemnification provisions of the Credit Agreement;

 

(f)            requirements in the Credit Agreement specifying that provisions
thereof may only be waived in writing may not be valid, binding or enforceable
to the extent that an oral agreement or an implied agreement by trade practice
or course of conduct has been created modifying any provision of such documents;

 

(g)           we express no opinion with respect to the validity, binding effect
or enforceability of any provision of the Credit Agreement which purports to
authorize any Person to sign or file documents without the signature of the Loan
Parties;

 

(h)           we express no opinion with respect to the validity, binding effect
or enforceability of any purported waiver, release or disclaimer under the
Credit Agreement relating to (i) statutory or equitable rights and defenses of
the Loan Parties which are not subject to waiver, release or disclaimer, or
(ii) rights or claims of, or duties owing to, the Loan Parties to the extent
limited by applicable law, or to the extent such rights, claims and duties
otherwise exist as a matter of law except to the extent the Loan Parties have
effectively so waived, released or disclaimed such rights, claims or duties in
accordance with applicable law;

 

(i)            we express no opinion as to the severability of any provision of
the Credit Agreement;

 

(j)            certain other rights, remedies and waivers contained in the
Credit Agreement may be rendered ineffective, or limited by, applicable laws,
rules, regulations, constitutional requirements or judicial decisions governing
such provisions, but such laws, rules, regulations, constitutional limitations
and judicial decisions do not, in our opinion (subject to the other comments and
qualifications set forth in this opinion letter), make the remedies afforded by
the Credit Agreement inadequate for the practical realization of the principal
benefits intended to be provided, although they may result in a delay thereof
(and we express no opinion with respect to the economic consequences of any such
delay);

 

(k)           we express no opinion with respect to the applicability or effect
of federal or state anti-trust, unfair competition, tax, pension and employee
benefit, environmental, land use and subdivision, racketeering (e.g., RICO),
health and safety (e.g., OSHA), labor, (except to the extent set forth in
paragraphs 4 and 5 above) securities and “blue sky” laws and regulations;

 

(l)            we express no opinion with respect to the applicability or effect
of the statutes and ordinances, the administrative decisions and the rules and
regulations of

 

5

--------------------------------------------------------------------------------


 

counties, towns, municipalities and special political subdivisions and judicial
decisions to the extent that they deal with any of the foregoing;

 

(m)          we express no opinion with respect to the validity, binding effect
or enforceability of any provision of the Credit Agreement purporting to
establish evidentiary standards or a consent to jurisdiction and venue or
waiving service of process or demand or notice and hearing or constitutional
rights (including a jury trial) or purporting to eliminate any obligation to
marshall assets;

 

(n)           we express no opinion with respect to any provisions of the Credit
Agreement purporting to appoint any Person as attorney-in-fact or agent for the
Loan Parties; and

 

(o)           we express no opinion as to the effect of the legal or regulatory
status or the nature of the business of the Administrative Agent or any Lender
on our opinions.

 

The opinions expressed herein are based upon and are limited to the laws of the
State of New York and the United States of America, and we express no opinion
with respect to the laws of any other state, jurisdiction or political
subdivision.  The opinions expressed herein based on the laws of the State of
New York and the United States of America are limited to the laws generally
applicable in transactions of the type covered by the Credit Agreement.

 

Our opinions set forth in this letter are based upon the facts in existence and
laws in effect on the date hereof and we expressly disclaim any obligation to
update our opinions herein, regardless of whether changes in such facts or laws
come to our attention after the delivery hereof.

 

This opinion letter is solely for the benefit of the addressees hereof in
connection with the execution and delivery of the Credit Agreement.  No
attorney-client relationship exists or has existed by reason of our preparation,
execution and delivery of this opinion letter to any addressee hereof or any
other person or entity except for the Loan Parties. In permitting reliance
hereon by any person or entity other than the Loan Parties, we are not acting as
counsel for such other person or entity and have not assumed and are not
assuming any responsibility to advise such other person or entity with respect
to the adequacy of this opinion letter for its purposes.  This opinion letter
may not be relied upon in any manner by any other person and may not be
disclosed, quoted, filed with a governmental agency or otherwise referred to
without our prior written consent; provided that any Person that subsequently
becomes a Lender in accordance with Section 9.04(b) of the Credit Agreement may
rely on this opinion letter as of the date of this opinion letter as if it were
addressed to such Person and delivered on the date hereof.

 

 

Very truly yours,

 

 

 

Winston & Strawn LLP

 

6

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF CLOSING DATE OPINION OF CRAIG A. HUNT

 

--------------------------------------------------------------------------------


 

Exhibit J-2

 

February   , 2010

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue

New York, NY  10017

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

I am general counsel to Smurfit-Stone Container Corporation, a Delaware
corporation (“SSCC”), and Smurfit-Stone Container Enterprises, Inc., a Delaware
corporation (the “Borrower”).  SSCC and the Borrower are individually referred
to herein as a “Loan Party” and collectively as the “Loan Parties”.  This
opinion is delivered to you pursuant to Section 4.01(b) of the Credit Agreement
dated as of the date hereof (the “Credit Agreement”) by and among SSCC, the
Borrower, JPMorgan Chase Bank, N.A., a New York banking corporation, as
Administrative Agent, and the financial institutions party thereto (the
“Lenders”).  Unless otherwise indicated, capitalized terms used herein but not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

In connection with this opinion, I have examined originals or copies, certified
or otherwise identified to my satisfaction, of the following:

 

(i)            the certificate of incorporation and bylaws of SSCC and the
Borrower;

 

(ii)           resolutions of the board of directors of SSCC and the Borrower;
and

 

(iii)          the Credit Agreement.

 

In addition, I have obtained and relied without independent investigation upon
such certificates and assurances from public officials as I have deemed
necessary or appropriate.  In my examinations, I have assumed (a) the
genuineness of all signatures of

 

--------------------------------------------------------------------------------


 

all parties other than the Loan Parties, the conformity to original documents of
all documents submitted to me as copies or drafts and the authenticity of such
originals of such latter documents, (b) as to all parties other than the Loan
Parties, the due completion, execution, acknowledgment as indicated thereon and
delivery of documents recited herein and therein and validity and enforceability
against all parties thereto other than the Loan Parties and (c) that each Person
(other than the Loan Parties) which is a party to the Credit Agreement has full
power, authority and legal right, under its charter and other governing
documents, corporate or other entity legislation and the laws of its state of
formation, to perform its respective obligations under the Credit Agreement.

 

I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary.  I am opining herein as to United States
federal laws, the General Corporation Law of the State of Delaware and the laws
of the State of Missouri only, in each case as having effect at the date hereof.

 

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth herein, I am of the opinion
that as of the date hereof:

 

1.             Each of SSCC and the Borrower is a corporation duly incorporated,
validly existing and in good standing under the laws of its respective state of
incorporation.  Each of the Loan Parties is qualified to do business and is in
good standing in each jurisdiction in which the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification necessary, except, as to any Loan Party, for such failures to be
qualified and in good standing, if any, which would not have a material adverse
effect on the business, properties or operations of such Loan Party.  Each Loan
Party has all requisite corporate power and authority to own and operate its
properties and to carry on its business as now conducted and to execute, deliver
and perform its obligations under the Credit Agreement to which it is a party. 
The execution, delivery and performance by each Loan Party of the Credit
Agreement have been duly authorized by all necessary corporate action on the
part of such Loan Party and such documents have been duly executed and delivered
by each such Loan Party.

 

2.             Each Loan Party’s execution and delivery of the Credit Agreement
and its performance of its obligations under the Credit Agreement will not
(i) constitute a violation by such Loan Party of any applicable provision of the
General Corporation Law of the State of Delaware or United States federal
statutory law or governmental regulation, or violate any existing order, writ,
injunction or decree of any court or governmental instrumentality applicable to
such Loan Party of which I have knowledge; (ii) conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or (other than pursuant to the Loan Documents)
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of any Loan Party pursuant to the
terms of any material note, deed of trust, license, franchise, permit, agreement
or other instrument or obligation to which such Loan Party is a party, or by
which such Loan Party or any of its properties (whether now owned or hereafter
acquired) may be bound or affected

 

2

--------------------------------------------------------------------------------


 

(except that I express no opinion with respect to breaches or defaults under
cross-default or cross-acceleration provisions or with respect to financial
covenants or tests) or (iii) violate any existing provisions of the certificate
of incorporation or by-laws of the Loan Parties.

 

3.             Other than the Bankruptcy Proceedings and the matters disclosed
on Schedule 3.09 to the Credit Agreement, there are no causes of action, claims,
proceedings or investigations pending, or to the best of my knowledge,
threatened against any of the Loan Parties, relating to or affecting any of the
Loan Parties (or any of their respective officers or directors in connection
with the business or affairs of such Loan Party), before any court or
governmental authority, which could reasonably be expected to have a Material
Adverse Effect.  Other than the commencement of the Bankruptcy Proceedings,
there are no causes of action, claims, proceedings or investigations pending or,
to the best of my knowledge, threatened, against any of the Loan Parties
challenging the validity or propriety of the transactions contemplated by the
Credit Agreement or in which an injunction or order has been entered preventing
any of the transactions contemplated by the Credit Agreement.  Other than those
of the Bankruptcy Courts, none of the Loan Parties is subject to any judgment,
order or decree which has a reasonable probability of having a material adverse
effect on the business, properties or operations of the Loan Parties taken as a
whole.

 

4.             None of the Loan Parties is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

5.             None of the Loan Parties is a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended, or a “public utility”,
as such term is defined in the Federal Power Act, as amended.

 

This opinion is solely for your benefit in connection with the transactions
contemplated by the Credit Agreement and is not to be used, circulated, quoted
or otherwise referred to for any other purpose without my prior written consent,
provided that Winston & Strawn LLP and any Person that subsequently becomes a
Lender in accordance with Section 9.04(b) of the Credit Agreement may rely on
this opinion as of the date of this opinion as if it were addressed to such
Person and delivered on the date hereof.

 

 

Very truly yours,

 

 

 

 

 

Craig A. Hunt

 

General Counsel

 

3

--------------------------------------------------------------------------------